Case: 20-13664   Doc: 57-2   Filed: 12/02/20   Page: 1 of 135
                                   Case: 20-13664                       Doc: 57-2       Filed: 12/02/20                Page: 2 of 135

            8879-PE                         IRS e-file Signature Authorization for Form 1065                                                         OMB No. 1545-0123

                                                            I
    Form
                                                                 ERO must obtain and retain completed Form 8879-PE.


    Department of the Treasury
                                                           I   Go to www.irs.gov/Form8879PE for the latest information.
                                                                                                                                                           À¾µ½
    Internal Revenue Service      For calendar year 2019, or tax year beginning                   , 2019, and ending                , 20        .
    Name of partnership                                                                                                        Employer identification number

    CANAAN RESOURCES, LLC                                                                                                      XX-XXXXXXX
                   Tax Return Information (Whole dollars only)
     Part I
                                                                             mmmmmmmmmmmmmm
                                                       mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                             11,009,718.
      1        Gross receipts or sales less returns and allowances (Form 1065, line 1c)                                             1

                                                                   mmmmmmmmmmmmmmmmmmmmmmmm                                                              8,389,046.
      2        Gross profit (Form 1065, line 3)                                                                                     2

                                                                           mmmmmmmmmmmmmmmm                                                              2,087,498.
      3        Ordinary business income (loss) (Form 1065, line 22)                                                                 3

                                                                         mmmmmmmmmmmmmmmmmm
      4        Net rental real estate income (loss) (Form 1065, Schedule K, line 2)                                                 4
      5        Other net rental income (loss) (Form 1065, Schedule K, line 3c)                                                      5
     Part II       Declaration and Signature Authorization of Partner or Member
                   (Be sure to get a copy of the partnership's return)
    Under penalties of perjury, I declare that I am a partner or member of the above partnership and that I have examined a copy of the
    partnership's 2019 electronic return of partnership income and accompanying schedules and statements and to the best of my
    knowledge and belief, it is true, correct, and complete. I further declare that the amounts in Part I above are the amounts shown on
    the copy of the partnership's electronic return of partnership income. I consent to allow my electronic return originator (ERO),
    transmitter, or intermediate service provider to send the partnership's return to the IRS and to receive from the IRS (a) an
    acknowledgement of receipt or reason for rejection of the transmission and (b) the reason for any delay in processing the return. I
    have selected a personal identification number (PIN) as my signature for the partnership's electronic return of partnership income.

    Partner or Member's PIN: check one box only

               X    I authorize   GRANT THORNTON LLP                                                         to enter my PIN   4 2 4 2 4                as my signature
                                                               ERO firm name                                                   Don't enter all zeros
                    on the partnership's 2019 electronically filed return of partnership income.
                    As a partner or member of the partnership, I will enter my PIN as my signature on the partnership's 2019 electronically filed
                    return of partnership income.

    Partner or member's signature           I
    Title   ICAO                                                                                                                           Date     I
     Part III      Certification and Authentication

    ERO's EFIN/PIN. Enter your six-digit EFIN followed by your five-digit self-selected PIN.                               7 3 4 6 6 3 3 6 6 0 5
                                                                                                                                        Don't enter all zeros

    I certify that the above numeric entry is my PIN, which is my signature on the 2019 electronically filed return of partnership income for
    the partnership indicated above. I confirm that I am submitting this return in accordance with the requirements of Pub. 3112, IRS e-file
    Application and Participation, and Pub. 4163, Modernized e-File (MeF) Information for Authorized IRS e-file Providers for Business
    Returns.


    ERO's signature   I                                                                                         Date   I           09/13/2020



                                                     ERO Must Retain This Form - See Instructions
                                             Don't Submit This Form to the IRS Unless Requested To Do So

    For Paperwork Reduction Act Notice, see instructions.                                                                                           Form   8879-PE   (2019)




    JSA

9P8907 1.000
                   01122J         700L           09/09/2020 12:41:05 V19-5.7F 0170099                                                                           16
                                                                            Case: 20-13664                       Doc: 57-2              Filed: 12/02/20                 Page: 3 of 135
Form                                             1065                                            U.S. Return of Partnership Income                                                                      OMB No. 1545-0123

Department of the Treasury
Internal Revenue Service
                                                                          For calendar year 2019, or tax year beginning
                                                                                        I
                                                                                                                                                   , 2019, ending
                                                                                            Go to www.irs.gov/Form1065 for instructions and the latest information.
                                                                                                                                                                                  , 20     .
                                                                                                                                                                                                            À¾µ½
A Principal business activity                                                     Name of partnership                                                                                           D Employer identification number
OIL & GAS
EXTRACTION                                                                       CANAAN RESOURCES, LLC                                                                                                XX-XXXXXXX
B Principal product or service                                           Type        Number, street, and room or suite no. If a P.O. box, see instructions.                                     E Date business started
OIL & GAS
                                                                           or
EXTRACTION
                                                                         Print
                                                                                 1101 N BROADWAY AVE STE 300                                                                                          04/29/2005
C Business code number                                                            City or town, state or province, country, and ZIP or foreign postal code                                      F Total assets
                                                                                                                                                                                                  (see instructions)

                                                 211110                          OKLAHOMA CITY, OK                                73103                                                           $         42,933,144.
G Check applicable boxes:                                                        (1)          Initial return    (2)        Final return (3)           Name change (4)             Address change (5)               Amended return
H Check accounting method: (1)                                                                Cash              (2)    X   Accrual           (3)            I
                                                                                                                                                      Other (specify)
    I
 J Check if Schedules C and M-3 are attached                                                         m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m Im m m m m m m m m m m 3m m m m m m m m I X
   Number of Schedules K-1. Attach one for each person who was a partner at any time during the tax year


 K Check if Partnership: (1)                                                      Aggregated activities for section 465 at-risk purposes (2)                  Grouped activities for section 469 passive activity purposes
Caution: Include only trade or business income and expenses on lines 1a through 22 below. See instructions for more information.
                                                                          mmmmmmmmmmmmmmmmmmmmm
                                                                            1a       11,009,718.
                                                                           mmmmmmmmmmmmmmmmmmmm
      1a Gross receipts or sales
                                                                           1b
                                                                                   mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
       b Returns and allowances
                                                                                                        1c         11,009,718.
                                                                                     mmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
       c Balance. Subtract line 1b from line 1a
                                                                                                         2           2,620,672.
                                                                                     mmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
      2 Cost of goods sold (attach Form 1125-A)
 Income




                                                                                                         3           8,389,046.
                                                                                                                                                          mmmmmm
      3 Gross profit. Subtract line 2 from line 1c
                                                                                                         4
                                                                                                                            mmmmmmmmmmmmmmmm
      4 Ordinary income (loss) from other partnerships, estates, and trusts (attach statement)
                                                                                                         5
                                                                                                                               mmmmmmmmmmmmmmm
      5 Net farm profit (loss) (attach Schedule F (Form 1040 or 1040-SR))
                                                                                                         6
                                                                                   m m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
      6 Net gain (loss) from Form 4797, Part II, line 17 (attach Form 4797)
      7 Other income (loss) (attach statement)                                SEE STATEMENT 1            7           4,306,690.
                                                                                                         8         12,695,736.
                                                                                                                                  mmmmmmmmmmmmmm
      8 Total income (loss). Combine lines 3 through 7
                                                                                                         9           2,672,338.
                                                                                mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
      9 Salaries and wages (other than to partners) (less employment credits)
 Deductions (see instructions for limitations)




                                                                                                        10
                                                                            mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    10 Guaranteed payments to partners
                                                                                                        11                20,026.
                                                                   mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    11 Repairs and maintenance
                                                                                                        12
                                                                 mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    12 Bad debts
                                                                                                        13               512,603.
                                                                        mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    13 Rent
                                                                              SEE STATEMENT 1           14               731,216.
                                                                            mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    14 Taxes and licenses
                                                                              SEE STATEMENT 1           15           1,400,262.
                                                                                         mmmmmmmmm
    15 Interest (see instructions)
    16 a Depreciation (if required, attach Form 4562)                      16a            900,174.
                                                                                                       16c               900,174.
                                                                                                 mmmmmmmmmmmmmmmmmmmmmmmmm
       b Less depreciation reported on Form 1125-A and elsewhere on return 16b
                                                                                                        17
                                                                          mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    17 Depletion (Do not deduct oil and gas depletion.)
                                                                                                        18               205,091.
                                                                             mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    18 Retirement plans, etc.
                                                                                                        19               198,764.
                                                                                  mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    19 Employee benefit programs
                                                                              SEE STATEMENT 1           20           3,967,764.
                                                                                                                                                                   mmm
    20 Other deductions (attach statement)
                                                                                                        21         10,608,238.
                                                                                                                      mmmmmmmmmmmmmmmmmm
    21 Total deductions. Add the amounts shown in the far right column for lines 9 through 20
                                                                                                        22           2,087,498.
                                                                                                                                                                         m
    22 Ordinary business income (loss). Subtract line 21 from line 8
                                                                                                        23
                                                                                                                                                               mmmm
    23 Interest due under the look-back method - completed long-term contracts (attach Form 8697)
 Tax and Payment




                                                                                                        24
                                                                                                    mmmmmmmmmmmmmmmmmmmmmmmm
    24 Interest due under the look-back method - income forecast method (attach Form 8866)
                                                                                                        25
                                                                              mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    25 BBA AAR imputed underpayment (see instructions)
                                                                                                        26
                                                                                         mmmmmmmmmmmmmmmmmmmmmmmmmmmm
    26 Other taxes (see instructions)
                                                                                                        27
                                                                            mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    27 Total balance due. Add lines 23 through 26
                                                                                                        28
                                                                                                                               mmmmmmmmmmmmmmm
    28 Payment (see instructions)
                                                                                                        29
                                                                                                                            mmmmmmmmmmmmmmmm
    29 Amount owed. If line 28 is smaller than line 27, enter amount owed
    30 Overpayment. If line 28 is larger than line 27, enter overpayment                                30
                                                                Under penalties of perjury, I declare that I have examined this return, including accompanying schedules and statements, and to the best of my knowledge
                                                                and belief, it is true, correct, and complete. Declaration of preparer (other than partner or limited liability company member) is based on all information of
Sign                                                            which preparer has any knowledge.
                                                                                                                                                                                            May the IRS discuss this return with
                                                                                                                            CAO                                                             the preparer shown below? See
Here
                                                                 M     Signature of partner or limited liability company member
                                                                                                                               RYAN AKEW
                                                                                                                                                              M     Date
                                                                                                                                                                                                 instructions.
                                                                                                                                                                                                                   X     Yes       No

                                                                Print/Type preparer's name                            Preparer's signature                                 Date                                   PTIN
                                                                                                                                                                                               Check       if
Paid                                                            M. BRANDON YOUNG                                                                                        09/13/2020             self-employed      P00440841
Preparer                                                        Firm's name      I          GRANT THORNTON LLP                                                                                 Firm's EIN   I    XX-XXXXXXX
Use Only                                                        Firm's address   I          211 N ROBINSON STE 1200
                                                                                            OKLAHOMA CITY, OK 73102
                                                                                                                                                                                               Phone no.
                                                                                                                                                                                                405-218-2800
For Paperwork Reduction Act Notice, see separate instructions.                                                                                                                                                    Form 1065 (2019)
JSA                                              9P1010 1.000
                                                     01122J               700L              09/09/2020 12:41:05 V19-5.7F 0170099                                                                                     19
                           Case: 20-13664             Doc: 57-2       Filed: 12/02/20                      Page: 4 of 135

Form 1065 (2019)    CANAAN RESOURCES, LLC                                                                                     XX-XXXXXXX              Page    2
Schedule B         Other Information
 1  What type of entity is filing this return? Check the applicable box:                                                                        Yes No
     a    Domestic general partnership                 b       Domestic limited partnership
     cX Domestic limited liability company             d       Domestic limited liability partnership
     e    Foreign partnership
 2 At the end of the tax year:
                                                       f       Other   I
  a Did any foreign or domestic corporation, partnership (including any entity treated as a partnership), trust, or tax-
    exempt organization, or any foreign government own, directly or indirectly, an interest of 50% or more in the profit,
    loss, or capital of the partnership? For rules of constructive ownership, see instructions. If "Yes," attach Schedule
    B-1, Information on Partners Owning 50% or More of the Partnership         mmmmmmmmmmmmmmmmmmmmmmmmmmm                                        X
  b Did any individual or estate own, directly or indirectly, an interest of 50% or more in the profit, loss, or capital of
    the partnership? For rules of constructive ownership, see instructions. If "Yes," attach Schedule B-1, Information
    on Partners Owning 50% or More of the Partnership        mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                         X
 3     At the end of the tax year, did the partnership:
     a Own directly 20% or more, or own, directly or indirectly, 50% or more of the total voting power of all classes of

                                                    mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
       stock entitled to vote of any foreign or domestic corporation? For rules of constructive ownership, see instructions.
       If "Yes," complete (i) through (iv) below                                                                                                          X
                          (i) Name of Corporation                       (ii) Employer Identification           (iii) Country of       (iv) Percentage
                                                                              Number (if any)                   Incorporation       Owned in Voting Stock




     b Own directly an interest of 20% or more, or own, directly or indirectly, an interest of 50% or more in the profit, loss,

                                                                                                                                    mmmm
       or capital in any foreign or domestic partnership (including an entity treated as a partnership) or in the beneficial
       interest of a trust? For rules of constructive ownership, see instructions. If "Yes," complete (i) through (v) below                               X
                                                                  (ii) Employer                                                          (v) Maximum
                         (i) Name of Entity                       Identification           (iii) Type of          (iv) Country of    Percentage Owned in
                                                                 Number (if any)                Entity             Organization      Profit, Loss, or Capital




 4   Does the partnership satisfy all four of the following conditions?                                                                         Yes No
   a The partnership's total receipts for the tax year were less than $250,000.
   b The partnership's total assets at the end of the tax year were less than $1 million.
   c Schedules K-1 are filed with the return and furnished to the partners on or before the due date (including
     extensions) for the partnership return.
   d The partnership is not filing and is not required to file Schedule M-3  mmmmmmmmmmmmmmmmmmmmmmmmmmmm
     If "Yes," the partnership is not required to complete Schedules L, M-1, and M-2; item F on page 1 of Form 1065;
                                                                                                                                                          X
     or item L on Schedule K-1.
 5                                                                        mmmmmmmmmmmmmmmmmmmmm
     Is this partnership a publicly traded partnership, as defined in section 469(k)(2)?                                                                  X
 6   During the tax year, did the partnership have any debt that was canceled, was forgiven, or had the terms modified
     so as to reduce the principal amount of the debt?   mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                           X
 7   Has this partnership filed, or is it required to file, Form 8918, Material Advisor Disclosure Statement, to provide

 8
     information on any reportable transaction?       mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
     At any time during calendar year 2019, did the partnership have an interest in or a signature or other authority over
                                                                                                                                                          X
     a financial account in a foreign country (such as a bank account, securities account, or other financial account)?
     See instructions for exceptions and filing requirements for FinCEN Form 114, Report of Foreign Bank and

 9
     Financial Accounts (FBAR). If "Yes," enter the name of the foreign country.       I
     At any time during the tax year, did the partnership receive a distribution from, or was it the grantor of, or
                                                                                                                                                          X
     transferor to, a foreign trust? If "Yes," the partnership may have to file Form 3520, Annual Return To Report
     Transactions W ith Foreign Trusts and Receipt of Certain Foreign Gifts. See instructions              mmmmmmmmmmmmmmmmm                              X
10 a Is the partnership making, or had it previously made (and not revoked), a section 754 election?
     See instructions for details regarding a section 754 election.
                                                                                                               mmmmmmmmmmmmm                              X
   b Did the partnership make for this tax year an optional basis adjustment under section 743(b) or 734(b)? If "Yes,"
     attach a statement showing the computation and allocation of the basis adjustment. See instructions                    mmmmmmmmm                     X
                                                                                                                                      Form   1065      (2019)
JSA
9P1020 1.000
           01122J         700L         09/09/2020 12:41:05 V19-5.7F 0170099                                                                    20
                         Case: 20-13664 Doc: 57-2                         Filed: 12/02/20          Page: 5 of 135
Form 1065 (2019)     CANAAN RESOURCES, LLC                                                                     XX-XXXXXXX                      Page   3
Schedule B           Other Information (continued)
                                                                                                                                         Yes    No
   c Is the partnership required to adjust the basis of partnership assets under section 743(b) or 734(b) because of a
     substantial built-in loss (as defined under section 743(d)) or substantial basis reduction (as defined under section

     instructions       mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
     734(d))? If "Yes," attach a statement showing the computation and allocation of the basis adjustment. See
                                                                                                                                                 X
 11 Check this box if, during the current or prior tax year, the partnership distributed any property received in a like-
     kind exchange or contributed such property to another entity (other than disregarded entities wholly owned by the
     partnership throughout the tax year)          m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m mI
 12 At any time during the tax year, did the partnership distribute to any partner a tenancy-in-common or other
     undivided interest in partnership property?         mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                              X
 13    If the partnership is required to file Form 8858, Information Return of U.S. Persons W ith Respect To Foreign

                     mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmI
       Disregarded Entities (FDEs) and Foreign Branches (FBs), enter the number of Forms 8858 attached. See
       instructions
 14    Does the partnership have any foreign partners? If "Yes," enter the number of Forms 8805, Foreign Partner's
       Information Statement of Section 1446 W ithholding Tax, filed for this partnership     I                                                  X
 15
       to this return mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmI
       Enter the number of Forms 8865, Return of U.S. Persons W ith Respect to Certain Foreign Partnerships, attached

                                                                                                                mmmmmmmmmmm               X
                                                      mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
 16a Did you make any payments in 2019 that would require you to file Form(s) 1099? See instructions
   b If "Yes," did you or will you file required Form(s) 1099?                                                                            X
                                   mmmmmmmmmmmmmmmmmmmmmmmmmI
 17  Enter the number of Forms 5471, Information Return of U.S. Persons W ith Respect To Certain Foreign
     Corporations, attached to this return
 18 Enter the number of partners that are foreign governments under section 892           mmI
 19 During the partnership's tax year, did the partnership make any payments that would require it to file Form 1042
     and 1042-S under chapter 3 (sections 1441 through 1464) or chapter 4 (sections 1471 through 1474)?               mmmmmmmm                   X
                       mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
 20 Was the partnership a specified domestic entity required to file Form 8938 for the tax year? See the Instructions
     for Form 8938                                                                                                                               X
 21 Is the partnership a section 721(c) partnership, as defined in Regulations section 1.721(c)-1T(b)(14)?        mmmmmmmmmm                     X
 22 During the tax year, did the partnership pay or accrue any interest or royalty for which the deduction is not allowed
                                    m m m m m m m m m m m m mm mm mm mm mm mm mm mm mm mm m m m m m m m m m m m m m m m m m m m m m m
     under section 267A? See instructions                                                                                                        X
     If "Yes," enter the total amount of the disallowed deductions                         $I
                                                      mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
 23 Did the partnership have an election under section 163(j) for any real property trade or business or any farming
     business in effect during the tax year? See instructions                                                                                    X
 24 Does the partnership satisfy one or more of the following? See instructions      mmmmmmmmmmmmmmmmmmmmmmmm                                    X
   a The partnership owns a pass-through entity with current, or prior year carryover, excess business interest
     expense.
   b The partnership's aggregate average annual gross receipts (determined under section 448(c)) for the 3 tax years
     preceding the current tax year are more than $26 million and the partnership has business interest.
   c The partnership is a tax shelter (see instructions) and the partnership has business interest expense.
     If "Yes" to any, complete and attach Form 8990.
 25 Is the partnership electing out of the centralized partnership audit regime under section 6221(b)? See instructions.                         X

               mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmI
     If "Yes," the partnership must complete Schedule B-2 (Form 1065). Enter the total from Schedule B-2, Part III,
     line 3
     If "No," complete Designation of Partnership Representative below.
Designation of Partnership Representative (see instructions)
Enter below the information for the partnership representative (PR) for the tax year covered by this return.
Name of PR     I CANAAN1101
                         NATURAL GAS ASSOCIATES, LLC
U.S. address of PR  M OKLAHOMA
                            N BROADWAY AVE STE 300
                                CITY, OK 73103                         M 405-604-9300          U.S. phone number of
                                                                                               PR

                                          I RYAN ASKEW
If the PR is an entity, name of the designated individual for the PR
U.S. address of
                    M OKLAHOMA CITY, OK 73103
designated individual
                       1101 N BROADWAY AVE STE 300
                                                                       M 405-604-9300          U.S. phone number of
                                                                                               designated individual
                                                            mmmmmmmmmmmmmmmmmmmm    X
 26
                                          mmmmmmmmmmmmmmm I
       Is the partnership attaching Form 8996 to certify as a Qualified Opportunity Fund?
       If "Yes," enter the amount from Form 8996, line 14                                 $
 27
                                                       mmmmI
       Enter the number of foreign partners subject to section 864(c)(8) as a result of transferring all or a portion of an
       interest in the partnership or of receiving a distribution from the partnership
 28
                                             mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm X
       At any time during the tax year, were there any transfers between the partnership and its partners subject to the
       disclosure requirements of Regulations section 1.707-8?
                                                                                                                                Form    1065 (2019)


JSA
9P1036 1.000
           01122J          700L         09/09/2020 12:41:05 V19-5.7F 0170099                                                             21
                                          Case: 20-13664 Doc: 57-2                                          Filed: 12/02/20                    Page: 6 of 135
Form 1065 (2019)                      CANAAN RESOURCES, LLC                                                                                                XX-XXXXXXX                            Page 4
Schedule K                            Partners' Distributive Share Items                                                                                                        Total amount
                           1
                           2
                               Ordinary business income (loss) (page 1, line 22)
                               Net rental real estate income (loss) (attach Form 8825)
                                                                                        m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm          1
                                                                                                                                                                         2
                                                                                                                                                                                  2,087,498.
                           3a  Other gross rental income (loss)     mmmmmmmmmmmmmmmmmmm                                         3a
                             b Expenses from other rental activities (attach statement)             mmmmmm                      3b

                           4
                             c Other net rental income (loss). Subtract line 3b from line 3a              mmmmmmmmmmmmmmmmmmm                                           3c

                                                               mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                               Guaranteed payments: a Services 4a                            b Capital                          4b
   Income (Loss)




                               c Total. Add lines 4a and 4b                                                                                                             4c
                           5 Interest income   m m m m m m m m m m m m m m m m m m m m m m m m m m m m m STATEMENT
                                                                                                 SEE                      m m m m m m m m m m 2m m m m                  5            398,946.
                           6 Dividends and dividend equivalents: a Ordinary dividends               mmmmmmmmmmmmmmmmmmmmm                                               6a

                                            mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                               b Qualified dividends 6b                         c Dividend equivalents                          6c
                           7 Royalties                                                                                                                                  7

                                                                                                                    m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                           8 Net short-term capital gain (loss) (attach Schedule D (Form 1065))                                                                         8
                           9 a Net long-term capital gain (loss) (attach Schedule D (Form 1065))                                                                        9a
                             b Collectibles (28%) gain (loss)  mmmmmmmmmmmmmmmmmmmmm                                            9b
                             c Unrecaptured section 1250 gain (attach statement)              mmmmmmmm                          9c
                          10 Net section 1231 gain (loss) (attach Form 4797)            mmmmmmmmmmmmmmmmmmmmmmmmm                                                       10
                          11 Other income (loss) (see instructions) Type
                          12   Section 179 deduction (attach Form 4562)
                                                                                 Im m m m m m m m m m m m m m m m m m m m m m m m m m m m                               11
                                                                                                                                                                        12
                                              mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    Deductions




                          13 a Contributions                                                                                                                           13a
                             b Investment interest expense     m m m m m m m m m IDCmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                        13b
                             c
                             d
                               Section 59(e)(2) expenditures:    (1) Type
                               Other deductions (see instructions) Type
                                                                                  II                                                         (2) Amount          I     13c(2)

                                                                                                                                                                       13d
                                                                                                                                                                                  2,400,204.

                                                                                mmmmmmmmmmmmmmmmmmmmmmmmmmmmm
 Employ-




                          14 a Net earnings (loss) from self-employment                                                                                                14a

                                                       m m m m m m m m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                                                                   m m  m  m m m
  ment
  Self-




                             b Gross farming or fishing income                                                                                                         14b
                             c Gross nonfarm income                                                                                                                    14c
                                                                                    mmmmmmmmmmmmmmmmmmmmmmmmmmm                                                        15a
                                                                      mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
                          15 a   Low-income housing credit (section 42(j)(5))
                                                                                                                                                                       15b
                                                                                                                                                             mmm
                             b   Low-income housing credit (other)
   Credits




                             c   Qualified rehabilitation expenditures (rental real estate) (attach Form 3468, if applicable)                                          15c
                             d   Other rental real estate credits (see instructions) Type            I                                                                 15d
                             e
                             f
                                 Other rental credits (see instructions) Type
                                 Other credits (see instructions) Type     I        I                                                                                  15e
                                                                                                                                                                       15f
                          16 a
                             b
                                 Name of country or U.S. possession
                                 Gross income from all sources
                                                                        I
                                                                 mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                   16b
                             c   Gross income sourced at partner level      mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                            16c

                                                                                                                              mmmmmmmmmmmI
                                 Foreign gross income sourced at partnership level
   Foreign Transactions




                            d    Reserved for future useI                            e Foreign branch category                                                         16e
                            f                  I
                                 Passive category                 g General category
                                 Deductions allocated and apportioned at partner level
                                                                                      I               h Other (attach statement)                                 I     16h

                             i                  I
                                 Interest expense                                         j Other         mmmmmmmmmmmmmmmmmI                                           16j

                                                                                                                              mmmmmmmmmmmI
                                 Deductions allocated and apportioned at partnership level to foreign source income
                            k    Reserved for future useI                            l Foreign branch category                                                         16l
                            m                  I
                                 Passive category                n General category     I                                 m   m
                                                                                                      o Other (attach statement)
                                                                                                                                 m  m  m  m  m  m  m  m   m  m  mIm    16o
                            p
                            q
                                 Total foreign taxes (check one):  I      Paid
                                 Reduction in taxes available for credit (attach statement)
                                                                                             Accrued
                                                                                                    mmmmmmmmmmmmmmmmmmmmm
                                                                                                                                                                       16p
                                                                                                                                                                       16q
                            r    Other foreign tax information (attach statement)
                          17 a   Post-1986 depreciation adjustment       mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                              17a
                                                     mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
Minimum Tax
(AMT) Items
 Alternative




                             b   Adjusted gain or loss                                                                                                                 17b
                             c
                             d
                                 Depletion (other than oil and gas)   m m m m m m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                                 Oil, gas, and geothermal properties - gross income
                                                                                                                                                                       17c
                                                                                                                                                                       17d      11,009,718.

                                                                         m m m m m m m mm mm mm mm mm mm mm SEE
                                                                                                             mm mm mm mm STATEMENT
                                                                                                                          mm mm mm mm mm mm mm mm mm mm 3mm mm mm mm
                             e   Oil, gas, and geothermal properties - deductions                                                                                      17e       6,726,475.
                             f   Other AMT items (attach statement)                                                                                                    17f       1,586,907.
                                                              mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                     18a
                                                          m m m m m m m m m m m m m m m m m m m m m m m m STATEMENT      mmmmmmmmmmmmmm
                          18 a   Tax-exempt interest income
    Other Information




                                                                                                                                                                       18b
                                                          m m m m m m m m m m m m m m m m m m m m SEE       m m m m m m m m m m m m m m 3m m m m
                             b   Other tax-exempt income
                                                                                                                                                                       18c                5,747.
                                                                                      mmmmmmmmmmmmmmmmmmmmmmmmmm
                             c   Nondeductible expenses
                          19 a                                                                                                                                         19a
                                                                 m m m m m m m m m m m m m m m m m SEE        m m m m m m m m m m m m m m 3m m m m
                                 Distributions of cash and marketable securities
                             b                                                                                                                                         19b
                                                   m m m m m m m m m m m m m m m m m m m m m m m m m m m STATEMENT         mmmmmmmmmmmmmm
                                 Distributions of other property
                          20 a   Investment income                                                                                                                     20a           398,946.
                             b
                             c
                                 Investment expenses m m m m m m m m m m m m m m m m m m m m m m SEE
                                 Other items and amounts (attach statement)
                                                                                                              m m m m STATEMENT
                                                                                                                           m m m m m m m m m m 3m m m m                20b

JSA
9P1030 1.000
                                                                                                                                                                                   Form   1065   (2019)
                            01122J          700L           09/09/2020 12:41:05 V19-5.7F 0170099                                                                                           22
                             Case: 20-13664 Doc: 57-2                                Filed: 12/02/20                 Page: 7 of 135
Form 1065 (2019)         CANAAN RESOURCES, LLC                                                                                   XX-XXXXXXX                        Page   5
Analysis of Net Income (Loss)
 1
        Schedule K, lines 12 through 13d, and 16p               mmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
        Net income (loss). Combine Schedule K, lines 1 through 11. From the result, subtract the sum of
                                                                                                                                         1                  86,240.
 2      Analysis by                     (i) Corporate         (ii) Individual     (iii) Individual      (iv) Partnership           (v) Exempt              (vi)
        partner type:                                             (active)            (passive)                                    Organization       Nominee/Other

     a General partners
     b Limited partners                                                                                           86,240.
Schedule L             Balance Sheets per Books                               Beginning of tax year                                      End of tax year
                                Assets                                      (a)                   (b)                              (c)                      (d)
               m m m m m m m m m m m m m m m m m m m m m 2,893,381.                           3,495,419.                                               589,960.
                                                   mmmmmm
 1      Cash
                                                                                                                           2,815,410.
                                         mmmmmmmmmm
 2a Trade notes and accounts receivable
                                                                                              2,893,381.                                            2,815,410.
                      mmmmmmmmmmmmmmmmmm
     b Less allowance for bad debts


                                        mmmmmmmmmm
 3      Inventories


                                m m m m m m m m m m m m m STMT 4
 4      U.S. government obligations


                                                        mmmmm
 5      Tax-exempt securities
 6      Other current assets (attach statement)                                                      283,707.                                          268,047.

                                            m m m m m m m m m STMT 4
 7a Loans to partners (or persons related to partners)


                                                     m m m m m m 3,233,319.
     b Mortgage and real estate loans
        Other investments (attach statement)                                                         534,147.          144,039.
                                                       m m m m m 2,269,985.
 8
 9a Buildings and other depreciable assets                                                               3,246,886.
                                           m m m m m m m m m 321,792,211.                      963,334. 2,549,592.     697,294.
                           m m m m m m m m m m m m m m m 264,229,924.
     b Less accumulated depreciation
                                                                                                       324,993,503.
                                       mmmmmmmmmm
10 a Depletable assets
                                                                                            57,562,287.286,645,109. 38,348,394.
                                           mmmmmmmmm
     b Less accumulated depletion


                                                  mmmmmmm
11      Land (net of any amortization)


                                            m m m m m m m m m STMT 4
12 a Intangible assets (amortizable only)


                                              mmmmmmmm
     b Less accumulated amortization
                                                                                                78,882.                                               70,000.
                     mmmmmmmmmmmmmmmmmm
13      Other assets (attach statement)
14      Total assets                                                                        65,811,157.                                           42,933,144.

                            mmmmmmmmmmmmmmm
                       Liabilities and Capital
                                                                                             3,265,439.                                            1,467,408.
                                                                 m m STMT 4
15      Accounts payable
16                                                                                          21,000,000.                                           19,550,000.
                                                             mmm
        Mortgages, notes, bonds payable in less than 1 year
                                                                                               627,927.                                               84,900.
                               mmmmmmmmmmmmm
17      Other current liabilities (attach statement)


                                                                 mm
18      All nonrecourse loans


                                                                 mm
19 a Loans from partners (or persons related to partners)


                                                m m m m m m m STMT 4
     b Mortgages, notes, bonds payable in 1 year or more
                                                                                             5,155,683.                                            5,569,801.
                                    mm mm mm mm mm mm mm mm mm mm mm
20      Other liabilities (attach statement)
21      Partners' capital accounts                                                          35,762,108.                                           16,261,035.
22      Total liabilities and capital                                                       65,811,157.                                           42,933,144.
Schedule M-1                  Reconciliation of Income (Loss) per Books With Income (Loss) per Return
                              Note: The partnership may be required to file Schedule M-3. See instructions.
 1     Net income (loss) per books      mmmmmmm                                       6 Income recorded on books this year not included
                                                                                          on Schedule K, lines 1 through 11 (itemize):
 2     Income included on Schedule K, lines 1, 2, 3c,
       5, 6a, 7, 8, 9a, 10, and 11, not recorded on                                    a Tax-exempt interest $
       books this year (itemize):
 3     Guaranteed payments (other than                                                7   Deductions included on Schedule K, lines


 4
       health insurance)    mmmmmmmmmmmm
       Expenses recorded on books this year
                                                                                          1 through 13d, and 16p, not charged
                                                                                          against book income this year (itemize):
       not included on Schedule K, lines 1                                             a Depreciation $
       through 13d, and 16p (itemize):
     a Depreciation $
     b Travel and entertainment $                                                     8   Add lines 6 and 7    mmmmmmmmmmmmm
 5     Add lines 1 through 4        mmmmmmmmm                                                                             mm
                                                                                      9 Income (loss) (Analysis of Net Income
                                                                                        (Loss), line 1). Subtract line 8 from line 5
Schedule M-2                  Analysis of Partners' Capital Accounts
                                       mmmmmm                 35,762,108. 6                                      mmmmmmmmmmm
                                       mmmmmm
 1      Balance at beginning of year                                                      Distributions: a Cash
                                                                                                                   mmmmmmmmm
                                        mmmmm
 2      Capital contributed: a Cash                                                                    b Property


                                       mmmmmm
                                b Property                                            7   Other decreases (itemize):
                                                              -19,501,073.
                                                                                                               mmmmmmmmmmmmm
 3      Net income (loss) per books


                                    mmmmmmmmm
 4      Other increases (itemize):                                                    8   Add lines 6 and 7
 5      Add lines 1 through 4                                 16,261,035. 9               Balance at end of year. Subtract line 8 from line 5     16,261,035.
                                                                                                                                                     Form   1065   (2019)
JSA
9P1035 1.000 01122J             700L          09/09/2020 12:41:05 V19-5.7F 0170099                                                                           23
                                     Case: 20-13664                          Doc: 57-2                  Filed: 12/02/20                       Page: 8 of 135

Form        1125-A                                                               Cost of Goods Sold

                                                         II
(Rev. November 2018)                                                                                                                                                          OMB No. 1545-0123
                                                              Attach to Form 1120, 1120-C, 1120-F, 1120S, or 1065.
Department of the Treasury
Internal Revenue Service                                     Go to www.irs.gov/Form1125A for the latest information.
Name                                                                                                                                                             Employer identification number

             CANAAN RESOURCES, LLC                                                                                                                                  XX-XXXXXXX
                         m m m m m m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
    1       Inventory at beginning of year                                                                                                                  1


                           mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    2       Purchases                                                                                                                                       2


                                                                       mmmmmmmmmmmmmmmmmmmmmmmmmmmm
    3       Cost of labor                                                                                                                                   3


                                            m m m m m m m m m m m m m m m m m m m m m SEE                  m m m m STATEMENT
                                                                                                                       m m m m m m m m m m 5m m
    4       Additional section 263A costs (attach schedule)                                                                                                 4
                                                                                                                                                                               2,620,672.
                                            mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    5       Other costs (attach schedule)                                                                                                                   5
                                                                                                                                                                               2,620,672.
                                      mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    6       Total. Add lines 1 through 5                                                                                                                    6
    7       Inventory at end of year                                                                                                                        7
    8

    9a
            appropriate line of your tax return. See instructions
            Check all methods used for valuing closing inventory:
                                                                           mmmmmmmmmmmmmmmmmmmmmmmmmmm
            Cost of goods sold. Subtract line 7 from line 6. Enter here and on Form 1120, page 1, line 2 or the
                                                                                                                                                            8                  2,620,672.

             (i)       Cost
            (ii)       Lower of cost or market


                                             m m m m m Im m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m I
            (iii)      Other (Specify method used and attach explanation.)


                                                                                                  mmmmmmmmmmmmm I
        b   Check if there was a writedown of subnormal goods
        c   Check if the LIFO inventory method was adopted this tax year for any goods (if checked, attach Form 970)
        d
                         mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
            If the LIFO inventory method was used for this tax year, enter amount of closing inventory computed
            under LIFO                                                                                                                                      9d
        e                                                                                               mmm
            If property is produced or acquired for resale, do the rules of section 263A apply to the entity? See instructionsX                                              Yes              No
        f
                             mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
            Was there any change in determining quantities, cost, or valuations between opening and closing inventory? If "Yes,"
            attach explanation                                                                                                X                                              Yes              No



Section references are to the Internal                                  merchandise is an income-producing                                       Small business taxpayer. A small
Revenue Code unless otherwise noted.                                    factor. See Regulations section 1.471-1. If                            business taxpayer is a taxpayer that (a) has
                                                                        inventories are required, you generally                                average annual gross receipts of $25
What's New                                                              must use an accrual method of accounting                               million or less (indexed for inflation) for the
Small business taxpayers. For tax years                                 for sales and purchases of inventory items.                            3 prior tax years, and (b) is not a tax shelter
beginning after December 31, 2017, the                                                                                                         (as defined in section 448(d)(3)). See Pub.
following apply.                                                       Exception for certain taxpayers. A small                                538.
%  A small business taxpayer (defined
below), may use a method of accounting for
                                                                       business taxpayer (defined below), can
                                                                       adopt or change its accounting method to
                                                                       account for inventories in the same manner
                                                                                                                                               Uniform capitalization rules. The uniform
                                                                                                                                               capitalization rules of section 263A
inventories that either: (1) treats inventories                        as material and supplies that are non-                                  generally require you to capitalize, or
as nonincidental materials and supplies, or                            incidental, or conform to its treatment of                              include in inventory, certain costs incurred
(2) conforms to the taxpayer's financial                                                                                                       in connection with the following.
                                                                                                                                               %
                                                                       inventories in an applicable financial
accounting treatment of inventories.                                   statement (as defined in section 451(b)(3)),                               The production of real property and
%  A small business taxpayer is not required
to capitalize costs under section 263A.
                                                                       or if it does not have an applicable financial
                                                                       statement, the method of accounting used
                                                                                                                                               tangible personal property held in inventory
                                                                                                                                               or held for sale in the ordinary course of
                                                                                                                                               business.
                                                                                                                                               %
                                                                       in its books and records prepared in
General Instructions                                                   accordance with its accounting                                             Real property or personal property
                                                                       procedures. See section 471(c)(3).                                      (tangible and intangible) acquired for resale.
Purpose of Form
Use Form 1125-A to calculate and deduct
cost of goods sold for certain entities.
                                                                           A small business taxpayer claiming
                                                                        exemption from the requirement to keep
                                                                                                                                               %  The production of real property and
                                                                                                                                               tangible personal property for use in its
                                                                        inventories is changing its method of                                  trade or business or in an activity engaged
Who Must File                                                           accounting for purposes of section 481.                                in for profit.
                                                                        For additional guidance on this method of                                 A small business taxpayer (defined
Filers of Form 1120, 1120-C, 1120-F,                                    accounting, see Pub. 538, Accounting
1120S, or 1065, must complete and attach                                                                                                       above) is not required to capitalize costs
                                                                        Periods and Methods. For guidance on                                   under section 263A. See section 263A(i).
Form 1125-A if the applicable entity reports                            changing to this method of accounting, see
a deduction for cost of goods sold.                                                                                                               See the discussion on section 263A
                                                                        Form 3115 and the Instructions for Form                                uniform capitalization rules in the
Inventories                                                             3115.                                                                  instructions for your tax return before
Generally, inventories are required at the                                                                                                     completing Form 1125-A. Also see
beginning and end of each tax year if the                                                                                                      Regulations sections 1.263A-1 through
production, purchase, or sale of                                                                                                               1.263A-3. See Regulations section
                                                                                                                                               1.263A-4 for rules for property produced in
                                                                                                                                               a farming business.




For Paperwork Reduction Act Notice, see instructions.                                                                                                                 Form   1125-A (Rev. 11-2018)
JSA
9X4012 1.000
                    01122J          700L            09/09/2020 12:41:05 V19-5.7F 0170099                                                                                               24
                                 Case: 20-13664                  Doc: 57-2                 Filed: 12/02/20              Page: 9 of 135
SCHEDULE B-1                                       Information on Partners Owning 50% or
(Form 1065)
                                                          More of the Partnership
                                                                      I
(Rev. August 2019)                                                                                                                                     OMB No. 1545-0123


                                                   I
Department of the Treasury                                             Attach to Form 1065.
Internal Revenue Service                               Go to www.irs.gov/Form1065 for the latest information.
Name of partnership                                                                                                             Employer identification number (EIN)

                      CANAAN RESOURCES, LLC                                                                                                    XX-XXXXXXX
 Part I        Entities Owning 50% or More of the Partnership (Form 1065, Schedule B, Question 2a (Question 3a for
               2009 through 2017))
Complete columns (i) through (v) below for any foreign or domestic corporation, partnership (including any entity treated as a
partnership), trust, tax-exempt organization, or any foreign government that owns, directly or indirectly, an interest of 50% or more in
the profit, loss, or capital of the partnership (see instructions).
                                                                     (ii) Employer                                                                          (v) Maximum
                                                                                                                                      (iv)               Percentage Owned
                       (i) Name of Entity                        Identification Number           (iii) Type of Entity
                                                                                                                             Country of Organization       in Profit, Loss,
                                                                         (if any)
                                                                                                                                                              or Capital


CANAAN PARALLEL FUND IX SUB LL                                   XX-XXXXXXX                   LLC                                      US                     58.814




 Part II       Individuals or Estates Owning 50% or More of the Partnership (Form 1065, Schedule B, Question 2b
               (Question 3b for 2009 through 2017))
Complete columns (i) through (iv) below for any individual or estate that owns, directly or indirectly, an interest of 50% or more in the
profit, loss, or capital of the partnership (see instructions).
                                                                                                                                                           (iv) Maximum
                                                                 (ii) Identifying Number                                                                Percentage Owned in
                (i) Name of Individual or Estate                                                  (iii) Country of Citizenship (see instructions)
                                                                          (if any)                                                                           Profit, Loss,
                                                                                                                                                              or Capital




For Paperwork Reduction Act Notice, see the Instructions for Form 1065.                                                                Schedule B-1 (Form 1065) (Rev. 8-2019)




JSA

9P1038 2.000
            01122J             700L           09/09/2020 12:41:05 V19-5.7F 0170099                                                                              25
                              Case: 20-13664             Doc: 57-2          Filed: 12/02/20          Page: 10 of 135
SCHEDULE C
(Form 1065)                           Additional Information for Schedule M-3 Filers
(Rev. December 2014)
Department of the Treasury
Internal Revenue Service       I                     I Attach to Form 1065. See separate instructions.
                                   Information about Schedule C (Form 1065) and its instructions is at www.irs.gov/form1065.
                                                                                                                                   OMB No. 1545-0123



Name of partnership                                                                                             Employer identification number

                       CANAAN RESOURCES, LLC                                                                             XX-XXXXXXX
                                                                                                                                                 Yes No
  1    At any time during the tax year, were there any transfers between the partnership and its partners subject to the
       disclosure requirements of Regulations section 1.707-8?          mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                            X
  2    Does any amount reported on Schedule M-3, Part II, lines 7 or 8, column (d), reflect allocations to this partnership
       from another partnership of income, gain, loss, deduction, or credit that are disproportionate to this partnership's
       share of capital in such partnership or its ratio for sharing other items of such partnership?      mmmmmmmmmmmmmmmmm                           X
  3    At any time during the tax year, did the partnership sell, exchange, or transfer any interest in an intangible asset to
       a related person as defined in sections 267(b) and 707(b)(1)?          mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                         X
  4    At any time during the tax year, did the partnership acquire any interest in an intangible asset from a related
       person as defined in sections 267(b) and 707(b)(1)?          mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                              X
  5    At any time during the tax year, did the partnership make any change in accounting principle for financial
       accounting purposes? See instructions for a definition of change in accounting principle          mmmmmmmmmmmmmmmmmm                            X
       At any time during the tax year, did the partnership make any change in a method of accounting for U.S. income
                             mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
  6
       tax purposes?                                                                                                                                   X
For Paperwork Reduction Act Notice, see the Instructions for Form 1065.                                       Schedule C (Form 1065) (Rev. 12-2014)




JSA
9P1037 1.000
           01122J            700L        09/09/2020 12:41:05 V19-5.7F 0170099                                                               26
                                 Case: 20-13664               Doc: 57-2              Filed: 12/02/20       Page: 11 of 135

   SCHEDULE M-3                                     Net Income (Loss) Reconciliation                                                     OMB No. 1545-0123
   (Form 1065)
                                                         for Certain Partnerships
   Department of the Treasury
   Internal Revenue Service
                                           I                         IAttach to Form 1065.
                                               Go to www.irs.gov/Form1065 for instructions and the latest information.
                                                                                                                                             À¾µ½
   Name of partnership                                                                                                   Employer identification number

                            CANAAN RESOURCES, LLC                                                                               XX-XXXXXXX
   This Schedule M-3 is being filed because (check all that apply):
    A     X    The amount of the partnership's total assets at the end of the tax year is equal to $10 million or more.
    B     X    The amount of the partnership's adjusted total assets for the tax year is equal to $10 million or more. If box B is checked,
               enter the amount of adjusted total assets for the tax year           62,434,217..
    C          The amount of total receipts for the tax year is equal to $35 million or more. If box C is checked, enter the total receipts for
               the tax year                                .
    D          An entity that is a reportable entity partner with respect to the partnership owns or is deemed to own an interest of 50% or
               more in the partnership's capital, profit, or loss on any day during the tax year of the partnership.
                       Name of Reportable Entity Partner                           Identifying Number           Maximum Percentage Owned or
                                                                                                                      Deemed Owned




    E            Voluntary Filer.
     Part I          Financial Information and Net Income (Loss) Reconciliation
    1a Did the partnership file SEC Form 10-K for its income statement period ending with or within this tax year?
              Yes. Skip lines 1b and 1c and complete lines 2 through 11 with respect to that SEC Form 10-K.
         X No. Go to line 1b. See instructions if multiple non-tax-basis income statements are prepared.
      b Did the partnership prepare a certified audited non-tax-basis income statement for that period?
              Yes. Skip line 1c and complete lines 2 through 11 with respect to that income statement.
         X No. Go to line 1c.
      c Did the partnership prepare a non-tax-basis income statement for that period?
         X Yes. Complete lines 2 through 11 with respect to that income statement.
              No. Skip lines 2 through 3b and enter the partnership's net income (loss) per its books and records on line 4a.
    2 Enter the income statement period: Beginning 01/01/2019                             Ending 12/31/2019
    3a Has the partnership's income statement been restated for the income statement period on line 2?
              Yes. (If "Yes," attach a statement and the amount of each item restated.)
         X No.
      b Has the partnership's income statement been restated for any of the five income statement periods immediately preceding the period on line 2?
              Yes. (If "Yes," attach a statement and the amount of each item restated.)
         X No.
    4a Worldwide consolidated net income (loss) from income statement source identified in Part I, line 1 4a                      -19,501,073.
      b Indicate accounting standard used for line 4a (see instructions).
        1    X GAAP                   2         IFRS                      3           Section 704(b)
        4          Tax-basis          5         Other (Specify)        I
                                                           mmmmmmmmmmmmmmmmmm                                           5a (                              )
                                                                                        mmm
    5a Net income from nonincludible foreign entities (attach statement)
                                                                                                                        5b
                                                         mmmmmmmmmmmmmmmmmmmm
     b Net loss from nonincludible foreign entities (attach statement and enter as a positive amount)
                                                                                                                        6a (                              )
                                                                                  mmmmm
    6a Net income from nonincludible U.S. entities (attach statement)
                                                                                                                        6b
                                                                mmmmmmmmmmmmmm
     b Net loss from nonincludible U.S. entities (attach statement and enter as a positive amount)
                                                                                                                        7a
                                                             mmmmmmmmmmmmmmmm
    7 a Net income (loss) of other foreign disregarded entities (attach statement)
      b Net income (loss) of other U.S. disregarded entities (attach statement)                                         7b

                                 mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
    8 Adjustment to eliminations of transactions between includible entities and nonincludible entities

                                                                      mmmmmmmmmmm
        (attach statement)                                                                                               8

                                                              m m m m m m m m m m m mm mm mm mm
    9 Adjustment to reconcile income statement period to tax year (attach statement)                                     9
   10 Other adjustments to reconcile to amount on line 11 (attach statement)                                            10
   11 Net income (loss) per income statement of the partnership. Combine lines 4a through 10                            11        -19,501,073.
        Note: Part I, line 11, must equal Part II, line 26, column (a), or Schedule M-1, line 1. See instructions.
   12 Enter the total amount (not just the partnership's share) of the assets and liabilities of all entities included or removed on the following lines.
                                                       Total Assets                          Total Liabilities
     a Included on Part I, line 4                          42,933,144.                            26,672,109.
     b Removed on Part I, line 5
     c Removed on Part I, line 6
     d Included on Part I, line 7
JSA For Paperwork      Reduction Act Notice, see the instructions for your return.                                          Schedule M-3 (Form 1065) 2019
9P1042 1.000
               01122J            700L        09/09/2020 12:41:05 V19-5.7F 0170099                                                                  27
                                              Case: 20-13664                  Doc: 57-2   Filed: 12/02/20   Page: 12 of 135

    Schedule M-3 (Form 1065) 2019                                                                                                                   Page   2
    Name of partnership                                                                                                   Employer identification number

                                 CANAAN RESOURCES, LLC                                                                    XX-XXXXXXX
     Part II              Reconciliation of Net Income (Loss) per Income Statement of Partnership With Income (Loss) per
                          Return
                                                                         (a)                   (b)               (c)                      (d)
                  Income (Loss) Items                              Income (Loss) per       Temporary         Permanent             Income (Loss) per
                                                                   Income Statement        Difference        Difference               Tax Return
           Attach statements for lines 1 through 10.
     1
                           mmmmmmmmmmmm
           Income (loss) from equity method foreign
           corporations



                                     mm
     2     Gross foreign dividends not previously taxed

     3     Subpart F, QEF, and similar income inclusions

     4     Gross foreign distributions previously taxed



                         mmmmmmmmmmm
     5     Income (loss) from equity method U.S. corporations




                                 mmm
     6     U.S. dividends



                                   mm
     7     Income (loss) from U.S. partnerships
     8     Income (loss) from foreign partnerships



                      mmmmmmmmmmmmmm
     9     Income (loss) from other pass-through



                                   mm
           entities



                               mmmmm
    10     Items relating to reportable transactions
                                                                          398,946.                                                         398,946.
                               mmmmm
    11     Interest income (see instructions)



                           mmmmmmmmm
    12     Total accrual to cash adjustment



                              mmmmmm(
    13     Hedging transactions

                                                                        940,537.              -100,133.                                  840,404.
                                 m mm mm
    14     Mark-to-market income (loss)

    15     Cost of goods sold (see instructions)                      2,620,672. )                                           (         2,620,672.)

                              mmmmmm
    16     Sale versus lease (for sellers and/or lessors)



                              mmmmmm
    17     Section 481(a) adjustments

    18     Unearned/deferred revenue

    19     Income recognition from long-term contracts



                      mmmmmmmmmmmmmm
    20     Original issue discount and other imputed

           interest

    21a Income statement gain/loss on sale,
        exchange, abandonment, worthlessness,
        or other disposition of assets other than
        inventory and pass-through entities         mmmm
         b Gross capital gains from Schedule D, exclu-
           ding amounts from pass-through entities
         c Gross capital losses from Schedule D,
                                                      mm
           excluding amounts from pass-through

           stock losses   mmmmmmmmmmmm
           entities, abandonment losses, and worthless


         d Net gain/loss reported on Form 4797, line
           17, excluding amounts from pass-through


                          m m m mm mm mm mm mm mm mm mm mm
           entities, abandonment losses, and worthless
           stock losses



                                                       mm
         e Abandonment losses

         f Worthless stock losses (attach statement)



                            mmmmmmmmmmm
         g Other gain/loss on disposition of assets other

           than inventory



                              mmmmmmmmmm
     22 Other income (loss) items with differences

           (attach statement)



                          mmmmmmmmmmmm
     23 Total income (loss) items. Combine lines 1

           through 22                                                -1,281,189.              -100,133.                               -1,381,322.

                                          mmmmmm
     24 Total expense/deduction items. (From Part
                                                                   -24,712,684.           19,649,144.             38,302.             -5,025,238.
                                             mmmmm
           III, line 31) (see instructions)
     25 Other items with no differences                              6,492,800.                                                        6,492,800.
     26 Reconciliation totals. Combine lines 23 through 25         -19,501,073.           19,549,011.             38,302.                 86,240.

           Note: Line 26, column (a), must equal Part I, line 11, and column (d) must equal Form 1065, Analysis of Net Income (Loss), line 1.
                                                                                                                            Schedule M-3 (Form 1065) 2019




    JSA

9P1043 1.000
                      01122J                  700L              09/09/2020 12:41:05 V19-5.7F 0170099                                         28
                                         Case: 20-13664                    Doc: 57-2   Filed: 12/02/20   Page: 13 of 135

Schedule M-3 (Form 1065) 2019                                                                                                                      Page 3
Name of partnership                                                                                                     Employer identification number

                              CANAAN RESOURCES, LLC                                                                      XX-XXXXXXX
 Part III            Reconciliation of Net Income (Loss) per Income Statement of Partnership With Income (Loss) per
                     Return - Expense/Deduction Items
                                                                        (a)                 (b)                (c)                      (d)
          Expense/Deduction Items                                   Expense per         Temporary          Permanent               Deduction per
                                                                 Income Statement       Difference         Difference               Tax Return

 1     State and local current income tax expense        m
 2     State and local deferred income tax expense



                             mmmmm
 3     Foreign current income tax expense (other



                               mmm
       than foreign withholding taxes)



                            mmmmmm
 4     Foreign deferred income tax expense



                           mmmmmmm
 5     Equity-based compensation
                                                                         11,494.                                -5,747.                      5,747.
                         mmmmmmmmm
 6     Meals and entertainment



                                 m
 7     Fines and penalties



                          mmmmmmmm
 8     Judgments, damages, awards, and similar costs



                           mmmmmmm
 9     Guaranteed payments
                                                                        205,091.                                                          205,091.
                             mmmmm
10     Pension and profit-sharing



                          mmmmmmmm
11     Other post-retirement benefits

12     Deferred compensation



                     mmmmmmmmmmmmm
13     Charitable contribution of cash and tangible

       property

14     Charitable contribution of intangible property



                        mmmmmmmmmm
15     Organizational expenses as per Regulations

       section 1.709-2(a)



                        mmmmmmmmmm
16     Syndication expenses as per Regulations

       section 1.709-2(b)



                          mmmmmmmm
17     Current       year     acquisition/reorganization

       investment banking fees



                         mmmmmmmmm
18     Current year acquisition/reorganization legal



                                  mmm
       and accounting fees

19     Amortization/impairment of goodwill



                        mmmmmmmmmm
20     Amortization of acquisition, reorganization,

       and start-up costs
                                                                                            113,210.                                      113,210.
                     mmmmmmmmmmmmm
21     Other amortization or impairment write-offs



                         mmmmmmmmm
22     Reserved
                                                                    5,343,721.          -5,343,721.
                              mmmmm
23 a Depletion - Oil & Gas



                                     mm
     b Depletion - Other than Oil & Gas

                                                                                         2,400,204.                                   2,400,204.
                      mmmmmmmmmmmm
24     Intangible drilling & development costs
                                                                        428,183.           471,991.                                     900,174.
                        mmmmmmmmmm
25     Depreciation



                                mmmm
26     Bad debt expense

27     Interest expense (see instructions)                          1,400,262.                                                        1,400,262.

                     mmmmmmmmmmmmm
28     Purchase versus lease (for purchasers an d/



                                mmmm
       or lessees)

29     Research and development costs



                            m m m m 6m m
30     Other      expense/deduction        items     with
                            STMT
       differences (attach statement)                             17,323,933.          -17,290,828.            -32,555.                            550.
31      Total expense/deduction items. Combine lines 1
        through 30. Enter here and on Part II, line 24,


        amounts as positive   mmmmmmmmmm
        reporting positive amounts as negative and negative
                                                                  24,712,684.          -19,649,144.            -38,302.               5,025,238.
                                                                                                                          Schedule M-3 (Form 1065) 2019




JSA

9P1044 1.000


                 01122J                  700L                 09/09/2020 12:41:05 V19-5.7F 0170099                                          29
                               Case: 20-13664                 Doc: 57-2         Filed: 12/02/20         Page: 14 of 135
Form     8916-A                           Supplemental Attachment to Schedule M-3
                                          I
                                                                                                                                       OMB No. 1545-0123
(Rev. November 2019)
                                               Attach to Schedule M-3 for Form 1065, 1120, 1120-L, 1120-PC, or 1120-S.
Department of the Treasury
Internal Revenue Service
Name of common parent
                                                      I  Go to www.irs.gov/Form1120 for the latest information.
                                                                                                                         Employer identification number
                          CANAAN RESOURCES, LLC                                                                           XX-XXXXXXX
Name of subsidiary                                                                                                       Employer identification number



Part I         Cost of Goods Sold
                                                          (a)                        (b)                       (c)                            (d)
         Cost of Goods Sold Items                     Expense per                Temporary                 Permanent                   Deduction per Tax
                                                   Income Statement              Difference                Difference                      Return


                              mmmmmmm
 1       Amounts attributable to cost
         flow assumptions


 2       Amounts attributable to:


     a                    mmmmm
         Stock option expense


                     mmmmmmmmm
     b   Other equity-based
         compensation


     c                      mmm
         Meals and entertainment


     d                  mmmmmm
         Parachute payments


                       mmmmmmm
     e   Compensation with section
         162(m) limitation


     f                      mmm
         Pension and profit sharing


     g                         m
         Other post-retirement benefits


     h                     mmmm
         Deferred compensation


     i   Reserved  mmmmmmmmmmm
     j   Amortizationmmmmmmmmm
     k   Depletion mmmmmmmmmmm
     l   Depreciationmmmmmmmmm
                   mmmmmmmmmmm
     m Corporate-owned life insurance
         premiums


     n                      mmm
         Other section 263A costs


 3                            mm
         Inventory shrinkage accruals
 4       Excess inventory and


 5
                          mmmmm
         obsolescence reserves
         Lower of cost or market write-


 6
         downs    mmmmmmmmmmmm
         Other items with differences
                       mmmmmmm
         (attach statement)
                       STMT 7
 7       Other items with no differences                2,620,672.                                                                          2,620,672.
 8       Total cost of goods sold. Add
         lines 1 through 7 in columns
         a, b, c, and d. Enter totals on the

         instructions mmmmmmmmmm
         applicable Schedule M-3. See

For Paperwork Reduction Act Notice, see instructions.
                                                        2,620,672.
                                                                                                                                Form
                                                                                                                                          2,620,672.
                                                                                                                                       8916-A (Rev. 11-2019)

JSA

9X9035 1.000
             01122J            700L            09/09/2020 12:41:05 V19-5.7F 0170099                                                              30
                              Case: 20-13664            Doc: 57-2    Filed: 12/02/20   Page: 15 of 135

Form 8916-A (Rev. 11-2019)     CANAAN RESOURCES, LLC                                                 XX-XXXXXXX            Page   2
Part II          Interest Income
                                                    (a)                  (b)                (c)                    (d)
               Interest Income Item       Income (Loss) per Income   Temporary          Permanent           Income (Loss) per
                                                Statement            Difference         Difference             Tax Return

1     Tax-exempt interest
      income
2     Interest income from hybrid
      securities

3     Sale/lease interest income

4a Intercompany interest
      income - From outside tax
      affiliated group
4b Intercompany interest
      income - From tax
      affiliated group


5     Other interest income                          398,946.                                                       398,946.
6     Total interest income. Add
      lines 1 through 5 in columns
      a, b, c, and d. Enter total on
      the applicable Schedule M-3.
      See instructions.                              398,946.                                                       398,946.
Part III         Interest Expense
                                                    (a)                  (b)                (c)
                                            Expense per Income       Temporary          Permanent               (d)
            Interest Expense Item
                                                Statement            Difference         Difference    Deduction per Tax Return

1     Interest expense from
      hybrid securities
2     Lease/purchase interest
      expense
3a Intercompany interest
      expense - Paid to outside
      tax affiliated group
3b Intercompany interest
      expense - Paid to tax
      affiliated group


4     Other interest expense
                         STMT         8          1,400,262.                                                      1,400,262.
5     Total interest expense. Add
      lines 1 through 4 in columns
      a, b, c, and d. Enter total on
      the applicable Schedule M-3.
      See instructions.                          1,400,262.                                                     1,400,262.
                                                                                                     Form   8916-A (Rev. 11-2019)




JSA

9X9036 1.000

           01122J             700L        09/09/2020 12:41:05 V19-5.7F 0170099                                        31
                                         Case: 20-13664                             Doc: 57-2                   Filed: 12/02/20                       Page: 16 of 135

                                                                           Depreciation and Amortization
Form        4562                                                                                                                                                                             OMB No. 1545-0172

                                                                            (Including Information on Listed Property)
                                                                                              I                                                                                                  À¾µ½
                                                          I
Department of the Treasury                                                          Attach to your tax return.
                                                                                                                                                                                              Attachment
Internal Revenue Service   (99)                                Go to www.irs.gov/Form4562 for instructions and the latest information.                                                        Sequence No. 179
Name(s) shown on return                                                                                                                                                                    Identifying number

CANAAN RESOURCES, LLC                                                                                                                                                                      XX-XXXXXXX
Business or activity to which this form relates

CANAAN RESOURCES, LLC
Part I Election To Expense Certain Property Under Section 179
       Note: If you have any listed property, complete Part V before you complete Part I.
 1       Maximum amount (see instructions)             mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                                       1           1,020,000.
 2       Total cost of section 179 property placed in service (see instructions)       mmmmmmmmmmmmmmmmmmmmmmmm                                                                       2
 3       Threshold cost of section 179 property before reduction in limitation (see instructions)         mmmmmmmmmmmmmmm                                                             3           2,550,000.

                                         m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                                                                                             m m m m m m
 4       Reduction in limitation. Subtract line 3 from line 2. If zero or less, enter -0-                                                                                             4
 5       Dollar limitation for tax year. Subtract line 4 from line 1. If zero or less, enter -0-. If married filing
         separately, see instructions                                                                                                                                                 5
 6                                         (a) Description of property                                                (b) Cost (business use only)             (c) Elected cost




 7       Listed property. Enter the amount from line 29                      mmmmmmmmmmmmmmmmmmmmmm                                             7
 8       Total elected cost of section 179 property. Add amounts in column (c), lines 6 and 7    mmmmmmmmmmmmmmmm                                                                     8
 9       Tentative deduction. Enter the smaller of line 5 or line 8               mmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                      9
10       Carryover of disallowed deduction from line 13 of your 2018 Form 4562            mmmmmmmmmmmmmmmmmmmmmm                                                                    10


                                                                                                  m m m m m m m m m m m m m m mm
11       Business income limitation. Enter the smaller of business income (not less than zero) or line 5. See instructions                                                          11
12       Section 179 expense deduction. Add lines 9 and 10, but don't enter more than line 11
                                                                                            mmm I
                                                                                                                                                                                    12
13       Carryover of disallowed deduction to 2020. Add lines 9 and 10, less line 12                                                           13
Note: Don't use Part II or Part III below for listed property. Instead, use Part V.
Part II            Special Depreciation Allowance and Other Depreciation (Don't include listed property. See instructions.)
14       Special depreciation allowance for qualified property (other than listed property) placed in service
         during the tax year. See instructions                   mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                                              698,159.

                                                                 m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                                                                                                                                                                                      14
15       Property subject to section 168(f)(1) election                                                                                                                               15
16       Other depreciation (including ACRS)                                                                                                                                          16
Part III           MACRS Depreciation (Don't include listed property. See instructions.)
                                                                                                            Section A
17       MACRS deductions for assets placed in service in tax years beginning before 2019               mmmmmmmmmmmmmmmmm                                                           17                202,015.

                                                  m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m m mI
18       If you are electing to group any assets placed in service during the tax year into one or more general
         asset accounts, check here
                               Section B - Assets Placed in Service During 2019 Tax Year Using the General Depreciation System
                                                                    (b) Month and year            (c) Basis for depreciation (d) Recovery
               (a) Classification of property                            placed in               (business/investment use                            (e) Convention         (f) Method     (g) Depreciation deduction
                                                                                                                                period
                                                                          service                  only - see instructions)
19a        3-year property
     b     5-year property
     c     7-year property
     d 10-year property
     e 15-year property
     f 20-year property
     g 25-year property                                                                                                              25 yrs.                                    S/L
     h Residential rental                                                                                                           27.5 yrs.              MM                   S/L
       property                                                                                                                     27.5 yrs.              MM                   S/L
     i Nonresidential real                                                                                                           39 yrs.               MM                   S/L
       property                                                                                                                                            MM                   S/L
                            Section C - Assets Placed in Service During 2019 Tax Year Using the Alternative Depreciation System
20a Class life                                                                                                                                                                  S/L
     b 12-year                                                                                                                       12 yrs.                                    S/L
     c 30-year                                                                                                                       30 yrs.               MM                   S/L
     d 40-year                                                                                                                       40 yrs.               MM                   S/L
Part IV Summary (See instructions.)
21       Listed property. Enter amount from line 28                       mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm                                                                      21


                                                                                                    mmmmmmmmmm
22   Total. Add amounts from line 12, lines 14 through 17, lines 19 and 20 in column (g), and line 21. Enter
     here and on the appropriate lines of your return. Partnerships and S corporations - see instructions                                                                                             900,174.
                                                                               mmmmmmmmmmmmmmmmmm
                                                                                                                                                                                    22
23 For assets shown above and placed in service during the current year, enter the
     portion of the basis attributable to section 263A costs                                        23
For Paperwork Reduction Act Notice, see separate instructions.                                                                                                                                   Form   4562    (2019)
JSA       9X2300 2.000
                01122J                  700L              09/09/2020 12:41:05 V19-5.7F 0170099                                                                                                          32
                                     Case: 20-13664                Doc: 57-2                  Filed: 12/02/20                           Page: 17 of 135
CANAAN RESOURCES, LLC                                                                                    XX-XXXXXXX
Form 4562 (2019)                                                                                               Page 2
Part V         Listed Property (Include automobiles, certain other vehicles, certain aircraft, and property used for
               entertainment, recreation, or amusement.)
               Note: For any vehicle for which you are using the standard mileage rate or deducting lease expense, complete only 24a,
               24b, columns (a) through (c) of Section A, all of Section B, and Section C if applicable.
                Section A - Depreciation and Other Information (Caution: See the instructions for limits for passenger automobiles.)
24a Do you have evidence to support the business/investment use claimed?                            Yes           No        24b     If "Yes," is the evidence written?                   Yes               No
               (a)                          (b)            (c)                                              (e)                   (f)                 (g)                    (h)                  (i)
                                                        Business/            (d)                   Basis for depreciation
      Type of property (list            Date placed                                                                         Recovery             Method/               Depreciation     Elected section 179
         vehicles first)                 in service   investment use Cost or other basis           (business/investment
                                                                                                                             period             Convention              deduction              cost
                                                        percentage                                       use only)

25 Special depreciation allowance for qualified listed property placed in service during
   the tax year and used more than 50% in a qualified business use. See instructions
26 Property used more than 50% in a qualified business use:
                                                                                                                            mmmmmmmmmm                        25


                                                                       %
                                                                       %
                                                                       %
27 Property used 50% or less in a qualified business use:
                                                                       %                                                                      S/L -
                                                                       %                                                                      S/L -
                                                                       %                                                                      S/L -


                                                                                                    m m m m m m m m mm mm mm mm mm mm mm mm mm mm m m m m m m m m
28 Add amounts in column (h), lines 25 through 27. Enter here and on line 21, page 1                                                                          28
29 Add amounts in column (i), line 26. Enter here and on line 7, page 1                                                                                                            29
                                                          Section B - Information on Use of Vehicles
Complete this section for vehicles used by a sole proprietor, partner, or other "more than 5% owner," or related person. If you provided vehicles
to your employees, first answer the questions in Section C to see if you meet an exception to completing this section for those vehicles.
                                                                              (a)                    (b)                    (c)                       (d)                    (e)                  (f)
                                                                           Vehicle 1             Vehicle 2             Vehicle 3                 Vehicle 4              Vehicle 5              Vehicle 6

                                  mmm
30 Total business/investment miles driven during
   the year (don't include commuting miles)

            other    personal
                                    m
31 Total commuting miles driven during the year
32 Total                        (noncommuting)
   miles driven   mmmmmmmmmmmmmmmmmmm
33 Total miles driven during the year. Add
   lines 30 through 32mmmmmmmmmmmmmmm                                  Yes          No        Yes          No       Yes           No          Yes           No         Yes         No    Yes            No
34 Was the vehicle available for personal
                         mmmmmmmmmmmm
   use during off-duty hours?
35 Was the vehicle used primarily by a more
                             mmmmmmmm
   than 5% owner or related person?

             mmmmmmmmmmmmmmmmmmmmmmmm
36 Is another vehicle available for personal
   use?
                               Section C - Questions for Employers Who Provide Vehicles for Use by Their Employees
Answer these questions to determine if you meet an exception to completing Section B for vehicles used by employees who aren't
more than 5% owners or related persons. See instructions.
                                                                                                                     Yes   No
                                 mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
37 Do you maintain a written policy statement that prohibits all personal use of vehicles, including commuting, by
   your employees?
38 Do you maintain a written policy statement that prohibits personal use of vehicles, except commuting, by your
                                                                                  mmmmmmmm
   employees? See the instructions for vehicles used by corporate officers, directors, or 1% or more owners
                                                          mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
39 Do you treat all use of vehicles by employees as personal use?
40 Do you provide more than five vehicles to your employees, obtain information from your employees about the
                                                       mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
   use of the vehicles, and retain the information received?
                                                                               mmmmmmmmmmm
41 Do you meet the requirements concerning qualified automobile demonstration use? See instructions
   Note: If your answer to 37, 38, 39, 40, or 41 is "Yes," don't complete Section B for the covered vehicles.
Part VI Amortization
                                                                                                                                                                 (e)
                                                                 (b)                              (c)                                                                                    (f)
                               (a)                                                                                                      (d)                 Amortization
                                                        Date amortization
                     Description of costs                                               Amortizable amount                    Code section                    period or       Amortization for this year
                                                             begins
                                                                                                                                                             percentage
42 Amortization of costs that begins during your 2019 tax year (see instructions):
      SOFTWARE                                         08/01/2019                                   13,567.                 167                               3.000                         1,884.
      G&G EXPENSE                                      06/30/2019                                   17,863.                 167                               2.000                         4,466.
43 Amortization of costs that began before your 2019 tax year
44 Total. Add amounts in column (f). See the instructions for where to report
                                                                                       m m m m m m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm            43
                                                                                                                                                                       44
                                                                                                                                                                                          106,860.
                                                                                                                                                                                          113,210.
JSA                                                                                                                                                                                   Form 4562 (2019)

9X2310 2.000
               01122J                700L         09/09/2020 12:41:05 V19-5.7F 0170099                                                                                                   33
                                                        Case: 20-13664                Doc: 57-2         Filed: 12/02/20           Page: 18 of 135


CANAAN RESOURCES, LLC                                                                    2019 Depreciation                                                                                    XX-XXXXXXX
 Description of Property
CANAAN RESOURCES, LLC                                                                     GENERAL TRADE OR BUSINESS
                                      Date                                  179 exp.                                Beginning       Ending                Con-                 M A Current
                                    placed in     Unadjusted       Bus.       reduc.    Basis       Basis for     Accumulated     Accumulated       Me-   ven-          ACRS  CRS -yr 179     Current-year
       Asset description             service      cost or basis     %        in basis Reduction   Depreciation    depreciation    depreciation     thod   tion   Life   class class expense   depreciation

AUTOMOTIVE AND TRANSPORTATION :
   1992 ROADRA 25' TRLR            11/15/2006             2,000.     100.                                2,000.         2,000.           2,000. 200 DB MQ                      5
   1997 FLATBED TRAILER            11/15/2006               500.     100.                                  500.            500.            500. 200 DB MQ                      5
   2004 ELITE DOVETAIL             11/15/2006             3,000.     100.                                3,000.         2,999.           2,999. 200 DB MQ                      5
   2004 FRIESEN TRAILER            11/15/2006               500.     100.                                  500.            500.            500. 200 DB MQ                      5
   2007 CHEVY PICKUP               11/15/2006            23,850.     100.                               23,850.        23,850.          23,850.200 DB MQ                       5
   TRAILER                         03/07/2007             2,653.     100.                                2,653.         2,653.           2,653. 200 DB HY                      5
   2007 CHEVY PICKUP               05/01/2007            36,850.     100.                               36,850.        36,850.          36,850.200 DB HY                       5
   2007 CHEVY PICKUP               05/01/2007            22,500.     100.                               22,500.        22,500.          22,500.200 DB HY                       5
   2007 CHEVY PICKUP               07/05/2007            22,875.     100.                               22,875.        22,875.          22,875.200 DB HY                       5
   2007 CHEVY PICKUP               07/05/2007            31,650.     100.                               31,650.        31,650.          31,650.200 DB HY                       5
   ROD TRAILER FRAME               09/17/2007             1,000.     100.                                1,000.         1,000.           1,000. 200 DB HY                      5
   FIELD VEHICLES                  07/01/2008            75,485.     100.              37,743.          37,742.        37,741.          37,741.200 DB HY                       5
   FIELD VEHICLES                  10/01/2009            93,411.     100.              46,706.          46,705.        46,704.          46,704.200 DB HY                       5
   FIELD VEHICLES                  07/01/2010            77,450.     100.              38,725.          38,725.        38,725.          38,725.200 DB HY                       5
   FIELD VEHICLES                  07/01/2011            29,295.     100.              29,295.                                                    200 DB HY                    5
   TANNER CHEVROLET                03/15/2012            21,000.     100.              10,500.          10,500.        10,500.          10,500.200 DB HY                       5
   TANNER CHEVROLET                06/15/2013            28,615.     100.              14,308.          14,307.        14,306.          14,306.200 DB HY                       5
   TANNER CHEVROLET                08/15/2013            30,944.     100.              15,472.          15,472.        15,471.          15,471.200 DB HY                       5
   FIELD VEHICLES                  02/15/2015            34,056.     100.              17,028.          17,028.        14,086.          16,048.200 DB HY                       5                     1,962.
   FIELD VEHICLES                  05/01/2015            39,312.     100.              19,656.          19,656.        16,259.          18,523.200 DB HY                       5                     2,264.
   FIELD VEHICLES                  08/15/2015            38,200.     100.              19,100.          19,100.        15,799.          17,999.200 DB HY                       5                     2,200.
   FIELD VEHICLES                  04/01/2016            19,097.     100.               9,549.           9,548.         6,798.           7,898. 200 DB HY                      5                     1,100.
   FIELD VEHICLES                  07/01/2016            21,490.     100.              10,745.          10,745.         7,650.           8,888. 200 DB HY                      5                     1,238.
   STEWART WHOLESALE               07/01/2018            17,425.     100.              17,425.
       SUBTOTAL                                         673,158.                      286,252.         386,906.       371,416.         380,180.                                                      8,764.


FURNITURE:
   FURNITURE & FIXTURES            07/01/2014           167,220.     100.              83,610.          83,610.        64,956.          72,414.200 DB HY                       7                     7,458.
   FURNITURE & FIXTURES            07/01/2008             5,756.     100.               2,878.           2,878.         2,878.           2,878. 200 DB HY                      7
   FURNITURE & FIXTURES            07/01/2010            28,044.     100.              14,022.          14,022.        14,022.          14,022.200 DB HY                       7
   FURNITURE & FIXTURES            1/1/15                 5,922.     100.               2,961.           2,961.         2,036.           2,300. 200 DB HY                      7                       264.
   FURN & FIXTURE                  01/15/2015             7,551.     100.               3,776.           3,775.         2,594.           2,931. 200 DB HY                      7                       337.
   FURN & FIXTURE                  01/01/2015             3,697.     100.               1,849.           1,848.         1,271.           1,436. 200 DB HY                      7                       165.


                 mmmmmmmmmmmm
   FURN & FIXTURE                  02/01/2015            22,721.     100.              11,361.          11,360.         7,811.           8,825. 200 DB HY                      7                     1,014.


           mmmmmmmmmmmmmmmmmm
 Less: Retired Assets
 TOTALS
*Assets Retired
JSA
9X9027 1.000
               01122J   700L   09/09/2020   12:41:05   V19-5.7F    0170099                                                                   34
                                                        Case: 20-13664                Doc: 57-2         Filed: 12/02/20           Page: 19 of 135


CANAAN RESOURCES, LLC                                                                    2019 Depreciation                                                                                   XX-XXXXXXX
 Description of Property
CANAAN RESOURCES, LLC                                                                     GENERAL TRADE OR BUSINESS
                                      Date                                  179 exp.                                Beginning       Ending               Con-                 M A Current
                                    placed in     Unadjusted       Bus.       reduc.    Basis       Basis for     Accumulated     Accumulated      Me-   ven-          ACRS  CRS -yr 179     Current-year
       Asset description             service      cost or basis     %        in basis Reduction   Depreciation    depreciation    depreciation    thod   tion   Life   class class expense   depreciation
   FURN & FIXTURE                  02/01/2015            26,766.     100.              13,383.          13,383.         9,202.          10,397.200 DB HY                      7                     1,195.
   FURN & FIXTURE                  02/01/2015            19,200.     100.               9,600.           9,600.         6,601.           7,458. 200 DB HY                     7                       857.
   FURN & FIXTURE                  02/01/2015               304.     100.                 152.             152.            105.            119. 200 DB HY                     7                        14.
   FURN & FIXTURE                  03/01/2015               733.     100.                 367.             366.            252.            285. 200 DB HY                     7                        33.
   FURN & FIXTURE                  03/01/2015                82.     100.                  41.              41.             28.             32.200 DB HY                      7                           4.
   FURN & FIXTURE                  03/01/2015            60,816.     100.              30,408.          30,408.        20,908.          23,623.200 DB HY                      7                     2,715.
   FURN & FIXTURE                  03/01/2015            13,386.     100.               6,693.           6,693.         4,602.           5,200. 200 DB HY                     7                       598.
   FURN & FIXTURE                  03/01/2015            16,620.     100.               8,310.           8,310.         5,713.           6,455. 200 DB HY                     7                       742.
   FURN & FIXTURE                  03/01/2015            39,397.     100.              19,699.          19,698.        13,544.          15,303.200 DB HY                      7                     1,759.
   FURN & FIXTURE                  04/01/2015                74.     100.                  37.              37.             25.             28.200 DB HY                      7                           3.
   FURN & FIXTURE                  04/01/2015             1,086.     100.                 543.             543.            374.            422. 200 DB HY                     7                        48.
   FURN & FIXTURE                  04/01/2015             6,263.     100.               3,132.           3,131.         2,153.           2,433. 200 DB HY                     7                       280.
   FURN & FIXTURE                  04/01/2015             5,718.     100.               2,859.           2,859.         1,966.           2,221. 200 DB HY                     7                       255.
   FURN & FIXTURE                  04/01/2015             7,915.     100.               3,958.           3,957.         2,720.           3,073. 200 DB HY                     7                       353.
   FURN & FIXTURE                  04/01/2015             1,684.     100.                 842.             842.            578.            653. 200 DB HY                     7                        75.
   FURN & FIXTURE                  04/01/2015            16,392.     100.               8,196.           8,196.         5,635.           6,367. 200 DB HY                     7                       732.
   FURN & FIXTURE                  04/01/2015             3,140.     100.               1,570.           1,570.         1,079.           1,219. 200 DB HY                     7                       140.
   FURN & FIXTURE                  05/01/2015            27,240.     100.              13,620.          13,620.         9,365.          10,581.200 DB HY                      7                     1,216.
   FURN & FIXTURE                  05/01/2015             4,689.     100.               2,345.           2,344.         1,612.           1,821. 200 DB HY                     7                       209.
   FURN & FIXTURE                  05/01/2015            13,631.     100.               6,816.           6,815.         4,686.           5,295. 200 DB HY                     7                       609.
   FURN & FIXTURE                  05/01/2015             4,877.     100.               2,439.           2,438.         1,676.           1,894. 200 DB HY                     7                       218.
   FURN & FIXTURE                  06/01/2015             8,015.     100.               4,008.           4,007.         2,755.           3,113. 200 DB HY                     7                       358.
   FURN & FIXTURE                  06/01/2015             3,487.     100.               1,744.           1,743.         1,199.           1,355. 200 DB HY                     7                       156.
   FURN & FIXTURE                  06/01/2015            98,669.     100.              49,335.          49,334.        33,923.          38,329.200 DB HY                      7                     4,406.
   FURN & FIXTURE                  08/01/2015            14,829.     100.               7,415.           7,414.         5,098.           5,760. 200 DB HY                     7                       662.
   FURN & FIXTURE                  08/01/2015             4,139.     100.               2,070.           2,069.         1,423.           1,608. 200 DB HY                     7                       185.
   FURN & FIXTURE                  09/01/2015            11,194.     100.               5,597.           5,597.         3,849.           4,349. 200 DB HY                     7                       500.
   FURN & FIXTURE                  10/01/2015             4,644.     100.               2,322.           2,322.         1,597.           1,804. 200 DB HY                     7                       207.
   FURN & FIXTURE                  10/01/2015            12,964.     100.               6,482.           6,482.         4,457.           5,036. 200 DB HY                     7                       579.
   FURN & FIXTURE                  11/01/2015            10,152.     100.               5,076.           5,076.         3,490.           3,943. 200 DB HY                     7                       453.
   FURN & FIXTURE                  12/01/2015             1,804.     100.                 902.             902.            621.            702. 200 DB HY                     7                        81.
   FURNITURE & FIXTURES            01/01/2016             4,955.     100.               2,478.           2,477.         1,394.           1,703. 200 DB HY                     7                       309.
   FURNITURE & FIXTURES            03/01/2016             2,732.     100.               1,366.           1,366.            769.            940. 200 DB HY                     7                       171.
       SUBTOTAL                                         688,508.                      344,262.         344,246.       248,967.         278,327.                                                    29,360.




                 mmmmmmmmmmmm
           mmmmmmmmmmmmmmmmmm
 Less: Retired Assets
 TOTALS
*Assets Retired
JSA
9X9027 1.000
               01122J   700L   09/09/2020   12:41:05   V19-5.7F    0170099                                                                   35
                                                        Case: 20-13664                Doc: 57-2         Filed: 12/02/20           Page: 20 of 135


CANAAN RESOURCES, LLC                                                                    2019 Depreciation                                                                                      XX-XXXXXXX
 Description of Property
CANAAN RESOURCES, LLC                                                                     GENERAL TRADE OR BUSINESS
                                      Date                                  179 exp.                                Beginning       Ending                Con-                   M A Current
                                    placed in     Unadjusted       Bus.       reduc.    Basis       Basis for     Accumulated     Accumulated       Me-   ven-            ACRS  CRS -yr 179     Current-year
       Asset description             service      cost or basis     %        in basis Reduction   Depreciation    depreciation    depreciation     thod   tion    Life    class class expense   depreciation

MACHINERY AND EQUIPMENT:
   PULLING UNIT                    11/15/2006           259,611.     100.                              259,611.       259,610.         259,610. 200 DB MQ                        7
   YANMAR EXCAVATOR                02/21/2007            49,011.     100.                               49,011.        49,011.          49,011.200 DB HY                         7
   PULLING UNIT                    07/01/2008           148,054.     100.              74,027.          74,027.        74,027.          74,027.200 DB HY                         7
   PULLING UNIT                    07/01/2010             9,514.     100.               4,757.           4,757.         4,757.           4,757. 200 DB HY                        7
   FIELD EQUIPMENT                 07/01/2011            79,971.     100.              79,971.                                                    200 DB HY                      7
   FIELD EQUIPMENT                 06/15/2012            14,197.     100.               7,099.           7,098.         6,781.           7,098. 200 DB HY                        7                       317.
       SUBTOTAL                                         560,358.                      165,854.         394,504.       394,186.         394,503.                                                          317.


OTHER:
   LEASEHOLD IMPROVEMEN            07/01/2014           163,613.     100.                              163,613.        18,706.          22,901.S/L        MM                     39                    4,195.
   LEASEHOLD IMPROVEMEN            1/1/15                 2,320.     100.                                2,320.            234.            293. S/L       MM     39.000          39                       59.
   LINGO CONSTRUCTION              12/15/2015            45,316.     100.                               45,316.         3,534.           4,696. S/L       MM     39.000          39                    1,162.
   LINGO CONSTRUCTION              02/15/2015           266,470.     100.                              266,470.        26,484.          33,316.S/L        MM     39.000          39                    6,832.
   FITZSIMMONS ARCHIT              04/15/2015             3,775.     100.                                3,775.            360.            457. S/L       MM     39.000          39                       97.
       SUBTOTAL                                         481,494.                                       481,494.        49,318.          61,663.                                                       12,345.


OFFICE EQUIPMENT          :
   HP PLOTTER                      02/07/2006            12,658.     100.                               12,658.        12,658.          12,658.200 DB MQ                         5
   MAILING EQUIPMENT               01/15/2007             3,788.     100.                                3,788.         3,787.           3,787. 200 DB HY                        5
   FAX/PRINTER                     04/20/2007             1,031.     100.                                1,031.         1,031.           1,031. 200 DB HY                        5
   ISYS MEDIA                      08/22/2007             3,826.     100.                                3,826.         3,826.           3,826. 200 DB HY                        5
   EQUIPMENT                       07/01/2011             1,450.     100.               1,450.                                                    200 DB HY                      5
   UPC BACKUP                      03/01/2012            19,964.     100.               9,982.           9,982.         9,536.           9,981. 200 DB HY                        7                       445.
   PRESIDIO NETWORK SOL            04/15/2012            13,723.     100.               6,862.           6,861.         6,555.           6,861. 200 DB HY                        7                       306.
   SERVER AC UNIT                  11/15/2012            26,803.     100.              13,402.          13,401.        12,804.          13,401.200 DB HY                         7                       597.
   IOMEGA                          04/15/2013             6,966.     100.               3,483.           3,483.         3,017.           3,328. 200 DB HY                        7                       311.
   APC SYMMETRA                    04/15/2013             2,173.     100.               1,087.           1,086.            941.          1,038. 200 DB HY                        7                        97.
   SHARP AQUOS LED TV              08/15/2013             5,289.     100.               2,645.           2,644.         2,290.           2,526. 200 DB HY                        7                       236.
   APPLE MACBOOK PRO               12/15/2013             2,842.     100.               1,421.           1,421.         1,231.           1,358. 200 DB HY                        7                       127.
   EQUIPMENT                       07/01/2008           168,996.     100.              84,498.          84,498.        84,498.          84,498.200 DB HY                         5
   COMPUTER SERVERS                03/01/2009            16,089.     100.               8,045.           8,044.         8,044.           8,044. 200 DB HY                        5
   EQUIPMENT                       07/01/2010            17,368.     100.               8,684.           8,684.         8,683.           8,683. 200 DB HY                        5
   EQUIP GHA TECH                  07/01/2015            65,710.     100.              32,855.          32,855.        27,178.          30,963.200 DB HY                         5                     3,785.


                  mmmmmmmmmmmm
   EQUIP FITNESS EQUIP             05/15/2015               203.     100.                 102.             101.             70.             79.200 DB HY                         7                           9.


            mmmmmmmmmmmmmmmmmm
 Less: Retired Assets
 TOTALS
*Assets Retired
JSA
9X9027 1.000
               01122J   700L   09/09/2020   12:41:05   V19-5.7F    0170099                                                                   36
                                                          Case: 20-13664                Doc: 57-2         Filed: 12/02/20           Page: 21 of 135


CANAAN RESOURCES, LLC                                                                      2019 Depreciation                                                                                    XX-XXXXXXX
 Description of Property
CANAAN RESOURCES, LLC                                                                       GENERAL TRADE OR BUSINESS
                                      Date                                    179 exp.                                Beginning       Ending                Con-                 M A Current
                                    placed in     Unadjusted         Bus.       reduc.    Basis       Basis for     Accumulated     Accumulated       Me-   ven-          ACRS  CRS -yr 179     Current-year
       Asset description             service      cost or basis       %        in basis Reduction   Depreciation    depreciation    depreciation     thod   tion   Life   class class expense   depreciation
   EQUIP BEVCO INC                 05/15/2015               2,118.     100.               1,059.           1,059.            876.            998. 200 DB HY                      5                       122.
   EQUIP CDW DIRECT                02/15/2015                 247.     100.                 124.             123.            102.            116. 200 DB HY                      5                        14.
   EQUIP CONTEMP SOUNDS            05/15/2015             37,391.      100.              18,696.          18,695.        15,464.          17,618.200 DB HY                       5                     2,154.
   EQUIP IMAGENET CONS             11/15/2015               3,516.     100.               1,758.           1,758.         1,456.           1,659. 200 DB HY                      5                       203.
   EQUIP TIM MATHESON              03/15/2015               2,338.     100.               1,169.           1,169.            967.          1,102. 200 DB HY                      5                       135.
   EQUIP PRESIDIO NET              02/15/2015             31,849.      100.              15,925.          15,924.        13,172.          15,006.200 DB HY                       5                     1,834.
   EQUIPMENT                       07/01/2014             83,383.      100.              41,692.          41,691.        39,290.          41,691.200 DB HY                       5                     2,401.
   EQUIPMENT                       01/01/2016               1,006.     100.                 503.             503.            359.            417. 200 DB HY                      5                        58.
   EQUIPMENT                       05/01/2016               5,896.     100.               2,948.           2,948.         2,099.           2,439. 200 DB HY                      5                       340.
   EQUIPMENT                       05/01/2016               3,096.     100.               1,548.           1,548.         1,102.           1,280. 200 DB HY                      5                       178.
   EQUIPMENT                       05/01/2016             17,894.      100.               8,947.           8,947.         6,370.           7,401. 200 DB HY                      5                     1,031.
       SUBTOTAL                                          557,613.                       268,885.         288,728.       267,406.         281,789.                                                     14,383.


COMPRESSORS               :
   FIELD COMPRESSORS               11/15/2006          1,220,349.      100.                           1,220,349.      1,220,348.       1,220,348.200 DB MQ                       7
   XAE FIELD COMPRESSOR            09/15/2007             64,068.      100.                               64,068.        64,068.          64,068.200 DB HY                       5
   FIELD COMPRESSORS               07/01/2008            168,597.      100.              84,299.          84,298.        84,298.          84,298.200 DB HY                       7
   FIELD COMPRESSORS               05/23/2017                 216.     100.                 108.             108.             41.             60.200 DB HY                       7                        19.
       SUBTOTAL                                        1,453,230.                        84,407.      1,368,823.      1,368,755.       1,368,774.                                                         19.


GAS GATHERING SYSTEM :
   GAS GATHERING SYSTEM            11/15/2006          8,817,573.      100.                           8,817,573.      8,817,572.       8,817,572.200 DB MQ                       7
   GAS GATHERING SYSTEM            07/01/2007          1,199,750.      100.                           1,199,750.      1,199,750.       1,199,750.200 DB HY                       7
   GAS GATHERING SYSTEM            07/01/2008          1,725,035.      100.             862,518.         862,517.       862,517.         862,517. 200 DB HY                      7
   GAS GATHERING SYSTEM            07/01/2009            648,742.      100.             324,371.         324,371.       324,370.         324,370. 200 DB HY                      7
   GAS GATHERING SYSTEM            07/01/2010            510,833.      100.             255,417.         255,416.       255,416.         255,416. 200 DB HY                      7
   GAS GATHERING SYSTEM            07/01/2011             25,006.      100.              25,006.                                                    200 DB HY                    7
   GAS GATHERING SYSTEM            06/15/2016             18,061.      100.               9,031.           9,030.         5,080.           6,208. 200 DB HY                      7                     1,128.
   GAS GATHERING                   07/01/2017             16,517.      100.               8,259.           8,258.         3,202.           4,646. 200 DB HY                      7                     1,444.
   GAS GATHERING                   10/01/2017               6,043.     100.               6,043.                                                    200 DB HY                    7
   GAS GATHERING                   07/01/2018             13,379.      100.              13,379.                                                    200 DB HY                    7
   GAS GATHERING                   06/30/2019             29,217.      100.              29,217.                                                    200 DB HY                    7
       SUBTOTAL                                        13,010,156.                      1533241.     11,476,915.     11,467,907.      11,470,479.                                                      2,572.




                 mmmmmmmmmmmm
           mmmmmmmmmmmmmmmmmm
 Less: Retired Assets
 TOTALS                                                17,424,517.                      2682901.     14,741,616.     14,167,955.      14,235,715.                                                     67,760.
*Assets Retired
JSA
9X9027 1.000
               01122J   700L   09/09/2020   12:41:05    V19-5.7F     0170099                                                                   37
                                                          Case: 20-13664              Doc: 57-2         Filed: 12/02/20          Page: 22 of 135


CANAAN RESOURCES, LLC                                                                    2019 Depreciation                                                                                  XX-XXXXXXX
 Description of Property
CANAAN RESOURCES, LLC                                                                     GENERAL TRADE OR BUSINESS
                                      Date                                  179 exp.                                Beginning      Ending               Con-                 M A Current
                                    placed in     Unadjusted         Bus.     reduc.    Basis       Basis for     Accumulated    Accumulated      Me-   ven-          ACRS  CRS -yr 179     Current-year
       Asset description             service      cost or basis       %      in basis Reduction   Depreciation    depreciation   depreciation    thod   tion   Life   class class expense   depreciation
    OTHER THAN LISTED
       GROSS                                           17,424,517.                                 14,741,616.     14,167,955.     14,235,715.                                                    67,760.
       LESS: RETIRED ASSETS
         SUBTOTAL:                                     17,424,517.                                 14,741,616.     14,167,955.     14,235,715.                                                    67,760.


    LISTED PROPERTY
       GROSS
       LESS: RETIRED ASSETS
         SUBTOTAL:




                 mmmmmmmmmmmm
     GROSS AMOUNTS                                     17,424,517.                                 14,741,616.     14,167,955.     14,235,715.


           mmmmmmmmmmmmmmmmmm
 Less: Retired Assets
 TOTALS                                                17,424,517.                                 14,741,616.     14,167,955.     14,235,715.                                                    67,760.
*Assets Retired
JSA
9X9027 1.000
               01122J   700L   09/09/2020   12:41:05    V19-5.7F     0170099                                                                38
                                                           Case: 20-13664               Doc: 57-2       Filed: 12/02/20          Page: 23 of 135
CANAAN RESOURCES, LLC                                                                    2019 Amortization                                                           XX-XXXXXXX
 Description of Property
CANAAN RESOURCES, LLC                                                                      GENERAL TRADE OR BUSINESS
                                                                             Date                              Beginning           Ending
                                                                           placed in                          Accumulated        Accumulated                    Current-year
                           Asset description                                service         Cost or basis     amortization       amortization    Code   Life    amortization
   SOFTWARE                                                                07/01/2008                6,915.             6,915.          6,915.   167    3.000
   3D SEISMIC COSTS                                                        07/01/2009             529,008.         529,008.           529,008.   167    2.000
   GEOLOGICAL SERVICES                                                     07/01/2009               55,200.            55,200.         55,200.   167    2.000
   GEOLOGICAL SERVICES                                                     07/01/2010               54,900.            54,900.         54,900.   167    2.000
   GEOLOGICAL SERVICES                                                     07/01/2011               54,900.            54,900.         54,900.   167    2.000
   3D SEISMIC COSTS                                                        07/01/2011           5,671,962.       5,671,962.         5,671,962.   167    2.000
   ANTIVIRUS SOFTWARE                                                      07/15/2012                7,257.             7,257.          7,257.   167    3.000
   3D SEISMIC COSTS                                                        06/15/2012               56,913.            56,913.         56,913.   167    2.000
   SCHLUMBERGER TECHNOL                                                    03/15/2013               18,040.            18,040.         18,040.   167    3.000
   3D SEISMIC COSTS                                                        06/15/2013               29,572.            29,572.         29,572.   167    2.000
   3D SEISMIC COSTS                                                        07/01/2014               27,168.            27,168.         27,168.   167    2.000
   SOFTWARE                                                                06/01/2009                4,700.             4,700.          4,700.   167    3.000
   SOFTWARE                                                                07/01/2010                1,897.             1,897.          1,897.   167    3.000
   SOFTWARE                                                                05/15/2015                5,215.             5,215.          5,215.   167    3.000
   SOFTWARE                                                                11/15/2015                1,903.             1,903.          1,903.   167    3.000
   SOFTWARE                                                                12/15/2015                1,065.             1,065.          1,065.   167    3.000
   SOFTWARE                                                                06/01/2016                3,088.             2,658.          3,088.   167    3.000            430.
   3D SEISMIC COSTS                                                        07/01/2016               12,453.            12,453.         12,453.   167    2.000
   3D SEISMIC COSTS                                                        07/01/2017             363,879.         272,910.           363,879.   167    2.000        90,969.
   3D SEISMIC COSTS                                                        07/01/2018               30,922.             7,731.         23,192.   167    2.000        15,461.
   SOFTWARE                                                                08/01/2019               13,567.                             1,884.   167    3.000         1,884.
   G&G EXPENSE                                                             06/30/2019               17,863.                             4,466.   167    2.000         4,466.




                 mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
           mmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmmm
 Less: Retired Assets
 TOTALS                                                                                         6,968,387.       6,822,367.         6,935,577.                      113,210.

* Assets Retired
JSA
9X9026 1.000




               01122J   700L   09/09/2020      12:41:05   V19-5.7F   0170099                                                                39
                                                           Case: 20-13664                  Doc: 57-2       Filed: 12/02/20          Page: 24 of 135


CANAAN RESOURCES, LLC                                         2019 Alternative Minimum Tax Depreciation                                                                            XX-XXXXXXX
 Description of Property
CANAAN RESOURCES, LLC                                                                       GENERAL TRADE OR BUSINESS
                                     Date               AMT                 AMT             AMT   AMT      AMT        AMT              Regular          Post-86        Leased         Real
                                   Placed in           basis for         accumulated         me- conven-           depreciation      depreciation     depreciation   pers. prop.    property
       Asset description            Service          depreciation        depreciation       thod   tion     life    deduction         deduction        adjustment    preference    preference


AUTOMOTIVE AND TRANSPORTATION :
   1992 ROADRA 25' TRLR            11/15/2006                2,000.               2,000.          MQ       5.000
   1997 FLATBED TRAILER            11/15/2006                  500.                500.           MQ       5.000
   2004 ELITE DOVETAIL             11/15/2006                3,000.               2,999.          MQ       5.000
   2004 FRIESEN TRAILER            11/15/2006                  500.                500.           MQ       5.000
   2007 CHEVY PICKUP               11/15/2006              23,850.              23,849.           MQ       5.000
   TRAILER                         03/07/2007                2,653.               2,653.          HY       5.000
   2007 CHEVY PICKUP               05/01/2007              36,850.              36,850.           HY       5.000
   2007 CHEVY PICKUP               05/01/2007              22,500.              22,500.           HY       5.000
   2007 CHEVY PICKUP               07/05/2007              22,875.              22,874.           HY       5.000
   2007 CHEVY PICKUP               07/05/2007              31,650.              31,650.           HY       5.000
   ROD TRAILER FRAME               09/17/2007                1,000.               1,000.          HY       5.000
   FIELD VEHICLES                  07/01/2008              37,742.              37,741.    200 DB HY       5.000
   FIELD VEHICLES                  10/01/2009              46,705.              46,704.    200 DB HY       5.000
   FIELD VEHICLES                  07/01/2010              38,725.              38,725.    200 DB HY       5.000
   TANNER CHEVROLET                03/15/2012              10,500.              10,500.    200 DB HY       5.000
   TANNER CHEVROLET                06/15/2013              14,307.              14,306.    200 DB HY       5.000
   TANNER CHEVROLET                08/15/2013              15,472.              15,471.    200 DB HY       5.000
   FIELD VEHICLES                  02/15/2015              17,028.              14,086.    200 DB HY       5.000          1,962.             1,962.
   FIELD VEHICLES                  05/01/2015              19,656.              16,259.    200 DB HY       5.000          2,264.             2,264.
   FIELD VEHICLES                  08/15/2015              19,100.              15,799.    200 DB HY       5.000          2,200.             2,200.
   FIELD VEHICLES                  04/01/2016                9,548.               6,798.   200 DB HY       5.000          1,100.             1,100.
   FIELD VEHICLES                  07/01/2016              10,745.                7,650.   200 DB HY       5.000          1,238.             1,238.
       SUBTOTAL                                           386,906.              371,414.                                  8,764.             8,764.


FURNITURE:
   FURNITURE & FIXTURES            07/01/2014              83,610.              64,956.    200 DB HY       7.000          7,458.             7,458.
   FURNITURE & FIXTURES            07/01/2008                2,878.               2,878.   200 DB HY       7.000
   FURNITURE & FIXTURES            07/01/2010              14,022.              14,022.    200 DB HY       7.000
   FURNITURE & FIXTURES            1/1/15                    2,961.               2,036.   200 DB HY       7.000            264.               264.
   FURN & FIXTURE                  01/15/2015                3,775.               2,594.   200 DB HY       7.000            337.               337.
   FURN & FIXTURE                  01/01/2015                1,848.               1,271.   200 DB HY       7.000            165.               165.
   FURN & FIXTURE                  02/01/2015              11,360.                7,811.   200 DB HY       7.000          1,014.             1,014.
   FURN & FIXTURE                  02/01/2015              13,383.                9,202.   200 DB HY       7.000          1,195.             1,195.
   FURN & FIXTURE                  02/01/2015                9,600.               6,601.   200 DB HY       7.000            857.               857.


                 mmmmmmmmmmm
   FURN & FIXTURE                  02/01/2015                  152.                105.    200 DB HY       7.000              14.               14.


           mmmmmmmmmmmmmmmmm
 Less: Retired Assets
 TOTALS
JSA
9X9034 1.000                      * Assets Retired
               01122J   700L   09/09/2020   12:41:05     V19-5.7F     0170099                                                                 40
                                                           Case: 20-13664                  Doc: 57-2       Filed: 12/02/20             Page: 25 of 135


CANAAN RESOURCES, LLC                                         2019 Alternative Minimum Tax Depreciation                                                                                  XX-XXXXXXX
 Description of Property
CANAAN RESOURCES, LLC                                                                       GENERAL TRADE OR BUSINESS
                                     Date               AMT                 AMT             AMT   AMT      AMT        AMT                 Regular             Post-86        Leased         Real
                                   Placed in           basis for         accumulated         me- conven-           depreciation         depreciation        depreciation   pers. prop.    property
       Asset description            Service          depreciation        depreciation       thod   tion     life    deduction            deduction           adjustment    preference    preference
   FURN & FIXTURE                  03/01/2015                  366.                252.    200 DB HY       7.000              33.                  33.
   FURN & FIXTURE                  03/01/2015                   41.                  28.   200 DB HY       7.000                  4.                   4.
   FURN & FIXTURE                  03/01/2015              30,408.              20,908.    200 DB HY       7.000          2,715.                2,715.
   FURN & FIXTURE                  03/01/2015                6,693.               4,602.   200 DB HY       7.000            598.                  598.
   FURN & FIXTURE                  03/01/2015                8,310.               5,713.   200 DB HY       7.000            742.                  742.
   FURN & FIXTURE                  03/01/2015              19,698.              13,544.    200 DB HY       7.000          1,759.                1,759.
   FURN & FIXTURE                  04/01/2015                   37.                  25.   200 DB HY       7.000                  3.                   3.
   FURN & FIXTURE                  04/01/2015                  543.                374.    200 DB HY       7.000              48.                  48.
   FURN & FIXTURE                  04/01/2015                3,131.               2,153.   200 DB HY       7.000            280.                  280.
   FURN & FIXTURE                  04/01/2015                2,859.               1,966.   200 DB HY       7.000            255.                  255.
   FURN & FIXTURE                  04/01/2015                3,957.               2,720.   200 DB HY       7.000            353.                  353.
   FURN & FIXTURE                  04/01/2015                  842.                578.    200 DB HY       7.000              75.                  75.
   FURN & FIXTURE                  04/01/2015                8,196.               5,635.   200 DB HY       7.000            732.                  732.
   FURN & FIXTURE                  04/01/2015                1,570.               1,079.   200 DB HY       7.000            140.                  140.
   FURN & FIXTURE                  05/01/2015              13,620.                9,365.   200 DB HY       7.000          1,216.                1,216.
   FURN & FIXTURE                  05/01/2015                2,344.               1,612.   200 DB HY       7.000            209.                  209.
   FURN & FIXTURE                  05/01/2015                6,815.               4,686.   200 DB HY       7.000            609.                  609.
   FURN & FIXTURE                  05/01/2015                2,438.               1,676.   200 DB HY       7.000            218.                  218.
   FURN & FIXTURE                  06/01/2015                4,007.               2,755.   200 DB HY       7.000            358.                  358.
   FURN & FIXTURE                  06/01/2015                1,743.               1,199.   200 DB HY       7.000            156.                  156.
   FURN & FIXTURE                  06/01/2015              49,334.              33,923.    200 DB HY       7.000          4,406.                4,406.
   FURN & FIXTURE                  08/01/2015                7,414.               5,098.   200 DB HY       7.000            662.                  662.
   FURN & FIXTURE                  08/01/2015                2,069.               1,423.   200 DB HY       7.000            185.                  185.
   FURN & FIXTURE                  09/01/2015                5,597.               3,849.   200 DB HY       7.000            500.                  500.
   FURN & FIXTURE                  10/01/2015                2,322.               1,597.   200 DB HY       7.000            207.                  207.
   FURN & FIXTURE                  10/01/2015                6,482.               4,457.   200 DB HY       7.000            579.                  579.
   FURN & FIXTURE                  11/01/2015                5,076.               3,490.   200 DB HY       7.000            453.                  453.
   FURN & FIXTURE                  12/01/2015                  902.                621.    200 DB HY       7.000              81.                  81.
   FURNITURE & FIXTURES            01/01/2016                2,477.               1,394.   200 DB HY       7.000            309.                  309.
   FURNITURE & FIXTURES            03/01/2016                1,366.                769.    200 DB HY       7.000            171.                  171.
       SUBTOTAL                                           344,246.              248,967.                                 29,360.               29,360.


MACHINERY AND EQUIPMENT:
   PULLING UNIT                    11/15/2006             259,611.              259,611.          MQ       7.000
   YANMAR EXCAVATOR                02/21/2007              49,011.              49,011.           HY       7.000
   PULLING UNIT                    07/01/2008              74,027.              74,027.    200 DB HY       7.000


                 mmmmmmmmmmm
   PULLING UNIT                    07/01/2010                4,757.               4,757.   200 DB HY       7.000


           mmmmmmmmmmmmmmmmm
 Less: Retired Assets
 TOTALS
JSA
9X9034 1.000                      * Assets Retired
               01122J   700L   09/09/2020   12:41:05     V19-5.7F     0170099                                                                    41
                                                           Case: 20-13664                  Doc: 57-2        Filed: 12/02/20             Page: 26 of 135


CANAAN RESOURCES, LLC                                         2019 Alternative Minimum Tax Depreciation                                                                                   XX-XXXXXXX
 Description of Property
CANAAN RESOURCES, LLC                                                                       GENERAL TRADE OR BUSINESS
                                     Date               AMT                 AMT             AMT   AMT       AMT        AMT                 Regular             Post-86        Leased         Real
                                   Placed in           basis for         accumulated         me- conven-            depreciation         depreciation        depreciation   pers. prop.    property
       Asset description            Service          depreciation        depreciation       thod   tion     life     deduction            deduction           adjustment    preference    preference
   FIELD EQUIPMENT                 06/15/2012                7,098.               6,781.   200 DB HY       7.000             317.                  317.
       SUBTOTAL                                           394,504.              394,187.                                     317.                  317.


OTHER:
   LEASEHOLD IMPROVEMEN            07/01/2014             163,613.              18,706.    S/L    MM       39.000          4,195.                4,195.
   LEASEHOLD IMPROVEMEN            1/1/15                    2,320.                234.    S/L    MM       39.000              59.                  59.
   LINGO CONSTRUCTION              12/15/2015              45,316.                3,534.   S/L    MM       39.000          1,162.                1,162.
   LINGO CONSTRUCTION              02/15/2015             266,470.              26,484.    S/L    MM       39.000          6,832.                6,832.
   FITZSIMMONS ARCHIT              04/15/2015                3,775.                360.    S/L    MM       39.000              97.                  97.
       SUBTOTAL                                           481,494.              49,318.                                   12,345.               12,345.


OFFICE EQUIPMENT          :
   HP PLOTTER                      02/07/2006              12,658.              12,658.           MQ       5.000
   MAILING EQUIPMENT               01/15/2007                3,788.               3,788.          HY       5.000
   FAX/PRINTER                     04/20/2007                1,031.               1,031.          HY       5.000
   ISYS MEDIA                      08/22/2007                3,826.               3,826.          HY       5.000
   UPC BACKUP                      03/01/2012                9,982.               9,536.   200 DB HY       7.000             445.                  445.
   PRESIDIO NETWORK SOL            04/15/2012                6,861.               6,555.   200 DB HY       7.000             306.                  306.
   SERVER AC UNIT                  11/15/2012              13,401.              12,804.    200 DB HY       7.000             597.                  597.
   IOMEGA                          04/15/2013                3,483.               3,017.   200 DB HY       7.000             311.                  311.
   APC SYMMETRA                    04/15/2013                1,086.                941.    200 DB HY       7.000               97.                  97.
   SHARP AQUOS LED TV              08/15/2013                2,644.               2,290.   200 DB HY       7.000             236.                  236.
   APPLE MACBOOK PRO               12/15/2013                1,421.               1,231.   200 DB HY       7.000             127.                  127.
   EQUIPMENT                       07/01/2008              84,498.              84,498.    200 DB HY       5.000
   COMPUTER SERVERS                03/01/2009                8,044.               8,044.   200 DB HY       5.000
   EQUIPMENT                       07/01/2010                8,684.               8,683.   200 DB HY       5.000
   EQUIP GHA TECH                  07/01/2015              32,855.              27,178.    200 DB HY       5.000           3,785.                3,785.
   EQUIP FITNESS EQUIP             05/15/2015                  101.                  70.   200 DB HY       7.000                   9.                   9.
   EQUIP BEVCO INC                 05/15/2015                1,059.                876.    200 DB HY       5.000             122.                  122.
   EQUIP CDW DIRECT                02/15/2015                  123.                102.    200 DB HY       5.000               14.                  14.
   EQUIP CONTEMP SOUNDS            05/15/2015              18,695.              15,464.    200 DB HY       5.000           2,154.                2,154.
   EQUIP IMAGENET CONS             11/15/2015                1,758.               1,456.   200 DB HY       5.000             203.                  203.
   EQUIP TIM MATHESON              03/15/2015                1,169.                967.    200 DB HY       5.000             135.                  135.
   EQUIP PRESIDIO NET              02/15/2015              15,924.              13,172.    200 DB HY       5.000           1,834.                1,834.
   EQUIPMENT                       07/01/2014              41,691.              39,290.    200 DB HY       5.000           2,401.                2,401.
   EQUIPMENT                       01/01/2016                  503.                359.    200 DB HY       5.000               58.                  58.


                  mmmmmmmmmmm
   EQUIPMENT                       05/01/2016                2,948.               2,099.   200 DB HY       5.000             340.                  340.


            mmmmmmmmmmmmmmmmm
 Less: Retired Assets
 TOTALS
JSA
9X9034 1.000                      * Assets Retired
               01122J   700L   09/09/2020   12:41:05     V19-5.7F     0170099                                                                     42
                                                           Case: 20-13664                  Doc: 57-2       Filed: 12/02/20          Page: 27 of 135


CANAAN RESOURCES, LLC                                         2019 Alternative Minimum Tax Depreciation                                                                            XX-XXXXXXX
 Description of Property
CANAAN RESOURCES, LLC                                                                       GENERAL TRADE OR BUSINESS
                                     Date               AMT                 AMT             AMT   AMT      AMT        AMT              Regular          Post-86        Leased         Real
                                   Placed in           basis for         accumulated         me- conven-           depreciation      depreciation     depreciation   pers. prop.    property
       Asset description            Service          depreciation        depreciation       thod   tion     life    deduction         deduction        adjustment    preference    preference
   EQUIPMENT                       05/01/2016                1,548.               1,102.   200 DB HY       5.000            178.               178.
   EQUIPMENT                       05/01/2016                8,947.               6,370.   200 DB HY       5.000          1,031.             1,031.
       SUBTOTAL                                           288,728.              267,407.                                 14,383.            14,383.


COMPRESSORS               :
   FIELD COMPRESSORS               11/15/2006           1,220,349.          1,220,349.            MQ       7.000
   XAE FIELD COMPRESSOR            09/15/2007              64,068.              64,068.           HY       5.000
   FIELD COMPRESSORS               07/01/2008              84,298.              84,298.    200 DB HY       7.000
   FIELD COMPRESSORS               05/23/2017                  108.                  41.   200 DB HY       7.000              19.               19.
       SUBTOTAL                                         1,368,823.          1,368,756.                                        19.               19.


GAS GATHERING SYSTEM :
   GAS GATHERING SYSTEM            11/15/2006           8,817,573.          8,817,572.            MQ       7.000
   GAS GATHERING SYSTEM            07/01/2007           1,199,750.          1,199,748.            HY       7.000
   GAS GATHERING SYSTEM            07/01/2008             862,517.              862,517.   200 DB HY       7.000
   GAS GATHERING SYSTEM            07/01/2009             324,371.              324,370.   200 DB HY       7.000
   GAS GATHERING SYSTEM            07/01/2010             255,416.              255,416.   200 DB HY       7.000
   GAS GATHERING SYSTEM            06/15/2016                9,030.               5,080.   200 DB HY       7.000          1,128.             1,128.
   GAS GATHERING                   07/01/2017                8,258.               3,202.   200 DB HY       7.000          1,444.             1,444.
       SUBTOTAL                                        11,476,915.         11,467,905.                                    2,572.             2,572.




                 mmmmmmmmmmm
           mmmmmmmmmmmmmmmmm
 Less: Retired Assets
 TOTALS                                                14,741,616.         14,167,954.                                   67,760.            67,760.
JSA
9X9034 1.000                      * Assets Retired
               01122J   700L   09/09/2020   12:41:05     V19-5.7F     0170099                                                                 43
                                                          Case: 20-13664               Doc: 57-2            Filed: 12/02/20           Page: 28 of 135


CANAAN RESOURCES, LLC                                                             2019 ACE Depreciation                                                                               XX-XXXXXXX
 Description of Property
CANAAN RESOURCES, LLC                                                                    GENERAL TRADE OR BUSINESS
                                                    Date               ACE                    ACE
                                                  placed in          basis for            accumulated            Me-       Orig.       Rem.       ACE                AMT**             ACE
                 Asset description                 service         depreciation           depreciation          thod       Life         Life   depreciation     depreciation used   adjustment

AUTOMOTIVE AND TRANSPORTATION :
   1992 ROADRA 25' TRLR                          11/15/2006                   2,000.              2,000.       SL          5.000       5.000
   1997 FLATBED TRAILER                          11/15/2006                     500.                 500.      SL          5.000       5.000
   2004 ELITE DOVETAIL                           11/15/2006                   3,000.              2,999.       SL          5.000       5.000
   2004 FRIESEN TRAILER                          11/15/2006                     500.                 500.      SL          5.000       5.000
   2007 CHEVY PICKUP                             11/15/2006                  23,850.             23,849.       SL          5.000       5.000
   TRAILER                                       03/07/2007                   2,653.              2,653.       SL          5.000       5.000
   2007 CHEVY PICKUP                             05/01/2007                  36,850.             36,850.       SL          5.000       5.000
   2007 CHEVY PICKUP                             05/01/2007                  22,500.             22,500.       SL          5.000       5.000
   2007 CHEVY PICKUP                             07/05/2007                  22,875.             22,874.       SL          5.000       5.000
   2007 CHEVY PICKUP                             07/05/2007                  31,650.             31,650.       SL          5.000       5.000
   ROD TRAILER FRAME                             09/17/2007                   1,000.              1,000.       SL          5.000       5.000
   FIELD VEHICLES                                07/01/2008                  37,742.             37,741.       200DB       5.000
   FIELD VEHICLES                                10/01/2009                  46,705.             46,704.       200DB       5.000
   FIELD VEHICLES                                07/01/2010                  38,725.             38,725.       200DB       5.000
   TANNER CHEVROLET                              03/15/2012                  10,500.             10,500.       200DB       5.000
   TANNER CHEVROLET                              06/15/2013                  14,307.             14,306.       200DB       5.000
   TANNER CHEVROLET                              08/15/2013                  15,472.             15,471.       200DB       5.000
   FIELD VEHICLES                                02/15/2015                  17,028.             14,086.       200DB       5.000                       1,962.             1,962.
   FIELD VEHICLES                                05/01/2015                  19,656.             16,259.       200DB       5.000                       2,264.             2,264.
   FIELD VEHICLES                                08/15/2015                  19,100.             15,799.       200DB       5.000                       2,200.             2,200.
   FIELD VEHICLES                                04/01/2016                   9,548.              6,798.       200DB       5.000                       1,100.             1,100.
   FIELD VEHICLES                                07/01/2016                  10,745.              7,650.       200DB       5.000                       1,238.             1,238.
       SUBTOTAL                                                           386,906.              371,414.                                               8,764.             8,764.


FURNITURE:
   FURNITURE & FIXTURES                          07/01/2014                  83,610.             64,956.       200DB       7.000                       7,458.             7,458.
   FURNITURE & FIXTURES                          07/01/2008                   2,878.              2,878.       200DB       7.000
   FURNITURE & FIXTURES                          07/01/2010                  14,022.             14,022.       200DB       7.000
   FURNITURE & FIXTURES                          1/1/15                       5,922.              2,036.       200DB       7.000                         264.                264.
   FURN & FIXTURE                                01/15/2015                   3,775.              2,594.       200DB       7.000                         337.                337.
   FURN & FIXTURE                                01/01/2015                   1,848.              1,271.       200DB       7.000                         165.                165.
   FURN & FIXTURE                                02/01/2015                  11,360.              7,811.       200DB       7.000                       1,014.             1,014.
   FURN & FIXTURE                                02/01/2015                  13,383.              9,202.       200DB       7.000                       1,195.             1,195.


                 mmmmmmmmmmmmmmmmmmm
   FURN & FIXTURE                                02/01/2015                   9,600.              6,601.       200DB       7.000                         857.                857.


           mmmmmmmmmmmmmmmmmmmmmmmmm
 Less: Retired Assets
 TOTALS
*Assets Retired                               **In certain circumstances, this may be regular tax depreciation rather than AMT depreciation.
JSA
9X9033 1.000
                                                                                                CORPORATE PARTNERS' SHARE (FROM SCHEDULE K) .........................
               01122J   700L   09/09/2020   12:41:05   V19-5.7F    0170099                                                                     44
                                                         Case: 20-13664                 Doc: 57-2           Filed: 12/02/20           Page: 29 of 135


CANAAN RESOURCES, LLC                                                              2019 ACE Depreciation                                                                                 XX-XXXXXXX
 Description of Property
CANAAN RESOURCES, LLC                                                                    GENERAL TRADE OR BUSINESS
                                                    Date               ACE                    ACE
                                                  placed in          basis for            accumulated            Me-       Orig.       Rem.       ACE                   AMT**             ACE
                 Asset description                 service         depreciation           depreciation          thod       Life         Life   depreciation        depreciation used   adjustment
   FURN & FIXTURE                                02/01/2015                     152.                 105.      200DB       7.000                          14.                    14.
   FURN & FIXTURE                                03/01/2015                     366.                 252.      200DB       7.000                          33.                    33.
   FURN & FIXTURE                                03/01/2015                       41.                 28.      200DB       7.000                              4.                  4.
   FURN & FIXTURE                                03/01/2015                  30,408.             20,908.       200DB       7.000                       2,715.                2,715.
   FURN & FIXTURE                                03/01/2015                   6,693.              4,602.       200DB       7.000                         598.                   598.
   FURN & FIXTURE                                03/01/2015                   8,310.              5,713.       200DB       7.000                         742.                   742.
   FURN & FIXTURE                                03/01/2015                  19,698.             13,544.       200DB       7.000                       1,759.                1,759.
   FURN & FIXTURE                                04/01/2015                       37.                 25.      200DB       7.000                              3.                  3.
   FURN & FIXTURE                                04/01/2015                     543.                 374.      200DB       7.000                          48.                    48.
   FURN & FIXTURE                                04/01/2015                   3,131.              2,153.       200DB       7.000                         280.                   280.
   FURN & FIXTURE                                04/01/2015                   2,859.              1,966.       200DB       7.000                         255.                   255.
   FURN & FIXTURE                                04/01/2015                   3,957.              2,720.       200DB       7.000                         353.                   353.
   FURN & FIXTURE                                04/01/2015                     842.                 578.      200DB       7.000                          75.                    75.
   FURN & FIXTURE                                04/01/2015                   8,196.              5,635.       200DB       7.000                         732.                   732.
   FURN & FIXTURE                                04/01/2015                   1,570.              1,079.       200DB       7.000                         140.                   140.
   FURN & FIXTURE                                05/01/2015                  13,620.              9,365.       200DB       7.000                       1,216.                1,216.
   FURN & FIXTURE                                05/01/2015                   2,344.              1,612.       200DB       7.000                         209.                   209.
   FURN & FIXTURE                                05/01/2015                   6,815.              4,686.       200DB       7.000                         609.                   609.
   FURN & FIXTURE                                05/01/2015                   2,438.              1,676.       200DB       7.000                         218.                   218.
   FURN & FIXTURE                                06/01/2015                   4,007.              2,755.       200DB       7.000                         358.                   358.
   FURN & FIXTURE                                06/01/2015                   1,743.              1,199.       200DB       7.000                         156.                   156.
   FURN & FIXTURE                                06/01/2015                  49,334.             33,923.       200DB       7.000                       4,406.                4,406.
   FURN & FIXTURE                                08/01/2015                   7,414.              5,098.       200DB       7.000                         662.                   662.
   FURN & FIXTURE                                08/01/2015                   2,069.              1,423.       200DB       7.000                         185.                   185.
   FURN & FIXTURE                                09/01/2015                   5,597.              3,849.       200DB       7.000                         500.                   500.
   FURN & FIXTURE                                10/01/2015                   2,322.              1,597.       200DB       7.000                         207.                   207.
   FURN & FIXTURE                                10/01/2015                   6,482.              4,457.       200DB       7.000                         579.                   579.
   FURN & FIXTURE                                11/01/2015                   5,076.              3,490.       200DB       7.000                         453.                   453.
   FURN & FIXTURE                                12/01/2015                     902.                 621.      200DB       7.000                          81.                    81.
   FURNITURE & FIXTURES                          01/01/2016                   2,477.              1,394.       200DB       7.000                         309.                   309.
   FURNITURE & FIXTURES                          03/01/2016                   1,366.                 769.      200DB       7.000                         171.                   171.
       SUBTOTAL                                                           347,207.              248,967.                                              29,360.               29,360.


MACHINERY AND EQUIPMENT:
   PULLING UNIT                                  11/15/2006               259,611.              259,611.       SL          7.000       7.000


                 mmmmmmmmmmmmmmmmmmm
   YANMAR EXCAVATOR                              02/21/2007                  49,011.             49,011.       SL          7.000       7.000


           mmmmmmmmmmmmmmmmmmmmmmmmm
 Less: Retired Assets
 TOTALS
*Assets Retired                               **In certain circumstances, this may be regular tax depreciation rather than AMT depreciation.
JSA
9X9033 1.000
                                                                                                CORPORATE PARTNERS' SHARE (FROM SCHEDULE K) .........................
               01122J   700L   09/09/2020   12:41:05   V19-5.7F    0170099                                                                     45
                                                          Case: 20-13664               Doc: 57-2            Filed: 12/02/20           Page: 30 of 135


CANAAN RESOURCES, LLC                                                             2019 ACE Depreciation                                                                                  XX-XXXXXXX
 Description of Property
CANAAN RESOURCES, LLC                                                                    GENERAL TRADE OR BUSINESS
                                                    Date               ACE                    ACE
                                                  placed in          basis for            accumulated            Me-       Orig.       Rem.       ACE                   AMT**             ACE
                 Asset description                 service         depreciation           depreciation          thod       Life         Life   depreciation        depreciation used   adjustment
   PULLING UNIT                                  07/01/2008                  74,027.             74,027.       200DB       7.000
   PULLING UNIT                                  07/01/2010                   4,757.              4,757.       200DB       7.000
   FIELD EQUIPMENT                               06/15/2012                   7,098.              6,781.       200DB       7.000                         317.                   317.
       SUBTOTAL                                                           394,504.              394,187.                                                 317.                   317.


OTHER:
   LEASEHOLD IMPROVEMEN                          07/01/2014               163,613.               18,706.       SL         39.000     39.000            4,195.                4,195.
   LEASEHOLD IMPROVEMEN                          1/1/15                       2,320.                 234.      SL         39.000     39.000               59.                    59.
   LINGO CONSTRUCTION                            12/15/2015                  45,316.              3,534.       SL         39.000     39.000            1,162.                1,162.
   LINGO CONSTRUCTION                            02/15/2015               266,470.               26,484.       SL         39.000     39.000            6,832.                6,832.
   FITZSIMMONS ARCHIT                            04/15/2015                   3,775.                 360.      SL         39.000     39.000               97.                    97.
       SUBTOTAL                                                           481,494.               49,318.                                              12,345.               12,345.


OFFICE EQUIPMENT          :
   HP PLOTTER                                    02/07/2006                  12,658.             12,658.       SL          5.000       5.000
   MAILING EQUIPMENT                             01/15/2007                   3,788.              3,788.       SL          5.000       5.000
   FAX/PRINTER                                   04/20/2007                   1,031.              1,031.       SL          5.000       5.000
   ISYS MEDIA                                    08/22/2007                   3,826.              3,826.       SL          5.000       5.000
   UPC BACKUP                                    03/01/2012                   9,982.              9,536.       200DB       7.000                         445.                   445.
   PRESIDIO NETWORK SOL                          04/15/2012                   6,861.              6,555.       200DB       7.000                         306.                   306.
   SERVER AC UNIT                                11/15/2012                  13,401.             12,804.       200DB       7.000                         597.                   597.
   IOMEGA                                        04/15/2013                   3,483.              3,017.       200DB       7.000                         311.                   311.
   APC SYMMETRA                                  04/15/2013                   1,086.                 941.      200DB       7.000                          97.                    97.
   SHARP AQUOS LED TV                            08/15/2013                   2,644.              2,290.       200DB       7.000                         236.                   236.
   APPLE MACBOOK PRO                             12/15/2013                   1,421.              1,231.       200DB       7.000                         127.                   127.
   EQUIPMENT                                     07/01/2008                  84,498.             84,498.       200DB       5.000
   COMPUTER SERVERS                              03/01/2009                   8,044.              8,044.       200DB       5.000
   EQUIPMENT                                     07/01/2010                   8,684.              8,683.       200DB       5.000
   EQUIP GHA TECH                                07/01/2015                  32,855.             27,178.       200DB       5.000                       3,785.                3,785.
   EQUIP FITNESS EQUIP                           05/15/2015                     101.                  70.      200DB       7.000                              9.                  9.
   EQUIP BEVCO INC                               05/15/2015                   1,059.                 876.      200DB       5.000                         122.                   122.
   EQUIP CDW DIRECT                              02/15/2015                     123.                 102.      200DB       5.000                          14.                    14.
   EQUIP CONTEMP SOUNDS                          05/15/2015                  18,695.             15,464.       200DB       5.000                       2,154.                2,154.
   EQUIP IMAGENET CONS                           11/15/2015                   1,758.              1,456.       200DB       5.000                         203.                   203.
   EQUIP TIM MATHESON                            03/15/2015                   1,169.                 967.      200DB       5.000                         135.                   135.


                  mmmmmmmmmmmmmmmmmmm
   EQUIP PRESIDIO NET                            02/15/2015                  15,924.             13,172.       200DB       5.000                       1,834.                1,834.


            mmmmmmmmmmmmmmmmmmmmmmmmm
 Less: Retired Assets
 TOTALS
*Assets Retired                               **In certain circumstances, this may be regular tax depreciation rather than AMT depreciation.
JSA
9X9033 1.000
                                                                                                CORPORATE PARTNERS' SHARE (FROM SCHEDULE K) .........................
               01122J   700L   09/09/2020   12:41:05   V19-5.7F    0170099                                                                     46
                                                         Case: 20-13664                Doc: 57-2            Filed: 12/02/20           Page: 31 of 135


CANAAN RESOURCES, LLC                                                             2019 ACE Depreciation                                                                               XX-XXXXXXX
 Description of Property
CANAAN RESOURCES, LLC                                                                    GENERAL TRADE OR BUSINESS
                                                    Date               ACE                    ACE
                                                  placed in          basis for            accumulated            Me-       Orig.       Rem.       ACE                AMT**             ACE
                 Asset description                 service         depreciation           depreciation          thod       Life         Life   depreciation     depreciation used   adjustment
   EQUIPMENT                                     07/01/2014                  41,691.             39,290.       200DB       5.000                       2,401.             2,401.
   EQUIPMENT                                     01/01/2016                     503.                 359.      200DB       5.000                          58.                 58.
   EQUIPMENT                                     05/01/2016                   2,948.              2,099.       200DB       5.000                         340.                340.
   EQUIPMENT                                     05/01/2016                   1,548.              1,102.       200DB       5.000                         178.                178.
   EQUIPMENT                                     05/01/2016                   8,947.              6,370.       200DB       5.000                       1,031.             1,031.
       SUBTOTAL                                                           288,728.              267,407.                                              14,383.            14,383.


COMPRESSORS               :
   FIELD COMPRESSORS                             11/15/2006            1,220,349.            1,220,349.        SL          7.000       7.000
   XAE FIELD COMPRESSOR                          09/15/2007                  64,068.             64,068.       SL          5.000       5.000
   FIELD COMPRESSORS                             07/01/2008                  84,298.             84,298.       200DB       7.000
   FIELD COMPRESSORS                             05/23/2017                     108.                  41.      200DB       7.000                          19.                 19.
       SUBTOTAL                                                        1,368,823.            1,368,756.                                                   19.                 19.


GAS GATHERING SYSTEM :
   GAS GATHERING SYSTEM                          11/15/2006            8,817,573.            8,817,572.        SL          7.000       7.000
   GAS GATHERING SYSTEM                          07/01/2007            1,199,750.            1,199,748.        SL          7.000       7.000
   GAS GATHERING SYSTEM                          07/01/2008               862,517.              862,517.       200DB       7.000
   GAS GATHERING SYSTEM                          07/01/2009               324,371.              324,370.       200DB       7.000
   GAS GATHERING SYSTEM                          07/01/2010               510,833.              255,416.       200DB       7.000
   GAS GATHERING SYSTEM                          06/15/2016                   9,030.              5,080.       200DB       7.000                       1,128.             1,128.
   GAS GATHERING                                 07/01/2017                   8,258.              3,202.       200DB       7.000                       1,444.             1,444.
       SUBTOTAL                                                       11,732,332.           11,467,905.                                                2,572.             2,572.




                 mmmmmmmmmmmmmmmmmmm
           mmmmmmmmmmmmmmmmmmmmmmmmm
 Less: Retired Assets
 TOTALS                                                               14,999,994.           14,167,954.                                               67,760.            67,760.
*Assets Retired                               **In certain circumstances, this may be regular tax depreciation rather than AMT depreciation.
JSA
9X9033 1.000
                                                                                                CORPORATE PARTNERS' SHARE (FROM SCHEDULE K) .........................
               01122J   700L   09/09/2020   12:41:05   V19-5.7F    0170099                                                                     47
                Case: 20-13664 Doc: 57-2 Filed: 12/02/20 Page: 32 of 135
  CANAAN RESOURCES, LLC                                                  XX-XXXXXXX
FORM 1065 SUPPORTING SCHEDULES
================================================================================
LINE 7 - PAGE 1 - OTHER INCOME(LOSS)
====================================
OTHER INCOME                                                                   286,282.
GAS GATHERING SYSTEM INCOME                                                      8,618.
HEDGING INCOME(LOSS)                                                           840,404.
MANAGEMENT FEE INCOME                                                          333,333.
ADMIN CHAREBACK FEES                                                         2,838,053.
                                                                        ---------------
   TOTAL OTHER INCOME(LOSS)                                                  4,306,690.
                                                                        ===============


LINE 14 - PAGE 1 - TAXES
========================
PAYROLL TAXES                                                                  134,395.
GROSS PRODUCTION TAX                                                           544,086.
AD VALOREM                                                                      26,922.
FRANCHISE TAXES                                                                  1,210.
ADVALOREM                                                                       24,603.
                                                                        ---------------
   TOTAL TAXES                                                                 731,216.
                                                                        ===============

LINE 15 - PAGE 1 - DEDUCTIBLE INTEREST EXPENSE NOT CLAIMED ELSEWHERE
====================================================================
INTEREST EXPENSE                                                      1,400,262.
                                                                 ---------------
  TOTAL DEDUCTIBLE INTEREST EXPENSE                                   1,400,262.
                                                                 ===============

LINE 20 - SUMMARY OF TRAVEL, MEALS AND ENTERTAINMENT
====================================================
    GROSS MEALS AND ENTERTAINMENT                                              11,494.
    LESS 50% LIMITATION TO SCH M-1                                              5,747.
                                                                       ---------------
       NET MEALS & ENTERTAINMENT                                                5,747.
                                                                       ---------------
           TOTAL                                                                5,747.
                                                                       ===============


LINE 20 - PAGE 1 - OTHER DEDUCTIONS
===================================
AMORTIZATION                                                                   113,210.
TRAVEL, MEALS, AND ENTERTAINMENT                                                 5,747.
OTHER O&G DEDUCTIONS                                                         2,758,520.
PROFESSIONAL FEES                                                               57,139.
BANK CHARGES                                                                    28,022.
BUSINESS PROMOTION                                                                 NONE
COMPUTER EXPENSE                                                               159,136.
CONSULTING FEES                                                                182,000.
DUES AND SUBSCRIPTIONS                                                           6,274.
EMPLOYEE SEMINAR                                                                   259.

                                         CONTINUED ON NEXT PAGE         STATEMENT   1
 9XX063 1.000                                                                           .
                01122J   700L   09/09/2020 12:41:05 V19-5.7F 0170099          48
                 Case: 20-13664 Doc: 57-2 Filed: 12/02/20 Page: 33 of 135
  CANAAN RESOURCES, LLC                                                   XX-XXXXXXX
FORM 1065 SUPPORTING SCHEDULES
================================================================================
LINE 20 - PAGE 1 - OTHER DEDUCTIONS (CONT'D)
============================================
INSURANCE                                                                        134,206.
MISCELLANEOUS EXPENSE                                                              1,397.
OFFICE EXPENSES                                                                   89,522.
PARKING                                                                              550.
PAYROLL PROCESSING                                                                 3,881.
POSTAGE                                                                           12,854.
TELEPHONE                                                                         22,098.
TRAVEL                                                                            15,307.
WELL & LAND DATA                                                                   5,580.
G&A REIMBURSEMENT - CNGM
VEHICLE EXPENSE                                                                    8,537.
FILING FEES                                                                           15.
COMMITMENT FEES                                                                    4,432.
LOAN FEE AMORTIZATION                                                             70,654.
UNSUCCESSFUL ACQ COST                                                                NONE
CONTRACT LABOR                                                                   287,748.
MOVING EXPENSE                                                                       NONE
CORP ORGANIZATION EXPENSE                                                            676.
SECURITY                                                                             NONE
ENGINEERING FEES                                                                     NONE
LANDMAN FEES                                                                         NONE
                                                                          ---------------
  TOTAL OTHER DEDUCTIONS                                                       3,967,764.
                                                                          ===============


SCHEDULE K - LINE 5 - INTEREST INCOME
=====================================
  OTHER INTEREST INCOME
  ---------------------
OTHER INTEREST INCOME                                                          398,946.
                                                                        ---------------
   TOTAL INTEREST INCOME                                                       398,946.
                                                                        ===============


SCHEDULE K - LINE 13C - SECTION 59(E)(2) EXPENDITURES
=====================================================
INTANGIBLE DRILLING COSTS                                                    2,400,204.
                                                                        ---------------
   TOTAL SECTION 59(E)(2) EXPENDITURES                                       2,400,204.
                                                                        ===============




                                                                        STATEMENT    2
 9XX063 1.000                                                                            .
                01122J   700L   09/09/2020 12:41:05 V19-5.7F 0170099            49
                Case: 20-13664 Doc: 57-2 Filed: 12/02/20 Page: 34 of 135
  CANAAN RESOURCES, LLC                                                  XX-XXXXXXX
FORM 1065 SUPPORTING SCHEDULES
================================================================================
SCHEDULE K - LINE 17F - OTHER TAX PREFERENCE ITEMS
==================================================

OTHER TAX PREFERENCE ITEMS
--------------------------
EXCESS IDC                                                                     1,586,907.
                                                                          ---------------
TOTAL OTHER PREFERENCE ITEMS                                                   1,586,907.

                                                                          ---------------
   TOTAL OTHER TAX PREFERENCE ITEMS                                            1,586,907.
                                                                          ===============

SCHEDULE K - LINE 18C - NONDEDUCTIBLE EXPENSES
==============================================
TRAVEL AND ENTERTAINMENT EXPENSES - NONDEDUCTIBLE PORTION                          5,747.
                                                                          ---------------
   TOTAL NONDEDUCTIBLE EXPENSES                                                    5,747.
                                                                          ===============


SCHEDULE K - LINE 20A - INVESTMENT INCOME
=========================================
INTEREST INCOME                                                                  398,946.
                                                                          ---------------
   TOTAL INVESTMENT INCOME, SCHEDULE K, LINE 20A                                 398,946.
                                                                          ===============


SCHEDULE K - LINE 20C - OTHER
=============================
SEC 199A INFORMATION - QBI INCOME:
   TRADE/BUSINESS-ORD BUSINESS INCOME (LOSS)                 2,087,498.
 TOTAL TRADE/BUSINESS                                                         2,087,498.
SEC 199A INFORMATION - W-2 WAGES:
 TRADE/BUSINESS                                                               2,672,338.
SEC 199A INFORMATION - UBIA:
 TRADE/BUSINESS                                                              12,693,809.




                                                                          STATEMENT   3
 9XX063 1.000                                                                             .
                01122J   700L   09/09/2020 12:41:05 V19-5.7F 0170099            50
                Case: 20-13664 Doc: 57-2 Filed: 12/02/20 Page: 35 of 135
  CANAAN RESOURCES, LLC                                                  XX-XXXXXXX
FORM 1065, SUPPORTING SCHEDULES
================================================================================
SCHEDULE L - LINE 6 - OTHER CURRENT ASSETS              BEGINNING            ENDING
==========================================          --------------- ---------------
PREPAID INSURANCE                                            26,008.             26,850.
PREPAID OTHER                                               238,909.            222,407.
STATE INCOME TAXES W/H                                       18,790.             18,790.
                                                    --------------- ---------------
  TOTAL OTHER CURRENT ASSETS                                283,707.            268,047.
                                                    =============== ===============

SCHEDULE L - LINE 8 - OTHER INVESTMENTS                     BEGINNING          ENDING
=======================================                  ---------------   ---------------
DERIVATIVE INSTRUMENTS, ST                                      534,147.          144,039.
                                                         ---------------   ---------------
   TOTAL OTHER INVESTMENTS                                      534,147.          144,039.
                                                         ===============   ===============


SCHEDULE L - LINE 13 - OTHER ASSETS                         BEGINNING          ENDING
===================================                      ---------------   ---------------
CAPITALIZED NOTE COSTS                                           34,976.           70,000.
DERIVATIVE INSTRUMENTS                                           43,906.
                                                         ---------------   ---------------
   TOTAL OTHER ASSETS                                            78,882.           70,000.
                                                         ===============   ===============


SCHEDULE L - LINE 17 - OTHER CURRENT LIABILITIES    BEGINNING                  ENDING
================================================---------------            ---------------
ACCRUED INTEREST PAYABLE                                434,288.                   13,847.
REVENUE PAYABLES                                         89,214.                   71,053.
DERIVATIVE INSTRUMENTS, ST                              104,425.                      NONE
                                                 ---------------           ---------------
  TOTAL OTHER CURRENT LIABILITIES                       627,927.                   84,900.
                                                 ===============           ===============

SCHEDULE L - LINE 20 - OTHER LIABILITIES                    BEGINNING          ENDING
========================================                 ---------------   ---------------
ASSET RETIREMENT OBLIGATION                                   5,155,683.        5,569,801.
                                                         ---------------   ---------------
   TOTAL OTHER LIABILITIES                                    5,155,683.        5,569,801.
                                                         ===============   ===============




                                                                           STATEMENT   4
 9XX063 1.000                                                                              .
                01122J   700L   09/09/2020 12:41:05 V19-5.7F 0170099             51
                Case: 20-13664 Doc: 57-2 Filed: 12/02/20 Page: 36 of 135
  CANAAN RESOURCES, LLC                                                  XX-XXXXXXX
FORM 1065 SUPPORTING SCHEDULES
================================================================================
FORM 1125-A - COST OF GOODS SOLD AND/OR OPERATIONS-OTHER COSTS
==============================================================
LEASE OPERATING COSTS                                                         2,620,672.
                                                                         ---------------
  TOTAL COST OF GOODS SOLD AND/OR OPERATIONS - OTHER COSTS                    2,620,672.
                                                                         ===============




                                                                       STATEMENT    5
 9XX063 1.000                                                                           .
                01122J   700L   09/09/2020 12:41:05 V19-5.7F 0170099           52
                                    Case: 20-13664     Doc: 57-2   Filed: 12/02/20   Page: 37 of 135
  CANAAN RESOURCES, LLC                                                                                            XX-XXXXXXX

===========================================================================================================================

  SCHEDULE M-3, PART III DETAIL



  LINE 30 - OTHER EXPENSE/DEDUCTION ITEMS WITH DIFFERENCES
  --------------------------------------------------------

                                                EXPENSE                TEMPORARY            PERMANENT           DEDUCTION
  DESCRIPTION                               PER INCOME STMT            DIFFERENCE           DIFFERENCE        PER TAX RETURN
  --------------------------------------------------------------------- ----------------------------------------------------
  ASSET RETIREMENT OBLIGATION                       367,940.             -367,940.
  PARKING                                            33,105.                                   -32,555.                   550.
  IMPAIRMENT                                     16,922,888.          -16,922,888.
                                             ---------------       ---------------      ---------------       ---------------
      TOTAL                                      17,323,933.          -17,290,828.             -32,555.                   550.
                                             ===============       ===============      ===============       ===============




        01122J   700L   09/09/2020 12:41:05 V19-5.7F     0170099                             53        STATEMENT    6
               Case: 20-13664   Doc: 57-2   Filed: 12/02/20   Page: 38 of 135
 CANAAN RESOURCES, LLC                                                          XX-XXXXXXX

================================================================================
 FORM 8916-A, PART I DETAIL




 LINE 7 - OTHER ITEMS WITH NO DIFFERENCES
 ----------------------------------------

 LEASE OPERATING EXPENSE                                                        2,620,672.
                                                                           ---------------
      TOTAL                                                                     2,620,672.
                                                                           ===============




                                                                                STATEMENT    7
        01122J   700L   09/09/2020 12:41:05 V19-5.7F 0170099                          54
                                    Case: 20-13664     Doc: 57-2   Filed: 12/02/20   Page: 39 of 135
  CANAAN RESOURCES, LLC                                                                                            XX-XXXXXXX

===========================================================================================================================

  FORM 8916-A, PART III DETAIL



  LINE 4 - OTHER INTEREST EXPENSE
  -------------------------------

                                                EXPENSE                TEMPORARY            PERMANENT           DEDUCTION
  DESCRIPTION                               PER INCOME STMT            DIFFERENCE           DIFFERENCE        PER TAX RETURN
  --------------------------------------------------------------------- ----------------------------------------------------
  INTEREST EXPENSE                                1,400,262.                                                       1,400,262.
                                             ---------------       ---------------      ---------------       ---------------
      TOTAL                                       1,400,262.                                                       1,400,262.
                                             ===============       ===============      ===============       ===============




        01122J   700L   09/09/2020 12:41:05 V19-5.7F     0170099                             55        STATEMENT    8
                              Case: 20-13664          Doc: 57-2          Filed: 12/02/20         Page: 40 of 135

                 Schedule K-1, Item L - Analysis of Partners Capital Accounts
Partner        A. Capital Account at   B. Capital Contributed   C. Partners' Shares of Sch.   D. Withdrawals and   E. Capital Account at
Number          Beginning of Year          During Year            M-2, Lines 3, 4, and 7           Distributions         End of Year
          1       13,959,697.                                       -7,620,176.                                         6,339,521.
          2       21,059,515.                                      -11,469,380.                                         9,590,135.
          3          742,896.                                         -411,517.                                           331,379.




TOTALS            35,762,108.                                      -19,501,073.                                       16,261,035.
JSA

9P9040 1.000   CANAAN RESOURCES, LLC                                                                               XX-XXXXXXX
               01122J 700L 09/09/2020 12:41:05 V19-5.7F 0170099                                                           56
                                                            Case: 20-13664            Doc: 57-2        Filed: 12/02/20       Page: 41 of 135
                   CANAAN RESOURCES, LLC                                                      XX-XXXXXXX


                                                                                            Partner Summary
     Partner                                                    Partner I.D.    Beginning        Capital       Property            Cash         Property          737
     Number                        Partner Name                  Number          Capital       Contribution   Contribution     Distributions   Distribution   Distributions
               1     CANAAN NATURAL GAS FUND IX, LP            XX-XXXXXXX       13,959,697.
               2     CANAAN PARALLEL FUND IX SUBSIDIARY,       XX-XXXXXXX       21,059,515.
               3     CANAAN NATURAL GAS                        XX-XXXXXXX          742,896.




    JSA
               Totals   mmmmmmmmmmmmmmmmmmmmmmmmmmm                             35,762,108.

9P9048 1.000
                   01122J   700L   09/09/2020   12:41:05   V19-5.7F   0170099                                                          57
                                      Case: 20-13664                           Doc: 57-2                  Filed: 12/02/20                                Page: 42 of 135
                                                                                                                                                                                                          651119
                                                                                                                                  Final K-1                            Amended K-1                OMB No. 1545-0123
Schedule K-1
(Form 1065)                                                                     À¾µ½                                   Part III               Partner's Share of Current Year Income,
                                                                                                                                              Deductions, Credits, and Other Items
Department of the Treasury
                                                                                                                   1              Ordinary business income (loss)            15   Credits
Internal Revenue Service
                                                             For calendar year 2019, or tax year
                                                                                                                                                     815,703.
           beginning                                             ending                                            2              Net rental real estate income (loss)

Partner's Share of Income, Deductions,
Credits, etc.                                I
                       See back of form and separate instructions.
                                                                                                                   3              Other net rental income (loss)             16   Foreign transactions


      Part I        Information About the Partnership                                                         4a                  Guaranteed payments for services
 A       Partnership's employer identification number
XX-XXXXXXX                                                                                                    4b                  Guaranteed payments for capital
 B       Partnership's name, address, city, state, and ZIP code
CANAAN RESOURCES, LLC                                                                                          4c                 Total guaranteed payments

1101 N BROADWAY AVE STE 300
OKLAHOMA CITY, OK 73103                                                                                            5              Interest income
 C
 D
         IRS Center where partnership filed return
                                                             I EFILE
                  Check if this is a publicly traded partnership (PTP)                                        6a
                                                                                                                              *
                                                                                                                                  Ordinary dividends
                                                                                                                                                     155,891.

      Part II       Information About the Partner
 E       Partner's SSN or TIN (Do not use TIN of a disregarded entity. See inst.)                     1       6b                  Qualified dividends

XX-XXXXXXX
 F       Name, address, city, state, and ZIP code for partner entered in E. See instructions.                  6c                 Dividend equivalents                       17   Alternative minimum tax (AMT) items

                                                                                                                                                                         D                         4,302,122.
                                                                                                                   7              Royalties

CANAAN NATURAL GAS FUND IX, LP                                                                                                                                           E                         2,628,416.
1101 N BROADWAY AVE STE 300                                                                                        8              Net short-term capital gain (loss)

OKLAHOMA CITY, OK 73103                                                                                                                                                  F *                           620,095.
G      General partner or LLC X Limited partner or other LLC                                                  9a                  Net long-term capital gain (loss)          18   Tax-exempt income and
                  member-manager                                     member                                                                                                       nondeductible expenses

 H1        X      Domestic partner                                   Foreign partner                          9b                  Collectibles (28%) gain (loss)         C *                                2,246.
 H2               If the partner is a disregarded entity (DE), enter the partner's:
         TIN                                Name                                                               9c                 Unrecaptured section 1250 gain

 I1      What type of entity is this partner?                             LIMITED LIAB PT

 I2      If this partner is a retirement plan (IRA/SEP/Keogh/etc.), check here                                10                  Net section 1231 gain (loss)

 J       Partner's share of profit, loss, and capital (see instructions):                                                                                                    19   Distributions
                        Beginning                                     Ending                                  11                  Other income (loss)

         Profit            39.075677                         %            39.075677                   %
         Loss              39.075677                         %            39.075677                   %
                           39.075677                                      39.075677                                                                                          20   Other information

                                                                                           mm
         Capital                                             %                                        %
         Check if decrease is due to sale or exchange of partnership interest                                 12                  Section 179 deduction

 K       Partner's share of liabilities:                                                                                                                                 A                             155,891.
                                                                                     Ending                   13                  Other deductions

                          mmm
                                                  Beginning
         Nonrecourse                    $           11,741,869.           $         10,422,307.             J*                                       937,896. Z *                       STMT

                        mmmmm
         Qualified nonrecourse


                        mmmmm
         financing                      $                                 $
         Recourse                       $                                 $
                  Check this box if Item K includes liability amounts from lower tier partnerships.
                                                                                                              14                  Self-employment earnings (loss)

                                           mmmmmm
 L                            Partner's Capital Account Analysis
                                                                              13,959,697.
                                                      mm
         Beginning capital account                           $


                                                mmmm
         Capital contributed during the year                 $
         Current year net income (loss)                      $                -7,620,176.
                                                                                                              21


                                        m m mm mm mm mm mm
         Other increase (decrease) (attach explanation) $                                                                              More than one activity for at-risk purposes*
         Withdrawals & distributions                         $ (                                      )       22                       More than one activity for passive activity purposes*
         Ending capital account                              $                 6,339,521.                  *See attached statement for additional information.
                                                                                                           For IRS Use Only




 M       Did the partner contribute property with a built-in gain or loss?
                  Yes             X     No       If "Yes," attach statement. See instructions.
 N         Partner's Share of Net Unrecognized Section 704(c) Gain or (Loss)

                      mmmmmmmmmmmmm
                     mmmmmmmmmmmmmm
         Beginning                                           $
         Ending                                              $
For Paperwork Reduction Act Notice, see Instructions for Form 1065.                             www.irs.gov/Form1065                                                                Schedule K-1 (Form 1065) 2019
JSA
9P1200 3.000
         01122J               700L           09/09/2020 12:41:05 V19-5.7F 0170099                                                                                                                         58
                              Case: 20-13664                  Doc: 57-2             Filed: 12/02/20                Page: 43 of 135

                                         PARTNER #                     1      CANAAN NATURAL GAS FUND IX, LP
Schedule K-1 (Form 1065) 2019                                                                                                                                          Page 2
This list identifies the codes used on Schedule K-1 for all partners and provides summarized reporting information for partners who file Form 1040 or 1040-SR.
For detailed reporting and filing information, see the separate Partner's Instructions for Schedule K-1 and the instructions for your income tax return.
1. Ordinary business income (loss). Determine whether the income (loss) is                      Code                                         Report on
   passive or nonpassive and enter on your return as follows.                                    H Undistributed capital gains credit        Schedule 3 (Form 1040 or
                                                    Report on                                                                                1040-SR), line 13, box a
                                                                                                 I Biofuel producer credit
      Passive loss
      Passive income
      Nonpassive loss
                                                    See the Partner's Instructions
                                                    Schedule E, line 28, column (h)
                                                    See the Partner's Instructions
                                                                                                J Work opportunity credit
                                                                                                K   Disabled  access  credit            7    See the Partner's Instructions


      Nonpassive income                             Schedule E, line 28, column (k)             L Empowerment zone
 2. Net rental real estate income (loss)
 3. Other net rental income (loss)
      Net income
                                                    See the Partner's Instructions

                                                    Schedule E, line 28, column (h)
                                                                                                    employment credit
                                                                                                                                         *8
                                                                                                M Credit for increasing research activities
                                                                                                N Credit for employer social
                                                                                                                                             See the Partner's Instructions

                                                                                                    security and Medicare taxes
      Net loss                                      See the Partner's Instructions
4a. Guaranteed payment Services
4b. Guaranteed payment Capital
                                                    See the Partner's Instructions
                                                    See the Partner's Instructions
                                                                                                O Backup withholding
                                                                                                P Other credits                         9
4c. Guaranteed payment Total
 5. Interest income
                                                    See the Partner's Instructions
                                                    Form 1040 or 1040-SR, line 2b
                                                                                            16. Foreign transactions
                                                                                                A Name of country or U.S.               7*
                                                                                                                                        98
6a. Ordinary dividends                              Form 1040 or 1040-SR, line 3b                   possession                               Form 1116, Part I
6b. Qualified dividends                             Form 1040 or 1040-SR, line 3a               B Gross income from all sources
6c. Dividend equivalents                            See the Partner's Instructions              C   Gross income sourced at partner level
                                                                                                Foreign gross income sourced at partnership level
 7. Royalties                                       Schedule E, line 4
 8. Net short-term capital gain (loss)
9a. Net long-term capital gain (loss)
                                                    Schedule D, line 5
                                                    Schedule D, line 12
                                                                                                D Reserved for future use
                                                                                                E Foreign branch category               7*
                                                                                                                                        98
9b. Collectibles (28%) gain (loss)                  28% Rate Gain Worksheet, line 4             F Passive category                           Form 1116, Part I
                                                    (Schedule D instructions)                   G General category
9c. Unrecaptured section 1250 gain                  See the Partner's Instructions              H   Other
10. Net section 1231 gain (loss)                    See the Partner's Instructions              Deductions allocated and apportioned at partner level
11. Other income (loss)                                                                          I Interest expense                          Form 1116, Part I
      Code                                                                                      J Other                                      Form 1116, Part I
      A Other portfolio income (loss)               See the Partner's Instructions              Deductions allocated and apportioned at partnership level to foreign source
      B Involuntary conversions
      C Sec. 1256 contracts & straddles
                                                    See the Partner's Instructions
                                                    Form 6781, line 1
                                                                                                income
                                                                                                K Reserved for future use               7
      D Mining exploration costs recapture
      E Cancellation of debt
      F Section 743(b) positive adjustments
                                             7      See Pub. 535                                 L Foreign branch category
                                                                                                M Passive category
                                                                                                N General category
                                                                                                                                         *8  Form 1116, Part I
      G Section 965(a) inclusion
      H Income under subpart F (other
          than inclusions under sections
                                               *8   See the Partner's Instructions
                                                                                                O Other
                                                                                                Other information
                                                                                                P Total foreign taxes paid
                                                                                                                                        9    Form 1116, Part II

                                             9
          951A and 965)                                                                         Q Total foreign taxes accrued                Form 1116, Part II
       I Other income (loss)                                                                    R Reduction in taxes available for credit    Form 1116, line 12
12. Section 179 deduction                           See the Partner's Instructions              S Foreign trading gross receipts             Form 8873

                                             7
13. Other deductions                                                                            T Extraterritorial income exclusion          Form 8873
      A Cash contributions (60%)
      B Cash contributions (30%)
                                                                                                U through V
                                                                                                W Section 965 information               7*8  Reserved for future use


                                                                                                                                        9
      C Noncash contributions (50%)                                                                                                          See the Partner's Instructions

                                              *8
                                                                                                X Other foreign transactions
      D Noncash contributions (30%)                 See the Partner's Instructions

                                                                                                                                        7
      E Capital gain property to a 50%                                                      17. Alternative minimum tax (AMT) items
          organization (30%)                                                                    A Post-1986 depreciation adjustment


                                                                                                                                          *8
                                                                                                B Adjusted gain or loss                      See the Partner's

                                             9
      F Capital gain property (20%)
      G Contributions (100%)                                                                    C Depletion (other than oil & gas)           Instructions and
      H Investment interest expense                 Form 4952, line 1                           D Oil, gas, & geothermal - gross income      the Instructions for

                                                                                                                                        9
      I Deductions - royalty income                 Schedule E, line 19                         E Oil, gas, & geothermal - deductions        Form 6251
      J Section 59(e)(2) expenditures                                                           F Other AMT items
                                                    See the Partner's Instructions
      K Excess business interest expense            See the Partner's Instructions          18. Tax-exempt income and nondeductible expenses
      L Deductions - portfolio (other)              Schedule A, line 16                         A Tax-exempt interest income                 Form 1040 or 1040-SR, line 2a
     M Amounts paid for medical insurance           Schedule A, line 1, or Schedule 1           B Other tax-exempt income                    See the Partner's Instructions
                                                    (Form 1040 or 1040-SR), line 16             C Nondeductible expenses                     See the Partner's Instructions

                                                                                                                                        7*8
                                                                                            19. Distributions
      N Educational assistance benefits             See the Partner's Instructions              A Cash and marketable securities
      O Dependent care benefits                     Form 2441, line 12

                                                                                                                                        9
                                                                                                B Distribution subject to section 737         See the Partner's Instructions
      P Preproductive period expenses               See the Partner's Instructions
                                                                                                C Other property
      Q Commercial revitalization deduction
                                                                                            20. Other information
          from rental real estate activities        See Form 8582 instructions                                                               Form 4952, line 4a
                                                                                                A Investment income
      R Pensions and IRAs                           See the Partner's Instructions              B Investment expenses                        Form 4952, line 5
      S Reforestation expense deduction             See the Partner's Instructions
      T through U
      V Section 743(b) negative adjustments  7*     Reserved for future use
                                                                                                C Fuel tax credit information
                                                                                                D Qualified rehabilitation expenditures
                                                                                                                                        7*   Form 4136



                                             98                                                                                         98
                                                                                                    (other than rental real estate)          See the Partner's Instructions
     W Other deductions                             See the Partner's Instructions               E Basis of energy property
      X Section 965(c) deduction                                                                 F through G
14. Self-employment earnings (loss)
                                                                                                H Recapture of investment credit             See Form 4255
Note: If you have a section 179 deduction or any partner-level deductions, see the                I Recapture of other credits               See the Partner's Instructions
Partner's Instructions before completing Schedule SE.                                            J Look-back interest - completed
      A Net earnings (loss) from                                                                    long-term contracts                      See Form 8697
          self-employment                           Schedule SE, Section A or B                 K Look-back interest - income forecast
      B Gross farming or fishing income             See the Partner's Instructions

                                                                                                                                        7
                                                                                                    method                                   See Form 8866
      C Gross non-farm income                       See the Partner's Instructions               L Dispositions of property with
15. Credits
      A Low-income housing credit
          (section 42(j)(5)) from pre-2008
          buildings
                                             7                                                      section 179 deductions
                                                                                                M Recapture of section 179 deduction
                                                                                                N Interest expense for corporate
      B Low-income housing credit                                                                   partners
          (other) from pre-2008 buildings                                                       O   through Y

      C Low-income housing credit
          (section 42(j)(5)) from
          post-2007 buildings                  *8   See the Partner's Instructions
                                                                                                 Z Section 199A information
                                                                                               AA Section 704(c) information
                                                                                               AB Section 751 gain (loss)
                                                                                                                                          *8 See the Partner's Instructions

                                                                                               AC Section 1(h)(5) gain (loss)
      D Low-income housing credit                                                              AD Deemed section 1250 unrecaptured gain
          (other) from post-2007                                                               AE Excess taxable income
          buildings                                                                            AF Excess business interest income
      E Qualified rehabilitation expenditures                                                  AG Gross receipts for section 59A(e)
          (rental real estate)
      F Other rental real estate credits
      G Other rental credits
                                             9
                                                                                               AH Other information
                                                                                                                                        9
9P1300 1.000      JSA
           01122J             700L         09/09/2020 12:41:05 V19-5.7F 0170099                                                                                59
                Case: 20-13664 Doc: 57-2 Filed: 12/02/20 Page: 44 of 135
  CANAAN RESOURCES, LLC                                                  XX-XXXXXXX
SCH K-1 SUPPORTING SCHEDULES PARTNER #      1 CANAAN NATURAL GAS FUND IX, LP
================================================================================
ITEM L - RECONCILIATION OF INCOME
=================================
INCOME (LOSS) FROM SCH. K-1, LINES 1 - 11                                       971,594.
LESS: DEDUCTIONS FROM SCH. K-1, LINES 12, 13, 16P, AND 16Q                      937,896.
                                                                         ---------------
       TOTAL INCOME PER SCHEDULE K-1                                             33,698.

LESS: EXPENSES RECORDED ON BOOKS, NOT INCLUDED ON SCH. K-1:
  TRAVEL AND ENTERTAINMENT                                                      2,246.
  DEPLETION                                                                 2,088,095.
  ASSET RETIREMENT OBLIGATION                                                 143,775.
  IMPAIRMENT EXPENSE                                                        6,612,733.
  PARKING                                                                      12,721.

PLUS: INCOME RECORDED ON BOOKS, NOT INCL. ON SCH. K-1:
  UNREALIZED HEDGING GAIN/LOSS                                                  39,128.
PLUS: DEDUCTIONS ON SCH. K-1, NOT CHARGED AGAINST BOOKS:
  DEPRECIATION                                                                 184,434.
  AMORTIZATION                                                                  44,238.
  INTANGIBLE DRILLING COSTS                                                    937,896.
                                                                        ---------------
                TOTAL CURRENT YEAR NET INCOME (LOSS)                        -7,620,176.
                                                                        ===============
ITEM L - PARTNER CAPITAL ACCOUNT ANALYSIS
=========================================
ITEM L OF THE PARTNER'S SCHEDULE K-1 IS KEPT ON THE GAAP BASIS



LINE 5 - INTEREST INCOME
========================

OTHER INTEREST INCOME
---------------------
  OTHER INTEREST INCOME                                                        155,891.
                                                                        ---------------
   TOTAL INTEREST INCOME                                                       155,891.
                                                                        ===============

LINE 13 - OTHER DEDUCTIONS
==========================
J SECTION 59(E)(2) EXPENDITURES
--------------------------------
LINE 13J - TYPE:           IDC


INTANGIBLE DRILLING COSTS                                                      937,896.
                                                                        ---------------
   TOTAL BOX J                                                                 937,896.
                                                                        ===============




                                                                        STATEMENT   1
 9P9000 1.000
                 01122J   700L   09/09/2020 12:41:05 V19-5.7F 0170099          60
                Case: 20-13664 Doc: 57-2 Filed: 12/02/20 Page: 45 of 135
  CANAAN RESOURCES, LLC                                                  XX-XXXXXXX
SCH K-1 SUPPORTING SCHEDULES PARTNER #      1 CANAAN NATURAL GAS FUND IX, LP
================================================================================
LINE 17 - ALTERNATIVE MINIMUM TAX (AMT) ITEMS
=============================================
F OTHER AMT ITEMS
------------------
OTHER TAX PREFERENCE AND ADJUSTMENT ITEMS:
  EXCESS IDC                                                                    620,095.
                                                                         ---------------
  TOTAL BOX F                                                                   620,095.
                                                                         ===============

LINE 18C - NONDEDUCTIBLE EXPENSES
=================================
TRAVEL AND ENTERTAINMENT EXPENSE NONDEDUCTIBLE                                     2,246.
                                                                          ---------------
      TOTAL NONDEDUCTIBLE EXPENSES                                                 2,246.
                                                                          ===============


LINE 20 - OTHER INFORMATION
===========================
Z SECTION 199A INCOME                                                           815,703.

Z       SECTION 199A W-2 WAGES                                                1,044,234.
Z       SECTION 199A UNADJUSTED BASIS                                         4,960,192.


PARTNER FOOTNOTES ASSOCIATED W/SCH. K-1, LINE 20
================================================
TOTAL ALLOWABLE OIL & GAS DEPLETION                                           1,277,134.
COST DEPLETION INCLUDED IN TOTAL ALLOWABLE                                      974,927.
     OIL & GAS DEPLETION
OKLAHOMA ALLOWABLE DEPLETION                                                  1,829,767.

PARTNER FOOTNOTES
=================
ALL INCOME IS OKLAHOMA SOURCED




                                                                          STATEMENT   2
    9P9000 1.000
                   01122J   700L   09/09/2020 12:41:05 V19-5.7F 0170099         61
    PTR #                                1                  Case: 20-13664
                                                 CANAAN NATURAL GAS FUND IX, LP                    Doc: 57-2                 Filed: 12/02/20       Page:
                                                                                                                                    CANAAN RESOURCES, LLC 46 of 135                         XX-XXXXXXX
                                                Schedule of Activities                                                                     Type of Activity        Disposed   QLIH    PTP    Pass-through

 A: CANAAN RESOURCES, LLC                                                                                                            PORTFOLIO                        NO      NO     NO          NO
 B: CANAAN RESOURCES, LLC - NOT SSTB                                                                                                 GEN. T/B                         NO      NO     NO          NO
 C:
 D:
                                                                                                                                       A                       B               C             D
                                 1           Ordinary business income (loss)        mmmmmmmmmmmmmmmm                                                            815,703.

                                 2           Net rental real estate income (loss)      mmmmmmmmmmmmmmm
                                 3
                                 4a
                                             Other net rental income (loss)
                                             Guaranteed payments for services
                                                                                 m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                                 4b          Guaranteed payments for capital        mmmmmmmmmmmmmmmm
                                 4c          Total guaranteed payments        mmmmmmmmmmmmmmmmmm
                                 5           Interest income mmmmmmmmmmmmmmmmmmmmmmmm                                                  155,891.

                                                                 mmmmmmmmmmmmmmmmmmmmmm
   Income (Loss)




                                 6a          Ordinary dividends
                                 6b
                                 6c
                                             Qualified dividends
                                             Dividend equivalents
                                                                  m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                                 7           Royalties   mmmmmmmmmmmmmmmmmmmmmmmmmmm
                                 8           Net short-term capital gain (loss)     mmmmmmmmmmmmmmmm
                                 9a          Net long-term capital gain (loss)      mmmmmmmmmmmmmmmm
                                 9b          Collectibles (28%) gain (loss)   mmmmmmmmmmmmmmmmmm
                                 9c          Unrecaptured section 1250 gain         mmmmmmmmmmmmmmmm
                                                                  m m m m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                                                                              m  m  m
                                 10          Net section 1231 gain (loss)
                                 11          Other income (loss)
                                 12          Section 179 deduction      mmmmmmmmmmmmmmmmmmmm
                                 13a-g       Contributions mmmmmmmmmmmmmmmmmmmmmmmmm
    Deductions




                                 13i,l       Deductions related to portfolio income           mmmmmmmmmmmmm
                                 13h         Investment interest expense          mmmmmmmmmmmmmmmmm
                                                               m m m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                                 13j     Section 59(e)(2) expenditures                                                                                          937,896.
                                 13k,m-x Other deductions
                                 15a,c       Low-income housing credit (section 42(j)(5))              mmmmmmmmmm
                                 15b,d       Low-income housing credit (other)         mmmmmmmmmmmmmmm
                                                                                                            mmmmmmmm
    Credits




                                 15e         Qualified rehabilitation expenditures (rental real estate)
                                 15f         Other rental real estate credits     mmmmmmmmmmmmmmmmm
                                                           m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                                 15g         Other rental credits
                                 15h-p       Other credits
                                 16b         Gross income from all sources        mmmmmmmmmmmmmmmmm
                                 16c         Gross income sourced at partner level            mmmmmmmmmmmmm
                                 16e         Foreign branch category    mmmmmmmmmmmmmmmmmmmm
                                 16f         Foreign gross income (partnership level): Passive              mmmmmmmm
                                 16g         Foreign gross income (partnership level): General categories                     mm
                                                                                                         mmmmmmmmm
    Foreign Transactions




                                 16h         Foreign gross income (partnership level): Other
                                 16i         Deductions allocated and apportioned (partner level): Interest expense           mm
                                 16j         Deductions allocated and apportioned (partner level): Other           mmmmmm
                                 16l         Foreign branch category mmmmmmmmmmmmmmmmmmmmm
                                 16m
                                 16n
                                             Deductions allocated and apportioned (partnership level): Passive          mmmm
                                             Deductions allocated and apportioned (partnership level): General categories
                                 16o         Deductions allocated and apportioned (partnership level): Other         mmmmm
                                 16p         Total foreign taxes paid   mmmmmmmmmmmmmmmmmmmm
                                 16q         Total foreign taxes accrued      mmmmmmmmmmmmmmmmmm
                                                                                  m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm
                                 16r         Reduction in taxes available for credit
                                 16s-x       Other foreign tax information
                                 17a         Post-1986 depreciation adjustment       mmmmmmmmmmmmmmmm
                                                                  mmmmmmmmmmmmmmmmmmmmmm
Minimum Tax




                                 17b         Adjusted gain or loss

                                                                                mmmmmmmmmmmmmmmmm
 Alternative




                                 17c         Depletion (other than oil and gas)
                                 17d         Gross income from oil, gas, and geothermal      mmmmmmmmmmmmm                                                    4,302,122.


                                                               m m m m m m m m m m m m mm mm mm mm mm mm mm mm mm mm mm
                                 17e         Deductions from oil, gas, and geothermal                                                                         2,628,416.
                                 17f         Other AMT items                                                                                                    620,095.

                                                                               mmmmmmmmmmmmmmmmmm
Other Tax-exempt
                   Inc. & Exp.




                                 18a         Tax-exempt interest income
                                 18b
                                 18c
                                             Other tax-exempt income
                                             Nondeductible expenses
                                                                          mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm                                 2,246.
                                 20a
                                 20b
                                             Investment income
                                             Investment expenses
                                                                  m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm     155,891.


9P9011 2.000                                      JSA
    01122J                               700L    09/09/2020 12:41:05 V19-5.7F 0170099                                                                                                       62
                Case: 20-13664 Doc: 57-2 Filed: 12/02/20 Page: 47 of 135
  CANAAN RESOURCES, LLC                                                  XX-XXXXXXX
PARTNER ACTIVITIES DETAIL     PARTNER #     1 CANAAN NATURAL GAS FUND IX, LP
================================================================================
ACTIVITY: CANAAN RESOURCES, LLC - NOT SSTB
====================================================================
LINE 20 - OTHER INFORMATION
===========================
SECTION 199A INCOME                                                             815,703.
SECTION 199A W-2 WAGES                                                        1,044,234.
SECTION 199A UNADJUSTED BASIS                                                 4,960,192.




                                                                       STATEMENT    1
 9P9000 1.000
                01122J   700L   09/09/2020 12:41:05 V19-5.7F 0170099           63
                                      Case: 20-13664                           Doc: 57-2                  Filed: 12/02/20                                Page: 48 of 135
                                                                                                                                                                                                          651119
                                                                                                                                  Final K-1                            Amended K-1                OMB No. 1545-0123
Schedule K-1
(Form 1065)                                                                     À¾µ½                                   Part III               Partner's Share of Current Year Income,
                                                                                                                                              Deductions, Credits, and Other Items
Department of the Treasury
                                                                                                                   1              Ordinary business income (loss)            15   Credits
Internal Revenue Service
                                                             For calendar year 2019, or tax year
                                                                                                                                                1,227,745.
           beginning                                             ending                                            2              Net rental real estate income (loss)

Partner's Share of Income, Deductions,
Credits, etc.                                I
                       See back of form and separate instructions.
                                                                                                                   3              Other net rental income (loss)             16   Foreign transactions


      Part I        Information About the Partnership                                                         4a                  Guaranteed payments for services
 A       Partnership's employer identification number
XX-XXXXXXX                                                                                                    4b                  Guaranteed payments for capital
 B       Partnership's name, address, city, state, and ZIP code
CANAAN RESOURCES, LLC                                                                                          4c                 Total guaranteed payments

1101 N BROADWAY AVE STE 300
OKLAHOMA CITY, OK 73103                                                                                            5              Interest income
 C
 D
         IRS Center where partnership filed return
                                                             I EFILE
                  Check if this is a publicly traded partnership (PTP)                                        6a
                                                                                                                              *
                                                                                                                                  Ordinary dividends
                                                                                                                                                     234,636.

      Part II       Information About the Partner
 E       Partner's SSN or TIN (Do not use TIN of a disregarded entity. See inst.)                     2       6b                  Qualified dividends

XX-XXXXXXX
 F       Name, address, city, state, and ZIP code for partner entered in E. See instructions.                  6c                 Dividend equivalents                       17   Alternative minimum tax (AMT) items

                                                                                                                                                                         D                         6,475,266.
CANAAN PARALLEL FUND IX SUBSIDIARY,                                                                                7              Royalties

LLC                                                                                                                                                                      E                         3,956,115.
1101 N BROADWAY AVE STE 300                                                                                        8              Net short-term capital gain (loss)

OKLAHOMA CITY, OK 73103                                                                                                                                                  F *                           933,325.
G      General partner or LLC X Limited partner or other LLC                                                  9a                  Net long-term capital gain (loss)          18   Tax-exempt income and
                  member-manager                                     member                                                                                                       nondeductible expenses

 H1        X      Domestic partner                                   Foreign partner                          9b                  Collectibles (28%) gain (loss)         C *                                3,380.
 H2               If the partner is a disregarded entity (DE), enter the partner's:
         TIN                                Name                                                               9c                 Unrecaptured section 1250 gain

 I1      What type of entity is this partner?                             LIMITED LIAB CO

 I2      If this partner is a retirement plan (IRA/SEP/Keogh/etc.), check here                                10                  Net section 1231 gain (loss)

 J       Partner's share of profit, loss, and capital (see instructions):                                                                                                    19   Distributions
                        Beginning                                     Ending                                  11                  Other income (loss)

         Profit            58.814097                         %            58.814097                   %
         Loss              58.814097                         %            58.814097                   %
                           58.814097                                      58.814097                                                                                          20   Other information

                                                                                           mm
         Capital                                             %                                        %
         Check if decrease is due to sale or exchange of partnership interest                                 12                  Section 179 deduction

 K       Partner's share of liabilities:                                                                                                                                 A                             234,636.
                                                                                     Ending                   13                  Other deductions

                          mmm
                                                  Beginning
         Nonrecourse                    $           17,673,077.           $         15,686,960.             J*                                  1,411,658. Z *                          STMT

                        mmmmm
         Qualified nonrecourse


                        mmmmm
         financing                      $                                 $
         Recourse                       $                                 $
                  Check this box if Item K includes liability amounts from lower tier partnerships.
                                                                                                              14                  Self-employment earnings (loss)

                                           mmmmmm
 L                            Partner's Capital Account Analysis
                                                                              21,059,515.
                                                      mm
         Beginning capital account                           $


                                                mmmm
         Capital contributed during the year                 $
         Current year net income (loss)                      $            -11,469,380.
                                                                                                              21


                                        m m mm mm mm mm mm
         Other increase (decrease) (attach explanation) $                                                                              More than one activity for at-risk purposes*
         Withdrawals & distributions                         $ (                                      )       22                       More than one activity for passive activity purposes*
         Ending capital account                              $                 9,590,135.                  *See attached statement for additional information.
                                                                                                           For IRS Use Only




 M       Did the partner contribute property with a built-in gain or loss?
                  Yes             X     No       If "Yes," attach statement. See instructions.
 N         Partner's Share of Net Unrecognized Section 704(c) Gain or (Loss)

                      mmmmmmmmmmmmm
                     mmmmmmmmmmmmmm
         Beginning                                           $
         Ending                                              $
For Paperwork Reduction Act Notice, see Instructions for Form 1065.                             www.irs.gov/Form1065                                                                Schedule K-1 (Form 1065) 2019
JSA
9P1200 3.000
         01122J               700L           09/09/2020 12:41:05 V19-5.7F 0170099                                                                                                                         64
                              Case: 20-13664                  Doc: 57-2             Filed: 12/02/20                Page: 49 of 135

                                         PARTNER #                     2      CANAAN PARALLEL FUND IX SUBSIDIARY,
Schedule K-1 (Form 1065) 2019                                                                                                                                          Page 2
This list identifies the codes used on Schedule K-1 for all partners and provides summarized reporting information for partners who file Form 1040 or 1040-SR.
For detailed reporting and filing information, see the separate Partner's Instructions for Schedule K-1 and the instructions for your income tax return.
1. Ordinary business income (loss). Determine whether the income (loss) is                      Code                                         Report on
   passive or nonpassive and enter on your return as follows.                                    H Undistributed capital gains credit        Schedule 3 (Form 1040 or
                                                    Report on                                                                                1040-SR), line 13, box a
                                                                                                 I Biofuel producer credit
      Passive loss
      Passive income
      Nonpassive loss
                                                    See the Partner's Instructions
                                                    Schedule E, line 28, column (h)
                                                    See the Partner's Instructions
                                                                                                J Work opportunity credit
                                                                                                K   Disabled  access  credit            7    See the Partner's Instructions


      Nonpassive income                             Schedule E, line 28, column (k)             L Empowerment zone
 2. Net rental real estate income (loss)
 3. Other net rental income (loss)
      Net income
                                                    See the Partner's Instructions

                                                    Schedule E, line 28, column (h)
                                                                                                    employment credit
                                                                                                                                         *8
                                                                                                M Credit for increasing research activities
                                                                                                N Credit for employer social
                                                                                                                                             See the Partner's Instructions

                                                                                                    security and Medicare taxes
      Net loss                                      See the Partner's Instructions
4a. Guaranteed payment Services
4b. Guaranteed payment Capital
                                                    See the Partner's Instructions
                                                    See the Partner's Instructions
                                                                                                O Backup withholding
                                                                                                P Other credits                         9
4c. Guaranteed payment Total
 5. Interest income
                                                    See the Partner's Instructions
                                                    Form 1040 or 1040-SR, line 2b
                                                                                            16. Foreign transactions
                                                                                                A Name of country or U.S.               7*
                                                                                                                                        98
6a. Ordinary dividends                              Form 1040 or 1040-SR, line 3b                   possession                               Form 1116, Part I
6b. Qualified dividends                             Form 1040 or 1040-SR, line 3a               B Gross income from all sources
6c. Dividend equivalents                            See the Partner's Instructions              C   Gross income sourced at partner level
                                                                                                Foreign gross income sourced at partnership level
 7. Royalties                                       Schedule E, line 4
 8. Net short-term capital gain (loss)
9a. Net long-term capital gain (loss)
                                                    Schedule D, line 5
                                                    Schedule D, line 12
                                                                                                D Reserved for future use
                                                                                                E Foreign branch category               7*
                                                                                                                                        98
9b. Collectibles (28%) gain (loss)                  28% Rate Gain Worksheet, line 4             F Passive category                           Form 1116, Part I
                                                    (Schedule D instructions)                   G General category
9c. Unrecaptured section 1250 gain                  See the Partner's Instructions              H   Other
10. Net section 1231 gain (loss)                    See the Partner's Instructions              Deductions allocated and apportioned at partner level
11. Other income (loss)                                                                          I Interest expense                          Form 1116, Part I
      Code                                                                                      J Other                                      Form 1116, Part I
      A Other portfolio income (loss)               See the Partner's Instructions              Deductions allocated and apportioned at partnership level to foreign source
      B Involuntary conversions
      C Sec. 1256 contracts & straddles
                                                    See the Partner's Instructions
                                                    Form 6781, line 1
                                                                                                income
                                                                                                K Reserved for future use               7
      D Mining exploration costs recapture
      E Cancellation of debt
      F Section 743(b) positive adjustments
                                             7      See Pub. 535                                 L Foreign branch category
                                                                                                M Passive category
                                                                                                N General category
                                                                                                                                         *8  Form 1116, Part I
      G Section 965(a) inclusion
      H Income under subpart F (other
          than inclusions under sections
                                               *8   See the Partner's Instructions
                                                                                                O Other
                                                                                                Other information
                                                                                                P Total foreign taxes paid
                                                                                                                                        9    Form 1116, Part II

                                             9
          951A and 965)                                                                         Q Total foreign taxes accrued                Form 1116, Part II
       I Other income (loss)                                                                    R Reduction in taxes available for credit    Form 1116, line 12
12. Section 179 deduction                           See the Partner's Instructions              S Foreign trading gross receipts             Form 8873

                                             7
13. Other deductions                                                                            T Extraterritorial income exclusion          Form 8873
      A Cash contributions (60%)
      B Cash contributions (30%)
                                                                                                U through V
                                                                                                W Section 965 information               7*8  Reserved for future use


                                                                                                                                        9
      C Noncash contributions (50%)                                                                                                          See the Partner's Instructions

                                              *8
                                                                                                X Other foreign transactions
      D Noncash contributions (30%)                 See the Partner's Instructions

                                                                                                                                        7
      E Capital gain property to a 50%                                                      17. Alternative minimum tax (AMT) items
          organization (30%)                                                                    A Post-1986 depreciation adjustment


                                                                                                                                          *8
                                                                                                B Adjusted gain or loss                      See the Partner's

                                             9
      F Capital gain property (20%)
      G Contributions (100%)                                                                    C Depletion (other than oil & gas)           Instructions and
      H Investment interest expense                 Form 4952, line 1                           D Oil, gas, & geothermal - gross income      the Instructions for

                                                                                                                                        9
      I Deductions - royalty income                 Schedule E, line 19                         E Oil, gas, & geothermal - deductions        Form 6251
      J Section 59(e)(2) expenditures                                                           F Other AMT items
                                                    See the Partner's Instructions
      K Excess business interest expense            See the Partner's Instructions          18. Tax-exempt income and nondeductible expenses
      L Deductions - portfolio (other)              Schedule A, line 16                         A Tax-exempt interest income                 Form 1040 or 1040-SR, line 2a
     M Amounts paid for medical insurance           Schedule A, line 1, or Schedule 1           B Other tax-exempt income                    See the Partner's Instructions
                                                    (Form 1040 or 1040-SR), line 16             C Nondeductible expenses                     See the Partner's Instructions

                                                                                                                                        7*8
                                                                                            19. Distributions
      N Educational assistance benefits             See the Partner's Instructions              A Cash and marketable securities
      O Dependent care benefits                     Form 2441, line 12

                                                                                                                                        9
                                                                                                B Distribution subject to section 737         See the Partner's Instructions
      P Preproductive period expenses               See the Partner's Instructions
                                                                                                C Other property
      Q Commercial revitalization deduction
                                                                                            20. Other information
          from rental real estate activities        See Form 8582 instructions                                                               Form 4952, line 4a
                                                                                                A Investment income
      R Pensions and IRAs                           See the Partner's Instructions              B Investment expenses                        Form 4952, line 5
      S Reforestation expense deduction             See the Partner's Instructions
      T through U
      V Section 743(b) negative adjustments  7*     Reserved for future use
                                                                                                C Fuel tax credit information
                                                                                                D Qualified rehabilitation expenditures
                                                                                                                                        7*   Form 4136



                                             98                                                                                         98
                                                                                                    (other than rental real estate)          See the Partner's Instructions
     W Other deductions                             See the Partner's Instructions               E Basis of energy property
      X Section 965(c) deduction                                                                 F through G
14. Self-employment earnings (loss)
                                                                                                H Recapture of investment credit             See Form 4255
Note: If you have a section 179 deduction or any partner-level deductions, see the                I Recapture of other credits               See the Partner's Instructions
Partner's Instructions before completing Schedule SE.                                            J Look-back interest - completed
      A Net earnings (loss) from                                                                    long-term contracts                      See Form 8697
          self-employment                           Schedule SE, Section A or B                 K Look-back interest - income forecast
      B Gross farming or fishing income             See the Partner's Instructions

                                                                                                                                        7
                                                                                                    method                                   See Form 8866
      C Gross non-farm income                       See the Partner's Instructions               L Dispositions of property with
15. Credits
      A Low-income housing credit
          (section 42(j)(5)) from pre-2008
          buildings
                                             7                                                      section 179 deductions
                                                                                                M Recapture of section 179 deduction
                                                                                                N Interest expense for corporate
      B Low-income housing credit                                                                   partners
          (other) from pre-2008 buildings                                                       O   through Y

      C Low-income housing credit
          (section 42(j)(5)) from
          post-2007 buildings                  *8   See the Partner's Instructions
                                                                                                 Z Section 199A information
                                                                                               AA Section 704(c) information
                                                                                               AB Section 751 gain (loss)
                                                                                                                                          *8 See the Partner's Instructions

                                                                                               AC Section 1(h)(5) gain (loss)
      D Low-income housing credit                                                              AD Deemed section 1250 unrecaptured gain
          (other) from post-2007                                                               AE Excess taxable income
          buildings                                                                            AF Excess business interest income
      E Qualified rehabilitation expenditures                                                  AG Gross receipts for section 59A(e)
          (rental real estate)
      F Other rental real estate credits
      G Other rental credits
                                             9
                                                                                               AH Other information
                                                                                                                                        9
9P1300 1.000      JSA
           01122J             700L         09/09/2020 12:41:05 V19-5.7F 0170099                                                                                65
                Case: 20-13664 Doc: 57-2 Filed: 12/02/20 Page: 50 of 135
  CANAAN RESOURCES, LLC                                                  XX-XXXXXXX
SCH K-1 SUPPORTING SCHEDULES PARTNER #      2 CANAAN PARALLEL FUND IX SUBSIDIARY,
================================================================================
ITEM L - RECONCILIATION OF INCOME
=================================
INCOME (LOSS) FROM SCH. K-1, LINES 1 - 11                                     1,462,381.
LESS: DEDUCTIONS FROM SCH. K-1, LINES 12, 13, 16P, AND 16Q                    1,411,658.
                                                                         ---------------
       TOTAL INCOME PER SCHEDULE K-1                                             50,723.

LESS: EXPENSES RECORDED ON BOOKS, NOT INCLUDED ON SCH. K-1:
  TRAVEL AND ENTERTAINMENT                                                      3,380.
  DEPLETION                                                                 3,142,861.
  ASSET RETIREMENT OBLIGATION                                                 216,401.
  IMPAIRMENT EXPENSE                                                        9,953,044.
  PARKING                                                                      19,147.

PLUS: INCOME RECORDED ON BOOKS, NOT INCL. ON SCH. K-1:
  UNREALIZED HEDGING GAIN/LOSS                                                  58,892.
PLUS: DEDUCTIONS ON SCH. K-1, NOT CHARGED AGAINST BOOKS:
  DEPRECIATION                                                                 277,597.
  AMORTIZATION                                                                  66,583.
  INTANGIBLE DRILLING COSTS                                                  1,411,658.
                                                                        ---------------
                TOTAL CURRENT YEAR NET INCOME (LOSS)                       -11,469,380.
                                                                        ===============
ITEM L - PARTNER CAPITAL ACCOUNT ANALYSIS
=========================================
ITEM L OF THE PARTNER'S SCHEDULE K-1 IS KEPT ON THE GAAP BASIS



LINE 5 - INTEREST INCOME
========================

OTHER INTEREST INCOME
---------------------
  OTHER INTEREST INCOME                                                        234,636.
                                                                        ---------------
   TOTAL INTEREST INCOME                                                       234,636.
                                                                        ===============

LINE 13 - OTHER DEDUCTIONS
==========================
J SECTION 59(E)(2) EXPENDITURES
--------------------------------
LINE 13J - TYPE:           IDC


INTANGIBLE DRILLING COSTS                                                    1,411,658.
                                                                        ---------------
   TOTAL BOX J                                                               1,411,658.
                                                                        ===============




                                                                        STATEMENT   1
 9P9000 1.000
                 01122J   700L   09/09/2020 12:41:05 V19-5.7F 0170099          66
                Case: 20-13664 Doc: 57-2 Filed: 12/02/20 Page: 51 of 135
  CANAAN RESOURCES, LLC                                                  XX-XXXXXXX
SCH K-1 SUPPORTING SCHEDULES PARTNER #      2 CANAAN PARALLEL FUND IX SUBSIDIARY,
================================================================================
LINE 17 - ALTERNATIVE MINIMUM TAX (AMT) ITEMS
=============================================
F OTHER AMT ITEMS
------------------
OTHER TAX PREFERENCE AND ADJUSTMENT ITEMS:
  EXCESS IDC                                                                    933,325.
                                                                         ---------------
  TOTAL BOX F                                                                   933,325.
                                                                         ===============

LINE 18C - NONDEDUCTIBLE EXPENSES
=================================
TRAVEL AND ENTERTAINMENT EXPENSE NONDEDUCTIBLE                                     3,380.
                                                                          ---------------
      TOTAL NONDEDUCTIBLE EXPENSES                                                 3,380.
                                                                          ===============


LINE 20 - OTHER INFORMATION
===========================
Z SECTION 199A INCOME                                                         1,227,745.

Z       SECTION 199A W-2 WAGES                                                1,571,712.
Z       SECTION 199A UNADJUSTED BASIS                                         7,465,749.


PARTNER FOOTNOTES ASSOCIATED W/SCH. K-1, LINE 20
================================================
TOTAL ALLOWABLE OIL & GAS DEPLETION                                           1,922,259.
COST DEPLETION INCLUDED IN TOTAL ALLOWABLE                                    1,467,394.
     OIL & GAS DEPLETION
OKLAHOMA ALLOWABLE DEPLETION                                                  2,754,043.

PARTNER FOOTNOTES
=================
ALL INCOME IS OKLAHOMA SOURCED




                                                                          STATEMENT   2
    9P9000 1.000
                   01122J   700L   09/09/2020 12:41:05 V19-5.7F 0170099         67
    PTR #                                2                  Case: 20-13664
                                                 CANAAN PARALLEL FUND IX SUBSIDIARY,               Doc: 57-2                 Filed: 12/02/20       Page:
                                                                                                                                    CANAAN RESOURCES, LLC 52 of 135                         XX-XXXXXXX
                                                Schedule of Activities                                                                     Type of Activity        Disposed   QLIH    PTP    Pass-through

 A: CANAAN RESOURCES, LLC                                                                                                            PORTFOLIO                        NO      NO     NO          NO
 B: CANAAN RESOURCES, LLC - NOT SSTB                                                                                                 GEN. T/B                         NO      NO     NO          NO
 C:
 D:
                                                                                                                                       A                       B               C             D
                                 1           Ordinary business income (loss)        mmmmmmmmmmmmmmmm                                                          1,227,745.

                                 2           Net rental real estate income (loss)      mmmmmmmmmmmmmmm
                                 3
                                 4a
                                             Other net rental income (loss)
                                             Guaranteed payments for services
                                                                                 m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                                 4b          Guaranteed payments for capital        mmmmmmmmmmmmmmmm
                                 4c          Total guaranteed payments        mmmmmmmmmmmmmmmmmm
                                 5           Interest income mmmmmmmmmmmmmmmmmmmmmmmm                                                  234,636.

                                                                 mmmmmmmmmmmmmmmmmmmmmm
   Income (Loss)




                                 6a          Ordinary dividends
                                 6b
                                 6c
                                             Qualified dividends
                                             Dividend equivalents
                                                                  m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                                 7           Royalties   mmmmmmmmmmmmmmmmmmmmmmmmmmm
                                 8           Net short-term capital gain (loss)     mmmmmmmmmmmmmmmm
                                 9a          Net long-term capital gain (loss)      mmmmmmmmmmmmmmmm
                                 9b          Collectibles (28%) gain (loss)   mmmmmmmmmmmmmmmmmm
                                 9c          Unrecaptured section 1250 gain         mmmmmmmmmmmmmmmm
                                                                  m m m m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                                                                              m  m  m
                                 10          Net section 1231 gain (loss)
                                 11          Other income (loss)
                                 12          Section 179 deduction      mmmmmmmmmmmmmmmmmmmm
                                 13a-g       Contributions mmmmmmmmmmmmmmmmmmmmmmmmm
    Deductions




                                 13i,l       Deductions related to portfolio income           mmmmmmmmmmmmm
                                 13h         Investment interest expense          mmmmmmmmmmmmmmmmm
                                                               m m m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                                 13j     Section 59(e)(2) expenditures                                                                                        1,411,658.
                                 13k,m-x Other deductions
                                 15a,c       Low-income housing credit (section 42(j)(5))              mmmmmmmmmm
                                 15b,d       Low-income housing credit (other)         mmmmmmmmmmmmmmm
                                                                                                            mmmmmmmm
    Credits




                                 15e         Qualified rehabilitation expenditures (rental real estate)
                                 15f         Other rental real estate credits     mmmmmmmmmmmmmmmmm
                                                           m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                                 15g         Other rental credits
                                 15h-p       Other credits
                                 16b         Gross income from all sources        mmmmmmmmmmmmmmmmm
                                 16c         Gross income sourced at partner level            mmmmmmmmmmmmm
                                 16e         Foreign branch category    mmmmmmmmmmmmmmmmmmmm
                                 16f         Foreign gross income (partnership level): Passive              mmmmmmmm
                                 16g         Foreign gross income (partnership level): General categories                     mm
                                                                                                         mmmmmmmmm
    Foreign Transactions




                                 16h         Foreign gross income (partnership level): Other
                                 16i         Deductions allocated and apportioned (partner level): Interest expense           mm
                                 16j         Deductions allocated and apportioned (partner level): Other           mmmmmm
                                 16l         Foreign branch category mmmmmmmmmmmmmmmmmmmmm
                                 16m
                                 16n
                                             Deductions allocated and apportioned (partnership level): Passive          mmmm
                                             Deductions allocated and apportioned (partnership level): General categories
                                 16o         Deductions allocated and apportioned (partnership level): Other         mmmmm
                                 16p         Total foreign taxes paid   mmmmmmmmmmmmmmmmmmmm
                                 16q         Total foreign taxes accrued      mmmmmmmmmmmmmmmmmm
                                                                                  m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm
                                 16r         Reduction in taxes available for credit
                                 16s-x       Other foreign tax information
                                 17a         Post-1986 depreciation adjustment       mmmmmmmmmmmmmmmm
                                                                  mmmmmmmmmmmmmmmmmmmmmm
Minimum Tax




                                 17b         Adjusted gain or loss

                                                                                mmmmmmmmmmmmmmmmm
 Alternative




                                 17c         Depletion (other than oil and gas)
                                 17d         Gross income from oil, gas, and geothermal      mmmmmmmmmmmmm                                                    6,475,266.


                                                               m m m m m m m m m m m m mm mm mm mm mm mm mm mm mm mm mm
                                 17e         Deductions from oil, gas, and geothermal                                                                         3,956,115.
                                 17f         Other AMT items                                                                                                    933,325.

                                                                               mmmmmmmmmmmmmmmmmm
Other Tax-exempt
                   Inc. & Exp.




                                 18a         Tax-exempt interest income
                                 18b
                                 18c
                                             Other tax-exempt income
                                             Nondeductible expenses
                                                                          mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm                                 3,380.
                                 20a
                                 20b
                                             Investment income
                                             Investment expenses
                                                                  m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm     234,636.


9P9011 2.000                                      JSA
    01122J                               700L    09/09/2020 12:41:05 V19-5.7F 0170099                                                                                                       68
                Case: 20-13664 Doc: 57-2 Filed: 12/02/20 Page: 53 of 135
  CANAAN RESOURCES, LLC                                                  XX-XXXXXXX
PARTNER ACTIVITIES DETAIL     PARTNER #     2 CANAAN PARALLEL FUND IX SUBSIDIARY,
================================================================================
ACTIVITY: CANAAN RESOURCES, LLC - NOT SSTB
====================================================================
LINE 20 - OTHER INFORMATION
===========================
SECTION 199A INCOME                                                           1,227,745.
SECTION 199A W-2 WAGES                                                        1,571,712.
SECTION 199A UNADJUSTED BASIS                                                 7,465,749.




                                                                       STATEMENT    1
 9P9000 1.000
                01122J   700L   09/09/2020 12:41:05 V19-5.7F 0170099           69
                                      Case: 20-13664                           Doc: 57-2                  Filed: 12/02/20                                Page: 54 of 135
                                                                                                                                                                                                          651119
                                                                                                                                  Final K-1                            Amended K-1                OMB No. 1545-0123
Schedule K-1
(Form 1065)                                                                     À¾µ½                                   Part III               Partner's Share of Current Year Income,
                                                                                                                                              Deductions, Credits, and Other Items
Department of the Treasury
                                                                                                                   1              Ordinary business income (loss)            15   Credits
Internal Revenue Service
                                                             For calendar year 2019, or tax year
                                                                                                                                                        44,050.
           beginning                                             ending                                            2              Net rental real estate income (loss)

Partner's Share of Income, Deductions,
Credits, etc.                                I
                       See back of form and separate instructions.
                                                                                                                   3              Other net rental income (loss)             16   Foreign transactions


      Part I        Information About the Partnership                                                         4a                  Guaranteed payments for services
 A       Partnership's employer identification number
XX-XXXXXXX                                                                                                    4b                  Guaranteed payments for capital
 B       Partnership's name, address, city, state, and ZIP code
CANAAN RESOURCES, LLC                                                                                          4c                 Total guaranteed payments

1101 N BROADWAY AVE STE 300
OKLAHOMA CITY, OK 73103                                                                                            5              Interest income
 C
 D
         IRS Center where partnership filed return
                                                             I EFILE
                  Check if this is a publicly traded partnership (PTP)                                        6a
                                                                                                                              *
                                                                                                                                  Ordinary dividends
                                                                                                                                                         8,419.

      Part II       Information About the Partner
 E       Partner's SSN or TIN (Do not use TIN of a disregarded entity. See inst.)                     3       6b                  Qualified dividends

XX-XXXXXXX
 F       Name, address, city, state, and ZIP code for partner entered in E. See instructions.                  6c                 Dividend equivalents                       17   Alternative minimum tax (AMT) items

                                                                                                                                                                         D                             232,330.
CANAAN NATURAL GAS                                                                                                 7              Royalties

PARALLEL B FUND IX, L.P.                                                                                                                                                 E                             141,944.
1101 N BROADWAY AVE STE 300                                                                                        8              Net short-term capital gain (loss)

OKLAHOMA CITY, OK 73103                                                                                                                                                  F *                             33,487.
 G                General partner or LLC                          X   Limited partner or other LLC            9a                  Net long-term capital gain (loss)          18   Tax-exempt income and
                  member-manager                                      member                                                                                                      nondeductible expenses

 H1        X      Domestic partner                                    Foreign partner                         9b                  Collectibles (28%) gain (loss)         C *                                    121.
 H2               If the partner is a disregarded entity (DE), enter the partner's:
         TIN                                Name                                                               9c                 Unrecaptured section 1250 gain

 I1      What type of entity is this partner?                             LIMITED LIAB PT

 I2      If this partner is a retirement plan (IRA/SEP/Keogh/etc.), check here                                10                  Net section 1231 gain (loss)

 J       Partner's share of profit, loss, and capital (see instructions):                                                                                                    19   Distributions
                        Beginning                                     Ending                                  11                  Other income (loss)

         Profit               2.110226                       %                2.110226                %
         Loss                 2.110226                       %                2.110226                %
                              2.110226                                        2.110226                                                                                       20   Other information

                                                                                           mm
         Capital                                             %                                        %
         Check if decrease is due to sale or exchange of partnership interest                                 12                  Section 179 deduction

 K       Partner's share of liabilities:                                                                                                                                 A                                  8,419.
                                                                                     Ending                   13                  Other deductions

                          mmm
                                                  Beginning
         Nonrecourse                    $                634,103.         $              562,842.           J*                                          50,650. Z *                     STMT

                        mmmmm
         Qualified nonrecourse


                        mmmmm
         financing                      $                                 $
         Recourse                       $                                 $
                  Check this box if Item K includes liability amounts from lower tier partnerships.
                                                                                                              14                  Self-employment earnings (loss)

                                           mmmmmm
 L                            Partner's Capital Account Analysis
                                                                                  742,896.
                                                      mm
         Beginning capital account                           $


                                                mmmm
         Capital contributed during the year                 $
         Current year net income (loss)                      $                  -411,517.
                                                                                                              21


                                        m m mm mm mm mm mm
         Other increase (decrease) (attach explanation) $                                                                              More than one activity for at-risk purposes*
         Withdrawals & distributions                         $ (                                      )       22                       More than one activity for passive activity purposes*
         Ending capital account                              $                    331,379.                 *See attached statement for additional information.
                                                                                                           For IRS Use Only




 M       Did the partner contribute property with a built-in gain or loss?
                  Yes             X     No       If "Yes," attach statement. See instructions.
 N         Partner's Share of Net Unrecognized Section 704(c) Gain or (Loss)

                      mmmmmmmmmmmmm
                     mmmmmmmmmmmmmm
         Beginning                                           $
         Ending                                              $
For Paperwork Reduction Act Notice, see Instructions for Form 1065.                             www.irs.gov/Form1065                                                                Schedule K-1 (Form 1065) 2019
JSA
9P1200 3.000
         01122J               700L           09/09/2020 12:41:05 V19-5.7F 0170099                                                                                                                         70
                              Case: 20-13664                  Doc: 57-2             Filed: 12/02/20                Page: 55 of 135

                                         PARTNER #                     3      CANAAN NATURAL GAS
Schedule K-1 (Form 1065) 2019                                                                                                                                          Page 2
This list identifies the codes used on Schedule K-1 for all partners and provides summarized reporting information for partners who file Form 1040 or 1040-SR.
For detailed reporting and filing information, see the separate Partner's Instructions for Schedule K-1 and the instructions for your income tax return.
1. Ordinary business income (loss). Determine whether the income (loss) is                      Code                                         Report on
   passive or nonpassive and enter on your return as follows.                                    H Undistributed capital gains credit        Schedule 3 (Form 1040 or
                                                    Report on                                                                                1040-SR), line 13, box a
                                                                                                 I Biofuel producer credit
      Passive loss
      Passive income
      Nonpassive loss
                                                    See the Partner's Instructions
                                                    Schedule E, line 28, column (h)
                                                    See the Partner's Instructions
                                                                                                J Work opportunity credit
                                                                                                K   Disabled  access  credit            7    See the Partner's Instructions


      Nonpassive income                             Schedule E, line 28, column (k)             L Empowerment zone
 2. Net rental real estate income (loss)
 3. Other net rental income (loss)
      Net income
                                                    See the Partner's Instructions

                                                    Schedule E, line 28, column (h)
                                                                                                    employment credit
                                                                                                                                         *8
                                                                                                M Credit for increasing research activities
                                                                                                N Credit for employer social
                                                                                                                                             See the Partner's Instructions

                                                                                                    security and Medicare taxes
      Net loss                                      See the Partner's Instructions
4a. Guaranteed payment Services
4b. Guaranteed payment Capital
                                                    See the Partner's Instructions
                                                    See the Partner's Instructions
                                                                                                O Backup withholding
                                                                                                P Other credits                         9
4c. Guaranteed payment Total
 5. Interest income
                                                    See the Partner's Instructions
                                                    Form 1040 or 1040-SR, line 2b
                                                                                            16. Foreign transactions
                                                                                                A Name of country or U.S.               7*
                                                                                                                                        98
6a. Ordinary dividends                              Form 1040 or 1040-SR, line 3b                   possession                               Form 1116, Part I
6b. Qualified dividends                             Form 1040 or 1040-SR, line 3a               B Gross income from all sources
6c. Dividend equivalents                            See the Partner's Instructions              C   Gross income sourced at partner level
                                                                                                Foreign gross income sourced at partnership level
 7. Royalties                                       Schedule E, line 4
 8. Net short-term capital gain (loss)
9a. Net long-term capital gain (loss)
                                                    Schedule D, line 5
                                                    Schedule D, line 12
                                                                                                D Reserved for future use
                                                                                                E Foreign branch category               7*
                                                                                                                                        98
9b. Collectibles (28%) gain (loss)                  28% Rate Gain Worksheet, line 4             F Passive category                           Form 1116, Part I
                                                    (Schedule D instructions)                   G General category
9c. Unrecaptured section 1250 gain                  See the Partner's Instructions              H   Other
10. Net section 1231 gain (loss)                    See the Partner's Instructions              Deductions allocated and apportioned at partner level
11. Other income (loss)                                                                          I Interest expense                          Form 1116, Part I
      Code                                                                                      J Other                                      Form 1116, Part I
      A Other portfolio income (loss)               See the Partner's Instructions              Deductions allocated and apportioned at partnership level to foreign source
      B Involuntary conversions
      C Sec. 1256 contracts & straddles
                                                    See the Partner's Instructions
                                                    Form 6781, line 1
                                                                                                income
                                                                                                K Reserved for future use               7
      D Mining exploration costs recapture
      E Cancellation of debt
      F Section 743(b) positive adjustments
                                             7      See Pub. 535                                 L Foreign branch category
                                                                                                M Passive category
                                                                                                N General category
                                                                                                                                         *8  Form 1116, Part I
      G Section 965(a) inclusion
      H Income under subpart F (other
          than inclusions under sections
                                               *8   See the Partner's Instructions
                                                                                                O Other
                                                                                                Other information
                                                                                                P Total foreign taxes paid
                                                                                                                                        9    Form 1116, Part II

                                             9
          951A and 965)                                                                         Q Total foreign taxes accrued                Form 1116, Part II
       I Other income (loss)                                                                    R Reduction in taxes available for credit    Form 1116, line 12
12. Section 179 deduction                           See the Partner's Instructions              S Foreign trading gross receipts             Form 8873

                                             7
13. Other deductions                                                                            T Extraterritorial income exclusion          Form 8873
      A Cash contributions (60%)
      B Cash contributions (30%)
                                                                                                U through V
                                                                                                W Section 965 information               7*8  Reserved for future use


                                                                                                                                        9
      C Noncash contributions (50%)                                                                                                          See the Partner's Instructions

                                              *8
                                                                                                X Other foreign transactions
      D Noncash contributions (30%)                 See the Partner's Instructions

                                                                                                                                        7
      E Capital gain property to a 50%                                                      17. Alternative minimum tax (AMT) items
          organization (30%)                                                                    A Post-1986 depreciation adjustment


                                                                                                                                          *8
                                                                                                B Adjusted gain or loss                      See the Partner's

                                             9
      F Capital gain property (20%)
      G Contributions (100%)                                                                    C Depletion (other than oil & gas)           Instructions and
      H Investment interest expense                 Form 4952, line 1                           D Oil, gas, & geothermal - gross income      the Instructions for

                                                                                                                                        9
      I Deductions - royalty income                 Schedule E, line 19                         E Oil, gas, & geothermal - deductions        Form 6251
      J Section 59(e)(2) expenditures                                                           F Other AMT items
                                                    See the Partner's Instructions
      K Excess business interest expense            See the Partner's Instructions          18. Tax-exempt income and nondeductible expenses
      L Deductions - portfolio (other)              Schedule A, line 16                         A Tax-exempt interest income                 Form 1040 or 1040-SR, line 2a
     M Amounts paid for medical insurance           Schedule A, line 1, or Schedule 1           B Other tax-exempt income                    See the Partner's Instructions
                                                    (Form 1040 or 1040-SR), line 16             C Nondeductible expenses                     See the Partner's Instructions

                                                                                                                                        7*8
                                                                                            19. Distributions
      N Educational assistance benefits             See the Partner's Instructions              A Cash and marketable securities
      O Dependent care benefits                     Form 2441, line 12

                                                                                                                                        9
                                                                                                B Distribution subject to section 737         See the Partner's Instructions
      P Preproductive period expenses               See the Partner's Instructions
                                                                                                C Other property
      Q Commercial revitalization deduction
                                                                                            20. Other information
          from rental real estate activities        See Form 8582 instructions                                                               Form 4952, line 4a
                                                                                                A Investment income
      R Pensions and IRAs                           See the Partner's Instructions              B Investment expenses                        Form 4952, line 5
      S Reforestation expense deduction             See the Partner's Instructions
      T through U
      V Section 743(b) negative adjustments  7*     Reserved for future use
                                                                                                C Fuel tax credit information
                                                                                                D Qualified rehabilitation expenditures
                                                                                                                                        7*   Form 4136



                                             98                                                                                         98
                                                                                                    (other than rental real estate)          See the Partner's Instructions
     W Other deductions                             See the Partner's Instructions               E Basis of energy property
      X Section 965(c) deduction                                                                 F through G
14. Self-employment earnings (loss)
                                                                                                H Recapture of investment credit             See Form 4255
Note: If you have a section 179 deduction or any partner-level deductions, see the                I Recapture of other credits               See the Partner's Instructions
Partner's Instructions before completing Schedule SE.                                            J Look-back interest - completed
      A Net earnings (loss) from                                                                    long-term contracts                      See Form 8697
          self-employment                           Schedule SE, Section A or B                 K Look-back interest - income forecast
      B Gross farming or fishing income             See the Partner's Instructions

                                                                                                                                        7
                                                                                                    method                                   See Form 8866
      C Gross non-farm income                       See the Partner's Instructions               L Dispositions of property with
15. Credits
      A Low-income housing credit
          (section 42(j)(5)) from pre-2008
          buildings
                                             7                                                      section 179 deductions
                                                                                                M Recapture of section 179 deduction
                                                                                                N Interest expense for corporate
      B Low-income housing credit                                                                   partners
          (other) from pre-2008 buildings                                                       O   through Y

      C Low-income housing credit
          (section 42(j)(5)) from
          post-2007 buildings                  *8   See the Partner's Instructions
                                                                                                 Z Section 199A information
                                                                                               AA Section 704(c) information
                                                                                               AB Section 751 gain (loss)
                                                                                                                                          *8 See the Partner's Instructions

                                                                                               AC Section 1(h)(5) gain (loss)
      D Low-income housing credit                                                              AD Deemed section 1250 unrecaptured gain
          (other) from post-2007                                                               AE Excess taxable income
          buildings                                                                            AF Excess business interest income
      E Qualified rehabilitation expenditures                                                  AG Gross receipts for section 59A(e)
          (rental real estate)
      F Other rental real estate credits
      G Other rental credits
                                             9
                                                                                               AH Other information
                                                                                                                                        9
9P1300 1.000      JSA
           01122J             700L         09/09/2020 12:41:05 V19-5.7F 0170099                                                                                71
                Case: 20-13664 Doc: 57-2 Filed: 12/02/20 Page: 56 of 135
  CANAAN RESOURCES, LLC                                                  XX-XXXXXXX
SCH K-1 SUPPORTING SCHEDULES PARTNER #      3 CANAAN NATURAL GAS
================================================================================
ITEM L - RECONCILIATION OF INCOME
=================================
INCOME (LOSS) FROM SCH. K-1, LINES 1 - 11                                        52,469.
LESS: DEDUCTIONS FROM SCH. K-1, LINES 12, 13, 16P, AND 16Q                       50,650.
                                                                         ---------------
       TOTAL INCOME PER SCHEDULE K-1                                              1,819.

LESS: EXPENSES RECORDED ON BOOKS, NOT INCLUDED ON SCH. K-1:
  TRAVEL AND ENTERTAINMENT                                                         121.
  DEPLETION                                                                    112,765.
  ASSET RETIREMENT OBLIGATION                                                    7,764.
  IMPAIRMENT EXPENSE                                                           357,111.
  PARKING                                                                          687.

PLUS: INCOME RECORDED ON BOOKS, NOT INCL. ON SCH. K-1:
  UNREALIZED HEDGING GAIN/LOSS                                                   2,113.
PLUS: DEDUCTIONS ON SCH. K-1, NOT CHARGED AGAINST BOOKS:
  DEPRECIATION                                                                   9,960.
  AMORTIZATION                                                                   2,389.
  INTANGIBLE DRILLING COSTS                                                     50,650.
                                                                        ---------------
                TOTAL CURRENT YEAR NET INCOME (LOSS)                          -411,517.
                                                                        ===============
ITEM L - PARTNER CAPITAL ACCOUNT ANALYSIS
=========================================
ITEM L OF THE PARTNER'S SCHEDULE K-1 IS KEPT ON THE GAAP BASIS



LINE 5 - INTEREST INCOME
========================

OTHER INTEREST INCOME
---------------------
  OTHER INTEREST INCOME                                                          8,419.
                                                                        ---------------
   TOTAL INTEREST INCOME                                                         8,419.
                                                                        ===============

LINE 13 - OTHER DEDUCTIONS
==========================
J SECTION 59(E)(2) EXPENDITURES
--------------------------------
LINE 13J - TYPE:           IDC


INTANGIBLE DRILLING COSTS                                                       50,650.
                                                                        ---------------
   TOTAL BOX J                                                                  50,650.
                                                                        ===============




                                                                        STATEMENT   1
 9P9000 1.000
                 01122J   700L   09/09/2020 12:41:05 V19-5.7F 0170099          72
                Case: 20-13664 Doc: 57-2 Filed: 12/02/20 Page: 57 of 135
  CANAAN RESOURCES, LLC                                                  XX-XXXXXXX
SCH K-1 SUPPORTING SCHEDULES PARTNER #      3 CANAAN NATURAL GAS
================================================================================
LINE 17 - ALTERNATIVE MINIMUM TAX (AMT) ITEMS
=============================================
F OTHER AMT ITEMS
------------------
OTHER TAX PREFERENCE AND ADJUSTMENT ITEMS:
  EXCESS IDC                                                                     33,487.
                                                                         ---------------
  TOTAL BOX F                                                                    33,487.
                                                                         ===============

LINE 18C - NONDEDUCTIBLE EXPENSES
=================================
TRAVEL AND ENTERTAINMENT EXPENSE NONDEDUCTIBLE                                       121.
                                                                          ---------------
      TOTAL NONDEDUCTIBLE EXPENSES                                                   121.
                                                                          ===============


LINE 20 - OTHER INFORMATION
===========================
Z SECTION 199A INCOME                                                             44,050.

Z       SECTION 199A W-2 WAGES                                                    56,392.
Z       SECTION 199A UNADJUSTED BASIS                                           267,868.


PARTNER FOOTNOTES ASSOCIATED W/SCH. K-1, LINE 20
================================================
TOTAL ALLOWABLE OIL & GAS DEPLETION                                               68,969.
COST DEPLETION INCLUDED IN TOTAL ALLOWABLE                                        52,650.
     OIL & GAS DEPLETION
OKLAHOMA ALLOWABLE DEPLETION                                                      98,814.

PARTNER FOOTNOTES
=================
ALL INCOME IS OKLAHOMA SOURCED




                                                                          STATEMENT   2
    9P9000 1.000
                   01122J   700L   09/09/2020 12:41:05 V19-5.7F 0170099         73
    PTR #                                3                  Case: 20-13664
                                                 CANAAN NATURAL GAS                                Doc: 57-2                 Filed: 12/02/20       Page:
                                                                                                                                    CANAAN RESOURCES, LLC 58 of 135                        XX-XXXXXXX
                                                Schedule of Activities                                                                     Type of Activity       Disposed   QLIH    PTP    Pass-through

 A: CANAAN RESOURCES, LLC                                                                                                            PORTFOLIO                       NO      NO     NO          NO
 B: CANAAN RESOURCES, LLC - NOT SSTB                                                                                                 GEN. T/B                        NO      NO     NO          NO
 C:
 D:
                                                                                                                                       A                      B               C             D
                                 1           Ordinary business income (loss)        mmmmmmmmmmmmmmmm                                                          44,050.

                                 2           Net rental real estate income (loss)      mmmmmmmmmmmmmmm
                                 3
                                 4a
                                             Other net rental income (loss)
                                             Guaranteed payments for services
                                                                                 m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                                 4b          Guaranteed payments for capital        mmmmmmmmmmmmmmmm
                                 4c          Total guaranteed payments        mmmmmmmmmmmmmmmmmm
                                 5           Interest income mmmmmmmmmmmmmmmmmmmmmmmm                                                      8,419.

                                                                 mmmmmmmmmmmmmmmmmmmmmm
   Income (Loss)




                                 6a          Ordinary dividends
                                 6b
                                 6c
                                             Qualified dividends
                                             Dividend equivalents
                                                                  m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                                 7           Royalties   mmmmmmmmmmmmmmmmmmmmmmmmmmm
                                 8           Net short-term capital gain (loss)     mmmmmmmmmmmmmmmm
                                 9a          Net long-term capital gain (loss)      mmmmmmmmmmmmmmmm
                                 9b          Collectibles (28%) gain (loss)   mmmmmmmmmmmmmmmmmm
                                 9c          Unrecaptured section 1250 gain         mmmmmmmmmmmmmmmm
                                                                  m m m m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                                                                              m  m  m
                                 10          Net section 1231 gain (loss)
                                 11          Other income (loss)
                                 12          Section 179 deduction      mmmmmmmmmmmmmmmmmmmm
                                 13a-g       Contributions mmmmmmmmmmmmmmmmmmmmmmmmm
    Deductions




                                 13i,l       Deductions related to portfolio income           mmmmmmmmmmmmm
                                 13h         Investment interest expense          mmmmmmmmmmmmmmmmm
                                                               m m m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                                 13j     Section 59(e)(2) expenditures                                                                                        50,650.
                                 13k,m-x Other deductions
                                 15a,c       Low-income housing credit (section 42(j)(5))              mmmmmmmmmm
                                 15b,d       Low-income housing credit (other)         mmmmmmmmmmmmmmm
                                                                                                            mmmmmmmm
    Credits




                                 15e         Qualified rehabilitation expenditures (rental real estate)
                                 15f         Other rental real estate credits     mmmmmmmmmmmmmmmmm
                                                           m m m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm
                                 15g         Other rental credits
                                 15h-p       Other credits
                                 16b         Gross income from all sources        mmmmmmmmmmmmmmmmm
                                 16c         Gross income sourced at partner level            mmmmmmmmmmmmm
                                 16e         Foreign branch category    mmmmmmmmmmmmmmmmmmmm
                                 16f         Foreign gross income (partnership level): Passive              mmmmmmmm
                                 16g         Foreign gross income (partnership level): General categories                     mm
                                                                                                         mmmmmmmmm
    Foreign Transactions




                                 16h         Foreign gross income (partnership level): Other
                                 16i         Deductions allocated and apportioned (partner level): Interest expense           mm
                                 16j         Deductions allocated and apportioned (partner level): Other           mmmmmm
                                 16l         Foreign branch category mmmmmmmmmmmmmmmmmmmmm
                                 16m
                                 16n
                                             Deductions allocated and apportioned (partnership level): Passive          mmmm
                                             Deductions allocated and apportioned (partnership level): General categories
                                 16o         Deductions allocated and apportioned (partnership level): Other         mmmmm
                                 16p         Total foreign taxes paid   mmmmmmmmmmmmmmmmmmmm
                                 16q         Total foreign taxes accrued      mmmmmmmmmmmmmmmmmm
                                                                                  m m m m mm mm mm mm mm mm mm mm mm mm mm mm mm
                                 16r         Reduction in taxes available for credit
                                 16s-x       Other foreign tax information
                                 17a         Post-1986 depreciation adjustment       mmmmmmmmmmmmmmmm
                                                                  mmmmmmmmmmmmmmmmmmmmmm
Minimum Tax




                                 17b         Adjusted gain or loss

                                                                                mmmmmmmmmmmmmmmmm
 Alternative




                                 17c         Depletion (other than oil and gas)
                                 17d         Gross income from oil, gas, and geothermal      mmmmmmmmmmmmm                                                    232,330.


                                                               m m m m m m m m m m m m mm mm mm mm mm mm mm mm mm mm mm
                                 17e         Deductions from oil, gas, and geothermal                                                                         141,944.
                                 17f         Other AMT items                                                                                                  33,487.

                                                                               mmmmmmmmmmmmmmmmmm
Other Tax-exempt
                   Inc. & Exp.




                                 18a         Tax-exempt interest income
                                 18b
                                 18c
                                             Other tax-exempt income
                                             Nondeductible expenses
                                                                          mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm                                 121.
                                 20a
                                 20b
                                             Investment income
                                             Investment expenses
                                                                  m mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm mm         8,419.


9P9011 2.000                                      JSA
    01122J                               700L    09/09/2020 12:41:05 V19-5.7F 0170099                                                                                                      74
                Case: 20-13664 Doc: 57-2 Filed: 12/02/20 Page: 59 of 135
  CANAAN RESOURCES, LLC                                                  XX-XXXXXXX
PARTNER ACTIVITIES DETAIL     PARTNER #     3 CANAAN NATURAL GAS
================================================================================
ACTIVITY: CANAAN RESOURCES, LLC - NOT SSTB
====================================================================
LINE 20 - OTHER INFORMATION
===========================
SECTION 199A INCOME                                                              44,050.
SECTION 199A W-2 WAGES                                                           56,392.
SECTION 199A UNADJUSTED BASIS                                                   267,868.




                                                                       STATEMENT    1
 9P9000 1.000
                01122J   700L   09/09/2020 12:41:05 V19-5.7F 0170099           75
                             Case: 20-13664      Doc: 57-2      Filed: 12/02/20         Page: 60 of 135


                                Electronic Filing Information: PDF attachments Included in this Return




                                Tax Year: 2019                          Jurisdiction: Federal
                                Name: CANAAN RESOURCES,                 No of Attachments: 2
                                Return No: P01122J9




PDF Attachment Description                               PDF File Name                                    File Size

4562_Attachment_CR                                       P01122J9_FE_4562_Attachment_CR.pdf               473,354


CR_2019 Depletion Tables                                 P01122J9_FE_CR_2019 Depletion Tables.pdf         801,939




09/09/2020 12:41:18
                Case: 20-13664         Doc: 57-2      Filed: 12/02/20        Page: 61 of 135


                                          2019 Asset Additions
           Tangible Drilling Costs
Well #   Well Name                       Cost              Bonus         First Year Depreciation   Asset Life
248900   CARVER 11-4H                               -             -                                             7
291900   ENGLISH 2H-16                               15            15                                           7
509800   BELLE 1-20/29H                          89,025        89,025                                           7
510200   BELLE 2-20/29H                          18,251        18,251                                           7
510300   BELLE 3-20/29H                          16,233        16,233                                           7
510500   BELLE 5-20/29H                           7,757         7,757                                           7
510400   BELLE 4-20/29H                          10,633        10,633                                           7
129000   GREEN 3-6                                  268           268                                           7
297100   CITY OF MCALESTER 30-1H                      6             6                                           7
323300   SUSAN 3-1H                                 722           722                                           7
323700   HOEHNE RANCH 3-3H                          744           744                                           7
508900   OSCAR LU 1-17-20WH                     146,323       146,323                                           7
509300   LINCOLN 1-13-12WH                       (1,957)       (1,957)                                          7
509700   OSCAR LU 1-18-19WH                     143,045       143,045                                           7
126000   THOMPSON 1-4                               148           148                                           7
202700   CUNNINGHAM 1H-21                             1             1                                           7
208800   TRENTHAM 1H-16                               1             1                                           7
244700   JUMP 1-18                                    0             0                                           7
268900   CUNNINGHAM #3H-21                            2             2                                           7
269100   CUNNINGHAM #5H-21                            2             2                                           7
269300   CUNNINGHAM #4H-21                           18            18                                           7
269500   CUNNINGHAM #2H-21                            2             2                                           7
291700   THOMAS 1H-7W                                15            15                                           7
312500   LOTT 10-3H                                 593           593                                           7
312700   LOTT 10-4H                                 586           586                                           7
102000   BLAGG 1-19 (AKA BLAGG 1-18)                 52            52                                           7
104000   CEDAR CREEK 3-33                            11            11                                           7
108000   EMRW 1-3                                    47            47                                           7
111000   HESTER-CLELL 1-11                           49            49                                           7
114000   KARR 1-10                                   38            38                                           7
130000   ALTA B 2-4                                  42            42                                           7
131000   PUSHMATAHA 2-11                             49            49                                           7
135000   VAN HORN 3-12                               37            37                                           7
137000   HARPER 2-1                                  43            43                                           7
207200   MORRIS 4-12                                 37            37                                           7
256100   DUNCAN 1H-24                               411           411                                           7
509500   TWAIN 1-10-3WH                           1,967         1,967                                           7
509600   TWAIN 1-9-4WH                            5,097         5,097                                           7
221500   COCHRAN 1H-20                               13            13                                           7
252500   THOMAS 1H-5                                 10            10                                           7
254700   ENGLISH 1H-16                               15            15                                           7
254900   RAY 1H-20                                   11            11                                           7
255100   ABLES 1H-29 (APO 1)                         18            18                                           7
255300   BRANOM 1H-15                                11            11                                           7
                Case: 20-13664   Doc: 57-2   Filed: 12/02/20   Page: 62 of 135


255500   CAITLIN 1H-30                      14          14                       7
256500   LEMONS 1H-28 APO                   22          22                       7
256900   DENSON 1H-15                       21          21                       7
272100   FREELAND 1H-18                     12          12                       7
276300   LEWIS 1H-31                         8           8                       7
277100   DELL MAYER 1H-33                   11          11                       7
282300   LAURA 1H-5                         11          11                       7
289500   SHARON 1H-15                       21          21                       7
289700   SHARON 2H-15                       21          21                       7
290000   MORRIS 2H-19                       16          16                       7
291100   COAL 1H-16                         15          15                       7
291300   COAL 2H-16                         15          15                       7
292100   DENSON 2H-15                       21          21                       7
292300   DELL MAYER 2H-33                   11          11                       7
292500   DELL MAYER 3H-33                   11          11                       7
299900   OFFILL 1H-30                       13          13                       7
309100   ABLES 2H-29 (APO 1)                20          20                       7
310100   LEMONS 2H-28                       22          22                       7
310300   LEMONS 3H-28                       22          22                       7
310500   LEMONS 4H-28                       22          22                       7
310700   LEMONS 7H-28                       22          22                       7
310900   LEMONS 8H-28                       22          22                       7
311500   LEMONS 5H-28                       22          22                       7
311700   LEMONS 6H-28                       22          22                       7
316500   ABLES 3H-29 (BPO)                  20          20                       7
316700   ABLES 4H-29 (BPO)                  20          20                       7
317100   ABLES 5H-29 (APO 1)                20          20                       7
317500   ABLES 7H-29 (APO 1)                20          20                       7
317700   ABLES 8H-29 (APO 1)                20          20                       7
317900   CAITLIN 2H-30                      14          14                       7
318100   CAITLIN 3H-30                      14          14                       7
318300   CAITLIN 4H-30                      14          14                       7
318500   CAITLIN 5H-30                      14          14                       7
323500   HOEHNE RANCH 3-2H                 424         424                       7
510800   EDISON 2-18-19WH               73,610      73,610                       7
510900   EDISON 3-18-19WH               74,198      74,198                       7
511000   EDISON 4-18-19WH               71,547      71,547                       7
274100   FRAZIER 1-22                      980         980                       7
306700   BRADSTREET 1-22H                  785         785                       7
319300   CLIFTON 1-17H                     270         270                       7
321100   NEWMAN 1-30H                      304         304                       7
318700   CLIFTON 2-17H                     270         270                       7
320300   STACEY 1-19H                      296         296                       7
319900   MARTIN 3-17H                      250         250                       7
319700   MARTIN 2-17H                      250         250                       7
321300   MOLLIE 1-30/19H                   296         296                       7
319500   MARTIN 1-17H                      250         250                       7
                Case: 20-13664       Doc: 57-2          Filed: 12/02/20         Page: 63 of 135


314300   HOLT 2-23H                                   633          633                                              7
321500   MOLLIE 2-30/19H                              296          296                                              7
320900   STACY 1-30H                                  296          296                                              7
320700   NEWMAN 1-19H                                 304          304                                              7
314900   BRADSTREET 2-22H                             416          416                                              7
313500   DEAN 2-14H                                   666          666                                              7
314100   HOLT 1-23H                                   633          633                                              7
320500   STACEY 2-19H                                 296          296                                              7
320100   STACY 2-30H                                  296          296                                              7
315100   BRADSTREET 3-22H                             416          416                                              7
                                   Total          668,942      668,942
              Gas Gathering
         Asset Description                 Cost             Bonus           First Year Depreciation    Asset Life
         Gas Gathering System                      29,217           29217                                           7

                  Total Depreciable Adds          698,159      698,159

           Amortizable Assets              Cost             Bonus           First Year Amortization   Asset Life
         Software                                  13,567                                       1,884            3
         G&G Expense                               17,863                                       4,466            2

                  Total Amortizable Adds           31,430                                      6,350
                                                                                    Case: 20-13664                            Doc: 57-2                           Filed: 12/02/20                          Page: 64 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule                                                                                      (15,131.68) Negative IDC
             December 31, 2019                                                                                                2,415,335.63   Positive IDC
                                                                           -               -          -                  -             -                    -
                                                           Oil, Gas & Liquid                                                                                       Allocated     Dry Hole     Net Income       % of Gross        % of Net     Statutory        AMT              AMT       Beginning
 Well#                     Well Name               State        Sales          Total GPT       LOE           Other Deducts     IDC              Depreciation       Overhead       Costs     Before Depletion    Income           Income       Depletion     Depreciation     Adjustment   Reserves


                                                                 11,009,719        544,088     2,620,672         2,758,518    2,400,204               803,197       3,664,383         -         (1,781,344)         1,651,717     1,660,819       876,382        803,197              -    32,909,863
100000   P   ALENE 1-31                       OK                        -              -                8              -            -                     -               -                              (8)              -             -             -              -                -           -
101000   P   ALLEN 2-32                       OK                      7,342            326         3,353             3,095            10                  -             2,444                       (1,886)             1,101           -             -              -                -         7,061
102000   P   BLAGG 1-19 (AKA BLAGG 1-18)      OK                      1,146              26        2,048               991            46                    52            381                       (2,398)               172           -             -                52             -           -
103000   P   BOHANON 1-32                     OK                        -              -             135               -            -                     -               -                           (135)               -             -             -              -                -           -
104000   P   CEDAR CREEK 3-33                 OK                      3,219            143           807             1,355             2                    11          1,071                         (170)               483           -             -                11             -         7,772
105000   P   DON STEVENS 4-33                 OK                        197               9        1,030                 83            4                  -                 66                        (994)                 30          -             -              -                -           -
106000   P   EDMONDS 1-12                     OK                     14,764            664         2,639             6,229             7                  -             4,914                          311              2,215           311           311            -                -           -
107000   P   EDMONDS 2-12                     OK                      3,169            141         1,583             1,325             6                  -             1,055                         (940)               475           -             -              -                -           -
108000   P   EMRW 1-3                         OK                      4,934            220         2,303             2,065             9                    47          1,642                       (1,352)               740           -             -                47             -           -
109000   P   FOUR STAR 1-7X                   OK                     13,733            605         3,965             5,965             7                  -             4,571                       (1,381)             2,060           -             -              -                -        25,031
110000   P   GUGGENHIME 1-6                   OK                      4,751            211         1,734             2,051             6                  -             1,581                         (832)               713           -             -              -                -           -
111000   P   HESTER-CLELL 1-11                OK                     20,054            891         3,675             8,414            43                    49          6,675                          308              3,008           308           308              49             -           -
112000   P   HICKS 2-35                       OK                      6,690            298         2,641             2,784             9                  -             2,227                       (1,268)             1,004           -             -              -                -           -
113000   P   JACK 3-35                        OK                      2,034              90        2,251               869             8                  -               677                       (1,862)               305           -             -              -                -           -
114000   P   KARR 1-10                        OK                      4,065            181         2,257             1,728             7                    38          1,353                       (1,499)               610           -             -                38             -           -
115000   P   KEYSE 1-9                        OK                        -              -               (2)             -            -                       (0)           -                               2               -               2           -                (0)            -           -
116000   P   KOOPMAN 1-2                      OK                     12,395            549         2,774             5,218            17                  -             4,125                         (288)             1,859           -             -              -                -           -
117000   P   LONDON 2-6                       OK                     19,807            894         2,626             8,340            82                  -             6,592                        1,273              2,971         1,273         1,273            -                -           -
118000   P   MARY 2-34                        OK                        -              -               34              -            -                     -               -                            (34)               -             -             -              -                -           -
119000   P   MARY RATCLIFF 2-33               OK                        297              13          665               121             2                  -                 99                        (603)                 45          -             -              -                -           -
120000   P   MINOR 1-35                       OK                        -              -               (2)             -            -                     -               -                               2               -               2           -              -                -           -
121000   P   MORGAN 1-5                       OK                     28,140          1,329         4,198            10,901             9                  -             9,366                        2,337              4,221         2,337         2,337            -                -           -
122000   P   PETTIT 1-3                       OK                      7,054            313         2,209             2,977             8                  -             2,348                         (801)             1,058           -             -              -                -           -
123000   P   RATCLIFF 1-33                    OK                        983              44          583               412             2                  -               327                         (384)               147           -             -              -                -           -
124000   P   REED 1-8                         OK                      1,169              52        1,910               500             8                  -               389                       (1,690)               175           -             -              -                -           -
125000   P   STEVENS 1-34                     OK                     13,647            610         3,265             5,841            11                  -             4,542                         (622)             2,047           -             -              -                -           -
126000   P   THOMPSON 1-4                     OK                     10,597            471         2,632             4,549             8                  148           3,527                         (738)             1,590           -             -              148              -           -
127000   P   TRIPLE TMS 1-25                  OK                      1,934              86        2,304               851             9                  -               644                       (1,959)               290           -             -              -                -           -
128000   P   WIGINGTON 1-1                    OK                     48,683          2,218         6,195            19,944             8                  -            16,203                        4,114              7,302         4,114         4,114            -                -           -
129000   P   GREEN 3-6                        OK                      1,688              87        2,578               555             2                  268             562                       (2,363)               253           -             -              268              -           -
130000   P   ALTA B 2-4                       OK                      5,734            256         2,459             2,447             8                    42          1,908                       (1,386)               860           -             -                42             -           -
131000   P   PUSHMATAHA 2-11                  OK                     13,408            607         3,275             5,395            43                    49          4,463                         (423)             2,011           -             -                49             -           -
132000   P   TURNER 3-7                       OK                     27,308          1,283         3,156            10,634             7                  -             9,089                        3,138              4,096         3,138         3,138            -                -           -
133000   P   WILLIAM 2-5                      OK                     23,382          1,044         3,528             9,927             9                  -             7,782                        1,091              3,507         1,091         1,091            -                -           -
134000   P   BUSHY CREEK 2-8                  OK                      5,722            254         1,490             2,440             8                  -             1,905                         (375)               858           -             -              -                -           -
135000   P   VAN HORN 3-12                    OK                     21,524            955         3,353             9,272            38                    37          7,164                          705              3,229           705           705              37             -           -
136000   P   BRINKLEY SPRINGS 3-34            OK                      4,185            187         2,392             1,764             9                  -             1,393                       (1,560)               628           -             -              -                -           -
137000   P   HARPER 2-1                       OK                     23,096          1,061         3,612             9,344             8                    43          7,687                        1,341              3,464         1,341         1,341              43             -           -
138000   P   HARTMAN 1-34                     OK                        -              -             -                 -            -                     -               -                            -                  -             -             -              -                -           -
139000   P   BUFFALO VALLEY 4-34              OK                      2,736            118         3,364             1,222            18                  -               911                       (2,897)               410           -             -              -                -           -
140000   P   NORTHFORK 5-33-T/A A/O 12/2007   OK                        -              -             -                 -            -                     -               -                            -                  -             -             -              -                -           -
141000   P   JIMMIE SUE 3-5                   OK                     14,192            643         3,340             5,894            71                  -             4,723                         (480)             2,129           -             -              -                -           -
142000   P   CAMPER 3-1 (WITHDRAWN)           OK                        -              -             -                 -            -                     -               -                            -                  -             -             -              -                -           -
143000   P   BARBEE 4-1                       OK                      3,928            174         2,073             1,675            10                  -             1,307                       (1,311)               589           -             -              -                -           -
175000   P   ODOM 18-12 1T                    AL                        -              -             -                 -            -                     -               -                            -                  -             -             -              -                -           -
175100   P   BLANCO, NE DK 29A BPO N/C TA     NM                        -              -             -                 -            -                     -               -                            -                  -             -             -              -                -           -
175200   P   SCOTT PAPER 5-13 #5              AL                        -              -             -                 -            -                     -               -                            -                  -             -             -              -                -           -
175300   P   CROW 1-8                         OK                        -              -             -                 -            -                     -               -                            -                  -             -             -              -                -           -
175400   P   MARTIN FEDERAL 1-3               AR                        -              -             -                 -            -                     -               -                            -                  -             -             -              -                -           -
175500   P   BLANCO NE DK 329                 NM                        -              -             -                 -            -                     -               -                            -                  -             -             -              -                -           -
175600   P   MARTIN FEDERAL 2-3               AR                        -              -             -                 -            -                     -               -                            -                  -             -             -              -                -           -
175700   P   BLANCO NE DK 325N                NM                        -              -             -                 -            -                     -               -                            -                  -             -             -              -                -           -
175800   P   MARTIN H FEDERAL 3-3 C & 3-3 T   AR                        -              -             -                 -            -                     -               -                            -                  -             -             -              -                -           -
175900   P   BLANCO NE DK 327M                NM                        -              -             -                 -            -                     -               -                            -                  -             -             -              -                -           -
176000   P   BROUSSARD HEIRS E 1              LA                        -              -             -                 -            -                     -               -                            -                  -             -             -              -                -           -
176100   P   ONEILL FEDERAL 1                 NM                        -              -             -                 -            -                     -               -                            -                  -             -             -              -                -           -
176200   P   PIKES PEAK (FEE) 1               CO                        -              -             -                 -            -                     -               -                            -                  -             -             -              -                -           -
176300   P   BLANCO NE DK 333 (APO)           NM                        -              -             -                 -            -                     -               -                            -                  -             -             -              -                -           -
176400   P   AMOCO GAS UNIT                   CO                        -              -             -                 -            -                     -               -                            -                  -             -             -              -                -           -
176500   P   BLANCO NE DK 66M                 NM                        -              -             -                 -            -                     -               -                            -                  -             -             -              -                -           -
176600   P   PIKES PEAK 1A                    CO                        -              -             -                 -            -                     -               -                            -                  -             -             -              -                -           -
176700   P   BLANCO NE DK 334                 NM                        -              -             -                 -            -                     -               -                            -                  -             -             -              -                -           -
176800   P   CATHERINE A                      KS                        -              -             -                 -            -                     -               -                            -                  -             -             -              -                -           -
176900   P   BLANCO NE DK 307N                NM                        -              -             -                 -            -                     -               -                            -                  -             -             -              -                -           -
177000   P   NOONE                            KS                        -              -             -                 -            -                     -               -                            -                  -             -             -              -                -           -
177100   P   BLANCO NE DK 1M (BPO)            NM                        -              -             -                 -            -                     -               -                            -                  -             -             -              -                -           -
177200   P   PYLE 1-7 & 2-7                   KS                        -              -             -                 -            -                     -               -                            -                  -             -             -              -                -           -
177201   P   PYLE 1-7                         KS                        -              -             -                 -            -                     -               -                            -                  -             -             -              -                -           -
177202   P   PYLE 2-7                         KS                        -              -             -                 -            -                     -               -                            -                  -             -             -              -                -           -
177300   P   BLANCO NE DK 306E                NM                        -              -             -                 -            -                     -               -                            -                  -             -             -              -                -           -
177400   P   SCHROEDER, C H                   KS                        -              -             -                 -            -                     -               -                            -                  -             -             -              -                -           -
177500   P   BLANCO NE DK 330                 NM                        -              -             -                 -            -                     -               -                            -                  -             -             -              -                -           -
177600   P   WOLF 2,3,5,6 & 8 - NO ASSIGNMN   KS                        -              -             -                 -            -                     -               -                            -                  -             -             -              -                -           -
177700   P   BLANCO NE DK 324M                NM                        -              -             -                 -            -                     -               -                            -                  -             -             -              -                -           -
                                                                                     Case: 20-13664                    Doc: 57-2                 Filed: 12/02/20                      Page: 65 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule
             December 31, 2019


                                                           Current Year   Ending           Cost or      A/Depletion     Undepleted        Cost          Cost        Cost Depl    Adj Cost    Allowable    Non-Excess    A/Depletion     Exess IDC
 Well#                     Well Name               State    Production    Reserves       Other Basis      at BOY          Cost        Depletion Rate   Depletion    Adjustment   Depletion   Depletion     Depletion      at EOY       Per Property


                                                              4,700,768   28,209,095     143,668,322     98,034,417     45,633,905                      2,494,972          -     2,494,971    3,268,362     2,514,197   100,548,614      1,586,907
100000   P   ALENE 1-31                       OK                    -            -               247            -              247      0.00000000            -            -           -            -             -             -              -
101000   P   ALLEN 2-32                       OK                  2,934        4,127         398,304        313,933         84,371      0.41549505         35,056          -        35,056       35,056        35,056       348,989               6
102000   P   BLAGG 1-19 (AKA BLAGG 1-18)      OK                    -            -             1,311          1,059            251      0.00000000            -            -           -            -             -           1,059              44
103000   P   BOHANON 1-32                     OK                    -            -            76,591         74,940          1,651      0.00000000            -            -           -            -             -          74,940            -
104000   P   CEDAR CREEK 3-33                 OK                  1,289        6,484         509,940        459,064         50,876      0.16582510          8,437          -         8,437        8,437         8,437       467,501               2
105000   P   DON STEVENS 4-33                 OK                    -            -               247            -              247      0.00000000            -            -           -            -             -             -                 4
106000   P   EDMONDS 1-12                     OK                    -            -           409,608        271,922        137,686      0.00000000            -            -           -            311           311       272,233               7
107000   P   EDMONDS 2-12                     OK                    -            -           153,921        136,265         17,656      0.00000000            -            -           -            -             -         136,265               6
108000   P   EMRW 1-3                         OK                    -            -           200,176        169,422         30,755      0.00000000            -            -           -            -             -         169,422               9
109000   P   FOUR STAR 1-7X                   OK                  5,529       19,502       1,094,280        813,752        280,529      0.22089288         61,967          -        61,967       61,967        61,967       875,718               6
110000   P   GUGGENHIME 1-6                   OK                    -            -           299,278        213,044         86,234      0.00000000            -            -           -            -             -         213,044               6
111000   P   HESTER-CLELL 1-11                OK                    -            -         1,223,214        853,717        369,497      0.00000000            -            -           -            308           308       854,025              41
112000   P   HICKS 2-35                       OK                    -            -           320,707        281,052         39,655      0.00000000            -            -           -            -             -         281,052               8
113000   P   JACK 3-35                        OK                    -            -            42,102         29,286         12,816      0.00000000            -            -           -            -             -          29,286               8
114000   P   KARR 1-10                        OK                    -            -            79,926         68,293         11,633      0.00000000            -            -           -            -             -          68,293               7
115000   P   KEYSE 1-9                        OK                    -            -            26,515         25,973            543      0.00000000            -            -           -            -             -          25,973            -
116000   P   KOOPMAN 1-2                      OK                    -            -           613,704        446,970        166,734      0.00000000            -            -           -            -             -         446,970              16
117000   P   LONDON 2-6                       OK                    -            -         1,061,371        790,662        270,710      0.00000000            -            -           -          1,273         1,273       791,934              78
118000   P   MARY 2-34                        OK                    -            -            69,247         31,392         37,855      0.00000000            -            -           -            -             -          31,392            -
119000   P   MARY RATCLIFF 2-33               OK                    -            -            68,498         68,237            261      0.00000000            -            -           -            -             -          68,237               2
120000   P   MINOR 1-35                       OK                    -            -            24,947         24,699            247      0.00000000            -            -           -            -             -          24,699            -
121000   P   MORGAN 1-5                       OK                    -            -         3,203,154      2,540,391        662,763      0.00000000            -            -           -          2,337         2,337     2,542,728               9
122000   P   PETTIT 1-3                       OK                    -            -            16,917         16,917            -        0.00000000            -            -           -            -             -          16,917               7
123000   P   RATCLIFF 1-33                    OK                    -            -            27,885         24,938          2,947      0.00000000            -            -           -            -             -          24,938               2
124000   P   REED 1-8                         OK                    -            -           283,904        281,142          2,761      0.00000000            -            -           -            -             -         281,142               8
125000   P   STEVENS 1-34                     OK                    -            -           397,928        303,375         94,553      0.00000000            -            -           -            -             -         303,375              10
126000   P   THOMPSON 1-4                     OK                    -            -           959,588        803,073        156,515      0.00000000            -            -           -            -             -         803,073               8
127000   P   TRIPLE TMS 1-25                  OK                    -            -            54,714         46,425          8,289      0.00000000            -            -           -            -             -          46,425               8
128000   P   WIGINGTON 1-1                    OK                    -            -         2,574,161      1,802,614        771,547      0.00000000            -            -           -          4,114         4,114     1,806,728               8
129000   P   GREEN 3-6                        OK                    -            -         1,061,371      1,022,208         39,163      0.00000000            -            -           -            -             -       1,022,208               2
130000   P   ALTA B 2-4                       OK                    -            -               247            247            -        0.00000000            -            -           -            -             -             247               8
131000   P   PUSHMATAHA 2-11                  OK                    -            -               247            247            -        0.00000000            -            -           -            -             -             247              41
132000   P   TURNER 3-7                       OK                    -            -               247            247            -        0.00000000            -            -           -          3,138           -             247               7
133000   P   WILLIAM 2-5                      OK                    -            -               247            247            -        0.00000000            -            -           -          1,091           -             247               9
134000   P   BUSHY CREEK 2-8                  OK                    -            -           283,904        236,715         47,188      0.00000000            -            -           -            -             -         236,715               8
135000   P   VAN HORN 3-12                    OK                    -            -           409,608        317,365         92,243      0.00000000            -            -           -            705           705       318,070              36
136000   P   BRINKLEY SPRINGS 3-34            OK                    -            -               247            109            138      0.00000000            -            -           -            -             -             109               9
137000   P   HARPER 2-1                       OK                    -            -               247            247            -        0.00000000            -            -           -          1,341           -             247               8
138000   P   HARTMAN 1-34                     OK                    -            -            (1,190)              2        (1,192)     0.00000000            -            -           -            -             -                2           -
139000   P   BUFFALO VALLEY 4-34              OK                    -            -               247            -              247      0.00000000            -            -           -            -             -             -                17
140000   P   NORTHFORK 5-33-T/A A/O 12/2007   OK                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
141000   P   JIMMIE SUE 3-5                   OK                    -            -               247            247            -        0.00000000            -            -           -            -             -             247              68
142000   P   CAMPER 3-1 (WITHDRAWN)           OK                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
143000   P   BARBEE 4-1                       OK                    -            -               247              95           152      0.00000000            -            -           -            -             -               95             10
175000   P   ODOM 18-12 1T                    AL                    -            -             4,831          3,447          1,384      0.00000000            -            -           -            -             -           3,447            -
175100   P   BLANCO, NE DK 29A BPO N/C TA     NM                    -            -              (912)           -             (912)     0.00000000            -            -           -            -             -             -              -
175200   P   SCOTT PAPER 5-13 #5              AL                    -            -            12,461          5,063          7,398      0.00000000            -            -           -            -             -           5,063            -
175300   P   CROW 1-8                         OK                    -            -              (569)              2          (571)     0.00000000            -            -           -            -             -                2           -
175400   P   MARTIN FEDERAL 1-3               AR                    -            -            53,843         15,771         38,072      0.00000000            -            -           -            -             -          15,771            -
175500   P   BLANCO NE DK 329                 NM                    -            -              (567)             98          (666)     0.00000000            -            -           -            -             -               98           -
175600   P   MARTIN FEDERAL 2-3               AR                    -            -            31,122         15,009         16,113      0.00000000            -            -           -            -             -          15,009            -
175700   P   BLANCO NE DK 325N                NM                    -            -             2,806            -            2,806      0.00000000            -            -           -            -             -             -              -
175800   P   MARTIN H FEDERAL 3-3 C & 3-3 T   AR                    -            -            78,945         48,102         30,842      0.00000000            -            -           -            -             -          48,102            -
175900   P   BLANCO NE DK 327M                NM                    -            -             1,027            523            504      0.00000000            -            -           -            -             -             523            -
176000   P   BROUSSARD HEIRS E 1              LA                    -            -               (63)           -              (63)     0.00000000            -            -           -            -             -             -              -
176100   P   ONEILL FEDERAL 1                 NM                    -            -            22,591         18,545          4,046      0.00000000            -            -           -            -             -          18,545            -
176200   P   PIKES PEAK (FEE) 1               CO                    -            -            18,563         11,787          6,776      0.00000000            -            -           -            -             -          11,787            -
176300   P   BLANCO NE DK 333 (APO)           NM                    -            -             1,750            113          1,637      0.00000000            -            -           -            -             -             113            -
176400   P   AMOCO GAS UNIT                   CO                    -            -             2,509          2,509            -        0.00000000            -            -           -            -             -           2,509            -
176500   P   BLANCO NE DK 66M                 NM                    -            -               512            180            332      0.00000000            -            -           -            -             -             180            -
176600   P   PIKES PEAK 1A                    CO                    -            -               393          4,056         (3,664)     0.00000000            -            -           -            -             -           4,056            -
176700   P   BLANCO NE DK 334                 NM                    -            -             4,978            243          4,735      0.00000000            -            -           -            -             -             243            -
176800   P   CATHERINE A                      KS                    -            -            (1,547)         1,757         (3,304)     0.00000000            -            -           -            -             -           1,757            -
176900   P   BLANCO NE DK 307N                NM                    -            -               201            -              201      0.00000000            -            -           -            -             -             -              -
177000   P   NOONE                            KS                    -            -            31,701          6,036         25,665      0.00000000            -            -           -            -             -           6,036            -
177100   P   BLANCO NE DK 1M (BPO)            NM                    -            -              (953)           -             (953)     0.00000000            -            -           -            -             -             -              -
177200   P   PYLE 1-7 & 2-7                   KS                    -            -           (25,815)           -          (25,815)     0.00000000            -            -           -            -             -             -              -
177201   P   PYLE 1-7                         KS                    -            -                 6            -                6      0.00000000            -            -           -            -             -             -              -
177202   P   PYLE 2-7                         KS                    -            -            15,739            -           15,739      0.00000000            -            -           -            -             -             -              -
177300   P   BLANCO NE DK 306E                NM                    -            -               (70)             47          (116)     0.00000000            -            -           -            -             -               47           -
177400   P   SCHROEDER, C H                   KS                    -            -            (1,387)           183         (1,570)     0.00000000            -            -           -            -             -             183            -
177500   P   BLANCO NE DK 330                 NM                    -            -               851            -              851      0.00000000            -            -           -            -             -             -              -
177600   P   WOLF 2,3,5,6 & 8 - NO ASSIGNMN   KS                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
177700   P   BLANCO NE DK 324M                NM                    -            -             1,007            192            815      0.00000000            -            -           -            -             -             192            -
                                                                                    Case: 20-13664                          Doc: 57-2                         Filed: 12/02/20                         Page: 66 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule                                                                                    (15,131.68) Negative IDC
             December 31, 2019                                                                                              2,415,335.63   Positive IDC
                                                                           -               -         -                 -             -                    -
                                                           Oil, Gas & Liquid                                                                                   Allocated    Dry Hole     Net Income       % of Gross        % of Net     Statutory        AMT            AMT       Beginning
 Well#                      Well Name              State        Sales          Total GPT       LOE         Other Deducts     IDC              Depreciation     Overhead      Costs     Before Depletion    Income           Income       Depletion     Depreciation   Adjustment   Reserves


                                                                 11,009,719        544,088     2,620,672       2,758,518    2,400,204               803,197     3,664,383        -         (1,781,344)         1,651,717     1,660,819       876,382        803,197            -    32,909,863
177800   P   BOISE PRICE                      LA                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
177900   P   BLANCO NE DK 50E                 NM                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
178000   P   BRUCHHAUS 2                      LA                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
178100   P   BLANCO NE DK 335                 NM                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
178200   P   DAVIS 1-25, JACKSON B            LA                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
178300   P   BLANCO NE DK 330M                NM                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
178400   P   DAVIS 2D & 2T, JACKSON B         LA                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
178500   P   BLANCO NE DK 55E (BPO)           NM                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
178600   P   DAVIS 3, JACKSON B               LA                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
178700   P   BLANCO NE DK 337                 NM                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
178800   P   SINGER SAND UNIT/DOORNBOS        LA                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
178900   P   BLANCO NE DK 42E                 NM                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
179000   P   DURKE 2 (S-3)                    LA                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
179100   P   BLANCO NE DK 66F                 NM                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
179200   P   GALLET 1                         LA                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
179300   P   BLANCO NE DK 340                 NM                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
179400   P   MIAMI #3 CORP (P&A)              LA                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
179401   P   MIAMI SWD                        LA                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
179500   P   BLANCO NE DK 71E                 NM                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
179600   P   MORGAN PLTN 1 (P&A 1/28/06)      LA                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
179700   P   BLANCO NE DK 42F                 NM                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
179800   P   OLINKRAFT A-1                    LA                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
179900   P   BLANCO NE DK 41A                 NM                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
180000   P   SABINE CORP 1 178927             LA                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
180100   P   BLANCO NE DK 50A                 NM                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
180200   P   SANFORD J C 1B                   LA                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
180300   P   BLANCO NE DK 58                  NM                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
180400   P   DURKE 2-5 (C-6)                  LA                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
180500   P   BLANCO NE DK 59A                 NM                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
180600   P   PHYLLIS ANN 1H-33                OK                        601              42        3,157               20         -                     -             200                      (2,818)                 90          -             -              -              -           -
180700   P   DAVIS BROS LUMBER C1 & J1        LA                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
180701   P   DAVIS BROS LUMBER C #1           LA                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
180702   P   DAVIS BROS LUMBER J1             LA                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
180800   P   HOLLAND, J G 1                   LA                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
180900   P   BLANCO NE DK 60A                 NM                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
181000   P   MANGUM, NORMA 1D                 LA                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
181100   P   BLANCO NE DK 65A                 NM                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
181200   P   THATCHER-CLARK 3 (PAID W/ #5)    LA                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
181300   P   BLANCO NE DK 71A                 NM                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
181400   P   SHRINERS HOSPITAL A-1 (APO)      LA                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
181500   P   BLANCO NE DK 73A                 NM                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
181600   P   SMITH, ABBIE J1                  LA                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
181700   P   BLANCO NE DK 77A                 NM                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
181800   P   APD 1 & 2                        LA                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
181900   P   BLANCO NE DK 78A                 NM                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
182000   P   BROUSSARD, GUY 1                 LA                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
182100   P   BLANCO NE DK 302E                NM                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
182200   P   L L & E 1 - P RD SUA -INACTIVE   LA                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
182300   P   BLANCO NE DK 310                 NM                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
182400   P   JOA TTTTT 1                      LA                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
182500   P   BLANCO NE DK 312                 NM                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
182600   P   LAKE EUGENIE 1                   LA                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
182700   P   BLANCO NE DK 2A                  NM                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
182800   P   SL 11499 1                       LA                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
182900   P   BLANCO NE DK 318                 NM                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
183000   P   SL 2220 #119                     LA                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
183100   P   BLANCO NE DK 319                 NM                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
183200   P   SL 2220 #142 ALT HML             LA                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
183300   P   BLANCO NE DK 320                 NM                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
183400   P   SL 2220 #80                      LA                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
183500   P   BLANCO NE DK 321                 NM                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
183600   P   SL 2220 #80D                     LA                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
183700   P   BLANCO NE DK 322                 NM                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
183800   P   SL 2220 #81                      LA                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
183900   P   BLANCO NE DK 323                 NM                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
184000   P   SL 2220 #87                      LA                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
184100   P   BLANCO NE DK 324                 NM                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
184200   P   SL 4039 #11                      LA                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
184300   P   BLANCO NE DK 325                 NM                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
184400   P   SL 4039 #24                      LA                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
184500   P   BLANCO NE DK 319M                NM                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
184600   P   SL 4039 #4                       LA                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
184700   P   BLANCO NE DK 320M                NM                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
184800   P   SL 4147 #25                      LA                        -              -             -               -            -                     -             -                           -                  -             -             -              -              -           -
                                                                                     Case: 20-13664                    Doc: 57-2                 Filed: 12/02/20                      Page: 67 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule
             December 31, 2019


                                                           Current Year   Ending           Cost or      A/Depletion     Undepleted        Cost          Cost        Cost Depl    Adj Cost    Allowable    Non-Excess    A/Depletion     Exess IDC
 Well#                      Well Name              State    Production    Reserves       Other Basis      at BOY          Cost        Depletion Rate   Depletion    Adjustment   Depletion   Depletion     Depletion      at EOY       Per Property


                                                              4,700,768   28,209,095     143,668,322     98,034,417     45,633,905                      2,494,972          -     2,494,971    3,268,362     2,514,197   100,548,614      1,586,907
100000
177800   P   BOISE PRICE                      LA                    -            -           114,398         29,057         85,341      0.00000000            -            -           -            -             -          29,057            -
177900   P   BLANCO NE DK 50E                 NM                    -            -              (316)             40          (356)     0.00000000            -            -           -            -             -               40           -
178000   P   BRUCHHAUS 2                      LA                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
178100   P   BLANCO NE DK 335                 NM                    -            -              (947)           -             (947)     0.00000000            -            -           -            -             -             -              -
178200   P   DAVIS 1-25, JACKSON B            LA                    -            -            19,166         19,697           (531)     0.00000000            -            -           -            -             -          19,697            -
178300   P   BLANCO NE DK 330M                NM                    -            -               295               0           295      0.00000000            -            -           -            -             -                0           -
178400   P   DAVIS 2D & 2T, JACKSON B         LA                    -            -            42,125         36,478          5,647      0.00000000            -            -           -            -             -          36,478            -
178500   P   BLANCO NE DK 55E (BPO)           NM                    -            -             1,377            134          1,242      0.00000000            -            -           -            -             -             134            -
178600   P   DAVIS 3, JACKSON B               LA                    -            -             5,187          1,206          3,981      0.00000000            -            -           -            -             -           1,206            -
178700   P   BLANCO NE DK 337                 NM                    -            -              (705)           -             (705)     0.00000000            -            -           -            -             -             -              -
178800   P   SINGER SAND UNIT/DOORNBOS        LA                    -            -             9,086          7,946          1,140      0.00000000            -            -           -            -             -           7,946            -
178900   P   BLANCO NE DK 42E                 NM                    -            -             5,328            754          4,573      0.00000000            -            -           -            -             -             754            -
179000   P   DURKE 2 (S-3)                    LA                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
179100   P   BLANCO NE DK 66F                 NM                    -            -              (677)           -             (677)     0.00000000            -            -           -            -             -             -              -
179200   P   GALLET 1                         LA                    -            -            16,228          6,012         10,216      0.00000000            -            -           -            -             -           6,012            -
179300   P   BLANCO NE DK 340                 NM                    -            -             2,867            -            2,867      0.00000000            -            -           -            -             -             -              -
179400   P   MIAMI #3 CORP (P&A)              LA                    -            -             2,726          1,875            851      0.00000000            -            -           -            -             -           1,875            -
179401   P   MIAMI SWD                        LA                    -            -                 35           -                35     0.00000000            -            -           -            -             -             -              -
179500   P   BLANCO NE DK 71E                 NM                    -            -               749            372            377      0.00000000            -            -           -            -             -             372            -
179600   P   MORGAN PLTN 1 (P&A 1/28/06)      LA                    -            -            16,336            -           16,336      0.00000000            -            -           -            -             -             -              -
179700   P   BLANCO NE DK 42F                 NM                    -            -              (994)           -             (994)     0.00000000            -            -           -            -             -             -              -
179800   P   OLINKRAFT A-1                    LA                    -            -            13,551          5,492          8,059      0.00000000            -            -           -            -             -           5,492            -
179900   P   BLANCO NE DK 41A                 NM                    -            -             3,392            -            3,392      0.00000000            -            -           -            -             -             -              -
180000   P   SABINE CORP 1 178927             LA                    -            -               799            420            379      0.00000000            -            -           -            -             -             420            -
180100   P   BLANCO NE DK 50A                 NM                    -            -            (1,160)           -           (1,160)     0.00000000            -            -           -            -             -             -              -
180200   P   SANFORD J C 1B                   LA                    -            -            81,939         27,539         54,399      0.00000000            -            -           -            -             -          27,539            -
180300   P   BLANCO NE DK 58                  NM                    -            -              (772)           143           (915)     0.00000000            -            -           -            -             -             143            -
180400   P   DURKE 2-5 (C-6)                  LA                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
180500   P   BLANCO NE DK 59A                 NM                    -            -               318            100            218      0.00000000            -            -           -            -             -             100            -
180600   P   PHYLLIS ANN 1H-33                OK                    -            -             8,459          8,459            -        0.00000000            -            -           -            -             -           8,459            -
180700   P   DAVIS BROS LUMBER C1 & J1        LA                    -            -                  6           -                 6     0.00000000            -            -           -            -             -             -              -
180701   P   DAVIS BROS LUMBER C #1           LA                    -            -                  3              3           -        0.00000000            -            -           -            -             -                3           -
180702   P   DAVIS BROS LUMBER J1             LA                    -            -            61,783          5,558         56,225      0.00000000            -            -           -            -             -           5,558            -
180800   P   HOLLAND, J G 1                   LA                    -            -            15,617          3,018         12,599      0.00000000            -            -           -            -             -           3,018            -
180900   P   BLANCO NE DK 60A                 NM                    -            -              (714)           -             (714)     0.00000000            -            -           -            -             -             -              -
181000   P   MANGUM, NORMA 1D                 LA                    -            -            43,273         12,243         31,031      0.00000000            -            -           -            -             -          12,243            -
181100   P   BLANCO NE DK 65A                 NM                    -            -               356            321              35     0.00000000            -            -           -            -             -             321            -
181200   P   THATCHER-CLARK 3 (PAID W/ #5)    LA                    -            -               145            -              145      0.00000000            -            -           -            -             -             -              -
181300   P   BLANCO NE DK 71A                 NM                    -            -               793            340            453      0.00000000            -            -           -            -             -             340            -
181400   P   SHRINERS HOSPITAL A-1 (APO)      LA                    -            -            65,403         36,331         29,073      0.00000000            -            -           -            -             -          36,331            -
181500   P   BLANCO NE DK 73A                 NM                    -            -              (553)           225           (778)     0.00000000            -            -           -            -             -             225            -
181600   P   SMITH, ABBIE J1                  LA                    -            -            17,676          4,407         13,270      0.00000000            -            -           -            -             -           4,407            -
181700   P   BLANCO NE DK 77A                 NM                    -            -             2,899          2,667            232      0.00000000            -            -           -            -             -           2,667            -
181800   P   APD 1 & 2                        LA                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
181900   P   BLANCO NE DK 78A                 NM                    -            -              (640)             95          (735)     0.00000000            -            -           -            -             -               95           -
182000   P   BROUSSARD, GUY 1                 LA                    -            -                  6           -                 6     0.00000000            -            -           -            -             -             -              -
182100   P   BLANCO NE DK 302E                NM                    -            -             2,899          1,613          1,286      0.00000000            -            -           -            -             -           1,613            -
182200   P   L L & E 1 - P RD SUA -INACTIVE   LA                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
182300   P   BLANCO NE DK 310                 NM                    -            -              (484)           160           (644)     0.00000000            -            -           -            -             -             160            -
182400   P   JOA TTTTT 1                      LA                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
182500   P   BLANCO NE DK 312                 NM                    -            -            12,319          3,091          9,228      0.00000000            -            -           -            -             -           3,091            -
182600   P   LAKE EUGENIE 1                   LA                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
182700   P   BLANCO NE DK 2A                  NM                    -            -              (656)           -             (656)     0.00000000            -            -           -            -             -             -              -
182800   P   SL 11499 1                       LA                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
182900   P   BLANCO NE DK 318                 NM                    -            -             2,521            407          2,114      0.00000000            -            -           -            -             -             407            -
183000   P   SL 2220 #119                     LA                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
183100   P   BLANCO NE DK 319                 NM                    -            -              (508)             40          (548)     0.00000000            -            -           -            -             -               40           -
183200   P   SL 2220 #142 ALT HML             LA                    -            -                  0           -                 0     0.00000000            -            -           -            -             -             -              -
183300   P   BLANCO NE DK 320                 NM                    -            -              (798)             24          (822)     0.00000000            -            -           -            -             -               24           -
183400   P   SL 2220 #80                      LA                    -            -                  0           -                 0     0.00000000            -            -           -            -             -             -              -
183500   P   BLANCO NE DK 321                 NM                    -            -             3,071            866          2,205      0.00000000            -            -           -            -             -             866            -
183600   P   SL 2220 #80D                     LA                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
183700   P   BLANCO NE DK 322                 NM                    -            -             1,629            285          1,344      0.00000000            -            -           -            -             -             285            -
183800   P   SL 2220 #81                      LA                    -            -                  0           -                 0     0.00000000            -            -           -            -             -             -              -
183900   P   BLANCO NE DK 323                 NM                    -            -             1,541            737            804      0.00000000            -            -           -            -             -             737            -
184000   P   SL 2220 #87                      LA                    -            -                  0           -                 0     0.00000000            -            -           -            -             -             -              -
184100   P   BLANCO NE DK 324                 NM                    -            -               725              87           637      0.00000000            -            -           -            -             -               87           -
184200   P   SL 4039 #11                      LA                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
184300   P   BLANCO NE DK 325                 NM                    -            -              (819)             43          (863)     0.00000000            -            -           -            -             -               43           -
184400   P   SL 4039 #24                      LA                    -            -                  0           -                 0     0.00000000            -            -           -            -             -             -              -
184500   P   BLANCO NE DK 319M                NM                    -            -              (224)           177           (402)     0.00000000            -            -           -            -             -             177            -
184600   P   SL 4039 #4                       LA                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
184700   P   BLANCO NE DK 320M                NM                    -            -              (253)             75          (327)     0.00000000            -            -           -            -             -               75           -
184800   P   SL 4147 #25                      LA                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
                                                                                    Case: 20-13664                          Doc: 57-2                          Filed: 12/02/20                         Page: 68 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule                                                                                    (15,131.68) Negative IDC
             December 31, 2019                                                                                              2,415,335.63   Positive IDC
                                                                           -               -         -                 -             -                    -
                                                           Oil, Gas & Liquid                                                                                    Allocated    Dry Hole     Net Income       % of Gross        % of Net      Statutory         AMT             AMT       Beginning
 Well#                       Well Name             State        Sales          Total GPT       LOE         Other Deducts     IDC              Depreciation      Overhead      Costs     Before Depletion    Income           Income        Depletion      Depreciation    Adjustment   Reserves


                                                                 11,009,719        544,088     2,620,672       2,758,518    2,400,204               803,197      3,664,383        -         (1,781,344)         1,651,717     1,660,819        876,382         803,197             -    32,909,863
184900   P   BLANCO NE DK 57M                 NM                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
185000   P   THATCHER-CLARK 5                 LA                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
185100   P   BLANCO NE DK 58M                 NM                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
185200   P   BUTLER HEIRS                     LA                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
185300   P   BLANCO NE DK 11A                 NM                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
185400   P   STTE LESE 8809 1 & 4             LA                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
185500   P   BLANCO NE DK 61A                 NM                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
185600   P   SL 4147 #28                      LA                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
185700   P   BLANCO NE DK 69A                 NM                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
185800   P   SL 17002 #1                      LA                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
185900   P   BLANCO NE DK 307M                NM                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
186000   P   MIAMI CORP #1 SL 13470           LA                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
186100   P   BLANCO NE DK 311M                NM                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
186200   P   WEYERHAEUSER #1 ALT              LA                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
186300   P   BLANCO NE DK 318M                NM                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
186400   P   FLEMING PLANTATION SWD           LA                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
186500   P   BLANCO NE DK 321M                NM                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
186600   P   LISBON - FULLER SAND WFU         LA                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
186601   P   KING, F B ESTATE ET AL 1         LA                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
186602   P   KING, F B ESTATE ET AL 2         LA                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
186603   P   TALIAFERRO, ET AL #1 INJ         LA                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
186604   P   TALIAFERRO, ET AL 2              LA                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
186605   P   THOMPSON ESTATE 1                LA                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
186700   P   BLANCO NE DK 325M                NM                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
186800   P   WEYERHAEUSER #2 ALT              LA                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
186900   P   BLANCO NE DK 327                 NM                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
187000   P   DAVIS 23-3, J B 1 (DUP-178600)   LA                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
187100   P   BLANCO NE DK 12M                 NM                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
187200   P   PERSLEY 23-4 #1                  LA                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
187300   P   BLANCO NE DK 42A                 NM                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
187400   P   KASSANDRA 1H-29                  OK                        405              28          -                 14         -                     -              135                         228                  61          228              61            -               -         4,725
187500   P   BLANCO NE DK 68A (BPO)           NM                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
187600   P   ENERGY MINERALS                  MS                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
187700   P   BLANCO NE DK 303E                NM                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
187800   P   YELVERTON 5-7 3                  MS                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
187900   P   BLANCO NE DK 304E                NM                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
188000   P   YELVERTON 1                      OK                        -              -             -               -            -                     (23)           -                             23               -               23           -               (23)            -           -
188100   P   BLANCO NE DK 322M                NM                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
188200   P   MCGEE EAST PROSPECT              MS                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
188300   P   BLANCO NE DK 323M                NM                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
188400   P   WEST HEIDELBERG - INACTIVE       MS                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
188500   P   BLANCO NE DK 13B (BPO)           NM                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
188600   P   HINER FEE 14-11                  MT                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
188700   P   BLANCO NE DK 303 PA              NM                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
188800   P   HINER TWIN FEE 14-11-ABANDONED   MT                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
188900   P   THOMPSON C 2-25                  OK                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
189000   P   IVERSON 2-21                     MT                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
189100   P   MCNEFF 1-20 (P&A)                OK                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
189200   P   PEDERSON FEE 31-15               MT                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
189300   P   MCNEFF 2-20                      OK                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
189400   P   PETERSON FLB                     MT                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
189500   P   MCNEFF 3-20                      OK                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
189600   P   RIEDER 1-9R                      ND                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
189700   P   BLANCO, NE DK 68M                NM                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
189800   P   CEDAR HILLS SOUTH UNIT           ND                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
189801   P   CHSU PHASE II-CEDAR HILLS S UT   ND                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
189802   P   CLARK 14-14 SWD                  ND                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
189803   P   BUCHHOLZ 3 SWD                   ND                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
189804   P   EVELYN 3-25H                     ND                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
189900   P   BLANCO, NE DK 321N               NM                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
190000   P   ALLISON CQ FED 1 (P&A)           NM                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
190100   P   SQUIRREL, MM FEE                 NM                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
190200   P   ALLISON CQ FED COM 7 (N/C)       NM                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
190300   P   CARPENTER STATE 5-14             OK                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
190400   P   APPERSON 1                       NM                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
190500   P   CARPENTER STATE 4-14             OK                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
190600   P   BOBBI 2 (P&A)                    NM                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
190700   P   PRESSON, H W 1-5                 OK                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
190800   P   BOBBI 3                          NM                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
190900   P   CLIFTON 1-5                      OK                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
191000   P   BOBBI 5                          NM                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
191100   P   COFFEY 4-21 (P&A 8/29/06)        OK                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
191200   P   WERSELL FEDERAL COM 1            NM                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
191300   P   LALMAN 3                         OK                        -              -             -               -            -                     -              -                           -                  -             -              -               -               -           -
                                                                                     Case: 20-13664                     Doc: 57-2                  Filed: 12/02/20                      Page: 69 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule
             December 31, 2019


                                                           Current Year   Ending           Cost or       A/Depletion     Undepleted         Cost          Cost        Cost Depl    Adj Cost    Allowable    Non-Excess    A/Depletion     Exess IDC
 Well#                       Well Name             State    Production    Reserves       Other Basis       at BOY          Cost         Depletion Rate   Depletion    Adjustment   Depletion   Depletion     Depletion      at EOY       Per Property


                                                              4,700,768   28,209,095     143,668,322      98,034,417     45,633,905                       2,494,972          -     2,494,971    3,268,362     2,514,197   100,548,614      1,586,907
100000
184900   P   BLANCO NE DK 57M                 NM                    -            -              (969)            -             (969)      0.00000000            -            -           -            -             -             -              -
185000   P   THATCHER-CLARK 5                 LA                    -            -             3,255           3,548           (293)      0.00000000            -            -           -            -             -           3,548            -
185100   P   BLANCO NE DK 58M                 NM                    -            -            10,695             330         10,364       0.00000000            -            -           -            -             -             330            -
185200   P   BUTLER HEIRS                     LA                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
185300   P   BLANCO NE DK 11A                 NM                    -            -               234             238              (3)     0.00000000            -            -           -            -             -             238            -
185400   P   STTE LESE 8809 1 & 4             LA                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
185500   P   BLANCO NE DK 61A                 NM                    -            -             3,281             -            3,281       0.00000000            -            -           -            -             -             -              -
185600   P   SL 4147 #28                      LA                    -            -                  0            -                 0      0.00000000            -            -           -            -             -             -              -
185700   P   BLANCO NE DK 69A                 NM                    -            -               880             295            585       0.00000000            -            -           -            -             -             295            -
185800   P   SL 17002 #1                      LA                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
185900   P   BLANCO NE DK 307M                NM                    -            -               855               74           781       0.00000000            -            -           -            -             -               74           -
186000   P   MIAMI CORP #1 SL 13470           LA                    -            -            12,968             -           12,968       0.00000000            -            -           -            -             -             -              -
186100   P   BLANCO NE DK 311M                NM                    -            -             6,715           1,863          4,852       0.00000000            -            -           -            -             -           1,863            -
186200   P   WEYERHAEUSER #1 ALT              LA                    -            -             8,469           3,981          4,487       0.00000000            -            -           -            -             -           3,981            -
186300   P   BLANCO NE DK 318M                NM                    -            -              (690)              84          (774)      0.00000000            -            -           -            -             -               84           -
186400   P   FLEMING PLANTATION SWD           LA                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
186500   P   BLANCO NE DK 321M                NM                    -            -             1,710             410          1,300       0.00000000            -            -           -            -             -             410            -
186600   P   LISBON - FULLER SAND WFU         LA                    -            -             5,382           3,436          1,946       0.00000000            -            -           -            -             -           3,436            -
186601   P   KING, F B ESTATE ET AL 1         LA                    -            -                 99            -                99      0.00000000            -            -           -            -             -             -              -
186602   P   KING, F B ESTATE ET AL 2         LA                    -            -                 12            -                12      0.00000000            -            -           -            -             -             -              -
186603   P   TALIAFERRO, ET AL #1 INJ         LA                    -            -                 14            -                14      0.00000000            -            -           -            -             -             -              -
186604   P   TALIAFERRO, ET AL 2              LA                    -            -               152             -              152       0.00000000            -            -           -            -             -             -              -
186605   P   THOMPSON ESTATE 1                LA                    -            -                 27            -                27      0.00000000            -            -           -            -             -             -              -
186700   P   BLANCO NE DK 325M                NM                    -            -             4,117             401          3,716       0.00000000            -            -           -            -             -             401            -
186800   P   WEYERHAEUSER #2 ALT              LA                    -            -            27,085          15,468         11,617       0.00000000            -            -           -            -             -          15,468            -
186900   P   BLANCO NE DK 327                 NM                    -            -             5,443             223          5,220       0.00000000            -            -           -            -             -             223            -
187000   P   DAVIS 23-3, J B 1 (DUP-178600)   LA                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
187100   P   BLANCO NE DK 12M                 NM                    -            -            (1,301)            253         (1,555)      0.00000000            -            -           -            -             -             253            -
187200   P   PERSLEY 23-4 #1                  LA                    -            -             1,672             -            1,672       0.00000000            -            -           -            -             -             -              -
187300   P   BLANCO NE DK 42A                 NM                    -            -             4,350             -            4,350       0.00000000            -            -           -            -             -             -              -
187400   P   KASSANDRA 1H-29                  OK                    460        4,265          11,356           5,533          5,823       0.09729943            567          -           567          567           567         6,100            -
187500   P   BLANCO NE DK 68A (BPO)           NM                    -            -             3,342                2         3,339       0.00000000            -            -           -            -             -                2           -
187600   P   ENERGY MINERALS                  MS                    -            -                  6            -                 6      0.00000000            -            -           -            -             -             -              -
187700   P   BLANCO NE DK 303E                NM                    -            -             3,561             694          2,867       0.00000000            -            -           -            -             -             694            -
187800   P   YELVERTON 5-7 3                  MS                    -            -            51,392          51,298              95      0.00000000            -            -           -            -             -          51,298            -
187900   P   BLANCO NE DK 304E                NM                    -            -             4,242             998          3,245       0.00000000            -            -           -            -             -             998            -
188000   P   YELVERTON 1                      OK                    -            -              (210)            -             (210)      0.00000000            -            -           -            -             -             -              -
188100   P   BLANCO NE DK 322M                NM                    -            -               444             162            282       0.00000000            -            -           -            -             -             162            -
188200   P   MCGEE EAST PROSPECT              MS                    -            -                  6            -                 6      0.00000000            -            -           -            -             -             -              -
188300   P   BLANCO NE DK 323M                NM                    -            -             1,668             234          1,435       0.00000000            -            -           -            -             -             234            -
188400   P   WEST HEIDELBERG - INACTIVE       MS                    -            -            10,969             -           10,969       0.00000000            -            -           -            -             -             -              -
188500   P   BLANCO NE DK 13B (BPO)           NM                    -            -              (422)            500           (922)      0.00000000            -            -           -            -             -             500            -
188600   P   HINER FEE 14-11                  MT                    -            -            12,142           5,048          7,094       0.00000000            -            -           -            -             -           5,048            -
188700   P   BLANCO NE DK 303 PA              NM                    -            -                  0            -                 0      0.00000000            -            -           -            -             -             -              -
188800   P   HINER TWIN FEE 14-11-ABANDONED   MT                    -            -              (913)            -             (913)      0.00000000            -            -           -            -             -             -              -
188900   P   THOMPSON C 2-25                  OK                    -            -           (15,951)            -          (15,951)      0.00000000            -            -           -            -             -             -              -
189000   P   IVERSON 2-21                     MT                    -            -             5,853           4,361          1,492       0.00000000            -            -           -            -             -           4,361            -
189100   P   MCNEFF 1-20 (P&A)                OK                    -            -              (169)            -             (169)      0.00000000            -            -           -            -             -             -              -
189200   P   PEDERSON FEE 31-15               MT                    -            -             6,792           2,480          4,312       0.00000000            -            -           -            -             -           2,480            -
189300   P   MCNEFF 2-20                      OK                    -            -            (5,163)            -           (5,163)      0.00000000            -            -           -            -             -             -              -
189400   P   PETERSON FLB                     MT                    -            -             5,443           1,358          4,085       0.00000000            -            -           -            -             -           1,358            -
189500   P   MCNEFF 3-20                      OK                    -            -                  6            -                 6      0.00000000            -            -           -            -             -             -              -
189600   P   RIEDER 1-9R                      ND                    -            -            10,158           4,184          5,974       0.00000000            -            -           -            -             -           4,184            -
189700   P   BLANCO, NE DK 68M                NM                    -            -                 34               5             30      0.00000000            -            -           -            -             -                5           -
189800   P   CEDAR HILLS SOUTH UNIT           ND                    -            -           296,879         192,684        104,194       0.00000000            -            -           -            -             -         192,684            -
189801   P   CHSU PHASE II-CEDAR HILLS S UT   ND                    -            -            (2,921)            -           (2,921)      0.00000000            -            -           -            -             -             -              -
189802   P   CLARK 14-14 SWD                  ND                    -            -                  3            -                 3      0.00000000            -            -           -            -             -             -              -
189803   P   BUCHHOLZ 3 SWD                   ND                    -            -                 (3)           -                (3)     0.00000000            -            -           -            -             -             -              -
189804   P   EVELYN 3-25H                     ND                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
189900   P   BLANCO, NE DK 321N               NM                    -            -              (339)            -             (339)      0.00000000            -            -           -            -             -             -              -
190000   P   ALLISON CQ FED 1 (P&A)           NM                    -            -                  6            -                 6      0.00000000            -            -           -            -             -             -              -
190100   P   SQUIRREL, MM FEE                 NM                    -            -              (934)            -             (934)      0.00000000            -            -           -            -             -             -              -
190200   P   ALLISON CQ FED COM 7 (N/C)       NM                    -            -                  6            -                 6      0.00000000            -            -           -            -             -             -              -
190300   P   CARPENTER STATE 5-14             OK                    -            -              (692)            -             (692)      0.00000000            -            -           -            -             -             -              -
190400   P   APPERSON 1                       NM                    -            -            19,653           9,005         10,648       0.00000000            -            -           -            -             -           9,005            -
190500   P   CARPENTER STATE 4-14             OK                    -            -            (2,548)            -           (2,548)      0.00000000            -            -           -            -             -             -              -
190600   P   BOBBI 2 (P&A)                    NM                    -            -               888             -              888       0.00000000            -            -           -            -             -             -              -
190700   P   PRESSON, H W 1-5                 OK                    -            -            (1,204)            -           (1,204)      0.00000000            -            -           -            -             -             -              -
190800   P   BOBBI 3                          NM                    -            -             1,626             -            1,626       0.00000000            -            -           -            -             -             -              -
190900   P   CLIFTON 1-5                      OK                    -            -              (205)            -             (205)      0.00000000            -            -           -            -             -             -              -
191000   P   BOBBI 5                          NM                    -            -               409             409            -         0.00000000            -            -           -            -             -             409            -
191100   P   COFFEY 4-21 (P&A 8/29/06)        OK                    -            -                  6            -                 6      0.00000000            -            -           -            -             -             -              -
191200   P   WERSELL FEDERAL COM 1            NM                    -            -              (274)            -             (274)      0.00000000            -            -           -            -             -             -              -
191300   P   LALMAN 3                         OK                    -            -             6,256           1,517          4,739       0.00000000            -            -           -            -             -           1,517            -
                                                                                    Case: 20-13664                          Doc: 57-2                         Filed: 12/02/20                         Page: 70 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule                                                                                    (15,131.68) Negative IDC
             December 31, 2019                                                                                              2,415,335.63   Positive IDC
                                                                           -               -         -                 -             -                    -
                                                           Oil, Gas & Liquid                                                                                   Allocated    Dry Hole     Net Income       % of Gross       % of Net     Statutory        AMT            AMT       Beginning
 Well#                      Well Name              State        Sales          Total GPT       LOE         Other Deducts     IDC              Depreciation     Overhead      Costs     Before Depletion    Income          Income       Depletion     Depreciation   Adjustment   Reserves


                                                                 11,009,719        544,088     2,620,672       2,758,518    2,400,204               803,197     3,664,383        -         (1,781,344)         1,651,717    1,660,819       876,382        803,197            -    32,909,863
191400   P   BRUSHY DRAW DEEP FEDERAL 1       NM                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
191500   P   ESPERANZA 4 (NOT CANAAN'S)       NM                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
191600   P   CHASE 11 FED COM NO 1 (BPO)      NM                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
191700   P   WEYERHAUSER 3                    LA                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
191800   P   COLLATT 1 (BPO N/C) (INACTIVE)   NM                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
191900   P   JOINER 1 (ABANDONED)             LA                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
192000   P   COOPER, J W 1                    NM                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
192100   P   GENINI 33-14                     TX                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
192200   P   DALMONT 1                        NM                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
192300   P   OLTMANNS 1-24                    OK                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
192400   P   DELTA FEE C 1                    NM                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
192500   P   GENINI 37-13                     TX                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
192600   P   DICKINSON DEV 4                  NM                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
192700   P   GENINI 33-15                     TX                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
192800   P   ECHOLS COM 1 J                   NM                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
192900   P   TAYLOR 1-19H-KONA'S, NOT OURS    OK                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
193000   P   EDDY 21 FED COM 1                NM                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
193100   P   MOLLY 5-31                       OK                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
193200   P   EL MAR, NORTH UNIT SUMMARY       NM                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
193300   P   FOBB, WRS                        OK                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
193400   P   FEDERAL 6 COM 1                  NM                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
193500   P   HAY 8-34                         OK                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
193600   P   GILL 1                           NM                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
193700   P   HOLIDAY 34-1 RE                  OK                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
193800   P   GILL A 1                         NM                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
193900   P   WALNE 1-2                        OK                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
194000   P   GILL A 2                         NM                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
194100   P   ELLE 1-4                         OK                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
194200   P   GRANDI 1                         NM                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
194300   P   KRIS 1-27                        OK                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
194400   P   GULF B FEDERAL                   NM                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
194500   P   TRAVIS 1-4                       OK                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
194600   P   GULF BEATY 1                     NM                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
194700   P   BOZARTH 1-2                      OK                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
194800   P   GULF BEATY 3                     NM                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
194900   P   BLANCO NE DK 304                 NM                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
195000   P   ROBERTS RANCH 1-19               OK                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
195100   P   BRUNER 4-33                      OK                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
195200   P   GULF FEDERAL 1 & 2               NM                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
195300   P   CAFI 1-33                        OK                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
195400   P   GULF FEDERAL 1                   NM                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
195500   P   WINTERBOTHAM A 1-2               TX                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
195600   P   GULF FEDERAL 1 (ORYX)            NM                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
195700   P   GARDNER 1-2                      OK                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
195800   P   GULF FEDERAL 2 & 3 (ABANDONED)   NM                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
195801   P   GULF FEDERAL 2                   NM                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
195802   P   GULF FEDERAL 3                   NM                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
195900   P   LAMB 2-12                        OK                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
196000   P   HANNIFIN FEDERAL 2               NM                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
196100   P   MARIETTA OIL BASAL               OK                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
196200   P   HENRY 2-22                       NM                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
196300   P   SKIP 1-29                        OK                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
196400   P   HUDSON 29 FEDERAL 3              NM                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
196500   P   ARNOLD FED COM 1-TO PAY KONA     TX                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
196600   P   JOELL 1-6                        NM                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
196700   P   GORE 28-1                        OK                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
196800   P   KIMBLEY 1                        NM                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
196900   P   GORE 2-28                        OK                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
197000   P   MESCALERO RIDGE UNIT 3           NM                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
197100   P   MORROW 3                         TX                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
197200   P   MOBIL FEDERAL LL 1               NM                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
197300   P   BLANCO NE DK 13M                 NM                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
197400   P   MORTON SOLID STATE 1 (P&A)       NM                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
197500   P   EVERETT ESTATE (KONA'S WELL)     TX                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
197600   P   HAYDEN 1H-29                     OK                      1,319              92        2,673               46         -                     -             439                      (1,931)               198          -             -              -              -           -
197700   P   MYRTLE #1                        TX                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
197800   P   O'NEIL B COM 1                   NM                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
197900   P   ONEILL B FEDERAL 2               NM                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
198000   P   OLD TRADING POST 1               OK                     12,566            -           2,025             374          -                     -           4,182                       5,984              1,885        5,984         1,885            -              -           -
198100   P   SCHWEN 14-1 (NOT CANAAN'S)       OK                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
198200   P   PENNZOIL FEDERAL COM 1           NM                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
198300   P   HNG FEE 57 #1                    TX                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
198400   P   PENNZOIL FED COM 9-1-KONA'S      NM                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
198500   P   CULLEN 2-F                       TX                        -              -             -               -            -                     -             -                           -                  -            -             -              -              -           -
                                                                                     Case: 20-13664                     Doc: 57-2                  Filed: 12/02/20                      Page: 71 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule
             December 31, 2019


                                                           Current Year   Ending           Cost or       A/Depletion     Undepleted         Cost          Cost        Cost Depl    Adj Cost    Allowable    Non-Excess    A/Depletion     Exess IDC
 Well#                      Well Name              State    Production    Reserves       Other Basis       at BOY          Cost         Depletion Rate   Depletion    Adjustment   Depletion   Depletion     Depletion      at EOY       Per Property


                                                              4,700,768   28,209,095     143,668,322      98,034,417     45,633,905                       2,494,972          -     2,494,971    3,268,362     2,514,197   100,548,614      1,586,907
100000
191400   P   BRUSHY DRAW DEEP FEDERAL 1       NM                    -            -            15,206           6,958          8,248       0.00000000            -            -           -            -             -           6,958            -
191500   P   ESPERANZA 4 (NOT CANAAN'S)       NM                    -            -                 51               5             46      0.00000000            -            -           -            -             -                5           -
191600   P   CHASE 11 FED COM NO 1 (BPO)      NM                    -            -            (1,356)            -           (1,356)      0.00000000            -            -           -            -             -             -              -
191700   P   WEYERHAUSER 3                    LA                    -            -           (21,878)            -          (21,878)      0.00000000            -            -           -            -             -             -              -
191800   P   COLLATT 1 (BPO N/C) (INACTIVE)   NM                    -            -             3,167             -            3,167       0.00000000            -            -           -            -             -             -              -
191900   P   JOINER 1 (ABANDONED)             LA                    -            -                  6            -                 6      0.00000000            -            -           -            -             -             -              -
192000   P   COOPER, J W 1                    NM                    -            -             9,317           2,787          6,530       0.00000000            -            -           -            -             -           2,787            -
192100   P   GENINI 33-14                     TX                    -            -            (1,398)            -           (1,398)      0.00000000            -            -           -            -             -             -              -
192200   P   DALMONT 1                        NM                    -            -              (616)            296           (912)      0.00000000            -            -           -            -             -             296            -
192300   P   OLTMANNS 1-24                    OK                    -            -            (1,564)            -           (1,564)      0.00000000            -            -           -            -             -             -              -
192400   P   DELTA FEE C 1                    NM                    -            -             7,671           2,638          5,033       0.00000000            -            -           -            -             -           2,638            -
192500   P   GENINI 37-13                     TX                    -            -            (4,292)            -           (4,292)      0.00000000            -            -           -            -             -             -              -
192600   P   DICKINSON DEV 4                  NM                    -            -           (52,075)          4,148        (56,223)      0.00000000            -            -           -            -             -           4,148            -
192700   P   GENINI 33-15                     TX                    -            -              (552)            -             (552)      0.00000000            -            -           -            -             -             -              -
192800   P   ECHOLS COM 1 J                   NM                    -            -             9,941           2,742          7,199       0.00000000            -            -           -            -             -           2,742            -
192900   P   TAYLOR 1-19H-KONA'S, NOT OURS    OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
193000   P   EDDY 21 FED COM 1                NM                    -            -            12,245           3,909          8,336       0.00000000            -            -           -            -             -           3,909            -
193100   P   MOLLY 5-31                       OK                    -            -              (743)            -             (743)      0.00000000            -            -           -            -             -             -              -
193200   P   EL MAR, NORTH UNIT SUMMARY       NM                    -            -             4,498             411          4,086       0.00000000            -            -           -            -             -             411            -
193300   P   FOBB, WRS                        OK                    -            -             4,426             286          4,140       0.00000000            -            -           -            -             -             286            -
193400   P   FEDERAL 6 COM 1                  NM                    -            -              (907)               5          (912)      0.00000000            -            -           -            -             -                5           -
193500   P   HAY 8-34                         OK                    -            -           (22,082)            -          (22,082)      0.00000000            -            -           -            -             -             -              -
193600   P   GILL 1                           NM                    -            -             3,338             395          2,943       0.00000000            -            -           -            -             -             395            -
193700   P   HOLIDAY 34-1 RE                  OK                    -            -              (135)            -             (135)      0.00000000            -            -           -            -             -             -              -
193800   P   GILL A 1                         NM                    -            -            15,813           7,890          7,923       0.00000000            -            -           -            -             -           7,890            -
193900   P   WALNE 1-2                        OK                    -            -              (910)            -             (910)      0.00000000            -            -           -            -             -             -              -
194000   P   GILL A 2                         NM                    -            -            15,601           7,333          8,268       0.00000000            -            -           -            -             -           7,333            -
194100   P   ELLE 1-4                         OK                    -            -              (711)            -             (711)      0.00000000            -            -           -            -             -             -              -
194200   P   GRANDI 1                         NM                    -            -             3,310           1,213          2,097       0.00000000            -            -           -            -             -           1,213            -
194300   P   KRIS 1-27                        OK                    -            -              (943)            -             (943)      0.00000000            -            -           -            -             -             -              -
194400   P   GULF B FEDERAL                   NM                    -            -               133             838           (705)      0.00000000            -            -           -            -             -             838            -
194500   P   TRAVIS 1-4                       OK                    -            -              (956)            -             (956)      0.00000000            -            -           -            -             -             -              -
194600   P   GULF BEATY 1                     NM                    -            -              (703)              59          (762)      0.00000000            -            -           -            -             -               59           -
194700   P   BOZARTH 1-2                      OK                    -            -              (831)            -             (831)      0.00000000            -            -           -            -             -             -              -
194800   P   GULF BEATY 3                     NM                    -            -              (912)            -             (912)      0.00000000            -            -           -            -             -             -              -
194900   P   BLANCO NE DK 304                 NM                    -            -              (961)            -             (961)      0.00000000            -            -           -            -             -             -              -
195000   P   ROBERTS RANCH 1-19               OK                    -            -              (832)            -             (832)      0.00000000            -            -           -            -             -             -              -
195100   P   BRUNER 4-33                      OK                    -            -                  6            -                 6      0.00000000            -            -           -            -             -             -              -
195200   P   GULF FEDERAL 1 & 2               NM                    -            -             1,915           1,915            -         0.00000000            -            -           -            -             -           1,915            -
195300   P   CAFI 1-33                        OK                    -            -             9,926           5,016          4,910       0.00000000            -            -           -            -             -           5,016            -
195400   P   GULF FEDERAL 1                   NM                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
195500   P   WINTERBOTHAM A 1-2               TX                    -            -           (14,382)          1,854        (16,236)      0.00000000            -            -           -            -             -           1,854            -
195600   P   GULF FEDERAL 1 (ORYX)            NM                    -            -                  6            -                 6      0.00000000            -            -           -            -             -             -              -
195700   P   GARDNER 1-2                      OK                    -            -              (622)            -             (622)      0.00000000            -            -           -            -             -             -              -
195800   P   GULF FEDERAL 2 & 3 (ABANDONED)   NM                    -            -            14,936          14,901              35      0.00000000            -            -           -            -             -          14,901            -
195801   P   GULF FEDERAL 2                   NM                    -            -                  6            -                 6      0.00000000            -            -           -            -             -             -              -
195802   P   GULF FEDERAL 3                   NM                    -            -            (1,175)            -           (1,175)      0.00000000            -            -           -            -             -             -              -
195900   P   LAMB 2-12                        OK                    -            -            (3,746)            -           (3,746)      0.00000000            -            -           -            -             -             -              -
196000   P   HANNIFIN FEDERAL 2               NM                    -            -            14,875          14,875            -         0.00000000            -            -           -            -             -          14,875            -
196100   P   MARIETTA OIL BASAL               OK                    -            -                 76          1,167         (1,092)      0.00000000            -            -           -            -             -           1,167            -
196200   P   HENRY 2-22                       NM                    -            -            (2,961)            -           (2,961)      0.00000000            -            -           -            -             -             -              -
196300   P   SKIP 1-29                        OK                    -            -            (5,406)            -           (5,406)      0.00000000            -            -           -            -             -             -              -
196400   P   HUDSON 29 FEDERAL 3              NM                    -            -            (1,606)          6,819         (8,426)      0.00000000            -            -           -            -             -           6,819            -
196500   P   ARNOLD FED COM 1-TO PAY KONA     TX                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
196600   P   JOELL 1-6                        NM                    -            -            10,166           1,678          8,488       0.00000000            -            -           -            -             -           1,678            -
196700   P   GORE 28-1                        OK                    -            -                  6            -                 6      0.00000000            -            -           -            -             -             -              -
196800   P   KIMBLEY 1                        NM                    -            -            48,280          11,243         37,037       0.00000000            -            -           -            -             -          11,243            -
196900   P   GORE 2-28                        OK                    -            -                  6            -                 6      0.00000000            -            -           -            -             -             -              -
197000   P   MESCALERO RIDGE UNIT 3           NM                    -            -              (729)            -             (729)      0.00000000            -            -           -            -             -             -              -
197100   P   MORROW 3                         TX                    -            -            71,556             751         70,806       0.00000000            -            -           -            -             -             751            -
197200   P   MOBIL FEDERAL LL 1               NM                    -            -                 17          1,101         (1,084)      0.00000000            -            -           -            -             -           1,101            -
197300   P   BLANCO NE DK 13M                 NM                    -            -            (1,416)            -           (1,416)      0.00000000            -            -           -            -             -             -              -
197400   P   MORTON SOLID STATE 1 (P&A)       NM                    -            -               (75)            -              (75)      0.00000000            -            -           -            -             -             -              -
197500   P   EVERETT ESTATE (KONA'S WELL)     TX                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
197600   P   HAYDEN 1H-29                     OK                    -            -             8,025           8,025            -         0.00000000            -            -           -            -             -           8,025            -
197700   P   MYRTLE #1                        TX                    -            -              (610)            -             (610)      0.00000000            -            -           -            -             -             -              -
197800   P   O'NEIL B COM 1                   NM                    -            -              (640)            117           (757)      0.00000000            -            -           -            -             -             117            -
197900   P   ONEILL B FEDERAL 2               NM                    -            -              (490)            515         (1,005)      0.00000000            -            -           -            -             -             515            -
198000   P   OLD TRADING POST 1               OK                    -            -            65,188          65,188            -         0.00000000            -            -           -          1,885           -          65,188            -
198100   P   SCHWEN 14-1 (NOT CANAAN'S)       OK                    -            -                  5            -                 5      0.00000000            -            -           -            -             -             -              -
198200   P   PENNZOIL FEDERAL COM 1           NM                    -            -            15,024           4,583         10,442       0.00000000            -            -           -            -             -           4,583            -
198300   P   HNG FEE 57 #1                    TX                    -            -                 (3)           -                (3)     0.00000000            -            -           -            -             -             -              -
198400   P   PENNZOIL FED COM 9-1-KONA'S      NM                    -            -                 66               0             66      0.00000000            -            -           -            -             -                0           -
198500   P   CULLEN 2-F                       TX                    -            -                  6            -                 6      0.00000000            -            -           -            -             -             -              -
                                                                                    Case: 20-13664                          Doc: 57-2                          Filed: 12/02/20                          Page: 72 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule                                                                                    (15,131.68) Negative IDC
             December 31, 2019                                                                                              2,415,335.63   Positive IDC
                                                                           -               -         -                 -             -                    -
                                                           Oil, Gas & Liquid                                                                                    Allocated     Dry Hole     Net Income       % of Gross       % of Net      Statutory         AMT             AMT       Beginning
 Well#                      Well Name              State        Sales          Total GPT       LOE         Other Deducts     IDC              Depreciation      Overhead       Costs     Before Depletion    Income          Income        Depletion      Depreciation    Adjustment   Reserves


                                                                 11,009,719        544,088     2,620,672       2,758,518    2,400,204               803,197      3,664,383         -         (1,781,344)         1,651,717    1,660,819        876,382         803,197             -    32,909,863
198600   P   PENNZOIL FED COM 9-2 - KONA'S    NM                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
198700   P   WRIGHT, A W 32                   TX                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
198800   P   PENNZOIL FEDERAL COM 15-1        NM                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
198900   P   PSO 2-10                         OK                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
199000   P   FEDERAL 22 COM 1                 NM                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
199100   P   KONA - MISC. WELLS               OK                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
199200   P   QUAIL ST SUM aka Quail Queen     NM                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
199300   P   MCALISTER OH C 1                 TX                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
199400   P   SMITH FED GAS COM 1              NM                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
199500   P   CULLEN U2W1 (P&A)                TX                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
199600   P   STEPHENS A COM 1                 NM                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
199700   P   WILSON 3-9-KONA ASSN TO DIVERS   OK                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
199800   P   STEPHENS COM 1                   NM                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
199900   P   ONEILL FEDERAL NO 2              NM                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
200000   P   WALTERS FEE 1                    NM                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
200100   P   LOAFMAN, NADINE-NOT CANAAN'S     TX                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
200200   P   WALTERSHIELD 1                   NM                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
200300   P   NEBU MM CONV TO FC GAS GATH      NM                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
200400   P   WHEELER, MARY 1                  NM                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
200500   P   HIBBERT 1-13                     OK                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
200600   P   WHEELER, MARY 1E                 NM                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
200700   P   BEAL 1 (P&A 3/7/07)              OK                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
200800   P   WOLFCAMP, N UNIT SUMMARY         NM                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
200900   P   S S SNAKEBITE FEE 1, 2 & 3       NM                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
201000   P   MINEL FEDERAL 2                  NM                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
201100   P   BLANCO NE 33A                    NM                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
201200   P   MINEL FEDERAL 2A                 NM                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
201300   P   WILBUR 1-12                      OK                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
201400   P   SMITH, R H EAST 1-12             NM                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
201500   P   ROGERS                           OK                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
201600   P   APPERSON 30-11-30 #2             NM                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
201700   P   RYLEE 1H-11                      OK                      2,433            169         6,130               87         -                       61           810                       (4,824)               365          -              -                 61            -           -
201800   P   BLANCO NE DK 1, 55, 56           NM                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
201801   P   BLANCO NE DK 1                   NM                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
201802   P   BLANCO NE DK 55                  NM                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
201803   P   BLANCO NE DK 56                  NM                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
201900   P   BELL 1-26                        OK                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
202000   P   BLANCO, NE DAKOTA-PART C AREA    NM                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
202100   P   BLANCO NE DK 342                 NM                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
202200   P   BLANCO, NE DK 302                NM                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
202300   P   CATTLE, K C 4-30 (P&A 6/8/07)    OK                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
202400   P   BAKER 3-28                       OK                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
202500   P   DAWN 1-4                         OK                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
202600   P   BLACKSTONE-SLAUGHTER J-1         TX                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
202700   P   CUNNINGHAM 1H-21                 OK                      2,425            103           740           1,163          -                       10           807                         (398)               364          -              -                 10            -         6,739
202800   P   BLACK RIVER 10 FED COM 1         NM                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
202900   P   GRAHAM 1-22                      OK                      5,446            380           -               179          -                     -            1,813                        3,075                817        3,075            817             -               -       104,077
203000   P   BLACK RIVER 3 FED                NM                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
203100   P   CHALFANT 10-18                   OK                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
203200   P   MALLON 10 FEDERAL 1 (P&A)        NM                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
203300   P   PHOEBE 1-23                      OK                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
203400   P   CHILTON KELLY 1                  TX                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
203500   P   PHOEBE 2-23                      OK                          52             4           -               -            -                     -                17                           31                 8            31              8            -               -           115
203600   P   MALLON 10 FEDERAL 2              NM                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
203700   P   LEWIS 1-30                       OK                        -              -               2             -            -                     -              -                              (2)              -            -              -               -               -           -
203800   P   MALLON 10 FEDERAL 4              NM                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
203900   P   MILLER 1-24                      OK                      7,517            529         4,219             193          -                     -            2,502                            74             1,128            74             74            -               -           -
204000   P   BLACK RIVER 11 FED COM 1         NM                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
204100   P   MICKLE 4 (Ulan Gas Storage)      OK                     41,221          2,870         2,506           1,332          -                     -           13,720                       20,794              6,183       20,794          6,183             -               -       994,453
204200   P   PENNZOIL 10 FED 2 (SWD)          NM                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
204300   P   HARTGROVE 1 (Ulan Gas Storage)   OK                      7,377            514         2,507             238          -                     -            2,455                        1,663              1,107        1,663          1,107             -               -        56,621
204400   P   BLANCO NE MESAVERDE XPA          NM                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
204500   P   BROWN 2 (Ulan Gas Storage)       OK                      8,690            606         2,506             277          -                     -            2,892                        2,408              1,304        2,408          1,304             -               -        88,734
204600   P   NEW MEXICO 22 STATE 1            NM                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
204700   P   PEARSON 1-33 Ulan Gas Storage    OK                      7,118            496         2,506             229          -                     -            2,369                        1,517              1,068        1,517          1,068             -               -       187,024
204800   P   STATE L-61                       NM                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
204900   P   TRAVIS 2 (Ulan Gas Storage)      OK                      7,944            555         2,506             243          -                     -            2,644                        1,996              1,192        1,996          1,192             -               -        25,338
205000   P   BLACK STONE 5-6 (P&A)            MS                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
205100   P   BLANCO NE DK 337M                NM                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
205200   P   DIVERSE FEDERAL 1-14             NM                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
205300   P   BLANCO NE DK 323N                NM                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
205400   P   DIVERSE FEDERAL 23-2             NM                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
205500   P   CLYDE 9-34                       OK                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
205600   P   STATE C 3H                       NM                        -              -             -               -            -                     -              -                            -                  -            -              -               -               -           -
                                                                                      Case: 20-13664                     Doc: 57-2                  Filed: 12/02/20                      Page: 73 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule
             December 31, 2019


                                                           Current Year    Ending           Cost or       A/Depletion     Undepleted         Cost          Cost        Cost Depl    Adj Cost    Allowable     Non-Excess    A/Depletion     Exess IDC
 Well#                      Well Name              State    Production     Reserves       Other Basis       at BOY          Cost         Depletion Rate   Depletion    Adjustment   Depletion   Depletion      Depletion      at EOY       Per Property


                                                              4,700,768    28,209,095     143,668,322      98,034,417     45,633,905                       2,494,972          -     2,494,971    3,268,362      2,514,197   100,548,614      1,586,907
100000
198600   P   PENNZOIL FED COM 9-2 - KONA'S    NM                    -             -               -               -              -         0.00000000            -            -           -            -              -             -              -
198700   P   WRIGHT, A W 32                   TX                    -             -                  5               0              5      0.00000000            -            -           -            -              -                0           -
198800   P   PENNZOIL FEDERAL COM 15-1        NM                    -             -             9,038           1,843          7,194       0.00000000            -            -           -            -              -           1,843            -
198900   P   PSO 2-10                         OK                    -             -            (9,265)            -           (9,265)      0.00000000            -            -           -            -              -             -              -
199000   P   FEDERAL 22 COM 1                 NM                    -             -            38,057           8,509         29,548       0.00000000            -            -           -            -              -           8,509            -
199100   P   KONA - MISC. WELLS               OK                    -             -                  6            -                 6      0.00000000            -            -           -            -              -             -              -
199200   P   QUAIL ST SUM aka Quail Queen     NM                    -             -            (2,460)            715         (3,175)      0.00000000            -            -           -            -              -             715            -
199300   P   MCALISTER OH C 1                 TX                    -             -               299           1,370         (1,071)      0.00000000            -            -           -            -              -           1,370            -
199400   P   SMITH FED GAS COM 1              NM                    -             -             2,566             983          1,583       0.00000000            -            -           -            -              -             983            -
199500   P   CULLEN U2W1 (P&A)                TX                    -             -              (470)          2,923         (3,393)      0.00000000            -            -           -            -              -           2,923            -
199600   P   STEPHENS A COM 1                 NM                    -             -              (554)            263           (817)      0.00000000            -            -           -            -              -             263            -
199700   P   WILSON 3-9-KONA ASSN TO DIVERS   OK                    -             -               -               176           (176)      0.00000000            -            -           -            -              -             176            -
199800   P   STEPHENS COM 1                   NM                    -             -            16,189           6,094         10,095       0.00000000            -            -           -            -              -           6,094            -
199900   P   ONEILL FEDERAL NO 2              NM                    -             -            42,942          12,854         30,088       0.00000000            -            -           -            -              -          12,854            -
200000   P   WALTERS FEE 1                    NM                    -             -             4,588           3,270          1,317       0.00000000            -            -           -            -              -           3,270            -
200100   P   LOAFMAN, NADINE-NOT CANAAN'S     TX                    -             -               -               217           (217)      0.00000000            -            -           -            -              -             217            -
200200   P   WALTERSHIELD 1                   NM                    -             -             6,995             759          6,236       0.00000000            -            -           -            -              -             759            -
200300   P   NEBU MM CONV TO FC GAS GATH      NM                    -             -              (103)            202           (305)      0.00000000            -            -           -            -              -             202            -
200400   P   WHEELER, MARY 1                  NM                    -             -            19,234           4,764         14,470       0.00000000            -            -           -            -              -           4,764            -
200500   P   HIBBERT 1-13                     OK                    -             -           (11,649)              42       (11,691)      0.00000000            -            -           -            -              -               42           -
200600   P   WHEELER, MARY 1E                 NM                    -             -            16,719             784         15,936       0.00000000            -            -           -            -              -             784            -
200700   P   BEAL 1 (P&A 3/7/07)              OK                    -             -               -            17,425        (17,425)      0.00000000            -            -           -            -              -          17,425            -
200800   P   WOLFCAMP, N UNIT SUMMARY         NM                    -             -             1,460           6,747         (5,288)      0.00000000            -            -           -            -              -           6,747            -
200900   P   S S SNAKEBITE FEE 1, 2 & 3       NM                    -             -            (1,492)         11,408        (12,900)      0.00000000            -            -           -            -              -          11,408            -
201000   P   MINEL FEDERAL 2                  NM                    -             -            12,718          13,530           (811)      0.00000000            -            -           -            -              -          13,530            -
201100   P   BLANCO NE 33A                    NM                    -             -              (912)          3,410         (4,322)      0.00000000            -            -           -            -              -           3,410            -
201200   P   MINEL FEDERAL 2A                 NM                    -             -             2,483           1,561            922       0.00000000            -            -           -            -              -           1,561            -
201300   P   WILBUR 1-12                      OK                    -             -            70,827          41,913         28,913       0.00000000            -            -           -            -              -          41,913            -
201400   P   SMITH, R H EAST 1-12             NM                    -             -                  6         39,253        (39,248)      0.00000000            -            -           -            -              -          39,253            -
201500   P   ROGERS                           OK                    -             -              (194)            -             (194)      0.00000000            -            -           -            -              -             -              -
201600   P   APPERSON 30-11-30 #2             NM                    -             -           104,562          31,579         72,983       0.00000000            -            -           -            -              -          31,579            -
201700   P   RYLEE 1H-11                      OK                    -             -            27,553          27,553            -         0.00000000            -            -           -            -              -          27,553            -
201800   P   BLANCO NE DK 1, 55, 56           NM                    -             -            14,338                2        14,336       0.00000000            -            -           -            -              -                2           -
201801   P   BLANCO NE DK 1                   NM                    -             -                 29            873           (844)      0.00000000            -            -           -            -              -             873            -
201802   P   BLANCO NE DK 55                  NM                    -             -                 34               7             27      0.00000000            -            -           -            -              -                7           -
201803   P   BLANCO NE DK 56                  NM                    -             -                 23               8             15      0.00000000            -            -           -            -              -                8           -
201900   P   BELL 1-26                        OK                    -             -               (24)            -              (24)      0.00000000            -            -           -            -              -             -              -
202000   P   BLANCO, NE DAKOTA-PART C AREA    NM                    -             -                  6            -                 6      0.00000000            -            -           -            -              -             -              -
202100   P   BLANCO NE DK 342                 NM                    -             -            (1,001)            -           (1,001)      0.00000000            -            -           -            -              -             -              -
202200   P   BLANCO, NE DK 302                NM                    -             -             1,260             234          1,026       0.00000000            -            -           -            -              -             234            -
202300   P   CATTLE, K C 4-30 (P&A 6/8/07)    OK                    -             -                  6            219           (214)      0.00000000            -            -           -            -              -             219            -
202400   P   BAKER 3-28                       OK                    -             -              (929)            -             (929)      0.00000000            -            -           -            -              -             -              -
202500   P   DAWN 1-4                         OK                    -             -              (484)            -             (484)      0.00000000            -            -           -            -              -             -              -
202600   P   BLACKSTONE-SLAUGHTER J-1         TX                    -             -               (11)            -              (11)      0.00000000            -            -           -            -              -             -              -
202700   P   CUNNINGHAM 1H-21                 OK                  1,056         5,683           8,850           4,457          4,393       0.15676519            689          -           689          689            689         5,146            -
202800   P   BLACK RIVER 10 FED COM 1         NM                    -             -            74,650          60,478         14,172       0.00000000            -            -           -            -              -          60,478            -
202900   P   GRAHAM 1-22                      OK                  5,742        98,336         170,034         130,724         39,310       0.05516674          2,169          -         2,169        2,169          2,169       132,892            -
203000   P   BLACK RIVER 3 FED                NM                    -             -            (1,483)          1,436         (2,919)      0.00000000            -            -           -            -              -           1,436            -
203100   P   CHALFANT 10-18                   OK                    -             -            (1,305)            -           (1,305)      0.00000000            -            -           -            -              -             -              -
203200   P   MALLON 10 FEDERAL 1 (P&A)        NM                    -             -                  6          1,432         (1,426)      0.00000000            -            -           -            -              -           1,432            -
203300   P   PHOEBE 1-23                      OK                    -             -               (19)            -              (19)      0.00000000            -            -           -            -              -             -              -
203400   P   CHILTON KELLY 1                  TX                    -             -              (380)            -             (380)      0.00000000            -            -           -            -              -             -              -
203500   P   PHOEBE 2-23                      OK                      34            81            (72)            -              (72)      0.29406027            -            -           -               8           -             -              -
203600   P   MALLON 10 FEDERAL 2              NM                    -             -               -               -              -         0.00000000            -            -           -            -              -             -              -
203700   P   LEWIS 1-30                       OK                    -             -                 (3)           -                (3)     0.00000000            -            -           -            -              -             -              -
203800   P   MALLON 10 FEDERAL 4              NM                    -             -               -               -              -         0.00000000            -            -           -            -              -             -              -
203900   P   MILLER 1-24                      OK                    -             -              (426)            -             (426)      0.00000000            -            -           -              74           -             -              -
204000   P   BLACK RIVER 11 FED COM 1         NM                    -             -                  6            -                 6      0.00000000            -            -           -            -              -             -              -
204100   P   MICKLE 4 (Ulan Gas Storage)      OK                 42,464       951,989         (11,356)            -          (11,356)      0.04270056            -            -           -          6,183            -             -              -
204200   P   PENNZOIL 10 FED 2 (SWD)          NM                    -             -              (212)            -             (212)      0.00000000            -            -           -            -              -             -              -
204300   P   HARTGROVE 1 (Ulan Gas Storage)   OK                  7,768        48,854          (3,180)            -           (3,180)      0.13718801            -            -           -          1,107            -             -              -
204400   P   BLANCO NE MESAVERDE XPA          NM                    -             -           185,374         101,419         83,955       0.00000000            -            -           -            -              -         101,419            -
204500   P   BROWN 2 (Ulan Gas Storage)       OK                  8,608        80,126          (4,565)            -           (4,565)      0.09700665            -            -           -          1,304            -             -              -
204600   P   NEW MEXICO 22 STATE 1            NM                    -             -            51,676          18,923         32,753       0.00000000            -            -           -            -              -          18,923            -
204700   P   PEARSON 1-33 Ulan Gas Storage    OK                  7,449       179,575          (2,613)            -           (2,613)      0.03982711            -            -           -          1,068            -             -              -
204800   P   STATE L-61                       NM                    -             -              (404)            -             (404)      0.00000000            -            -           -            -              -             -              -
204900   P   TRAVIS 2 (Ulan Gas Storage)      OK                  7,452        17,887          (4,252)            -           (4,252)      0.29408313            -            -           -          1,192            -             -              -
205000   P   BLACK STONE 5-6 (P&A)            MS                    -             -                  6            -                 6      0.00000000            -            -           -            -              -             -              -
205100   P   BLANCO NE DK 337M                NM                    -             -              (126)               0          (126)      0.00000000            -            -           -            -              -                0           -
205200   P   DIVERSE FEDERAL 1-14             NM                    -             -            28,618          10,922         17,696       0.00000000            -            -           -            -              -          10,922            -
205300   P   BLANCO NE DK 323N                NM                    -             -              (875)               0          (875)      0.00000000            -            -           -            -              -                0           -
205400   P   DIVERSE FEDERAL 23-2             NM                    -             -            11,438           8,682          2,756       0.00000000            -            -           -            -              -           8,682            -
205500   P   CLYDE 9-34                       OK                    -             -           (10,099)            -          (10,099)      0.00000000            -            -           -            -              -             -              -
205600   P   STATE C 3H                       NM                    -             -                  6          1,662         (1,656)      0.00000000            -            -           -            -              -           1,662            -
                                                                                    Case: 20-13664                          Doc: 57-2                           Filed: 12/02/20                         Page: 74 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule                                                                                    (15,131.68) Negative IDC
             December 31, 2019                                                                                              2,415,335.63   Positive IDC
                                                                           -               -         -                 -             -                    -
                                                           Oil, Gas & Liquid                                                                                     Allocated    Dry Hole     Net Income       % of Gross       % of Net     Statutory        AMT              AMT       Beginning
 Well#                      Well Name              State        Sales          Total GPT       LOE         Other Deducts     IDC              Depreciation       Overhead      Costs     Before Depletion    Income          Income       Depletion     Depreciation     Adjustment   Reserves


                                                                 11,009,719        544,088     2,620,672       2,758,518    2,400,204               803,197       3,664,383        -         (1,781,344)         1,651,717    1,660,819       876,382        803,197              -    32,909,863
205700   P   AMANDA 1-31H (APO)               OK                        -              -             -               -            -                     -               -                           -                  -            -             -              -                -           -
205800   P   DIVERSE 23 FEDERAL 4             NM                        -              -             -               -            -                     -               -                           -                  -            -             -              -                -           -
205900   P   TARA 1H-31                       OK                        -              -             -               -            -                     -               -                           -                  -            -             -              -                -           -
206000   P   BLANCO, NE DAKOTA 52A (BPO N/C   NM                        -              -             -               -            -                     -               -                           -                  -            -             -              -                -           -
206100   P   EPPS 1H-09-CHANGED-DO NOT USE    OK                        -              -             -               -            -                     -               -                           -                  -            -             -              -                -           -
206200   P   BLANCO, NE DK 311                NM                        -              -             -               -            -                     -               -                           -                  -            -             -              -                -           -
206300   P   CLIFTON 1H-10                    OK                      1,773            123         8,686               60         -                       85            590                      (7,771)               266          -             -                85             -           -
206400   P   MORTON SOLID STATE 4             NM                        -              -             -               -            -                     -               -                           -                  -            -             -              -                -           -
206500   P   FARISS 3-36                      OK                        -              -             -               -            -                       (0)           -                             0                -              0           -                (0)            -           -
206600   P   JORDAN 1H-30                     OK                        -              -             -               -            -                     -               -                           -                  -            -             -              -                -           -
206700   P   CONNOR 1H-30                     OK                        -              -             -               -            -                     -               -                           -                  -            -             -              -                -           -
206800   P   PARKER 1H-30                     OK                        -              -             -               -            -                     -               -                           -                  -            -             -              -                -           -
206900   P   STACEY 1H-30                     OK                      5,499            383         4,099             181          -                     -             1,830                        (995)               825          -             -              -                -        38,800
207000   P   JOHNSON 9-10                     OK                        -              -             -               -            -                     -               -                           -                  -            -             -              -                -           -
207100   P   FLYING J 10-10                   OK                        -              -             -               -            -                     -               -                           -                  -            -             -              -                -           -
207200   P   MORRIS 4-12                      OK                      6,348            282         2,423           2,724            29                    37          2,113                      (1,260)               952          -             -                37             -           -
207300   P   PORTER SPARKMAN DEEP PROSPECT TX                           -              -             -               -            -                     -               -                           -                  -            -             -              -                -           -
207400   P   ESPERANZA 3N FEE #1 BPO N/C      NM                        -              -             -               -            -                     -               -                           -                  -            -             -              -                -           -
207500   P   ESPERANZA 3N FEE 2               NM                        -              -             -               -            -                     -               -                           -                  -            -             -              -                -           -
207600   P   APPERSON 1E                      NM                        -              -             -               -            -                     -               -                           -                  -            -             -              -                -           -
207700   P   MCALISTER OH B 1                 TX                        -              -             -               -            -                     -               -                           -                  -            -             -              -                -           -
207800   P   APPERSON KMV 1                   NM                        -              -             -               -            -                     -               -                           -                  -            -             -              -                -           -
207900   P   GENE 1H-31                       OK                          4               0       59,044                0         -                     -                 1                     (59,042)                 1          -             -              -                -           -
208000   P   APPERSON KMV 1A                  NM                        -              -             -               -            -                     -               -                           -                  -            -             -              -                -           -
208100   P   EDWARDS 2-3 (HARTSHORNE)         OK                        -              -           3,727             -            -                       19            -                        (3,746)               -            -             -                19             -           -
208200   P   APPERSON KMV 1B                  NM                        -              -             -               -            -                     -               -                           -                  -            -             -              -                -           -
208300   P   KENNY 3-3                        OK                        -              -           1,437             -            -                       10            -                        (1,446)               -            -             -                10             -           -
208400   P   PENNZOIL FED COM 9-3 - KONA'S    NM                        -              -             -               -            -                     -               -                           -                  -            -             -              -                -           -
208500   P   ELEVEN BAR 6-4                   OK                        -              -             -               -            -                     -               -                           -                  -            -             -              -                -           -
208600   P   SOUTH TX CHILDRENS HOME 4(DEEP   TX                        -              -             -               -            -                     -               -                           -                  -            -             -              -                -           -
208700   P   SPORT 4-25                       OK                        -              -             -               -            -                       (1)           -                             1                -              1           -                (1)            -           -
208800   P   TRENTHAM 1H-16                   OK                      1,901              82          477             839          (55)                    20            633                         (93)               285          -             -                20             -         7,967
208900   P   HARTMAN 2-34                     OK                        -              -             -               -            -                     -               -                           -                  -            -             -              -                -           -
209000   P   RITA 1H-35 (HARTSHORNE)          OK                        893              62        3,157               28         -                     -               297                      (2,652)               134          -             -              -                -           -
209100   P   TIMMONS 1H-35 (HARTSHORNE)       OK                        688              48        4,691               22         -                     -               229                      (4,302)               103          -             -              -                -           -
209200   P   PENNZOIL FEDERAL COM 15-2        NM                        -              -             -               -            -                     -               -                           -                  -            -             -              -                -           -
209300   P   PETTIT 1H-32                     OK                        767              54        2,506               25         -                     -               255                      (2,072)               115          -             -              -                -           -
209400   P   DEDRICK A-1 (P&A)                OK                        -              -             -               -            -                     -               -                           -                  -            -             -              -                -           -
209500   P   MACKEY 1H-2                      OK                      1,075              75        6,558               35         -                     -               358                      (5,951)               161          -             -              -                -           -
209600   P   BUCKSPAN 1H-2                    OK                      1,278              89        3,170               44         -                     -               425                      (2,450)               192          -             -              -                -           -
209700   P   KERNS 1H-11 - NOT DRILLED        OK                        -              -             -               -            -                     -               -                           -                  -            -             -              -                -           -
209800   P   COX, LINDA 1H-12                 OK                      6,764            471         5,414             224          -                     -             2,251                      (1,596)             1,015          -             -              -                -         8,804
209900   P   DIAN 1H-16                       OK                      1,262              88        2,596               42         -                     -               420                      (1,884)               189          -             -              -                -           -
210000   P   PHELPS 1H-20                     OK                        -              -             -               -            -                     -               -                           -                  -            -             -              -                -           -
210100   P   BLANCO NE DK 41E                 NM                        -              -             -               -            -                     -               -                           -                  -            -             -              -                -           -
210200   P   BLANCO NE DK 47N                 NM                        -              -             -               -            -                     -               -                           -                  -            -             -              -                -           -
210300   P   MILL CREEK SALT WATER DISPOSAL   OK                        -              -             -               -            -                     -               -                           -                  -            -             -              -                -           -
210400   P   HORNET 1-8                       OK                        -              -             -               -            -                     -               -                           -                  -            -             -              -                -           -
210500   P   SMEDLEY 1-8                      OK                        -              -             -               -            -                     -               -                           -                  -            -             -              -                -           -
210600   P   BABY RUTH FEE 2                  NM                        -              -             -               -            -                     -               -                           -                  -            -             -              -                -           -
210700   P   EMMA 1H-11                       OK                      6,587            458         5,609             225          -                     (61)          2,192                      (1,835)               988          -             -              (61)             -           -
210800   P   YODA 1H-22                       OK                      1,431            100         4,461               46         -                     112             476                      (3,765)               215          -             -              112              -           -
210900   P   ANGIE 1H-22                      OK                      6,524            454         7,187             219          -                     112           2,171                      (3,620)               979          -             -              112              -           -
211000   P   GARETH 1H-22                     OK                      1,985            138         4,327               66         -                     -               661                      (3,207)               298          -             -              -                -           -
211100   P   AMBER 1H-22                      OK                      1,316              92        2,770               44         -                     -               438                      (2,027)               197          -             -              -                -           -
211200   P   VEACH 1-10                       OK                        -              -             -               -            -                     -               -                           -                  -            -             -              -                -           -
211300   P   BETTY 1H-16                      OK                      2,003            140         2,588               67         -                     -               667                      (1,458)               300          -             -              -                -           -
211400   P   JOHN IH-16                       OK                      1,469            102         2,588               48         -                     -               489                      (1,758)               220          -             -              -                -           -
211500   P   WILFERD 1H-16                    OK                        -              -             -               -            -                     -               -                           -                  -            -             -              -                -           -
211600   P   CARNEY 1H-36                     OK                      1,620            113         3,008               55         -                     -               539                      (2,095)               243          -             -              -                -           -
211700   P   CONN, MARIE 1H-21                OK                      3,445            240         6,527             113          -                     -             1,147                      (4,582)               517          -             -              -                -           -
211800   P   BONES, REILLY 1H-21              OK                      3,568            249         2,740             117          -                     -             1,188                        (725)               535          -             -              -                -        10,724
211900   P   JOEL 3H-1                        OK                      2,638            183         3,283               88         -                     -               878                      (1,794)               396          -             -              -                -           -
212000   P   FEDERAL 22 COM 2                 NM                        -              -             -               -            -                     -               -                           -                  -            -             -              -                -           -
212100   P   RYLEE 3H-11                      OK                        -              -             -               -            -                     -               -                           -                  -            -             -              -                -           -
212200   P   DANA 1H-27                       OK                      1,620            113         3,158               54         -                     -               539                      (2,244)               243          -             -              -                -           -
212300   P   GRANDPA DOC 1H-21                OK                      1,290              90        3,224               43         -                     -               429                      (2,495)               194          -             -              -                -           -
212400   P   KATHY 1H-34                      OK                      1,585            110         4,628               53         -                     -               527                      (3,734)               238          -             -              -                -           -
212500   P   MARILYN 1H-36                    OK                      1,161              81          272               39         -                     -               387                         382                174          382           174            -                -           -
212600   P   MEDLEY 1H-21                     OK                      2,661            187         3,224               63         -                     -               886                      (1,698)               399          -             -              -                -           -
212700   P   JOE 1H-9                         OK                      2,031            141         6,156               72         -                     -               676                      (5,014)               305          -             -              -                -           -
212800   P   ALEX 1H-9                        OK                      1,614            113         3,106               54         -                     -               537                      (2,196)               242          -             -              -                -           -
212900   P   TRENT 1H-9                       OK                      5,910            412         8,194             198          -                     -             1,967                      (4,860)               887          -             -              -                -           -
213000   P   STEVEN 1H-9                      OK                      1,582            110         3,275               53         -                     -               527                      (2,382)               237          -             -              -                -           -
                                                                                     Case: 20-13664                    Doc: 57-2                 Filed: 12/02/20                      Page: 75 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule
             December 31, 2019


                                                           Current Year   Ending           Cost or      A/Depletion     Undepleted        Cost          Cost        Cost Depl    Adj Cost    Allowable    Non-Excess    A/Depletion     Exess IDC
 Well#                      Well Name              State    Production    Reserves       Other Basis      at BOY          Cost        Depletion Rate   Depletion    Adjustment   Depletion   Depletion     Depletion      at EOY       Per Property


                                                              4,700,768   28,209,095     143,668,322     98,034,417     45,633,905                      2,494,972          -     2,494,971    3,268,362     2,514,197   100,548,614      1,586,907
100000
205700   P   AMANDA 1-31H (APO)               OK                    -            -           (35,729)           357        (36,086)     0.00000000            -            -           -            -             -             357            -
205800   P   DIVERSE 23 FEDERAL 4             NM                    -            -            (1,925)         1,145         (3,070)     0.00000000            -            -           -            -             -           1,145            -
205900   P   TARA 1H-31                       OK                    -            -               246            -              246      0.00000000            -            -           -            -             -             -              -
206000   P   BLANCO, NE DAKOTA 52A (BPO N/C   NM                    -            -                  6         1,143         (1,137)     0.00000000            -            -           -            -             -           1,143            -
206100   P   EPPS 1H-09-CHANGED-DO NOT USE    OK                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
206200   P   BLANCO, NE DK 311                NM                    -            -              (913)           -             (913)     0.00000000            -            -           -            -             -             -              -
206300   P   CLIFTON 1H-10                    OK                    -            -            18,448         18,434              14     0.00000000            -            -           -            -             -          18,434            -
206400   P   MORTON SOLID STATE 4             NM                    -            -             7,877          8,974         (1,097)     0.00000000            -            -           -            -             -           8,974            -
206500   P   FARISS 3-36                      OK                    -            -                  6           -                 6     0.00000000            -            -           -            -             -             -              -
206600   P   JORDAN 1H-30                     OK                    -            -             2,254          2,254            -        0.00000000            -            -           -            -             -           2,254            -
206700   P   CONNOR 1H-30                     OK                    -            -             2,254            -            2,254      0.00000000            -            -           -            -             -             -              -
206800   P   PARKER 1H-30                     OK                    -            -             2,255            -            2,255      0.00000000            -            -           -            -             -             -              -
206900   P   STACEY 1H-30                     OK                  6,157       32,644          14,037         14,037            -        0.15867646            -            -           -            -             -          14,037            -
207000   P   JOHNSON 9-10                     OK                    -            -            (5,411)           -           (5,411)     0.00000000            -            -           -            -             -             -              -
207100   P   FLYING J 10-10                   OK                    -            -            (2,209)           135         (2,344)     0.00000000            -            -           -            -             -             135            -
207200   P   MORRIS 4-12                      OK                    -            -               247            247            -        0.00000000            -            -           -            -             -             247              28
207300   P   PORTER SPARKMAN DEEP PROSPECT TX                       -            -               563            -              563      0.00000000            -            -           -            -             -             -              -
207400   P   ESPERANZA 3N FEE #1 BPO N/C      NM                    -            -             2,572          3,172           (600)     0.00000000            -            -           -            -             -           3,172            -
207500   P   ESPERANZA 3N FEE 2               NM                    -            -            11,093          2,944          8,148      0.00000000            -            -           -            -             -           2,944            -
207600   P   APPERSON 1E                      NM                    -            -            26,587         27,201           (614)     0.00000000            -            -           -            -             -          27,201            -
207700   P   MCALISTER OH B 1                 TX                    -            -            (2,736)         1,715         (4,451)     0.00000000            -            -           -            -             -           1,715            -
207800   P   APPERSON KMV 1                   NM                    -            -                  6           -                 6     0.00000000            -            -           -            -             -             -              -
207900   P   GENE 1H-31                       OK                    -            -            20,791         20,757              34     0.00000000            -            -           -            -             -          20,757            -
208000   P   APPERSON KMV 1A                  NM                    -            -                  6           -                 6     0.00000000            -            -           -            -             -             -              -
208100   P   EDWARDS 2-3 (HARTSHORNE)         OK                    -            -             1,211          1,211            -        0.00000000            -            -           -            -             -           1,211            -
208200   P   APPERSON KMV 1B                  NM                    -            -                  6           -                 6     0.00000000            -            -           -            -             -             -              -
208300   P   KENNY 3-3                        OK                    -            -               485            485            -        0.00000000            -            -           -            -             -             485            -
208400   P   PENNZOIL FED COM 9-3 - KONA'S    NM                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
208500   P   ELEVEN BAR 6-4                   OK                    -            -             7,384            753          6,631      0.00000000            -            -           -            -             -             753            -
208600   P   SOUTH TX CHILDRENS HOME 4(DEEP   TX                    -            -                  6           -                 6     0.00000000            -            -           -            -             -             -              -
208700   P   SPORT 4-25                       OK                    -            -               506            -              506      0.00000000            -            -           -            -             -             -              -
208800   P   TRENTHAM 1H-16                   OK                    832        7,135          39,902         15,796         24,106      0.10441994          2,517          -         2,517        2,517         2,517        18,313            (52)
208900   P   HARTMAN 2-34                     OK                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
209000   P   RITA 1H-35 (HARTSHORNE)          OK                    -            -             6,360          6,360            -        0.00000000            -            -           -            -             -           6,360            -
209100   P   TIMMONS 1H-35 (HARTSHORNE)       OK                    -            -            14,423         14,423            -        0.00000000            -            -           -            -             -          14,423            -
209200   P   PENNZOIL FEDERAL COM 15-2        NM                    -            -             7,606          2,217          5,389      0.00000000            -            -           -            -             -           2,217            -
209300   P   PETTIT 1H-32                     OK                    -            -            18,554         18,554            -        0.00000000            -            -           -            -             -          18,554            -
209400   P   DEDRICK A-1 (P&A)                OK                    -            -                 60           -                60     0.00000000            -            -           -            -             -             -              -
209500   P   MACKEY 1H-2                      OK                    -            -             8,929          8,929            -        0.00000000            -            -           -            -             -           8,929            -
209600   P   BUCKSPAN 1H-2                    OK                    -            -             9,476          9,476            -        0.00000000            -            -           -            -             -           9,476            -
209700   P   KERNS 1H-11 - NOT DRILLED        OK                    -            -             1,931            -            1,931      0.00000000            -            -           -            -             -             -              -
209800   P   COX, LINDA 1H-12                 OK                  7,580        1,224          20,585         20,585            -        0.86095749            -            -           -            -             -          20,585            -
209900   P   DIAN 1H-16                       OK                    -            -            13,887         13,881               6     0.00000000            -            -           -            -             -          13,881            -
210000   P   PHELPS 1H-20                     OK                    -            -               292            -              292      0.00000000            -            -           -            -             -             -              -
210100   P   BLANCO NE DK 41E                 NM                    -            -              (906)           -             (906)     0.00000000            -            -           -            -             -             -              -
210200   P   BLANCO NE DK 47N                 NM                    -            -               206              19           188      0.00000000            -            -           -            -             -               19           -
210300   P   MILL CREEK SALT WATER DISPOSAL   OK                    -            -                  6           -                 6     0.00000000            -            -           -            -             -             -              -
210400   P   HORNET 1-8                       OK                    -            -              (445)           -             (445)     0.00000000            -            -           -            -             -             -              -
210500   P   SMEDLEY 1-8                      OK                    -            -            (2,149)           -           (2,149)     0.00000000            -            -           -            -             -             -              -
210600   P   BABY RUTH FEE 2                  NM                    -            -               672            628              45     0.00000000            -            -           -            -             -             628            -
210700   P   EMMA 1H-11                       OK                    -            -            11,629         11,629            -        0.00000000            -            -           -            -             -          11,629            -
210800   P   YODA 1H-22                       OK                    -            -             7,828          7,828            -        0.00000000            -            -           -            -             -           7,828            -
210900   P   ANGIE 1H-22                      OK                    -            -             8,165          8,165            -        0.00000000            -            -           -            -             -           8,165            -
211000   P   GARETH 1H-22                     OK                    -            -             4,854          4,854            -        0.00000000            -            -           -            -             -           4,854            -
211100   P   AMBER 1H-22                      OK                    -            -             5,304          5,304            -        0.00000000            -            -           -            -             -           5,304            -
211200   P   VEACH 1-10                       OK                    -            -            (1,696)           -           (1,696)     0.00000000            -            -           -            -             -             -              -
211300   P   BETTY 1H-16                      OK                    -            -             7,093          7,086               6     0.00000000            -            -           -            -             -           7,086            -
211400   P   JOHN IH-16                       OK                    -            -             7,195          7,189               6     0.00000000            -            -           -            -             -           7,189            -
211500   P   WILFERD 1H-16                    OK                    -            -            10,386         10,380               6     0.00000000            -            -           -            -             -          10,380            -
211600   P   CARNEY 1H-36                     OK                    -            -            24,355         24,355            -        0.00000000            -            -           -            -             -          24,355            -
211700   P   CONN, MARIE 1H-21                OK                    -            -             4,404          4,404            -        0.00000000            -            -           -            -             -           4,404            -
211800   P   BONES, REILLY 1H-21              OK                  3,981        6,744           6,679          6,679            -        0.37117326            -            -           -            -             -           6,679            -
211900   P   JOEL 3H-1                        OK                    -            -            12,018         12,018            -        0.00000000            -            -           -            -             -          12,018            -
212000   P   FEDERAL 22 COM 2                 NM                    -            -             6,441          3,028          3,413      0.00000000            -            -           -            -             -           3,028            -
212100   P   RYLEE 3H-11                      OK                    -            -               -              -              -        0.00000000            -                        -            -             -             -              -
212200   P   DANA 1H-27                       OK                    -            -            19,517         19,242            274      0.00000000            -            -           -            -             -          19,242            -
212300   P   GRANDPA DOC 1H-21                OK                    -            -            16,328         16,328            -        0.00000000            -            -           -            -             -          16,328            -
212400   P   KATHY 1H-34                      OK                    -            -            11,382         11,382            -        0.00000000            -            -           -            -             -          11,382            -
212500   P   MARILYN 1H-36                    OK                    -            -            14,778         14,675            103      0.00000000            -            -           -            174           103        14,778            -
212600   P   MEDLEY 1H-21                     OK                    -            -            13,234         13,234            -        0.00000000            -            -           -            -             -          13,234            -
212700   P   JOE 1H-9                         OK                    -            -            14,782         14,782            -        0.00000000            -            -           -            -             -          14,782            -
212800   P   ALEX 1H-9                        OK                    -            -             7,226          7,226            -        0.00000000            -            -           -            -             -           7,226            -
212900   P   TRENT 1H-9                       OK                    -            -             6,815          6,815            -        0.00000000            -            -           -            -             -           6,815            -
213000   P   STEVEN 1H-9                      OK                    -            -            11,642         11,642            -        0.00000000            -            -           -            -             -          11,642            -
                                                                                    Case: 20-13664                            Doc: 57-2                           Filed: 12/02/20                          Page: 76 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule                                                                                      (15,131.68) Negative IDC
             December 31, 2019                                                                                                2,415,335.63   Positive IDC
                                                                           -               -          -                 -              -                    -
                                                           Oil, Gas & Liquid                                                                                       Allocated     Dry Hole     Net Income       % of Gross        % of Net      Statutory         AMT              AMT       Beginning
 Well#                       Well Name             State        Sales          Total GPT       LOE          Other Deducts      IDC              Depreciation       Overhead       Costs     Before Depletion    Income           Income        Depletion      Depreciation     Adjustment   Reserves


                                                                 11,009,719        544,088     2,620,672        2,758,518     2,400,204               803,197       3,664,383         -         (1,781,344)         1,651,717     1,660,819        876,382         803,197              -    32,909,863
213100   P   JILLIAN 1H-10                    OK                      2,090            145         4,391                70          -                       20            696                       (3,233)               314           -              -                 20             -           -
213200   P   COLLATT #2                       NM                        -              -             -                -             -                     -               -                            -                  -             -              -               -                -           -
213300   P   DANIELLE 1H-10 -CHANGED-DO NOT   OK                        -              -             -                -             -                     -               -                            -                  -             -              -               -                -           -
213400   P   ECHOLS COM 2                     NM                        -              -             -                -             -                     -               -                            -                  -             -              -               -                -           -
213500   P   DESIRAE 1H-10                    OK                      4,183            291         7,804              142           -                       19          1,392                       (5,465)               628           -              -                 19             -           -
213600   P   JARID 1H-10                      OK                      2,593            181         5,897                81          -                        2            863                       (4,431)               389           -              -                  2             -           -
213700   P   LORTON COMPR STATION PARTNER     OK                        -              -             -                -             -                     -               -                            -                  -             -              -               -                -           -
213800   P   WELLS COMPR STATION PARTNERSHI OK                          -              -             -                -             -                     -               -                            -                  -             -              -               -                -           -
213900   P   MATT 1H-11                       OK                      8,992            625        16,528              309           -                     -             2,993                      (11,462)             1,349           -              -               -                -        24,567
214000   P   PENNZOIL FEDERAL COM 15-3        NM                        -              -             -                -             -                     -               -                            -                  -             -              -               -                -           -
214100   P   LINDSAY 1H-11                    OK                      5,140            358         3,157              169           -                     -             1,711                         (255)               771           -              -               -                -        30,099
214200   P   EDDY 21 FED COM 3                NM                        -              -             -                -             -                     -               -                            -                  -             -              -               -                -           -
214300   P   LORTON 1-7                       OK                        306              17          256              -             -                        0            102                          (69)                 46          -              -                  0             -           -
214400   P   BLACK RIVER 10 FED COM 2         NM                        -              -             -                -             -                     -               -                            -                  -             -              -               -                -           -
214500   P   WELLS 1-4                        OK                        311              17          226              -             -                        3            104                          (38)                 47          -              -                  3             -           -
214600   P   STEPHENS #2                      NM                        -              -             -                -             -                     -               -                            -                  -             -              -               -                -           -
214700   P   DALE 1-6                         OK                        562              38          277              -             -                       (0)           187                            61                 84            61             61              (0)            -           -
214800   P   EDDY 21 FED COM 2                NM                        -              -             -                -             -                     -               -                            -                  -             -              -               -                -           -
214900   P   HAL 1-12                         OK                        285              17          233              -             -                        2              95                         (62)                 43          -              -                  2             -           -
215000   P   YATES 1-13                       OK                          55              1          145              -             -                        2              18                        (112)                  8          -              -                  2             -           -
215100   P   LORTON 2-7                       OK                        -              -               34             -             -                     -               -                            (34)               -             -              -               -                -           -
215200   P   STEPHENS 1-16                    OK                        227              16          244                (0)         -                        6              75                        (115)                 34          -              -                  6             -           -
215300   P   JOHNNY 1-10                      OK                        153              10          314              -             -                        3              51                        (225)                 23          -              -                  3             -           -
215400   P   MILKY WAY FEE 1                  NM                        -              -             -                -             -                     -               -                            -                  -             -              -               -                -           -
215500   P   BERRY 1-15                       OK                        -                (1)           35             -             -                        3            -                            (36)               -             -              -                  3             -           -
215600   P   MOUNDS FEDERAL COM 1             NM                        -              -             -                -             -                     -               -                            -                  -             -              -               -                -           -
215700   P   JOHNNY 2-10                      OK                        -                (0)           34             -             -                        2            -                            (36)               -             -              -                  2             -           -
215800   P   MORGAN 1-19                      OK                        137               7          288              -             -                        2              46                        (205)                 21          -              -                  2             -           -
215900   P   BERRY 2-15                       OK                        220               8          257              -             -                        2              73                        (120)                 33          -              -                  2             -           -
216000   P   YATES 3-13                       OK                        101               6          212              -             -                        3              33                        (154)                 15          -              -                  3             -           -
216100   P   TRACY 2-18                       OK                        915              50          319              -             -                        3            304                          238                137           238            137                3             -           -
216200   P   BRADLEY FED COM 1 (BPO) PENN     NM                        -              -             -                -             -                     -               -                            -                  -             -              -               -                -           -
216201   P   BRADLEY 14 FD CM (BPO) WFCMP     NM                        -              -             -                -             -                     -               -                            -                  -             -              -               -                -           -
216202   P   BRADLEY 14 FD CM 1 (BPO) CISCO   NM                        -              -             -                -             -                     -               -                            -                  -             -              -               -                -           -
216300   P   GATES HHC 1-19                   OK                        -                (0)           40             -             -                        0            -                            (40)               -             -              -                  0             -           -
216400   P   TRUMP HHC 1-18                   OK                        -                (1)         168              -             -                        0            -                           (166)               -             -              -                  0             -           -
216500   P   BERRY HHC 3-15                   OK                          64              2          242              -             -                        2              21                        (204)                 10          -              -                  2             -           -
216600   P   OPRAH HHC 1-17                   OK                          41              1          161              -             -                       (0)             13                        (135)                  6          -              -                 (0)            -           -
216700   P   HICKORY HILLS 1-25               OK                           0             (1)            8             -             -                        0               0                           (7)                 0          -              -                  0             -           -
216800   P   PRINCESS 4H-14                   OK                          16              0            57               10          -                     -                  5                         (57)                  2          -              -               -                -           -
216900   P   PRINCESS 3-14                    OK                        -              -             -                -             -                     -               -                            -                  -             -              -               -                -           -
217000   P   COOPER 3-7                       NM                        -              -             -                -             -                     -               -                            -                  -             -              -               -                -           -
217100   P   GATES HHC 2-19                   OK                          15             (0)         164              -             -                        0               5                        (154)                  2          -              -                  0             -           -
217200   P   BUFFET HHC 1-20                  OK                          58              3          185              -             -                       (0)             19                        (149)                  9          -              -                 (0)            -           -
217300   P   LUCAS HHC 1-33                   OK                        -              -               31             -             -                       (0)           -                            (31)               -             -              -                 (0)            -           -
217400   P   OTIS 14-1                        NM                        -              -             -                -             -                     -               -                            -                  -             -              -               -                -           -
217500   P   DELL HHC 1-29                    OK                        -                (1)           28             -             -                        0            -                            (27)               -             -              -                  0             -           -
217600   P   BRADLEY FED COM 2                NM                        -              -             -                -             -                     -               -                            -                  -             -              -               -                -           -
217700   P   WIEDEL WCS 1-5                   OK                          77             (2)         190                 0          -                       (0)             25                        (136)                 11          -              -                 (0)            -           -
217800   P   JACOB 1-6                        OK                        -              -               34             -             -                       (0)           -                            (34)               -             -              -                 (0)            -           -
217900   P   GREG WCS 1-18                    OK                        -              -               20             -             -                        0            -                            (20)               -             -              -                  0             -           -
218000   P   ENGEBRETSON 1-8                  OK                        -              -               34             -             -                       (0)           -                            (33)               -             -              -                 (0)            -           -
218100   P   TRACY 1-18                       OK                        146              10          258              -             -                        0              49                        (170)                 22          -              -                  0             -           -
218200   P   HENRY 3-22 (ABANDONED)           NM                        -              -             -                -             -                     -               -                            -                  -             -              -               -                -           -
218300   P   KATHRYN 1H-29                    OK                     12,914            899        11,060              423           -                     -             4,298                       (3,766)             1,937           -              -               -                -       102,216
218400   P   BUTTERFINGER FEDERAL COM 1       NM                        -              -             -                -             -                     -               -                            -                  -             -              -               -                -           -
218500   P   REX 1H-29                        OK                     18,857          1,312         8,461              624           -                     -             6,276                        2,184              2,829         2,184          2,184             -                -       168,529
218600   P   STEPHENS A-2                     NM                        -              -             -                -             -                     -               -                            -                  -             -              -               -                -           -
218700   P   HENDERSHOT 7-5                   OK                        -              -             -                -             -                     -               -                            -                  -             -              -               -                -           -
218800   P   CITY OF LEHIGH FEDERAL 21-1H     OK                        290              15          256                96          -                        4              97                        (177)                 44          -              -                  4             -           -
218900   P   KIMZEY 8-5                       OK                        -              -             -                -             -                     -               -                            -                  -             -              -               -                -           -
219000   P   RIVERSIDE 1-23                   OK                        -              -             -                -             -                     -               -                            -                  -             -              -               -                -           -
219100   P   RIVERSIDE 1-26                   OK                        -              -             -                -             -                     -               -                            -                  -             -              -               -                -           -
219200   P   EDDY FEE #1                      NM                        -              -             -                -             -                     -               -                            -                  -             -              -               -                -           -
219300   P   MOONEY 10-34                     OK                        -              -             -                -             -                     -               -                            -                  -             -              -               -                -           -
219400   P   VOGLE 11-34 (DRY)                OK                        -              -             -                -             -                     -               -                            -                  -             -              -               -                -           -
219500   P   ROBERTS RANCH 11-18              OK                        -              -             -                -             -                     -               -                            -                  -             -              -               -                -           -
219600   P   MOLLIE 1-8                       OK                        -              -             -                -             -                     -               -                            -                  -             -              -               -                -           -
219700   P   KEEDON 1-28                      OK                        -              -             -                -             -                     -               -                            -                  -             -              -               -                -           -
219800   P   BATTLE 1-28                      OK                        -              -             -                -             -                     -               -                            -                  -             -              -               -                -           -
219900   P   CHESTER 1-33                     OK                        -              -             -                -             -                     -               -                            -                  -             -              -               -                -           -
220000   P   CODY 1-33                        OK                        -              -             -                -             -                     -               -                            -                  -             -              -               -                -           -
220100   P   BRONCHO 1-33                     OK                        -              -             -                -             -                     -               -                            -                  -             -              -               -                -           -
220200   P   TUBB ESTATE, JB NO 1, AKA 1-16   TX                        -              -             -                -             -                     -               -                            -                  -             -              -               -                -           -
                                                                                     Case: 20-13664                    Doc: 57-2                 Filed: 12/02/20                      Page: 77 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule
             December 31, 2019


                                                           Current Year   Ending           Cost or      A/Depletion     Undepleted        Cost          Cost        Cost Depl    Adj Cost    Allowable     Non-Excess     A/Depletion     Exess IDC
 Well#                       Well Name             State    Production    Reserves       Other Basis      at BOY          Cost        Depletion Rate   Depletion    Adjustment   Depletion   Depletion      Depletion       at EOY       Per Property


                                                              4,700,768   28,209,095     143,668,322     98,034,417     45,633,905                      2,494,972          -     2,494,971    3,268,362      2,514,197    100,548,614      1,586,907
100000
213100   P   JILLIAN 1H-10                    OK                    -            -             8,966          8,966            -        0.00000000            -            -           -            -              -            8,966            -
213200   P   COLLATT #2                       NM                    -            -            22,566         21,141          1,425      0.00000000            -            -           -            -              -           21,141            -
213300   P   DANIELLE 1H-10 -CHANGED-DO NOT   OK                    -            -               -              -              -        0.00000000            -            -           -            -              -              -              -
213400   P   ECHOLS COM 2                     NM                    -            -             8,412          4,405          4,007      0.00000000            -            -           -            -              -            4,405            -
213500   P   DESIRAE 1H-10                    OK                    -            -             7,625          7,625            -        0.00000000            -            -           -            -              -            7,625            -
213600   P   JARID 1H-10                      OK                    -            -             8,502          8,502            -        0.00000000            -            -           -            -              -            8,502            -
213700   P   LORTON COMPR STATION PARTNER     OK                    -            -               -              -              -        0.00000000            -            -           -            -              -              -              -
213800   P   WELLS COMPR STATION PARTNERSHI OK                      -            -               -              -              -        0.00000000            -            -           -            -              -              -              -
213900   P   MATT 1H-11                       OK                 10,429       14,137          12,899         12,899            -        0.42453179            -            -           -            -              -           12,899            -
214000   P   PENNZOIL FEDERAL COM 15-3        NM                    -            -             1,264          2,191           (927)     0.00000000            -            -           -            -              -            2,191            -
214100   P   LINDSAY 1H-11                    OK                  5,688       24,411          14,484         14,484            -        0.18896346            -            -           -            -              -           14,484            -
214200   P   EDDY 21 FED COM 3                NM                    -            -            46,188         16,662         29,526      0.00000000            -            -           -            -              -           16,662            -
214300   P   LORTON 1-7                       OK                    -            -            23,158         20,458          2,700      0.00000000            -            -           -            -              -           20,458            -
214400   P   BLACK RIVER 10 FED COM 2         NM                    -            -            82,286         76,987          5,299      0.00000000            -            -           -            -              -           76,987            -
214500   P   WELLS 1-4                        OK                    -            -            10,202          9,252            950      0.00000000            -            -           -            -              -            9,252            -
214600   P   STEPHENS #2                      NM                    -            -            22,080         22,880           (801)     0.00000000            -            -           -            -              -           22,880            -
214700   P   DALE 1-6                         OK                    -            -            17,719         14,535          3,184      0.00000000            -            -           -              61             61        14,596            -
214800   P   EDDY 21 FED COM 2                NM                    -            -             1,875            399          1,476      0.00000000            -            -           -            -              -              399            -
214900   P   HAL 1-12                         OK                    -            -             4,581          4,635            (53)     0.00000000            -            -           -            -              -            4,635            -
215000   P   YATES 1-13                       OK                    -            -             7,178          6,705            474      0.00000000            -            -           -            -              -            6,705            -
215100   P   LORTON 2-7                       OK                    -            -             2,952               0         2,952      0.00000000            -            -           -            -              -                 0           -
215200   P   STEPHENS 1-16                    OK                    -            -            11,945         12,369           (424)     0.00000000            -            -           -            -              -           12,369            -
215300   P   JOHNNY 1-10                      OK                    -            -            12,171          9,762          2,409      0.00000000            -            -           -            -              -            9,762            -
215400   P   MILKY WAY FEE 1                  NM                    -            -               399            399            -        0.00000000            -            -           -            -              -              399            -
215500   P   BERRY 1-15                       OK                    -            -            12,695          6,233          6,462      0.00000000            -            -           -            -              -            6,233            -
215600   P   MOUNDS FEDERAL COM 1             NM                    -            -                  5           -                 5     0.00000000            -            -           -            -              -              -              -
215700   P   JOHNNY 2-10                      OK                    -            -             2,716          2,673              43     0.00000000            -            -           -            -              -            2,673            -
215800   P   MORGAN 1-19                      OK                    -            -            11,125         10,038          1,087      0.00000000            -            -           -            -              -           10,038            -
215900   P   BERRY 2-15                       OK                    -            -            12,004         12,004            -        0.00000000            -            -           -            -              -           12,004            -
216000   P   YATES 3-13                       OK                    -            -            22,734         22,332            402      0.00000000            -            -           -            -              -           22,332            -
216100   P   TRACY 2-18                       OK                    -            -            41,173         33,224          7,948      0.00000000            -            -           -            137            137         33,361            -
216200   P   BRADLEY FED COM 1 (BPO) PENN     NM                    -            -             6,025          6,025            -        0.00000000            -            -           -            -              -            6,025            -
216201   P   BRADLEY 14 FD CM (BPO) WFCMP     NM                    -            -              (278)           -             (278)     0.00000000            -            -           -            -              -              -              -
216202   P   BRADLEY 14 FD CM 1 (BPO) CISCO   NM                    -            -                  6           -                 6     0.00000000            -            -           -            -              -              -              -
216300   P   GATES HHC 1-19                   OK                    -            -            17,556         15,790          1,766      0.00000000            -            -           -            -              -           15,790            -
216400   P   TRUMP HHC 1-18                   OK                    -            -            12,488          7,708          4,779      0.00000000            -            -           -            -              -            7,708            -
216500   P   BERRY HHC 3-15                   OK                    -            -             5,718          5,136            582      0.00000000            -            -           -            -              -            5,136            -
216600   P   OPRAH HHC 1-17                   OK                    -            -             7,706          4,199          3,506      0.00000000            -            -           -            -              -            4,199            -
216700   P   HICKORY HILLS 1-25               OK                    -            -               -              -              -        0.00000000            -            -           -            -              -              -              -
216800   P   PRINCESS 4H-14                   OK                    -            -             4,505          4,407              98     0.00000000            -            -           -            -              -            4,407            -
216900   P   PRINCESS 3-14                    OK                    -            -               -              -              -        0.00000000            -            -           -            -              -              -              -
217000   P   COOPER 3-7                       NM                    -            -            13,693         11,514          2,179      0.00000000            -            -           -            -              -           11,514            -
217100   P   GATES HHC 2-19                   OK                    -            -            22,508         12,663          9,845      0.00000000            -            -           -            -              -           12,663            -
217200   P   BUFFET HHC 1-20                  OK                    -            -            17,116         12,123          4,994      0.00000000            -            -           -            -              -           12,123            -
217300   P   LUCAS HHC 1-33                   OK                    -            -               -              -              -        0.00000000            -            -           -            -              -              -              -
217400   P   OTIS 14-1                        NM                    -            -               394            138            256      0.00000000            -            -           -            -              -              138            -
217500   P   DELL HHC 1-29                    OK                    -            -            13,694         11,433          2,261      0.00000000            -            -           -            -              -           11,433            -
217600   P   BRADLEY FED COM 2                NM                    -            -                 43           -                43     0.00000000            -            -           -            -              -              -              -
217700   P   WIEDEL WCS 1-5                   OK                    -            -             5,572          2,296          3,276      0.00000000            -            -           -            -              -            2,296            -
217800   P   JACOB 1-6                        OK                    -            -             4,541          2,896          1,645      0.00000000            -            -           -            -              -            2,896            -
217900   P   GREG WCS 1-18                    OK                    -            -             3,308              12         3,295      0.00000000            -            -           -            -              -                12           -
218000   P   ENGEBRETSON 1-8                  OK                    -            -               -              -              -        0.00000000            -            -           -            -              -              -              -
218100   P   TRACY 1-18                       OK                    -            -            37,348         35,468          1,880      0.00000000            -            -           -            -              -           35,468            -
218200   P   HENRY 3-22 (ABANDONED)           NM                    -            -               306            -              306      0.00000000            -            -           -            -              -              -              -
218300   P   KATHRYN 1H-29                    OK                 14,362       87,855           7,937          7,937            -        0.14050134            -            -           -            -              -            7,937            -
218400   P   BUTTERFINGER FEDERAL COM 1       NM                    -            -             6,290          6,290            -        0.00000000            -            -           -            -              -            6,290            -
218500   P   REX 1H-29                        OK                 21,156      147,373          16,908         16,908            -        0.12553447            -            -           -          2,184            -           16,908            -
218600   P   STEPHENS A-2                     NM                    -            -             7,441          2,468          4,973      0.00000000            -            -           -            -              -            2,468            -
218700   P   HENDERSHOT 7-5                   OK                    -            -            (7,521)           -           (7,521)     0.00000000            -            -           -            -              -              -              -
218800   P   CITY OF LEHIGH FEDERAL 21-1H     OK                    -            -            29,710         27,418          2,292      0.00000000            -            -           -            -              -           27,418            -
218900   P   KIMZEY 8-5                       OK                    -            -            (5,274)           -           (5,274)     0.00000000            -            -           -            -              -              -              -
219000   P   RIVERSIDE 1-23                   OK                    -            -               (25)           -              (25)     0.00000000            -            -           -            -              -              -              -
219100   P   RIVERSIDE 1-26                   OK                    -            -                  6              0              6     0.00000000            -            -           -            -              -                 0           -
219200   P   EDDY FEE #1                      NM                    -            -            (6,087)           -           (6,087)     0.00000000            -            -           -            -              -              -              -
219300   P   MOONEY 10-34                     OK                    -            -           (27,017)           -          (27,017)     0.00000000            -            -           -            -              -              -              -
219400   P   VOGLE 11-34 (DRY)                OK                    -            -                  6           -                 6     0.00000000            -            -           -            -              -              -              -
219500   P   ROBERTS RANCH 11-18              OK                    -            -              (997)             90        (1,087)     0.00000000            -            -           -            -              -                90           -
219600   P   MOLLIE 1-8                       OK                    -            -              (189)           -             (189)     0.00000000            -            -           -            -              -              -              -
219700   P   KEEDON 1-28                      OK                    -            -              (407)           -             (407)     0.00000000            -            -           -            -              -              -              -
219800   P   BATTLE 1-28                      OK                    -            -            (4,058)           -           (4,058)     0.00000000            -            -           -            -              -              -              -
219900   P   CHESTER 1-33                     OK                    -            -           (11,712)           -          (11,712)     0.00000000            -            -           -            -              -              -              -
220000   P   CODY 1-33                        OK                    -            -            (1,070)           -           (1,070)     0.00000000            -            -           -            -              -              -              -
220100   P   BRONCHO 1-33                     OK                    -            -              (337)           -             (337)     0.00000000            -            -           -            -              -              -              -
220200   P   TUBB ESTATE, JB NO 1, AKA 1-16   TX                    -            -             2,294          2,294            -        0.00000000            -            -           -            -              -            2,294            -
                                                                                    Case: 20-13664                            Doc: 57-2                          Filed: 12/02/20                         Page: 78 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule                                                                                      (15,131.68) Negative IDC
             December 31, 2019                                                                                                2,415,335.63   Positive IDC
                                                                           -               -          -                  -             -                    -
                                                           Oil, Gas & Liquid                                                                                      Allocated    Dry Hole     Net Income       % of Gross        % of Net     Statutory        AMT             AMT       Beginning
 Well#                      Well Name              State        Sales          Total GPT       LOE           Other Deducts     IDC              Depreciation      Overhead      Costs     Before Depletion    Income           Income       Depletion     Depreciation    Adjustment   Reserves


                                                                 11,009,719        544,088     2,620,672         2,758,518    2,400,204               803,197      3,664,383        -         (1,781,344)         1,651,717     1,660,819       876,382        803,197             -    32,909,863
220300   P   BLANCO NE DK 340M                NM                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
220400   P   VICTOR 1-1                       OK                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
220500   P   CODY 1-12 (SUSP $ ONLY)          OK                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
220600   P   FEDERAL 22 COM 4 BPO/NC          NM                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
220700   P   KIMBELING 2-19 (SUSP $ ONLY)     OK                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
220800   P   GRANDI 2                         NM                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
220900   P   MCINTOSH EST 2-29 (SUSP $ ONLY   OK                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
221000   P   PENNZOIL FED COM 9-4 - KONA'S    NM                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
221100   P   MICHAEL 1-32 (SUSP $ ONLY)       OK                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
221200   P   FORD 1-1 (SUSP $ ONLY)           OK                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
221300   P   ROMINE 1-8 (SUSP $ ONLY)         OK                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
221400   P   SALLY 1-32 (SUSP $ ONLY)         OK                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
221500   P   COCHRAN 1H-20                    OK                     12,794            719         4,524             2,803            33                    63         4,258                         393              1,919           393           393              63            -        34,417
221600   P   HIDDEN ASSETS #1                 NM                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
221700   P   NORTH MILL CREEK #3 COMPR PART   OK                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
221800   P   ELEVEN BAR 6-5                   OK                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
221900   P   ALAN 1H-33                       OK                      1,552            108         3,138                 51         -                     -              516                      (2,262)               233           -             -              -               -           -
222000   P   FRANCIS FEE 1                    NM                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
222100   P   LORTON 2-10                      OK                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
222200   P   BUTTERFINGER FEE COM 2           NM                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
222300   P   WILLIAMS 12 #1, CV RA SUI        LA                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
222400   P   LOUISE FEE 1 & 2                 NM                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
222500   P   LOTT 1-26                        OK                        -                 0            (0)             -            -                        0           -                              0               -               0           -                 0            -           -
222600   P   NUTRAGEOUS FEDERAL 1 (NOT CANA   NM                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
222700   P   LORTON 2-26                      OK                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
222800   P   LOTT 3-26                        OK                          1               1             3              -            -                        0             0                           (3)                 0          -             -                 0            -           -
222900   P   LOTT 4-26                        OK                        -              -               (0)             -            -                     -              -                              0               -               0           -              -               -           -
223000   P   HILL, A.G. 1-25                  OK                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
223100   P   ALEXANDER 1-25                   OK                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
223200   P   GRACE 1H-7                       OK                      1,611            112         3,806                 59         -                     -              536                      (2,902)               242           -             -              -               -           -
223300   P   LILLIE 1H-13                     OK                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
223400   P   COLE 1H-13                       OK                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
223500   P   DALE 1H-13                       OK                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
223600   P   TINA 1H-13                       OK                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
223700   P   GEORGE 1H-14                     OK                        -              -             -                 -            -                        0           -                             (0)              -             -             -                 0            -           -
223800   P   MARY 1H-14                       OK                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
223900   P   SHARON 1H-14                     OK                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
224000   P   MILO 1H-14                       OK                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
224100   P   URQUHART 36-5                    OK                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
224200   P   JORDAN 1H-18 (DRY)               OK                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
224300   P   ALBERT 1H-18                     OK                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
224400   P   TWIX FEE COM 1 (NOT CANAAN'S)    NM                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
224500   P   RUTH 1H-18                       OK                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
224600   P   DESTA 1H-18                      OK                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
224700   P   FLOYD 1H-18                      OK                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
224800   P   JC 3H-10                         OK                          0            -                1                 0         -                     -                0                           (1)                 0          -             -              -               -           -
224900   P   JC 3-10                          OK                          0               0             2                 0         -                     -                0                           (1)                 0          -             -              -               -             5
225000   P   CHASE 11 FEDERAL COM 002         NM                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
225100   P   ELOISE 1H-25                     OK                      6,093            424         3,277               205          -                       12         2,028                         146                914           146           146              12            -        24,823
225200   P   KRISTY 1H-25                     OK                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
225300   P   CHERIE 1H-25                     OK                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
225400   P   SUMMER 1H-25                     OK                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
225500   P   THEDA 1H-26                      OK                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
225600   P   AUDREY 1H-26                     OK                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
225700   P   GINGER 1H-26-DO NOT USE          OK                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
225800   P   LAHOMA 1H-26                     OK                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
225900   P   DESSIE 1H-35                     OK                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
226000   P   PECOS RIVER 14 #1                NM                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
226100   P   RICK 1H-35                       OK                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
226200   P   MILKY WAY FEE 2 BPO (P&A)        NM                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
226300   P   EUAL 2H-33                       OK                        385              27        3,136                 14         -                     -              128                      (2,920)                 58          -             -              -               -           -
226400   P   FEDERAL RR COM 2 (BPO/NC)        NM                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
226500   P   PAIGE 1H-33                      OK                        921              64        2,506                 32         -                     -              306                      (1,988)               138           -             -              -               -           -
226600   P   RUTHIE FEE 1 (P&A)               NM                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
226700   P   ELMER 1H-32                      OK                      1,739            121         3,157                 59         -                       50           579                      (2,227)               261           -             -                50            -           -
226800   P   FOBB A & B                       OK                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
226900   P   KENZIE 1H-32                     OK                        641              45        3,158                 21         -                     -              213                      (2,796)                 96          -             -              -               -           -
227000   P   GRANDI 22 3                      NM                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
227100   P   CODEY 1H-31                      OK                      4,047            281         6,852               141          -                       79         1,347                      (4,653)               607           -             -                79            -           -
227200   P   HIDDEN ASSETS #2                 NM                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
227300   P   MADISON 1H-27                    OK                     15,280          1,063         3,114               513          -                     -            5,086                       5,506              2,292         5,506         2,292            -               -       197,886
227400   P   TELLTALE 11 FED 1                NM                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
227500   P   HORSE CREEK 1-8 - NOT CANAAN'S   OK                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
227600   P   ANNA 1H-27                       OK                        -              -             -                 -            -                     -              -                           -                  -             -             -              -               -           -
                                                                                     Case: 20-13664                     Doc: 57-2                  Filed: 12/02/20                      Page: 79 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule
             December 31, 2019


                                                           Current Year   Ending           Cost or       A/Depletion     Undepleted         Cost          Cost        Cost Depl    Adj Cost    Allowable    Non-Excess    A/Depletion     Exess IDC
 Well#                      Well Name              State    Production    Reserves       Other Basis       at BOY          Cost         Depletion Rate   Depletion    Adjustment   Depletion   Depletion     Depletion      at EOY       Per Property


                                                              4,700,768   28,209,095     143,668,322      98,034,417     45,633,905                       2,494,972          -     2,494,971    3,268,362     2,514,197   100,548,614      1,586,907
100000
220300   P   BLANCO NE DK 340M                NM                    -            -              (973)               0          (973)      0.00000000            -            -           -            -             -                0           -
220400   P   VICTOR 1-1                       OK                    -            -               (35)            -              (35)      0.00000000            -            -           -            -             -             -              -
220500   P   CODY 1-12 (SUSP $ ONLY)          OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
220600   P   FEDERAL 22 COM 4 BPO/NC          NM                    -            -            17,486           5,939         11,548       0.00000000            -            -           -            -             -           5,939            -
220700   P   KIMBELING 2-19 (SUSP $ ONLY)     OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
220800   P   GRANDI 2                         NM                    -            -            43,379             -           43,379       0.00000000            -            -           -            -             -             -              -
220900   P   MCINTOSH EST 2-29 (SUSP $ ONLY   OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
221000   P   PENNZOIL FED COM 9-4 - KONA'S    NM                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
221100   P   MICHAEL 1-32 (SUSP $ ONLY)       OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
221200   P   FORD 1-1 (SUSP $ ONLY)           OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
221300   P   ROMINE 1-8 (SUSP $ ONLY)         OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
221400   P   SALLY 1-32 (SUSP $ ONLY)         OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
221500   P   COCHRAN 1H-20                    OK                  5,214       29,203         755,728         491,048        264,680       0.15150256         40,100          -        40,100       40,100        40,100       531,148              28
221600   P   HIDDEN ASSETS #1                 NM                    -            -            76,570          77,303           (733)      0.00000000            -            -           -            -             -          77,303            -
221700   P   NORTH MILL CREEK #3 COMPR PART   OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
221800   P   ELEVEN BAR 6-5                   OK                    -            -              (110)            -             (110)      0.00000000            -            -           -            -             -             -              -
221900   P   ALAN 1H-33                       OK                    -            -             8,949           8,946               3      0.00000000            -            -           -            -             -           8,946            -
222000   P   FRANCIS FEE 1                    NM                    -            -            11,053           8,472          2,581       0.00000000            -            -           -            -             -           8,472            -
222100   P   LORTON 2-10                      OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
222200   P   BUTTERFINGER FEE COM 2           NM                    -            -            32,024          14,586         17,438       0.00000000            -            -           -            -             -          14,586            -
222300   P   WILLIAMS 12 #1, CV RA SUI        LA                    -            -               254             169              86      0.00000000            -            -           -            -             -             169            -
222400   P   LOUISE FEE 1 & 2                 NM                    -            -            (1,294)          3,490         (4,783)      0.00000000            -            -           -            -             -           3,490            -
222500   P   LOTT 1-26                        OK                    -            -               587             385            202       0.00000000            -            -           -            -             -             385            -
222600   P   NUTRAGEOUS FEDERAL 1 (NOT CANA   NM                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
222700   P   LORTON 2-26                      OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
222800   P   LOTT 3-26                        OK                    -            -                 (2)           -                (2)     0.00000000            -            -           -            -             -             -              -
222900   P   LOTT 4-26                        OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
223000   P   HILL, A.G. 1-25                  OK                    -            -               (56)            -              (56)      0.00000000            -            -           -            -             -             -              -
223100   P   ALEXANDER 1-25                   OK                    -            -                 14               4             10      0.00000000            -            -           -            -             -                4           -
223200   P   GRACE 1H-7                       OK                    -            -            19,674          19,674            -         0.00000000            -            -           -            -             -          19,674            -
223300   P   LILLIE 1H-13                     OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
223400   P   COLE 1H-13                       OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
223500   P   DALE 1H-13                       OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
223600   P   TINA 1H-13                       OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
223700   P   GEORGE 1H-14                     OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
223800   P   MARY 1H-14                       OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
223900   P   SHARON 1H-14                     OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
224000   P   MILO 1H-14                       OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
224100   P   URQUHART 36-5                    OK                    -            -                  6            -                 6      0.00000000            -            -           -            -             -             -              -
224200   P   JORDAN 1H-18 (DRY)               OK                    -            -            78,386             -           78,386       0.00000000            -            -           -            -             -             -              -
224300   P   ALBERT 1H-18                     OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
224400   P   TWIX FEE COM 1 (NOT CANAAN'S)    NM                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
224500   P   RUTH 1H-18                       OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
224600   P   DESTA 1H-18                      OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
224700   P   FLOYD 1H-18                      OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
224800   P   JC 3H-10                         OK                    -            -             8,905           8,361            544       0.00000000            -            -           -            -             -           8,361            -
224900   P   JC 3-10                          OK                      1            4             123               53             70      0.11759878              8          -             8            8             8             62           -
225000   P   CHASE 11 FEDERAL COM 002         NM                    -            -             8,259           9,124           (865)      0.00000000            -            -           -            -             -           9,124            -
225100   P   ELOISE 1H-25                     OK                  7,313       17,510          14,583          14,583            -         0.29461888            -            -           -            146           -          14,583            -
225200   P   KRISTY 1H-25                     OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
225300   P   CHERIE 1H-25                     OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
225400   P   SUMMER 1H-25                     OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
225500   P   THEDA 1H-26                      OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
225600   P   AUDREY 1H-26                     OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
225700   P   GINGER 1H-26-DO NOT USE          OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
225800   P   LAHOMA 1H-26                     OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
225900   P   DESSIE 1H-35                     OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
226000   P   PECOS RIVER 14 #1                NM                    -            -           141,725          91,301         50,425       0.00000000            -                        -            -             -          91,301            -
226100   P   RICK 1H-35                       OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
226200   P   MILKY WAY FEE 2 BPO (P&A)        NM                    -            -              (521)              82          (603)      0.00000000            -            -           -            -             -               82           -
226300   P   EUAL 2H-33                       OK                    -            -            12,683          12,680               3      0.00000000            -            -           -            -             -          12,680            -
226400   P   FEDERAL RR COM 2 (BPO/NC)        NM                    -            -             1,076               78           999       0.00000000            -            -           -            -             -               78           -
226500   P   PAIGE 1H-33                      OK                    -            -             6,015           6,015            -         0.00000000            -            -           -            -             -           6,015            -
226600   P   RUTHIE FEE 1 (P&A)               NM                    -            -              (394)            432           (826)      0.00000000            -            -           -            -             -             432            -
226700   P   ELMER 1H-32                      OK                    -            -             5,046           3,833          1,213       0.00000000            -            -           -            -             -           3,833            -
226800   P   FOBB A & B                       OK                    -            -              (233)            -             (233)      0.00000000            -            -           -            -             -             -              -
226900   P   KENZIE 1H-32                     OK                    -            -            11,795          11,309            486       0.00000000            -            -           -            -             -          11,309            -
227000   P   GRANDI 22 3                      NM                    -            -           435,902         433,463          2,438       0.00000000            -            -           -            -             -         433,463            -
227100   P   CODEY 1H-31                      OK                    -            -            11,977          11,972               6      0.00000000            -            -           -            -             -          11,972            -
227200   P   HIDDEN ASSETS #2                 NM                    -            -            68,875          69,096           (221)      0.00000000            -            -           -            -             -          69,096            -
227300   P   MADISON 1H-27                    OK                 17,557      180,328           5,477           5,477            -         0.08872518            -            -           -          2,292           -           5,477            -
227400   P   TELLTALE 11 FED 1                NM                    -            -             3,261           5,054         (1,793)      0.00000000            -            -           -            -             -           5,054            -
227500   P   HORSE CREEK 1-8 - NOT CANAAN'S   OK                    -            -                  6            -                 6      0.00000000            -            -           -            -             -             -              -
227600   P   ANNA 1H-27                       OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
                                                                                   Case: 20-13664                          Doc: 57-2                           Filed: 12/02/20                         Page: 80 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule                                                                                   (15,131.68) Negative IDC
             December 31, 2019                                                                                             2,415,335.63   Positive IDC
                                                                          -               -         -                 -             -                    -
                                                          Oil, Gas & Liquid                                                                                     Allocated    Dry Hole     Net Income       % of Gross        % of Net     Statutory        AMT              AMT       Beginning
 Well#                       Well Name            State        Sales          Total GPT       LOE         Other Deducts     IDC              Depreciation       Overhead      Costs     Before Depletion    Income           Income       Depletion     Depreciation     Adjustment   Reserves


                                                                11,009,719        544,088     2,620,672       2,758,518    2,400,204               803,197       3,664,383        -         (1,781,344)         1,651,717     1,660,819       876,382        803,197              -    32,909,863
227700   P   JANET 1H-27                     OK                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
227800   P   JULIE 1H-36                     OK                      8,686            606        11,681             291          -                     -             2,891                      (6,783)             1,303           -             -              -                -           -
227900   P   LETHA 1H-36                     OK                      3,164            220        10,412             112          -                       47          1,053                      (8,680)               475           -             -                47             -           -
228000   P   CIMARRON 23 FED 1               NM                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
228100   P   ALMA 1H-1                       OK                      4,494            312         7,113             153          -                     -             1,496                      (4,580)               674           -             -              -                -           -
228200   P   APPERSON 30-11-30 #4            NM                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
228300   P   NATTIE GANN 1H-01               OK                     13,183            915         5,054             462          -                     -             4,388                       2,363              1,977         2,363         1,977            -                -       111,241
228400   P   BAR W FEE 1 & 2                 NM                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
228401   P   BAR W FEE 1                     NM                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
228402   P   BAR W FEE 2                     NM                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
228500   P   EVELYN 1H-02                    OK                        630              44        3,395               21         -                     -               210                      (3,039)                 94          -             -              -                -           -
228600   P   BLANCO, NE DK 49M               NM                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
228700   P   KYLE 1H-02                      OK                        815              57        3,158               27         -                     -               271                      (2,698)               122           -             -              -                -           -
228800   P   SMITH FED GAS COM 2             NM                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
228900   P   RACHEL 1H-8                     OK                      3,736            260         3,483             124          -                       (2)         1,243                      (1,373)               560           -             -                (2)            -           -
229000   P   SMITH FED GAS COM 3             NM                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
229100   P   PATSY 1H-8-do not use           OK                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
229200   P   SMITH FED GAS COM 4             NM                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
229300   P   JUNE 1H-8                       OK                      1,007              70        9,566               34         -                     -               335                      (8,997)               151           -             -              -                -           -
229400   P   MALONE ASA FED COM 1            NM                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
229500   P   JACK 1H-8                       OK                      1,527            106         6,269               52         -                     -               508                      (5,409)               229           -             -              -                -           -
229600   P   MALONE ASA FED COM 2            NM                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
229700   P   DEDE 1H-34                      OK                      1,172              82        3,112               38         -                     -               390                      (2,451)               176           -             -              -                -           -
229800   P   MALONE ASA FED COM 3            NM                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
229900   P   STIPE 1-31                      OK                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
230000   P   BAR W FEE 3, 4 & 5 (APO)        NM                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
230001   P   BAR W FEE 3                     NM                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
230002   P   BAR W FEE 4                     NM                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
230003   P   BAR W FEE 5                     NM                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
230100   P   PRINCESS 4-14 (P&A 6/19/06)     OK                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
230200   P   CHARLES FEE 1 (APO)             NM                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
230300   P   MILLER TROY 4-16                OK                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
230400   P   SL 2220 (5900 B SUG) HML        LA                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
230500   P   BENTLEY 1-5                     OK                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
230600   P   A CROSS RANCH 1-30              OK                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
230700   P   CROW 2-8                        OK                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
230800   P   ADAMS O 1-27                    OK                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
230900   P   NINETTE 1H-7                    OK                      3,032            211         3,157             102          -                     -             1,009                      (1,448)               455           -             -              -                -           -
231000   P   ADAMS Q                         OK                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
231100   P   ANITA 1H-7                      OK                        657              46        3,157               23         -                     -               219                      (2,788)                 99          -             -              -                -           -
231200   P   ADAMS R                         OK                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
231300   P   OMER 1H-7                       OK                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
231400   P   ADAMS S                         OK                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
231500   P   PAT 1H-12                       OK                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
231600   P   ANDERSON A 1-32                 OK                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
231700   P   OLYVE 1H-12                     OK                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
231800   P   ANN 1-34                        OK                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
231900   P   ORIN 1H-12                      OK                     11,855            814         3,646             502          -                     -             3,946                       2,948              1,778         2,948         1,778            -                -        84,274
232000   P   ARNETT, C O 1-17                OK                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
232100   P   MINA 1H-4                       OK                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
232200   P   ATKINS 1-4 (WBO)                OK                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
232300   P   OLIVER 1H-4                     OK                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
232400   P   BAKER 13-1 & 13-2               OK                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
232401   P   BAKER 13-1                      OK                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
232402   P   BAKER 13-2                      OK                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
232500   P   BLANCO, NE DK 19M               NM                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
232600   P   BAKER 1-10                      OK                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
232700   P   CORBEN 1H-5                     OK                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
232800   P   BAKER 2-29                      OK                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
232900   P   GAGE 1H-5                       OK                        -              -             252             -            -                     -               -                          (252)               -             -             -              -                -           -
233000   P   BAKER 3-33                      OK                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
233100   P   JENNA 1H-5                      OK                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
233200   P   BALLEW 1-8                      OK                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
233400   P   BAMA 6-27                       OK                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
233500   P   VIRGINIA 1H-6                   OK                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
233600   P   BAMA 7-27                       OK                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
233700   P   JANICE 1H-6                     OK                        498              35        2,504               19         -                    (227)            166                      (1,998)                 75          -             -             (227)             -           -
233800   P   BAMA 9                          OK                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
233900   P   VIRGIE 1H-6                     OK                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
234000   P   BAR K RANCH                     OK                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
234100   P   GAGE 1H-6                       OK                      8,014            559         8,744             252          -                     -             2,667                      (4,208)             1,202           -             -              -                -           -
234200   P   BARBY 1                         OK                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
234300   P   JAVIN 1H-8                      OK                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
234400   P   BARNES 1-35                     OK                        -              -             -               -            -                     -               -                           -                  -             -             -              -                -           -
                                                                                    Case: 20-13664                    Doc: 57-2                 Filed: 12/02/20                      Page: 81 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule
             December 31, 2019


                                                          Current Year   Ending           Cost or      A/Depletion     Undepleted        Cost          Cost        Cost Depl    Adj Cost    Allowable    Non-Excess    A/Depletion     Exess IDC
 Well#                       Well Name            State    Production    Reserves       Other Basis      at BOY          Cost        Depletion Rate   Depletion    Adjustment   Depletion   Depletion     Depletion      at EOY       Per Property


                                                             4,700,768   28,209,095     143,668,322     98,034,417     45,633,905                      2,494,972          -     2,494,971    3,268,362     2,514,197   100,548,614      1,586,907
100000
227700   P   JANET 1H-27                     OK                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
227800   P   JULIE 1H-36                     OK                    -            -            11,011         11,011            -        0.00000000            -            -           -            -             -          11,011            -
227900   P   LETHA 1H-36                     OK                    -            -            11,289         11,289            -        0.00000000            -            -           -            -             -          11,289            -
228000   P   CIMARRON 23 FED 1               NM                    -            -             3,297          1,320          1,977      0.00000000            -            -           -            -             -           1,320            -
228100   P   ALMA 1H-1                       OK                    -            -            26,807         26,807            -        0.00000000            -            -           -            -             -          26,807            -
228200   P   APPERSON 30-11-30 #4            NM                    -            -            30,551         20,373         10,178      0.00000000            -            -           -            -             -          20,373            -
228300   P   NATTIE GANN 1H-01               OK                 16,001       95,240          12,252         12,252            -        0.14383751            -            -           -          1,977           -          12,252            -
228400   P   BAR W FEE 1 & 2                 NM                    -            -            (3,658)           -           (3,658)     0.00000000            -            -           -            -             -             -              -
228401   P   BAR W FEE 1                     NM                    -            -               (76)           -              (76)     0.00000000            -            -           -            -             -             -              -
228402   P   BAR W FEE 2                     NM                    -            -               (13)           -              (13)     0.00000000            -            -           -            -             -             -              -
228500   P   EVELYN 1H-02                    OK                    -            -             6,666          6,666            -        0.00000000            -            -           -            -             -           6,666            -
228600   P   BLANCO, NE DK 49M               NM                    -            -                 62           -                62     0.00000000            -            -           -            -             -             -              -
228700   P   KYLE 1H-02                      OK                    -            -             9,615          9,615            -        0.00000000            -                        -            -             -           9,615            -
228800   P   SMITH FED GAS COM 2             NM                    -            -              (912)           -             (912)     0.00000000            -            -           -            -             -             -              -
228900   P   RACHEL 1H-8                     OK                    -            -             8,701          8,686              15     0.00000000            -            -           -            -             -           8,686            -
229000   P   SMITH FED GAS COM 3             NM                    -            -              (912)           -             (912)     0.00000000            -            -           -            -             -             -              -
229100   P   PATSY 1H-8-do not use           OK                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
229200   P   SMITH FED GAS COM 4             NM                    -            -              (912)           -             (912)     0.00000000            -            -           -            -             -             -              -
229300   P   JUNE 1H-8                       OK                    -            -            21,029         21,010              19     0.00000000            -            -           -            -             -          21,010            -
229400   P   MALONE ASA FED COM 1            NM                    -            -              (912)           -             (912)     0.00000000            -            -           -            -             -             -              -
229500   P   JACK 1H-8                       OK                    -            -             6,897          6,874              23     0.00000000            -            -           -            -             -           6,874            -
229600   P   MALONE ASA FED COM 2            NM                    -            -              (912)           -             (912)     0.00000000            -            -           -            -             -             -              -
229700   P   DEDE 1H-34                      OK                    -            -            13,006         13,006            -        0.00000000            -            -           -            -             -          13,006            -
229800   P   MALONE ASA FED COM 3            NM                    -            -              (912)           -             (912)     0.00000000            -            -           -            -             -             -              -
229900   P   STIPE 1-31                      OK                    -            -             7,000            -            7,000      0.00000000            -            -           -            -             -             -              -
230000   P   BAR W FEE 3, 4 & 5 (APO)        NM                    -            -                  6           -                 6     0.00000000            -            -           -            -             -             -              -
230001   P   BAR W FEE 3                     NM                    -            -              (912)           -             (912)     0.00000000            -            -           -            -             -             -              -
230002   P   BAR W FEE 4                     NM                    -            -              (912)           -             (912)     0.00000000            -            -           -            -             -             -              -
230003   P   BAR W FEE 5                     NM                    -            -              (912)           -             (912)     0.00000000            -            -           -            -             -             -              -
230100   P   PRINCESS 4-14 (P&A 6/19/06)     OK                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
230200   P   CHARLES FEE 1 (APO)             NM                    -            -            (2,302)           -           (2,302)     0.00000000            -            -           -            -             -             -              -
230300   P   MILLER TROY 4-16                OK                    -            -               (77)           -              (77)     0.00000000            -            -           -            -             -             -              -
230400   P   SL 2220 (5900 B SUG) HML        LA                    -            -                  6           -                 6     0.00000000            -            -           -            -             -             -              -
230500   P   BENTLEY 1-5                     OK                    -            -           (38,147)           -          (38,147)     0.00000000            -            -           -            -             -             -              -
230600   P   A CROSS RANCH 1-30              OK                    -            -             9,397          3,360          6,037      0.00000000            -            -           -            -             -           3,360            -
230700   P   CROW 2-8                        OK                    -            -            (1,543)             63        (1,606)     0.00000000            -            -           -            -             -               63           -
230800   P   ADAMS O 1-27                    OK                    -            -            12,750          7,816          4,934      0.00000000            -            -           -            -             -           7,816            -
230900   P   NINETTE 1H-7                    OK                    -            -            24,171         24,171            -        0.00000000            -            -           -            -             -          24,171            -
231000   P   ADAMS Q                         OK                    -            -            11,131          3,250          7,880      0.00000000            -            -           -            -             -           3,250            -
231100   P   ANITA 1H-7                      OK                    -            -             9,034          9,034            -        0.00000000            -            -           -            -             -           9,034            -
231200   P   ADAMS R                         OK                    -            -             6,411          1,343          5,068      0.00000000            -            -           -            -             -           1,343            -
231300   P   OMER 1H-7                       OK                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
231400   P   ADAMS S                         OK                    -            -              (287)           -             (287)     0.00000000            -            -           -            -             -             -              -
231500   P   PAT 1H-12                       OK                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
231600   P   ANDERSON A 1-32                 OK                    -            -            48,255         12,089         36,166      0.00000000            -            -           -            -             -          12,089            -
231700   P   OLYVE 1H-12                     OK                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
231800   P   ANN 1-34                        OK                    -            -             6,344          5,463            881      0.00000000            -            -           -            -             -           5,463            -
231900   P   ORIN 1H-12                      OK                 13,321       70,952           3,881          3,881            -        0.15807264            -            -           -          1,778           -           3,881            -
232000   P   ARNETT, C O 1-17                OK                    -            -             3,959              10         3,949      0.00000000            -            -           -            -             -               10           -
232100   P   MINA 1H-4                       OK                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
232200   P   ATKINS 1-4 (WBO)                OK                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
232300   P   OLIVER 1H-4                     OK                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
232400   P   BAKER 13-1 & 13-2               OK                    -            -             2,335          2,588           (253)     0.00000000            -            -           -            -             -           2,588            -
232401   P   BAKER 13-1                      OK                    -            -               505            294            211      0.00000000            -            -           -            -             -             294            -
232402   P   BAKER 13-2                      OK                    -            -                  6           -                 6     0.00000000            -            -           -            -             -             -              -
232500   P   BLANCO, NE DK 19M               NM                    -            -              (807)              0          (807)     0.00000000            -            -           -            -             -                0           -
232600   P   BAKER 1-10                      OK                    -            -             3,715          2,736            978      0.00000000            -            -           -            -             -           2,736            -
232700   P   CORBEN 1H-5                     OK                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
232800   P   BAKER 2-29                      OK                    -            -            11,708         16,334         (4,626)     0.00000000            -            -           -            -             -          16,334            -
232900   P   GAGE 1H-5                       OK                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
233000   P   BAKER 3-33                      OK                    -            -            15,647          4,407         11,241      0.00000000            -            -           -            -             -           4,407            -
233100   P   JENNA 1H-5                      OK                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
233200   P   BALLEW 1-8                      OK                    -            -            10,368          2,632          7,736      0.00000000            -            -           -            -             -           2,632            -
233400   P   BAMA 6-27                       OK                    -            -            17,178          2,576         14,602      0.00000000            -            -           -            -             -           2,576            -
233500   P   VIRGINIA 1H-6                   OK                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
233600   P   BAMA 7-27                       OK                    -            -             1,875            339          1,536      0.00000000            -            -           -            -             -             339            -
233700   P   JANICE 1H-6                     OK                    -            -             6,017            609          5,408      0.00000000            -            -           -            -             -             609            -
233800   P   BAMA 9                          OK                    -            -             1,918            592          1,325      0.00000000            -            -           -            -             -             592            -
233900   P   VIRGIE 1H-6                     OK                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
234000   P   BAR K RANCH                     OK                    -            -            23,649          4,548         19,101      0.00000000            -            -           -            -             -           4,548            -
234100   P   GAGE 1H-6                       OK                    -            -             5,929          5,929            -        0.00000000            -            -           -            -             -           5,929            -
234200   P   BARBY 1                         OK                    -            -            41,743          7,608         34,135      0.00000000            -            -           -            -             -           7,608            -
234300   P   JAVIN 1H-8                      OK                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
234400   P   BARNES 1-35                     OK                    -            -             9,881          9,856              25     0.00000000            -            -           -            -             -           9,856            -
                                                                                    Case: 20-13664                            Doc: 57-2                          Filed: 12/02/20                          Page: 82 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule                                                                                      (15,131.68) Negative IDC
             December 31, 2019                                                                                                2,415,335.63   Positive IDC
                                                                           -               -          -                 -              -                    -
                                                           Oil, Gas & Liquid                                                                                      Allocated     Dry Hole     Net Income       % of Gross       % of Net     Statutory        AMT             AMT       Beginning
 Well#                      Well Name              State        Sales          Total GPT       LOE          Other Deducts      IDC              Depreciation      Overhead       Costs     Before Depletion    Income          Income       Depletion     Depreciation    Adjustment   Reserves


                                                                 11,009,719        544,088     2,620,672        2,758,518     2,400,204               803,197      3,664,383         -         (1,781,344)         1,651,717    1,660,819       876,382        803,197             -    32,909,863
234500   P   RANDY BROWN 1H-8                 OK                        -              -             768              -             -                     -              -                           (768)               -            -             -              -               -           -
234600   P   BARNES 1-36                      OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
234700   P   JOEY 1H-8                        OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
234800   P   BARNES 2-35                      OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
234900   P   COBBY 1H-8                       OK                     16,330          1,136         5,585              539           -                       67         5,435                        3,568              2,449        3,568         2,449              67            -       154,592
235000   P   EDWARD BARRETT                   OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
235100   P   BARRY 1H-13                      OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
235200   P   BARRINGTON 1-2                   OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
235300   P   STEHR 1-12H                      OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
235400   P   BASHARA, MIKE 2-6                OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
235500   P   BRAUM 3-15                       OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
235600   P   BAUER 1-14                       OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
235700   P   USA 2-31H (NOT DRILLED)          OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
235800   P   BEAL 2 [SOLD 4/1/07]             OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
235900   P   GRAND ROXY HHC 1-17              OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
236000   P   BEAVER 1                         OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
236100   P   CAROLYN JO 1-25                  OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
236200   P   BELCHER 1-25                     OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
236300   P   BROCK 1H-23                      OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
236400   P   BENNIGHT 1 & 2-27                OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
236401   P   BENNIGHT 1-27                    OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
236402   P   BENNIGHT 2-27                    OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
236500   P   LANE 1H-23                       OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
236600   P   BENNIGHT 1-28                    OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
236700   P   LIANNE 1H-23                     OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
236800   P   BENNIGHT 2-28                    OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
236900   P   FRANKLIN 1H-23                   OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
237000   P   BENNIGHT 3-28                    OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
237100   P   BANSHEE 1H-24                    OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
237200   P   BERRYMAN 1-2                     OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
237300   P   BELA 1H-24                       OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
237400   P   BERTIE #1                        OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
237500   P   BORIS 1H-24                      OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
237600   P   BIBB, A D 1, 1A , 2, 3           OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
237700   P   CARRIE 1H-24                     OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
237800   P   BLACK WOLF 1-28                  OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
237900   P   BLANCO NE DK 306M                NM                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
238000   P   BLACKWOLF 2-28                   OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
238100   P   WRIGHT MATERIALS #3 ST #3        TX                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
238200   P   BLAIR-PAIN 1-8                   OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
238300   P   BLANCO NE DK PA 25TH EXPANSION   NM                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
238400   P   BLANCHE 1-26                     OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
238500   P   HAY 12-34                        OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
238600   P   BOATWRIGHT, IRA 2                OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
238700   P   COAL CREEK 23-1H                 OK                          44              2            78               13          -                        4             15                         (67)                 7          -             -                 4            -           -
238800   P   BOGGES 2-29                      OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
238900   P   MAYA 1-33                        OK                          58              4        2,506                 2          -                     -                19                      (2,474)                 9          -             -              -               -           -
239000   P   BOHLMANN A 1-22                  OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
239100   P   NELLIE 1-16                      OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
239200   P   BOHLMANN B                       OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
239300   P   ELVIRA 1-10                      OK                      3,047            213         2,506                98          -                     -            1,014                         (783)               457          -             -              -               -           -
239400   P   BOLLINGER 1-22                   OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
239500   P   MERLIN 1-10                      OK                      2,480            177         2,460                24          -                        0           825                       (1,006)               372          -             -                 0            -         4,005
239600   P   BOWEN, JOE                       OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
239700   P   MOULTON 1-2                      OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
239800   P   BRANCH B 1-24                    OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
239900   P   JADE 1H-32                       OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
240000   P   BRAUM 1-13                       OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
240100   P   HENDERSHOT 9-5                   OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
240200   P   BRISCOE 5-1 C & 5-2              OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
240201   P   BRISCOE 5-1C                     OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
240202   P   BRISCOE 5-2                      OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
240300   P   BLANCO NE DK 342P                NM                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
240400   P   BRISCOE 5-4                      OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
240500   P   BLANCO NE DK 47M                 NM                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
240600   P   BROADBENT 1-25                   OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
240700   P   LOTT 5-26                        OK                           1             (0)            3               (0)         -                        0              0                           (2)                0          -             -                 0            -           -
240800   P   BROADBENT 1-26                   OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
241000   P   BROOKS, D M 2-7                  OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
241100   P   LOTT 2-25                        OK                        -                (0)            2             -             -                        0           -                              (2)              -            -             -                 0            -           -
241200   P   BROWN 1-12                       OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
241300   P   LOTT 3-25                        OK                           4              1            12             -             -                        0              1                         (10)                 1          -             -                 0            -           -
241400   P   BROWN 1-35                       OK                        -              -             -                -             -                     -              -                            -                  -            -             -              -               -           -
241500   P   LOTT 4-25                        OK                           9             (0)           13                0          -                        0              3                           (7)                1          -             -                 0            -           -
                                                                                     Case: 20-13664                     Doc: 57-2                  Filed: 12/02/20                      Page: 83 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule
             December 31, 2019


                                                           Current Year   Ending           Cost or       A/Depletion     Undepleted         Cost          Cost        Cost Depl    Adj Cost    Allowable    Non-Excess    A/Depletion     Exess IDC
 Well#                      Well Name              State    Production    Reserves       Other Basis       at BOY          Cost         Depletion Rate   Depletion    Adjustment   Depletion   Depletion     Depletion      at EOY       Per Property


                                                              4,700,768   28,209,095     143,668,322      98,034,417     45,633,905                       2,494,972          -     2,494,971    3,268,362     2,514,197   100,548,614      1,586,907
100000
234500   P   RANDY BROWN 1H-8                 OK                    -            -            12,276             -           12,276       0.00000000            -            -           -            -             -             -              -
234600   P   BARNES 1-36                      OK                    -            -             7,720           1,100          6,619       0.00000000            -            -           -            -             -           1,100            -
234700   P   JOEY 1H-8                        OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
234800   P   BARNES 2-35                      OK                    -            -             4,692             153          4,539       0.00000000            -            -           -            -             -             153            -
234900   P   COBBY 1H-8                       OK                 18,083      136,509          14,198          14,198            -         0.11697471            -            -           -          2,449           -          14,198            -
235000   P   EDWARD BARRETT                   OK                    -            -             4,789           2,892          1,897       0.00000000            -            -           -            -             -           2,892            -
235100   P   BARRY 1H-13                      OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
235200   P   BARRINGTON 1-2                   OK                    -            -             8,914           1,703          7,211       0.00000000            -            -           -            -             -           1,703            -
235300   P   STEHR 1-12H                      OK                    -            -           (10,867)            -          (10,867)      0.00000000            -            -           -            -             -             -              -
235400   P   BASHARA, MIKE 2-6                OK                    -            -             6,467           1,080          5,387       0.00000000            -            -           -            -             -           1,080            -
235500   P   BRAUM 3-15                       OK                    -            -            (3,735)            -           (3,735)      0.00000000            -            -           -            -             -             -              -
235600   P   BAUER 1-14                       OK                    -            -             9,984           6,536          3,448       0.00000000            -            -           -            -             -           6,536            -
235700   P   USA 2-31H (NOT DRILLED)          OK                    -            -                  6            -                 6      0.00000000            -            -           -            -             -             -              -
235800   P   BEAL 2 [SOLD 4/1/07]             OK                    -            -            12,843             328         12,515       0.00000000            -            -           -            -             -             328            -
235900   P   GRAND ROXY HHC 1-17              OK                    -            -               128             -              128       0.00000000            -            -           -            -             -             -              -
236000   P   BEAVER 1                         OK                    -            -            (2,328)          3,367         (5,695)      0.00000000            -            -           -            -             -           3,367            -
236100   P   CAROLYN JO 1-25                  OK                    -            -              (337)            -             (337)      0.00000000            -            -           -            -             -             -              -
236200   P   BELCHER 1-25                     OK                    -            -             6,880           1,335          5,545       0.00000000            -            -           -            -             -           1,335            -
236300   P   BROCK 1H-23                      OK                    -            -             1,562             -            1,562       0.00000000            -            -           -            -             -             -              -
236400   P   BENNIGHT 1 & 2-27                OK                    -            -             2,005           5,721         (3,716)      0.00000000            -            -           -            -             -           5,721            -
236401   P   BENNIGHT 1-27                    OK                    -            -                  7            -                 7      0.00000000            -            -           -            -             -             -              -
236402   P   BENNIGHT 2-27                    OK                    -            -                  6            -                 6      0.00000000            -            -           -            -             -             -              -
236500   P   LANE 1H-23                       OK                    -            -             1,562             -            1,562       0.00000000            -            -           -            -             -             -              -
236600   P   BENNIGHT 1-28                    OK                    -            -             3,309           1,363          1,946       0.00000000            -            -           -            -             -           1,363            -
236700   P   LIANNE 1H-23                     OK                    -            -             1,562             -            1,562       0.00000000            -            -           -            -             -             -              -
236800   P   BENNIGHT 2-28                    OK                    -            -             8,868           1,686          7,182       0.00000000            -            -           -            -             -           1,686            -
236900   P   FRANKLIN 1H-23                   OK                    -            -             1,562             -            1,562       0.00000000            -            -           -            -             -             -              -
237000   P   BENNIGHT 3-28                    OK                    -            -             2,097             275          1,822       0.00000000            -            -           -            -             -             275            -
237100   P   BANSHEE 1H-24                    OK                    -            -             1,965             -            1,965       0.00000000            -            -           -            -             -             -              -
237200   P   BERRYMAN 1-2                     OK                    -            -            42,448          10,545         31,904       0.00000000            -            -           -            -             -          10,545            -
237300   P   BELA 1H-24                       OK                    -            -             1,965             -            1,965       0.00000000            -            -           -            -             -             -              -
237400   P   BERTIE #1                        OK                    -            -            15,764           4,358         11,406       0.00000000            -            -           -            -             -           4,358            -
237500   P   BORIS 1H-24                      OK                    -            -             1,965             -            1,965       0.00000000            -            -           -            -             -             -              -
237600   P   BIBB, A D 1, 1A , 2, 3           OK                    -            -             1,864             228          1,636       0.00000000            -            -           -            -             -             228            -
237700   P   CARRIE 1H-24                     OK                    -            -             1,965             -            1,965       0.00000000            -            -           -            -             -             -              -
237800   P   BLACK WOLF 1-28                  OK                    -            -            11,189           9,934          1,256       0.00000000            -            -           -            -             -           9,934            -
237900   P   BLANCO NE DK 306M                NM                    -            -            (2,138)            -           (2,138)      0.00000000            -            -           -            -             -             -              -
238000   P   BLACKWOLF 2-28                   OK                    -            -             2,563           2,179            383       0.00000000            -            -           -            -             -           2,179            -
238100   P   WRIGHT MATERIALS #3 ST #3        TX                    -            -            (7,487)            -           (7,487)      0.00000000            -            -           -            -             -             -              -
238200   P   BLAIR-PAIN 1-8                   OK                    -            -           136,536          44,553         91,983       0.00000000            -            -           -            -             -          44,553            -
238300   P   BLANCO NE DK PA 25TH EXPANSION   NM                    -            -              (895)            -             (895)      0.00000000            -            -           -            -             -             -              -
238400   P   BLANCHE 1-26                     OK                    -            -            39,510          10,089         29,421       0.00000000            -            -           -            -             -          10,089            -
238500   P   HAY 12-34                        OK                    -            -           (14,744)            -          (14,744)      0.00000000            -            -           -            -             -             -              -
238600   P   BOATWRIGHT, IRA 2                OK                    -            -            15,630           4,602         11,028       0.00000000            -            -           -            -             -           4,602            -
238700   P   COAL CREEK 23-1H                 OK                    -            -           184,149          81,933        102,216       0.00000000            -            -           -            -             -          81,933            -
238800   P   BOGGES 2-29                      OK                    -            -             7,575             700          6,875       0.00000000            -            -           -            -             -             700            -
238900   P   MAYA 1-33                        OK                    -            -            11,825             437         11,388       0.00000000            -            -           -            -             -             437            -
239000   P   BOHLMANN A 1-22                  OK                    -            -            14,084           1,314         12,770       0.00000000            -            -           -            -             -           1,314            -
239100   P   NELLIE 1-16                      OK                    -            -               388             -              388       0.00000000            -            -           -            -             -             -              -
239200   P   BOHLMANN B                       OK                    -            -            22,522          34,137        (11,615)      0.00000000            -            -           -            -             -          34,137            -
239300   P   ELVIRA 1-10                      OK                    -            -            13,443          13,443            -         0.00000000            -            -           -            -             -          13,443            -
239400   P   BOLLINGER 1-22                   OK                    -            -            (9,023)            469         (9,492)      0.00000000            -            -           -            -             -             469            -
239500   P   MERLIN 1-10                      OK                  2,541        1,464          24,668          24,668            -         0.63450337            -            -           -            -             -          24,668            -
239600   P   BOWEN, JOE                       OK                    -            -                 (5)           -                (5)     0.00000000            -            -           -            -             -             -              -
239700   P   MOULTON 1-2                      OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
239800   P   BRANCH B 1-24                    OK                    -            -           142,387          77,086         65,300       0.00000000            -            -           -            -             -          77,086            -
239900   P   JADE 1H-32                       OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
240000   P   BRAUM 1-13                       OK                    -            -             5,239           1,513          3,726       0.00000000            -            -           -            -             -           1,513            -
240100   P   HENDERSHOT 9-5                   OK                    -            -           (11,309)              94       (11,404)      0.00000000            -            -           -            -             -               94           -
240200   P   BRISCOE 5-1 C & 5-2              OK                    -            -            26,824          25,149          1,675       0.00000000            -            -           -            -             -          25,149            -
240201   P   BRISCOE 5-1C                     OK                    -            -               609             398            211       0.00000000            -            -           -            -             -             398            -
240202   P   BRISCOE 5-2                      OK                    -            -            (1,281)            -           (1,281)      0.00000000            -            -           -            -             -             -              -
240300   P   BLANCO NE DK 342P                NM                    -            -                  1            -                 1      0.00000000            -            -           -            -             -             -              -
240400   P   BRISCOE 5-4                      OK                    -            -            (5,018)          5,672        (10,690)      0.00000000            -            -           -            -             -           5,672            -
240500   P   BLANCO NE DK 47M                 NM                    -            -              (890)            -             (890)      0.00000000            -            -           -            -             -             -              -
240600   P   BROADBENT 1-25                   OK                    -            -            11,966           2,483          9,483       0.00000000            -            -           -            -             -           2,483            -
240700   P   LOTT 5-26                        OK                    -            -             4,923           3,542          1,381       0.00000000            -            -           -            -             -           3,542            -
240800   P   BROADBENT 1-26                   OK                    -            -             2,799             679          2,121       0.00000000            -            -           -            -             -             679            -
241000   P   BROOKS, D M 2-7                  OK                    -            -             7,599           4,597          3,002       0.00000000            -            -           -            -             -           4,597            -
241100   P   LOTT 2-25                        OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
241200   P   BROWN 1-12                       OK                    -            -           144,836          64,420         80,416       0.00000000            -            -           -            -             -          64,420            -
241300   P   LOTT 3-25                        OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
241400   P   BROWN 1-35                       OK                    -            -             6,956           9,322         (2,366)      0.00000000            -            -           -            -             -           9,322            -
241500   P   LOTT 4-25                        OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
                                                                                   Case: 20-13664                           Doc: 57-2                          Filed: 12/02/20                          Page: 84 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule                                                                                    (15,131.68) Negative IDC
             December 31, 2019                                                                                              2,415,335.63   Positive IDC
                                                                          -               -          -                 -             -                    -
                                                          Oil, Gas & Liquid                                                                                     Allocated     Dry Hole     Net Income       % of Gross        % of Net      Statutory         AMT             AMT       Beginning
 Well#                     Well Name              State        Sales          Total GPT       LOE          Other Deducts     IDC              Depreciation      Overhead       Costs     Before Depletion    Income           Income        Depletion      Depreciation    Adjustment   Reserves


                                                                11,009,719        544,088     2,620,672        2,758,518    2,400,204               803,197      3,664,383         -         (1,781,344)         1,651,717     1,660,819        876,382         803,197             -    32,909,863
241600   P   BROWN, J 1-25                   OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
241700   P   FRIZZELL 2-32                   OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
241800   P   BROWNE, FREDDIE 1-9             OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
241900   P   BLANCO NE DK 338M               NM                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
242000   P   BROWNE, FREDDIE 1-10            OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
242100   P   BLANCO NE DK 344                NM                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
242200   P   BRYANT 2-26                     OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
242300   P   MOOTER 1H-28                    OK                     14,776          1,029         3,419              475          -                     -            4,918                        4,936              2,216         4,936          2,216             -               -       163,330
242400   P   BRYANT A A 1-26                 OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
242500   P   HARJO 1H-28                     OK                     23,425          1,629        12,309              783          -                     -            7,797                          909              3,514           909            909             -               -       100,547
242600   P   BURFORD C 1-31                  OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
242700   P   CAROL SUE 1H-28                 OK                      1,379              96        3,008                46         -                     -              459                       (2,229)               207           -              -               -               -           -
242800   P   BURKHEAD 1-33                   OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
242900   P   RICHMAN 1H-28                   OK                      1,073              75        3,272                32         -                     -              357                       (2,663)               161           -              -               -               -           -
243000   P   BURNS 1-9                       OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
243100   P   HORTON 3-28                     OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
243200   P   BUTCHER A 1-4                   OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
243300   P   EDDIE 1-8H                      OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
243400   P   CAFFEY 1-19                     OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
243500   P   BRUCE 1H-21                     OK                      1,645            114         2,901                56         -                     -              547                       (1,974)               247           -              -               -               -           -
243600   P   CALKINS/FRAZEE 1A               OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
243700   P   CRUELLA 1-21                    OK                      1,989            139         2,175                66         -                     -              662                       (1,052)               298           -              -               -               -           -
243800   P   CANON B 1-10                    OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
243900   P   HORTON 4-28                     OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
244000   P   CARNEY 1-36                     OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
244100   P   CARR ESTATE 13H-1               OK                        615              32          165              171          -                     -              205                            43                 92            43             43            -               -         1,862
244200   P   CARPENTER 1-11                  OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
244300   P   REASOR 28-1H                    OK                        -              -             -                -            -                    (132)           -                            132                -             132            -              (132)            -           -
244400   P   CARPENTER STATE 1-14            OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
244500   P   THOMAS STATE 19-1H              OK                        939              49          553              272          -                       88           313                         (335)               141           -              -                 88            -         1,112
244600   P   CARTER 14-1                     OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
244700   P   JUMP 1-18                       OK                          39              2          233                16         -                        0             13                        (225)                  6          -              -                  0            -           -
244800   P   CASON, LEN 1-6                  OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
244900   P   CARR ESTATE 14-1H               OK                      7,225            378           995            1,970          -                     -            2,405                        1,477              1,084         1,477          1,084             -               -        19,003
245000   P   CASTLE 2-24                     OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
245100   P   MILDRED 1H-29                   OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
245200   P   CATTLE CO, K C 1-30             OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
245300   P   BETTS 1H-26 -DRY HOLE           OK                        -              -             -                -            -                    (136)           -                            136                -             136            -              (136)            -           -
245400   P   CATTLE, K C 2-30                OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
245500   P   PETTIGREW 18-1H                 OK                      9,970            520         2,133            2,782          -                     -            3,318                        1,217              1,495         1,217          1,217             -               -        34,753
245600   P   CAVIS-NALL-KINCANNON            OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
245700   P   WALLACE 23-1H (P&A'd)           OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
245800   P   CATTLE K C 3-30                 OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
245900   P   CARVER 11-1H                    OK                      1,928              99          793              612          -                     -              642                         (217)               289           -              -               -               -         3,274
246000   P   CHENOWETH 1                     OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
246100   P   MACK CARR 8-1H                  OK                      2,549            129           968              772          -                     -              848                         (169)               382           -              -               -               -         6,082
246200   P   CLAUDE 1-23                     OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
246300   P   BLACKBURN 10-1H                 OK                        474              24          102              139          -                        2           158                            49                 71            49             49               2            -         1,772
246400   P   CLAYTON 1-8                     OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
246500   P   HICKORY HILLS FEDERAL 3-1H      OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
246600   P   CLINE 1-26                      OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
246700   P   PASCHALL 30-1H                  OK                        241              12          445                75         -                        5             80                        (376)                 36          -              -                  5            -           -
246800   P   COFFEY 1-9                      OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
246900   P   PETTIGREW 18-2H                 OK                      8,609            448         1,984            2,420          -                     -            2,865                          892              1,291           892            892             -               -        29,373
247000   P   COLINE 1-27                     OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
247100   P   PETTIGREW 18-3H                 OK                      8,337            430         2,192            2,394          -                     -            2,775                          547              1,251           547            547             -               -        45,588
247200   P   COLLINS 2                       OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
247300   P   PETTIGREW 18-4H                 OK                      7,162            368         2,402            2,075          -                     -            2,384                          (66)             1,074           -              -               -               -        13,563
247400   P   COLLINS A 1-29                  OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
247500   P   RUSSELL 17-1H                   OK                      5,739            293         1,176            1,679          -                     -            1,910                          682                861           682            682             -               -        19,845
247600   P   COMBS 1-19 - P&A                OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
247700   P   RUSSELL 17-2H                   OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
247800   P   CONKLING 1-5 (P&A)              OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
247900   P   RUSSELL 17-3H                   OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
248000   P   COOLEY 1-6                      OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
248100   P   RUSSELL 17-4H                   OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
248200   P   COOLEY 2-6                      OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
248300   P   WILLIAMSON-STATE 16-1H          OK                      8,590            429         1,691            2,801          -                     -            2,859                          810              1,288           810            810             -               -        35,353
248400   P   CORDUM B-1                      OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
248500   P   CARVER 11-2H                    OK                        770              40          419              240          -                     -              256                         (186)               115           -              -               -               -         1,106
248600   P   CORNELSSON 1-8                  OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
248700   P   CARVER 11-3H                    OK                        704              36          475              216          -                       57           234                         (315)               106           -              -                 57            -         1,302
248800   P   COWBOY B 1-35                   OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
248900   P   CARVER 11-4H                    OK                        945              49         (716)             296            0                   -              315                        1,002                142         1,002            142             -               -           -
                                                                                    Case: 20-13664                    Doc: 57-2                 Filed: 12/02/20                      Page: 85 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule
             December 31, 2019


                                                          Current Year   Ending           Cost or      A/Depletion     Undepleted        Cost          Cost        Cost Depl    Adj Cost    Allowable    Non-Excess    A/Depletion     Exess IDC
 Well#                     Well Name              State    Production    Reserves       Other Basis      at BOY          Cost        Depletion Rate   Depletion    Adjustment   Depletion   Depletion     Depletion      at EOY       Per Property


                                                             4,700,768   28,209,095     143,668,322     98,034,417     45,633,905                      2,494,972          -     2,494,971    3,268,362     2,514,197   100,548,614      1,586,907
100000
241600   P   BROWN, J 1-25                   OK                    -            -               572            191            381      0.00000000            -            -           -            -             -             191            -
241700   P   FRIZZELL 2-32                   OK                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
241800   P   BROWNE, FREDDIE 1-9             OK                    -            -             5,539          2,385          3,154      0.00000000            -            -           -            -             -           2,385            -
241900   P   BLANCO NE DK 338M               NM                    -            -              (635)           -             (635)     0.00000000            -            -           -            -             -             -              -
242000   P   BROWNE, FREDDIE 1-10            OK                    -            -            22,848          6,385         16,463      0.00000000            -            -           -            -             -           6,385            -
242100   P   BLANCO NE DK 344                NM                    -            -              (871)              0          (871)     0.00000000            -            -           -            -             -                0           -
242200   P   BRYANT 2-26                     OK                    -            -             4,230          9,206         (4,976)     0.00000000            -            -           -            -             -           9,206            -
242300   P   MOOTER 1H-28                    OK                 15,122      148,208           4,263          4,263            -        0.09258611            -            -           -          2,216           -           4,263            -
242400   P   BRYANT A A 1-26                 OK                    -            -            (1,666)         1,550         (3,216)     0.00000000            -            -           -            -             -           1,550            -
242500   P   HARJO 1H-28                     OK                 26,536       74,011          11,327         11,327            -        0.26391409            -            -           -            909           -          11,327            -
242600   P   BURFORD C 1-31                  OK                    -            -            27,696          2,981         24,716      0.00000000            -            -           -            -             -           2,981            -
242700   P   CAROL SUE 1H-28                 OK                    -            -             4,333          4,333            -        0.00000000            -            -           -            -             -           4,333            -
242800   P   BURKHEAD 1-33                   OK                    -            -            10,169          1,653          8,516      0.00000000            -            -           -            -             -           1,653            -
242900   P   RICHMAN 1H-28                   OK                    -            -             9,429          9,429            -        0.00000000            -            -           -            -             -           9,429            -
243000   P   BURNS 1-9                       OK                    -            -             7,158            815          6,342      0.00000000            -            -           -            -             -             815            -
243100   P   HORTON 3-28                     OK                    -            -            (4,771)           -           (4,771)     0.00000000            -            -           -            -             -             -              -
243200   P   BUTCHER A 1-4                   OK                    -            -            18,903         10,541          8,361      0.00000000            -            -           -            -             -          10,541            -
243300   P   EDDIE 1-8H                      OK                    -            -                 11             11           -        0.00000000            -            -           -            -             -               11           -
243400   P   CAFFEY 1-19                     OK                    -            -             2,225            862          1,363      0.00000000            -            -           -            -             -             862            -
243500   P   BRUCE 1H-21                     OK                    -            -             9,897          9,897            -        0.00000000            -            -           -            -             -           9,897            -
243600   P   CALKINS/FRAZEE 1A               OK                    -            -             7,722          2,354          5,368      0.00000000            -            -           -            -             -           2,354            -
243700   P   CRUELLA 1-21                    OK                    -            -             2,804          2,804            -        0.00000000            -            -           -            -             -           2,804            -
243800   P   CANON B 1-10                    OK                    -            -            15,856          2,510         13,346      0.00000000            -            -           -            -             -           2,510            -
243900   P   HORTON 4-28                     OK                    -            -            (3,944)           -           (3,944)     0.00000000            -            -           -            -             -             -              -
244000   P   CARNEY 1-36                     OK                    -            -            66,815         23,690         43,125      0.00000000            -            -           -            -             -          23,690            -
244100   P   CARR ESTATE 13H-1               OK                    227        1,635          33,994         22,649         11,345      0.12204327          1,385          -         1,385        1,385         1,385        24,034            -
244200   P   CARPENTER 1-11                  OK                    -            -               849              79           770      0.00000000            -            -           -            -             -               79           -
244300   P   REASOR 28-1H                    OK                    -            -             8,823            -            8,823      0.00000000            -            -           -            -             -             -              -
244400   P   CARPENTER STATE 1-14            OK                    -            -            13,999          2,657         11,343      0.00000000            -            -           -            -             -           2,657            -
244500   P   THOMAS STATE 19-1H              OK                    376          735          99,679         58,793         40,886      0.33851273         13,841          -        13,841       13,841        13,841        72,634            -
244600   P   CARTER 14-1                     OK                    -            -            21,171         21,693           (522)     0.00000000            -            -           -            -             -          21,693            -
244700   P   JUMP 1-18                       OK                    -            -               392            392            -        0.00000000            -            -           -            -             -             392            -
244800   P   CASON, LEN 1-6                  OK                    -            -            39,583            119         39,464      0.00000000            -            -           -            -             -             119            -
244900   P   CARR ESTATE 14-1H               OK                  2,576       16,427         249,114        150,106         99,008      0.13554113         13,420          -        13,420       13,420        13,420       163,525            -
245000   P   CASTLE 2-24                     OK                    -            -            17,776          5,647         12,129      0.00000000            -            -           -            -             -           5,647            -
245100   P   MILDRED 1H-29                   OK                    -            -            51,560         95,597        (44,037)     0.00000000            -            -           -            -             -          95,597            -
245200   P   CATTLE CO, K C 1-30             OK                    -            -             1,673          3,264         (1,591)     0.00000000            -            -           -            -             -           3,264            -
245300   P   BETTS 1H-26 -DRY HOLE           OK                    -            -                 18           -                18     0.00000000            -            -           -            -             -             -              -
245400   P   CATTLE, K C 2-30                OK                    -            -            31,043         15,957         15,085      0.00000000            -            -           -            -             -          15,957            -
245500   P   PETTIGREW 18-1H                 OK                  3,706       31,047         321,707        207,647        114,060      0.10664832         12,164          -        12,164       12,164        12,164       219,812            -
245600   P   CAVIS-NALL-KINCANNON            OK                    -            -                  0           -                 0     0.00000000            -            -           -            -             -             -              -
245700   P   WALLACE 23-1H (P&A'd)           OK                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
245800   P   CATTLE K C 3-30                 OK                    -            -            29,618         11,863         17,755      0.00000000            -            -           -            -             -          11,863            -
245900   P   CARVER 11-1H                    OK                    735        2,540          83,360         61,944         21,416      0.22439054          4,805          -         4,805        4,805         4,805        66,750            -
246000   P   CHENOWETH 1                     OK                    -            -            12,127          6,774          5,353      0.00000000            -            -           -            -             -           6,774            -
246100   P   MACK CARR 8-1H                  OK                  1,034        5,048         190,741        183,964          6,777      0.16999227          1,152          -         1,152        1,152         1,152       185,116            -
246200   P   CLAUDE 1-23                     OK                    -            -             3,877            462          3,415      0.00000000            -            -           -            -             -             462            -
246300   P   BLACKBURN 10-1H                 OK                    183        1,588          20,503         11,863          8,640      0.10345508            894          -           894          894           894        12,757            -
246400   P   CLAYTON 1-8                     OK                    -            -            13,471               6        13,465      0.00000000            -            -           -            -             -                6           -
246500   P   HICKORY HILLS FEDERAL 3-1H      OK                    -            -            53,279          4,221         49,058      0.00000000            -            -           -            -             -           4,221            -
246600   P   CLINE 1-26                      OK                    -            -             2,037          2,834           (797)     0.00000000            -            -           -            -             -           2,834            -
246700   P   PASCHALL 30-1H                  OK                    -            -            47,326         25,892         21,434      0.00000000            -            -           -            -             -          25,892            -
246800   P   COFFEY 1-9                      OK                    -            -             2,367            718          1,648      0.00000000            -            -           -            -             -             718            -
246900   P   PETTIGREW 18-2H                 OK                  3,187       26,186         325,156        230,260         94,896      0.10849713         10,296          -        10,296       10,296        10,296       240,556            -
247000   P   COLINE 1-27                     OK                    -            -             3,115            563          2,552      0.00000000            -            -           -            -             -             563            -
247100   P   PETTIGREW 18-3H                 OK                  3,193       42,395         335,901        236,181         99,720      0.07003848          6,984          -         6,984        6,984         6,984       243,165            -
247200   P   COLLINS 2                       OK                    -            -              (630)           -             (630)     0.00000000            -            -           -            -             -             -              -
247300   P   PETTIGREW 18-4H                 OK                  2,755       10,807         352,708        269,936         82,772      0.20316910         16,817          -        16,817       16,817        16,817       286,753            -
247400   P   COLLINS A 1-29                  OK                    -            -               774          2,201         (1,427)     0.00000000            -            -           -            -             -           2,201            -
247500   P   RUSSELL 17-1H                   OK                  2,253       17,593          37,607         22,540         15,067      0.11350751          1,710          -         1,710        1,710         1,710        24,250            -
247600   P   COMBS 1-19 - P&A                OK                    -            -            (4,162)           -           (4,162)     0.00000000            -            -           -            -             -             -              -
247700   P   RUSSELL 17-2H                   OK                    -            -            43,319          2,394         40,925      0.00000000            -            -           -            -             -           2,394            -
247800   P   CONKLING 1-5 (P&A)              OK                    -            -            28,928          3,225         25,704      0.00000000            -            -           -            -             -           3,225            -
247900   P   RUSSELL 17-3H                   OK                    -            -            43,247          1,737         41,510      0.00000000            -            -           -            -             -           1,737            -
248000   P   COOLEY 1-6                      OK                    -            -             1,537            370          1,167      0.00000000            -            -           -            -             -             370            -
248100   P   RUSSELL 17-4H                   OK                    -            -            43,144          3,235         39,908      0.00000000            -            -           -            -             -           3,235            -
248200   P   COOLEY 2-6                      OK                    -            -            10,307          1,886          8,422      0.00000000            -            -           -            -             -           1,886            -
248300   P   WILLIAMSON-STATE 16-1H          OK                  3,495       31,858         210,566         98,718        111,848      0.09886427         11,058          -        11,058       11,058        11,058       109,776            -
248400   P   CORDUM B-1                      OK                    -            -             5,926          4,594          1,332      0.00000000            -            -           -            -             -           4,594            -
248500   P   CARVER 11-2H                    OK                    295          810          40,278         37,173          3,105      0.26715558            830          -           830          830           830        38,002            -
248600   P   CORNELSSON 1-8                  OK                    -            -                  6           -                 6     0.00000000            -            -           -            -             -             -              -
248700   P   CARVER 11-3H                    OK                    260        1,043          38,926         29,960          8,965      0.19945581          1,788          -         1,788        1,788         1,788        31,749            -
248800   P   COWBOY B 1-35                   OK                    -            -             3,542          3,743           (201)     0.00000000            -            -           -            -             -           3,743            -
248900   P   CARVER 11-4H                    OK                    -            -            67,247         50,019         17,227      0.00000000            -            -           -            142           142        50,161              0
                                                                                    Case: 20-13664                           Doc: 57-2                          Filed: 12/02/20                          Page: 86 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule                                                                                     (15,131.68) Negative IDC
             December 31, 2019                                                                                               2,415,335.63   Positive IDC
                                                                           -               -          -                 -             -                    -
                                                           Oil, Gas & Liquid                                                                                     Allocated     Dry Hole     Net Income       % of Gross        % of Net      Statutory         AMT             AMT       Beginning
 Well#                      Well Name              State        Sales          Total GPT       LOE          Other Deducts     IDC              Depreciation      Overhead       Costs     Before Depletion    Income           Income        Depletion      Depreciation    Adjustment   Reserves


                                                                 11,009,719        544,088     2,620,672        2,758,518    2,400,204               803,197      3,664,383         -         (1,781,344)         1,651,717     1,660,819        876,382         803,197             -    32,909,863
249000   P   COWLINGTON 1-8                   OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
249100   P   PETTIGREW 19-1H                  OK                      3,829            196           664            1,178          -                     -            1,274                          517                574           517            517             -               -        14,693
249200   P   COX 1                            OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
249300   P   PETTIGREW 19-2H                  OK                        180              11          -                  32         -                     -                60                           77                 27            77             27            -               -           366
249400   P   CRAIG 1-35                       OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
249500   P   PETTIGREW 19-3H                  OK                        230              14          -                  39         -                     -                76                         100                  34          100              34            -               -           544
249600   P   CREACH 2                         OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
249700   P   PETTIGREW 19-4H                  OK                        206              13          -                  37         -                     -                69                           88                 31            88             31            -               -           459
249800   P   CROOK 1-32                       OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
249900   P   CLYDE 21-1H                      OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
250000   P   CROOKHAM 1-3                     OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
250100   P   PENICK 27-1                      OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
250200   P   DACUS 1-8 BPO N/C                OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
250300   P   ALLEN 24-1H                      OK                      1,961              76          636              268          -                        1           653                          327                294           327            294                1            -         8,489
250400   P   DAVENPORT 1-8                    OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
250500   P   COPPEDGE 16-1H                   OK                          6               0             1                0         -                        0              2                            2                  1             2              1               0            -             12
250600   P   DAVIDSON, G W C-1                OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
250700   P   KELLEY 1-6H                      OK                      3,718            182           -                311          -                     -            1,237                        1,987                558         1,987            558             -               -        14,894
250800   P   BROOME 1H-4                      OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
250900   P   MULLIN A. 1-32 (DRY HOLE)        OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
251000   P   DAVIS 1-18                       OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
251100   P   THOMAS 1-34 (INACTIVE)           OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
251200   P   DAVIS 1-4                        OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
251300   P   HARDMAN 1H-25                    OK                        -             (340)          (22)             -            -                       29           -                            333                -             333            -                 29            -           -
251400   P   DAVIS 7 FARMS 1-26               OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
251500   P   NOAK 1H-32 - DRY HOLE            OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
251600   P   DAVIS 7 FARMS 2-26               OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
251700   P   COX 1H-24                        OK                      1,931            126           -                -            -                     -              643                        1,162                290         1,162            290             -               -         5,027
251800   P   DAVIS 7 FARMS 3-26               OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
251900   P   HALL FARMS 1H-11                 OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
252000   P   DAVIS 7 FARMS 4-26               OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
252100   P   CAMPBELL 1H-12                   OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
252200   P   DAVISON, FANNIE 1-8-NOT CANAAN   OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
252300   P   ELDRIDGE 1H-33                   OK                        598              39          -                -            -                     -              199                          360                  90          360              90            -               -         1,108
252400   P   DEGEER, G U A-1                  OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
252500   P   THOMAS 1H-5                      OK                        774              56        3,571              -              25                    47           258                       (3,182)               116           -              -                 47            -           -
252600   P   DELANE 1-29                      OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
252700   P   REGINA 1H-19                     OK                      1,408              92          -                -            -                     -              469                          848                211           848            211             -               -         3,919
252800   P   DOUGHERTY 1-7 (P&A)              OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
252900   P   MEADOWS 1H-29                    OK                        311              20          -                -            -                     -              103                          187                  47          187              47            -               -           726
253000   P   DRAKE 1-4 APO                    OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
253100   P   WALKER 1H-29-DRY HOLE            OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
253200   P   DRAKE 1-9                        OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
253300   P   CITY OF LEHIGH 16-1H             OK                        -              -                2             -            -                     -              -                              (2)              -             -              -               -               -           -
253400   P   DUNN 1                           OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
253500   P   FANNING 36-1H                    OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
253600   P   DUNN 2-2                         OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
253700   P   HARRIS 30-1H                     OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
253800   P   DURAN 1                          OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
253900   P   THOMAS 22-1H                     OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
254000   P   E BINGER UNIT                    OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
254001   P   E BINGER UT-AFE 99.0602.01       OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
254002   P   EBU-NITROGEN MGT FACILITY        OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
254003   P   EBU-BURDEN ALLOC-JIB             OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
254004   P   EBU - AFE 99.0602.02             OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
254005   P   EBU-TR1263-ROCKISLND             OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
254006   P   EBU-TR5064-TINYAU                OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
254100   P   MOBBS TRUST 26-1H                OK                        119               6            78               35           23                     5             40                         (68)                 18          -              -                  5            -           182
254200   P   EARP 1                           OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
254300   P   VAUGHN 25-1H                     OK                        834              55          -                159          -                     -              278                          343                125           343            125             -               -         2,566
254400   P   ECKLES 1-27                      OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
254500   P   PAULA 1H-7                       OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
254600   P   ELLINGTON 1                      OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
254700   P   ENGLISH 1H-16                    OK                     15,373            875         6,648            3,206            37                    42         5,117                         (552)             2,306           -              -                 42            -        27,103
254800   P   ELMORE B 1-23                    OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
254900   P   RAY 1H-20                        OK                     12,079            665        10,144            2,838        1,527                     35         4,020                       (7,150)             1,812           -              -                 35            -        16,088
255000   P   EMERSON OIL UNIT                 OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
255100   P   ABLES 1H-29 (APO 1)              OK                     40,305          2,394         7,684            7,041            46                  187         13,415                        9,539              6,046         9,539          6,046             187             -        76,396
255200   P   EMMA 1-10                        OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
255300   P   BRANOM 1H-15                     OK                      8,747            497         7,414            1,839        1,323                     11         2,911                       (5,248)             1,312           -              -                 11            -           -
255400   P   ESSIE 1-34                       OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
255500   P   CAITLIN 1H-30                    OK                     26,738          1,607        21,209            4,400            35                  201          8,899                       (9,613)             4,011           -              -               201             -        73,787
255600   P   ETHEL MAE 1-8                    OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
255700   P   CAITLIN 1H-22 - NOT DRLD         OK                        -              -             -                -            -                     -              -                            -                  -             -              -               -               -           -
                                                                                      Case: 20-13664                   Doc: 57-2                 Filed: 12/02/20                      Page: 87 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule
             December 31, 2019


                                                           Current Year    Ending           Cost or      A/Depletion    Undepleted        Cost          Cost        Cost Depl    Adj Cost    Allowable     Non-Excess    A/Depletion    Exess IDC
 Well#                      Well Name              State    Production     Reserves       Other Basis      at BOY         Cost        Depletion Rate   Depletion    Adjustment   Depletion   Depletion      Depletion      at EOY      Per Property


                                                              4,700,768    28,209,095     143,668,322     98,034,417    45,633,905                      2,494,972          -     2,494,971    3,268,362      2,514,197   100,548,614     1,586,907
100000
249000   P   COWLINGTON 1-8                   OK                    -             -            15,042         12,068         2,974      0.00000000            -            -           -            -              -          12,068           -
249100   P   PETTIGREW 19-1H                  OK                  1,444        13,249         158,530        105,649        52,882      0.09830703          5,199          -         5,199        5,199          5,199       110,847           -
249200   P   COX 1                            OK                    -             -             6,069          1,268         4,801      0.00000000            -            -           -            -              -           1,268           -
249300   P   PETTIGREW 19-2H                  OK                      74          292          33,512         18,804        14,707      0.20130153          2,961          -         2,961        2,961          2,961        21,765           -
249400   P   CRAIG 1-35                       OK                    -             -            12,290         18,803        (6,514)     0.00000000            -            -           -            -              -          18,803           -
249500   P   PETTIGREW 19-3H                  OK                      93          452          33,512         20,622        12,889      0.17001915          2,191          -         2,191        2,191          2,191        22,814           -
249600   P   CREACH 2                         OK                    -             -             3,080          1,069         2,012      0.00000000            -            -           -            -              -           1,069           -
249700   P   PETTIGREW 19-4H                  OK                      86          373          61,608         37,934        23,674      0.18745947          4,438          -         4,438        4,438          4,438        42,372           -
249800   P   CROOK 1-32                       OK                    -             -             5,598          3,697         1,901      0.00000000            -            -           -            -              -           3,697           -
249900   P   CLYDE 21-1H                      OK                    -             -            16,702            -          16,702      0.00000000            -            -           -            -              -             -             -
250000   P   CROOKHAM 1-3                     OK                    -             -             2,276          2,367           (91)     0.00000000            -            -           -            -              -           2,367           -
250100   P   PENICK 27-1                      OK                    -             -               151            -             151      0.00000000            -            -           -            -              -             -             -
250200   P   DACUS 1-8 BPO N/C                OK                    -             -            (3,346)             8        (3,354)     0.00000000            -            -           -            -              -               8           -
250300   P   ALLEN 24-1H                      OK                    768         7,721          66,784         33,656        33,128      0.09046454          2,997          -         2,997        2,997          2,997        36,653           -
250400   P   DAVENPORT 1-8                    OK                    -             -            49,764         22,886        26,877      0.00000000            -            -           -            -              -          22,886           -
250500   P   COPPEDGE 16-1H                   OK                       3            10            748            200           547      0.20468096            112          -           112          112            112           312           -
250600   P   DAVIDSON, G W C-1                OK                    -             -            31,330          5,122        26,208      0.00000000            -            -           -            -              -           5,122           -
250700   P   KELLEY 1-6H                      OK                  1,498        13,396         100,910         68,132        32,777      0.10057211          3,296          -         3,296        3,296          3,296        71,429           -
250800   P   BROOME 1H-4                      OK                    -             -               943            -             943      0.00000000            -            -           -            -              -             -             -
250900   P   MULLIN A. 1-32 (DRY HOLE)        OK                    -             -               -              -             -        0.00000000            -            -           -            -              -             -             -
251000   P   DAVIS 1-18                       OK                    -             -             1,633            597         1,036      0.00000000            -            -           -            -              -             597           -
251100   P   THOMAS 1-34 (INACTIVE)           OK                    -             -             4,429            -           4,429      0.00000000            -            -           -            -              -             -             -
251200   P   DAVIS 1-4                        OK                    -             -             8,022            917         7,105      0.00000000            -            -           -            -              -             917           -
251300   P   HARDMAN 1H-25                    OK                    -             -           779,383        764,534        14,850      0.00000000            -            -           -            -              -         764,534           -
251400   P   DAVIS 7 FARMS 1-26               OK                    -             -            14,170          2,577        11,593      0.00000000            -            -           -            -              -           2,577           -
251500   P   NOAK 1H-32 - DRY HOLE            OK                    -             -            63,608            -          63,608      0.00000000            -            -           -            -              -             -             -
251600   P   DAVIS 7 FARMS 2-26               OK                    -             -             1,650          2,351          (701)     0.00000000            -            -           -            -              -           2,351           -
251700   P   COX 1H-24                        OK                    685         4,342         296,646        165,452       131,194      0.13617358         17,865          -        17,865       17,865         17,865       183,317           -
251800   P   DAVIS 7 FARMS 3-26               OK                    -             -            (2,494)           198        (2,691)     0.00000000            -            -           -            -              -             198           -
251900   P   HALL FARMS 1H-11                 OK                    -             -           222,375            -         222,375      0.00000000            -            -           -            -              -             -             -
252000   P   DAVIS 7 FARMS 4-26               OK                    -             -             8,512          5,855         2,658      0.00000000            -            -           -            -              -           5,855           -
252100   P   CAMPBELL 1H-12                   OK                    -             -             5,882            -           5,882      0.00000000            -            -           -            -              -             -             -
252200   P   DAVISON, FANNIE 1-8-NOT CANAAN   OK                    -             -                  6           -                6     0.00000000            -            -           -            -              -             -             -
252300   P   ELDRIDGE 1H-33                   OK                    221           887         298,726        180,395       118,331      0.19955972         23,614          -        23,614       23,614         23,614       204,009           -
252400   P   DEGEER, G U A-1                  OK                    -             -            23,232          8,208        15,024      0.00000000            -            -           -            -              -           8,208           -
252500   P   THOMAS 1H-5                      OK                    -             -           683,732        428,842       254,891      0.00000000            -            -           -            -              -         428,842             24
252600   P   DELANE 1-29                      OK                    -             -            24,841         26,213        (1,372)     0.00000000            -            -           -            -              -          26,213           -
252700   P   REGINA 1H-19                     OK                    512         3,407         219,362         68,492       150,870      0.13073624         19,724          -        19,724       19,724         19,724        88,216           -
252800   P   DOUGHERTY 1-7 (P&A)              OK                    -             -                  6           -                6     0.00000000            -            -           -            -              -             -             -
252900   P   MEADOWS 1H-29                    OK                    119           607          36,828         72,424       (35,596)     0.16380096            -            -           -              47           -          72,424           -
253000   P   DRAKE 1-4 APO                    OK                    -             -            24,491          5,879        18,613      0.00000000            -            -           -            -              -           5,879           -
253100   P   WALKER 1H-29-DRY HOLE            OK                    -             -            38,548            -          38,548      0.00000000            -            -           -            -              -             -             -
253200   P   DRAKE 1-9                        OK                    -             -             3,873          1,373         2,500      0.00000000            -            -           -            -              -           1,373           -
253300   P   CITY OF LEHIGH 16-1H             OK                    -             -             8,830          6,919         1,910      0.00000000            -            -           -            -              -           6,919           -
253400   P   DUNN 1                           OK                    -             -            12,546            612        11,934      0.00000000            -            -           -            -              -             612           -
253500   P   FANNING 36-1H                    OK                    -             -             7,007          1,183         5,825      0.00000000            -            -           -            -              -           1,183           -
253600   P   DUNN 2-2                         OK                    -             -             6,871          3,397         3,475      0.00000000            -            -           -            -              -           3,397           -
253700   P   HARRIS 30-1H                     OK                    -             -            98,894          3,049        95,845      0.00000000            -            -           -            -              -           3,049           -
253800   P   DURAN 1                          OK                    -             -            23,837          5,397        18,440      0.00000000            -            -           -            -              -           5,397           -
253900   P   THOMAS 22-1H                     OK                    -             -            28,667            531        28,136      0.00000000            -            -           -            -              -             531           -
254000   P   E BINGER UNIT                    OK                    -             -           (14,156)         4,972       (19,128)     0.00000000            -            -           -            -              -           4,972           -
254001   P   E BINGER UT-AFE 99.0602.01       OK                    -             -                  6           -                6     0.00000000            -            -           -            -              -             -             -
254002   P   EBU-NITROGEN MGT FACILITY        OK                    -             -              (281)           -            (281)     0.00000000            -            -           -            -              -             -             -
254003   P   EBU-BURDEN ALLOC-JIB             OK                    -             -                 24           -               24     0.00000000            -            -           -            -              -             -             -
254004   P   EBU - AFE 99.0602.02             OK                    -             -                  6           -                6     0.00000000            -            -           -            -              -             -             -
254005   P   EBU-TR1263-ROCKISLND             OK                    -             -                 31             8             23     0.00000000            -            -           -            -              -               8           -
254006   P   EBU-TR5064-TINYAU                OK                    -             -             2,238            707         1,531      0.00000000            -            -           -            -              -             707           -
254100   P   MOBBS TRUST 26-1H                OK                      46          136           7,060          3,901         3,160      0.25327891            800          -           800          800            800         4,701             17
254200   P   EARP 1                           OK                    -             -             4,043            743         3,300      0.00000000            -            -           -            -              -             743           -
254300   P   VAUGHN 25-1H                     OK                    345         2,221          66,625         27,184        39,441      0.13438521          5,300          -         5,300        5,300          5,300        32,484           -
254400   P   ECKLES 1-27                      OK                    -             -               -              -             -        0.00000000            -            -           -            -              -             -             -
254500   P   PAULA 1H-7                       OK                    -             -             8,389            -           8,389      0.00000000            -            -           -            -              -             -             -
254600   P   ELLINGTON 1                      OK                    -             -            23,430          6,129        17,301      0.00000000            -            -           -            -              -           6,129           -
254700   P   ENGLISH 1H-16                    OK                  6,270        20,833       1,108,347        882,984       225,362      0.23133962         52,135          -        52,135       52,135         52,135       935,120             29
254800   P   ELMORE B 1-23                    OK                    -             -            12,156          4,461         7,696      0.00000000            -            -           -            -              -           4,461           -
254900   P   RAY 1H-20                        OK                  5,075        11,013         791,449        611,058       180,391      0.31545515         56,905          -        56,905       56,905         56,905       667,964         1,045
255000   P   EMERSON OIL UNIT                 OK                    -             -             1,466            334         1,132      0.00000000            -            -           -            -              -             334           -
255100   P   ABLES 1H-29 (APO 1)              OK                 14,923        61,473       1,262,611      1,114,306       148,305      0.19533495         28,969          -        28,969       28,969         28,969     1,143,275             37
255200   P   EMMA 1-10                        OK                    -             -                 34         5,114        (5,081)     0.00000000            -            -           -            -              -           5,114           -
255300   P   BRANOM 1H-15                     OK                    -             -           580,930        442,964       137,966      0.00000000            -            -           -            -              -         442,964         1,257
255400   P   ESSIE 1-34                       OK                    -             -             7,400          2,607         4,794      0.00000000            -            -           -            -              -           2,607           -
255500   P   CAITLIN 1H-30                    OK                  9,440        64,347       1,372,101      1,050,117       321,983      0.12793629         41,193          -        41,193       41,193         41,193     1,091,311             30
255600   P   ETHEL MAE 1-8                    OK                    -             -             4,167          1,437         2,730      0.00000000            -            -           -            -              -           1,437           -
255700   P   CAITLIN 1H-22 - NOT DRLD         OK                    -             -               -              -             -        0.00000000            -            -           -            -              -             -             -
                                                                                    Case: 20-13664                          Doc: 57-2                          Filed: 12/02/20                          Page: 88 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule                                                                                    (15,131.68) Negative IDC
             December 31, 2019                                                                                              2,415,335.63   Positive IDC
                                                                           -               -         -                 -             -                    -
                                                           Oil, Gas & Liquid                                                                                    Allocated     Dry Hole     Net Income       % of Gross        % of Net      Statutory         AMT             AMT       Beginning
 Well#                     Well Name               State        Sales          Total GPT       LOE         Other Deducts     IDC              Depreciation      Overhead       Costs     Before Depletion    Income           Income        Depletion      Depreciation    Adjustment   Reserves


                                                                 11,009,719        544,088     2,620,672       2,758,518    2,400,204               803,197      3,664,383         -         (1,781,344)         1,651,717     1,660,819        876,382         803,197             -    32,909,863
255800   P   EVANS WELL 1-18 & 2-18           OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
255801   P   EVANS 1-18                       OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
255802   P   EVANS 2-18                       OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
255900   P   CARLEIGH 1H-32                   OK                        533              38          -               -            -                     -              177                          317                  80          317              80            -               -         5,784
256000   P   EXXON-PHILLIPS                   OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
256100   P   DUNCAN 1H-24                     OK                     21,796          1,289         7,080           3,886            38                  518          7,254                        1,731              3,269         1,731          1,731             518             -        42,563
256200   P   FARISS 1 (P&A 3/20/07)           OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
256300   P   EDDINGS 1H-20                    OK                     26,093          1,553         5,341           4,509          -                       17         8,685                        5,989              3,914         5,989          3,914               17            -        63,806
256400   P   FEATHERSTON TOWNSITE 1           OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
256500   P   LEMONS 1H-28 APO                 OK                     59,816          3,562        14,783          10,307            55                    63        19,909                       11,137              8,972        11,137          8,972               63            -       127,633
256600   P   FEATHERSTON, CLARA 1-15          OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
256700   P   MORRIS 1H-19                     OK                        942              62          -               -            -                     -              314                          567                141           567            141             -               -         2,348
256800   P   FINNEY 1-35                      OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
256900   P   DENSON 1H-15                     OK                     21,430          1,223         7,359           4,432            53                    86         7,133                        1,145              3,215         1,145          1,145               86            -        47,248
257000   P   FLYMOR 28-1                      OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
257100   P   GRAVITT 1H-21                    OK                      1,103              73          -               -            -                     -              367                          663                165           663            165             -               -         2,913
257200   P   FLYNT 1-28                       OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
257300   P   ELAINE 2-9                       OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
257400   P   FOBB, FRANCES 1                  OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
257500   P   CIMARRON 4-5                     OK                      2,684            122         2,147           1,110             9                  -              893                       (1,598)               403           -              -               -               -           -
257600   P   FOSTER FARMS 1-14                OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
257700   P   BENJI 1H-1                       OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
257800   P   FOURDEE-MISS LIME UNIT           OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
257900   P   GRIFFITH 1H-25                   OK                     11,209            779         5,911             378          -                        1         3,731                          409              1,681           409            409                1            -        72,996
258000   P   FRIEOUF 26                       OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
258100   P   STERLING 1H-26                   OK                      3,669            259         4,035             117          -                     -            1,221                       (1,964)               550           -              -               -               -           -
258200   P   FRIZZELL 1-32A                   OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
258300   P   CASEY 1H-26                      OK                        173              12        3,931                7         -                     -                58                      (3,834)                 26          -              -               -               -           -
258400   P   FRYMIRE 1-8                      OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
258500   P   JOJO 1H-35                       OK                      6,337            440         4,291             217          -                     -            2,109                         (721)               951           -              -               -               -        16,735
258600   P   GARDENHIRE A 1-36 & A 2-36       OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
258601   P   GARDENHIRE A 1-36                OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
258602   P   GARDENHIRE A 2-36                OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
258700   P   ARNHART 1H-35                    OK                        728              51        3,157               25         -                     -              242                       (2,747)               109           -              -               -               -           -
258800   P   GARDENHIRE B 1-36                OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
258900   P   C 1H-12                          OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
259000   P   GATES D 1-2                      OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
259200   P   GETTINGS A 1-16                  OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
259400   P   GIBSON 1-30 (TO)                 OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
259500   P   FLYING J 11-10 WELL              OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
259600   P   GILMORE 1-23                     OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
259700   P   ERVIN 1-17H BPO                  OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
259800   P   GILMORE 1-26                     OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
259900   P   DUNN #3-2 (BPO)                  OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
260000   P   GILMORE 2-26                     OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
260100   P   COOPER 5-12                      OK                     20,375            903         3,337           8,787            39                  -            6,782                          527              3,056           527            527             -               -           -
260200   P   GLADYS 1-16                      OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
260300   P   HILL 1H-2                        OK                        -              (16)          -               -            -                     -              -                              16               -               16           -               -               -           -
260400   P   GLASS 1-35                       OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
260500   P   AMIGO FEE #1                     NM                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
260600   P   GOAD 1-21                        OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
260800   P   GOLDEN 1-30 & 2-30               OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
260801   P   GOLDEN 1-30                      OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
260802   P   GOLDEN 2-30                      OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
261000   P   GORE 1-3                         OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
261200   P   GORE 1-10                        OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
261300   P   USHER 1H-32                      OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
261400   P   GORE 1-32                        OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
261500   P   CEMENT MEDRANO WFU               OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
261600   P   GORE 2-32                        OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
261700   P   SEARCY GAS UNIT 10               TX                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
261800   P   EDWARD GOULD                     OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
261900   P   HERRING 1-12                     OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
262000   P   GRAVES, AGNES M 1 N/C            OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
262100   P   BLANCO NE DK 12N                 NM                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
262200   P   GREGORY, WILMA 1-27 (INACTIVE)   OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
262300   P   BLANCO NE DK 344M                NM                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
262400   P   GREGORY, WILMA 2-27 BPO N/C SI   OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
262500   P   WHITE 1H-23                      OK                        769              50          -               -            -                     -              256                          464                115           464            115             -               -         2,913
262600   P   HALL 1-26                        OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
262700   P   PARKER 1H-17                     OK                      1,047              18          -               -            -                     -              348                          680                157           680            157             -               -        10,454
262800   P   HAMAR 1 & 2                      OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
262900   P   POWER CAT 1H-18                  OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
263000   P   HAMBURGER 1-24                   OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -               -           -
                                                                                     Case: 20-13664                    Doc: 57-2                  Filed: 12/02/20                      Page: 89 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule
             December 31, 2019


                                                           Current Year   Ending           Cost or      A/Depletion     Undepleted         Cost          Cost        Cost Depl    Adj Cost    Allowable    Non-Excess    A/Depletion     Exess IDC
 Well#                     Well Name               State    Production    Reserves       Other Basis      at BOY          Cost         Depletion Rate   Depletion    Adjustment   Depletion   Depletion     Depletion      at EOY       Per Property


                                                              4,700,768   28,209,095     143,668,322     98,034,417     45,633,905                       2,494,972          -     2,494,971    3,268,362     2,514,197   100,548,614      1,586,907
100000
255800   P   EVANS WELL 1-18 & 2-18           OK                    -            -             4,309            438          3,870       0.00000000            -            -           -            -             -             438            -
255801   P   EVANS 1-18                       OK                    -            -               254            259              (5)     0.00000000            -            -           -            -             -             259            -
255802   P   EVANS 2-18                       OK                    -            -               314            319              (4)     0.00000000            -            -           -            -             -             319            -
255900   P   CARLEIGH 1H-32                   OK                    204        5,580         115,489         51,826         63,663       0.03522360          2,242          -         2,242        2,242         2,242        54,069            -
256000   P   EXXON-PHILLIPS                   OK                    -            -               -              -              -         0.00000000            -            -           -            -             -             -              -
256100   P   DUNCAN 1H-24                     OK                  7,437       35,126       1,090,257        718,023        372,234       0.17473552         65,042          -        65,042       65,042        65,042       783,066              32
256200   P   FARISS 1 (P&A 3/20/07)           OK                    -            -             6,873               1         6,872       0.00000000            -            -           -            -             -                1           -
256300   P   EDDINGS 1H-20                    OK                  9,579       54,226       1,149,269        920,314        228,955       0.15013331         34,374          -        34,374       34,374        34,374       954,687            -
256400   P   FEATHERSTON TOWNSITE 1           OK                    -            -             7,875          2,774          5,100       0.00000000            -            -           -            -             -           2,774            -
256500   P   LEMONS 1H-28 APO                 OK                 21,964      105,669       1,807,247      1,474,781        332,466       0.17208370         57,212          -        57,212       57,212        57,212     1,531,993              46
256600   P   FEATHERSTON, CLARA 1-15          OK                    -            -            20,348          6,498         13,850       0.00000000            -            -           -            -             -           6,498            -
256700   P   MORRIS 1H-19                     OK                    327        2,021          88,127         64,586         23,541       0.13913187          3,275          -         3,275        3,275         3,275        67,861            -
256800   P   FINNEY 1-35                      OK                    -            -             5,464          5,936           (472)      0.00000000            -            -           -            -             -           5,936            -
256900   P   DENSON 1H-15                     OK                  8,613       38,635       1,409,589      1,090,186        319,404       0.18228884         58,224          -        58,224       58,224        58,224     1,148,409              43
257000   P   FLYMOR 28-1                      OK                    -            -               834          1,532           (698)      0.00000000            -            -           -            -             -           1,532            -
257100   P   GRAVITT 1H-21                    OK                    370        2,543          65,010         53,715         11,295       0.12701824          1,435          -         1,435        1,435         1,435        55,149            -
257200   P   FLYNT 1-28                       OK                    -            -             3,380            -            3,380       0.00000000            -            -           -            -             -             -              -
257300   P   ELAINE 2-9                       OK                    -            -               -              -              -         0.00000000            -            -           -            -             -             -              -
257400   P   FOBB, FRANCES 1                  OK                    -            -            (5,311)         7,146        (12,457)      0.00000000            -            -           -            -             -           7,146            -
257500   P   CIMARRON 4-5                     OK                    -            -               247            116            131       0.00000000            -            -           -            -             -             116               9
257600   P   FOSTER FARMS 1-14                OK                    -            -            (2,281)         1,205         (3,486)      0.00000000            -            -           -            -             -           1,205            -
257700   P   BENJI 1H-1                       OK                    -            -               -              -              -         0.00000000            -            -           -            -             -             -              -
257800   P   FOURDEE-MISS LIME UNIT           OK                    -            -                  6           -                 6      0.00000000            -            -           -            -             -             -              -
257900   P   GRIFFITH 1H-25                   OK                 13,129       59,867          17,085         17,085            -         0.17985753            -            -           -            409           -          17,085            -
258000   P   FRIEOUF 26                       OK                    -            -           (15,937)           798        (16,735)      0.00000000            -            -           -            -             -             798            -
258100   P   STERLING 1H-26                   OK                    -            -            16,681         16,681            -         0.00000000            -            -           -            -             -          16,681            -
258200   P   FRIZZELL 1-32A                   OK                    -            -           151,376         89,784         61,592       0.00000000            -            -           -            -             -          89,784            -
258300   P   CASEY 1H-26                      OK                    -            -            22,042         22,042            -         0.00000000            -            -           -            -             -          22,042            -
258400   P   FRYMIRE 1-8                      OK                    -            -            19,180          5,037         14,143       0.00000000            -            -           -            -             -           5,037            -
258500   P   JOJO 1H-35                       OK                  7,496        9,240          15,066         15,066            -         0.44789611            -            -           -            -             -          15,066            -
258600   P   GARDENHIRE A 1-36 & A 2-36       OK                    -            -            (2,302)           -           (2,302)      0.00000000            -            -           -            -             -             -              -
258601   P   GARDENHIRE A 1-36                OK                    -            -            13,452            -           13,452       0.00000000            -            -           -            -             -             -              -
258602   P   GARDENHIRE A 2-36                OK                    -            -             6,484          6,134            350       0.00000000            -            -           -            -             -           6,134            -
258700   P   ARNHART 1H-35                    OK                    -            -            13,449         13,449            -         0.00000000            -            -           -            -             -          13,449            -
258800   P   GARDENHIRE B 1-36                OK                    -            -             5,465          1,943          3,522       0.00000000            -            -           -            -             -           1,943            -
258900   P   C 1H-12                          OK                    -            -               -              -              -         0.00000000            -            -           -            -             -             -              -
259000   P   GATES D 1-2                      OK                    -            -             1,818          1,136            682       0.00000000            -            -           -            -             -           1,136            -
259200   P   GETTINGS A 1-16                  OK                    -            -            11,475         10,761            713       0.00000000            -            -           -            -             -          10,761            -
259400   P   GIBSON 1-30 (TO)                 OK                    -            -             5,557          2,389          3,168       0.00000000            -            -           -            -             -           2,389            -
259500   P   FLYING J 11-10 WELL              OK                    -            -               424            190            234       0.00000000            -            -           -            -             -             190            -
259600   P   GILMORE 1-23                     OK                    -            -             5,511          1,316          4,195       0.00000000            -            -           -            -             -           1,316            -
259700   P   ERVIN 1-17H BPO                  OK                    -            -           (32,695)           -          (32,695)      0.00000000            -            -           -            -             -             -              -
259800   P   GILMORE 1-26                     OK                    -            -            17,118          8,192          8,927       0.00000000            -            -           -            -             -           8,192            -
259900   P   DUNN #3-2 (BPO)                  OK                    -            -           (16,716)           -          (16,716)      0.00000000            -            -           -            -             -             -              -
260000   P   GILMORE 2-26                     OK                    -            -            43,685         18,927         24,757       0.00000000            -            -           -            -             -          18,927            -
260100   P   COOPER 5-12                      OK                    -            -               247              63           184       0.00000000            -            -           -            527           184           247              37
260200   P   GLADYS 1-16                      OK                    -            -             2,055            487          1,568       0.00000000            -            -           -            -             -             487            -
260300   P   HILL 1H-2                        OK                    -            -           299,922        128,756        171,167       0.00000000            -            -           -            -             -         128,756            -
260400   P   GLASS 1-35                       OK                    -            -            51,547         13,000         38,547       0.00000000            -            -           -            -             -          13,000            -
260500   P   AMIGO FEE #1                     NM                    -            -            (1,088)           -           (1,088)      0.00000000            -            -           -            -             -             -              -
260600   P   GOAD 1-21                        OK                    -            -               103            510           (406)      0.00000000            -            -           -            -             -             510            -
260800   P   GOLDEN 1-30 & 2-30               OK                    -            -            (2,298)           -           (2,298)      0.00000000            -            -           -            -             -             -              -
260801   P   GOLDEN 1-30                      OK                    -            -             5,260          5,244              16      0.00000000            -            -           -            -             -           5,244            -
260802   P   GOLDEN 2-30                      OK                    -            -             3,429          3,665           (236)      0.00000000            -            -           -            -             -           3,665            -
261000   P   GORE 1-3                         OK                    -            -            26,963          7,573         19,390       0.00000000            -            -           -            -             -           7,573            -
261200   P   GORE 1-10                        OK                    -            -           161,461         48,810        112,651       0.00000000            -            -           -            -             -          48,810            -
261300   P   USHER 1H-32                      OK                    -            -           301,419            -          301,419       0.00000000            -            -           -            -             -             -              -
261400   P   GORE 1-32                        OK                    -            -           191,278         52,509        138,769       0.00000000            -            -           -            -             -          52,509            -
261500   P   CEMENT MEDRANO WFU               OK                    -            -               -              -              -         0.00000000            -            -           -            -             -             -              -
261600   P   GORE 2-32                        OK                    -            -               759              85           674       0.00000000            -            -           -            -             -               85           -
261700   P   SEARCY GAS UNIT 10               TX                    -            -           (18,168)           -          (18,168)      0.00000000            -            -           -            -             -             -              -
261800   P   EDWARD GOULD                     OK                    -            -                  6           -                 6      0.00000000            -            -           -            -             -             -              -
261900   P   HERRING 1-12                     OK                    -            -              (196)           -             (196)      0.00000000            -            -           -            -             -             -              -
262000   P   GRAVES, AGNES M 1 N/C            OK                    -            -                 51           -                51      0.00000000            -            -           -            -             -             -              -
262100   P   BLANCO NE DK 12N                 NM                    -            -              (919)           -             (919)      0.00000000            -            -           -            -             -             -              -
262200   P   GREGORY, WILMA 1-27 (INACTIVE)   OK                    -            -                  6           -                 6      0.00000000            -            -           -            -             -             -              -
262300   P   BLANCO NE DK 344M                NM                    -            -              (837)              0          (837)      0.00000000            -            -           -            -             -                0           -
262400   P   GREGORY, WILMA 2-27 BPO N/C SI   OK                    -            -              (563)           -             (563)      0.00000000            -            -           -            -             -             -              -
262500   P   WHITE 1H-23                      OK                    365        2,548         246,601        161,569         85,032       0.12534206         10,658          -        10,658       10,658        10,658       172,227            -
262600   P   HALL 1-26                        OK                    -            -             2,914            141          2,773       0.00000000            -            -           -            -             -             141            -
262700   P   PARKER 1H-17                     OK                    469        9,984         356,402        181,033        175,369       0.04490365          7,875          -         7,875        7,875         7,875       188,908            -
262800   P   HAMAR 1 & 2                      OK                    -            -                  6           -                 6      0.00000000            -            -           -            -             -             -              -
262900   P   POWER CAT 1H-18                  OK                    -            -           511,797         22,569        489,228       0.00000000            -            -           -            -             -          22,569            -
263000   P   HAMBURGER 1-24                   OK                    -            -             2,620          4,788         (2,168)      0.00000000            -            -           -            -             -           4,788            -
                                                                                    Case: 20-13664                          Doc: 57-2                           Filed: 12/02/20                          Page: 90 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule                                                                                    (15,131.68) Negative IDC
             December 31, 2019                                                                                              2,415,335.63   Positive IDC
                                                                           -               -          -                 -            -                    -
                                                           Oil, Gas & Liquid                                                                                     Allocated     Dry Hole     Net Income       % of Gross        % of Net      Statutory         AMT              AMT       Beginning
 Well#                      Well Name              State        Sales          Total GPT       LOE          Other Deducts    IDC              Depreciation       Overhead       Costs     Before Depletion    Income           Income        Depletion      Depreciation     Adjustment   Reserves


                                                                 11,009,719        544,088     2,620,672        2,758,518   2,400,204               803,197       3,664,383         -         (1,781,344)         1,651,717     1,660,819        876,382         803,197              -    32,909,863
263100   P   BLANCO NE DK 350                 NM                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
263200   P   HARDESTY 1-18                    OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
263300   P   VERNON 1-11                      OK                      5,133            358         2,467              168         -                       (9)         1,708                          440                770           440            440               (9)            -        47,810
263400   P   HARDESTY 2-13                    OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
263500   P   CHAMBERLAIN 6-2                  OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
263600   P   HARMS 2-25                       OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
263700   P   TONTO 1-29                       OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
263800   P   HARNED B-2                       OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
263900   P   STEVENS 1-17                     OK                      3,256            188         1,653              492         -                     -             1,084                         (162)               488           -              -               -                -         8,204
264000   P   HARRELL M 1-4                    OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
264100   P   NELDA JO 1H-11                   OK                      5,320            370         6,509              177         -                     -             1,771                       (3,506)               798           -              -               -                -           -
264200   P   HARRISON 1-26                    OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
264300   P   HUTSON FARMS 2-19                OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
264400   P   HARRISON 2-26                    OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
264500   P   J.B. TUBB 16-1-do not use        TX                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
264600   P   HARRISON 2-30                    OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
264700   P   BLANCO, NE DK 345                NM                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
264800   P   HART 1-10                        OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
264900   P   BOOMER 9-1H                      OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
265000   P   HARVEY 1-26                      OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
265100   P   CARR ESTATE UNIT WELL NO 13-4H   OK                        650              34          157              179         -                     -               216                            64                 98            64             64            -                -         2,095
265200   P   HATTER, J G 1-6                  OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
265300   P   AUDIE 1-29                       OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
265400   P   HATTER, J G 2-6                  OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
265500   P   HARJO 3-18H                      OK                          56              2          360              -           -                        0              18                        (325)                  8          -              -                  0             -           -
265600   P   HAY 1-16                         OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
265800   P   HAZELWOOD 1                      OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
266000   P   HEAROD 1                         OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
266200   P   HEINRICHS 1-10                   OK                        -              -             -                -           -                     (85)            -                              85               -               85           -               (85)             -           -
266300   P   CAMPBELL 4-20                    OK                          91              6          189              -           -                        0              30                        (133)                 14          -              -                  0             -           -
266400   P   HELMS 1-6 (BOOCH) & (HART)       OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
266500   P   CONOCO WRIGHT MATERIALS INC. 1   TX                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
266600   P   WRIGHT MATERIALS #3, ST2         TX                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
266700   P   WRIGHT MATERIALS INC. 2          TX                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
266800   P   HENDERSON A 1-31                 OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
266900   P   CAMPBELL 4-18                    OK                        -              -               31             -           -                        0            -                            (31)               -             -              -                  0             -           -
267000   P   HENDRICKS                        OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
267100   P   CAMPBELL 2-20                    OK                          65              2          185              -           -                       (0)             22                        (144)                 10          -              -                 (0)            -           -
267200   P   HENNIGH 1-28 (ABANDONED)         OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
267300   P   CAMPBELL 2-18                    OK                        -                (0)           29             -           -                        0            -                            (29)               -             -              -                  0             -           -
267400   P   HERIFORD 1-17                    OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
267500   P   CAMPBELL 3-20                    OK                          39              3            29             -           -                     -                 13                           (5)                 6          -              -               -                -           -
267600   P   HERIFORD 1-18                    OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
267700   P   GRAY 4-19                        OK                        -                (0)           26             -           -                        0            -                            (26)               -             -              -                  0             -           -
267800   P   HERIFORD 2-17A                   OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
267900   P   JANE 1H-20                       OK                      1,035              67          -                -           -                     -               344                          624                155           624            155             -                -         1,409
268000   P   HERIFORD 2-18                    OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
268100   P   ELLISON 1H-22                    OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
268200   P   HERIFORD 3-18                    OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
268300   P   MACK CARR #8-4H                  OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
268400   P   HERIFORD 4-18                    OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
268500   P   MACK CARR # 8-2H                 OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
268600   P   HERIFORD 5A-18                   OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
268700   P   HERIFORD 6-18                    OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
268900   P   CUNNINGHAM #3H-21                OK                      4,215            178         1,511            2,034        (218)                     6          1,403                         (699)               632           -              -                  6             -        16,047
269000   P   HERIFORD 7-18                    OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
269100   P   CUNNINGHAM #5H-21                OK                      6,655            286           847            3,135         -                       24          2,215                          148                998           148            148               24             -        29,090
269200   P   HEWLETT 1-27 BPO N/C             OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
269300   P   CUNNINGHAM #4H-21                OK                      4,507            194           978            2,107         -                       10          1,500                         (283)               676           -              -                 10             -        16,520
269400   P   HILL E 2-25 & 3-25               OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
269401   P   HILL E 2-25                      OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
269402   P   HILL E 3-25                      OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
269500   P   CUNNINGHAM #2H-21                OK                      5,579            239           977            2,631         -                       (1)         1,857                         (124)               837           -              -                 (1)            -        27,135
269600   P   HOLDER 1-10                      OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
269700   P   BERRY 4-15                       OK                        328              17          276              -           -                        1            109                          (75)                 49          -              -                  1             -           -
269800   P   HOLIDAY 1-28                     OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
269900   P   TOLBERT 4-16H                    OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
270000   P   HOLIDAY 1-33                     OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
270100   P   DEMASTERS 2-29                   OK                        -              -               31             -           -                     -               -                            (31)               -             -              -               -                -           -
270200   P   HOPPER                           OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
270300   P   BENTLEY 2-5                      OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
270400   P   HOUSER 1-11                      OK                        705              33          865              154         -                     -               235                         (582)               106           -              -               -                -           -
270500   P   HORAN 3-29H                      OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
270600   P   VERDEN, HOUSER NE UT             OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
                                                                                     Case: 20-13664                    Doc: 57-2                 Filed: 12/02/20                      Page: 91 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule
             December 31, 2019


                                                           Current Year   Ending           Cost or      A/Depletion     Undepleted        Cost          Cost        Cost Depl    Adj Cost    Allowable    Non-Excess    A/Depletion     Exess IDC
 Well#                      Well Name              State    Production    Reserves       Other Basis      at BOY          Cost        Depletion Rate   Depletion    Adjustment   Depletion   Depletion     Depletion      at EOY       Per Property


                                                              4,700,768   28,209,095     143,668,322     98,034,417     45,633,905                      2,494,972          -     2,494,971    3,268,362     2,514,197   100,548,614      1,586,907
100000
263100   P   BLANCO NE DK 350                 NM                    -            -              (823)           -             (823)     0.00000000            -            -           -            -             -             -              -
263200   P   HARDESTY 1-18                    OK                    -            -             9,155          3,071          6,084      0.00000000            -            -           -            -             -           3,071            -
263300   P   VERNON 1-11                      OK                  5,364       42,445          12,488         12,488            -        0.11220307            -            -           -            440           -          12,488            -
263400   P   HARDESTY 2-13                    OK                    -            -            13,428          1,989         11,440      0.00000000            -            -           -            -             -           1,989            -
263500   P   CHAMBERLAIN 6-2                  OK                    -            -              (477)           -             (477)     0.00000000            -            -           -            -             -             -              -
263600   P   HARMS 2-25                       OK                    -            -             5,058            445          4,612      0.00000000            -            -           -            -             -             445            -
263700   P   TONTO 1-29                       OK                    -            -           (10,308)           -          (10,308)     0.00000000            -            -           -            -             -             -              -
263800   P   HARNED B-2                       OK                    -            -           130,814         35,196         95,618      0.00000000            -            -           -            -             -          35,196            -
263900   P   STEVENS 1-17                     OK                  1,529        6,675           7,519          6,175          1,344      0.18632815            250          -           250          250           250         6,426            -
264000   P   HARRELL M 1-4                    OK                    -            -            (1,988)           -           (1,988)     0.00000000            -            -           -            -             -             -              -
264100   P   NELDA JO 1H-11                   OK                    -            -             7,671          7,671            -        0.00000000            -            -           -            -             -           7,671            -
264200   P   HARRISON 1-26                    OK                    -            -               581            581               0     0.00000000            -            -           -            -             -             581            -
264300   P   HUTSON FARMS 2-19                OK                    -            -          (116,623)              6      (116,628)     0.00000000            -            -           -            -             -                6           -
264400   P   HARRISON 2-26                    OK                    -            -             5,452          1,521          3,931      0.00000000            -            -           -            -             -           1,521            -
264500   P   J.B. TUBB 16-1-do not use        TX                    -            -                  6           -                 6     0.00000000            -            -           -            -             -             -              -
264600   P   HARRISON 2-30                    OK                    -            -             4,378            823          3,555      0.00000000            -            -           -            -             -             823            -
264700   P   BLANCO, NE DK 345                NM                    -            -            (1,186)           -           (1,186)     0.00000000            -            -           -            -             -             -              -
264800   P   HART 1-10                        OK                    -            -            14,841          4,714         10,127      0.00000000            -            -           -            -             -           4,714            -
264900   P   BOOMER 9-1H                      OK                    -            -            (5,039)           -           (5,039)     0.00000000            -            -           -            -             -             -              -
265000   P   HARVEY 1-26                      OK                    -            -             1,834          1,025            809      0.00000000            -            -           -            -             -           1,025            -
265100   P   CARR ESTATE UNIT WELL NO 13-4H   OK                    239        1,856           9,952          5,699          4,252      0.11391779            484          -           484          484           484         6,184            -
265200   P   HATTER, J G 1-6                  OK                    -            -             1,824          2,062           (238)     0.00000000            -            -           -            -             -           2,062            -
265300   P   AUDIE 1-29                       OK                    -            -              (872)           -             (872)     0.00000000            -            -           -            -             -             -              -
265400   P   HATTER, J G 2-6                  OK                    -            -             4,522            615          3,906      0.00000000            -            -           -            -             -             615            -
265500   P   HARJO 3-18H                      OK                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
265600   P   HAY 1-16                         OK                    -            -               409            402               6     0.00000000            -            -           -            -             -             402            -
265800   P   HAZELWOOD 1                      OK                    -            -            27,909         11,960         15,949      0.00000000            -            -           -            -             -          11,960            -
266000   P   HEAROD 1                         OK                    -            -               863            262            601      0.00000000            -            -           -            -             -             262            -
266200   P   HEINRICHS 1-10                   OK                    -            -            49,932         21,085         28,846      0.00000000            -            -           -            -             -          21,085            -
266300   P   CAMPBELL 4-20                    OK                    -            -               -              245           (245)     0.00000000            -            -           -            -             -             245            -
266400   P   HELMS 1-6 (BOOCH) & (HART)       OK                    -            -            13,539          1,689         11,849      0.00000000            -            -           -            -             -           1,689            -
266500   P   CONOCO WRIGHT MATERIALS INC. 1   TX                    -            -                  6           -                 6     0.00000000            -            -           -            -             -             -              -
266600   P   WRIGHT MATERIALS #3, ST2         TX                    -            -            (5,598)           -           (5,598)     0.00000000            -            -           -            -             -             -              -
266700   P   WRIGHT MATERIALS INC. 2          TX                    -            -                 19              4             15     0.00000000            -            -           -            -             -                4           -
266800   P   HENDERSON A 1-31                 OK                    -            -             4,101          1,031          3,069      0.00000000            -            -           -            -             -           1,031            -
266900   P   CAMPBELL 4-18                    OK                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
267000   P   HENDRICKS                        OK                    -            -             3,238          3,207              31     0.00000000            -            -           -            -             -           3,207            -
267100   P   CAMPBELL 2-20                    OK                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
267200   P   HENNIGH 1-28 (ABANDONED)         OK                    -            -                  6           -                 6     0.00000000            -            -           -            -             -             -              -
267300   P   CAMPBELL 2-18                    OK                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
267400   P   HERIFORD 1-17                    OK                    -            -            29,746              10        29,736      0.00000000            -            -           -            -             -               10           -
267500   P   CAMPBELL 3-20                    OK                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
267600   P   HERIFORD 1-18                    OK                    -            -            11,909          4,994          6,915      0.00000000            -            -           -            -             -           4,994            -
267700   P   GRAY 4-19                        OK                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
267800   P   HERIFORD 2-17A                   OK                    -            -             7,289          5,325          1,964      0.00000000            -            -           -            -             -           5,325            -
267900   P   JANE 1H-20                       OK                    407        1,002         386,329        373,873         12,456      0.28858500          3,595          -         3,595        3,595         3,595       377,468            -
268000   P   HERIFORD 2-18                    OK                    -            -                 32           -                32     0.00000000            -            -           -            -             -             -              -
268100   P   ELLISON 1H-22                    OK                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
268200   P   HERIFORD 3-18                    OK                    -            -             6,397          8,550         (2,153)     0.00000000            -            -           -            -             -           8,550            -
268300   P   MACK CARR #8-4H                  OK                    -            -            35,664            -           35,664      0.00000000            -            -           -            -             -             -              -
268400   P   HERIFORD 4-18                    OK                    -            -             7,690          1,706          5,984      0.00000000            -            -           -            -             -           1,706            -
268500   P   MACK CARR # 8-2H                 OK                    -            -            35,664              27        35,637      0.00000000            -            -           -            -             -               27           -
268600   P   HERIFORD 5A-18                   OK                    -            -            (1,283)         2,686         (3,970)     0.00000000            -            -           -            -             -           2,686            -
268700   P   HERIFORD 6-18                    OK                    -            -            19,011          9,083          9,927      0.00000000            -            -           -            -             -           9,083            -
268900   P   CUNNINGHAM #3H-21                OK                  1,795       14,253           8,902          6,972          1,931      0.11184086            216          -           216          216           216         7,187           (207)
269000   P   HERIFORD 7-18                    OK                    -            -            35,455         29,070          6,386      0.00000000            -            -           -            -             -          29,070            -
269100   P   CUNNINGHAM #5H-21                OK                  2,876       26,213           8,902          5,591          3,311      0.09888181            327          -           327          327           327         5,919            -
269200   P   HEWLETT 1-27 BPO N/C             OK                    -            -             8,208          6,128          2,081      0.00000000            -            -           -            -             -           6,128            -
269300   P   CUNNINGHAM #4H-21                OK                  1,968       14,552           8,876          6,204          2,672      0.11914593            318          -           318          318           318         6,522            -
269400   P   HILL E 2-25 & 3-25               OK                    -            -             4,631            205          4,427      0.00000000            -            -           -            -             -             205            -
269401   P   HILL E 2-25                      OK                    -            -               150              44           105      0.00000000            -            -           -            -             -               44           -
269402   P   HILL E 3-25                      OK                    -            -                 90             26             64     0.00000000            -            -           -            -             -               26           -
269500   P   CUNNINGHAM #2H-21                OK                  2,418       24,717           8,876          4,901          3,975      0.08910786            354          -           354          354           354         5,255            -
269600   P   HOLDER 1-10                      OK                    -            -             1,847            834          1,012      0.00000000            -            -           -            -             -             834            -
269700   P   BERRY 4-15                       OK                    -            -               -              236           (236)     0.00000000            -            -           -            -             -             236            -
269800   P   HOLIDAY 1-28                     OK                    -            -             6,962          1,518          5,444      0.00000000            -            -           -            -             -           1,518            -
269900   P   TOLBERT 4-16H                    OK                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
270000   P   HOLIDAY 1-33                     OK                    -            -            34,006          7,018         26,988      0.00000000            -            -           -            -             -           7,018            -
270100   P   DEMASTERS 2-29                   OK                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
270200   P   HOPPER                           OK                    -            -            10,204          2,873          7,331      0.00000000            -            -           -            -             -           2,873            -
270300   P   BENTLEY 2-5                      OK                    -            -           (19,651)           -          (19,651)     0.00000000            -            -           -            -             -             -              -
270400   P   HOUSER 1-11                      OK                    -            -            27,595         16,848         10,747      0.00000000            -            -           -            -             -          16,848            -
270500   P   HORAN 3-29H                      OK                    -            -               -              -              -        0.00000000            -            -           -            -             -             -              -
270600   P   VERDEN, HOUSER NE UT             OK                    -            -               996          5,893         (4,897)     0.00000000            -            -           -            -             -           5,893            -
                                                                                   Case: 20-13664                          Doc: 57-2                           Filed: 12/02/20                          Page: 92 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule                                                                                   (15,131.68) Negative IDC
             December 31, 2019                                                                                             2,415,335.63   Positive IDC
                                                                          -               -          -                 -            -                    -
                                                          Oil, Gas & Liquid                                                                                     Allocated     Dry Hole     Net Income       % of Gross        % of Net      Statutory         AMT              AMT       Beginning
 Well#                       Well Name            State        Sales          Total GPT       LOE          Other Deducts    IDC              Depreciation       Overhead       Costs     Before Depletion    Income           Income        Depletion      Depreciation     Adjustment   Reserves


                                                                11,009,719        544,088     2,620,672        2,758,518   2,400,204               803,197       3,664,383         -         (1,781,344)         1,651,717     1,660,819        876,382         803,197              -    32,909,863
270700   P   LORTON 3-18H                    OK                          93              2          312              -           -                        0              31                        (252)                 14          -              -                  0             -           -
270800   P   HUBBART 1-19                    OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
270900   P   LORTON 2-19H                    OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
271000   P   HUGHES 2-29                     OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
271100   P   ROBERTS 3-19                    OK                          14              1            26             -           -                        0               5                         (17)                  2          -              -                  0             -           -
271200   P   HUMPHREY-KAY                    OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
271300   P   MASSENGALE 4-10H                OK                          87              2          215              -           -                       (0)             29                        (159)                 13          -              -                 (0)            -           -
271400   P   HUNT 1-5                        OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
271500   P   DEMASTERS 4-29H                 OK                          72              4          255              -           -                        0              24                        (212)                 11          -              -                  0             -           -
271600   P   HURST 13-1                      OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
271700   P   LORTON 4-7                      OK                          14             (1)           34             -           -                       (0)              5                         (24)                  2          -              -                 (0)            -           -
271800   P   HUTCHESON 22-1                  OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
271900   P   ROBERTSON #1H-7                 OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
272000   P   HUTCHESON 22-2                  OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
272100   P   FREELAND 1H-18                  OK                     40,661          2,347         3,196            8,044           30                    21         13,533                       13,490              6,099        13,490          6,099               21             -       150,408
272200   P   HUTCHESON 22-3                  OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
272300   P   CITY OF ATOKA 9-1H              OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
272400   P   IMA JEAN 1                      OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
272500   P   EASTERWOOD A-1 (NOT DRILLED)    OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
272600   P   INA MAE 1-21                    OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
272700   P   ARVEL 1H-14                     OK                        -              (29)          -                -           -                     -               -                              29               -               29           -               -                -           -
272800   P   JANELL 1-25                     OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
272900   P   JC 1H-10                        OK                           1              0             3               1         -                     -                  0                           (3)                 0          -              -               -                -             11
273000   P   JASPER 1-33                     OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
273100   P   JC 2H-10                        OK                           1           -                2               1         -                     -                  0                           (2)                 0          -              -               -                -              2
273200   P   JOE 1-5 (P&A)                   OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
273300   P   JC 4H-10                        OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
273400   P   JOHNSON 1-19                    OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
273500   P   KIM 1H-20                       OK                     13,855            963         3,942              469         -                     -             4,611                        3,869              2,078         3,869          2,078             -                -        86,616
273600   P   JOHNSON IRA                     OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
273700   P   BLAKE 1H-20                     OK                     13,338            927         4,374              456         -                     -             4,439                        3,142              2,001         3,142          2,001             -                -       114,889
273800   P   JONAS 1-23                      OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
273900   P   ADAM 1H-20                      OK                     14,796          1,029        10,384              494         -                     -             4,925                       (2,035)             2,219           -              -               -                -        32,421
274000   P   JONES 1-11                      OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
274100   P   FRAZIER 1-22                    OK                      3,815            201        12,436              877         -                     985           1,270                      (11,954)               572           -              -               985              -           -
274200   P   JONES D 1-19                    OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
274300   P   SURDAHL 1-11H                   OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
274400   P   KARLIN, RAY 1-10 BPO            OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
274500   P   JOHNSTON 1H-30                  OK                          27              2            55             -           -                        2               9                         (41)                  4          -              -                  2             -           -
274600   P   KARLIN, RAY 2-10 BPO            OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
274700   P   MAHLER "C" #1                   TX                        -                (1)         -                -           -                     -               -                               1               -                1           -               -                -           -
274800   P   KATHLEEN 2-21                   OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
274900   P   BLANCO NE DK 19N                NM                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
275000   P   KIMBALL 1 N/C                   OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
275100   P   BLANCO NE DK 354                NM                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
275200   P   KIRCHNER 1-15                   OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
275300   P   TANNA BROWN 1H-31               OK                     14,950          1,041         5,296              482         -                     (54)          4,976                        3,208              2,243         3,208          2,243             (54)             -       118,194
275400   P   KISHKETON 2-5 (BPO)             OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
275500   P   TUCKER BROWN 1H-31              OK                      5,500            383         5,093              181         -                     -             1,830                       (1,987)               825           -              -               -                -           -
275600   P   KOEHLER 1-35                    OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
275700   P   PEGGY MACKEY 1H-19              OK                     22,914          1,594         4,490              761         -                     -             7,627                        8,443              3,437         8,443          3,437             -                -       197,589
275800   P   KOEHN B 2-21                    OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
275900   P   BENTLEY 4-5                     OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
276000   P   KUYKENDALL A 1-25               OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
276100   P   BARNES 1-3A                     OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
276200   P   LAKE 1-32                       OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
276300   P   LEWIS 1H-31                     OK                     24,033          1,403         2,932            4,535           20                    95          7,999                        7,049              3,605         7,049          3,605               95             -        78,326
276400   P   LAKE 1-5                        OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
276401   P   LAKE 1-5 - BOOCH                OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
276402   P   LAKE 1-5 - HARTSH.              OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
276500   P   NELLIE GRAY (P&A)               TX                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
276600   P   PRINCESS 3H-14                  OK                           9              0            37               6         -                     -                  3                         (38)                  1          -              -               -                -             18
276700   P   SPORT 4H-25                     OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
276800   P   LALMAN 1                        OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
276900   P   THOMPSON 1H-13                  OK                        434              28          -                -           -                     -               145                          262                  65          262              65            -                -         1,035
277000   P   LALMAN 1-2                      OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
277100   P   DELL MAYER 1H-33                OK                     29,129          1,702         4,025            5,470           28                    84          9,695                        8,123              4,369         8,123          4,369               84             -        94,406
277200   P   LALMAN 1-6                      OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
277300   P   SUZIE 1H-34 -USE 491700         OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
277400   P   LALMAN 2                        OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
277500   P   SEARCY GAS UNIT 17              TX                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
277600   P   LALMAN 3-7                      OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
277700   P   TAYLOR, D R HEIRS #10           TX                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
277800   P   TRACEY LYNN 1-11H               OK                        -              -             -                -           -                     -               -                            -                  -             -              -               -                -           -
                                                                                     Case: 20-13664                   Doc: 57-2                 Filed: 12/02/20                      Page: 93 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule
             December 31, 2019


                                                          Current Year    Ending           Cost or      A/Depletion    Undepleted        Cost          Cost        Cost Depl    Adj Cost    Allowable    Non-Excess    A/Depletion    Exess IDC
 Well#                       Well Name            State    Production     Reserves       Other Basis      at BOY         Cost        Depletion Rate   Depletion    Adjustment   Depletion   Depletion     Depletion      at EOY      Per Property


                                                             4,700,768    28,209,095     143,668,322     98,034,417    45,633,905                      2,494,972          -     2,494,971    3,268,362     2,514,197   100,548,614     1,586,907
100000
270700   P   LORTON 3-18H                    OK                    -             -               -              -             -        0.00000000            -            -           -            -             -             -             -
270800   P   HUBBART 1-19                    OK                    -             -            13,920          2,010        11,910      0.00000000            -            -           -            -             -           2,010           -
270900   P   LORTON 2-19H                    OK                    -             -               -              -             -        0.00000000            -            -           -            -             -             -             -
271000   P   HUGHES 2-29                     OK                    -             -            15,632          3,341        12,292      0.00000000            -            -           -            -             -           3,341           -
271100   P   ROBERTS 3-19                    OK                    -             -               -              -             -        0.00000000            -            -           -            -             -             -             -
271200   P   HUMPHREY-KAY                    OK                    -             -             4,276          1,862         2,414      0.00000000            -            -           -            -             -           1,862           -
271300   P   MASSENGALE 4-10H                OK                    -             -               -              -             -        0.00000000            -            -           -            -             -             -             -
271400   P   HUNT 1-5                        OK                    -             -               863            515           348      0.00000000            -            -           -            -             -             515           -
271500   P   DEMASTERS 4-29H                 OK                    -             -               -              -             -        0.00000000            -            -           -            -             -             -             -
271600   P   HURST 13-1                      OK                    -             -               214          5,337        (5,122)     0.00000000            -            -           -            -             -           5,337           -
271700   P   LORTON 4-7                      OK                    -             -               -              -             -        0.00000000            -            -           -            -             -             -             -
271800   P   HUTCHESON 22-1                  OK                    -             -               248            904          (656)     0.00000000            -            -           -            -             -             904           -
271900   P   ROBERTSON #1H-7                 OK                    -             -           254,868            -         254,868      0.00000000            -            -           -            -             -             -             -
272000   P   HUTCHESON 22-2                  OK                    -             -             3,234          1,171         2,062      0.00000000            -            -           -            -             -           1,171           -
272100   P   FREELAND 1H-18                  OK                 15,956       134,453          49,667         49,663             4      0.10608318              0          -             0        6,099             4        49,667             27
272200   P   HUTCHESON 22-3                  OK                    -             -             5,679          1,216         4,464      0.00000000            -            -           -            -             -           1,216           -
272300   P   CITY OF ATOKA 9-1H              OK                    -             -               -              -             -        0.00000000            -            -           -            -             -             -             -
272400   P   IMA JEAN 1                      OK                    -             -            19,086         20,546        (1,460)     0.00000000            -            -           -            -             -          20,546           -
272500   P   EASTERWOOD A-1 (NOT DRILLED)    OK                    -             -                 6            -               6      0.00000000            -            -           -            -             -             -             -
272600   P   INA MAE 1-21                    OK                    -             -             2,435            246         2,189      0.00000000            -            -           -            -             -             246           -
272700   P   ARVEL 1H-14                     OK                    -             -           351,526        115,359       236,167      0.00000000            -            -           -            -             -         115,359           -
272800   P   JANELL 1-25                     OK                    -             -               110              9           101      0.00000000            -            -           -            -             -               9           -
272900   P   JC 1H-10                        OK                       2            9             -              -             -        0.16787162            -            -           -            -             -             -             -
273000   P   JASPER 1-33                     OK                    -             -             8,735          4,029         4,705      0.00000000            -            -           -            -             -           4,029           -
273100   P   JC 2H-10                        OK                       1            1               1              1           -        0.56391100            -            -           -            -             -               1           -
273200   P   JOE 1-5 (P&A)                   OK                    -             -                 6            -               6      0.00000000            -            -           -            -             -             -             -
273300   P   JC 4H-10                        OK                    -             -               -              -             -        0.00000000            -            -           -            -             -             -             -
273400   P   JOHNSON 1-19                    OK                    -             -            26,373          6,578        19,794      0.00000000            -            -           -            -             -           6,578           -
273500   P   KIM 1H-20                       OK                 16,012        70,603           5,947          5,947           -        0.18486741            -            -           -          2,078           -           5,947           -
273600   P   JOHNSON IRA                     OK                    -             -              (415)         1,080        (1,495)     0.00000000            -            -           -            -             -           1,080           -
273700   P   BLAKE 1H-20                     OK                 15,596        99,293           5,765          5,765           -        0.13574881            -            -           -          2,001           -           5,765           -
273800   P   JONAS 1-23                      OK                    -             -             9,270            844         8,426      0.00000000            -            -           -            -             -             844           -
273900   P   ADAM 1H-20                      OK                 17,225        15,197           9,002          9,002           -        0.53127661            -            -           -            -             -           9,002           -
274000   P   JONES 1-11                      OK                    -             -             1,702            891           811      0.00000000            -            -           -            -             -             891           -
274100   P   FRAZIER 1-22                    OK                    -             -            29,199         24,020         5,180      0.00000000            -            -           -            -             -          24,020           -
274200   P   JONES D 1-19                    OK                    -             -            21,358          4,770        16,588      0.00000000            -            -           -            -             -           4,770           -
274300   P   SURDAHL 1-11H                   OK                    -             -               367            -             367      0.00000000            -            -           -            -             -             -             -
274400   P   KARLIN, RAY 1-10 BPO            OK                    -             -            28,855          8,191        20,664      0.00000000            -            -           -            -             -           8,191           -
274500   P   JOHNSTON 1H-30                  OK                    -             -               145            145           -        0.00000000            -            -           -            -             -             145           -
274600   P   KARLIN, RAY 2-10 BPO            OK                    -             -            21,809         14,963         6,847      0.00000000            -            -           -            -             -          14,963           -
274700   P   MAHLER "C" #1                   TX                    -             -           (12,672)           -         (12,672)     0.00000000            -            -           -            -             -             -             -
274800   P   KATHLEEN 2-21                   OK                    -             -            88,086          2,746        85,339      0.00000000            -            -           -            -             -           2,746           -
274900   P   BLANCO NE DK 19N                NM                    -             -              (942)           -            (942)     0.00000000            -            -           -            -             -             -             -
275000   P   KIMBALL 1 N/C                   OK                    -             -                 6            -               6      0.00000000            -            -           -            -             -             -             -
275100   P   BLANCO NE DK 354                NM                    -             -              (900)           -            (900)     0.00000000            -            -           -            -             -             -             -
275200   P   KIRCHNER 1-15                   OK                    -             -            42,228          9,898        32,330      0.00000000            -            -           -            -             -           9,898           -
275300   P   TANNA BROWN 1H-31               OK                 15,271       102,923           5,228          5,228           -        0.12920337            -            -           -          2,243           -           5,228           -
275400   P   KISHKETON 2-5 (BPO)             OK                    -             -            (7,693)         4,502       (12,195)     0.00000000            -            -           -            -             -           4,502           -
275500   P   TUCKER BROWN 1H-31              OK                    -             -            15,238         15,238           -        0.00000000            -            -           -            -             -          15,238           -
275600   P   KOEHLER 1-35                    OK                    -             -             4,071          5,198        (1,128)     0.00000000            -            -           -            -             -           5,198           -
275700   P   PEGGY MACKEY 1H-19              OK                 25,320       172,270           7,576          7,576           -        0.12814248            -            -           -          3,437           -           7,576           -
275800   P   KOEHN B 2-21                    OK                    -             -           139,154         39,504        99,651      0.00000000            -            -           -            -             -          39,504           -
275900   P   BENTLEY 4-5                     OK                    -             -           (24,273)           -         (24,273)     0.00000000            -            -           -            -             -             -             -
276000   P   KUYKENDALL A 1-25               OK                    -             -            25,735          5,871        19,864      0.00000000            -            -           -            -             -           5,871           -
276100   P   BARNES 1-3A                     OK                    -             -                 6            -               6      0.00000000            -            -           -            -             -             -             -
276200   P   LAKE 1-32                       OK                    -             -            12,067          5,820         6,247      0.00000000            -            -           -            -             -           5,820           -
276300   P   LEWIS 1H-31                     OK                  9,215        69,111          41,865         41,862             3      0.11764900              0          -             0        3,605             3        41,865             18
276400   P   LAKE 1-5                        OK                    -             -                 6            -               6      0.00000000            -            -           -            -             -             -             -
276401   P   LAKE 1-5 - BOOCH                OK                    -             -             1,254            462           792      0.00000000            -            -           -            -             -             462           -
276402   P   LAKE 1-5 - HARTSH.              OK                    -             -             2,557            252         2,305      0.00000000            -            -           -            -             -             252           -
276500   P   NELLIE GRAY (P&A)               TX                    -             -                 6            -               6      0.00000000            -            -           -            -             -             -             -
276600   P   PRINCESS 3H-14                  OK                      14            4               9              9           -        0.78058462            -            -           -            -             -               9           -
276700   P   SPORT 4H-25                     OK                    -             -               -              -             -        0.00000000            -            -           -            -             -             -             -
276800   P   LALMAN 1                        OK                    -             -            28,216         12,608        15,608      0.00000000            -            -           -            -             -          12,608           -
276900   P   THOMPSON 1H-13                  OK                    172           863         213,636        139,457        74,179      0.16636184         12,341          -        12,341       12,341        12,341       151,798           -
277000   P   LALMAN 1-2                      OK                    -             -             7,927            734         7,193      0.00000000            -                        -            -             -             734           -
277100   P   DELL MAYER 1H-33                OK                 11,224        83,182          44,176         44,172             4      0.11889442              0          -             0        4,369             4        44,176             25
277200   P   LALMAN 1-6                      OK                    -             -            19,974          3,747        16,227      0.00000000            -            -           -            -             -           3,747           -
277300   P   SUZIE 1H-34 -USE 491700         OK                    -             -               -              -             -        0.00000000            -            -           -            -             -             -             -
277400   P   LALMAN 2                        OK                    -             -            26,463          3,080        23,383      0.00000000            -            -           -            -             -           3,080           -
277500   P   SEARCY GAS UNIT 17              TX                    -             -           (15,829)           -         (15,829)     0.00000000            -            -           -            -             -             -             -
277600   P   LALMAN 3-7                      OK                    -             -              (196)           -            (196)     0.00000000            -            -           -            -             -             -             -
277700   P   TAYLOR, D R HEIRS #10           TX                    -             -             3,318          3,899          (581)     0.00000000            -            -           -            -             -           3,899           -
277800   P   TRACEY LYNN 1-11H               OK                    -             -            (2,168)           -          (2,168)     0.00000000            -            -           -            -             -             -             -
                                                                                    Case: 20-13664                          Doc: 57-2                           Filed: 12/02/20                          Page: 94 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule                                                                                    (15,131.68) Negative IDC
             December 31, 2019                                                                                              2,415,335.63   Positive IDC
                                                                           -               -          -                 -            -                    -
                                                           Oil, Gas & Liquid                                                                                     Allocated     Dry Hole     Net Income       % of Gross        % of Net     Statutory        AMT              AMT       Beginning
 Well#                      Well Name              State        Sales          Total GPT       LOE          Other Deducts    IDC              Depreciation       Overhead       Costs     Before Depletion    Income           Income       Depletion     Depreciation     Adjustment   Reserves


                                                                 11,009,719        544,088     2,620,672        2,758,518   2,400,204               803,197       3,664,383         -         (1,781,344)         1,651,717     1,660,819       876,382        803,197              -    32,909,863
277900   P   HUTTON 2-28                      OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
278000   P   LALMAN 4                         OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
278100   P   WINSTON 1H-22                    OK                     10,691            744         5,075              363         -                     -             3,558                          950              1,604           950           950            -                -        85,968
278200   P   LALMAN 5                         OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
278300   P   NUNN 3-30H                       OK                        -              -               22             -           -                       (2)           -                            (20)               -             -             -                (2)            -           -
278400   P   LALMAN 7-1                       OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
278500   P   HULON & BETTY 1-20               OK                        -              -             -                -           -                     103             -                           (103)               -             -             -              103              -           -
278600   P   LANIER 1-19                      OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
278700   P   HUTSON FARMS 3-19                OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
278800   P   LAPORTE 1                        OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
278900   P   DUSTIN WAYNE 1-12                OK                        -              -             -                -           -                       29            -                            (29)               -             -             -                29             -           -
279000   P   LARRY 1-33                       OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
279100   P   RIVER EMMITT 1-22                OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
279200   P   LAURENCE 1-5                     OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
279300   P   SADIE BELLE 1-16                 OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
279400   P   BEDO, L R 2-35                   OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
279500   P   BLANCO NE DK 37B                 NM                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
279600   P   LEWIS 1                          OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
279700   P   BLANCO NE DK 324N                NM                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
279800   P   LIBERTY TRUST 1                  OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
279900   P   DAVIS 3-4                        OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
280000   P   LISA                             OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
280100   P   ED 1-8H                          OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
280200   P   LITTLE WASHITA 1                 OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
280300   P   JANE 2-20 (TA)                   OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
280400   P   LONG A 18-1                      OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
280600   P   LORENE 1-15                      OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
280700   P   YEAGER 3-8                       OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
280800   P   MALLISON, DIXIE 1-9              OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
280900   P   ELLISON 2-6                      OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
281000   P   MANSON 1-4                       OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
281100   P   LORTON 4-18H                     OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
281200   P   BULLET 4-5H                      OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
281300   P   HUNTER 3-33                      OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
281400   P   MARSHALL 1-17 (SOLD 1/31/08)     OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
281500   P   GENINI 37-14                     TX                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
281600   P   MASON 2-16                       OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
281700   P   BLANCO NE DK 354E                NM                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
281800   P   MASON B 1-8                      OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
281900   P   BLANCO NE DK 353                 NM                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
282000   P   MATTIE MAE 1-4                   OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
282100   P   CHOATE-BLAYLOCK 1H-20            OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
282200   P   MATTIE MAE 2-4                   OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
282300   P   LAURA 1H-5                       OK                     17,018            967         2,691            3,572           29                    97          5,664                        3,997              2,553         3,997         2,553              97             -        74,006
282400   P   MAYFIELD 1                       OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
282500   P   WRIGHT MATERIALS #9              TX                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
282600   P   MCCLELLAN 1-21                   OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
282700   P   ELLISON 3-6                      OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
282800   P   MCCLELLAN 2-21                   OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
282900   P   LEWELLEN 4-6                     OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
283000   P   MCCLELLAN 3-21                   OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
283100   P   GABE 1-34                        OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
283200   P   MCCLELLAN 4-21                   OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
283300   P   MALLISON-JENKINS 1-9 (NOT DRL)   OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
283400   P   MCCOMAS 1-25                     OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
283500   P   BLANKENSHIP 2-30                 OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
283600   P   MCCRORY A 1-5 (TO)               OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
283700   P   RUSSELL 1-30H                    OK                          59             3           193              -           -                       (0)             20                        (157)                  9          -             -                (0)            -           -
283800   P   MCGINNIS 1                       OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
283900   P   RUSSELL 3-30H                    OK                        103              4           141              -           -                       (0)             34                         (76)                 15          -             -                (0)            -           -
284000   P   MCGINNIS 2                       OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
284100   P   SMITH 2-33                       OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
284200   P   MCGINNIS 3-15                    OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
284300   P   FLUD 4-33H                       OK                          53             1           199              -           -                        0              18                        (165)                  8          -             -                 0             -           -
284400   P   MCNEILL 1-15 BPO N/C             OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
284500   P   BROOKS, ET AL #5                 TX                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
284600   P   MCNEILL 2-15                     OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
284700   P   BERRY 5-15                       OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
284800   P   MCNEILL 3-12 (T&A)               OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
284900   P   CIMARRON 23 FED 3                NM                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
285000   P   MCNEILL 3-15                     OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
285100   P   KINLEE 1H-6                      OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
285200   P   MCNEILL 4-12                     OK                        -              -             -                -           -                     -               -                            -                  -             -             -              -                -           -
285300   P   LINDA BROWN 1H-05                OK                     15,509          1,080         7,677              503         -                       42          5,162                        1,045              2,326         1,045         1,045              42             -        99,576
                                                                                     Case: 20-13664                     Doc: 57-2                  Filed: 12/02/20                      Page: 95 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule
             December 31, 2019


                                                           Current Year   Ending           Cost or       A/Depletion     Undepleted         Cost          Cost        Cost Depl    Adj Cost    Allowable    Non-Excess    A/Depletion     Exess IDC
 Well#                      Well Name              State    Production    Reserves       Other Basis       at BOY          Cost         Depletion Rate   Depletion    Adjustment   Depletion   Depletion     Depletion      at EOY       Per Property


                                                              4,700,768   28,209,095     143,668,322      98,034,417     45,633,905                       2,494,972          -     2,494,971    3,268,362     2,514,197   100,548,614      1,586,907
100000
277900   P   HUTTON 2-28                      OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
278000   P   LALMAN 4                         OK                    -            -           116,091          63,223         52,868       0.00000000            -            -           -            -             -          63,223            -
278100   P   WINSTON 1H-22                    OK                 12,473       73,496          14,791          14,791            -         0.14508593            -            -           -            950           -          14,791            -
278200   P   LALMAN 5                         OK                    -            -            52,887          57,020         (4,133)      0.00000000            -            -           -            -             -          57,020            -
278300   P   NUNN 3-30H                       OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
278400   P   LALMAN 7-1                       OK                    -            -             7,841           1,792          6,049       0.00000000            -            -           -            -             -           1,792            -
278500   P   HULON & BETTY 1-20               OK                    -            -             5,294             -            5,294       0.00000000            -            -           -            -             -             -              -
278600   P   LANIER 1-19                      OK                    -            -            20,131           8,672         11,459       0.00000000            -            -           -            -             -           8,672            -
278700   P   HUTSON FARMS 3-19                OK                    -            -           (14,557)            -          (14,557)      0.00000000            -            -           -            -             -             -              -
278800   P   LAPORTE 1                        OK                    -            -             1,712             881            831       0.00000000            -            -           -            -             -             881            -
278900   P   DUSTIN WAYNE 1-12                OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
279000   P   LARRY 1-33                       OK                    -            -             3,925           2,309          1,616       0.00000000            -            -           -            -             -           2,309            -
279100   P   RIVER EMMITT 1-22                OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
279200   P   LAURENCE 1-5                     OK                    -            -            23,748          12,806         10,942       0.00000000            -            -           -            -             -          12,806            -
279300   P   SADIE BELLE 1-16                 OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
279400   P   BEDO, L R 2-35                   OK                    -            -                  6            -                 6      0.00000000            -            -           -            -             -             -              -
279500   P   BLANCO NE DK 37B                 NM                    -            -              (880)            -             (880)      0.00000000            -            -           -            -             -             -              -
279600   P   LEWIS 1                          OK                    -            -             9,103           5,293          3,811       0.00000000            -            -           -            -             -           5,293            -
279700   P   BLANCO NE DK 324N                NM                    -            -              (920)            -             (920)      0.00000000            -            -           -            -             -             -              -
279800   P   LIBERTY TRUST 1                  OK                    -            -               672               95           577       0.00000000            -            -           -            -             -               95           -
279900   P   DAVIS 3-4                        OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
280000   P   LISA                             OK                    -            -             2,402           1,991            411       0.00000000            -                        -            -             -           1,991            -
280100   P   ED 1-8H                          OK                    -            -              (454)            -             (454)      0.00000000            -            -           -            -             -             -              -
280200   P   LITTLE WASHITA 1                 OK                    -            -            10,965           5,279          5,686       0.00000000            -            -           -            -             -           5,279            -
280300   P   JANE 2-20 (TA)                   OK                    -            -               598             -              598       0.00000000            -            -           -            -             -             -              -
280400   P   LONG A 18-1                      OK                    -            -            26,197          12,923         13,274       0.00000000            -            -           -            -             -          12,923            -
280600   P   LORENE 1-15                      OK                    -            -               744             100            644       0.00000000            -            -           -            -             -             100            -
280700   P   YEAGER 3-8                       OK                    -            -            (4,079)            -           (4,079)      0.00000000            -            -           -            -             -             -              -
280800   P   MALLISON, DIXIE 1-9              OK                    -            -             6,548           1,177          5,371       0.00000000            -            -           -            -             -           1,177            -
280900   P   ELLISON 2-6                      OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
281000   P   MANSON 1-4                       OK                    -            -                 48              42              6      0.00000000            -            -           -            -             -               42           -
281100   P   LORTON 4-18H                     OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
281200   P   BULLET 4-5H                      OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
281300   P   HUNTER 3-33                      OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
281400   P   MARSHALL 1-17 (SOLD 1/31/08)     OK                    -            -             4,521           4,516               6      0.00000000            -            -           -            -             -           4,516            -
281500   P   GENINI 37-14                     TX                    -            -            (2,224)            -           (2,224)      0.00000000            -            -           -            -             -             -              -
281600   P   MASON 2-16                       OK                    -            -            13,997           6,340          7,657       0.00000000            -            -           -            -             -           6,340            -
281700   P   BLANCO NE DK 354E                NM                    -            -              (898)            -             (898)      0.00000000            -            -           -            -             -             -              -
281800   P   MASON B 1-8                      OK                    -            -            11,347          11,347            -         0.00000000            -            -           -            -             -          11,347            -
281900   P   BLANCO NE DK 353                 NM                    -            -              (899)            -             (899)      0.00000000            -            -           -            -             -             -              -
282000   P   MATTIE MAE 1-4                   OK                    -            -               697             346            351       0.00000000            -            -           -            -             -             346            -
282100   P   CHOATE-BLAYLOCK 1H-20            OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
282200   P   MATTIE MAE 2-4                   OK                    -            -               124             554           (430)      0.00000000            -            -           -            -             -             554            -
282300   P   LAURA 1H-5                       OK                  6,945       67,061          43,711          37,715          5,996       0.09384558            563          -           563        2,553         2,553        40,268              26
282400   P   MAYFIELD 1                       OK                    -            -             9,269           1,066          8,203       0.00000000            -            -           -            -             -           1,066            -
282500   P   WRIGHT MATERIALS #9              TX                    -            -                  6            -                 6      0.00000000            -            -           -            -             -             -              -
282600   P   MCCLELLAN 1-21                   OK                    -            -              (382)            224           (605)      0.00000000            -            -           -            -             -             224            -
282700   P   ELLISON 3-6                      OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
282800   P   MCCLELLAN 2-21                   OK                    -            -               864           1,666           (802)      0.00000000            -            -           -            -             -           1,666            -
282900   P   LEWELLEN 4-6                     OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
283000   P   MCCLELLAN 3-21                   OK                    -            -             6,779           1,865          4,914       0.00000000            -            -           -            -             -           1,865            -
283100   P   GABE 1-34                        OK                    -            -              (906)            -             (906)      0.00000000            -            -           -            -             -             -              -
283200   P   MCCLELLAN 4-21                   OK                    -            -            12,865           1,375         11,490       0.00000000            -            -           -            -             -           1,375            -
283300   P   MALLISON-JENKINS 1-9 (NOT DRL)   OK                    -            -                  6            -                 6      0.00000000            -            -           -            -             -             -              -
283400   P   MCCOMAS 1-25                     OK                    -            -            13,545           4,624          8,920       0.00000000            -            -           -            -             -           4,624            -
283500   P   BLANKENSHIP 2-30                 OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
283600   P   MCCRORY A 1-5 (TO)               OK                    -            -             2,643           1,068          1,575       0.00000000            -            -           -            -             -           1,068            -
283700   P   RUSSELL 1-30H                    OK                    -            -               -               166           (166)      0.00000000            -            -           -            -             -             166            -
283800   P   MCGINNIS 1                       OK                    -            -            25,577           3,468         22,109       0.00000000            -            -           -            -             -           3,468            -
283900   P   RUSSELL 3-30H                    OK                    -            -                  9            424           (415)      0.00000000            -            -           -            -             -             424            -
284000   P   MCGINNIS 2                       OK                    -            -            14,112           4,450          9,662       0.00000000            -            -           -            -             -           4,450            -
284100   P   SMITH 2-33                       OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
284200   P   MCGINNIS 3-15                    OK                    -            -              (241)         11,445        (11,687)      0.00000000            -            -           -            -             -          11,445            -
284300   P   FLUD 4-33H                       OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
284400   P   MCNEILL 1-15 BPO N/C             OK                    -            -            42,419          25,576         16,843       0.00000000            -            -           -            -             -          25,576            -
284500   P   BROOKS, ET AL #5                 TX                    -            -           (15,925)            704        (16,630)      0.00000000            -            -           -            -             -             704            -
284600   P   MCNEILL 2-15                     OK                    -            -               565           7,702         (7,137)      0.00000000            -            -           -            -             -           7,702            -
284700   P   BERRY 5-15                       OK                    -            -               -               -              -         0.00000000            -            -           -            -             -             -              -
284800   P   MCNEILL 3-12 (T&A)               OK                    -            -                 (0)           -                (0)     0.00000000            -            -           -            -             -             -              -
284900   P   CIMARRON 23 FED 3                NM                    -            -              (912)            -             (912)      0.00000000            -            -           -            -             -             -              -
285000   P   MCNEILL 3-15                     OK                    -            -              (313)          1,651         (1,964)      0.00000000            -            -           -            -             -           1,651            -
285100   P   KINLEE 1H-6                      OK                    -            -               667             -              667       0.00000000            -            -           -            -             -             -              -
285200   P   MCNEILL 4-12                     OK                    -            -             2,427             531          1,896       0.00000000            -            -           -            -             -             531            -
285300   P   LINDA BROWN 1H-05                OK                 15,510       84,066           7,115           7,115            -         0.15576056            -            -           -          1,045           -           7,115            -
                                                                                   Case: 20-13664                           Doc: 57-2                           Filed: 12/02/20                          Page: 96 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule                                                                                    (15,131.68) Negative IDC
             December 31, 2019                                                                                              2,415,335.63   Positive IDC
                                                                          -               -          -                 -             -                    -
                                                          Oil, Gas & Liquid                                                                                      Allocated     Dry Hole     Net Income       % of Gross        % of Net      Statutory         AMT              AMT       Beginning
 Well#                      Well Name             State        Sales          Total GPT       LOE          Other Deducts     IDC              Depreciation       Overhead       Costs     Before Depletion    Income           Income        Depletion      Depreciation     Adjustment   Reserves


                                                                11,009,719        544,088     2,620,672        2,758,518    2,400,204               803,197       3,664,383         -         (1,781,344)         1,651,717     1,660,819        876,382         803,197              -    32,909,863
285400   P   MCNEILL 4-15                    OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
285500   P   NICOLE 1H-05                    OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
285600   P   MEACHAM 1 A-3                   OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
285700   P   HILLARY 1H-19                   OK                      6,017            420         5,153              192          -                     -             2,003                       (1,750)               903           -              -               -                -        16,704
285800   P   MEACHAM 3-2                     OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
285900   P   ANNA MICHELLE 1H-21             OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
286000   P   MEGET 1-12                      OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
286100   P   TRICIA 1H-18                    OK                     26,928          1,875         3,276              873          -                     -             8,963                       11,941              4,039        11,941          4,039             -                -       233,990
286200   P   MELBA JEAN 1-20                 OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
286400   P   MERCER 1-11                     OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
286500   P   JOHNSON 12-10                   OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
286600   P   MERRICK 3                       OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
286700   P   BROOKS, ET AL #6                TX                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
286800   P   MERRICK C-1                     OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
286900   P   COLTON 1-27                     OK                      1,042              56            66             236          -                       (1)           347                          338                156           338            156               (1)            -         3,537
287000   P   MERVELDT 2-25                   OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
287100   P   NATALIE 1H-5                    OK                     11,887            831         8,840              340          -                     -             3,956                       (2,081)             1,783           -              -               -                -           -
287200   P   MEYER 4-1                       OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
287300   P   LORTON 2-12                     OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
287400   P   MEYER 4-2                       OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
287500   P   LORTON 3-12                     OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
287600   P   MILEUR 2-23                     OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
287700   P   HUFFMAN 4-12                    OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
287800   P   MILLER, AM                      OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
287900   P   LUCAS 7-21 (BPO)                OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
288000   P   TINA MILLER 1-12                OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
288100   P   CAMPBELL 2-17                   OK                        -              -             158              -            -                        0            -                           (158)               -             -              -                  0             -           -
288200   P   MITCHELL                        OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
288300   P   CAMPBELL 3-17                   OK                          32              2          193              -            -                       (0)             11                        (174)                  5          -              -                 (0)            -           -
288400   P   MITCHELL 1-21                   OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
288500   P   CAMPBELL 4-17                   OK                          61              3          162              -            -                        0              20                        (124)                  9          -              -                  0             -           -
288600   P   MOLLY 1-2                       OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
288700   P   TOWN OF HAMMON 7-1 BPO          OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
288800   P   MOONEY 1-35                     OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
288900   P   SEARCY GAS UNIT 12              TX                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
289000   P   MOONEY A 1-2                    OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
289100   P   BLANCO NE DK 350E               NM                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
289200   P   MOORE 1-28                      OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
289300   P   BENTLEY 3-5                     OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
289400   P   MOORE N 1-20 (INACTIVE)         OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
289500   P   SHARON 1H-15                    OK                     64,969          3,732        12,689           13,097            53                  105          21,624                       13,669              9,745        13,669          9,745             105              -       223,504
289600   P   MORRISON 1                      OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
289700   P   SHARON 2H-15                    OK                     37,074          2,123         7,374            7,569            53                  218          12,340                        7,399              5,561         7,399          5,561             218              -       238,757
289800   P   MOSBURG, OSCAR 1-27             OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
289900   P   ROSS 1-4                        OK                        370              26          -                  12         -                     -               123                          209                  55          209              55            -                -        50,848
290000   P   MORRIS 2H-19                    OK                     40,836          2,398        10,229            7,518            41                    40         13,591                        7,018              6,125         7,018          6,125               40             -        67,780
290100   P   BULLDOG 1H-9                    OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
290200   P   ROBERTS RANCH 14-18             OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
290300   P   ROBERTS RANCH 13-18             OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
290400   P   MOSELEY 5-25                    OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
290500   P   CHUBLEE 12-1H                   OK                        655              23          -                339          -                     -               218                            76                 98            76             76            -                -         2,306
290600   P   MOSELEY 7-25                    OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
290800   P   MOSELEY 22-1 E                  OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
291000   P   MUNCY 1                         OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
291100   P   COAL 1H-16                      OK                     27,363          1,554        12,988            5,762            74                  100           9,107                       (2,222)             4,104           -              -               100              -        79,366
291200   P   MURRAY 1-7                      OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
291300   P   COAL 2H-16                      OK                     18,053          1,025         7,350            3,814            37                    39          6,009                         (221)             2,708           -              -                 39             -        40,650
291400   P   NANNETTE 1-6                    OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
291500   P   LOCKE "A" 1                     TX                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
291600   P   NEAL 1-28                       OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
291700   P   THOMAS 1H-7W                    OK                        775              34          612              346          -                       15            258                         (491)               116           -              -                 15             -           -
291800   P   NEAL 2-28                       OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
291900   P   ENGLISH 2H-16                   OK                     64,378          4,044         7,953           13,928        3,912                   (16)         21,427                       13,129              9,657        13,129          9,657             (16)             -       477,667
292000   P   NILES 3-5                       OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
292100   P   DENSON 2H-15                    OK                    103,470          6,172         7,435           21,428            53                    91         34,438                       33,853             15,521        33,853         15,521               91             -       338,235
292200   P   NINMAN UNIT 1-17                OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
292300   P   DELL MAYER 2H-33                OK                     47,189          2,905         4,055            8,680            28                    71         15,706                       15,743              7,078        15,743          7,078               71             -       117,497
292400   P   NORRIS 1-32 BPO N/C             OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
292500   P   DELL MAYER 3H-33                OK                     57,078          3,505         4,308           10,692            28                    29         18,997                       19,518              8,562        19,518          8,562               29             -       140,247
292600   P   NORVILLE B 1-36                 OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
292700   P   SEARCY GAS UNIT 14              TX                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
292800   P   NORVILLE C 1-36                 OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
292900   P   SEARCY GAS UNIT 15              TX                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
293000   P   OAKMAN 32 1-A                   OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
                                                                                    Case: 20-13664                    Doc: 57-2                 Filed: 12/02/20                      Page: 97 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule
             December 31, 2019


                                                          Current Year   Ending           Cost or      A/Depletion     Undepleted        Cost          Cost        Cost Depl    Adj Cost    Allowable     Non-Excess    A/Depletion     Exess IDC
 Well#                      Well Name             State    Production    Reserves       Other Basis      at BOY          Cost        Depletion Rate   Depletion    Adjustment   Depletion   Depletion      Depletion      at EOY       Per Property


                                                             4,700,768   28,209,095     143,668,322     98,034,417     45,633,905                      2,494,972          -     2,494,971    3,268,362      2,514,197   100,548,614      1,586,907
100000
285400   P   MCNEILL 4-15                    OK                    -            -            43,665         33,862          9,803      0.00000000            -            -           -            -              -          33,862            -
285500   P   NICOLE 1H-05                    OK                    -            -               346            -              346      0.00000000            -            -           -            -              -             -              -
285600   P   MEACHAM 1 A-3                   OK                    -            -            35,849         10,145         25,704      0.00000000            -            -           -            -              -          10,145            -
285700   P   HILLARY 1H-19                   OK                  6,182       10,522          18,859         18,859            -        0.37010790            -            -           -            -              -          18,859            -
285800   P   MEACHAM 3-2                     OK                    -            -             3,021            805          2,216      0.00000000            -            -           -            -              -             805            -
285900   P   ANNA MICHELLE 1H-21             OK                    -            -               435            -              435      0.00000000            -            -           -            -              -             -              -
286000   P   MEGET 1-12                      OK                    -            -              (912)           -             (912)     0.00000000            -            -           -            -              -             -              -
286100   P   TRICIA 1H-18                    OK                 28,948      205,042          21,044         21,044            -        0.12371523            -            -           -          4,039            -          21,044            -
286200   P   MELBA JEAN 1-20                 OK                    -            -             5,936         10,913         (4,976)     0.00000000            -            -           -            -              -          10,913            -
286400   P   MERCER 1-11                     OK                    -            -             2,912          1,674          1,238      0.00000000            -            -           -            -              -           1,674            -
286500   P   JOHNSON 12-10                   OK                    -            -            (4,751)           -           (4,751)     0.00000000            -            -           -            -              -             -              -
286600   P   MERRICK 3                       OK                    -            -             2,150            256          1,894      0.00000000            -            -           -            -              -             256            -
286700   P   BROOKS, ET AL #6                TX                    -            -               261          2,160         (1,900)     0.00000000            -            -           -            -              -           2,160            -
286800   P   MERRICK C-1                     OK                    -            -            10,974            667         10,307      0.00000000            -            -           -            -              -             667            -
286900   P   COLTON 1-27                     OK                    382        3,154             680            680            -        0.10813186            -            -           -            156            -             680            -
287000   P   MERVELDT 2-25                   OK                    -            -             3,447            441          3,005      0.00000000            -            -           -            -              -             441            -
287100   P   NATALIE 1H-5                    OK                    -            -             9,906          9,906            -        0.00000000            -            -           -            -              -           9,906            -
287200   P   MEYER 4-1                       OK                    -            -             1,039          1,617           (579)     0.00000000            -            -           -            -              -           1,617            -
287300   P   LORTON 2-12                     OK                    -            -               -              -              -        0.00000000            -            -           -            -              -             -              -
287400   P   MEYER 4-2                       OK                    -            -             1,649            961            688      0.00000000            -            -           -            -              -             961            -
287500   P   LORTON 3-12                     OK                    -            -               -              -              -        0.00000000            -            -           -            -              -             -              -
287600   P   MILEUR 2-23                     OK                    -            -             3,570          5,435         (1,865)     0.00000000            -            -           -            -              -           5,435            -
287700   P   HUFFMAN 4-12                    OK                    -            -               -              -              -        0.00000000            -            -           -            -              -             -              -
287800   P   MILLER, AM                      OK                    -            -             2,285            616          1,670      0.00000000            -            -           -            -              -             616            -
287900   P   LUCAS 7-21 (BPO)                OK                    -            -           (30,688)           -          (30,688)     0.00000000            -            -           -            -              -             -              -
288000   P   TINA MILLER 1-12                OK                    -            -             9,466          2,760          6,706      0.00000000            -            -           -            -              -           2,760            -
288100   P   CAMPBELL 2-17                   OK                    -            -               -              -              -        0.00000000            -            -           -            -              -             -              -
288200   P   MITCHELL                        OK                    -            -            46,468         15,451         31,017      0.00000000            -            -           -            -              -          15,451            -
288300   P   CAMPBELL 3-17                   OK                    -            -               -                10           (10)     0.00000000            -            -           -            -              -               10           -
288400   P   MITCHELL 1-21                   OK                    -            -             3,328            -            3,328      0.00000000            -            -           -            -              -             -              -
288500   P   CAMPBELL 4-17                   OK                    -            -               -              -              -        0.00000000            -            -           -            -              -             -              -
288600   P   MOLLY 1-2                       OK                    -            -            26,735          4,457         22,278      0.00000000            -            -           -            -              -           4,457            -
288700   P   TOWN OF HAMMON 7-1 BPO          OK                    -            -               266            264              3      0.00000000            -            -           -            -              -             264            -
288800   P   MOONEY 1-35                     OK                    -            -              (361)         2,024         (2,385)     0.00000000            -            -           -            -              -           2,024            -
288900   P   SEARCY GAS UNIT 12              TX                    -            -           (16,589)           -          (16,589)     0.00000000            -            -           -            -              -             -              -
289000   P   MOONEY A 1-2                    OK                    -            -             6,167          1,814          4,353      0.00000000            -            -           -            -              -           1,814            -
289100   P   BLANCO NE DK 350E               NM                    -            -              (863)           -             (863)     0.00000000            -            -           -            -              -             -              -
289200   P   MOORE 1-28                      OK                    -            -             2,866          4,348         (1,482)     0.00000000            -                        -            -              -           4,348            -
289300   P   BENTLEY 3-5                     OK                    -            -           (17,584)           -          (17,584)     0.00000000            -            -           -            -              -             -              -
289400   P   MOORE N 1-20 (INACTIVE)         OK                    -            -                  6           -                6      0.00000000            -                        -            -              -             -              -
289500   P   SHARON 1H-15                    OK                 25,722      197,782          99,934         99,934            -        0.11508497            -            -           -          9,745            -          99,934              47
289600   P   MORRISON 1                      OK                    -            -            23,297          5,616         17,680      0.00000000            -            -           -            -              -           5,616            -
289700   P   SHARON 2H-15                    OK                 14,461      224,295          99,786         99,779              7      0.06056909              0                        0        5,561              7        99,786              50
289800   P   MOSBURG, OSCAR 1-27             OK                    -            -            61,712         19,506         42,206      0.00000000            -                        -            -              -          19,506            -
289900   P   ROSS 1-4                        OK                    336       50,512          11,163         11,163            -        0.00661235            -                        -              55           -          11,163            -
290000   P   MORRIS 2H-19                    OK                 15,257       52,524          59,551         58,731            820      0.22508829            184                      184        6,125            820        59,551              32
290100   P   BULLDOG 1H-9                    OK                    -            -               -              -              -        0.00000000            -            -           -            -              -             -              -
290200   P   ROBERTS RANCH 14-18             OK                    -            -              (878)           -             (878)     0.00000000            -                        -            -              -             -              -
290300   P   ROBERTS RANCH 13-18             OK                    -            -              (707)           -             (707)     0.00000000            -            -           -            -              -             -              -
290400   P   MOSELEY 5-25                    OK                    -            -             8,334            565          7,769      0.00000000            -            -           -            -              -             565            -
290500   P   CHUBLEE 12-1H                   OK                    301        2,005           7,955          2,926          5,029      0.13054683            657          -           657          657            657         3,582            -
290600   P   MOSELEY 7-25                    OK                    -            -            15,527          5,901          9,626      0.00000000            -                        -            -              -           5,901            -
290800   P   MOSELEY 22-1 E                  OK                    -            -             1,418            851            567      0.00000000            -            -           -            -              -             851            -
291000   P   MUNCY 1                         OK                    -            -             2,290          1,581            709      0.00000000            -                        -            -              -           1,581            -
291100   P   COAL 1H-16                      OK                 10,903       68,463          71,230         69,120          2,110      0.13737658            290          -           290          290            290        69,410              64
291200   P   MURRAY 1-7                      OK                    -            -            23,252          7,474         15,778      0.00000000            -                        -            -              -           7,474            -
291300   P   COAL 2H-16                      OK                  7,226       33,423          71,073         50,354         20,720      0.17777502          3,683          -         3,683        3,683          3,683        54,037              31
291400   P   NANNETTE 1-6                    OK                    -            -             4,098              19         4,080      0.00000000            -                        -            -              -               19           -
291500   P   LOCKE "A" 1                     TX                    -            -               (15)           -              (15)     0.00000000            -            -           -            -              -             -              -
291600   P   NEAL 1-28                       OK                    -            -                 56         6,744         (6,688)     0.00000000            -                        -            -              -           6,744            -
291700   P   THOMAS 1H-7W                    OK                    -            -             9,876          3,309          6,567      0.00000000            -            -           -            -              -           3,309            -
291800   P   NEAL 2-28                       OK                    -            -             2,681          2,201            479      0.00000000            -                        -            -              -           2,201            -
291900   P   ENGLISH 2H-16                   OK                 24,892      452,775          71,465         71,460              5      0.05211248              0          -             0        9,657              5        71,465          3,708
292000   P   NILES 3-5                       OK                    -            -             2,580            715          1,865      0.00000000            -                        -            -              -             715            -
292100   P   DENSON 2H-15                    OK                 40,533      297,702         101,001        100,994              7      0.11983754              1          -             1       15,521              7       101,001              47
292200   P   NINMAN UNIT 1-17                OK                    -            -             5,319            932          4,387      0.00000000            -                        -            -              -             932            -
292300   P   DELL MAYER 2H-33                OK                 17,423      100,074          41,260         41,260            -        0.14828298            -            -           -          7,078            -          41,260              24
292400   P   NORRIS 1-32 BPO N/C             OK                    -            -            47,214         22,566         24,649      0.00000000            -                        -            -              -          22,566            -
292500   P   DELL MAYER 3H-33                OK                 21,242      119,006          40,709         40,706              4      0.15145947              1          -             1        8,562              4        40,709              24
292600   P   NORVILLE B 1-36                 OK                    -            -           195,720         57,758        137,962      0.00000000            -                        -            -              -          57,758            -
292700   P   SEARCY GAS UNIT 14              TX                    -            -           (12,294)           -          (12,294)     0.00000000            -            -           -            -              -             -              -
292800   P   NORVILLE C 1-36                 OK                    -            -            52,957         24,842         28,115      0.00000000            -                        -            -              -          24,842            -
292900   P   SEARCY GAS UNIT 15              TX                    -            -           (42,420)           -          (42,420)     0.00000000            -            -           -            -              -             -              -
293000   P   OAKMAN 32 1-A                   OK                    -            -             6,459          3,501          2,957      0.00000000            -                        -            -              -           3,501            -
                                                                                    Case: 20-13664                           Doc: 57-2                           Filed: 12/02/20                          Page: 98 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule                                                                                     (15,131.68) Negative IDC
             December 31, 2019                                                                                               2,415,335.63   Positive IDC
                                                                           -               -          -                 -             -                    -
                                                           Oil, Gas & Liquid                                                                                      Allocated     Dry Hole     Net Income       % of Gross        % of Net      Statutory         AMT              AMT       Beginning
 Well#                       Well Name             State        Sales          Total GPT       LOE          Other Deducts     IDC              Depreciation       Overhead       Costs     Before Depletion    Income           Income        Depletion      Depreciation     Adjustment   Reserves


                                                                 11,009,719        544,088     2,620,672        2,758,518    2,400,204               803,197       3,664,383         -         (1,781,344)         1,651,717     1,660,819        876,382         803,197              -    32,909,863
293100   P   LAURA 1H-31                      OK                      7,696            539         7,337              214          -                     (40)          2,561                       (2,916)             1,154           -              -               (40)             -           -
293200   P   OKLAHOMA BRICK                   OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
293300   P   AMANDA 1H-32                     OK                     10,058            703         6,770              290          -                     -             3,347                       (1,053)             1,509           -              -               -                -           -
293400   P   OLLER 1-11                       OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
293500   P   TISDAL 1-28 (APO) (ABANDONED)    OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
293600   P   OLSON 1-1                        OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
293700   P   DACUS 3-8                        OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
293800   P   ORBISON 1-11                     OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
293900   P   SPARTAN 11-1H                    OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
294000   P   ORRELL 1-27                      OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
294100   P   MILDA 1H-24                      OK                      5,195            362         5,031              169          -                     -             1,729                       (2,096)               779           -              -               -                -           -
294200   P   OSU 1-35                         OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
294300   P   SEARCY GAS UNIT 13               TX                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
294400   P   OSU 2-35                         OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
294500   P   CRAIG 1H-29                      OK                      3,064            213         3,492              104          -                     -             1,020                       (1,765)               460           -              -               -                -           -
294600   P   OSU 3-35                         OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
294700   P   CROWNOVER 1-17                   OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
294800   P   OTTINGER 1-36                    OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
294900   P   JACKSON B. DAVIS 23H-1           LA                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
295000   P   PAUL 15-3                        OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
295100   P   BENTLEY 5-5H (BPO)               OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
295200   P   PAYNE 1-6                        OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
295300   P   DUNN 4-2H (BPO)                  OK                        -              -             -                -            -                        1            -                              (1)              -             -              -                  1             -           -
295400   P   PENNINGTON 1-17                  OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
295500   P   QUAIL QUEEN UNIT -DO NOT USE     NM                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
295600   P   PERKINS, THOMAS 1-7              OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
295700   P   SEARCY GAS UNIT 16               TX                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
295800   P   PERKINS 1-28                     OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
295900   P   USA 12-18 BPO                    OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
296000   P   BOTTOM 13-34 BPO                 OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
296100   P   BLANCO NE DK TR 63               NM                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
296200   P   PETERSEN 1-17                    OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
296300   P   BOOMER 9-2H                      OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
296400   P   PETERSON 2X                      OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
296500   P   YATES 2-13                       OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
296600   P   PHILLIPS 1-27                    OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
296700   P   FREDERICK 3H-26                  OK                        -                (0)            1                0         -                        0            -                              (1)              -             -              -                  0             -           -
296800   P   PIATT 15-1                       OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
296900   P   NORVILL B 2-36 (BPO)             OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
297000   P   PORTER C 1-23                    OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
297100   P   CITY OF MCALESTER 30-1H          OK                        285               9            32             164            2                      8              95                         (25)                 43          -              -                  8             -         1,528
297200   P   PRESSON A 1-31                   OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
297300   P   SAWATZKY 1-12H                   OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
297400   P   PSC 1-31                         OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
297500   P   FREDERICK 5H-26                  OK                        -              -                1             -            -                        0            -                              (1)              -             -              -                  0             -           -
297600   P   PSC 3 & 4                        OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
297601   P   PSC 3-6                          OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
297602   P   PSC 4-6                          OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
297700   P   FREDERICK 4H-26                  OK                          2               0            17                0         -                        0               1                         (16)                  0          -              -                  0             -           -
297800   P   PSO 1                            OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
297900   P   BENTLEY 6-5H                     OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
298000   P   PURDY HART NE SD UN (NEPHU)      OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
298001   P   PURDY HART SD UN (NEPHU M-25)    OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
298002   P   PURDY HART SD UN (NEPHU R-31)    OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
298003   P   PURDY HART SD UN (NEPHU ZZ-3)    OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
298004   P   PURDY HART SD UN (NEPHU N25)     OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
298005   P   PURDY HART SD UN (NEPHU ZZ17)    OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
298100   P   THOMAS 1H-16                     OK                      2,771            193         1,680                96         -                     -               922                         (120)               416           -              -               -                -         7,052
298200   P   PURVIS 1                         OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
298300   P   BARBARA 1H-16                    OK                      4,998            348         4,278              171          -                     (33)          1,664                       (1,429)               750           -              -               (33)             -        14,864
298400   P   QUINTLE, E L 1-34                OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
298500   P   MARK 1H-17                       OK                     21,581          1,502         7,431              705          -                     -             7,183                        4,760              3,237         4,760          3,237             -                -       169,723
298600   P   QUINTLE 2-34                     OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
298700   P   20 MILE FED 33-30-5273 CA/DNU'   WY                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
298800   P   REDMOON 1-29                     OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
298900   P   FREDERICK 6H-26                  OK                          0               0             7             -            -                       (1)              0                           (6)                 0          -              -                 (1)            -           -
299000   P   REED 1-17                        OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
299100   P   BUTZER 1H-17                     OK                      8,001            557         5,976              266          -                     -             2,663                       (1,461)             1,200           -              -               -                -        14,613
299200   P   REEVE RANCH 1-5                  OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
299300   P   ELLA MAE 1-23                    OK                        112               6            36               18         -                        0              37                           14                 17            14             14               0             -           367
299400   P   REIMER 1-12                      OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
299500   P   ANDERSON 36W-1H                  OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
299600   P   REIN 1-28                        OK                        -              -             -                -            -                     -               -                            -                  -             -              -               -                -           -
299700   P   ZEBRA 1H-30                      OK                        124               9            82                4         -                       30              41                         (42)                 19          -              -                 30             -           271
                                                                                      Case: 20-13664                     Doc: 57-2                  Filed: 12/02/20                       Page: 99 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule
             December 31, 2019


                                                           Current Year    Ending           Cost or       A/Depletion     Undepleted         Cost          Cost         Cost Depl    Adj Cost     Allowable     Non-Excess     A/Depletion     Exess IDC
 Well#                       Well Name             State    Production     Reserves       Other Basis       at BOY          Cost         Depletion Rate   Depletion     Adjustment   Depletion    Depletion      Depletion       at EOY       Per Property


                                                              4,700,768    28,209,095     143,668,322      98,034,417     45,633,905                       2,494,972           -     2,494,971     3,268,362      2,514,197    100,548,614      1,586,907
100000
293100   P   LAURA 1H-31                      OK                    -             -            19,114          19,114            -         0.00000000            -             -           -             -              -           19,114            -
293200   P   OKLAHOMA BRICK                   OK                    -             -            32,433           8,701         23,731       0.00000000            -                         -             -              -            8,701            -
293300   P   AMANDA 1H-32                     OK                    -             -             9,310           9,310            -         0.00000000            -             -           -             -              -            9,310            -
293400   P   OLLER 1-11                       OK                    -             -            23,350           4,725         18,625       0.00000000            -                         -             -              -            4,725            -
293500   P   TISDAL 1-28 (APO) (ABANDONED)    OK                    -             -                  6            -                 6      0.00000000            -             -           -             -              -              -              -
293600   P   OLSON 1-1                        OK                    -             -            13,506           3,080         10,426       0.00000000            -                         -             -              -            3,080            -
293700   P   DACUS 3-8                        OK                    -             -            (3,185)            -           (3,185)      0.00000000            -             -           -             -              -              -              -
293800   P   ORBISON 1-11                     OK                    -             -           225,506         211,845         13,660       0.00000000            -                         -             -              -          211,845            -
293900   P   SPARTAN 11-1H                    OK                    -             -           (71,628)            -          (71,628)      0.00000000            -             -           -             -              -              -              -
294000   P   ORRELL 1-27                      OK                    -             -            11,417           2,467          8,950       0.00000000            -                         -             -              -            2,467            -
294100   P   MILDA 1H-24                      OK                    -             -            10,276          10,276            -         0.00000000            -             -           -             -              -           10,276            -
294200   P   OSU 1-35                         OK                    -             -                 71            181           (111)      0.00000000            -                         -             -              -              181            -
294300   P   SEARCY GAS UNIT 13               TX                    -             -           (15,324)            -          (15,324)      0.00000000            -             -           -             -              -              -              -
294400   P   OSU 2-35                         OK                    -             -            35,062          10,991         24,072       0.00000000            -                         -             -              -           10,991            -
294500   P   CRAIG 1H-29                      OK                    -             -             6,266           6,266            -         0.00000000            -             -           -             -              -            6,266            -
294600   P   OSU 3-35                         OK                    -             -            16,736           3,786         12,949       0.00000000            -                         -             -              -            3,786            -
294700   P   CROWNOVER 1-17                   OK                    -             -            (4,523)            -           (4,523)      0.00000000            -             -           -             -              -              -              -
294800   P   OTTINGER 1-36                    OK                    -             -           200,127         103,893         96,234       0.00000000            -                         -             -              -          103,893            -
294900   P   JACKSON B. DAVIS 23H-1           LA                    -             -            (5,430)            -           (5,430)      0.00000000            -             -           -             -              -              -              -
295000   P   PAUL 15-3                        OK                    -             -             8,965             708          8,257       0.00000000            -                         -             -              -              708            -
295100   P   BENTLEY 5-5H (BPO)               OK                    -             -           (45,842)            -          (45,842)      0.00000000            -             -           -             -              -              -              -
295200   P   PAYNE 1-6                        OK                    -             -            34,359          20,854         13,505       0.00000000            -                         -             -              -           20,854            -
295300   P   DUNN 4-2H (BPO)                  OK                    -             -           (11,594)              59       (11,652)      0.00000000            -             -           -             -              -                59           -
295400   P   PENNINGTON 1-17                  OK                    -             -             8,486           1,492          6,994       0.00000000            -                         -             -              -            1,492            -
295500   P   QUAIL QUEEN UNIT -DO NOT USE     NM                    -             -                  6            -                 6      0.00000000            -             -           -             -              -              -              -
295600   P   PERKINS, THOMAS 1-7              OK                    -             -             7,896           5,494          2,402       0.00000000            -                         -             -              -            5,494            -
295700   P   SEARCY GAS UNIT 16               TX                    -             -           (13,827)            -          (13,827)      0.00000000            -                         -             -              -              -              -
295800   P   PERKINS 1-28                     OK                    -             -                  6            -                 6      0.00000000            -                         -             -              -              -              -
295900   P   USA 12-18 BPO                    OK                    -             -              (910)            -             (910)      0.00000000            -             -           -             -              -              -              -
296000   P   BOTTOM 13-34 BPO                 OK                    -             -            (4,812)            -           (4,812)      0.00000000            -                         -             -              -              -              -
296100   P   BLANCO NE DK TR 63               NM                    -             -                  7               1              6      0.00000000            -             -           -             -              -                 1           -
296200   P   PETERSEN 1-17                    OK                    -             -             1,442                6         1,435       0.00000000            -                         -             -              -                 6           -
296300   P   BOOMER 9-2H                      OK                    -             -           (24,950)            -          (24,950)      0.00000000            -             -           -             -              -              -              -
296400   P   PETERSON 2X                      OK                    -             -             5,153           1,356          3,797       0.00000000            -                         -             -              -            1,356            -
296500   P   YATES 2-13                       OK                    -             -               -               -              -         0.00000000            -             -           -             -              -              -              -
296600   P   PHILLIPS 1-27                    OK                    -             -             3,667           2,298          1,369       0.00000000            -                         -             -              -            2,298            -
296700   P   FREDERICK 3H-26                  OK                    -             -                 (6)           -                (6)     0.00000000            -                         -             -              -              -              -
296800   P   PIATT 15-1                       OK                    -             -             4,892           1,424          3,468       0.00000000            -             -           -             -              -            1,424            -
296900   P   NORVILL B 2-36 (BPO)             OK                    -             -             5,903           5,903            -         0.00000000            -             -           -             -              -            5,903            -
297000   P   PORTER C 1-23                    OK                    -             -            26,024           9,570         16,454       0.00000000            -                         -             -              -            9,570            -
297100   P   CITY OF MCALESTER 30-1H          OK                    145         1,383             409             296            114       0.09476863              11          -             11            11             11           307              2
297200   P   PRESSON A 1-31                   OK                    -             -            21,142           4,912         16,230       0.00000000            -                         -             -              -            4,912            -
297300   P   SAWATZKY 1-12H                   OK                    -             -           (25,574)            -          (25,574)      0.00000000            -             -           -             -              -              -              -
297400   P   PSC 1-31                         OK                    -             -            19,974           4,082         15,892       0.00000000            -             -           -             -              -            4,082            -
297500   P   FREDERICK 5H-26                  OK                    -             -                 (7)           -                (7)     0.00000000            -             -           -             -              -              -              -
297600   P   PSC 3 & 4                        OK                    -             -           106,822             -          106,822       0.00000000            -             -           -             -              -              -              -
297601   P   PSC 3-6                          OK                    -             -            (4,452)            -           (4,452)      0.00000000            -             -           -             -              -              -              -
297602   P   PSC 4-6                          OK                    -             -            (2,185)            -           (2,185)      0.00000000            -             -           -             -              -              -              -
297700   P   FREDERICK 4H-26                  OK                    -             -                 12              12           -         0.00000000            -             -           -             -              -                12           -
297800   P   PSO 1                            OK                    -             -             6,470             845          5,625       0.00000000            -             -           -             -              -              845            -
297900   P   BENTLEY 6-5H                     OK                    -             -            58,031          14,551         43,479       0.00000000            -             -           -             -              -           14,551            -
298000   P   PURDY HART NE SD UN (NEPHU)      OK                    -             -            15,154           1,208         13,946       0.00000000            -             -           -             -              -            1,208            -
298001   P   PURDY HART SD UN (NEPHU M-25)    OK                    -             -                 64              31             33      0.00000000            -             -           -             -              -                31           -
298002   P   PURDY HART SD UN (NEPHU R-31)    OK                    -             -               114               42             73      0.00000000            -             -           -             -              -                42           -
298003   P   PURDY HART SD UN (NEPHU ZZ-3)    OK                    -             -                 71              24             48      0.00000000            -             -           -             -              -                24           -
298004   P   PURDY HART SD UN (NEPHU N25)     OK                    -             -               207               75           132       0.00000000            -             -           -             -              -                75           -
298005   P   PURDY HART SD UN (NEPHU ZZ17)    OK                    -             -               146               70             76      0.00000000            -             -           -             -              -                70           -
298100   P   THOMAS 1H-16                     OK                  3,341         3,712           2,685           2,685            -         0.47369970            -             -           -             -              -            2,685            -
298200   P   PURVIS 1                         OK                    -             -             2,563             380          2,183       0.00000000            -             -           -             -              -              380            -
298300   P   BARBARA 1H-16                    OK                  5,831         9,033           2,644           2,644            -         0.39230729            -             -           -             -              -            2,644            -
298400   P   QUINTLE, E L 1-34                OK                    -             -             1,593           1,593            -         0.00000000            -             -           -             -              -            1,593            -
298500   P   MARK 1H-17                       OK                 23,184       146,538           4,693           4,693            -         0.13660208            -             -           -           3,237            -            4,693            -
298600   P   QUINTLE 2-34                     OK                    -             -            13,752           3,339         10,413       0.00000000            -             -           -             -              -            3,339            -
298700   P   20 MILE FED 33-30-5273 CA/DNU'   WY                    -             -                  6            -                 6      0.00000000            -             -           -             -              -              -              -
298800   P   REDMOON 1-29                     OK                    -             -            17,405           4,144         13,260       0.00000000            -             -           -             -              -            4,144            -
298900   P   FREDERICK 6H-26                  OK                    -             -                 15              29           (15)      0.00000000            -             -           -             -              -                29           -
299000   P   REED 1-17                        OK                    -             -            (2,193)            -           (2,193)      0.00000000            -             -           -             -              -              -              -
299100   P   BUTZER 1H-17                     OK                  9,104         5,509           4,803           4,803            -         0.62300935            -             -           -             -              -            4,803            -
299200   P   REEVE RANCH 1-5                  OK                    -             -            12,623             -           12,623       0.00000000            -             -           -             -              -              -              -
299300   P   ELLA MAE 1-23                    OK                      51          316             115             115            -         0.13954870            -             -           -               14           -              115            -
299400   P   REIMER 1-12                      OK                    -             -             3,071             748          2,323       0.00000000            -             -           -             -              -              748            -
299500   P   ANDERSON 36W-1H                  OK                    -             -               -               -              -         0.00000000            -             -           -             -              -              -              -
299600   P   REIN 1-28                        OK                    -             -             3,503           1,388          2,115       0.00000000            -             -           -             -              -            1,388            -
299700   P   ZEBRA 1H-30                      OK                      90          182             -               -              -         0.33118429            -             -           -             -              -              -              -
                                                                                  Case: 20-13664                           Doc: 57-2                           Filed: 12/02/20                        Page: 100 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule                                                                                   (15,131.68) Negative IDC
             December 31, 2019                                                                                             2,415,335.63   Positive IDC
                                                                          -               -          -                 -            -                    -
                                                          Oil, Gas & Liquid                                                                                      Allocated     Dry Hole     Net Income       % of Gross        % of Net      Statutory         AMT              AMT       Beginning
 Well#                      Well Name             State        Sales          Total GPT       LOE          Other Deducts    IDC              Depreciation        Overhead       Costs     Before Depletion    Income           Income        Depletion      Depreciation     Adjustment   Reserves


                                                                11,009,719        544,088     2,620,672        2,758,518   2,400,204               803,197        3,664,383         -         (1,781,344)         1,651,717     1,660,819        876,382         803,197              -    32,909,863
299800   P   RENISON, PAULINE 1 (P&A)        OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
299900   P   OFFILL 1H-30                    OK                        109               8          115                1         -                       42               36                         (94)                 16          -              -                 42             -           -
300000   P   REPECKA 1-23                    OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
300200   P   REPP 1-25                       OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
300300   P   ANDRE 5501 13-4H                ND                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
300400   P   RICHARDSON 1-10                 OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
300500   P   SEARCY GAS UNIT 18              TX                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
300600   P   RICHARDSON-CLAIRBORNE 1A        OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
300700   P   SAUNDRA 1H-32 (HARTSHORNE)      OK                      4,033            281         5,009              125         -                     -              1,342                       (2,724)               605           -              -               -                -           -
300800   P   RIVER 1-21                      OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
300900   P   WELDON 1H-32 (HARTSHORNE)       OK                     13,798            961         6,512              446         -                     -              4,592                        1,288              2,070         1,288          1,288             -                -        37,588
301000   P   ROBERTS 3-1                     OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
301100   P   ALFRED STEHR 1-12H              OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
301200   P   ROBERTS 34-1                    OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
301300   P   COATES 35-1H                    OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
301400   P   ROBERTS 3-2                     OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
301500   P   SPARTAN 11-2H                   OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
301600   P   ROBERTS 34-2                    OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
301700   P   ANDERSON 36E-1H                 OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
301800   P   ROBERTS 3-3                     OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
301900   P   JOHN PERRY PERSLEY 22H-1        LA                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
302000   P   ROBERTS 34-3                    OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
302100   P   DUNN 5-2H                       OK                        -              -             -                -           -                       (4)            -                               4               -                4           -                 (4)            -           -
302200   P   ROBERTS 34-4                    OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
302300   P   GREEN RIVER 4-1H                OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
302400   P   ROBISON D-1 (P&A)               OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
302500   P   BLANCO NE DK 11Y                NM                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
302600   P   SEYMOUR 1-9                     OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
302700   P   TOKLAN 2-1H                     OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
302800   P   ROGER MILLS 1-18                OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
302900   P   BLANCO NE DK 54                 NM                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
303000   P   ROSE B 1-6                      OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
303100   P   BLANCO NE DK 50                 NM                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
303200   P   ROSE C 1-6                      OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
303300   P   ZYBACH 2010H                    TX                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
303400   P   7104 JV-S DAVIDSON 5-6          OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
303500   P   FRIEOUF 26-2                    OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
303600   P   RUSCH 1-8                       OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
303700   P   JONETTA 1-12H                   OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
303800   P   RUSH SPRINGS, WFU               OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
303900   P   PENNINGTON 4H-17 (BPO)          OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
304000   P   SAFARI 1-33                     OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
304100   P   OFFILL BOOCH 1H-29              OK                          8               1            11               0         -                     -                   3                           (6)                 1          -              -               -                -           -
304200   P   SAUER 2-23                      OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
304300   P   CLECKLER 1-1H                   OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
304400   P   SCHUDEL 1                       OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
304500   P   BROOKS, ET AL #8 (BPO)          TX                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
304600   P   SELZER A 1-25                   OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
304700   P   BUCHHOLZ 1A (P&A)               ND                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
304800   P   SEWELL 1-36                     OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
304900   P   FRIEOUF 26-3                    OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
305000   P   SHADDEN 1-26                    OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
305100   P   HUFF 16-6H                      TX                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
305200   P   SHANTZ 1-19                     OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
305300   P   CARNAHAN 1-19H                  OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
305400   P   SHARP-HUNT 1                    OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
305500   P   CARNAHAN 2-19H                  OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
305600   P   SHAW 1-14 LT                    OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
305700   P   CHUBLEE 12-3H                   OK                        356              12          -                186         -                     -                119                            40                 53            40             40            -                -           520
305800   P   SHAW 2-2                        OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
305900   P   DICKINSON D #5                  NM                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
306000   P   SHELLHAMER 15-1                 OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
306200   P   SHEPHERD, J D                   OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
306300   P   KREBBS 1-17H                    OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
306400   P   SHIELDS 11-A                    OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
306500   P   BLEVINS 1-23H                   OK                     84,615          2,885        18,452           48,094         -                     771           28,163                      (13,750)            12,692           -              -               771              -       205,691
306600   P   SHOEMAKE 1-30 BPO N/C           OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
306700   P   BRADSTREET 1-22H                OK                     25,739          1,031         8,781           11,818         -                   2,006            8,567                       (6,464)             3,861           -              -             2,006              -        62,589
306800   P   SHUTLER 1-36 & 2-36             OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
306801   P   SHUTLER 1-36                    OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
306802   P   SHUTLER 2-36                    OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
306900   P   HILSEWECK 1H-7                  OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
307000   P   SILVA, DOMINIC 1                OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
307100   P   SILVA, DOMINIC 2-A              OK                        -              -             -                -           -                     -                -                            -                  -             -              -               -                -           -
                                                                               Case: 20-13664                       Doc: 57-2                  Filed: 12/02/20                    Page: 101 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule
             December 31, 2019


                                                          Current Year   Ending         Cost or      A/Depletion      Undepleted        Cost          Cost        Cost Depl    Adj Cost    Allowable    Non-Excess    A/Depletion     Exess IDC
 Well#                      Well Name             State    Production    Reserves     Other Basis      at BOY           Cost        Depletion Rate   Depletion    Adjustment   Depletion   Depletion     Depletion      at EOY       Per Property


                                                             4,700,768   28,209,095   143,668,322     98,034,417      45,633,905                      2,494,972          -     2,494,971    3,268,362     2,514,197   100,548,614      1,586,907
100000
299800   P   RENISON, PAULINE 1 (P&A)        OK                    -            -             -              -               -        0.00000000            -            -           -            -             -             -              -
299900   P   OFFILL 1H-30                    OK                    -            -             -              -               -        0.00000000            -            -           -            -             -             -              -
300000   P   REPECKA 1-23                    OK                    -            -          11,596          2,133           9,463      0.00000000            -            -           -            -             -           2,133            -
300200   P   REPP 1-25                       OK                    -            -           1,301          1,225               76     0.00000000            -            -           -            -             -           1,225            -
300300   P   ANDRE 5501 13-4H                ND                    -            -         (16,989)           -           (16,989)     0.00000000            -            -           -            -             -             -              -
300400   P   RICHARDSON 1-10                 OK                    -            -          11,802          7,478           4,324      0.00000000            -            -           -            -             -           7,478            -
300500   P   SEARCY GAS UNIT 18              TX                    -            -         (26,904)           -           (26,904)     0.00000000            -            -           -            -             -             -              -
300600   P   RICHARDSON-CLAIRBORNE 1A        OK                    -            -           1,021          1,777            (756)     0.00000000            -            -           -            -             -           1,777            -
300700   P   SAUNDRA 1H-32 (HARTSHORNE)      OK                    -            -           4,874          4,874             -        0.00000000            -            -           -            -             -           4,874            -
300800   P   RIVER 1-21                      OK                    -            -           3,788            214           3,574      0.00000000            -            -           -            -             -             214            -
300900   P   WELDON 1H-32 (HARTSHORNE)       OK                 13,898       23,691         4,948          4,948             -        0.36973055            -            -           -          1,288           -           4,948            -
301000   P   ROBERTS 3-1                     OK                    -            -           6,386          4,286           2,100      0.00000000            -            -           -            -             -           4,286            -
301100   P   ALFRED STEHR 1-12H              OK                    -            -         (22,704)           -           (22,704)     0.00000000            -            -           -            -             -             -              -
301200   P   ROBERTS 34-1                    OK                    -            -             309            936            (627)     0.00000000            -            -           -            -             -             936            -
301300   P   COATES 35-1H                    OK                    -            -          22,551         11,157          11,394      0.00000000            -            -           -            -             -          11,157            -
301400   P   ROBERTS 3-2                     OK                    -            -           9,944          3,423           6,521      0.00000000            -            -           -            -             -           3,423            -
301500   P   SPARTAN 11-2H                   OK                    -            -           4,131          1,405           2,727      0.00000000            -            -           -            -             -           1,405            -
301600   P   ROBERTS 34-2                    OK                    -            -           6,712          1,490           5,222      0.00000000            -            -           -            -             -           1,490            -
301700   P   ANDERSON 36E-1H                 OK                    -            -             -              -               -        0.00000000            -            -           -            -             -             -              -
301800   P   ROBERTS 3-3                     OK                    -            -           8,763          3,024           5,738      0.00000000            -            -           -            -             -           3,024            -
301900   P   JOHN PERRY PERSLEY 22H-1        LA                    -            -          (1,529)           -            (1,529)     0.00000000            -            -           -            -             -             -              -
302000   P   ROBERTS 34-3                    OK                    -            -           6,936          2,121           4,815      0.00000000            -            -           -            -             -           2,121            -
302100   P   DUNN 5-2H                       OK                    -            -           5,407          1,378           4,029      0.00000000            -            -           -            -             -           1,378            -
302200   P   ROBERTS 34-4                    OK                    -            -           7,742            982           6,760      0.00000000            -            -           -            -             -             982            -
302300   P   GREEN RIVER 4-1H                OK                    -            -                6           -                  6     0.00000000            -            -           -            -             -             -              -
302400   P   ROBISON D-1 (P&A)               OK                    -            -           9,776            -             9,776      0.00000000            -            -           -            -             -             -              -
302500   P   BLANCO NE DK 11Y                NM                    -            -               54             16              38     0.00000000            -            -           -            -             -               16           -
302600   P   SEYMOUR 1-9                     OK                    -            -            (278)           -              (278)     0.00000000            -            -           -            -             -             -              -
302700   P   TOKLAN 2-1H                     OK                    -            -             906               6            901      0.00000000            -            -           -            -             -                6           -
302800   P   ROGER MILLS 1-18                OK                    -            -           3,191          1,048           2,142      0.00000000            -            -           -            -             -           1,048            -
302900   P   BLANCO NE DK 54                 NM                    -            -               29              6              23     0.00000000            -            -           -            -             -                6           -
303000   P   ROSE B 1-6                      OK                    -            -           7,309          2,965           4,344      0.00000000            -            -           -            -             -           2,965            -
303100   P   BLANCO NE DK 50                 NM                    -            -               24              6              18     0.00000000            -            -           -            -             -                6           -
303200   P   ROSE C 1-6                      OK                    -            -           5,174          4,487             687      0.00000000            -            -           -            -             -           4,487            -
303300   P   ZYBACH 2010H                    TX                    -            -         (11,942)           -           (11,942)     0.00000000            -            -           -            -             -             -              -
303400   P   7104 JV-S DAVIDSON 5-6          OK                    -            -          (1,046)           -            (1,046)     0.00000000            -            -           -            -             -             -              -
303500   P   FRIEOUF 26-2                    OK                    -            -         (35,982)           -           (35,982)     0.00000000            -            -           -            -             -             -              -
303600   P   RUSCH 1-8                       OK                    -            -           4,304          4,082             222      0.00000000            -            -           -            -             -           4,082            -
303700   P   JONETTA 1-12H                   OK                    -            -           9,088          5,175           3,914      0.00000000            -            -           -            -             -           5,175            -
303800   P   RUSH SPRINGS, WFU               OK                    -            -          22,003         19,989           2,014      0.00000000            -            -           -            -             -          19,989            -
303900   P   PENNINGTON 4H-17 (BPO)          OK                    -            -          (5,857)           -            (5,857)     0.00000000            -            -           -            -             -             -              -
304000   P   SAFARI 1-33                     OK                    -            -           1,222          1,217                6     0.00000000            -            -           -            -             -           1,217            -
304100   P   OFFILL BOOCH 1H-29              OK                    -            -             -              -               -        0.00000000            -            -           -            -             -             -              -
304200   P   SAUER 2-23                      OK                    -            -           4,276            932           3,344      0.00000000            -            -           -            -             -             932            -
304300   P   CLECKLER 1-1H                   OK                    -            -             901            901             -        0.00000000            -            -           -            -             -             901            -
304400   P   SCHUDEL 1                       OK                    -            -          48,198         22,424          25,774      0.00000000            -            -           -            -             -          22,424            -
304500   P   BROOKS, ET AL #8 (BPO)          TX                    -            -            (759)           -              (759)     0.00000000            -            -           -            -             -             -              -
304600   P   SELZER A 1-25                   OK                    -            -           1,357            675             682      0.00000000            -            -           -            -             -             675            -
304700   P   BUCHHOLZ 1A (P&A)               ND                    -            -                6           -                  6     0.00000000            -            -           -            -             -             -              -
304800   P   SEWELL 1-36                     OK                    -            -          10,959          2,714           8,244      0.00000000            -            -           -            -             -           2,714            -
304900   P   FRIEOUF 26-3                    OK                    -            -           6,820          2,783           4,038      0.00000000            -            -           -            -             -           2,783            -
305000   P   SHADDEN 1-26                    OK                    -            -           7,286          7,604            (318)     0.00000000            -            -           -            -             -           7,604            -
305100   P   HUFF 16-6H                      TX                    -            -           2,031            -             2,031      0.00000000            -            -           -            -             -             -              -
305200   P   SHANTZ 1-19                     OK                    -            -                6           -                  6     0.00000000            -            -           -            -             -             -              -
305300   P   CARNAHAN 1-19H                  OK                    -            -        (261,460)           -          (261,460)     0.00000000            -            -           -            -             -             -              -
305400   P   SHARP-HUNT 1                    OK                    -            -          11,316          1,443           9,873      0.00000000            -            -           -            -             -           1,443            -
305500   P   CARNAHAN 2-19H                  OK                    -            -        (141,466)           -          (141,466)     0.00000000            -            -           -            -             -             -              -
305600   P   SHAW 1-14 LT                    OK                    -            -          28,633              39         28,594      0.00000000            -            -           -            -             -               39           -
305700   P   CHUBLEE 12-3H                   OK                    166          354         7,955          4,722           3,233      0.31921389          1,032          -         1,032        1,032         1,032         5,754            -
305800   P   SHAW 2-2                        OK                    -            -           3,563          1,110           2,453      0.00000000            -            -           -            -             -           1,110            -
305900   P   DICKINSON D #5                  NM                    -            -           6,861          1,125           5,735      0.00000000            -            -           -            -             -           1,125            -
306000   P   SHELLHAMER 15-1                 OK                    -            -           6,987          3,049           3,938      0.00000000            -            -           -            -             -           3,049            -
306200   P   SHEPHERD, J D                   OK                    -            -                6           -                  6     0.00000000            -            -           -            -             -             -              -
306300   P   KREBBS 1-17H                    OK                    -            -         (90,965)           -           (90,965)     0.00000000            -            -           -            -             -             -              -
306400   P   SHIELDS 11-A                    OK                    -            -          19,732          3,834          15,898      0.00000000            -            -           -            -             -           3,834            -
306500   P   BLEVINS 1-23H                   OK                 36,080      169,611        40,625         40,625             -        0.17540918            -            -           -            -             -          40,625            -
306600   P   SHOEMAKE 1-30 BPO N/C           OK                    -            -                6           -                  6     0.00000000            -            -           -            -             -             -              -
306700   P   BRADSTREET 1-22H                OK                 11,031       51,558        15,227         15,227             -        0.17624333            -            -           -            -             -          15,227            -
306800   P   SHUTLER 1-36 & 2-36             OK                    -            -           3,067              10          3,057      0.00000000            -            -           -            -             -               10           -
306801   P   SHUTLER 1-36                    OK                    -            -               48             39               9     0.00000000            -            -           -            -             -               39           -
306802   P   SHUTLER 2-36                    OK                    -            -                6           -                  6     0.00000000            -            -           -            -             -             -              -
306900   P   HILSEWECK 1H-7                  OK                    -            -                6              6            -        0.00000000            -            -           -            -             -                6           -
307000   P   SILVA, DOMINIC 1                OK                    -            -          33,119          3,806          29,313      0.00000000            -            -           -            -             -           3,806            -
307100   P   SILVA, DOMINIC 2-A              OK                    -            -            (810)           -              (810)     0.00000000            -            -           -            -             -             -              -
                                                                                  Case: 20-13664                          Doc: 57-2                          Filed: 12/02/20                       Page: 102 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule                                                                                  (15,131.68) Negative IDC
             December 31, 2019                                                                                            2,415,335.63   Positive IDC
                                                                          -               -         -                 -            -                    -
                                                          Oil, Gas & Liquid                                                                                    Allocated    Dry Hole     Net Income       % of Gross       % of Net     Statutory        AMT             AMT       Beginning
 Well#                      Well Name             State        Sales          Total GPT       LOE         Other Deducts    IDC              Depreciation       Overhead      Costs     Before Depletion    Income          Income       Depletion     Depreciation    Adjustment   Reserves


                                                                11,009,719        544,088     2,620,672       2,758,518   2,400,204               803,197       3,664,383        -         (1,781,344)         1,651,717    1,660,819       876,382        803,197             -    32,909,863
307200   P   SILVER DOLLAR                   OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
307300   P   RAGAN 1-27H                     OK                        -              -             -               -           -                     409             -                          (409)               -            -             -              409             -           -
307400   P   SIMMS A 1-2                     OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
307500   P   RAGAN 2-27H                     OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
307600   P   SMALLWOOD 1-15                  OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
307700   P   RAGAN 4-34H                     OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
307800   P   SMALLWOOD 2-15                  OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
307900   P   RAGAN 3-34H                     OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
308000   P   SMALLWOOD 3-15                  OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
308100   P   EPPS 2-32H                      OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
308200   P   SMITH 1-3                       OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
308300   P   EPPS 1-32H                      OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
308400   P   SMITH 1-5                       OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
308500   P   BOOMER 9-3HR                    OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
308600   P   SMITH, MARIE 1-6 BPO N/C        OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
308700   P   WADLEY 3-11H                    OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
308800   P   SMITH 1-14                      OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
308900   P   GRIFFITH 4-25H                  OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
309000   P   SMITH 1-30                      OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
309100   P   ABLES 2H-29 (APO 1)             OK                     89,311          5,266         6,912          16,130           49                  704          29,725                      30,524             13,397       30,524        13,397            704             -       129,385
309200   P   SMITH 1-33                      OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
309300   P   EDDINGS 3H-20                   OK                     85,057          4,963         3,487          16,087         -                   1,476          28,310                      30,735             12,759       30,735        12,759          1,476             -       203,029
309400   P   SMITH 33-2                      OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
309500   P   EDDINGS 4H-20                   OK                    103,612          6,098         3,379          18,858         -                   1,448          34,485                      39,343             15,542       39,343        15,542          1,448             -       234,765
309600   P   SMITH C N                       OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
309700   P   EDDINGS 5H-20                   OK                     97,793          5,761         3,340          17,728         -                   1,836          32,549                      36,579             14,669       36,579        14,669          1,836             -       223,223
309800   P   SMITH, J E 1-26                 OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
309900   P   EDDINGS 6H-20                   OK                    101,673          5,938         3,293          19,148         -                   1,984          33,840                      37,471             15,251       37,471        15,251          1,984             -       229,434
310000   P   SNAVELY 1-2                     OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
310100   P   LEMONS 2H-28                    OK                     82,172          4,894         7,927          14,462           55                  219          27,349                      27,266             12,326       27,266        12,326            219             -        93,216
310200   P   SNIDER 1-36 (INDRX)             OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
310300   P   LEMONS 3H-28                    OK                     93,166          5,529         7,691          16,627           55                  340          31,008                      31,915             13,975       31,915        13,975            340             -       138,078
310400   P   SNIDER 1-36 (36-13N-19W)        OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
310500   P   LEMONS 4H-28                    OK                    104,227          6,139        10,904          19,112         731                   606          34,690                      32,045             15,634       32,045        15,634            606             -       120,524
310600   P   SPARKS                          OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
310700   P   LEMONS 7H-28                    OK                    110,899          6,541        15,240          20,083           55                  698          36,911                      31,371             16,635       31,371        16,635            698             -       129,444
310800   P   SPARKS G 1-26                   OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
310900   P   LEMONS 8H-28                    OK                     93,831          5,554         9,517          16,831           55                  530          31,230                      30,114             14,075       30,114        14,075            530             -       110,497
311000   P   STAFFORD 1-17                   OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
311100   P   COX 2H-24                       OK                      3,237            211           -               -           -                     -             1,078                       1,949                486        1,949           486            -               -        12,428
311200   P   STANFIELD 1-8                   OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
311300   P   KRUGER 1-14H                    OK                     93,927          3,477        33,661          47,926         -                    (407)         31,262                     (21,992)            14,089          -             -             (407)            -       272,713
311400   P   STANFIELD 1-21                  OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
311500   P   LEMONS 5H-28                    OK                     79,132          4,704        18,394          13,949           55                  635          26,338                      15,058             11,870       15,058        11,870            635             -        87,757
311600   P   STANFIELD 2-8                   OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
311700   P   LEMONS 6H-28                    OK                     98,087          5,782        11,362          17,930         520                   680          32,646                      29,167             14,713       29,167        14,713            680             -       138,891
311800   P   STANGE 1                        OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
311900   P   PRESLEE BROOKE 10-1H            OK                     23,063            917         3,065          11,721         -                     586           7,676                        (902)             3,459          -             -              586             -        63,726
312000   P   STATE 1-27                      OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
312100   P   BUSH 1-19H18                    OK                     46,580          1,808         4,889          26,153         -                     419          15,503                      (2,191)             6,987          -             -              419             -       131,790
312200   P   STATE WILDLIFE 1-2              OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
312300   P   HOEHNE RANCH ONE 10-2H          OK                     19,956            797         1,999          10,095         -                     623           6,642                        (199)             2,993          -             -              623             -        63,007
312400   P   STEPHANIE 1-26                  OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
312500   P   LOTT 10-3H                      OK                     17,220            696         4,072           8,558         110                 1,323           5,731                      (3,271)             2,583          -             -            1,323             -        40,430
312600   P   STERR 1-25                      OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
312700   P   LOTT 10-4H                      OK                     11,853            475         5,489           5,952         110                 1,168           3,945                      (5,286)             1,778          -             -            1,168             -        11,018
312800   P   STIDHAM 1-20                    OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
312900   P   C. G. HOWARD ESTATE 17-1        LA                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
313000   P   STONE E (HUNTON)                OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
313100   P   SIPES 1H-19 (FARMOUT)           OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
313200   P   STORY 2-1 (P&A 9/11/07)         OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
313300   P   BUSH 2-19H18                    OK                     49,021          1,885         4,986          27,951         -                     421          16,316                      (2,538)             7,353          -             -              421             -       168,551
313400   P   STREET A 1-21                   OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
313500   P   DEAN 2-14H                      OK                     63,880          2,261        23,663          34,747         -                   3,816          21,261                     (21,869)             9,582          -             -            3,816             -       143,455
313600   P   STRICKLAND. M E 1-28            OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
313700   P   DEAN 1-14H                      OK                     78,718          3,170        24,470          35,977         -                   2,855          26,200                     (13,954)            11,808          -             -            2,855             -       228,322
313800   P   SW ANTIOCH GIBSON SAND UNIT     OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
313900   P   KRUGER 2-14H                    OK                     97,377          3,522        26,034          51,531         -                   3,910          32,410                     (20,031)            14,606          -             -            3,910             -       302,351
314000   P   SWITZER 1-19                    OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
314100   P   HOLT 1-23H                      OK                     64,708          2,774        23,648          26,562         -                   3,709          21,537                     (13,523)             9,706          -             -            3,709             -       155,368
314200   P   SWOSU 1                         OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
314300   P   HOLT 2-23H                      OK                     68,682          3,079        24,732          25,952         -                   3,444          22,860                     (11,384)            10,302          -             -            3,444             -       165,149
314400   P   TAYLOR Q                        OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
314500   P   BLEVINS 2-23H                   OK                     61,077          2,345        23,025          29,815         -                   3,491          20,328                     (17,928)             9,162          -             -            3,491             -       133,751
                                                                               Case: 20-13664                       Doc: 57-2                  Filed: 12/02/20                    Page: 103 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule
             December 31, 2019


                                                          Current Year   Ending         Cost or      A/Depletion      Undepleted        Cost          Cost        Cost Depl    Adj Cost    Allowable    Non-Excess    A/Depletion     Exess IDC
 Well#                      Well Name             State    Production    Reserves     Other Basis      at BOY           Cost        Depletion Rate   Depletion    Adjustment   Depletion   Depletion     Depletion      at EOY       Per Property


                                                             4,700,768   28,209,095   143,668,322     98,034,417      45,633,905                      2,494,972          -     2,494,971    3,268,362     2,514,197   100,548,614      1,586,907
100000
307200   P   SILVER DOLLAR                   OK                    -            -            (106)           -              (106)     0.00000000            -            -           -            -             -             -              -
307300   P   RAGAN 1-27H                     OK                    -            -             -              -               -        0.00000000            -            -           -            -             -             -              -
307400   P   SIMMS A 1-2                     OK                    -            -            (422)           992          (1,415)     0.00000000            -            -           -            -             -             992            -
307500   P   RAGAN 2-27H                     OK                    -            -             -              -               -        0.00000000            -            -           -            -             -             -              -
307600   P   SMALLWOOD 1-15                  OK                    -            -           3,465            841           2,624      0.00000000            -            -           -            -             -             841            -
307700   P   RAGAN 4-34H                     OK                    -            -             -              -               -        0.00000000            -            -           -            -             -             -              -
307800   P   SMALLWOOD 2-15                  OK                    -            -          11,372          6,199           5,172      0.00000000            -            -           -            -             -           6,199            -
307900   P   RAGAN 3-34H                     OK                    -            -             -              -               -        0.00000000            -            -           -            -             -             -              -
308000   P   SMALLWOOD 3-15                  OK                    -            -           7,869          4,401           3,468      0.00000000            -            -           -            -             -           4,401            -
308100   P   EPPS 2-32H                      OK                    -            -             -              -               -        0.00000000            -            -           -            -             -             -              -
308200   P   SMITH 1-3                       OK                    -            -           4,474          2,987           1,487      0.00000000            -            -           -            -             -           2,987            -
308300   P   EPPS 1-32H                      OK                    -            -             -              -               -        0.00000000            -            -           -            -             -             -              -
308400   P   SMITH 1-5                       OK                    -            -          75,084         29,192          45,892      0.00000000            -            -           -            -             -          29,192            -
308500   P   BOOMER 9-3HR                    OK                    -            -             815            127             689      0.00000000            -            -           -            -             -             127            -
308600   P   SMITH, MARIE 1-6 BPO N/C        OK                    -            -           3,503          1,913           1,590      0.00000000            -            -           -            -             -           1,913            -
308700   P   WADLEY 3-11H                    OK                    -            -             -              -               -        0.00000000            -            -           -            -             -             -              -
308800   P   SMITH 1-14                      OK                    -            -             634            503             132      0.00000000            -            -           -            -             -             503            -
308900   P   GRIFFITH 4-25H                  OK                    -            -             -              -               -        0.00000000            -            -           -            -             -             -              -
309000   P   SMITH 1-30                      OK                    -            -          30,045         20,740           9,306      0.00000000            -            -           -            -             -          20,740            -
309100   P   ABLES 2H-29 (APO 1)             OK                 33,568       95,817        76,060         76,053               6      0.25944528              2          -             2       13,397             6        76,060              37
309200   P   SMITH 1-33                      OK                    -            -           2,091          2,937            (846)     0.00000000            -            -           -            -             -           2,937            -
309300   P   EDDINGS 3H-20                   OK                 33,081      169,949        40,977         40,977             -        0.16293501            -            -           -         12,759           -          40,977            -
309400   P   SMITH 33-2                      OK                    -            -           1,382            137           1,245      0.00000000            -            -           -            -             -             137            -
309500   P   EDDINGS 4H-20                   OK                 39,253      195,512        40,974         40,974             -        0.16720205            -            -           -         15,542           -          40,974            -
309600   P   SMITH C N                       OK                    -            -           7,520          2,617           4,904      0.00000000            -            -           -            -             -           2,617            -
309700   P   EDDINGS 5H-20                   OK                 36,933      186,290        40,908         40,908             -        0.16545339            -            -           -         14,669           -          40,908            -
309800   P   SMITH, J E 1-26                 OK                    -            -           2,571          1,152           1,420      0.00000000            -            -           -            -             -           1,152            -
309900   P   EDDINGS 6H-20                   OK                 39,490      189,944        40,942         40,942             -        0.17211863            -            -           -         15,251           -          40,942            -
310000   P   SNAVELY 1-2                     OK                    -            -           1,335            382             953      0.00000000            -            -           -            -             -             382            -
310100   P   LEMONS 2H-28                    OK                 30,354       62,863        76,865         76,858               7      0.32562517              2          -             2       12,326             7        76,865              37
310200   P   SNIDER 1-36 (INDRX)             OK                    -            -            (670)           709          (1,379)     0.00000000            -            -           -            -             -             709            -
310300   P   LEMONS 3H-28                    OK                 34,602      103,476        76,865         76,858               7      0.25059561              2          -             2       13,975             7        76,865              42
310400   P   SNIDER 1-36 (36-13N-19W)        OK                    -            -          23,731          5,936          17,795      0.00000000            -            -           -            -             -           5,936            -
310500   P   LEMONS 4H-28                    OK                 39,435       81,089        76,865         76,858               7      0.32719662              2          -             2       15,634             7        76,865            492
310600   P   SPARKS                          OK                    -            -             -              -               -        0.00000000            -            -           -            -             -             -              -
310700   P   LEMONS 7H-28                    OK                 41,904       87,539        76,865        133,780         (56,915)     0.32372625            -            -           -         16,635           -         133,780              38
310800   P   SPARKS G 1-26                   OK                    -            -           1,629          1,412             218      0.00000000            -            -           -            -             -           1,412            -
310900   P   LEMONS 8H-28                    OK                 34,957       75,541        76,865         76,858               7      0.31635816              2          -             2       14,075             7        76,865              38
311000   P   STAFFORD 1-17                   OK                    -            -             (78)           -               (78)     0.00000000            -            -           -            -             -             -              -
311100   P   COX 2H-24                       OK                  1,173       11,255       291,744        162,810         128,934      0.09440164         12,172          -        12,172       12,172        12,172       174,982            -
311200   P   STANFIELD 1-8                   OK                    -            -           5,038          1,372           3,666      0.00000000            -            -           -            -             -           1,372            -
311300   P   KRUGER 1-14H                    OK                 41,279      231,434        66,415         66,415             -        0.15136383            -            -           -            -             -          66,415            -
311400   P   STANFIELD 1-21                  OK                    -            -           4,935          1,428           3,507      0.00000000            -            -           -            -             -           1,428            -
311500   P   LEMONS 5H-28                    OK                 29,291       58,466        76,865         76,858               7      0.33377378              2          -             2       11,870             7        76,865              37
311600   P   STANFIELD 2-8                   OK                    -            -           2,127            321           1,806      0.00000000            -            -           -            -             -             321            -
311700   P   LEMONS 6H-28                    OK                 37,291      101,600        76,865         76,858               7      0.26848983              2          -             2       14,713             7        76,865            380
311800   P   STANGE 1                        OK                    -            -           4,521            258           4,263      0.00000000            -            -           -            -             -             258            -
311900   P   PRESLEE BROOKE 10-1H            OK                 10,052       53,674        12,842         12,842             -        0.15773169            -            -           -            -             -          12,842            -
312000   P   STATE 1-27                      OK                    -            -           3,083            437           2,646      0.00000000            -            -           -            -             -             437            -
312100   P   BUSH 1-19H18                    OK                 17,544      114,247        15,522         15,522             -        0.13311759            -            -           -            -             -          15,522            -
312200   P   STATE WILDLIFE 1-2              OK                    -            -          14,652          1,633          13,019      0.00000000            -            -           -            -             -           1,633            -
312300   P   HOEHNE RANCH ONE 10-2H          OK                  8,661       54,345         7,544          7,544             -        0.13746443            -            -           -            -             -           7,544            -
312400   P   STEPHANIE 1-26                  OK                    -            -          15,338          6,491           8,848      0.00000000            -            -           -            -             -           6,491            -
312500   P   LOTT 10-3H                      OK                  7,456       32,975         7,454          7,454             -        0.18440396            -            -           -            -             -           7,454              90
312600   P   STERR 1-25                      OK                    -            -          25,555          4,289          21,265      0.00000000            -            -           -            -             -           4,289            -
312700   P   LOTT 10-4H                      OK                  5,239        5,779         7,451          7,451             -        0.47549786            -            -           -            -             -           7,451              58
312800   P   STIDHAM 1-20                    OK                    -            -          13,024          9,726           3,298      0.00000000            -            -           -            -             -           9,726            -
312900   P   C. G. HOWARD ESTATE 17-1        LA                    -            -               0              82            (82)     0.00000000            -            -           -            -             -               82           -
313000   P   STONE E (HUNTON)                OK                    -            -           6,836          1,765           5,070      0.00000000            -            -           -            -             -           1,765            -
313100   P   SIPES 1H-19 (FARMOUT)           OK                    -            -             -              -               -        0.00000000            -            -           -            -             -             -              -
313200   P   STORY 2-1 (P&A 9/11/07)         OK                    -            -             -              -               -        0.00000000            -            -           -            -             -             -              -
313300   P   BUSH 2-19H18                    OK                 18,674      149,877        15,522         15,522             -        0.11078982            -            -           -            -             -          15,522            -
313400   P   STREET A 1-21                   OK                    -            -             878            237             641      0.00000000            -            -           -            -             -             237            -
313500   P   DEAN 2-14H                      OK                 27,409      116,046        38,375         38,375             -        0.19106069            -            -           -            -             -          38,375            -
313600   P   STRICKLAND. M E 1-28            OK                    -            -           4,318          1,080           3,237      0.00000000            -            -           -            -             -           1,080            -
313700   P   DEAN 1-14H                      OK                 33,580      194,742        38,577         38,577             -        0.14707348            -            -           -            -             -          38,577            -
313800   P   SW ANTIOCH GIBSON SAND UNIT     OK                    -            -          33,259         19,803          13,455      0.00000000            -            -           -            -             -          19,803            -
313900   P   KRUGER 2-14H                    OK                 41,705      260,646        38,386         38,386             -        0.13793574            -            -           -            -             -          38,386            -
314000   P   SWITZER 1-19                    OK                    -            -           6,202          1,742           4,460      0.00000000            -            -           -            -             -           1,742            -
314100   P   HOLT 1-23H                      OK                 27,587      127,781        37,584         37,584             -        0.17756027            -            -           -            -             -          37,584            -
314200   P   SWOSU 1                         OK                    -            -           3,199          1,099           2,100      0.00000000            -            -           -            -             -           1,099            -
314300   P   HOLT 2-23H                      OK                 29,409      135,740        38,323         38,323             -        0.17807587            -            -           -            -             -          38,323            -
314400   P   TAYLOR Q                        OK                    -            -             -              -               -        0.00000000            -            -           -            -             -             -              -
314500   P   BLEVINS 2-23H                   OK                 26,131      107,620        37,188         37,188             -        0.19537347            -            -           -            -             -          37,188            -
                                                                                   Case: 20-13664                          Doc: 57-2                         Filed: 12/02/20                       Page: 104 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule                                                                                   (15,131.68) Negative IDC
             December 31, 2019                                                                                             2,415,335.63   Positive IDC
                                                                           -               -         -                 -            -                    -
                                                           Oil, Gas & Liquid                                                                                   Allocated    Dry Hole     Net Income       % of Gross       % of Net     Statutory        AMT            AMT       Beginning
 Well#                      Well Name              State        Sales          Total GPT       LOE         Other Deducts    IDC              Depreciation      Overhead      Costs     Before Depletion    Income          Income       Depletion     Depreciation   Adjustment   Reserves


                                                                 11,009,719        544,088     2,620,672       2,758,518   2,400,204               803,197      3,664,383        -         (1,781,344)         1,651,717    1,660,819       876,382        803,197            -    32,909,863
314600   P   TEEL 1-17                        OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
314700   P   ESPERANZA (ROLL UP)              NM                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
314800   P   TEMPLE B 1 & 2                   OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
314801   P   TEMPLE B 1                       OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
314802   P   TEMPLE B 2                       OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
314900   P   BRADSTREET 2-22H                 OK                     18,928            783         9,908           8,298         -                   1,630          6,300                      (7,990)             2,839          -             -            1,630            -        38,457
315000   P   TEN BEARS 1-5                    OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
315100   P   BRADSTREET 3-22H                 OK                     26,404          1,179        10,884          10,076         -                   1,623          8,788                      (6,146)             3,961          -             -            1,623            -        58,618
315200   P   TERRY A 1-25                     OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
315300   P   COX 3H-24                        OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
315400   P   THOMPSON C 1-25                  OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
315500   P   BUSH 3-19H18                     OK                     45,900          1,839         9,405          24,678         -                     470         15,277                      (5,769)             6,885          -             -              470            -       121,950
315600   P   THOMPSON D 1-25                  OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
315700   P   MITCHELL 28E-1H                  OK                        -              -             -               -           -                     497            -                          (497)               -            -             -              497            -           -
315800   P   THOMPSON O 1-25                  OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
315900   P   RINER 1-22H                      OK                     19,138            835        28,099           7,591         -                   1,208          6,370                     (24,965)             2,871          -             -            1,208            -         9,864
316000   P   TIGER HUNTON UNIT                OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
316100   P   GRAVITT 2H-21                    OK                     38,053          2,181        19,632           7,734           47                  407         12,665                      (4,614)             5,708          -             -              407            -           -
316200   P   TIMMERMAN, RACHEL 1-15           OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
316300   P   GRAVITT 5H-21 (DNU)              OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
316400   P   TLS 1                            OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
316500   P   ABLES 3H-29 (BPO)                OK                    102,494          6,017        12,090          18,863           49                  597         34,113                      30,764             15,374       30,764        15,374            597            -       141,552
316600   P   TOMLINSON A 1-27                 OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
316700   P   ABLES 4H-29 (BPO)                OK                     90,804          5,330        11,936          16,731           49                  678         30,223                      25,857             13,621       25,857        13,621            678            -       131,155
316800   P   TOUCHSTONE 1-14                  OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
316900   P   RINER 2-22H                      OK                     34,721          1,692        12,856          11,378         -                   1,270         11,556                      (4,032)             5,208          -             -            1,270            -        22,950
317000   P   TOUCHSTONE 2-14                  OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
317100   P   ABLES 5H-29 (APO 1)              OK                     68,498          4,005        12,121          12,839           49                  528         22,798                      16,158             10,275       16,158        10,275            528            -        78,559
317200   P   TOUCHSTONE 3-14                  OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
317300   P   ABLES 6H-29 (APO 1)              OK                        -              -             -               -           -                     506            -                          (506)               -            -             -              506            -           -
317400   P   TOWN OF HAMMON 1-1               OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
317500   P   ABLES 7H-29 (APO 1)              OK                     84,646          4,974        12,843          15,520           49                  488         28,173                      22,599             12,697       22,599        12,697            488            -        99,411
317600   P   TOWN OF HAMMON 1-2 BPO N/C       OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
317700   P   ABLES 8H-29 (APO 1)              OK                     77,644          4,557        11,202          14,314         778                   688         25,842                      20,263             11,647       20,263        11,647            688            -       122,562
317800   P   TOWN OF HAMMON 1-3 BPO N/C (PA   OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
317900   P   CAITLIN 2H-30                    OK                     55,744          3,274         8,051          10,237         543                   320         18,553                      14,766              8,362       14,766         8,362            320            -        81,088
318000   P   TRAPP A L                        OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
318100   P   CAITLIN 3H-30                    OK                     49,371          2,908         7,627           8,957           35                  306         16,432                      13,106              7,406       13,106         7,406            306            -        77,842
318200   P   TREECE 4-1                       OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
318300   P   CAITLIN 4H-30                    OK                     45,251          2,677         8,200           8,047           35                  345         15,061                      10,886              6,788       10,886         6,788            345            -        81,193
318400   P   TREECE A 1-4                     OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
318500   P   CAITLIN 5H-30                    OK                     60,694          3,560         8,063          11,212           35                  306         20,201                      17,318              9,104       17,318         9,104            306            -       131,751
318600   P   TREXLER 1-17                     OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
318700   P   CLIFTON 2-17H                    OK                     30,527          1,433        13,154          11,056         -                   1,727         10,160                      (7,002)             4,579          -             -            1,727            -        78,086
318800   P   TRIPPLET, COY 1-19               OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
319000   P   TROUB 1                          OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
319100   P   WATER SALES                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
319200   P   TURTLE SITTING DOWN #1 (P&A)     OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
319300   P   CLIFTON 1-17H                    OK                     23,921          1,017        12,360          10,392         -                   1,802          7,962                      (9,611)             3,588          -             -            1,802            -        78,829
319400   P   UNION CITY B                     OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
319500   P   MARTIN 1-17H                     OK                     57,214          2,319         5,729          25,315         -                   1,840         19,043                       2,968              8,582        2,968         2,968          1,840            -       249,276
319600   P   URQUHART 1-36                    OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
319700   P   MARTIN 2-17H                     OK                     10,832            414        12,686           5,504         -                   1,530          3,605                     (12,908)             1,625          -             -            1,530            -           -
319800   P   URQUHART 2-36                    OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
319900   P   MARTIN 3-17H                     OK                     23,865          1,227         8,822           6,817         -                   1,768          7,943                      (2,710)             3,580          -             -            1,768            -        15,776
320000   P   USA BADEN 1-30                   OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
320100   P   STACY 2-30H                      OK                     26,039          1,268        11,642           8,720         -                   2,319          8,667                      (6,577)             3,906          -             -            2,319            -        55,045
320200   P   USA-MILFORD 1-30                 OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
320300   P   STACEY 1-19H                     OK                     21,988            870        11,707          10,612         -                   1,921          7,318                     (10,441)             3,298          -             -            1,921            -        77,872
320400   P   VERMA 1-34                       OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
320500   P   STACEY 2-19H                     OK                     32,225          1,307         9,869          15,063         -                   2,225         10,726                      (6,963)             4,834          -             -            2,225            -       100,904
320600   P   VICKERY 1-30 (P&A 12/1/03)       OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
320700   P   NEWMAN 1-19H                     OK                     17,809            820        13,356           6,762         -                   2,157          5,927                     (11,214)             2,671          -             -            2,157            -           -
320800   P   VON TUNGELIN 1-12                OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
320900   P   STACY 1-30H                      OK                     19,402            644        19,813          12,218         -                   2,088          6,458                     (21,819)             2,910          -             -            2,088            -       131,395
321000   P   WAID 1-24 -NOT CANAAN'S          OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
321100   P   NEWMAN 1-30H                     OK                     16,455            773        11,496           5,968         -                   2,138          5,477                      (9,397)             2,468          -             -            2,138            -           -
321200   P   WALKER J 1                       OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
321300   P   MOLLIE 1-30/19H                  OK                     22,827          1,052        10,999           8,601         -                   2,151          7,598                      (7,573)             3,424          -             -            2,151            -        30,247
321400   P   SIMPSON, WALKER 1-22 (P&A)       OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
321500   P   MOLLIE 2-30/19H                  OK                     13,248            462        18,709           8,166         -                   2,395          4,409                     (20,893)             1,987          -             -            2,395            -           -
321600   P   SIMPSON, WALKER 1-27             OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
321700   P   RABKE 1-24H36                    OK                     71,580          3,021        16,818          41,464         -                   5,967         23,824                     (19,513)            10,737          -             -            5,967            -       169,457
321800   P   SIMPSON, WALKER 2-22             OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
                                                                                Case: 20-13664                       Doc: 57-2                  Filed: 12/02/20                    Page: 105 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule
             December 31, 2019


                                                           Current Year   Ending         Cost or      A/Depletion      Undepleted        Cost          Cost        Cost Depl    Adj Cost    Allowable    Non-Excess    A/Depletion     Exess IDC
 Well#                      Well Name              State    Production    Reserves     Other Basis      at BOY           Cost        Depletion Rate   Depletion    Adjustment   Depletion   Depletion     Depletion      at EOY       Per Property


                                                              4,700,768   28,209,095   143,668,322     98,034,417      45,633,905                      2,494,972          -     2,494,971    3,268,362     2,514,197   100,548,614      1,586,907
100000
314600   P   TEEL 1-17                        OK                    -            -           8,468          2,390           6,078      0.00000000            -            -           -            -             -           2,390            -
314700   P   ESPERANZA (ROLL UP)              NM                    -            -             -              -               -        0.00000000            -            -           -            -             -             -              -
314800   P   TEMPLE B 1 & 2                   OK                    -            -           7,200            634           6,566      0.00000000            -            -           -            -             -             634            -
314801   P   TEMPLE B 1                       OK                    -            -               54             12              43     0.00000000            -            -           -            -             -               12           -
314802   P   TEMPLE B 2                       OK                    -            -             415              85            330      0.00000000            -            -           -            -             -               85           -
314900   P   BRADSTREET 2-22H                 OK                  8,010       30,447        12,463         12,463             -        0.20828915            -            -           -            -             -          12,463            -
315000   P   TEN BEARS 1-5                    OK                    -            -           3,466          1,057           2,409      0.00000000            -            -           -            -             -           1,057            -
315100   P   BRADSTREET 3-22H                 OK                 11,118       47,500        12,993         12,993             -        0.18967517            -            -           -            -             -          12,993            -
315200   P   TERRY A 1-25                     OK                    -            -          12,981          3,330           9,650      0.00000000            -            -           -            -             -           3,330            -
315300   P   COX 3H-24                        OK                    -            -             -              -               -        0.00000000            -            -           -            -             -             -              -
315400   P   THOMPSON C 1-25                  OK                    -            -          85,054         35,259          49,796      0.00000000            -            -           -            -             -          35,259            -
315500   P   BUSH 3-19H18                     OK                 17,301      104,649        15,522         15,522             -        0.14186710            -            -           -            -             -          15,522            -
315600   P   THOMPSON D 1-25                  OK                    -            -           3,155          3,657            (502)     0.00000000            -            -           -            -             -           3,657            -
315700   P   MITCHELL 28E-1H                  OK                    -            -               14           -                 14     0.00000000            -            -           -            -             -             -              -
315800   P   THOMPSON O 1-25                  OK                    -            -           5,570          1,210           4,361      0.00000000            -            -           -            -             -           1,210            -
315900   P   RINER 1-22H                      OK                  8,332        1,531        12,843         12,843             -        0.84473688            -            -           -            -             -          12,843            -
316000   P   TIGER HUNTON UNIT                OK                    -            -          10,482            837           9,644      0.00000000            -            -           -            -             -             837            -
316100   P   GRAVITT 2H-21                    OK                    -            -          74,293         73,294             999      0.00000000            -            -           -            -             -          73,294              45
316200   P   TIMMERMAN, RACHEL 1-15           OK                    -            -          31,869          6,571          25,298      0.00000000            -            -           -            -             -           6,571            -
316300   P   GRAVITT 5H-21 (DNU)              OK                    -            -             -              -               -        0.00000000            -            -           -            -             -             -              -
316400   P   TLS 1                            OK                    -            -             854            -               854      0.00000000            -            -           -            -             -             -              -
316500   P   ABLES 3H-29 (BPO)                OK                 39,282      102,270        76,060         76,053                6     0.27750957              2          -             2       15,374             6        76,060              36
316600   P   TOMLINSON A 1-27                 OK                    -            -          13,093          1,807          11,286      0.00000000            -            -           -            -             -           1,807            -
316700   P   ABLES 4H-29 (BPO)                OK                 34,658       96,497        76,060         76,053                6     0.26424960              2          -             2       13,621             6        76,060              36
316800   P   TOUCHSTONE 1-14                  OK                    -            -          12,026            661          11,365      0.00000000            -            -           -            -             -             661            -
316900   P   RINER 2-22H                      OK                 14,940        8,010        12,687         12,687             -        0.65097749            -            -           -            -             -          12,687            -
317000   P   TOUCHSTONE 2-14                  OK                    -            -           5,920         13,183          (7,263)     0.00000000            -            -           -            -             -          13,183            -
317100   P   ABLES 5H-29 (APO 1)              OK                 26,528       52,032        76,060         76,053                6     0.33767548              2          -             2       10,275             6        76,060              33
317200   P   TOUCHSTONE 3-14                  OK                    -            -          17,929          8,824           9,105      0.00000000            -            -           -            -             -           8,824            -
317300   P   ABLES 6H-29 (APO 1)              OK                    -            -          76,053         75,818             236      0.00000000            -            -           -            -             -          75,818            -
317400   P   TOWN OF HAMMON 1-1               OK                    -            -           3,862          1,049           2,812      0.00000000            -            -           -            -             -           1,049            -
317500   P   ABLES 7H-29 (APO 1)              OK                 32,075       67,335        76,060         76,053                6     0.32265462              2          -             2       12,697             6        76,060              34
317600   P   TOWN OF HAMMON 1-2 BPO N/C       OK                    -            -             901            328             573      0.00000000            -            -           -            -             -             328            -
317700   P   ABLES 8H-29 (APO 1)              OK                 29,824       92,738        76,060         76,053                6     0.24333987              2          -             2       11,647             6        76,060            589
317800   P   TOWN OF HAMMON 1-3 BPO N/C (PA   OK                    -            -          11,426         11,398               28     0.00000000            -            -           -            -             -          11,398            -
317900   P   CAITLIN 2H-30                    OK                 21,264       59,824        50,479         50,474                5     0.26223767              1          -             1        8,362             5        50,479            400
318000   P   TRAPP A L                        OK                    -            -             744            -               744      0.00000000            -            -           -            -             -             -              -
318100   P   CAITLIN 3H-30                    OK                 18,701       59,141        50,479         50,474                5     0.24024493              1          -             1        7,406             5        50,479              26
318200   P   TREECE 4-1                       OK                    -            -          48,770         10,738          38,032      0.00000000            -            -           -            -             -          10,738            -
318300   P   CAITLIN 4H-30                    OK                 17,027       64,167        50,479         50,474                5     0.20970312              1          -             1        6,788             5        50,479              27
318400   P   TREECE A 1-4                     OK                    -            -         100,715         20,142          80,573      0.00000000            -            -           -            -             -          20,142            -
318500   P   CAITLIN 5H-30                    OK                 23,214      108,537        50,479         50,474                5     0.17619475              1          -             1        9,104             5        50,479              29
318600   P   TREXLER 1-17                     OK                    -            -          65,759         27,865          37,894      0.00000000            -            -           -            -             -          27,865            -
318700   P   CLIFTON 2-17H                    OK                 12,727       65,359        14,296         14,296             -        0.16298819            -            -           -            -             -          14,296            -
318800   P   TRIPPLET, COY 1-19               OK                    -            -          10,345          1,999           8,346      0.00000000            -            -           -            -             -           1,999            -
319000   P   TROUB 1                          OK                    -            -          27,900         31,629          (3,729)     0.00000000            -            -           -            -             -          31,629            -
319100   P   WATER SALES                      OK                    -            -             -              -               -        0.00000000            -            -           -            -             -             -              -
319200   P   TURTLE SITTING DOWN #1 (P&A)     OK                    -            -                6           -                  6     0.00000000            -            -           -            -             -             -              -
319300   P   CLIFTON 1-17H                    OK                 10,757       68,072        16,739         16,739             -        0.13645751            -            -           -            -             -          16,739            -
319400   P   UNION CITY B                     OK                    -            -          12,292          3,344           8,948      0.00000000            -            -           -            -             -           3,344            -
319500   P   MARTIN 1-17H                     OK                 25,798      223,478        13,115         13,115             -        0.10349252            -            -           -          2,968           -          13,115            -
319600   P   URQUHART 1-36                    OK                    -            -          12,318          4,080           8,238      0.00000000            -            -           -            -             -           4,080            -
319700   P   MARTIN 2-17H                     OK                    -            -          12,937         12,905               32     0.00000000            -            -           -            -             -          12,905            -
319800   P   URQUHART 2-36                    OK                    -            -          18,146          6,295          11,851      0.00000000            -            -           -            -             -           6,295            -
319900   P   MARTIN 3-17H                     OK                  9,839        5,937        12,900         12,900             -        0.62365216            -            -           -            -             -          12,900            -
320000   P   USA BADEN 1-30                   OK                    -            -           7,573          4,455           3,118      0.00000000            -            -           -            -             -           4,455            -
320100   P   STACY 2-30H                      OK                 10,565       44,479        21,362         21,362             -        0.19194342            -            -           -            -             -          21,362            -
320200   P   USA-MILFORD 1-30                 OK                    -            -          25,510          8,415          17,096      0.00000000            -            -           -            -             -           8,415            -
320300   P   STACEY 1-19H                     OK                  9,860       68,012        15,059         15,059             -        0.12661953            -            -           -            -             -          15,059            -
320400   P   VERMA 1-34                       OK                    -            -             856            602             254      0.00000000            -            -           -            -             -             602            -
320500   P   STACEY 2-19H                     OK                 13,769       87,135        12,493         12,493             -        0.13646030            -            -           -            -             -          12,493            -
320600   P   VICKERY 1-30 (P&A 12/1/03)       OK                    -            -                6           -                  6     0.00000000            -            -           -            -             -             -              -
320700   P   NEWMAN 1-19H                     OK                    -            -          13,919         13,919             -        0.00000000            -            -           -            -             -          13,919            -
320800   P   VON TUNGELIN 1-12                OK                    -            -           3,261            600           2,662      0.00000000            -            -           -            -             -             600            -
320900   P   STACY 1-30H                      OK                  8,942      122,452        24,081         24,081             -        0.06805576            -            -           -            -             -          24,081            -
321000   P   WAID 1-24 -NOT CANAAN'S          OK                    -            -             -              -               -        0.00000000            -            -           -            -             -             -              -
321100   P   NEWMAN 1-30H                     OK                    -            -          21,765         21,765             -        0.00000000            -            -           -            -             -          21,765            -
321200   P   WALKER J 1                       OK                    -            -           4,160            934           3,226      0.00000000            -            -           -            -             -             934            -
321300   P   MOLLIE 1-30/19H                  OK                  9,456       20,791        22,365         22,365             -        0.31262584            -            -           -            -             -          22,365            -
321400   P   SIMPSON, WALKER 1-22 (P&A)       OK                    -            -             -              -               -        0.00000000            -            -           -            -             -             -              -
321500   P   MOLLIE 2-30/19H                  OK                    -            -          16,665         16,665             -        0.00000000            -            -           -            -             -          16,665            -
321600   P   SIMPSON, WALKER 1-27             OK                    -            -          11,586          1,482          10,104      0.00000000            -            -           -            -             -           1,482            -
321700   P   RABKE 1-24H36                    OK                 29,701      139,756       140,765         71,360          69,406      0.17527170         12,165          -        12,165       12,165        12,165        83,524            -
321800   P   SIMPSON, WALKER 2-22             OK                    -            -           2,814            133           2,681      0.00000000            -            -           -            -             -             133            -
                                                                                  Case: 20-13664                           Doc: 57-2                         Filed: 12/02/20                        Page: 106 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule                                                                                   (15,131.68) Negative IDC
             December 31, 2019                                                                                             2,415,335.63   Positive IDC
                                                                          -               -         -                 -             -                    -
                                                          Oil, Gas & Liquid                                                                                    Allocated     Dry Hole     Net Income       % of Gross        % of Net      Statutory         AMT            AMT       Beginning
 Well#                      Well Name             State        Sales          Total GPT       LOE         Other Deducts     IDC              Depreciation      Overhead       Costs     Before Depletion    Income           Income        Depletion      Depreciation   Adjustment   Reserves


                                                                11,009,719        544,088     2,620,672       2,758,518    2,400,204               803,197      3,664,383         -         (1,781,344)         1,651,717     1,660,819        876,382         803,197            -    32,909,863
321900   P   RABKE 2-24H36                   OK                    135,566          5,577        13,595          79,222          -                   6,843         45,121                      (14,793)            20,335           -              -             6,843            -       713,372
322000   P   WALTON, ORVILLE C 1-30          OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
322100   P   RABKE 3-24H36                   OK                    151,903          6,272        15,449          88,590          -                   5,979         50,558                      (14,945)            22,786           -              -             5,979            -       621,744
322200   P   WARREN 1-25                     OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
322300   P   CARLEIGH 2H-32                  OK                     51,862          3,736         4,445             -            -                   2,480         17,261                       23,939              7,779        23,939          7,779           2,480            -       336,509
322400   P   CITY OF WEATHERFORD 1-34        OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
322500   P   CARLEIGH 3H-32                  OK                     47,285          3,408         4,771             -            -                   2,530         15,738                       20,838              7,093        20,838          7,093           2,530            -       269,243
322600   P   WEBB, TED 1-29                  OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
322700   P   CARLEIGH 4H-32                  OK                     35,008          2,521         4,367             -            -                   2,372         11,652                       14,096              5,251        14,096          5,251           2,372            -       198,400
322800   P   WEBER WILLIAM 1A BPO N/C        OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
322900   P   CARLEIGH 5H-32                  OK                     57,631          4,150         4,063             -            -                   2,167         19,181                       28,069              8,645        28,069          8,645           2,167            -       342,702
323000   P   WEISBROD 1-29                   OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
323100   P   CARLEIGH 6H-32                  OK                     51,680          3,722         4,075             -            -                   2,420         17,201                       24,263              7,752        24,263          7,752           2,420            -       293,341
323200   P   CHRISTINE 1-14MH23              OK                        193              11          -                 34         -                       5              64                           79                 29            79             29              5            -           665
323300   P   SUSAN 3-1H                      OK                     11,648            463         3,534           5,209          261                 1,831          3,877                       (3,526)             1,747           -              -             1,831            -        13,268
323400   P   WESTHAVER 1-36                  OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
323500   P   HOEHNE RANCH 3-2H               OK                      2,940            107         4,940           1,445            77                1,222            979                       (5,830)               441           -              -             1,222            -           -
323600   P   WHITE 1-10                      OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
323700   P   HOEHNE RANCH 3-3H               OK                      8,849            350         5,654           3,983          500                 1,598          2,945                       (6,181)             1,327           -              -             1,598            -        13,742
323800   P   WHITE, IRENE 1-18               OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
323900   P   CHRISTI 3-4H                    OK                      3,502            129         6,584           1,702          -                   1,010          1,166                       (7,089)               525           -              -             1,010            -           -
324000   P   WEISE 1-34                      OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
324100   P   JAMES 3-5H                      OK                     22,727            844         1,706          10,933          -                     790          7,564                          889              3,409           889            889             790            -        84,922
324200   P   WILLARD 1-3                     OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
324300   P   VELMA 2-14MH23                  OK                        187              11          -                 32         -                       5              62                           77                 28            77             28              5            -           595
324400   P   WILLARD 2-3                     OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
324500   P   EDDINGS 2H-20                   OK                     56,757          2,367         4,873          10,386          -                   1,956         18,891                       18,285              8,514        18,285          8,514           1,956            -       131,753
324600   P   WILLIAMS #1                     OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
324700   P   GRAVITT 3H-21                   OK                     63,212          2,582         9,382          11,185          -                   2,689         21,039                       16,336              9,482        16,336          9,482           2,689            -       178,491
324800   P   WILLIAMS 1-28 BPO N/C           OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
324900   P   GRAVITT 4H-21                   OK                     80,714          3,427         7,516          14,408          -                   2,653         26,864                       25,845             12,107        25,845         12,107           2,653            -       174,833
325000   P   WILLIAMS L 1-A (SOLD 10/1/10)   OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
325100   P   GRAVITT 5H-21                   OK                     96,062          4,690         4,850          17,015          -                   2,502         31,973                       35,032             14,409        35,032         14,409           2,502            -       212,616
325200   P   WILLIAMSON 1-24                 OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
325300   P   GRAVITT 6H-21                   OK                     93,099          3,966         4,849          16,618          -                   2,411         30,986                       34,269             13,965        34,269         13,965           2,411            -       214,401
325400   P   WILSON 1-25 BPO N/C             OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
325500   P   GRAVITT 7H-21                   OK                     89,544          3,808         4,730          16,013          -                   2,550         29,803                       32,641             13,432        32,641         13,432           2,550            -       205,846
325600   P   WILSON 2-25                     OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
325700   P   CASSIE 3-14MH23                 OK                        165               9          -                 28         -                       5              55                           68                 25            68             25              5            -           576
325800   P   WINSOR 1-6                      OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
325900   P   MICHELLE 4-14MH23               OK                        222              13          -                 36         -                       5              74                           95                 33            95             33              5            -           843
326000   P   WISE 1                          OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
326100   P   MORRIS 3H-19                    OK                     93,861          5,162         4,208          17,933          -                   1,627         31,240                       33,691             14,079        33,691         14,079           1,627            -       231,103
326200   P   WOODMORE 1-6                    OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
326300   P   MORRIS 4H-19                    OK                     78,832          4,340         4,237          14,907          -                   2,391         26,238                       26,719             11,825        26,719         11,825           2,391            -       183,255
326400   P   WOOLFOLK 1-29                   OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
326500   P   MORRIS 5H-19                    OK                     70,257          3,876         5,992          13,097          -                   2,551         23,384                       21,357             10,539        21,357         10,539           2,551            -       161,806
326600   P   WOOTEN 1-10                     OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
326700   P   MORRIS 6H-19                    OK                     75,018          4,148         6,561          14,041          -                   2,367         24,968                       22,933             11,253        22,933         11,253           2,367            -       214,017
326800   P   ZOLLINGER UNIT 2-5              OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
326900   P   CAITLIN 6H-30                   OK                     68,904          3,817         3,504          12,619          -                   2,007         22,933                       24,024             10,336        24,024         10,336           2,007            -       172,497
327000   P   LAMB 1-2                        OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
327100   P   CAITLIN 7H-30                   OK                     73,151          4,029         5,536          13,541          -                   2,000         24,347                       23,698             10,973        23,698         10,973           2,000            -       182,909
327200   P   YEAGER 1-8 BPO                  OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
327400   P   NORDAN A 1-24                   OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
327600   P   UNION CITY C                    OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
327800   P   ROBERTS 3-4                     OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
327900   P   ROBERTS RANCH 9-18              OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
328000   P   LOGAN 2-9                       OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
328200   P   SMITH 2-30                      OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
328400   P   JONAS 2-23 BPO N/C              OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
328600   P   NEWCOMBE 17-2                   OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
328800   P   MCNEILL 2 A-12, 3-12            OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
329000   P   ROSS P-19                       OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
329200   P   BARROW 1-8                      OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
329400   P   MOONEY 2-35                     OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
329600   P   GATES 2-34                      OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
329800   P   MEYER 4-3                       OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
330000   P   STAMPER 1-5                     OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
330200   P   POLK, MARGIE 1-2                OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
330400   P   MENNONITE 2-31                  OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
330600   P   MATTIE MAE 3-4                  OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
330800   P   FLYING J 1-10 BPO               OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
331000   P   BOTTOM, CLYDE 3-34              OK                        -              -             -               -            -                     -              -                            -                  -             -              -               -              -           -
                                                                                Case: 20-13664                      Doc: 57-2                  Filed: 12/02/20                    Page: 107 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule
             December 31, 2019


                                                          Current Year    Ending         Cost or      A/Depletion     Undepleted        Cost          Cost        Cost Depl    Adj Cost    Allowable     Non-Excess     A/Depletion    Exess IDC
 Well#                      Well Name             State    Production     Reserves     Other Basis      at BOY          Cost        Depletion Rate   Depletion    Adjustment   Depletion   Depletion      Depletion       at EOY      Per Property


                                                             4,700,768    28,209,095   143,668,322     98,034,417     45,633,905                      2,494,972          -     2,494,971    3,268,362      2,514,197    100,548,614     1,586,907
100000
321900   P   RABKE 2-24H36                   OK                 55,018       658,354       135,856        103,998         31,858      0.07712353          2,457          -         2,457        2,457          2,457        106,455           -
322000   P   WALTON, ORVILLE C 1-30          OK                    -             -           4,538          2,316          2,222      0.00000000            -            -           -            -              -            2,316           -
322100   P   RABKE 3-24H36                   OK                 61,245       560,499       135,856        106,808         29,047      0.09850557          2,861          -         2,861        2,861          2,861        109,670           -
322200   P   WARREN 1-25                     OK                    -             -         125,235          6,210        119,025      0.00000000            -            -           -            -              -            6,210           -
322300   P   CARLEIGH 2H-32                  OK                 22,225       314,284        56,924         56,924            -        0.06604637            -            -           -          7,779            -           56,924           -
322400   P   CITY OF WEATHERFORD 1-34        OK                    -             -          15,741         15,727              14     0.00000000            -            -           -            -              -           15,727           -
322500   P   CARLEIGH 3H-32                  OK                 17,935       251,308        56,870         56,870            -        0.06661394            -            -           -          7,093            -           56,870           -
322600   P   WEBB, TED 1-29                  OK                    -             -          17,160          5,656         11,504      0.00000000            -            -           -            -              -            5,656           -
322700   P   CARLEIGH 4H-32                  OK                 14,344       184,055        56,686         52,110          4,576      0.07229890            331          -           331        5,251          4,576         56,686           -
322800   P   WEBER WILLIAM 1A BPO N/C        OK                    -             -           6,512            835          5,678      0.00000000            -            -           -            -              -              835           -
322900   P   CARLEIGH 5H-32                  OK                 23,420       319,282        56,544         56,544            -        0.06833893            -            -           -          8,645            -           56,544           -
323000   P   WEISBROD 1-29                   OK                    -             -             179          3,402         (3,223)     0.00000000            -            -           -            -              -            3,402           -
323100   P   CARLEIGH 6H-32                  OK                 20,933       272,408        56,710         56,710            -        0.07136184            -            -           -          7,752            -           56,710           -
323200   P   CHRISTINE 1-14MH23              OK                      85          580           134            134            -        0.12765542            -            -           -              29           -              134           -
323300   P   SUSAN 3-1H                      OK                  4,977         8,291         6,125          5,352            773      0.37514476            290          -           290          290            290          5,642           163
323400   P   WESTHAVER 1-36                  OK                    -             -          (5,840)         1,638         (7,478)     0.00000000            -            -           -            -              -            1,638           -
323500   P   HOEHNE RANCH 3-2H               OK                    -             -           5,970          3,236          2,734      0.00000000            -            -           -            -              -            3,236             73
323600   P   WHITE 1-10                      OK                    -             -           4,888          1,832          3,055      0.00000000            -            -           -            -              -            1,832           -
323700   P   HOEHNE RANCH 3-3H               OK                  3,863         9,879         5,857          4,242          1,615      0.28113823            454          -           454          454            454          4,696           360
323800   P   WHITE, IRENE 1-18               OK                    -             -          23,330          5,301         18,029      0.00000000            -            -           -            -              -            5,301           -
323900   P   CHRISTI 3-4H                    OK                    -             -           6,052          4,736          1,316      0.00000000            -            -           -            -              -            4,736           -
324000   P   WEISE 1-34                      OK                    -             -           7,933          1,641          6,292      0.00000000            -            -           -            -              -            1,641           -
324100   P   JAMES 3-5H                      OK                  9,815        75,107         6,015          6,015            -        0.11557240            -            -           -            889            -            6,015           -
324200   P   WILLARD 1-3                     OK                    -             -          15,202          3,435         11,767      0.00000000            -            -           -            -              -            3,435           -
324300   P   VELMA 2-14MH23                  OK                      82          513           115            115            -        0.13760622            -            -           -              28           -              115           -
324400   P   WILLARD 2-3                     OK                    -             -          10,725          6,562          4,163      0.00000000            -            -           -            -              -            6,562           -
324500   P   EDDINGS 2H-20                   OK                 21,498       110,255        48,635         48,635            -        0.16317229            -            -           -          8,514            -           48,635           -
324600   P   WILLIAMS #1                     OK                    -             -           7,308          1,620          5,688      0.00000000            -            -           -            -              -            1,620           -
324700   P   GRAVITT 3H-21                   OK                 23,171       155,321        76,629         76,629            -        0.12981466            -            -           -          9,482            -           76,629           -
324800   P   WILLIAMS 1-28 BPO N/C           OK                    -             -             964            752            211      0.00000000            -            -           -            -              -              752           -
324900   P   GRAVITT 4H-21                   OK                 29,727       145,106        76,768         76,768            -        0.17003195            -            -           -         12,107            -           76,768           -
325000   P   WILLIAMS L 1-A (SOLD 10/1/10)   OK                    -             -          41,539          1,784         39,754      0.00000000            -            -           -            -              -            1,784           -
325100   P   GRAVITT 5H-21                   OK                 35,507       177,109        76,796         76,796            -        0.16700155            -            -           -         14,409            -           76,796           -
325200   P   WILLIAMSON 1-24                 OK                    -             -           2,231          2,206              24     0.00000000            -            -           -            -              -            2,206           -
325300   P   GRAVITT 6H-21                   OK                 34,645       179,756        76,478         76,478            -        0.16158810            -            -           -         13,965            -           76,478           -
325400   P   WILSON 1-25 BPO N/C             OK                    -             -            (387)         1,604         (1,991)     0.00000000            -            -           -            -              -            1,604           -
325500   P   GRAVITT 7H-21                   OK                 33,383       172,462        76,268         76,268            -        0.16217682            -            -           -         13,432            -           76,268           -
325600   P   WILSON 2-25                     OK                    -             -         119,604         34,753         84,850      0.00000000            -            -           -            -              -           34,753           -
325700   P   CASSIE 3-14MH23                 OK                      75          501           334            273              61     0.13008155              8          -             8            25             25           298           -
325800   P   WINSOR 1-6                      OK                    -             -         147,057        146,543            514      0.00000000            -            -           -            -              -          146,543           -
325900   P   MICHELLE 4-14MH23               OK                    103           740           115            115            -        0.12226089            -            -           -              33           -              115           -
326000   P   WISE 1                          OK                    -             -          12,790            675         12,114      0.00000000            -            -           -            -              -              675           -
326100   P   MORRIS 3H-19                    OK                 38,745       192,358        77,084         77,084            -        0.16765139            -            -           -         14,079            -           77,084           -
326200   P   WOODMORE 1-6                    OK                    -             -           1,636            763            873      0.00000000            -            -           -            -              -              763           -
326300   P   MORRIS 4H-19                    OK                 30,601       152,653        59,434         59,434            -        0.16698693            -            -           -         11,825            -           59,434           -
326400   P   WOOLFOLK 1-29                   OK                    -             -             (18)           -              (18)     0.00000000            -            -           -            -              -              -             -
326500   P   MORRIS 5H-19                    OK                 26,853       134,953        59,434         59,434            -        0.16596063            -            -           -         10,539            -           59,434           -
326600   P   WOOTEN 1-10                     OK                    -             -           9,920          4,389          5,531      0.00000000            -            -           -            -              -            4,389           -
326700   P   MORRIS 6H-19                    OK                 28,589       185,428        59,434         59,434            -        0.13358173            -            -           -         11,253            -           59,434           -
326800   P   ZOLLINGER UNIT 2-5              OK                    -             -          15,770         11,652          4,118      0.00000000            -            -           -            -              -           11,652           -
326900   P   CAITLIN 6H-30                   OK                 26,247       146,250        52,503         52,503            -        0.15215685            -            -           -         10,336            -           52,503           -
327000   P   LAMB 1-2                        OK                    -             -           4,093          1,274          2,819      0.00000000            -            -           -            -              -            1,274           -
327100   P   CAITLIN 7H-30                   OK                 27,784       155,126        52,633         52,633            -        0.15189884            -            -           -         10,973            -           52,633           -
327200   P   YEAGER 1-8 BPO                  OK                    -             -           8,131         10,884         (2,753)     0.00000000            -            -           -            -              -           10,884           -
327400   P   NORDAN A 1-24                   OK                    -             -           3,074          1,074          1,999      0.00000000            -            -           -            -              -            1,074           -
327600   P   UNION CITY C                    OK                    -             -           5,598          1,979          3,619      0.00000000            -            -           -            -              -            1,979           -
327800   P   ROBERTS 3-4                     OK                    -             -          12,646          5,473          7,174      0.00000000            -            -           -            -              -            5,473           -
327900   P   ROBERTS RANCH 9-18              OK                    -             -          (2,231)           -           (2,231)     0.00000000            -            -           -            -              -              -             -
328000   P   LOGAN 2-9                       OK                    -             -          11,016          4,975          6,041      0.00000000            -            -           -            -              -            4,975           -
328200   P   SMITH 2-30                      OK                    -             -          50,741         12,725         38,016      0.00000000            -            -           -            -              -           12,725           -
328400   P   JONAS 2-23 BPO N/C              OK                    -             -          42,621         13,374         29,247      0.00000000            -            -           -            -              -           13,374           -
328600   P   NEWCOMBE 17-2                   OK                    -             -         258,558         61,030        197,528      0.00000000            -            -           -            -              -           61,030           -
328800   P   MCNEILL 2 A-12, 3-12            OK                    -             -             (96)         1,135         (1,231)     0.00000000            -            -           -            -              -            1,135           -
329000   P   ROSS P-19                       OK                    -             -          10,191         10,345           (154)     0.00000000            -            -           -            -              -           10,345           -
329200   P   BARROW 1-8                      OK                    -             -           6,947          1,496          5,451      0.00000000            -            -           -            -              -            1,496           -
329400   P   MOONEY 2-35                     OK                    -             -          10,508            422         10,086      0.00000000            -            -           -            -              -              422           -
329600   P   GATES 2-34                      OK                    -             -           9,231          1,868          7,364      0.00000000            -            -           -            -              -            1,868           -
329800   P   MEYER 4-3                       OK                    -             -           2,451            731          1,720      0.00000000            -            -           -            -              -              731           -
330000   P   STAMPER 1-5                     OK                    -             -           8,758          3,140          5,617      0.00000000            -            -           -            -              -            3,140           -
330200   P   POLK, MARGIE 1-2                OK                    -             -           4,273          8,335         (4,062)     0.00000000            -            -           -            -              -            8,335           -
330400   P   MENNONITE 2-31                  OK                    -             -           5,146          3,761          1,385      0.00000000            -            -           -            -              -            3,761           -
330600   P   MATTIE MAE 3-4                  OK                    -             -              77              0              77     0.00000000            -            -           -            -              -                0           -
330800   P   FLYING J 1-10 BPO               OK                    -             -          21,864          6,039         15,825      0.00000000            -            -           -            -              -            6,039           -
331000   P   BOTTOM, CLYDE 3-34              OK                    -             -          10,321          2,107          8,214      0.00000000            -            -           -            -              -            2,107           -
                                                                                  Case: 20-13664                          Doc: 57-2                         Filed: 12/02/20                       Page: 108 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule                                                                                  (15,131.68) Negative IDC
             December 31, 2019                                                                                            2,415,335.63   Positive IDC
                                                                          -               -         -                 -            -                    -
                                                          Oil, Gas & Liquid                                                                                   Allocated    Dry Hole     Net Income       % of Gross       % of Net     Statutory        AMT            AMT       Beginning
 Well#                      Well Name             State        Sales          Total GPT       LOE         Other Deducts    IDC              Depreciation      Overhead      Costs     Before Depletion    Income          Income       Depletion     Depreciation   Adjustment   Reserves


                                                                11,009,719        544,088     2,620,672       2,758,518   2,400,204               803,197      3,664,383        -         (1,781,344)         1,651,717    1,660,819       876,382        803,197            -    32,909,863
331200   P   KOEHN B 3-21                    OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
331400   P   JENELL 1-2                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
331600   P   FLORENCE 2                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
331800   P   JOHNSON 2-19                    OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
332000   P   SMITH 33-3                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
332200   P   VICKREY 3-30                    OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
332400   P   TRISSELL 2-10                   OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
332600   P   BIG BITSCHE 2-4                 OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
332800   P   GATES 4-34                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
333000   P   SHUTLER 36-3                    OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
333200   P   PHILLIP 3-35                    OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
333400   P   SANDY 1-2                       OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
333600   P   YOUNG-BADEN 1-30                OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
333800   P   NEWCOMBE 17-3                   OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
334000   P   PETERSEN 17-2 BPO N/C           OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
334200   P   PENNINGTON 3-17                 OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
334400   P   BLAIR-PAIN 2-8                  OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
334600   P   NINMAN 2-17                     OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
334800   P   KUNNEMAN 1-34                   OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
335000   P   UNION POINT RED FORK            OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
335200   P   SMITH, F O 3-5                  OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
335400   P   TEEL 1-5                        OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
335600   P   LAKE EUFALA 1                   OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
335800   P   NINMAN 3-17                     OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
336000   P   FLICK 24-4                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
336200   P   JONAS 3-23 BPO N/C              OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
336400   P   HOLIDAY 34-1                    OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
336600   P   FEDDERSON 4-17                  OK                      1,275              94          -                 6         -                     -              424                         751                191          751           191            -              -           -
336800   P   MORRIS UNIT                     OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
337000   P   BAKER 2-28                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
337200   P   BENTON 1-21                     OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
337400   P   BRUNER 2-33                     OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
337600   P   EXXON WALNE 1-34                OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
337800   P   GREEN 1-3                       OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
338000   P   HAZELL HOWELL 1-2               OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
338200   P   KEATHLEY 1-31                   OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
338400   P   MANDRELL 1-30                   OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
338600   P   MAYES 9-1 (P&A)                 OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
338800   P   MAYFIELD 33-1 (P&A 7/5/07)      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
339000   P   MCCALL 1-29                     OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
339200   P   PEARL 1-32                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
339400   P   NITZEL 18-1                     OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
339600   P   KIMZEY 5-18                     OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
339800   P   GATES 7-2                       OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
340000   P   SMITH 33-4                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
340200   P   NINMAN 5-17                     OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
340400   P   STONER 1-26 (P&A)               OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
340600   P   DARREL 1-33                     OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
340800   P   MCCLELLAN 5-21                  OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
341000   P   MCCLELLAN 6-21                  OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
341200   P   PRESSON 2-31                    OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
341600   P   PAPPY 1-8 BPO N/C               OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
341800   P   KIRK C 1-33                     OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
342000   P   TEEL 2-5                        OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
342200   P   MABELLE C 1-4                   OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
342400   P   TROY 8-2                        OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
342600   P   FLICK 24-5 BPO                  OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
342800   P   FLICK 24-6 (NOT DRILLED)        OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
343000   P   HAGGARD 2-11                    OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
343200   P   TERRY A 2-25                    OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
343400   P   COBB 1-21                       OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
343600   P   MEYER 4-4                       OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
343800   P   PAPPY 2-8 BPO N/C               OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
344000   P   JGL 1-32                        OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
344400   P   HEWLETT 2-27                    OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
344600   P   MEYERS 2-22 (P&A)               OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
344800   P   REDMOON 2-29                    OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
345000   P   SIMPSON, WALKER 3-22            OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
345200   P   TEEL 1-7 BPO N/C                OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
345400   P   HANKS-CROOK 1-32                OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
345600   P   THOMPSON D 2-25                 OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
345800   P   MILLER, TROY 10-2               OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
346000   P   USA 6-18                        OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
346200   P   SCHICKENDANZ C 1-26             OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
                                                                               Case: 20-13664                       Doc: 57-2                  Filed: 12/02/20                    Page: 109 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule
             December 31, 2019


                                                          Current Year   Ending         Cost or      A/Depletion      Undepleted        Cost          Cost        Cost Depl    Adj Cost    Allowable    Non-Excess    A/Depletion     Exess IDC
 Well#                      Well Name             State    Production    Reserves     Other Basis      at BOY           Cost        Depletion Rate   Depletion    Adjustment   Depletion   Depletion     Depletion      at EOY       Per Property


                                                             4,700,768   28,209,095   143,668,322     98,034,417      45,633,905                      2,494,972          -     2,494,971    3,268,362     2,514,197   100,548,614      1,586,907
100000
331200   P   KOEHN B 3-21                    OK                    -            -          31,096          6,430          24,667      0.00000000            -            -           -            -             -           6,430            -
331400   P   JENELL 1-2                      OK                    -            -           6,102          2,769           3,332      0.00000000            -            -           -            -             -           2,769            -
331600   P   FLORENCE 2                      OK                    -            -          32,407          9,948          22,459      0.00000000            -            -           -            -             -           9,948            -
331800   P   JOHNSON 2-19                    OK                    -            -          22,819          7,333          15,486      0.00000000            -            -           -            -             -           7,333            -
332000   P   SMITH 33-3                      OK                    -            -           2,835          1,192           1,642      0.00000000            -            -           -            -             -           1,192            -
332200   P   VICKREY 3-30                    OK                    -            -          15,757          3,555          12,202      0.00000000            -            -           -            -             -           3,555            -
332400   P   TRISSELL 2-10                   OK                    -            -           8,184          4,081           4,103      0.00000000            -            -           -            -             -           4,081            -
332600   P   BIG BITSCHE 2-4                 OK                    -            -            (578)           188            (765)     0.00000000            -            -           -            -             -             188            -
332800   P   GATES 4-34                      OK                    -            -          24,534          4,352          20,182      0.00000000            -            -           -            -             -           4,352            -
333000   P   SHUTLER 36-3                    OK                    -            -           2,151            960           1,191      0.00000000            -            -           -            -             -             960            -
333200   P   PHILLIP 3-35                    OK                    -            -          21,332          8,179          13,153      0.00000000            -            -           -            -             -           8,179            -
333400   P   SANDY 1-2                       OK                    -            -           8,491          3,470           5,021      0.00000000            -            -           -            -             -           3,470            -
333600   P   YOUNG-BADEN 1-30                OK                    -            -           6,869          1,135           5,734      0.00000000            -            -           -            -             -           1,135            -
333800   P   NEWCOMBE 17-3                   OK                    -            -          20,867          6,450          14,418      0.00000000            -            -           -            -             -           6,450            -
334000   P   PETERSEN 17-2 BPO N/C           OK                    -            -             460            127             332      0.00000000            -            -           -            -             -             127            -
334200   P   PENNINGTON 3-17                 OK                    -            -           1,085            452             634      0.00000000            -            -           -            -             -             452            -
334400   P   BLAIR-PAIN 2-8                  OK                    -            -             (53)           -               (53)     0.00000000            -            -           -            -             -             -              -
334600   P   NINMAN 2-17                     OK                    -            -          15,667          4,629          11,039      0.00000000            -            -           -            -             -           4,629            -
334800   P   KUNNEMAN 1-34                   OK                    -            -           4,612          1,270           3,342      0.00000000            -            -           -            -             -           1,270            -
335000   P   UNION POINT RED FORK            OK                    -            -          (2,580)         2,841          (5,421)     0.00000000            -            -           -            -             -           2,841            -
335200   P   SMITH, F O 3-5                  OK                    -            -           1,315            679             637      0.00000000            -            -           -            -             -             679            -
335400   P   TEEL 1-5                        OK                    -            -           2,740            399           2,342      0.00000000            -            -           -            -             -             399            -
335600   P   LAKE EUFALA 1                   OK                    -            -          28,070          7,282          20,787      0.00000000            -            -           -            -             -           7,282            -
335800   P   NINMAN 3-17                     OK                    -            -          10,185          8,372           1,814      0.00000000            -            -           -            -             -           8,372            -
336000   P   FLICK 24-4                      OK                    -            -           2,523          2,508               15     0.00000000            -            -           -            -             -           2,508            -
336200   P   JONAS 3-23 BPO N/C              OK                    -            -          11,262          7,922           3,341      0.00000000            -            -           -            -             -           7,922            -
336400   P   HOLIDAY 34-1                    OK                    -            -           5,082          1,386           3,696      0.00000000            -            -           -            -             -           1,386            -
336600   P   FEDDERSON 4-17                  OK                    -            -          40,538         21,888          18,651      0.00000000            -            -           -            191           191        22,079            -
336800   P   MORRIS UNIT                     OK                    -            -             511            354             157      0.00000000            -            -           -            -             -             354            -
337000   P   BAKER 2-28                      OK                    -            -           3,054          1,412           1,642      0.00000000            -            -           -            -             -           1,412            -
337200   P   BENTON 1-21                     OK                    -            -               19           -                 19     0.00000000            -            -           -            -             -             -              -
337400   P   BRUNER 2-33                     OK                    -            -            (500)           306            (805)     0.00000000            -            -           -            -             -             306            -
337600   P   EXXON WALNE 1-34                OK                    -            -          20,663          8,701          11,962      0.00000000            -            -           -            -             -           8,701            -
337800   P   GREEN 1-3                       OK                    -            -           9,224          2,047           7,177      0.00000000            -            -           -            -             -           2,047            -
338000   P   HAZELL HOWELL 1-2               OK                    -            -           9,431          2,399           7,031      0.00000000            -            -           -            -             -           2,399            -
338200   P   KEATHLEY 1-31                   OK                    -            -            (829)             31           (860)     0.00000000            -            -           -            -             -               31           -
338400   P   MANDRELL 1-30                   OK                    -            -            (912)           -              (912)     0.00000000            -            -           -            -             -             -              -
338600   P   MAYES 9-1 (P&A)                 OK                    -            -                6           -                  6     0.00000000            -            -           -            -             -             -              -
338800   P   MAYFIELD 33-1 (P&A 7/5/07)      OK                    -            -            (912)           -              (912)     0.00000000            -            -           -            -             -             -              -
339000   P   MCCALL 1-29                     OK                    -            -           2,660          2,311             349      0.00000000            -            -           -            -             -           2,311            -
339200   P   PEARL 1-32                      OK                    -            -             -              -               -        0.00000000            -            -           -            -             -             -              -
339400   P   NITZEL 18-1                     OK                    -            -           4,755            307           4,448      0.00000000            -            -           -            -             -             307            -
339600   P   KIMZEY 5-18                     OK                    -            -           1,421            600             822      0.00000000            -            -           -            -             -             600            -
339800   P   GATES 7-2                       OK                    -            -           4,079          2,318           1,761      0.00000000            -            -           -            -             -           2,318            -
340000   P   SMITH 33-4                      OK                    -            -           2,140            127           2,013      0.00000000            -            -           -            -             -             127            -
340200   P   NINMAN 5-17                     OK                    -            -          (2,437)           -            (2,437)     0.00000000            -            -           -            -             -             -              -
340400   P   STONER 1-26 (P&A)               OK                    -            -                6           -                  6     0.00000000            -            -           -            -             -             -              -
340600   P   DARREL 1-33                     OK                    -            -            (846)             53           (900)     0.00000000            -            -           -            -             -               53           -
340800   P   MCCLELLAN 5-21                  OK                    -            -           6,962          2,937           4,026      0.00000000            -            -           -            -             -           2,937            -
341000   P   MCCLELLAN 6-21                  OK                    -            -           5,587            877           4,711      0.00000000            -            -           -            -             -             877            -
341200   P   PRESSON 2-31                    OK                    -            -          94,849          7,053          87,796      0.00000000            -            -           -            -             -           7,053            -
341600   P   PAPPY 1-8 BPO N/C               OK                    -            -             429            386               43     0.00000000            -            -           -            -             -             386            -
341800   P   KIRK C 1-33                     OK                    -            -          25,524          6,098          19,426      0.00000000            -            -           -            -             -           6,098            -
342000   P   TEEL 2-5                        OK                    -            -           6,995          4,458           2,536      0.00000000            -            -           -            -             -           4,458            -
342200   P   MABELLE C 1-4                   OK                    -            -           9,724         10,996          (1,272)     0.00000000            -            -           -            -             -          10,996            -
342400   P   TROY 8-2                        OK                    -            -           9,837          3,750           6,088      0.00000000            -            -           -            -             -           3,750            -
342600   P   FLICK 24-5 BPO                  OK                    -            -           7,510          2,937           4,574      0.00000000            -            -           -            -             -           2,937            -
342800   P   FLICK 24-6 (NOT DRILLED)        OK                    -            -          42,990            -            42,990      0.00000000            -            -           -            -             -             -              -
343000   P   HAGGARD 2-11                    OK                    -            -          13,048          3,217           9,831      0.00000000            -            -           -            -             -           3,217            -
343200   P   TERRY A 2-25                    OK                    -            -           9,405          6,147           3,258      0.00000000            -            -           -            -             -           6,147            -
343400   P   COBB 1-21                       OK                    -            -          10,779          1,773           9,006      0.00000000            -            -           -            -             -           1,773            -
343600   P   MEYER 4-4                       OK                    -            -           2,650          2,842            (191)     0.00000000            -            -           -            -             -           2,842            -
343800   P   PAPPY 2-8 BPO N/C               OK                    -            -           4,459          1,970           2,489      0.00000000            -            -           -            -             -           1,970            -
344000   P   JGL 1-32                        OK                    -            -           7,192          6,932             259      0.00000000            -            -           -            -             -           6,932            -
344400   P   HEWLETT 2-27                    OK                    -            -          16,500         10,287           6,213      0.00000000            -            -           -            -             -          10,287            -
344600   P   MEYERS 2-22 (P&A)               OK                    -            -                6           -                  6     0.00000000            -            -           -            -             -             -              -
344800   P   REDMOON 2-29                    OK                    -            -           8,432          3,611           4,821      0.00000000            -            -           -            -             -           3,611            -
345000   P   SIMPSON, WALKER 3-22            OK                    -            -           3,457            839           2,618      0.00000000            -            -           -            -             -             839            -
345200   P   TEEL 1-7 BPO N/C                OK                    -            -                6           -                  6     0.00000000            -            -           -            -             -             -              -
345400   P   HANKS-CROOK 1-32                OK                    -            -           2,639          9,953          (7,314)     0.00000000            -            -           -            -             -           9,953            -
345600   P   THOMPSON D 2-25                 OK                    -            -           6,345         14,140          (7,795)     0.00000000            -            -           -            -             -          14,140            -
345800   P   MILLER, TROY 10-2               OK                    -            -           6,280          3,153           3,128      0.00000000            -            -           -            -             -           3,153            -
346000   P   USA 6-18                        OK                    -            -           1,824            964             860      0.00000000            -            -           -            -             -             964            -
346200   P   SCHICKENDANZ C 1-26             OK                    -            -           3,330          2,029           1,301      0.00000000            -            -           -            -             -           2,029            -
                                                                                   Case: 20-13664                          Doc: 57-2                         Filed: 12/02/20                       Page: 110 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule                                                                                   (15,131.68) Negative IDC
             December 31, 2019                                                                                             2,415,335.63   Positive IDC
                                                                           -               -         -                 -            -                    -
                                                           Oil, Gas & Liquid                                                                                   Allocated    Dry Hole     Net Income       % of Gross       % of Net     Statutory        AMT            AMT       Beginning
 Well#                       Well Name             State        Sales          Total GPT       LOE         Other Deducts    IDC              Depreciation      Overhead      Costs     Before Depletion    Income          Income       Depletion     Depreciation   Adjustment   Reserves


                                                                 11,009,719        544,088     2,620,672       2,758,518   2,400,204               803,197      3,664,383        -         (1,781,344)         1,651,717    1,660,819       876,382        803,197            -    32,909,863
346400   P   RODERICK 1-25                    OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
346600   P   BOWERS, MABEL GAS UT             OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
346800   P   STINSON-DEXTER 1-1               OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
347000   P   TIPTON 3-29                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
347200   P   GLADYS LOVE UT                   OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
347201   P   LOVE, GLADYS 1                   OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
347202   P   LOVE, GLADYS 2                   OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
347203   P   LOVE, GLADYS 3                   OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
347204   P   LOVE, GLADYS 4                   OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
347205   P   LOVE, GLADYS 5                   OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
347206   P   LOVE, GLADYS 6                   OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
347400   P   HUNT 5-2                         OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
347600   P   CHRISTI-JENNELL 5-35             OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
347800   P   T & T 1-10                       OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
348000   P   LANCET 1-17                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
348200   P   BROADBENT 2-25                   OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
348400   P   IAMS 1-6                         OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
348600   P   BOWIE 1-9                        OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
348800   P   REDMOON 3-29                     OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
349000   P   LEE 1-28                         OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
349200   P   BROADBENT 26-4                   OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
349400   P   HUTCHESON 22-4                   OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
349600   P   EXXON-PHILLIPS 2-31              OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
350000   P   BEVERLY ANN 11-2                 OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
350200   P   HUGHES 4-29                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
350400   P   BOWERS, MABEL 2                  OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
350600   P   BROADBENT 25-7                   OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
350800   P   HUGHES 3-29                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
351000   P   MCGHEE 1-10                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
351200   P   BROADBENT 26-2                   OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
351400   P   ERNESTINE 1-11                   OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
351500   P   ERNESTINE 2-11                   OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
351600   P   HUGHES 1-28                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
351800   P   EYSTER 1-20                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
352000   P   CORNELL UNIVERSITY 2             OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
352200   P   REDMOON 4-29                     OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
352400   P   REDMOON 5-29                     OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
352600   P   TUNE 19-2                        OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
352800   P   BOYD 1-8                         OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
353000   P   CARTER 2-14                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
353200   P   HARVEY 1-36 (CHESAPEAKE)         OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
353400   P   REDMOON WEST 1-30                OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
353600   P   CARPENTER 2-11                   OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
353800   P   SNIDER 2-36                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
354000   P   HOUSE 1-31 BPO N/C (ABANDONED)   OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
354200   P   STINSON-DEXTER 3-1               OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
354400   P   TIPTON 4-29                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
354600   P   REDMOON WEST 2-30                OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
354800   P   MANDRELL 2-30                    OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
355000   P   REDMOON 6-29                     OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
355200   P   MENNONITE 3-31                   OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
355400   P   MOSELEY 8-25                     OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
355600   P   HIGDON, HENRY 1-1 BPO N/C        OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
355800   P   REDMOON WEST 3-30                OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
356000   P   ROBERTS 34-5                     OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
356200   P   ALCOTT 1-4                       OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
356400   P   STEVENS 1-11                     OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
356600   P   SPOMER 1A (P&A)                  OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
357000   P   STATE 1-10 (P&A)                 OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
357200   P   ATOKA 1-34                       OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
357400   P   SHERMAN FIRZER UNIT              OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
357600   P   GARRETT, CORA 1-32 (P&A)         OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
357800   P   BEAR B 1 (TA)                    OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
358000   P   LOFTIS 1                         OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
358200   P   SNIDER 3-36                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
358400   P   HOWARD 1-28 (P&A)                OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
358600   P   SIMPSON, WALKER 2-27             OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
358800   P   HILDEBRAND 1-34                  OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
359000   P   LAWSON, PH                       OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
359200   P   ROBINSON, H F                    OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
359400   P   MOORE-DENMAN (LOVE UNIT) (P&A)   OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
359600   P   LAWSON BULL UNIT                 OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
359800   P   HURST 2-13 BPO N/C               OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
360000   P   ELDRED 1-33                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
                                                                                Case: 20-13664                       Doc: 57-2                  Filed: 12/02/20                    Page: 111 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule
             December 31, 2019


                                                           Current Year   Ending         Cost or      A/Depletion      Undepleted        Cost          Cost        Cost Depl    Adj Cost    Allowable    Non-Excess    A/Depletion     Exess IDC
 Well#                       Well Name             State    Production    Reserves     Other Basis      at BOY           Cost        Depletion Rate   Depletion    Adjustment   Depletion   Depletion     Depletion      at EOY       Per Property


                                                              4,700,768   28,209,095   143,668,322     98,034,417      45,633,905                      2,494,972          -     2,494,971    3,268,362     2,514,197   100,548,614      1,586,907
100000
346400   P   RODERICK 1-25                    OK                    -            -           9,439         11,064          (1,625)     0.00000000            -            -           -            -             -          11,064            -
346600   P   BOWERS, MABEL GAS UT             OK                    -            -           4,659          1,481           3,178      0.00000000            -            -           -            -             -           1,481            -
346800   P   STINSON-DEXTER 1-1               OK                    -            -          57,743         20,118          37,625      0.00000000            -            -           -            -             -          20,118            -
347000   P   TIPTON 3-29                      OK                    -            -            (757)           -              (757)     0.00000000            -            -           -            -             -             -              -
347200   P   GLADYS LOVE UT                   OK                    -            -          34,973          4,501          30,472      0.00000000            -            -           -            -             -           4,501            -
347201   P   LOVE, GLADYS 1                   OK                    -            -             268            211               57     0.00000000            -            -           -            -             -             211            -
347202   P   LOVE, GLADYS 2                   OK                    -            -          (3,568)           -            (3,568)     0.00000000            -            -           -            -             -             -              -
347203   P   LOVE, GLADYS 3                   OK                    -            -          (3,079)           -            (3,079)     0.00000000            -            -           -            -             -             -              -
347204   P   LOVE, GLADYS 4                   OK                    -            -          (3,544)           -            (3,544)     0.00000000            -            -           -            -             -             -              -
347205   P   LOVE, GLADYS 5                   OK                    -            -          (7,404)           -            (7,404)     0.00000000            -            -           -            -             -             -              -
347206   P   LOVE, GLADYS 6                   OK                    -            -          (3,826)           -            (3,826)     0.00000000            -            -           -            -             -             -              -
347400   P   HUNT 5-2                         OK                    -            -           1,967            789           1,178      0.00000000            -            -           -            -             -             789            -
347600   P   CHRISTI-JENNELL 5-35             OK                    -            -           2,633          5,972          (3,339)     0.00000000            -            -           -            -             -           5,972            -
347800   P   T & T 1-10                       OK                    -            -          22,789         13,520           9,269      0.00000000            -            -           -            -             -          13,520            -
348000   P   LANCET 1-17                      OK                    -            -           1,282            956             326      0.00000000            -            -           -            -             -             956            -
348200   P   BROADBENT 2-25                   OK                    -            -          22,664          5,947          16,717      0.00000000            -            -           -            -             -           5,947            -
348400   P   IAMS 1-6                         OK                    -            -            (999)           -              (999)     0.00000000            -            -           -            -             -             -              -
348600   P   BOWIE 1-9                        OK                    -            -           9,664          9,983            (319)     0.00000000            -            -           -            -             -           9,983            -
348800   P   REDMOON 3-29                     OK                    -            -           2,300          5,766          (3,466)     0.00000000            -            -           -            -             -           5,766            -
349000   P   LEE 1-28                         OK                    -            -          65,182         21,355          43,826      0.00000000            -            -           -            -             -          21,355            -
349200   P   BROADBENT 26-4                   OK                    -            -               6            -                  6     0.00000000            -            -           -            -             -             -              -
349400   P   HUTCHESON 22-4                   OK                    -            -           2,916          2,354             562      0.00000000            -            -           -            -             -           2,354            -
349600   P   EXXON-PHILLIPS 2-31              OK                    -            -          23,326          9,548          13,778      0.00000000            -            -           -            -             -           9,548            -
350000   P   BEVERLY ANN 11-2                 OK                    -            -           4,870          4,870             -        0.00000000            -            -           -            -             -           4,870            -
350200   P   HUGHES 4-29                      OK                    -            -          14,376          6,228           8,148      0.00000000            -            -           -            -             -           6,228            -
350400   P   BOWERS, MABEL 2                  OK                    -            -              83              24              59     0.00000000            -            -           -            -             -               24           -
350600   P   BROADBENT 25-7                   OK                    -            -              42               0              42     0.00000000            -            -           -            -             -                0           -
350800   P   HUGHES 3-29                      OK                    -            -           6,633          1,771           4,862      0.00000000            -            -           -            -             -           1,771            -
351000   P   MCGHEE 1-10                      OK                    -            -           7,633          4,277           3,356      0.00000000            -            -           -            -             -           4,277            -
351200   P   BROADBENT 26-2                   OK                    -            -          11,560          4,866           6,694      0.00000000            -            -           -            -             -           4,866            -
351400   P   ERNESTINE 1-11                   OK                    -            -             945            284             661      0.00000000            -            -           -            -             -             284            -
351500   P   ERNESTINE 2-11                   OK                    -            -          (1,104)         4,273          (5,377)     0.00000000            -            -           -            -             -           4,273            -
351600   P   HUGHES 1-28                      OK                    -            -           2,679          2,473             206      0.00000000            -            -           -            -             -           2,473            -
351800   P   EYSTER 1-20                      OK                    -            -          21,663          7,893          13,770      0.00000000            -            -           -            -             -           7,893            -
352000   P   CORNELL UNIVERSITY 2             OK                    -            -           4,032          1,237           2,794      0.00000000            -            -           -            -             -           1,237            -
352200   P   REDMOON 4-29                     OK                    -            -           2,869            832           2,037      0.00000000            -            -           -            -             -             832            -
352400   P   REDMOON 5-29                     OK                    -            -          13,637          4,410           9,227      0.00000000            -            -           -            -             -           4,410            -
352600   P   TUNE 19-2                        OK                    -            -           2,746          1,005           1,742      0.00000000            -            -           -            -             -           1,005            -
352800   P   BOYD 1-8                         OK                    -            -           5,335          1,403           3,932      0.00000000            -            -           -            -             -           1,403            -
353000   P   CARTER 2-14                      OK                    -            -          (3,635)           793          (4,428)     0.00000000            -            -           -            -             -             793            -
353200   P   HARVEY 1-36 (CHESAPEAKE)         OK                    -            -          13,824          9,867           3,957      0.00000000            -            -           -            -             -           9,867            -
353400   P   REDMOON WEST 1-30                OK                    -            -          24,049         11,332          12,717      0.00000000            -            -           -            -             -          11,332            -
353600   P   CARPENTER 2-11                   OK                    -            -          10,620          3,173           7,447      0.00000000            -            -           -            -             -           3,173            -
353800   P   SNIDER 2-36                      OK                    -            -           9,721          1,580           8,141      0.00000000            -            -           -            -             -           1,580            -
354000   P   HOUSE 1-31 BPO N/C (ABANDONED)   OK                    -            -               6            -                  6     0.00000000            -            -           -            -             -             -              -
354200   P   STINSON-DEXTER 3-1               OK                    -            -          11,413          5,392           6,021      0.00000000            -            -           -            -             -           5,392            -
354400   P   TIPTON 4-29                      OK                    -            -           2,200          1,163           1,037      0.00000000            -            -           -            -             -           1,163            -
354600   P   REDMOON WEST 2-30                OK                    -            -           3,135          3,028             108      0.00000000            -            -           -            -             -           3,028            -
354800   P   MANDRELL 2-30                    OK                    -            -            (627)             98           (725)     0.00000000            -            -           -            -             -               98           -
355000   P   REDMOON 6-29                     OK                    -            -           2,018          2,243            (225)     0.00000000            -            -           -            -             -           2,243            -
355200   P   MENNONITE 3-31                   OK                    -            -           2,995          1,421           1,574      0.00000000            -            -           -            -             -           1,421            -
355400   P   MOSELEY 8-25                     OK                    -            -           6,788          4,035           2,754      0.00000000            -            -           -            -             -           4,035            -
355600   P   HIGDON, HENRY 1-1 BPO N/C        OK                    -            -             (25)           -               (25)     0.00000000            -            -           -            -             -             -              -
355800   P   REDMOON WEST 3-30                OK                    -            -          10,032          3,738           6,294      0.00000000            -            -           -            -             -           3,738            -
356000   P   ROBERTS 34-5                     OK                    -            -           1,413          1,267             146      0.00000000            -            -           -            -             -           1,267            -
356200   P   ALCOTT 1-4                       OK                    -            -          31,015         17,423          13,592      0.00000000            -            -           -            -             -          17,423            -
356400   P   STEVENS 1-11                     OK                    -            -             663            356             307      0.00000000            -            -           -            -             -             356            -
356600   P   SPOMER 1A (P&A)                  OK                    -            -               6            -                  6     0.00000000            -            -           -            -             -             -              -
357000   P   STATE 1-10 (P&A)                 OK                    -            -               6            -                  6     0.00000000            -            -           -            -             -             -              -
357200   P   ATOKA 1-34                       OK                    -            -            (869)             43           (912)     0.00000000            -            -           -            -             -               43           -
357400   P   SHERMAN FIRZER UNIT              OK                    -            -               6            -                  6     0.00000000            -            -           -            -             -             -              -
357600   P   GARRETT, CORA 1-32 (P&A)         OK                    -            -               6            -                  6     0.00000000            -            -           -            -             -             -              -
357800   P   BEAR B 1 (TA)                    OK                    -            -             482            -               482      0.00000000            -            -           -            -             -             -              -
358000   P   LOFTIS 1                         OK                    -            -              25            -                 25     0.00000000            -            -           -            -             -             -              -
358200   P   SNIDER 3-36                      OK                    -            -          17,826          2,249          15,577      0.00000000            -            -           -            -             -           2,249            -
358400   P   HOWARD 1-28 (P&A)                OK                    -            -               6            -                  6     0.00000000            -            -           -            -             -             -              -
358600   P   SIMPSON, WALKER 2-27             OK                    -            -            (697)           -              (697)     0.00000000            -            -           -            -             -             -              -
358800   P   HILDEBRAND 1-34                  OK                    -            -              67            263            (196)     0.00000000            -            -           -            -             -             263            -
359000   P   LAWSON, PH                       OK                    -            -            (917)           -              (917)     0.00000000            -            -           -            -             -             -              -
359200   P   ROBINSON, H F                    OK                    -            -          (4,044)             52         (4,096)     0.00000000            -            -           -            -             -               52           -
359400   P   MOORE-DENMAN (LOVE UNIT) (P&A)   OK                    -            -          (4,311)           -            (4,311)     0.00000000            -            -           -            -             -             -              -
359600   P   LAWSON BULL UNIT                 OK                    -            -             (40)             87           (127)     0.00000000            -            -           -            -             -               87           -
359800   P   HURST 2-13 BPO N/C               OK                    -            -          18,031         20,694          (2,662)     0.00000000            -            -           -            -             -          20,694            -
360000   P   ELDRED 1-33                      OK                    -            -               6            -                  6     0.00000000            -            -           -            -             -             -              -
                                                                                   Case: 20-13664                          Doc: 57-2                         Filed: 12/02/20                       Page: 112 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule                                                                                   (15,131.68) Negative IDC
             December 31, 2019                                                                                             2,415,335.63   Positive IDC
                                                                           -               -         -                 -            -                    -
                                                           Oil, Gas & Liquid                                                                                   Allocated    Dry Hole     Net Income       % of Gross       % of Net     Statutory        AMT            AMT       Beginning
 Well#                     Well Name               State        Sales          Total GPT       LOE         Other Deducts    IDC              Depreciation      Overhead      Costs     Before Depletion    Income          Income       Depletion     Depreciation   Adjustment   Reserves


                                                                 11,009,719        544,088     2,620,672       2,758,518   2,400,204               803,197      3,664,383        -         (1,781,344)         1,651,717    1,660,819       876,382        803,197            -    32,909,863
360200   P   GOODRICH G 1-8 (NO INTEREST)     OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
360400   P   ORBISON A-1                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
360600   P   DAVIS 7 FARMS 5-26               OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
360800   P   BOGGES 3-29 BPO N/C              OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
361000   P   SIMPSON, WALKER 3-27             OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
361200   P   LAKE 3-5                         OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
361400   P   TRISSELL 6-10                    OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
361600   P   ADAMS Q 2-23                     OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
361800   P   ALCOTT 2-4                       OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
362000   P   BENNIGHT 3-27 3-27A              OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
362200   P   WILLIAMSON 24-3                  OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
362400   P   LEACH 1-3                        OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
362500   P   WESNER 1-1                       OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
362600   P   WESNER 3-1                       OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
362800   P   HAYNES 1-12                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
363000   P   OAKRIDGE FARMS 19-1              OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
363200   P   BENTON 1X-21                     OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
363400   P   GILMORE 2-23                     OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
363600   P   BARNETT TRUST 1-32               OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
363800   P   HAINES 2-5                       OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
364000   P   NOEL 1-25                        OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
364200   P   GLADYS 3-16                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
364400   P   HAINES 2-28                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
364600   P   PAPPE 1-12                       OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
364800   P   MOLLY 1-31                       OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
365000   P   MOLLY 2-31                       OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
365200   P   MOLLY 3-31                       OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
365400   P   MOLLY 4-31                       OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
365600   P   BAKER UNIT 1-28                  OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
365800   P   ELEVEN BAR 2-6                   OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
366000   P   JASPER 3-33                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
366200   P   REED 3-17                        OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
366400   P   LAURA 1-26                       OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
366401   P   LAURA 1-25 - CUNNINGHAM          OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
366402   P   LAURA 1-25 - SYCAMORE            OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
366800   P   CISCO 1-6 APO                    OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
367000   P   CISCO 2-6 APO                    OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
367100   P   CISCO 5-6 (P&A)                  OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
367200   P   CISCO 3-6 (CBM) BPO notdrld      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
367300   P   CISCO 6-6                        OK                        -              -             -               -           -                       3            -                             (3)              -            -             -                3            -           -
367400   P   CISCO 4-6                        OK                        -              -             -               -           -                       0            -                             (0)              -            -             -                0            -           -
367600   P   MCGHEE 7-10                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
367800   P   MCCASLAND FARMS 1-17             OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
368000   P   AVERY TRUST 1-36                 OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
368200   P   REYNOLDS, MARY 1-9               OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
368400   P   VENTRIS                          OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
368600   P   NORVILLE C 2-36                  OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
368800   P   BLAIR-PAIN 3-8 BPO N/C           OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
369000   P   BENNIGHT 4-27                    OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
369200   P   HAY 5-34                         OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
369400   P   TROUT 24-1                       OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
369600   P   SIMPSON, WALKER 4-27             OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
369800   P   IRWIN 1-31                       OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
370000   P   FEATHERSTON 2A                   OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
370200   P   MENNONITE 4-31                   OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
370400   P   ALCOTT 3-4                       OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
370600   P   HAINES 1-28                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
370800   P   BLEVINS TRUST 8-1 (P&A 5/27/03   OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
371000   P   GLADYS 4-16                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
371200   P   NANCY 1-34                       OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
371400   P   LEGRAND 1-32                     OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
371600   P   CLAYTON-YEAGER 1-8 APO           OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
371800   P   SELZER A-2                       OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
372000   P   SHAW, MINNIE 1                   OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
372200   P   NINMAN 6-17                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
372400   P   NORDAN A2                        OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
372600   P   HUGHES 2-28                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
372800   P   ROSS 2-21                        OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
373000   P   HUGHES 5-29                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
373200   P   TIPTON 5-29                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
373400   P   LITTLE 3-1                       OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
373600   P   CORLEY 1-8 BPO N/C               OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
373800   P   BOTTOM, CLYDE 6-34               OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
374000   P   WHITE 1-29                       OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
                                                                                Case: 20-13664                       Doc: 57-2                   Filed: 12/02/20                    Page: 113 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule
             December 31, 2019


                                                           Current Year   Ending         Cost or      A/Depletion      Undepleted         Cost          Cost        Cost Depl    Adj Cost    Allowable    Non-Excess    A/Depletion     Exess IDC
 Well#                     Well Name               State    Production    Reserves     Other Basis      at BOY           Cost         Depletion Rate   Depletion    Adjustment   Depletion   Depletion     Depletion      at EOY       Per Property


                                                              4,700,768   28,209,095   143,668,322     98,034,417      45,633,905                       2,494,972          -     2,494,971    3,268,362     2,514,197   100,548,614      1,586,907
100000
360200   P   GOODRICH G 1-8 (NO INTEREST)     OK                    -            -               5            -                  5      0.00000000            -            -           -            -             -             -              -
360400   P   ORBISON A-1                      OK                    -            -            (537)             26           (562)      0.00000000            -            -           -            -             -               26           -
360600   P   DAVIS 7 FARMS 5-26               OK                    -            -           2,712          1,366           1,347       0.00000000            -            -           -            -             -           1,366            -
360800   P   BOGGES 3-29 BPO N/C              OK                    -            -           3,868            747           3,122       0.00000000            -            -           -            -             -             747            -
361000   P   SIMPSON, WALKER 3-27             OK                    -            -          11,879          3,579           8,299       0.00000000            -            -           -            -             -           3,579            -
361200   P   LAKE 3-5                         OK                    -            -             220            144               76      0.00000000            -            -           -            -             -             144            -
361400   P   TRISSELL 6-10                    OK                    -            -          12,012          7,596           4,416       0.00000000            -            -           -            -             -           7,596            -
361600   P   ADAMS Q 2-23                     OK                    -            -          (1,307)             23         (1,330)      0.00000000            -            -           -            -             -               23           -
361800   P   ALCOTT 2-4                       OK                    -            -           1,856            769           1,087       0.00000000            -            -           -            -             -             769            -
362000   P   BENNIGHT 3-27 3-27A              OK                    -            -          13,091          4,592           8,499       0.00000000            -            -           -            -             -           4,592            -
362200   P   WILLIAMSON 24-3                  OK                    -            -          28,760          5,371          23,389       0.00000000            -            -           -            -             -           5,371            -
362400   P   LEACH 1-3                        OK                    -            -          34,787         19,000          15,787       0.00000000            -            -           -            -             -          19,000            -
362500   P   WESNER 1-1                       OK                    -            -           1,177            932             244       0.00000000            -            -           -            -             -             932            -
362600   P   WESNER 3-1                       OK                    -            -           5,614          3,301           2,313       0.00000000            -            -           -            -             -           3,301            -
362800   P   HAYNES 1-12                      OK                    -            -           2,541          2,236             305       0.00000000            -            -           -            -             -           2,236            -
363000   P   OAKRIDGE FARMS 19-1              OK                    -            -             -              -               -         0.00000000            -            -           -            -             -             -              -
363200   P   BENTON 1X-21                     OK                    -            -            (869)             42           (911)      0.00000000            -            -           -            -             -               42           -
363400   P   GILMORE 2-23                     OK                    -            -           9,057          3,184           5,873       0.00000000            -            -           -            -             -           3,184            -
363600   P   BARNETT TRUST 1-32               OK                    -            -             571          8,890          (8,319)      0.00000000            -            -           -            -             -           8,890            -
363800   P   HAINES 2-5                       OK                    -            -          22,345          8,668          13,677       0.00000000            -            -           -            -             -           8,668            -
364000   P   NOEL 1-25                        OK                    -            -          43,781         20,132          23,649       0.00000000            -            -           -            -             -          20,132            -
364200   P   GLADYS 3-16                      OK                    -            -           7,896          2,146           5,750       0.00000000            -            -           -            -             -           2,146            -
364400   P   HAINES 2-28                      OK                    -            -           7,187          3,476           3,710       0.00000000            -            -           -            -             -           3,476            -
364600   P   PAPPE 1-12                       OK                    -            -               6               1               5      0.00000000            -            -           -            -             -                1           -
364800   P   MOLLY 1-31                       OK                    -            -           6,237          1,679           4,559       0.00000000            -            -           -            -             -           1,679            -
365000   P   MOLLY 2-31                       OK                    -            -           4,655          1,178           3,477       0.00000000            -            -           -            -             -           1,178            -
365200   P   MOLLY 3-31                       OK                    -            -          16,369         12,722           3,647       0.00000000            -            -           -            -             -          12,722            -
365400   P   MOLLY 4-31                       OK                    -            -           5,759          1,916           3,843       0.00000000            -            -           -            -             -           1,916            -
365600   P   BAKER UNIT 1-28                  OK                    -            -           1,610          1,023             587       0.00000000            -            -           -            -             -           1,023            -
365800   P   ELEVEN BAR 2-6                   OK                    -            -          14,847          6,205           8,642       0.00000000            -            -           -            -             -           6,205            -
366000   P   JASPER 3-33                      OK                    -            -           1,209            320             889       0.00000000            -            -           -            -             -             320            -
366200   P   REED 3-17                        OK                    -            -          26,513         11,228          15,285       0.00000000            -            -           -            -             -          11,228            -
366400   P   LAURA 1-26                       OK                    -            -           4,383          1,000           3,383       0.00000000            -            -           -            -             -           1,000            -
366401   P   LAURA 1-25 - CUNNINGHAM          OK                    -            -               6            -                  6      0.00000000            -            -           -            -             -             -              -
366402   P   LAURA 1-25 - SYCAMORE            OK                    -            -               6            -                  6      0.00000000            -            -           -            -             -             -              -
366800   P   CISCO 1-6 APO                    OK                    -            -           7,286          8,871          (1,585)      0.00000000            -            -           -            -             -           8,871            -
367000   P   CISCO 2-6 APO                    OK                    -            -          10,331          7,480           2,851       0.00000000            -            -           -            -             -           7,480            -
367100   P   CISCO 5-6 (P&A)                  OK                    -            -               6            -                  6      0.00000000            -            -           -            -             -             -              -
367200   P   CISCO 3-6 (CBM) BPO notdrld      OK                    -            -               6            -                  6      0.00000000            -            -           -            -             -             -              -
367300   P   CISCO 6-6                        OK                    -            -             585            696            (111)      0.00000000            -            -           -            -             -             696            -
367400   P   CISCO 4-6                        OK                    -            -           3,116          2,109           1,008       0.00000000            -            -           -            -             -           2,109            -
367600   P   MCGHEE 7-10                      OK                    -            -           7,087          7,384            (297)      0.00000000            -            -           -            -             -           7,384            -
367800   P   MCCASLAND FARMS 1-17             OK                    -            -             129            199             (69)      0.00000000            -            -           -            -             -             199            -
368000   P   AVERY TRUST 1-36                 OK                    -            -          63,438         26,927          36,511       0.00000000            -            -           -            -             -          26,927            -
368200   P   REYNOLDS, MARY 1-9               OK                    -            -          21,159          9,139          12,020       0.00000000            -            -           -            -             -           9,139            -
368400   P   VENTRIS                          OK                    -            -           9,225          3,452           5,773       0.00000000            -            -           -            -             -           3,452            -
368600   P   NORVILLE C 2-36                  OK                    -            -         105,144         43,324          61,820       0.00000000            -            -           -            -             -          43,324            -
368800   P   BLAIR-PAIN 3-8 BPO N/C           OK                    -            -         (11,007)           -           (11,007)      0.00000000            -            -           -            -             -             -              -
369000   P   BENNIGHT 4-27                    OK                    -            -             239            249               (9)     0.00000000            -            -           -            -             -             249            -
369200   P   HAY 5-34                         OK                    -            -           7,817          4,891           2,926       0.00000000            -            -           -            -             -           4,891            -
369400   P   TROUT 24-1                       OK                    -            -          11,470          5,446           6,024       0.00000000            -            -           -            -             -           5,446            -
369600   P   SIMPSON, WALKER 4-27             OK                    -            -           7,378          2,167           5,211       0.00000000            -            -           -            -             -           2,167            -
369800   P   IRWIN 1-31                       OK                    -            -             773            370             403       0.00000000            -            -           -            -             -             370            -
370000   P   FEATHERSTON 2A                   OK                    -            -           5,731          2,034           3,698       0.00000000            -            -           -            -             -           2,034            -
370200   P   MENNONITE 4-31                   OK                    -            -           2,833          2,506             328       0.00000000            -            -           -            -             -           2,506            -
370400   P   ALCOTT 3-4                       OK                    -            -          52,045         35,261          16,784       0.00000000            -            -           -            -             -          35,261            -
370600   P   HAINES 1-28                      OK                    -            -          15,975          4,666          11,310       0.00000000            -            -           -            -             -           4,666            -
370800   P   BLEVINS TRUST 8-1 (P&A 5/27/03   OK                    -            -               6            -                  6      0.00000000            -            -           -            -             -             -              -
371000   P   GLADYS 4-16                      OK                    -            -             282            261               21      0.00000000            -            -           -            -             -             261            -
371200   P   NANCY 1-34                       OK                    -            -           4,210          5,888          (1,677)      0.00000000            -            -           -            -             -           5,888            -
371400   P   LEGRAND 1-32                     OK                    -            -          25,102         16,087           9,015       0.00000000            -            -           -            -             -          16,087            -
371600   P   CLAYTON-YEAGER 1-8 APO           OK                    -            -          52,499         21,640          30,859       0.00000000            -            -           -            -             -          21,640            -
371800   P   SELZER A-2                       OK                    -            -           7,487          2,409           5,079       0.00000000            -            -           -            -             -           2,409            -
372000   P   SHAW, MINNIE 1                   OK                    -            -             110            109                1      0.00000000            -            -           -            -             -             109            -
372200   P   NINMAN 6-17                      OK                    -            -           5,984          1,551           4,433       0.00000000            -            -           -            -             -           1,551            -
372400   P   NORDAN A2                        OK                    -            -           4,414          1,179           3,234       0.00000000            -            -           -            -             -           1,179            -
372600   P   HUGHES 2-28                      OK                    -            -           3,390          2,664             725       0.00000000            -            -           -            -             -           2,664            -
372800   P   ROSS 2-21                        OK                    -            -            (825)             35           (860)      0.00000000            -            -           -            -             -               35           -
373000   P   HUGHES 5-29                      OK                    -            -           5,900          3,026           2,874       0.00000000            -            -           -            -             -           3,026            -
373200   P   TIPTON 5-29                      OK                    -            -           6,994          2,314           4,680       0.00000000            -            -           -            -             -           2,314            -
373400   P   LITTLE 3-1                       OK                    -            -          14,636          6,041           8,595       0.00000000            -            -           -            -             -           6,041            -
373600   P   CORLEY 1-8 BPO N/C               OK                    -            -               6            -                  6      0.00000000            -            -           -            -             -             -              -
373800   P   BOTTOM, CLYDE 6-34               OK                    -            -          10,198          4,565           5,633       0.00000000            -            -           -            -             -           4,565            -
374000   P   WHITE 1-29                       OK                    -            -           6,774          7,974          (1,200)      0.00000000            -            -           -            -             -           7,974            -
                                                                                  Case: 20-13664                          Doc: 57-2                         Filed: 12/02/20                       Page: 114 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule                                                                                  (15,131.68) Negative IDC
             December 31, 2019                                                                                            2,415,335.63   Positive IDC
                                                                          -               -         -                 -            -                    -
                                                          Oil, Gas & Liquid                                                                                   Allocated    Dry Hole     Net Income       % of Gross       % of Net     Statutory        AMT            AMT       Beginning
 Well#                      Well Name             State        Sales          Total GPT       LOE         Other Deducts    IDC              Depreciation      Overhead      Costs     Before Depletion    Income          Income       Depletion     Depreciation   Adjustment   Reserves


                                                                11,009,719        544,088     2,620,672       2,758,518   2,400,204               803,197      3,664,383        -         (1,781,344)         1,651,717    1,660,819       876,382        803,197            -    32,909,863
374200   P   HAMMON, TOWN OF 1-4             OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
374400   P   BLACKWOLF 3-28                  OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
374600   P   GOAD 2-21                       OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
374800   P   YAROSLASKI 1                    OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
375000   P   LEE 2-18 (Abandoned)            OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
375200   P   BRIGGS 1-23 (P&A)               OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
375400   P   JOSEPHUS 1-33                   OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
375600   P   MOSBURG, OSCAR 1-28             OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
376200   P   TEEL 3-5                        OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
376400   P   RENNEBOHM 1-8                   OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
376600   P   GEMINI 1-4                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
376800   P   ORBISON 3-12                    OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
377000   P   BLAIR-PAYNE 4-8 (P&A 7/20/02)   OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
377200   P   DEW 1-8 (BPO N/C)               OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
377400   P   ELEVEN BAR 3-6                  OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
377600   P   LEGRAND 2-32                    OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
378000   P   MOSELEY 5-22                    OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
378200   P   WHITE 2-29                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
378400   P   BRAUM 2-15                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
378600   P   SMITH 3-30                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
378800   P   SMITH 4-30                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
379000   P   BLACKWOLF 4-28                  OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
379200   P   WESTENHAVER 2-36                OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
379400   P   SHUTLER, BIG 36-4               OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
379600   P   WESNER 4-1                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
379800   P   LEAH 1-4                        OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
380200   P   COSTANZA 1-4                    OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
380400   P   BARABARA 1-26                   OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
380600   P   DREW 1-30                       OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
380800   P   DAVIDSON, G W 3                 OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
381000   P   CLAUDE 3-23                     OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
381200   P   BAXTER 1                        OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
381400   P   SWITZER 1-5                     OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
381600   P   ROCK CREEK 1-8                  OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
381800   P   MOSELEY 1-29                    OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
382000   P   REDMOON 7-29                    OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
382200   P   HEPNER A 1-4                    OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
382400   P   TUFFY 1-33                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
382600   P   ALY JEA 1-33                    OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
382800   P   KIMZEY 7-18                     OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
383000   P   SMALLWOOD 5-15                  OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
383200   P   DEW 2-8                         OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
383400   P   PAYNE TRUST 1-21 D              OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
383600   P   HUGHES 6-29                     OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
383800   P   VELDA 1-28                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
384000   P   JONES 1-29                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
384200   P   HAGGARD 1-19                    OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
384400   P   FLYING J 8-10 (APO)             OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
384600   P   ROCK CREEK 2-8                  OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
384800   P   MULLINS A 1-13                  OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
385000   P   HENNIGH 3-28R                   OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
385200   P   PRESLEE 1-8                     OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
385400   P   HAINES 3-5                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
385600   P   MCNEELY 9-1                     OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
385800   P   MCCASLAND FARMS 2-17            OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
386000   P   MCNEILL 5-15                    OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
386200   P   COLE 1-11                       OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
386400   P   EASTERWOOD 11-23                OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
386600   P   EMMA 3-10                       OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
386700   P   EMMA 1-35                       OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
386800   P   HUGHES TRUST 1-4                OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
387000   P   SMALLWOOD 4-15                  OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
387200   P   DRINNON 1-5                     OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
387400   P   SIMPSON, WALKER 4-22            OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
387800   P   ALCOTT 4-4                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
388000   P   TIPTON 6-29                     OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
388200   P   BOGGES 4-29                     OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
388400   P   CLAYTON 2-8                     OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
388600   P   CLAYTON 4-8                     OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
388800   P   EASTERWOOD 13-14                OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
389000   P   MENNONITE 5-31                  OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
389200   P   DAWNEL 1-4                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
389400   P   ORBISON 4-12                    OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
389600   P   HAY 7-34                        OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
                                                                               Case: 20-13664                       Doc: 57-2                  Filed: 12/02/20                    Page: 115 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule
             December 31, 2019


                                                          Current Year   Ending         Cost or      A/Depletion      Undepleted        Cost          Cost        Cost Depl    Adj Cost    Allowable    Non-Excess    A/Depletion     Exess IDC
 Well#                      Well Name             State    Production    Reserves     Other Basis      at BOY           Cost        Depletion Rate   Depletion    Adjustment   Depletion   Depletion     Depletion      at EOY       Per Property


                                                             4,700,768   28,209,095   143,668,322     98,034,417      45,633,905                      2,494,972          -     2,494,971    3,268,362     2,514,197   100,548,614      1,586,907
100000
374200   P   HAMMON, TOWN OF 1-4             OK                    -            -          12,497          3,759           8,738      0.00000000            -            -           -            -             -           3,759            -
374400   P   BLACKWOLF 3-28                  OK                    -            -           9,412          4,132           5,280      0.00000000            -            -           -            -             -           4,132            -
374600   P   GOAD 2-21                       OK                    -            -               74           122             (47)     0.00000000            -            -           -            -             -             122            -
374800   P   YAROSLASKI 1                    OK                    -            -             -              -               -        0.00000000            -            -           -            -             -             -              -
375000   P   LEE 2-18 (Abandoned)            OK                    -            -                6           -                  6     0.00000000            -            -           -            -             -             -              -
375200   P   BRIGGS 1-23 (P&A)               OK                    -            -                6           -                  6     0.00000000            -            -           -            -             -             -              -
375400   P   JOSEPHUS 1-33                   OK                    -            -           1,102          1,517            (415)     0.00000000            -            -           -            -             -           1,517            -
375600   P   MOSBURG, OSCAR 1-28             OK                    -            -          14,710          5,404           9,306      0.00000000            -            -           -            -             -           5,404            -
376200   P   TEEL 3-5                        OK                    -            -           2,227            620           1,607      0.00000000            -            -           -            -             -             620            -
376400   P   RENNEBOHM 1-8                   OK                    -            -          11,189          2,980           8,209      0.00000000            -            -           -            -             -           2,980            -
376600   P   GEMINI 1-4                      OK                    -            -           1,285            656             629      0.00000000            -            -           -            -             -             656            -
376800   P   ORBISON 3-12                    OK                    -            -           9,419            161           9,258      0.00000000            -            -           -            -             -             161            -
377000   P   BLAIR-PAYNE 4-8 (P&A 7/20/02)   OK                    -            -                6           -                  6     0.00000000            -            -           -            -             -             -              -
377200   P   DEW 1-8 (BPO N/C)               OK                    -            -          10,458          4,359           6,099      0.00000000            -            -           -            -             -           4,359            -
377400   P   ELEVEN BAR 3-6                  OK                    -            -          13,864          5,342           8,523      0.00000000            -            -           -            -             -           5,342            -
377600   P   LEGRAND 2-32                    OK                    -            -          11,458          6,695           4,763      0.00000000            -            -           -            -             -           6,695            -
378000   P   MOSELEY 5-22                    OK                    -            -           5,326          1,831           3,495      0.00000000            -            -           -            -             -           1,831            -
378200   P   WHITE 2-29                      OK                    -            -           2,700          8,120          (5,420)     0.00000000            -            -           -            -             -           8,120            -
378400   P   BRAUM 2-15                      OK                    -            -           2,652          1,770             882      0.00000000            -            -           -            -             -           1,770            -
378600   P   SMITH 3-30                      OK                    -            -          12,059          3,350           8,709      0.00000000            -            -           -            -             -           3,350            -
378800   P   SMITH 4-30                      OK                    -            -          34,577         10,717          23,860      0.00000000            -            -           -            -             -          10,717            -
379000   P   BLACKWOLF 4-28                  OK                    -            -           5,076          5,025               51     0.00000000            -            -           -            -             -           5,025            -
379200   P   WESTENHAVER 2-36                OK                    -            -           8,178          6,210           1,968      0.00000000            -            -           -            -             -           6,210            -
379400   P   SHUTLER, BIG 36-4               OK                    -            -           2,583            633           1,949      0.00000000            -            -           -            -             -             633            -
379600   P   WESNER 4-1                      OK                    -            -             963            778             185      0.00000000            -            -           -            -             -             778            -
379800   P   LEAH 1-4                        OK                    -            -          13,075          3,495           9,580      0.00000000            -            -           -            -             -           3,495            -
380200   P   COSTANZA 1-4                    OK                    -            -             197              67            130      0.00000000            -            -           -            -             -               67           -
380400   P   BARABARA 1-26                   OK                    -            -          44,805         20,307          24,499      0.00000000            -            -           -            -             -          20,307            -
380600   P   DREW 1-30                       OK                    -            -            (855)             17           (872)     0.00000000            -            -           -            -             -               17           -
380800   P   DAVIDSON, G W 3                 OK                    -            -          30,296         16,370          13,925      0.00000000            -            -           -            -             -          16,370            -
381000   P   CLAUDE 3-23                     OK                    -            -           5,838          3,200           2,638      0.00000000            -            -           -            -             -           3,200            -
381200   P   BAXTER 1                        OK                    -            -             852            107             745      0.00000000            -            -           -            -             -             107            -
381400   P   SWITZER 1-5                     OK                    -            -         110,552         37,297          73,255      0.00000000            -            -           -            -             -          37,297            -
381600   P   ROCK CREEK 1-8                  OK                    -            -           2,828          1,857             972      0.00000000            -            -           -            -             -           1,857            -
381800   P   MOSELEY 1-29                    OK                    -            -          29,574         12,673          16,901      0.00000000            -            -           -            -             -          12,673            -
382000   P   REDMOON 7-29                    OK                    -            -          23,146         14,544           8,602      0.00000000            -            -           -            -             -          14,544            -
382200   P   HEPNER A 1-4                    OK                    -            -          19,969          4,299          15,670      0.00000000            -            -           -            -             -           4,299            -
382400   P   TUFFY 1-33                      OK                    -            -          46,484         33,731          12,753      0.00000000            -            -           -            -             -          33,731            -
382600   P   ALY JEA 1-33                    OK                    -            -          36,565          9,303          27,262      0.00000000            -            -           -            -             -           9,303            -
382800   P   KIMZEY 7-18                     OK                    -            -             487            608            (120)     0.00000000            -            -           -            -             -             608            -
383000   P   SMALLWOOD 5-15                  OK                    -            -           3,085          6,957          (3,872)     0.00000000            -            -           -            -             -           6,957            -
383200   P   DEW 2-8                         OK                    -            -           6,456          3,159           3,297      0.00000000            -            -           -            -             -           3,159            -
383400   P   PAYNE TRUST 1-21 D              OK                    -            -          14,109          3,203          10,906      0.00000000            -            -           -            -             -           3,203            -
383600   P   HUGHES 6-29                     OK                    -            -          10,824          4,136           6,687      0.00000000            -            -           -            -             -           4,136            -
383800   P   VELDA 1-28                      OK                    -            -             (25)           879            (904)     0.00000000            -            -           -            -             -             879            -
384000   P   JONES 1-29                      OK                    -            -               16             11               5     0.00000000            -            -           -            -             -               11           -
384200   P   HAGGARD 1-19                    OK                    -            -          42,113         15,714          26,399      0.00000000            -            -           -            -             -          15,714            -
384400   P   FLYING J 8-10 (APO)             OK                    -            -          57,178         10,307          46,870      0.00000000            -            -           -            -             -          10,307            -
384600   P   ROCK CREEK 2-8                  OK                    -            -             594            621             (28)     0.00000000            -            -           -            -             -             621            -
384800   P   MULLINS A 1-13                  OK                    -            -             680            308             372      0.00000000            -            -           -            -             -             308            -
385000   P   HENNIGH 3-28R                   OK                    -            -           3,227          1,421           1,806      0.00000000            -            -           -            -             -           1,421            -
385200   P   PRESLEE 1-8                     OK                    -            -          13,635          3,259          10,376      0.00000000            -            -           -            -             -           3,259            -
385400   P   HAINES 3-5                      OK                    -            -          17,463          3,402          14,061      0.00000000            -            -           -            -             -           3,402            -
385600   P   MCNEELY 9-1                     OK                    -            -           4,210          2,234           1,976      0.00000000            -            -           -            -             -           2,234            -
385800   P   MCCASLAND FARMS 2-17            OK                    -            -             644            335             309      0.00000000            -            -           -            -             -             335            -
386000   P   MCNEILL 5-15                    OK                    -            -           1,345          2,274            (930)     0.00000000            -            -           -            -             -           2,274            -
386200   P   COLE 1-11                       OK                    -            -          11,381          3,452           7,929      0.00000000            -            -           -            -             -           3,452            -
386400   P   EASTERWOOD 11-23                OK                    -            -         253,271        165,414          87,856      0.00000000            -            -           -            -             -         165,414            -
386600   P   EMMA 3-10                       OK                    -            -          (1,276)         6,228          (7,504)     0.00000000            -            -           -            -             -           6,228            -
386700   P   EMMA 1-35                       OK                    -            -         (15,869)           -           (15,869)     0.00000000            -            -           -            -             -             -              -
386800   P   HUGHES TRUST 1-4                OK                    -            -          18,687          4,382          14,305      0.00000000            -            -           -            -             -           4,382            -
387000   P   SMALLWOOD 4-15                  OK                    -            -           2,196          1,665             531      0.00000000            -            -           -            -             -           1,665            -
387200   P   DRINNON 1-5                     OK                    -            -             932            734             198      0.00000000            -            -           -            -             -             734            -
387400   P   SIMPSON, WALKER 4-22            OK                    -            -          17,617          5,583          12,033      0.00000000            -            -           -            -             -           5,583            -
387800   P   ALCOTT 4-4                      OK                    -            -           1,999          1,255             743      0.00000000            -            -           -            -             -           1,255            -
388000   P   TIPTON 6-29                     OK                    -            -          (3,884)           -            (3,884)     0.00000000            -            -           -            -             -             -              -
388200   P   BOGGES 4-29                     OK                    -            -           8,703          2,494           6,208      0.00000000            -            -           -            -             -           2,494            -
388400   P   CLAYTON 2-8                     OK                    -            -          12,198          2,605           9,593      0.00000000            -            -           -            -             -           2,605            -
388600   P   CLAYTON 4-8                     OK                    -            -          25,288         10,732          14,556      0.00000000            -            -           -            -             -          10,732            -
388800   P   EASTERWOOD 13-14                OK                    -            -             253            329             (76)     0.00000000            -            -           -            -             -             329            -
389000   P   MENNONITE 5-31                  OK                    -            -           4,399          3,194           1,205      0.00000000            -            -           -            -             -           3,194            -
389200   P   DAWNEL 1-4                      OK                    -            -           8,487          2,156           6,331      0.00000000            -            -           -            -             -           2,156            -
389400   P   ORBISON 4-12                    OK                    -            -          11,367            496          10,872      0.00000000            -            -           -            -             -             496            -
389600   P   HAY 7-34                        OK                    -            -          17,538          5,950          11,588      0.00000000            -            -           -            -             -           5,950            -
                                                                                   Case: 20-13664                          Doc: 57-2                          Filed: 12/02/20                       Page: 116 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule                                                                                   (15,131.68) Negative IDC
             December 31, 2019                                                                                             2,415,335.63   Positive IDC
                                                                           -               -         -                 -            -                    -
                                                           Oil, Gas & Liquid                                                                                    Allocated    Dry Hole     Net Income       % of Gross       % of Net     Statutory        AMT             AMT       Beginning
 Well#                      Well Name              State        Sales          Total GPT       LOE         Other Deducts    IDC              Depreciation       Overhead      Costs     Before Depletion    Income          Income       Depletion     Depreciation    Adjustment   Reserves


                                                                 11,009,719        544,088     2,620,672       2,758,518   2,400,204               803,197       3,664,383        -         (1,781,344)         1,651,717    1,660,819       876,382        803,197             -    32,909,863
389800   P   HICKORY POINT 1-34               OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
390000   P   NELL 1-28                        OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
390200   P   LOGAN 3-9                        OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
390400   P   JONES D 4-19                     OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
390600   P   SPENCER 1-19                     OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
390800   P   JONES D 3-19                     OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
391000   P   ROSEMARY 1-19                    OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
391200   P   JONES D 2-19                     OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
391400   P   TWIN 1-32                        OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
391600   P   CYNTHIA 3-21                     OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
391800   P   HAINES 4-5                       OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
392000   P   MCNEILL 7-15                     OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
392200   P   A CROSS RANCH 2-30               OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
392400   P   GILBERT 1-22                     OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
392600   P   KAREN 1-27                       OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
392800   P   COFFEY 1-34                      OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
393000   P   DACUS 2-8 BPO N/C                OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
393200   P   HARLEE 1-8                       OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
393400   P   LORENE 2-15                      OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
393600   P   CORDILLERA 1-3                   OK                        -              -             -               -           -                       10            -                           (10)               -            -             -                10            -           -
393800   P   HALLUM A                         OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
394000   P   MASON 1-18 DNU-SEE 394200        OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
394200   P   MASON, PHILIS 1-18               OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
394400   P   TAMARA 3-25                      OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
394600   P   STROUD 1-24                      OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
394800   P   DUWARD 1-29                      OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
395000   P   HUNT 5-3                         OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
395200   P   NOEL 2-26                        OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
395400   P   USA 8-18                         OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
395600   P   CAMREN 2-16                      OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
395800   P   LOIS 2-22                        OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
396000   P   CEDAR HILLS BAPTIST 1-5          OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
396200   P   MARY RUTH 1-12                   OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
396400   P   MCQUILLEN 1-6                    OK                        -              -             942             -           -                     -               -                          (942)               -            -             -              -               -           -
396600   P   DAVIDSON 4-6                     OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
396800   P   TOWN OF HAMMON 1-5 APO           OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
397000   P   BIG BITSCHE 3-4                  OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
397200   P   LOREN 1-8                        OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
397400   P   MARVIN 1-28                      OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
397600   P   SHERRITT ESTATE 1 & 3 (INACTIV   OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
397800   P   WADE, JOHN C                     OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
398000   P   VAUGHN TRUST 1-11                OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
398200   P   HEGER 1-35                       OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
398400   P   MILLER 2-6                       OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
398800   P   PUBLIC SVC CO OF OK 1-31         OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
399000   P   CANTINA 1-8                      OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
399200   P   JUSTIN 1-33                      OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
399400   P   STEVE 1-28                       OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
399600   P   MARLENE 1-6 (HARTSHORNE COAL)    OK                        -              -           1,253             -           -                     -               -                        (1,253)               -            -             -              -               -           -
399800   P   TREVOR 1-8                       OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
400000   P   LAVONNE 2-20                     OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
400200   P   HOPPER 2-21                      OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
400400   P   BROTHERS 5-20                    OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
400600   P   EASTERWOOD 2-23                  OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
400800   P   TOWN OF HAMMON 6-1               OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
401000   P   BAKER 2-10                       OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
401100   P   BAKER 3-10                       OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
401200   P   MILLER, TROY 3-16                OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
401400   P   HARPER 1-8H                      OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
401500   P   HYDE 1-8H                        OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
401600   P   RYKER 1-8                        OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
401700   P   HORTON 2-28                      OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
401800   P   STROUD 2-24                      OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
401900   P   HUTSON FARMS 1-19                OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
402200   P   ORBISON 3-11                     OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
402400   P   CLAYTON 6-35                     OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
402600   P   DAVIDSON, G W 2-6                OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
402800   P   CREACH 3-2                       OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
403000   P   CREACH 4-2                       OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
403100   P   CHAMBERLAIN 5-2                  OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
403200   P   KIMZEY 4-5                       OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
403400   P   MASTERS 2-9H                     OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
403600   P   MASTERS 1-9H                     OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
403800   P   CHEYENNE WOMAN 1-3               OK                        -              -             -               -           -                     -               -                           -                  -            -             -              -               -           -
                                                                                Case: 20-13664                       Doc: 57-2                  Filed: 12/02/20                    Page: 117 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule
             December 31, 2019


                                                           Current Year   Ending         Cost or      A/Depletion      Undepleted        Cost          Cost        Cost Depl    Adj Cost    Allowable    Non-Excess    A/Depletion     Exess IDC
 Well#                      Well Name              State    Production    Reserves     Other Basis      at BOY           Cost        Depletion Rate   Depletion    Adjustment   Depletion   Depletion     Depletion      at EOY       Per Property


                                                              4,700,768   28,209,095   143,668,322     98,034,417      45,633,905                      2,494,972          -     2,494,971    3,268,362     2,514,197   100,548,614      1,586,907
100000
389800   P   HICKORY POINT 1-34               OK                    -            -          24,387         24,355              33      0.00000000            -            -           -            -             -          24,355            -
390000   P   NELL 1-28                        OK                    -            -            (419)             25           (443)     0.00000000            -            -           -            -             -               25           -
390200   P   LOGAN 3-9                        OK                    -            -           1,618          1,926            (308)     0.00000000            -            -           -            -             -           1,926            -
390400   P   JONES D 4-19                     OK                    -            -          33,617          8,466          25,151      0.00000000            -            -           -            -             -           8,466            -
390600   P   SPENCER 1-19                     OK                    -            -          12,434          6,303           6,131      0.00000000            -            -           -            -             -           6,303            -
390800   P   JONES D 3-19                     OK                    -            -          12,875          3,540           9,335      0.00000000            -            -           -            -             -           3,540            -
391000   P   ROSEMARY 1-19                    OK                    -            -          15,991          3,508          12,483      0.00000000            -            -           -            -             -           3,508            -
391200   P   JONES D 2-19                     OK                    -            -          15,362          6,530           8,832      0.00000000            -            -           -            -             -           6,530            -
391400   P   TWIN 1-32                        OK                    -            -           1,760          3,214          (1,454)     0.00000000            -            -           -            -             -           3,214            -
391600   P   CYNTHIA 3-21                     OK                    -            -            (835)              1           (836)     0.00000000            -            -           -            -             -                1           -
391800   P   HAINES 4-5                       OK                    -            -          78,248         40,504          37,744      0.00000000            -            -           -            -             -          40,504            -
392000   P   MCNEILL 7-15                     OK                    -            -          14,934          6,803           8,131      0.00000000            -            -           -            -             -           6,803            -
392200   P   A CROSS RANCH 2-30               OK                    -            -          30,861         12,737          18,124      0.00000000            -            -           -            -             -          12,737            -
392400   P   GILBERT 1-22                     OK                    -            -           4,448          4,865            (417)     0.00000000            -            -           -            -             -           4,865            -
392600   P   KAREN 1-27                       OK                    -            -             400          1,520          (1,119)     0.00000000            -            -           -            -             -           1,520            -
392800   P   COFFEY 1-34                      OK                    -            -            (707)           193            (899)     0.00000000            -            -           -            -             -             193            -
393000   P   DACUS 2-8 BPO N/C                OK                    -            -          19,440          7,024          12,416      0.00000000            -            -           -            -             -           7,024            -
393200   P   HARLEE 1-8                       OK                    -            -          15,385          3,079          12,307      0.00000000            -            -           -            -             -           3,079            -
393400   P   LORENE 2-15                      OK                    -            -           5,061          1,939           3,121      0.00000000            -            -           -            -             -           1,939            -
393600   P   CORDILLERA 1-3                   OK                    -            -          34,047         10,337          23,710      0.00000000            -            -           -            -             -          10,337            -
393800   P   HALLUM A                         OK                    -            -               6            -                 6      0.00000000            -            -           -            -             -             -              -
394000   P   MASON 1-18 DNU-SEE 394200        OK                    -            -             (10)           -               (10)     0.00000000            -            -           -            -             -             -              -
394200   P   MASON, PHILIS 1-18               OK                    -            -           2,214          2,434            (220)     0.00000000            -            -           -            -             -           2,434            -
394400   P   TAMARA 3-25                      OK                    -            -          67,946         14,736          53,210      0.00000000            -            -           -            -             -          14,736            -
394600   P   STROUD 1-24                      OK                    -            -          31,142         18,783          12,359      0.00000000            -            -           -            -             -          18,783            -
394800   P   DUWARD 1-29                      OK                    -            -             834            744              90      0.00000000            -            -           -            -             -             744            -
395000   P   HUNT 5-3                         OK                    -            -             850          4,078          (3,228)     0.00000000            -            -           -            -             -           4,078            -
395200   P   NOEL 2-26                        OK                    -            -          80,468         70,342          10,126      0.00000000            -            -           -            -             -          70,342            -
395400   P   USA 8-18                         OK                    -            -           2,610          1,422           1,189      0.00000000            -            -           -            -             -           1,422            -
395600   P   CAMREN 2-16                      OK                    -            -             602            455             147      0.00000000            -            -           -            -             -             455            -
395800   P   LOIS 2-22                        OK                    -            -           1,868            208           1,660      0.00000000            -            -           -            -             -             208            -
396000   P   CEDAR HILLS BAPTIST 1-5          OK                    -            -           5,450          5,844            (394)     0.00000000            -            -           -            -             -           5,844            -
396200   P   MARY RUTH 1-12                   OK                    -            -              28            -                28      0.00000000            -            -           -            -             -             -              -
396400   P   MCQUILLEN 1-6                    OK                    -            -          21,180         20,246             934      0.00000000            -            -           -            -             -          20,246            -
396600   P   DAVIDSON 4-6                     OK                    -            -          10,184          6,263           3,920      0.00000000            -            -           -            -             -           6,263            -
396800   P   TOWN OF HAMMON 1-5 APO           OK                    -            -          20,785          1,280          19,505      0.00000000            -            -           -            -             -           1,280            -
397000   P   BIG BITSCHE 3-4                  OK                    -            -          55,881         23,991          31,891      0.00000000            -            -           -            -             -          23,991            -
397200   P   LOREN 1-8                        OK                    -            -           5,631          1,161           4,470      0.00000000            -            -           -            -             -           1,161            -
397400   P   MARVIN 1-28                      OK                    -            -           6,389          3,115           3,274      0.00000000            -            -           -            -             -           3,115            -
397600   P   SHERRITT ESTATE 1 & 3 (INACTIV   OK                    -            -             (95)           -               (95)     0.00000000            -            -           -            -             -             -              -
397800   P   WADE, JOHN C                     OK                    -            -               6            -                 6      0.00000000            -            -           -            -             -             -              -
398000   P   VAUGHN TRUST 1-11                OK                    -            -           7,205          7,225             (20)     0.00000000            -            -           -            -             -           7,225            -
398200   P   HEGER 1-35                       OK                    -            -          52,622            764          51,858      0.00000000            -            -           -            -             -             764            -
398400   P   MILLER 2-6                       OK                    -            -           6,943            772           6,171      0.00000000            -            -           -            -             -             772            -
398800   P   PUBLIC SVC CO OF OK 1-31         OK                    -            -         120,642         56,657          63,985      0.00000000            -            -           -            -             -          56,657            -
399000   P   CANTINA 1-8                      OK                    -            -          19,907          5,923          13,984      0.00000000            -            -           -            -             -           5,923            -
399200   P   JUSTIN 1-33                      OK                    -            -          14,939          3,428          11,511      0.00000000            -            -           -            -             -           3,428            -
399400   P   STEVE 1-28                       OK                    -            -          15,317          3,987          11,330      0.00000000            -            -           -            -             -           3,987            -
399600   P   MARLENE 1-6 (HARTSHORNE COAL)    OK                    -            -          10,464          3,633           6,831      0.00000000            -            -           -            -             -           3,633            -
399800   P   TREVOR 1-8                       OK                    -            -          20,269          5,525          14,743      0.00000000            -            -           -            -             -           5,525            -
400000   P   LAVONNE 2-20                     OK                    -            -            (912)           -              (912)     0.00000000            -            -           -            -             -             -              -
400200   P   HOPPER 2-21                      OK                    -            -          18,255          7,425          10,830      0.00000000            -            -           -            -             -           7,425            -
400400   P   BROTHERS 5-20                    OK                    -            -            (912)           -              (912)     0.00000000            -            -           -            -             -             -              -
400600   P   EASTERWOOD 2-23                  OK                    -            -         488,222        447,342          40,881      0.00000000            -            -           -            -             -         447,342            -
400800   P   TOWN OF HAMMON 6-1               OK                    -            -           2,500          1,513             987      0.00000000            -            -           -            -             -           1,513            -
401000   P   BAKER 2-10                       OK                    -            -           5,052          5,665            (613)     0.00000000            -            -           -            -             -           5,665            -
401100   P   BAKER 3-10                       OK                    -            -          (8,633)           -            (8,633)     0.00000000            -            -           -            -             -             -              -
401200   P   MILLER, TROY 3-16                OK                    -            -           9,036          4,341           4,696      0.00000000            -            -           -            -             -           4,341            -
401400   P   HARPER 1-8H                      OK                    -            -          11,608         13,049          (1,440)     0.00000000            -            -           -            -             -          13,049            -
401500   P   HYDE 1-8H                        OK                    -            -             263            -               263      0.00000000            -            -           -            -             -             -              -
401600   P   RYKER 1-8                        OK                    -            -          21,841          6,830          15,011      0.00000000            -            -           -            -             -           6,830            -
401700   P   HORTON 2-28                      OK                    -            -            (910)           -              (910)     0.00000000            -            -           -            -             -             -              -
401800   P   STROUD 2-24                      OK                    -            -           3,728          1,030           2,697      0.00000000            -            -           -            -             -           1,030            -
401900   P   HUTSON FARMS 1-19                OK                    -            -          70,230         52,333          17,897      0.00000000            -            -           -            -             -          52,333            -
402200   P   ORBISON 3-11                     OK                    -            -             142              94             47      0.00000000            -            -           -            -             -               94           -
402400   P   CLAYTON 6-35                     OK                    -            -          (2,443)           332          (2,775)     0.00000000            -            -           -            -             -             332            -
402600   P   DAVIDSON, G W 2-6                OK                    -            -           9,102          2,817           6,285      0.00000000            -            -           -            -             -           2,817            -
402800   P   CREACH 3-2                       OK                    -            -           9,316          3,676           5,640      0.00000000            -            -           -            -             -           3,676            -
403000   P   CREACH 4-2                       OK                    -            -           3,441          2,005           1,437      0.00000000            -            -           -            -             -           2,005            -
403100   P   CHAMBERLAIN 5-2                  OK                    -            -            (433)           -              (433)     0.00000000            -            -           -            -             -             -              -
403200   P   KIMZEY 4-5                       OK                    -            -          70,132         19,764          50,367      0.00000000            -            -           -            -             -          19,764            -
403400   P   MASTERS 2-9H                     OK                    -            -          62,937         58,802           4,134      0.00000000            -            -           -            -             -          58,802            -
403600   P   MASTERS 1-9H                     OK                    -            -          58,687         58,919            (232)     0.00000000            -            -           -            -             -          58,919            -
403800   P   CHEYENNE WOMAN 1-3               OK                    -            -          28,258          8,837          19,421      0.00000000            -            -           -            -             -           8,837            -
                                                                                   Case: 20-13664                          Doc: 57-2                         Filed: 12/02/20                       Page: 118 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule                                                                                   (15,131.68) Negative IDC
             December 31, 2019                                                                                             2,415,335.63   Positive IDC
                                                                           -               -         -                 -            -                    -
                                                           Oil, Gas & Liquid                                                                                   Allocated    Dry Hole     Net Income       % of Gross       % of Net     Statutory        AMT            AMT       Beginning
 Well#                      Well Name              State        Sales          Total GPT       LOE         Other Deducts    IDC              Depreciation      Overhead      Costs     Before Depletion    Income          Income       Depletion     Depreciation   Adjustment   Reserves


                                                                 11,009,719        544,088     2,620,672       2,758,518   2,400,204               803,197      3,664,383        -         (1,781,344)         1,651,717    1,660,819       876,382        803,197            -    32,909,863
404000   P   WESNER 5-1                       OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
404200   P   AL 1                             TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
404400   P   ALEXANDER 1-7 PERF RIGHTS WEL    TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
404600   P   ALLGOOD GAS UNIT 4               TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
404800   P   ANCHOR 1                         TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
405000   P   ANCHOR -A-                       TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
405200   P   ANCHOR -B-                       TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
405400   P   ATHENA 1 S/T                     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
405600   P   BEALL A1 & A2                    TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
405800   P   BEAN 1                           TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
406000   P   BEAN, J 1-10                     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
406200   P   BEAN, C UNIT 1                   TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
406400   P   MORROW 1 & 2 (DUAL)              TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
406600   P   BENTLEY, MARGIE                  TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
406800   P   BLACK ET AL, P H CC 1 & 2        TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
407000   P   BLACK, D 1                       TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
407200   P   BLACKSTONE-SLAUGHTER-A-1         TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
407400   P   BLACKSTONE-SLAUGHTER-A-2         TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
407600   P   BLACKSTONE-SLAUGHTER-B-1         TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
407800   P   BLACKSTONE-SLAUGHTER C-1         TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
408000   P   BLACKSTONE-SLAUGHTER-E-1L &1U    TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
408001   P   BLACKSTONE-SLAUGHTER E-1U        TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
408002   P   BLACKSTONE-SLAUGHTER E-1L        TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
408200   P   BLACKSTONE-SLAUGHTER-F-1         TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
408400   P   BLOCK 70 3                       TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
408600   P   BRASHEAR, H. ET AL UNIT 1        TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
408800   P   BROOKS, ET AL #1                 TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
409000   P   BROOKS, ET AL #2                 TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
409200   P   BROWN, BERTIE 6 (P&A)            TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
409400   P   BROWN, CHARLES                   TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
409600   P   CABOT-UNIVERSITY                 TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
409800   P   CARROL 1                         TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
410000   P   CARROLL EST (S&D)                TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
410200   P   CEDAR SPRNGS GS UNT 5-3 BPO NC   TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
410400   P   CHALKLEY, E B 1                  TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
410600   P   CHALKLEY, E B 2                  TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
410800   P   CHILDRESS 22-1                   TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
411000   P   CHILDRESS 22-2                   TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
411200   P   CONNELL A                        TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
411300   P   CONELL 1-H                       OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
411400   P   CONNELL B                        TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
411500   P   CONNELL B #1 G                   OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
411600   P   CONNELL ET AL                    TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
411800   P   COOPER 3601                      TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
412000   P   COX 2                            TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
412200   P   COX D-11                         TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
412400   P   CULLER UNIT NO. 2                TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
412600   P   DANIEL, JEAN 1                   TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
412800   P   DEWITT GAS UNIT 1                TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
413000   P   O B FRANKLIN B 7 & 8             TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
413100   P   O'BRIEN 9-2                      OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
413200   P   FRITSCH UNIT 1                   TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
413400   P   FULLERTON/SAN ANDRES/UNIT        TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
413401   P   FULLERTON S A UNIT #111-112      TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
413402   P   FULLERTON S A UNIT #048          TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
413403   P   FULLERTON S A UNIT #049          TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
413404   P   LOGSDON D#26 UNIT TR5            TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
413405   P   KM FSAU #31 TR 004               TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
413406   P   KM FSAU #11 TR 003               TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
413407   P   SCARBOROUGH C 005 10             TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
413408   P   SCARBOROUGH C 005 11             TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
413409   P   SCARBOROUGH C13 UT T             TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
413410   P   LOGSDON D #27 TR 5               TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
413600   P   GENINI 33-1                      TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
413800   P   GENINI 37-1X                     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
414000   P   GENINI 38-1                      TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
414200   P   GIBSON 1                         TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
414400   P   GOLDSMITH -CUMMINS DEEP          TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
414401   P   GCDU 389 (GOLDSMITH-CUMMINS)     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
414402   P   GCDU 392 (GOLDSMITH-CUMMINS)     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
414600   P   GRAHAM 471 #1                    TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
414800   P   HNG FEE 57 2                     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
415000   P   O HAYS 1                         TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
415200   P   HENDERSON 1                      TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
                                                                                Case: 20-13664                        Doc: 57-2                   Filed: 12/02/20                    Page: 119 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule
             December 31, 2019


                                                           Current Year   Ending         Cost or       A/Depletion      Undepleted         Cost          Cost        Cost Depl    Adj Cost    Allowable    Non-Excess    A/Depletion     Exess IDC
 Well#                      Well Name              State    Production    Reserves     Other Basis       at BOY           Cost         Depletion Rate   Depletion    Adjustment   Depletion   Depletion     Depletion      at EOY       Per Property


                                                              4,700,768   28,209,095   143,668,322      98,034,417      45,633,905                       2,494,972          -     2,494,971    3,268,362     2,514,197   100,548,614      1,586,907
100000
404000   P   WESNER 5-1                       OK                    -            -           5,726           1,976           3,750       0.00000000            -            -           -            -             -           1,976            -
404200   P   AL 1                             TX                    -            -           4,099           1,347           2,752       0.00000000            -            -           -            -             -           1,347            -
404400   P   ALEXANDER 1-7 PERF RIGHTS WEL    TX                    -            -             -               -               -         0.00000000            -            -           -            -             -             -              -
404600   P   ALLGOOD GAS UNIT 4               TX                    -            -          14,363           4,512           9,851       0.00000000            -            -           -            -             -           4,512            -
404800   P   ANCHOR 1                         TX                    -            -               41            218            (177)      0.00000000            -            -           -            -             -             218            -
405000   P   ANCHOR -A-                       TX                    -            -             662             231             431       0.00000000            -            -           -            -             -             231            -
405200   P   ANCHOR -B-                       TX                    -            -             (29)            -               (29)      0.00000000            -            -           -            -             -             -              -
405400   P   ATHENA 1 S/T                     TX                    -            -           3,048           5,977          (2,929)      0.00000000            -            -           -            -             -           5,977            -
405600   P   BEALL A1 & A2                    TX                    -            -           5,750             709           5,041       0.00000000            -            -           -            -             -             709            -
405800   P   BEAN 1                           TX                    -            -           9,965           3,534           6,431       0.00000000            -            -           -            -             -           3,534            -
406000   P   BEAN, J 1-10                     TX                    -            -             599             427             173       0.00000000            -            -           -            -             -             427            -
406200   P   BEAN, C UNIT 1                   TX                    -            -             106             128             (22)      0.00000000            -            -           -            -             -             128            -
406400   P   MORROW 1 & 2 (DUAL)              TX                    -            -         (29,407)            -           (29,407)      0.00000000            -            -           -            -             -             -              -
406600   P   BENTLEY, MARGIE                  TX                    -            -           5,761           1,421           4,340       0.00000000            -            -           -            -             -           1,421            -
406800   P   BLACK ET AL, P H CC 1 & 2        TX                    -            -               (8)         1,026          (1,034)      0.00000000            -            -           -            -             -           1,026            -
407000   P   BLACK, D 1                       TX                    -            -           5,804           1,645           4,159       0.00000000            -            -           -            -             -           1,645            -
407200   P   BLACKSTONE-SLAUGHTER-A-1         TX                    -            -           1,003           1,347            (345)      0.00000000            -            -           -            -             -           1,347            -
407400   P   BLACKSTONE-SLAUGHTER-A-2         TX                    -            -             296             378             (83)      0.00000000            -            -           -            -             -             378            -
407600   P   BLACKSTONE-SLAUGHTER-B-1         TX                    -            -             791             184             607       0.00000000            -            -           -            -             -             184            -
407800   P   BLACKSTONE-SLAUGHTER C-1         TX                    -            -             (25)            -               (25)      0.00000000            -            -           -            -             -             -              -
408000   P   BLACKSTONE-SLAUGHTER-E-1L &1U    TX                    -            -            (176)            -              (176)      0.00000000            -            -           -            -             -             -              -
408001   P   BLACKSTONE-SLAUGHTER E-1U        TX                    -            -             (22)            -               (22)      0.00000000            -            -           -            -             -             -              -
408002   P   BLACKSTONE-SLAUGHTER E-1L        TX                    -            -           1,429           1,423                7      0.00000000            -            -           -            -             -           1,423            -
408200   P   BLACKSTONE-SLAUGHTER-F-1         TX                    -            -             224             237             (12)      0.00000000            -            -           -            -             -             237            -
408400   P   BLOCK 70 3                       TX                    -            -             230             -               230       0.00000000            -            -           -            -             -             -              -
408600   P   BRASHEAR, H. ET AL UNIT 1        TX                    -            -          28,304          16,996          11,308       0.00000000            -            -           -            -             -          16,996            -
408800   P   BROOKS, ET AL #1                 TX                    -            -          17,712          21,407          (3,695)      0.00000000            -            -           -            -             -          21,407            -
409000   P   BROOKS, ET AL #2                 TX                    -            -          77,035          40,558          36,477       0.00000000            -            -           -            -             -          40,558            -
409200   P   BROWN, BERTIE 6 (P&A)            TX                    -            -           1,863             -             1,863       0.00000000            -            -           -            -             -             -              -
409400   P   BROWN, CHARLES                   TX                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
409600   P   CABOT-UNIVERSITY                 TX                    -            -          12,455           1,717          10,738       0.00000000            -            -           -            -             -           1,717            -
409800   P   CARROL 1                         TX                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
410000   P   CARROLL EST (S&D)                TX                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
410200   P   CEDAR SPRNGS GS UNT 5-3 BPO NC   TX                    -            -          40,482          26,717          13,764       0.00000000            -            -           -            -             -          26,717            -
410400   P   CHALKLEY, E B 1                  TX                    -            -           6,475           3,218           3,257       0.00000000            -            -           -            -             -           3,218            -
410600   P   CHALKLEY, E B 2                  TX                    -            -          13,099           2,268          10,832       0.00000000            -            -           -            -             -           2,268            -
410800   P   CHILDRESS 22-1                   TX                    -            -             541             272             270       0.00000000            -            -           -            -             -             272            -
411000   P   CHILDRESS 22-2                   TX                    -            -           7,338           1,672           5,666       0.00000000            -            -           -            -             -           1,672            -
411200   P   CONNELL A                        TX                    -            -            (882)          1,661          (2,544)      0.00000000            -            -           -            -             -           1,661            -
411300   P   CONELL 1-H                       OK                    -            -            (776)            -              (776)      0.00000000            -            -           -            -             -             -              -
411400   P   CONNELL B                        TX                    -            -           3,762           4,661            (899)      0.00000000            -            -           -            -             -           4,661            -
411500   P   CONNELL B #1 G                   OK                    -            -             (56)            -               (56)      0.00000000            -            -           -            -             -             -              -
411600   P   CONNELL ET AL                    TX                    -            -         (38,404)         13,494         (51,898)      0.00000000            -            -           -            -             -          13,494            -
411800   P   COOPER 3601                      TX                    -            -          11,871          13,765          (1,894)      0.00000000            -            -           -            -             -          13,765            -
412000   P   COX 2                            TX                    -            -           9,073           1,237           7,837       0.00000000            -            -           -            -             -           1,237            -
412200   P   COX D-11                         TX                    -            -             949           1,532            (583)      0.00000000            -            -           -            -             -           1,532            -
412400   P   CULLER UNIT NO. 2                TX                    -            -                5            -                  5      0.00000000            -            -           -            -             -             -              -
412600   P   DANIEL, JEAN 1                   TX                    -            -           4,325           1,732           2,593       0.00000000            -            -           -            -             -           1,732            -
412800   P   DEWITT GAS UNIT 1                TX                    -            -             355             386             (31)      0.00000000            -            -           -            -             -             386            -
413000   P   O B FRANKLIN B 7 & 8             TX                    -            -          (3,222)            -            (3,222)      0.00000000            -            -           -            -             -             -              -
413100   P   O'BRIEN 9-2                      OK                    -            -            (127)            250            (377)      0.00000000            -            -           -            -             -             250            -
413200   P   FRITSCH UNIT 1                   TX                    -            -           1,731             179           1,553       0.00000000            -            -           -            -             -             179            -
413400   P   FULLERTON/SAN ANDRES/UNIT        TX                    -            -         (12,791)         22,957         (35,748)      0.00000000            -            -           -            -             -          22,957            -
413401   P   FULLERTON S A UNIT #111-112      TX                    -            -                2            -                  2      0.00000000            -            -           -            -             -             -              -
413402   P   FULLERTON S A UNIT #048          TX                    -            -                2            -                  2      0.00000000            -            -           -            -             -             -              -
413403   P   FULLERTON S A UNIT #049          TX                    -            -               (1)           -                 (1)     0.00000000            -            -           -            -             -             -              -
413404   P   LOGSDON D#26 UNIT TR5            TX                    -            -               63              16              47      0.00000000            -            -           -            -             -               16           -
413405   P   KM FSAU #31 TR 004               TX                    -            -             (85)            -               (85)      0.00000000            -            -           -            -             -             -              -
413406   P   KM FSAU #11 TR 003               TX                    -            -            (157)            -              (157)      0.00000000            -            -           -            -             -             -              -
413407   P   SCARBOROUGH C 005 10             TX                    -            -                5               5            -         0.00000000            -            -           -            -             -                5           -
413408   P   SCARBOROUGH C 005 11             TX                    -            -               51              22              30      0.00000000            -            -           -            -             -               22           -
413409   P   SCARBOROUGH C13 UT T             TX                    -            -               91              43              48      0.00000000            -            -           -            -             -               43           -
413410   P   LOGSDON D #27 TR 5               TX                    -            -             144               43            101       0.00000000            -            -           -            -             -               43           -
413600   P   GENINI 33-1                      TX                    -            -            (407)            -              (407)      0.00000000            -            -           -            -             -             -              -
413800   P   GENINI 37-1X                     TX                    -            -          11,317           2,169           9,148       0.00000000            -            -           -            -             -           2,169            -
414000   P   GENINI 38-1                      TX                    -            -           1,290             418             871       0.00000000            -            -           -            -             -             418            -
414200   P   GIBSON 1                         TX                    -            -          25,884          10,485          15,398       0.00000000            -            -           -            -             -          10,485            -
414400   P   GOLDSMITH -CUMMINS DEEP          TX                    -            -          19,168          13,685           5,482       0.00000000            -            -           -            -             -          13,685            -
414401   P   GCDU 389 (GOLDSMITH-CUMMINS)     TX                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
414402   P   GCDU 392 (GOLDSMITH-CUMMINS)     TX                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
414600   P   GRAHAM 471 #1                    TX                    -            -           2,204           1,143           1,061       0.00000000            -            -           -            -             -           1,143            -
414800   P   HNG FEE 57 2                     TX                    -            -          (3,444)            -            (3,444)      0.00000000            -            -           -            -             -             -              -
415000   P   O HAYS 1                         TX                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
415200   P   HENDERSON 1                      TX                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
                                                                                  Case: 20-13664                          Doc: 57-2                         Filed: 12/02/20                       Page: 120 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule                                                                                  (15,131.68) Negative IDC
             December 31, 2019                                                                                            2,415,335.63   Positive IDC
                                                                          -               -         -                 -            -                    -
                                                          Oil, Gas & Liquid                                                                                   Allocated    Dry Hole     Net Income       % of Gross       % of Net     Statutory        AMT            AMT       Beginning
 Well#                       Well Name            State        Sales          Total GPT       LOE         Other Deducts    IDC              Depreciation      Overhead      Costs     Before Depletion    Income          Income       Depletion     Depreciation   Adjustment   Reserves


                                                                11,009,719        544,088     2,620,672       2,758,518   2,400,204               803,197      3,664,383        -         (1,781,344)         1,651,717    1,660,819       876,382        803,197            -    32,909,863
415400   P   HESTER, CARL T 1                TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
415600   P   HINTON-WRIGHT UNIT              TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
415800   P   HUFF UNIT 1                     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
416000   P   I R T STATE 1                   TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
416200   P   INGRAM 1                        TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
416400   P   INGRAM 2                        TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
416600   P   JOHNSTON, CLAY A 1, 2           TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
416800   P   JONES OIL UNIT (NOT CANAAN'S)   TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
417000   P   KELLISON UNIT 1                 TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
417200   P   WILLIAM H LANE GAS UNIT 3       TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
417400   P   LASATER, R M 1                  TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
417600   P   LOCKRIDGE, I P 1                TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
417800   P   LONG, ELL 12 & 13               TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
417801   P   LONG, ELL 12                    TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
417802   P   LONG, ELL 13                    TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
418400   P   MAHLER 1-107 & MAHLER 2         TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
418401   P   MAHLER 1-107                    TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
418402   P   MAHLER 2                        TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
418600   P   MARLO-CONNELL 1,4               TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
418800   P   MARY JANE 1                     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
419000   P   MCALISTER -F-                   TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
419200   P   MCALISTER, O H -A-              TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
419400   P   MCALISTER OH C2                 TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
419600   P   MCENTIRE C 1                    TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
419800   P   MORRISON, H B 1                 TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
420000   P   MUELLER, LORENZ 1A              TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
420200   P   MYRTLE D (AP0)                  TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
420400   P   NANCY                           TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
420600   P   NEAL 38-1                       TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
420800   P   NEEL                            TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
421000   P   NEEL UNIT 1                     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
421200   P   NORTH MINERAL COMPRESSOR        TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
421400   P   ORTIZ 1                         TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
421600   P   PALMER, J M SHALLOW             TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
421800   P   PINCHBACK C 1                   TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
422000   P   PITTMAN, E N (GAS UNIT 2 1)     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
422200   P   PRESTRIEDGE 1 (BPO) N/C W/O     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
422400   P   PRUITT GAS UNIT 1               TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
422600   P   RASOR, J F 1-10                 TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
422800   P   REKLAW GAS UNIT 3-3 BPO N/C     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
423000   P   REUTER 1                        TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
423200   P   RHONDA -K-                      TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
423400   P   ROLAND, ARTHUR                  TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
423600   P   ROMONE UNIT 1                   TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
423800   P   PEARL RUSHING                   TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
424000   P   SEARCY, W. D. GU #1             TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
424200   P   SEARCY GAS UNIT 2               TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
424400   P   SEARCY GAS UNIT 3               TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
424600   P   SEARCY GAS UNIT 4               TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
424800   P   SEARCY GAS UNIT 5               TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
425000   P   SEARCY GAS UNIT 6               TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
425200   P   SEARCY GAS UNIT 7               TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
425400   P   SEARCY GAS UNIT 8               TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
425600   P   SEARCY GAS UNIT 9               TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
425700   P   SEARCY GAS UNIT 11              TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
425800   P   SHAMBURGER LAKE UNIT            TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
426000   P   SMITH B-1                       TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
426200   P   SORGE B-1 BPO N/C               TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
426400   P   SOUTH TX CHILDRENS HOME 1       TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
426600   P   SOUTH TX CHILDRENS HOME 2 N/C   TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
426800   P   SOUTH TX SCRUBBER (FACILITY)    TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
427000   P   SOUTHERN UNIT                   TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
427200   P   SPARKMAN, PORTER 1              TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
427400   P   PORTER SPARKMAN SWD             TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
427600   P   SUGG, ELA C 1, 2, 3, 4, 5 & 6   TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
427601   P   SUGG, ELLA C 1                  TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
427602   P   SUGG, ELLA C 2                  TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
427603   P   SUGG, ELLA C 3                  TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
427604   P   SUGG, ELA 4                     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
427605   P   SUGG, ELA C 5 & 6               TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
427800   P   TAYLOR, D R HEIRS 1 GAS UNIT    TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
428000   P   STATE OF TEXAS DP               TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
428001   P   STATE OF TEXAS DP 3             TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
428002   P   STATE OF TEXAS DP 4             TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
                                                                               Case: 20-13664                       Doc: 57-2                  Filed: 12/02/20                    Page: 121 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule
             December 31, 2019


                                                          Current Year   Ending         Cost or      A/Depletion      Undepleted        Cost          Cost        Cost Depl    Adj Cost    Allowable    Non-Excess    A/Depletion     Exess IDC
 Well#                       Well Name            State    Production    Reserves     Other Basis      at BOY           Cost        Depletion Rate   Depletion    Adjustment   Depletion   Depletion     Depletion      at EOY       Per Property


                                                             4,700,768   28,209,095   143,668,322     98,034,417      45,633,905                      2,494,972          -     2,494,971    3,268,362     2,514,197   100,548,614      1,586,907
100000
415400   P   HESTER, CARL T 1                TX                    -            -          49,922         17,980          31,943      0.00000000            -            -           -            -             -          17,980            -
415600   P   HINTON-WRIGHT UNIT              TX                    -            -           2,671          2,027             644      0.00000000            -            -           -            -             -           2,027            -
415800   P   HUFF UNIT 1                     TX                    -            -          57,608         34,394          23,214      0.00000000            -            -           -            -             -          34,394            -
416000   P   I R T STATE 1                   TX                    -            -           5,366          1,306           4,061      0.00000000            -            -           -            -             -           1,306            -
416200   P   INGRAM 1                        TX                    -            -               6            -                 6      0.00000000            -            -           -            -             -             -              -
416400   P   INGRAM 2                        TX                    -            -               6            -                 6      0.00000000            -            -           -            -             -             -              -
416600   P   JOHNSTON, CLAY A 1, 2           TX                    -            -           1,645            758             887      0.00000000            -            -           -            -             -             758            -
416800   P   JONES OIL UNIT (NOT CANAAN'S)   TX                    -            -          17,263            -            17,263      0.00000000            -            -           -            -             -             -              -
417000   P   KELLISON UNIT 1                 TX                    -            -              (5)           -                (5)     0.00000000            -            -           -            -             -             -              -
417200   P   WILLIAM H LANE GAS UNIT 3       TX                    -            -             (52)             80           (132)     0.00000000            -            -           -            -             -               80           -
417400   P   LASATER, R M 1                  TX                    -            -           7,582          2,064           5,518      0.00000000            -            -           -            -             -           2,064            -
417600   P   LOCKRIDGE, I P 1                TX                    -            -          64,033         19,469          44,564      0.00000000            -            -           -            -             -          19,469            -
417800   P   LONG, ELL 12 & 13               TX                    -            -             (25)           -               (25)     0.00000000            -            -           -            -             -             -              -
417801   P   LONG, ELL 12                    TX                    -            -               6            -                 6      0.00000000            -            -           -            -             -             -              -
417802   P   LONG, ELL 13                    TX                    -            -               6            -                 6      0.00000000            -            -           -            -             -             -              -
418400   P   MAHLER 1-107 & MAHLER 2         TX                    -            -            (273)           -              (273)     0.00000000            -            -           -            -             -             -              -
418401   P   MAHLER 1-107                    TX                    -            -            (310)           -              (310)     0.00000000            -            -           -            -             -             -              -
418402   P   MAHLER 2                        TX                    -            -               6            -                 6      0.00000000            -            -           -            -             -             -              -
418600   P   MARLO-CONNELL 1,4               TX                    -            -          (1,654)           -            (1,654)     0.00000000            -            -           -            -             -             -              -
418800   P   MARY JANE 1                     TX                    -            -               6            -                 6      0.00000000            -            -           -            -             -             -              -
419000   P   MCALISTER -F-                   TX                    -            -             934            338             596      0.00000000            -            -           -            -             -             338            -
419200   P   MCALISTER, O H -A-              TX                    -            -           2,156            164           1,992      0.00000000            -            -           -            -             -             164            -
419400   P   MCALISTER OH C2                 TX                    -            -          (1,529)           -            (1,529)     0.00000000            -            -           -            -             -             -              -
419600   P   MCENTIRE C 1                    TX                    -            -           7,645            371           7,274      0.00000000            -            -           -            -             -             371            -
419800   P   MORRISON, H B 1                 TX                    -            -          70,343         16,571          53,771      0.00000000            -            -           -            -             -          16,571            -
420000   P   MUELLER, LORENZ 1A              TX                    -            -           4,802          2,500           2,301      0.00000000            -            -           -            -             -           2,500            -
420200   P   MYRTLE D (AP0)                  TX                    -            -              79            -                79      0.00000000            -            -           -            -             -             -              -
420400   P   NANCY                           TX                    -            -          13,876         13,498             378      0.00000000            -            -           -            -             -          13,498            -
420600   P   NEAL 38-1                       TX                    -            -             183            364            (181)     0.00000000            -            -           -            -             -             364            -
420800   P   NEEL                            TX                    -            -          55,879         12,840          43,039      0.00000000            -            -           -            -             -          12,840            -
421000   P   NEEL UNIT 1                     TX                    -            -               5            -                 5      0.00000000            -            -           -            -             -             -              -
421200   P   NORTH MINERAL COMPRESSOR        TX                    -            -               6            -                 6      0.00000000            -            -           -            -             -             -              -
421400   P   ORTIZ 1                         TX                    -            -          69,560         34,813          34,747      0.00000000            -            -           -            -             -          34,813            -
421600   P   PALMER, J M SHALLOW             TX                    -            -               6            -                 6      0.00000000            -            -           -            -             -             -              -
421800   P   PINCHBACK C 1                   TX                    -            -          12,762          9,485           3,277      0.00000000            -            -           -            -             -           9,485            -
422000   P   PITTMAN, E N (GAS UNIT 2 1)     TX                    -            -          18,395          2,280          16,116      0.00000000            -            -           -            -             -           2,280            -
422200   P   PRESTRIEDGE 1 (BPO) N/C W/O     TX                    -            -          (4,818)             71         (4,889)     0.00000000            -            -           -            -             -               71           -
422400   P   PRUITT GAS UNIT 1               TX                    -            -          (4,997)           -            (4,997)     0.00000000            -            -           -            -             -             -              -
422600   P   RASOR, J F 1-10                 TX                    -            -           4,768          3,892             875      0.00000000            -            -           -            -             -           3,892            -
422800   P   REKLAW GAS UNIT 3-3 BPO N/C     TX                    -            -               5            -                 5      0.00000000            -            -           -            -             -             -              -
423000   P   REUTER 1                        TX                    -            -           7,730          3,383           4,347      0.00000000            -            -           -            -             -           3,383            -
423200   P   RHONDA -K-                      TX                    -            -          35,931         14,421          21,510      0.00000000            -            -           -            -             -          14,421            -
423400   P   ROLAND, ARTHUR                  TX                    -            -               6            -                 6      0.00000000            -            -           -            -             -             -              -
423600   P   ROMONE UNIT 1                   TX                    -            -           4,466            925           3,541      0.00000000            -            -           -            -             -             925            -
423800   P   PEARL RUSHING                   TX                    -            -          38,238          6,697          31,541      0.00000000            -            -           -            -             -           6,697            -
424000   P   SEARCY, W. D. GU #1             TX                    -            -          73,876         26,924          46,952      0.00000000            -            -           -            -             -          26,924            -
424200   P   SEARCY GAS UNIT 2               TX                    -            -          24,522          4,507          20,015      0.00000000            -            -           -            -             -           4,507            -
424400   P   SEARCY GAS UNIT 3               TX                    -            -          19,111          4,213          14,898      0.00000000            -            -           -            -             -           4,213            -
424600   P   SEARCY GAS UNIT 4               TX                    -            -          18,082          6,112          11,970      0.00000000            -            -           -            -             -           6,112            -
424800   P   SEARCY GAS UNIT 5               TX                    -            -          28,566          6,034          22,532      0.00000000            -            -           -            -             -           6,034            -
425000   P   SEARCY GAS UNIT 6               TX                    -            -          21,153          3,070          18,083      0.00000000            -            -           -            -             -           3,070            -
425200   P   SEARCY GAS UNIT 7               TX                    -            -          14,955          6,769           8,186      0.00000000            -            -           -            -             -           6,769            -
425400   P   SEARCY GAS UNIT 8               TX                    -            -          23,411          7,016          16,395      0.00000000            -            -           -            -             -           7,016            -
425600   P   SEARCY GAS UNIT 9               TX                    -            -          45,554         16,008          29,546      0.00000000            -            -           -            -             -          16,008            -
425700   P   SEARCY GAS UNIT 11              TX                    -            -         (29,415)           -           (29,415)     0.00000000            -            -           -            -             -             -              -
425800   P   SHAMBURGER LAKE UNIT            TX                    -            -          (8,534)         5,008         (13,543)     0.00000000            -            -           -            -             -           5,008            -
426000   P   SMITH B-1                       TX                    -            -          (3,054)           -            (3,054)     0.00000000            -            -           -            -             -             -              -
426200   P   SORGE B-1 BPO N/C               TX                    -            -          (1,840)           -            (1,840)     0.00000000            -            -           -            -             -             -              -
426400   P   SOUTH TX CHILDRENS HOME 1       TX                    -            -             252            -               252      0.00000000            -            -           -            -             -             -              -
426600   P   SOUTH TX CHILDRENS HOME 2 N/C   TX                    -            -             299            -               299      0.00000000            -            -           -            -             -             -              -
426800   P   SOUTH TX SCRUBBER (FACILITY)    TX                    -            -              38            -                38      0.00000000            -            -           -            -             -             -              -
427000   P   SOUTHERN UNIT                   TX                    -            -            (656)           356          (1,012)     0.00000000            -            -           -            -             -             356            -
427200   P   SPARKMAN, PORTER 1              TX                    -            -             136            130               6      0.00000000            -            -           -            -             -             130            -
427400   P   PORTER SPARKMAN SWD             TX                    -            -             293            -               293      0.00000000            -            -           -            -             -             -              -
427600   P   SUGG, ELA C 1, 2, 3, 4, 5 & 6   TX                    -            -         (22,305)         1,869         (24,174)     0.00000000            -            -           -            -             -           1,869            -
427601   P   SUGG, ELLA C 1                  TX                    -            -               6            -                 6      0.00000000            -            -           -            -             -             -              -
427602   P   SUGG, ELLA C 2                  TX                    -            -             200            192               8      0.00000000            -            -           -            -             -             192            -
427603   P   SUGG, ELLA C 3                  TX                    -            -            (313)           -              (313)     0.00000000            -            -           -            -             -             -              -
427604   P   SUGG, ELA 4                     TX                    -            -             (54)           -               (54)     0.00000000            -            -           -            -             -             -              -
427605   P   SUGG, ELA C 5 & 6               TX                    -            -           1,582          1,172             410      0.00000000            -            -           -            -             -           1,172            -
427800   P   TAYLOR, D R HEIRS 1 GAS UNIT    TX                    -            -           1,020            -             1,020      0.00000000            -            -           -            -             -             -              -
428000   P   STATE OF TEXAS DP               TX                    -            -          (1,363)           418          (1,781)     0.00000000            -            -           -            -             -             418            -
428001   P   STATE OF TEXAS DP 3             TX                    -            -          30,278         29,597             680      0.00000000            -            -           -            -             -          29,597            -
428002   P   STATE OF TEXAS DP 4             TX                    -            -          15,500         15,094             406      0.00000000            -            -           -            -             -          15,094            -
                                                                                  Case: 20-13664                          Doc: 57-2                         Filed: 12/02/20                       Page: 122 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule                                                                                  (15,131.68) Negative IDC
             December 31, 2019                                                                                            2,415,335.63   Positive IDC
                                                                          -               -         -                 -            -                    -
                                                          Oil, Gas & Liquid                                                                                   Allocated    Dry Hole     Net Income       % of Gross       % of Net     Statutory        AMT            AMT       Beginning
 Well#                        Well Name           State        Sales          Total GPT       LOE         Other Deducts    IDC              Depreciation      Overhead      Costs     Before Depletion    Income          Income       Depletion     Depreciation   Adjustment   Reserves


                                                                11,009,719        544,088     2,620,672       2,758,518   2,400,204               803,197      3,664,383        -         (1,781,344)         1,651,717    1,660,819       876,382        803,197            -    32,909,863
428003   P   STATE OF TEXAS DP 5             TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
428200   P   TEXAS COMPANY UNIT              TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
428400   P   TRIPPET, HH                     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
428600   P   TUBB, J B 2                     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
428800   P   UNIVERSITY A33 & B33 (P&A)      TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
429000   P   UNIVERSITY 13-1                 TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
429200   P   UNIVERSITY - 24-1 (P&A)         TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
429400   P   PHILLIPS UNIVERSITY 28-B 5      TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
429600   P   UNIVERSITY 29- 2                TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
429800   P   UNIVERSITY 29-B 2 & 3 (P&A)     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
430000   P   UNIVERSITY A 1 THRU 7           TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
430200   P   UNIVERSITY C 10                 TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
430400   P   UNIVERSITY C 18                 TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
430600   P   UNIVERSITY C 147                TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
430800   P   UNIVERSITY C 163                TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
431000   P   UNIVERSITY C 175                TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
431200   P   UNIVERSITY H2, H3               TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
431400   P   UNIVERSITY L 1 & 2 (INACTIVE)   TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
431600   P   UNIVERSITY LANDRUM              TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
431800   P   WALTON 1, 2, 3                  TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
432000   P   WARE, GW D-1                    TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
432200   P   WEISSE ET AL 1                  TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
432400   P   WIMBERLY-BRYAN 3 BPO N/C        TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
432600   P   WINTERBOTHAM 1-3                TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
433000   P   WINTERBOTHAM B 3-3, 4-3, 5-3    TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
433001   P   WINTERBOTHAM B 3-3              TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
433002   P   WINTERBOTHAM B 4-3              TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
433003   P   WINTERBOTHAM B 5-3              TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
433200   P   WINTERBOTHAM C 2-1              TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
433400   P   WINTERBOTHAM D 2-2              TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
433600   P   WRIGHT MATERIALS INC UNIT 1     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
433800   P   XIT UNIT                        TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
434000   P   ZYBACH 1                        TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
434200   P   EDNA UNIT 1-H (BPO)             TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
434400   P   COCKE & GOODRICH UNIT 1         TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
434600   P   CEDAR SPRINGS GAS UNIT 5-2      TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
434800   P   CONNELL C SWD                   TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
435000   P   BIG JIM BPO N/C                 TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
435200   P   SAYLORS, MAUDE                  TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
435400   P   CULLEN EST 2 W3                 TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
435600   P   CULLEN 2A BPO                   TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
435800   P   CULLEN UNIT 5 (P&A)             TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
436000   P   CULLEN UNIT 1-3                 TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
436100   P   WADI FEDERAL 9-1                NM                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
436200   P   WALKER 1                        TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
436400   P   CULLEN UNIT 2-4 (APO)           TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
436600   P   WALKER 4                        TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
436800   P   WALKER 2 SWD                    TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
437000   P   SPEAKS AREA PIPELINE            TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
437200   P   SPEAKS AREA FACILITIES          TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
437400   P   CROCKETT A                      TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
437600   P   CROCKETT A 16                   TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
437800   P   CROCKETT A 2R                   TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
438400   P   PEDEN, J A                      TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
438600   P   PEDEN, J A 'B'                  TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
438800   P   HOLLY #3 (AKA M E HOLLEY)       TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
439000   P   CROCKETT STATE LEASE            TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
439200   P   COX G-1                         TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
439400   P   ISSAC ARNOLD 1                  TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
439600   P   CONOCO WRIGHT MTRLS INC 1 N/C   TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
439800   P   FROMME, ED ET AL 2              TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
440000   P   FROMME SECTION 106              TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
440200   P   MARRS MCLEAN 1                  TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
440400   P   WESTLAND-MONCRIEF UT SUMRY      TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
440600   P   FORREST AVANT 34-1              TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
440800   P   FORREST AVANT 40-1              TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
441000   P   NELL HARRISON 14-1              TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
441200   P   NELL HARRISON 26-1              TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
441400   P   NELL HARRISON 28-1A             TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
441600   P   SHOWMAN, EMMA 23 1              TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
441800   P   COX F-4                         TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
442000   P   LOVELADY-COX 1                  TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
442200   P   WARE 57-1                       TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
442400   P   SHINER HEIRS 8                  TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
                                                                               Case: 20-13664                       Doc: 57-2                   Filed: 12/02/20                    Page: 123 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule
             December 31, 2019


                                                          Current Year   Ending         Cost or      A/Depletion      Undepleted         Cost          Cost        Cost Depl    Adj Cost    Allowable    Non-Excess    A/Depletion     Exess IDC
 Well#                        Well Name           State    Production    Reserves     Other Basis      at BOY           Cost         Depletion Rate   Depletion    Adjustment   Depletion   Depletion     Depletion      at EOY       Per Property


                                                             4,700,768   28,209,095   143,668,322     98,034,417      45,633,905                       2,494,972          -     2,494,971    3,268,362     2,514,197   100,548,614      1,586,907
100000
428003   P   STATE OF TEXAS DP 5             TX                    -            -             609            176             433       0.00000000            -            -           -            -             -             176            -
428200   P   TEXAS COMPANY UNIT              TX                    -            -          16,318            902          15,415       0.00000000            -            -           -            -             -             902            -
428400   P   TRIPPET, HH                     TX                    -            -          (7,041)             24         (7,065)      0.00000000            -            -           -            -             -               24           -
428600   P   TUBB, J B 2                     TX                    -            -           2,178          4,017          (1,839)      0.00000000            -            -           -            -             -           4,017            -
428800   P   UNIVERSITY A33 & B33 (P&A)      TX                    -            -              16            -                 16      0.00000000            -            -           -            -             -             -              -
429000   P   UNIVERSITY 13-1                 TX                    -            -          19,745          9,027          10,718       0.00000000            -            -           -            -             -           9,027            -
429200   P   UNIVERSITY - 24-1 (P&A)         TX                    -            -               5            -                  5      0.00000000            -            -           -            -             -             -              -
429400   P   PHILLIPS UNIVERSITY 28-B 5      TX                    -            -         (26,846)             59        (26,905)      0.00000000            -            -           -            -             -               59           -
429600   P   UNIVERSITY 29- 2                TX                    -            -            (874)           -              (874)      0.00000000            -            -           -            -             -             -              -
429800   P   UNIVERSITY 29-B 2 & 3 (P&A)     TX                    -            -               5            -                  5      0.00000000            -            -           -            -             -             -              -
430000   P   UNIVERSITY A 1 THRU 7           TX                    -            -           7,742          5,817           1,925       0.00000000            -            -           -            -             -           5,817            -
430200   P   UNIVERSITY C 10                 TX                    -            -               6            -                  6      0.00000000            -            -           -            -             -             -              -
430400   P   UNIVERSITY C 18                 TX                    -            -               6            -                  6      0.00000000            -            -           -            -             -             -              -
430600   P   UNIVERSITY C 147                TX                    -            -               6            -                  6      0.00000000            -            -           -            -             -             -              -
430800   P   UNIVERSITY C 163                TX                    -            -               6            -                  6      0.00000000            -            -           -            -             -             -              -
431000   P   UNIVERSITY C 175                TX                    -            -               6            -                  6      0.00000000            -            -           -            -             -             -              -
431200   P   UNIVERSITY H2, H3               TX                    -            -           4,308            390           3,918       0.00000000            -            -           -            -             -             390            -
431400   P   UNIVERSITY L 1 & 2 (INACTIVE)   TX                    -            -              91              13              78      0.00000000            -            -           -            -             -               13           -
431600   P   UNIVERSITY LANDRUM              TX                    -            -          (9,019)        10,335         (19,354)      0.00000000            -            -           -            -             -          10,335            -
431800   P   WALTON 1, 2, 3                  TX                    -            -         (12,500)           852         (13,351)      0.00000000            -            -           -            -             -             852            -
432000   P   WARE, GW D-1                    TX                    -            -          73,786         25,644          48,142       0.00000000            -            -           -            -             -          25,644            -
432200   P   WEISSE ET AL 1                  TX                    -            -               6            -                  6      0.00000000            -            -           -            -             -             -              -
432400   P   WIMBERLY-BRYAN 3 BPO N/C        TX                    -            -          13,295          1,076          12,218       0.00000000            -            -           -            -             -           1,076            -
432600   P   WINTERBOTHAM 1-3                TX                    -            -          11,756          3,098           8,657       0.00000000            -            -           -            -             -           3,098            -
433000   P   WINTERBOTHAM B 3-3, 4-3, 5-3    TX                    -            -           3,190          4,265          (1,075)      0.00000000            -            -           -            -             -           4,265            -
433001   P   WINTERBOTHAM B 3-3              TX                    -            -            (254)           -              (254)      0.00000000            -            -           -            -             -             -              -
433002   P   WINTERBOTHAM B 4-3              TX                    -            -             (44)           -               (44)      0.00000000            -            -           -            -             -             -              -
433003   P   WINTERBOTHAM B 5-3              TX                    -            -               0            -                  0      0.00000000            -            -           -            -             -             -              -
433200   P   WINTERBOTHAM C 2-1              TX                    -            -             193            187                6      0.00000000            -            -           -            -             -             187            -
433400   P   WINTERBOTHAM D 2-2              TX                    -            -              58            -                 58      0.00000000            -            -           -            -             -             -              -
433600   P   WRIGHT MATERIALS INC UNIT 1     TX                    -            -         (20,119)           -           (20,119)      0.00000000            -            -           -            -             -             -              -
433800   P   XIT UNIT                        TX                    -            -          (8,777)        13,854         (22,631)      0.00000000            -            -           -            -             -          13,854            -
434000   P   ZYBACH 1                        TX                    -            -           5,484          1,674           3,810       0.00000000            -            -           -            -             -           1,674            -
434200   P   EDNA UNIT 1-H (BPO)             TX                    -            -           8,788          2,025           6,763       0.00000000            -            -           -            -             -           2,025            -
434400   P   COCKE & GOODRICH UNIT 1         TX                    -            -         296,553        100,210         196,343       0.00000000            -            -           -            -             -         100,210            -
434600   P   CEDAR SPRINGS GAS UNIT 5-2      TX                    -            -          14,479         18,462          (3,982)      0.00000000            -            -           -            -             -          18,462            -
434800   P   CONNELL C SWD                   TX                    -            -            (170)           -              (170)      0.00000000            -            -           -            -             -             -              -
435000   P   BIG JIM BPO N/C                 TX                    -            -            (993)           -              (993)      0.00000000            -            -           -            -             -             -              -
435200   P   SAYLORS, MAUDE                  TX                    -            -          (6,532)         3,387          (9,919)      0.00000000            -            -           -            -             -           3,387            -
435400   P   CULLEN EST 2 W3                 TX                    -            -            (138)           -              (138)      0.00000000            -            -           -            -             -             -              -
435600   P   CULLEN 2A BPO                   TX                    -            -               6            -                  6      0.00000000            -            -           -            -             -             -              -
435800   P   CULLEN UNIT 5 (P&A)             TX                    -            -          (1,009)           -            (1,009)      0.00000000            -            -           -            -             -             -              -
436000   P   CULLEN UNIT 1-3                 TX                    -            -          74,236         43,094          31,142       0.00000000            -            -           -            -             -          43,094            -
436100   P   WADI FEDERAL 9-1                NM                    -            -            (912)           -              (912)      0.00000000            -            -           -            -             -             -              -
436200   P   WALKER 1                        TX                    -            -            (411)           228            (639)      0.00000000            -            -           -            -             -             228            -
436400   P   CULLEN UNIT 2-4 (APO)           TX                    -            -          65,032         62,472           2,560       0.00000000            -            -           -            -             -          62,472            -
436600   P   WALKER 4                        TX                    -            -             253          1,621          (1,368)      0.00000000            -            -           -            -             -           1,621            -
436800   P   WALKER 2 SWD                    TX                    -            -              47            -                 47      0.00000000            -            -           -            -             -             -              -
437000   P   SPEAKS AREA PIPELINE            TX                    -            -             400            400             -         0.00000000            -            -           -            -             -             400            -
437200   P   SPEAKS AREA FACILITIES          TX                    -            -              (2)           -                 (2)     0.00000000            -            -           -            -             -             -              -
437400   P   CROCKETT A                      TX                    -            -          30,325         27,938           2,386       0.00000000            -            -           -            -             -          27,938            -
437600   P   CROCKETT A 16                   TX                    -            -           4,900            408           4,492       0.00000000            -            -           -            -             -             408            -
437800   P   CROCKETT A 2R                   TX                    -            -          26,581          7,574          19,007       0.00000000            -            -           -            -             -           7,574            -
438400   P   PEDEN, J A                      TX                    -            -               6            -                  6      0.00000000            -            -           -            -             -             -              -
438600   P   PEDEN, J A 'B'                  TX                    -            -               4            -                  4      0.00000000            -            -           -            -             -             -              -
438800   P   HOLLY #3 (AKA M E HOLLEY)       TX                    -            -         (18,762)        12,888         (31,650)      0.00000000            -            -           -            -             -          12,888            -
439000   P   CROCKETT STATE LEASE            TX                    -            -          12,085          3,480           8,605       0.00000000            -            -           -            -             -           3,480            -
439200   P   COX G-1                         TX                    -            -             260              53            207       0.00000000            -            -           -            -             -               53           -
439400   P   ISSAC ARNOLD 1                  TX                    -            -               6            -                  6      0.00000000            -            -           -            -             -             -              -
439600   P   CONOCO WRIGHT MTRLS INC 1 N/C   TX                    -            -         261,008            -           261,008       0.00000000            -            -           -            -             -             -              -
439800   P   FROMME, ED ET AL 2              TX                    -            -         (28,804)         4,142         (32,946)      0.00000000            -            -           -            -             -           4,142            -
440000   P   FROMME SECTION 106              TX                    -            -          13,743          1,258          12,484       0.00000000            -            -           -            -             -           1,258            -
440200   P   MARRS MCLEAN 1                  TX                    -            -           4,527          6,387          (1,859)      0.00000000            -            -           -            -             -           6,387            -
440400   P   WESTLAND-MONCRIEF UT SUMRY      TX                    -            -         518,781        128,351         390,430       0.00000000            -            -           -            -             -         128,351            -
440600   P   FORREST AVANT 34-1              TX                    -            -           2,090          2,227            (138)      0.00000000            -            -           -            -             -           2,227            -
440800   P   FORREST AVANT 40-1              TX                    -            -           1,667            398           1,269       0.00000000            -            -           -            -             -             398            -
441000   P   NELL HARRISON 14-1              TX                    -            -             805            110             694       0.00000000            -            -           -            -             -             110            -
441200   P   NELL HARRISON 26-1              TX                    -            -             744              98            646       0.00000000            -            -           -            -             -               98           -
441400   P   NELL HARRISON 28-1A             TX                    -            -           3,875          1,468           2,407       0.00000000            -            -           -            -             -           1,468            -
441600   P   SHOWMAN, EMMA 23 1              TX                    -            -          14,631         21,004          (6,373)      0.00000000            -            -           -            -             -          21,004            -
441800   P   COX F-4                         TX                    -            -           1,258          3,012          (1,754)      0.00000000            -            -           -            -             -           3,012            -
442000   P   LOVELADY-COX 1                  TX                    -            -             616            616             -         0.00000000            -            -           -            -             -             616            -
442200   P   WARE 57-1                       TX                    -            -               6            -                  6      0.00000000            -            -           -            -             -             -              -
442400   P   SHINER HEIRS 8                  TX                    -            -               6            -                  6      0.00000000            -            -           -            -             -             -              -
                                                                                  Case: 20-13664                          Doc: 57-2                         Filed: 12/02/20                       Page: 124 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule                                                                                  (15,131.68) Negative IDC
             December 31, 2019                                                                                            2,415,335.63   Positive IDC
                                                                          -               -         -                 -            -                    -
                                                          Oil, Gas & Liquid                                                                                   Allocated    Dry Hole     Net Income       % of Gross       % of Net     Statutory        AMT            AMT       Beginning
 Well#                      Well Name             State        Sales          Total GPT       LOE         Other Deducts    IDC              Depreciation      Overhead      Costs     Before Depletion    Income          Income       Depletion     Depreciation   Adjustment   Reserves


                                                                11,009,719        544,088     2,620,672       2,758,518   2,400,204               803,197      3,664,383        -         (1,781,344)         1,651,717    1,660,819       876,382        803,197            -    32,909,863
442600   P   WALDEN, R C                     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
442800   P   THOMPSON-SAWER PUBLIC LIB 1     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
443000   P   CHANCE HEIRS BPO N/C            TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
443200   P   NEAL, J M ESTATE 1 SWD          TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
443400   P   ADAMS, H K                      TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
443600   P   W J MCMINN 1                    TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
443800   P   GENINI 38-2                     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
444000   P   BEAN 2                          TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
444400   P   TXL SOUTH UNIT                  TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
444600   P   GENINI 33-3                     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
444800   P   GENINI 37-3                     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
445000   P   GENINI 37-4                     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
445200   P   HEINRICH HEIRS 1                TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
445400   P   EDC POWDERHORN RANCH 1          TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
445600   P   C W EDWARDS ET AL (4 WELLS)     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
445800   P   EVA MAE UNIT                    TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
446000   P   E W HARRIS                      TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
446200   P   MOBIL MILLS 40-1-NOT ACQUIRED   TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
446400   P   ORSON 1                         TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
446600   P   PIKE'S PEAK SYSTEM PIPELINE     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
446800   P   FEINBERG                        TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
447000   P   VICKERS-LISD 1                  TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
447200   P   OLMITOS GAS UNIT 1              TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
447400   P   NOE, H H                        TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
447600   P   C C NELSON                      TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
447800   P   GENINI 33-5                     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
448000   P   GENINI 37-5                     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
448200   P   CEDAR SPRINGS GAS UNIT 5-4      TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
448400   P   GENINI 33-6                     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
448600   P   PITTMAN. MAUDE                  TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
448800   P   ESPER DOME LEASE & SEISMIC      TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
449000   P   GENINI 33-8                     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
449200   P   GENINI 33-7                     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
449400   P   BRONAUGH 1                      TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
449600   P   PENN GRIFFITH GAS SYSTEM        TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
449800   P   GENINI 37-2                     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
450000   P   BETHEL PROSPECT                 TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
450200   P   REKLAW GAS UNIT 3-5             TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
450400   P   GENINI 38-3                     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
450600   P   GENINI 38-4                     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
450800   P   GENINI 38-5                     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
451000   P   GENINI 37-6                     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
451200   P   GENINI 33-9                     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
451400   P   HUFF 2-16                       TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
451600   P   REKLAW GAS UNIT 3-6             TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
451800   P   REKLAW GAS UNIT 3-4             TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
452000   P   GENINI 37-7                     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
452200   P   GENINI 38-6                     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
452400   P   HURLEY 1                        TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
452600   P   REKLAW GAS UNIT 3-7             TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
452800   P   REKLAW GAS UNIT 3-8             TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
453000   P   OLD OCEAN, NE PROSPECT          TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
453200   P   TRIPPETT, H H 1-A BPO N/C       TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
453400   P   TAYLOR, D R HEIRS 4             TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
453600   P   ALEXANDER RANCH 2-7- PREF RTS   TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
453800   P   REKLAW GAS UNIT 3-9             TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
454000   P   ATRELLE A 1                     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
454200   P   MYRTLE A                        TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
454400   P   SOUTH TX CHILDRENS HOME 3       TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
454600   P   GENINI 37-8                     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
454800   P   GENINI 38-7                     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
455000   P   ULRICH NORTH PROSPECT           TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
455200   P   TAYLOR, D R HEIRS 5             TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
455400   P   REKLAW GAS UNIT 3-11            TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
455600   P   ESPERSON 766 OFFSET             TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
455800   P   REKLAW GAS UNIT 3-12            TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
456000   P   BRASHEAR 2                      TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
456200   P   REKLAW GAS UNIT 3-14            TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
456400   P   CULLEN 1-F                      TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
456600   P   TAYLOR, D R HEIRS 6             TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
456800   P   REKLAW GAS UNIT 3-10            TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
457000   P   GENINI 38-8                     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
457200   P   GENINI 38-9                     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
457400   P   GENINI 38-10                    TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
                                                                               Case: 20-13664                        Doc: 57-2                   Filed: 12/02/20                    Page: 125 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule
             December 31, 2019


                                                          Current Year   Ending         Cost or       A/Depletion      Undepleted         Cost          Cost        Cost Depl    Adj Cost    Allowable    Non-Excess    A/Depletion     Exess IDC
 Well#                      Well Name             State    Production    Reserves     Other Basis       at BOY           Cost         Depletion Rate   Depletion    Adjustment   Depletion   Depletion     Depletion      at EOY       Per Property


                                                             4,700,768   28,209,095   143,668,322      98,034,417      45,633,905                       2,494,972          -     2,494,971    3,268,362     2,514,197   100,548,614      1,586,907
100000
442600   P   WALDEN, R C                     TX                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
442800   P   THOMPSON-SAWER PUBLIC LIB 1     TX                    -            -               22            -                 22      0.00000000            -            -           -            -             -             -              -
443000   P   CHANCE HEIRS BPO N/C            TX                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
443200   P   NEAL, J M ESTATE 1 SWD          TX                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
443400   P   ADAMS, H K                      TX                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
443600   P   W J MCMINN 1                    TX                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
443800   P   GENINI 38-2                     TX                    -            -           2,360             680           1,681       0.00000000            -            -           -            -             -             680            -
444000   P   BEAN 2                          TX                    -            -          11,796           4,828           6,968       0.00000000            -            -           -            -             -           4,828            -
444400   P   TXL SOUTH UNIT                  TX                    -            -          37,717          14,993          22,724       0.00000000            -            -           -            -             -          14,993            -
444600   P   GENINI 33-3                     TX                    -            -           9,061           1,946           7,115       0.00000000            -            -           -            -             -           1,946            -
444800   P   GENINI 37-3                     TX                    -            -           6,426           1,769           4,657       0.00000000            -            -           -            -             -           1,769            -
445000   P   GENINI 37-4                     TX                    -            -           7,403           2,227           5,176       0.00000000            -            -           -            -             -           2,227            -
445200   P   HEINRICH HEIRS 1                TX                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
445400   P   EDC POWDERHORN RANCH 1          TX                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
445600   P   C W EDWARDS ET AL (4 WELLS)     TX                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
445800   P   EVA MAE UNIT                    TX                    -            -           7,639           4,216           3,423       0.00000000            -            -           -            -             -           4,216            -
446000   P   E W HARRIS                      TX                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
446200   P   MOBIL MILLS 40-1-NOT ACQUIRED   TX                    -            -             -               -               -         0.00000000            -            -           -            -             -             -              -
446400   P   ORSON 1                         TX                    -            -             (15)            -               (15)      0.00000000            -            -           -            -             -             -              -
446600   P   PIKE'S PEAK SYSTEM PIPELINE     TX                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
446800   P   FEINBERG                        TX                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
447000   P   VICKERS-LISD 1                  TX                    -            -           6,378             -             6,378       0.00000000            -            -           -            -             -             -              -
447200   P   OLMITOS GAS UNIT 1              TX                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
447400   P   NOE, H H                        TX                    -            -          (1,568)              58         (1,626)      0.00000000            -            -           -            -             -               58           -
447600   P   C C NELSON                      TX                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
447800   P   GENINI 33-5                     TX                    -            -          12,593           3,570           9,024       0.00000000            -            -           -            -             -           3,570            -
448000   P   GENINI 37-5                     TX                    -            -           8,438           1,470           6,969       0.00000000            -            -           -            -             -           1,470            -
448200   P   CEDAR SPRINGS GAS UNIT 5-4      TX                    -            -          86,672          22,731          63,941       0.00000000            -            -           -            -             -          22,731            -
448400   P   GENINI 33-6                     TX                    -            -          11,023           2,813           8,210       0.00000000            -            -           -            -             -           2,813            -
448600   P   PITTMAN. MAUDE                  TX                    -            -             229               44            185       0.00000000            -            -           -            -             -               44           -
448800   P   ESPER DOME LEASE & SEISMIC      TX                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
449000   P   GENINI 33-8                     TX                    -            -           7,634           3,339           4,295       0.00000000            -            -           -            -             -           3,339            -
449200   P   GENINI 33-7                     TX                    -            -          12,233           2,751           9,483       0.00000000            -            -           -            -             -           2,751            -
449400   P   BRONAUGH 1                      TX                    -            -          (2,350)            789          (3,140)      0.00000000            -            -           -            -             -             789            -
449600   P   PENN GRIFFITH GAS SYSTEM        TX                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
449800   P   GENINI 37-2                     TX                    -            -           6,141             713           5,428       0.00000000            -            -           -            -             -             713            -
450000   P   BETHEL PROSPECT                 TX                    -            -             -               -               -         0.00000000            -            -           -            -             -             -              -
450200   P   REKLAW GAS UNIT 3-5             TX                    -            -          (1,860)            -            (1,860)      0.00000000            -            -           -            -             -             -              -
450400   P   GENINI 38-3                     TX                    -            -          20,245           4,992          15,253       0.00000000            -            -           -            -             -           4,992            -
450600   P   GENINI 38-4                     TX                    -            -          21,527           4,650          16,876       0.00000000            -            -           -            -             -           4,650            -
450800   P   GENINI 38-5                     TX                    -            -          11,329           7,336           3,993       0.00000000            -            -           -            -             -           7,336            -
451000   P   GENINI 37-6                     TX                    -            -          10,569           4,982           5,587       0.00000000            -            -           -            -             -           4,982            -
451200   P   GENINI 33-9                     TX                    -            -           7,396           1,999           5,396       0.00000000            -            -           -            -             -           1,999            -
451400   P   HUFF 2-16                       TX                    -            -          41,410          11,989          29,421       0.00000000            -            -           -            -             -          11,989            -
451600   P   REKLAW GAS UNIT 3-6             TX                    -            -          11,790          13,554          (1,764)      0.00000000            -            -           -            -             -          13,554            -
451800   P   REKLAW GAS UNIT 3-4             TX                    -            -           9,264          10,757          (1,493)      0.00000000            -            -           -            -             -          10,757            -
452000   P   GENINI 37-7                     TX                    -            -          11,253           5,303           5,950       0.00000000            -            -           -            -             -           5,303            -
452200   P   GENINI 38-6                     TX                    -            -          12,834           4,517           8,317       0.00000000            -            -           -            -             -           4,517            -
452400   P   HURLEY 1                        TX                    -            -          13,603           5,452           8,151       0.00000000            -            -           -            -             -           5,452            -
452600   P   REKLAW GAS UNIT 3-7             TX                    -            -          42,794          44,836          (2,041)      0.00000000            -            -           -            -             -          44,836            -
452800   P   REKLAW GAS UNIT 3-8             TX                    -            -           6,897           8,892          (1,996)      0.00000000            -            -           -            -             -           8,892            -
453000   P   OLD OCEAN, NE PROSPECT          TX                    -            -             -               -               -         0.00000000            -            -           -            -             -             -              -
453200   P   TRIPPETT, H H 1-A BPO N/C       TX                    -            -          18,433             -            18,433       0.00000000            -            -           -            -             -             -              -
453400   P   TAYLOR, D R HEIRS 4             TX                    -            -         (34,377)          4,558         (38,934)      0.00000000            -            -           -            -             -           4,558            -
453600   P   ALEXANDER RANCH 2-7- PREF RTS   TX                    -            -             -               -               -         0.00000000            -            -           -            -             -             -              -
453800   P   REKLAW GAS UNIT 3-9             TX                    -            -             134             855            (721)      0.00000000            -            -           -            -             -             855            -
454000   P   ATRELLE A 1                     TX                    -            -           5,020           1,037           3,983       0.00000000            -            -           -            -             -           1,037            -
454200   P   MYRTLE A                        TX                    -            -           6,992           1,433           5,559       0.00000000            -            -           -            -             -           1,433            -
454400   P   SOUTH TX CHILDRENS HOME 3       TX                    -            -          21,246          17,658           3,588       0.00000000            -            -           -            -             -          17,658            -
454600   P   GENINI 37-8                     TX                    -            -           3,465           1,491           1,975       0.00000000            -            -           -            -             -           1,491            -
454800   P   GENINI 38-7                     TX                    -            -           5,183           1,536           3,647       0.00000000            -            -           -            -             -           1,536            -
455000   P   ULRICH NORTH PROSPECT           TX                    -            -             -               -               -         0.00000000            -            -           -            -             -             -              -
455200   P   TAYLOR, D R HEIRS 5             TX                    -            -         545,747         550,367          (4,620)      0.00000000            -            -           -            -             -         550,367            -
455400   P   REKLAW GAS UNIT 3-11            TX                    -            -          29,929          24,911           5,018       0.00000000            -            -           -            -             -          24,911            -
455600   P   ESPERSON 766 OFFSET             TX                    -            -               (0)           -                 (0)     0.00000000            -            -           -            -             -             -              -
455800   P   REKLAW GAS UNIT 3-12            TX                    -            -          32,540          33,343            (803)      0.00000000            -            -           -            -             -          33,343            -
456000   P   BRASHEAR 2                      TX                    -            -          32,373           9,138          23,234       0.00000000            -            -           -            -             -           9,138            -
456200   P   REKLAW GAS UNIT 3-14            TX                    -            -           9,640          10,437            (796)      0.00000000            -            -           -            -             -          10,437            -
456400   P   CULLEN 1-F                      TX                    -            -           7,051           2,024           5,027       0.00000000            -            -           -            -             -           2,024            -
456600   P   TAYLOR, D R HEIRS 6             TX                    -            -         275,835         215,396          60,439       0.00000000            -            -           -            -             -         215,396            -
456800   P   REKLAW GAS UNIT 3-10            TX                    -            -          27,040          17,195           9,845       0.00000000            -            -           -            -             -          17,195            -
457000   P   GENINI 38-8                     TX                    -            -           5,689           3,184           2,505       0.00000000            -            -           -            -             -           3,184            -
457200   P   GENINI 38-9                     TX                    -            -           6,543           3,160           3,383       0.00000000            -            -           -            -             -           3,160            -
457400   P   GENINI 38-10                    TX                    -            -          10,877           3,506           7,371       0.00000000            -            -           -            -             -           3,506            -
                                                                                   Case: 20-13664                          Doc: 57-2                         Filed: 12/02/20                       Page: 126 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule                                                                                   (15,131.68) Negative IDC
             December 31, 2019                                                                                             2,415,335.63   Positive IDC
                                                                           -               -         -                 -            -                    -
                                                           Oil, Gas & Liquid                                                                                   Allocated    Dry Hole     Net Income       % of Gross       % of Net     Statutory        AMT            AMT       Beginning
 Well#                      Well Name              State        Sales          Total GPT       LOE         Other Deducts    IDC              Depreciation      Overhead      Costs     Before Depletion    Income          Income       Depletion     Depreciation   Adjustment   Reserves


                                                                 11,009,719        544,088     2,620,672       2,758,518   2,400,204               803,197      3,664,383        -         (1,781,344)         1,651,717    1,660,819       876,382        803,197            -    32,909,863
457600   P   PORTER SPARKMAN 2                TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
457800   P   FRANK SMITH LEASE                TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
458000   P   HESTER, CARL T 2                 TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
458200   P   GENINI 33-11                     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
458400   P   GENINI 33-12                     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
458600   P   GENINI 33-13                     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
458800   P   BROOKS, ET AL #3                 TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
459000   P   TAYLOR, D R HEIRS 7              TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
459200   P   PORTER SPARKMAN 3                TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
459400   P   LR 88 A #1                       TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
459600   P   LR 88 B #1                       TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
459800   P   POWELL A 2                       TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
460000   P   HUFF 4-16                        TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
460200   P   PINE RIDGE PROSPECT              TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
460400   P   GENINI 37-9                      TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
460600   P   GENINI 37-11                     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
460800   P   GENINI 38-11                     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
461000   P   GENINI 38-12                     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
461200   P   MYRTLE C                         TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
461400   P   ESPERSON 63 OFFSET               TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
461800   P   LR 88 C #1                       TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
462000   P   SOUTH TX CHILDRENS HOME 4        TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
462200   P   HUFF 3-16                        TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
462400   P   LR 88 C #2                       TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
462700   P   BOAL 1-14                        OK                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
462800   P   KINCAID 10-11                    TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
462900   P   MCENTIRE C 2                     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
463000   P   EAVES-SARTWELLE 1                TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
463200   P   MIGL-QUINN 7                     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
463400   P   PILGREEN 1                       TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
463600   P   SW SPEAKS SWD                    TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
463800   P   ZALMAN 3                         TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
464000   P   JOHNSON, ALICE-GAS UNIT 2        TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
464200   P   PILGREEN 10                      TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
464400   P   DAVIS, R F 3                     TX                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
464800   P   FEDERAL 17-8                     UT                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
465000   P   FEDERAL 21-7                     UT                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
465200   P   FEDERAL 23-1                     UT                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
465400   P   FEDERAL 31-1                     UT                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
465600   P   FEDERAL 34-31                    UT                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
465800   P   FEDERAL 43-7                     UT                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
466000   P   USA WILSON 33-15                 UT                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
466400   P   BUFFALO UT (1LAKE CREEK WELLS)   WY                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
466401   P   LAKE CREEK 1 (BUFFALO UT)        WY                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
466402   P   LAKE CREEK 2 (BUFFALO UT)        WY                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
466403   P   LAKE CREEK 3 (BUFFALO UT)        WY                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
466404   P   LAKE CREEK 4 (BUFFALO UT)        WY                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
466405   P   LAKE CREEK 5 (BUFFALO UT)        WY                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
466410   P   LAKE CREEK 10 (BUFFALO UT)       WY                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
466411   P   LAKE CREEK 11 (BUFFALO UT)       WY                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
466412   P   LAKE CREEK 12 (BUFFALO UT)       WY                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
466414   P   LAKE CREEK 14 (BUFFALO UT)       WY                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
466415   P   LAKE CREEK 15 (BUFFALO UT)       WY                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
466418   P   LAKE CREEK 18 (BUFFALO UT)       WY                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
466419   P   LAKE CREEK 19 (BUFFALO UT)       WY                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
466420   P   LAKE CREEK 20 (BUFFALO UT)       WY                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
466421   P   LAKE CREEK 21 (BUFFALO UT)       WY                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
466424   P   LAKE CREEK 24 (BUFFALO UT)       WY                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
466425   P   LAKE CREEK 25 (BUFFALO UT)       WY                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
466600   P   BUIE FEDERAL 1                   WY                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
466800   P   BUIE FEDERAL 2                   WY                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
467000   P   DALY 21-1                        WY                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
467200   P   INDIAN CREEK UNIT, NORTH         WY                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
467400   P   MUMPER JAMISON PRONG 16-30       WY                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
467600   P   PLAYA UT 2-5                     WY                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
467800   P   POWELL, SOUTH 1-13               WY                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
468000   P   USA FEDERAL 27-1                 WY                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
468200   P   LANDER SUMMARY                   WY                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
468400   P   ADON NORTH UNIT                  WY                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
468401   P   FRYE 1 (ADON, N UNIT)            WY                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
468402   P   ORCHID 1-13 (ADON N UNIT)        WY                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
468403   P   FRYE 2 (ADON, N UNIT)            WY                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
468404   P   FRYE 3 (W-3) (ADON, N UNIT)      WY                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
468405   P   ARNU 1 (W-1) (ADON, N UNIT)      WY                        -              -             -               -           -                     -              -                           -                  -            -             -              -              -           -
                                                                                Case: 20-13664                      Doc: 57-2                  Filed: 12/02/20                    Page: 127 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule
             December 31, 2019


                                                           Current Year   Ending         Cost or      A/Depletion     Undepleted        Cost          Cost        Cost Depl    Adj Cost    Allowable    Non-Excess    A/Depletion    Exess IDC
 Well#                      Well Name              State    Production    Reserves     Other Basis      at BOY          Cost        Depletion Rate   Depletion    Adjustment   Depletion   Depletion     Depletion      at EOY      Per Property


                                                              4,700,768   28,209,095   143,668,322     98,034,417     45,633,905                      2,494,972          -     2,494,971    3,268,362     2,514,197   100,548,614     1,586,907
100000
457600   P   PORTER SPARKMAN 2                TX                    -            -            (215)           -             (215)     0.00000000            -            -           -            -             -             -             -
457800   P   FRANK SMITH LEASE                TX                    -            -                6           -                 6     0.00000000            -            -           -            -             -             -             -
458000   P   HESTER, CARL T 2                 TX                    -            -             177            231            (54)     0.00000000            -            -           -            -             -             231           -
458200   P   GENINI 33-11                     TX                    -            -           5,562          1,706          3,855      0.00000000            -            -           -            -             -           1,706           -
458400   P   GENINI 33-12                     TX                    -            -           7,917          3,530          4,387      0.00000000            -            -           -            -             -           3,530           -
458600   P   GENINI 33-13                     TX                    -            -           4,914          1,591          3,323      0.00000000            -            -           -            -             -           1,591           -
458800   P   BROOKS, ET AL #3                 TX                    -            -          42,439         43,117           (678)     0.00000000            -            -           -            -             -          43,117           -
459000   P   TAYLOR, D R HEIRS 7              TX                    -            -         183,163        121,189         61,974      0.00000000            -            -           -            -             -         121,189           -
459200   P   PORTER SPARKMAN 3                TX                    -            -            (286)           -             (286)     0.00000000            -            -           -            -             -             -             -
459400   P   LR 88 A #1                       TX                    -            -           5,067          2,340          2,727      0.00000000            -            -           -            -             -           2,340           -
459600   P   LR 88 B #1                       TX                    -            -            (453)             3           (456)     0.00000000            -            -           -            -             -               3           -
459800   P   POWELL A 2                       TX                    -            -                6           -                 6     0.00000000            -            -           -            -             -             -             -
460000   P   HUFF 4-16                        TX                    -            -         111,373         54,925         56,447      0.00000000            -            -           -            -             -          54,925           -
460200   P   PINE RIDGE PROSPECT              TX                    -            -             -              -              -        0.00000000            -            -           -            -             -             -             -
460400   P   GENINI 37-9                      TX                    -            -          19,143          4,710         14,433      0.00000000            -            -           -            -             -           4,710           -
460600   P   GENINI 37-11                     TX                    -            -           7,025          2,071          4,954      0.00000000            -            -           -            -             -           2,071           -
460800   P   GENINI 38-11                     TX                    -            -          13,647          3,801          9,846      0.00000000            -            -           -            -             -           3,801           -
461000   P   GENINI 38-12                     TX                    -            -           8,572          2,983          5,589      0.00000000            -            -           -            -             -           2,983           -
461200   P   MYRTLE C                         TX                    -            -           3,060            709          2,351      0.00000000            -            -           -            -             -             709           -
461400   P   ESPERSON 63 OFFSET               TX                    -            -             -              -              -        0.00000000            -            -           -            -             -             -             -
461800   P   LR 88 C #1                       TX                    -            -           3,155          4,399         (1,243)     0.00000000            -            -           -            -             -           4,399           -
462000   P   SOUTH TX CHILDRENS HOME 4        TX                    -            -          16,055          4,509         11,546      0.00000000            -            -           -            -             -           4,509           -
462200   P   HUFF 3-16                        TX                    -            -          90,279         50,390         39,889      0.00000000            -            -           -            -             -          50,390           -
462400   P   LR 88 C #2                       TX                    -            -            (570)           804         (1,374)     0.00000000            -            -           -            -             -             804           -
462700   P   BOAL 1-14                        OK                    -            -            (105)           -             (105)     0.00000000            -            -           -            -             -             -             -
462800   P   KINCAID 10-11                    TX                    -            -                6           -                 6     0.00000000            -            -           -            -             -             -             -
462900   P   MCENTIRE C 2                     TX                    -            -            (472)           -             (472)     0.00000000            -            -           -            -             -             -             -
463000   P   EAVES-SARTWELLE 1                TX                    -            -             816            -              816      0.00000000            -            -           -            -             -             -             -
463200   P   MIGL-QUINN 7                     TX                    -            -                6           -                 6     0.00000000            -            -           -            -             -             -             -
463400   P   PILGREEN 1                       TX                    -            -                6           -                 6     0.00000000            -            -           -            -             -             -             -
463600   P   SW SPEAKS SWD                    TX                    -            -                6           -                 6     0.00000000            -            -           -            -             -             -             -
463800   P   ZALMAN 3                         TX                    -            -            (682)           -             (682)     0.00000000            -            -           -            -             -             -             -
464000   P   JOHNSON, ALICE-GAS UNIT 2        TX                    -            -          86,162         86,234            (72)     0.00000000            -            -           -            -             -          86,234           -
464200   P   PILGREEN 10                      TX                    -            -                6           -                 6     0.00000000            -            -           -            -             -             -             -
464400   P   DAVIS, R F 3                     TX                    -            -                6           -                 6     0.00000000            -            -           -            -             -             -             -
464800   P   FEDERAL 17-8                     UT                    -            -          11,553          4,302          7,251      0.00000000            -            -           -            -             -           4,302           -
465000   P   FEDERAL 21-7                     UT                    -            -          12,541          7,591          4,950      0.00000000            -            -           -            -             -           7,591           -
465200   P   FEDERAL 23-1                     UT                    -            -            (160)           766           (926)     0.00000000            -            -           -            -             -             766           -
465400   P   FEDERAL 31-1                     UT                    -            -           4,697            841          3,857      0.00000000            -            -           -            -             -             841           -
465600   P   FEDERAL 34-31                    UT                    -            -           5,214          6,073           (858)     0.00000000            -            -           -            -             -           6,073           -
465800   P   FEDERAL 43-7                     UT                    -            -          14,083          6,828          7,255      0.00000000            -            -           -            -             -           6,828           -
466000   P   USA WILSON 33-15                 UT                    -            -           7,596          6,210          1,386      0.00000000            -            -           -            -             -           6,210           -
466400   P   BUFFALO UT (1LAKE CREEK WELLS)   WY                    -            -         (46,206)         9,839        (56,045)     0.00000000            -            -           -            -             -           9,839           -
466401   P   LAKE CREEK 1 (BUFFALO UT)        WY                    -            -            (292)           -             (292)     0.00000000            -            -           -            -             -             -             -
466402   P   LAKE CREEK 2 (BUFFALO UT)        WY                    -            -            (300)           -             (300)     0.00000000            -            -           -            -             -             -             -
466403   P   LAKE CREEK 3 (BUFFALO UT)        WY                    -            -            (322)           -             (322)     0.00000000            -            -           -            -             -             -             -
466404   P   LAKE CREEK 4 (BUFFALO UT)        WY                    -            -          (1,897)           -           (1,897)     0.00000000            -            -           -            -             -             -             -
466405   P   LAKE CREEK 5 (BUFFALO UT)        WY                    -            -               66           -                66     0.00000000            -            -           -            -             -             -             -
466410   P   LAKE CREEK 10 (BUFFALO UT)       WY                    -            -            (315)           -             (315)     0.00000000            -            -           -            -             -             -             -
466411   P   LAKE CREEK 11 (BUFFALO UT)       WY                    -            -            (304)           -             (304)     0.00000000            -            -           -            -             -             -             -
466412   P   LAKE CREEK 12 (BUFFALO UT)       WY                    -            -            (318)           -             (318)     0.00000000            -            -           -            -             -             -             -
466414   P   LAKE CREEK 14 (BUFFALO UT)       WY                    -            -            (238)           -             (238)     0.00000000            -            -           -            -             -             -             -
466415   P   LAKE CREEK 15 (BUFFALO UT)       WY                    -            -            (645)           -             (645)     0.00000000            -            -           -            -             -             -             -
466418   P   LAKE CREEK 18 (BUFFALO UT)       WY                    -            -            (300)           -             (300)     0.00000000            -            -           -            -             -             -             -
466419   P   LAKE CREEK 19 (BUFFALO UT)       WY                    -            -            (547)           -             (547)     0.00000000            -            -           -            -             -             -             -
466420   P   LAKE CREEK 20 (BUFFALO UT)       WY                    -            -            (223)           -             (223)     0.00000000            -            -           -            -             -             -             -
466421   P   LAKE CREEK 21 (BUFFALO UT)       WY                    -            -            (298)           -             (298)     0.00000000            -            -           -            -             -             -             -
466424   P   LAKE CREEK 24 (BUFFALO UT)       WY                    -            -            (390)           -             (390)     0.00000000            -            -           -            -             -             -             -
466425   P   LAKE CREEK 25 (BUFFALO UT)       WY                    -            -            (304)           -             (304)     0.00000000            -            -           -            -             -             -             -
466600   P   BUIE FEDERAL 1                   WY                    -            -           8,776          3,233          5,543      0.00000000            -            -           -            -             -           3,233           -
466800   P   BUIE FEDERAL 2                   WY                    -            -           4,192         10,287         (6,095)     0.00000000            -            -           -            -             -          10,287           -
467000   P   DALY 21-1                        WY                    -            -           8,343          2,903          5,440      0.00000000            -            -           -            -             -           2,903           -
467200   P   INDIAN CREEK UNIT, NORTH         WY                    -            -           1,719         37,610        (35,891)     0.00000000            -            -           -            -             -          37,610           -
467400   P   MUMPER JAMISON PRONG 16-30       WY                    -            -          11,847          8,801          3,046      0.00000000            -            -           -            -             -           8,801           -
467600   P   PLAYA UT 2-5                     WY                    -            -           2,100            -            2,100      0.00000000            -            -           -            -             -             -             -
467800   P   POWELL, SOUTH 1-13               WY                    -            -          22,624          4,767         17,858      0.00000000            -            -           -            -             -           4,767           -
468000   P   USA FEDERAL 27-1                 WY                    -            -           4,392          3,356          1,036      0.00000000            -            -           -            -             -           3,356           -
468200   P   LANDER SUMMARY                   WY                    -            -          34,982         52,341        (17,359)     0.00000000            -            -           -            -             -          52,341           -
468400   P   ADON NORTH UNIT                  WY                    -            -          17,095          1,314         15,781      0.00000000            -            -           -            -             -           1,314           -
468401   P   FRYE 1 (ADON, N UNIT)            WY                    -            -             (75)           -              (75)     0.00000000            -            -           -            -             -             -             -
468402   P   ORCHID 1-13 (ADON N UNIT)        WY                    -            -                6           -                 6     0.00000000            -            -           -            -             -             -             -
468403   P   FRYE 2 (ADON, N UNIT)            WY                    -            -            (993)           -             (993)     0.00000000            -            -           -            -             -             -             -
468404   P   FRYE 3 (W-3) (ADON, N UNIT)      WY                    -            -                6           -                 6     0.00000000            -            -           -            -             -             -             -
468405   P   ARNU 1 (W-1) (ADON, N UNIT)      WY                    -            -          (4,432)           -           (4,432)     0.00000000            -            -           -            -             -             -             -
                                                                                   Case: 20-13664                           Doc: 57-2                         Filed: 12/02/20                       Page: 128 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule                                                                                    (15,131.68) Negative IDC
             December 31, 2019                                                                                              2,415,335.63   Positive IDC
                                                                           -               -         -                 -             -                    -
                                                           Oil, Gas & Liquid                                                                                    Allocated    Dry Hole     Net Income       % of Gross       % of Net     Statutory        AMT            AMT       Beginning
 Well#                      Well Name              State        Sales          Total GPT       LOE         Other Deducts     IDC              Depreciation      Overhead      Costs     Before Depletion    Income          Income       Depletion     Depreciation   Adjustment   Reserves


                                                                 11,009,719        544,088     2,620,672       2,758,518    2,400,204               803,197      3,664,383        -         (1,781,344)         1,651,717    1,660,819       876,382        803,197            -    32,909,863
468406   P   ARNU WSW (WS-1) (ADON, N UNIT)   WY                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
468600   P   CLABAUGH 8-8                     WY                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
468800   P   CLABAUGH 16-8                    WY                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
469000   P   CLABAUGH 14-9                    WY                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
469200   P   CLABAUGH 13-10                   WY                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
469400   P   CLABAUGH 15-10                   WY                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
469600   P   LINNY 6-9                        WY                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
469800   P   STATE 2-16 (P&A)                 WY                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
470000   P   STATE 7-16 (P&A)                 WY                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
470200   P   STATE 9-16 (P&A)                 WY                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
470400   P   STATE 11-16                      WY                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
470600   P   STATE 12-16                      WY                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
470800   P   STATE 13-16                      WY                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
471000   P   STATE 14-16                      WY                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
471200   P   STATE 16-16 (P&A)                WY                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
471400   P   BRENT FEDERAL 11-1               WY                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
471600   P   MCCORMICK FED 15-30              WY                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
471800   P   KITTY FEE, NORTH 44-25B BPO      WY                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
472000   P   TWENTY MILE FEE 22-30-5273 SM    WY                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
472200   P   KITTY FEE, NORTH 24-30B          WY                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
472400   P   20 MILE FED N 33-30-AKA KITTY    WY                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
472600   P   TWENTY MILE FEE 44-30-5273 CA    WY                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
472800   P   LANDER 201                       WY                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
473100   P   TWENTY MILE FEE 42-21-5173 CA    WY                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
473200   P   TWENTY MILE FEE 42-21-5173 AN    WY                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
473400   P   TWENTY MILE FEE 31-21-5173 DN    WY                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
473600   P   TWENTY MILE FEE 31-21-5173 SM    WY                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
473800   P   TWENTY MILE FEE 24-30-5273 CA    WY                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
474000   P   C K MOYER FEE 31-21M             WY                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
474200   P   C K MOYER FEE 42-21M             WY                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
474400   P   TWENTY MILE FEE 22-30-5273 WA    WY                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
474600   P   TWENTY MILE FEE 24-30-5273 WA    WY                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
474800   P   TWENTY MILE FEE 44-30-5273 WA    WY                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
475000   P   KITTY WALL FEE, NORTH 44-25W B   WY                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
475200   P   TWENTY MILE FED 33-30-5273 AN    WY                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
475400   P   KITTY FEE, NORTH 44-30B BPO      WY                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
475600   P   TWENTY MILE FEE 24-30-5273 SM    WY                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
475800   P   TWENTY MILE FEE 44-25-5274 SM    WY                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
476000   P   TWENTY MILE FEE 44-30-5273 SM    WY                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
476200   P   TWENTY MILE FEE 22-30-5273 SM    WY                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
476400   P   TWENTY MILE FEE 43-25-5274 CA    WY                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
476600   P   TWENTY MILE FED 11-30-5273 SM    WY                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
477000   P   FARISS 2-36                      OK                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
477200   P   SL 2220 5750 ELOI BAY-57 WELLS   LA                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
477400   P   SL 2221 (6450 ELOI BAY)          LA                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
477600   P   SL 2221 ELOI BAY (9 WELLS)       LA                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
477800   P   SL 4039 (6 WELLS)                LA                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
478000   P   ADAMS 1-28 (BPO)                 OK                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
478400   P   BOZARTH, JACK 1-3                OK                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
478600   P   BROOKS, ET AL #4                 TX                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
479000   P   GORE A-1                         OK                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
479200   P   HAINES 5-5                       OK                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
479400   P   LOVELESS TRUST 1-4               OK                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
479600   P   OTIS 14 #2                       NM                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
480000   P   TACKETT 1-9                      OK                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
480200   P   TAYLOR, D R HEIRS 8              TX                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
480400   P   TAYLOR, D R HEIRS 9 (APO)        TX                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
480500   P   PHILLIPS 5-5                     OK                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
480600   P   PHILLIPS 6-5                     OK                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
480800   P   BRUNER 3-33 (NOT PRODUCING)      OK                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
481000   P   EASTERWOOD 2-14                  OK                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
481200   P   BULL ELK #1 - P&A                OK                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
481400   P   BAILEY, JOHN 6-2                 OK                        -              -             -               -            -                     -              -                           -                  -            -             -              -              -           -
490100   P   MYERS F-1-21 (BOOCH)             OK                     14,772          1,029         2,941             483          -                     -            4,917                       5,402              2,216        5,402         2,216            -              -           -
490200   P   BOOZER 1-22 (BOOCH)              OK                      4,464            311         2,506             153          -                     -            1,486                           9                670            9             9            -              -        84,143
490300   P   CAMPBELL 1-9 (BOOCH)             OK                      1,409              98        2,428               46         -                     -              469                      (1,633)               211          -             -              -              -           -
490400   P   WARD 2-5 (SAVANNA)               OK                     21,789          1,517         2,506             711          -                     -            7,252                       9,804              3,268        9,804         3,268            -              -       280,433
490500   P   ULAN GAS STORAGE                 OK                        -              -           4,956             -            -                     -              -                        (4,956)               -            -             -              -              -           -
490600   P   BALLARD 1-8 (BOOCH)              OK                      1,310              92        2,525               33         -                     -              436                      (1,777)               196          -             -              -              -           -
490700   P   BARNETT 1-9 (BOOCH LOWER)        OK                      4,854            338         2,507             166          -                     -            1,616                         228                728          228           228            -              -        40,244
490800   P   WATKINS 1-7 (BOOCH)              OK                     11,956            834         2,506             385          -                     -            3,979                       4,252              1,793        4,252         1,793            -              -       234,455
490900   P   CAMPBELL 1-33 (BOOCH)            OK                        852              59        2,506               28         -                     -              284                      (2,025)               128          -             -              -              -           -
491000   P   BYNUM 1-10 (SAVANNA)             OK                     11,927            832         3,382             373          -                     -            3,970                       3,370              1,789        3,370         1,789            -              -       126,676
491100   P   SMITH A 1-31 (BOOCH)             OK                      4,975            347         2,291             160          -                     -            1,656                         522                746          522           522            -              -        79,752
                                                                                Case: 20-13664                        Doc: 57-2                   Filed: 12/02/20                    Page: 129 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule
             December 31, 2019


                                                           Current Year   Ending         Cost or       A/Depletion      Undepleted         Cost          Cost        Cost Depl    Adj Cost    Allowable    Non-Excess    A/Depletion     Exess IDC
 Well#                      Well Name              State    Production    Reserves     Other Basis       at BOY           Cost         Depletion Rate   Depletion    Adjustment   Depletion   Depletion     Depletion      at EOY       Per Property


                                                              4,700,768   28,209,095   143,668,322      98,034,417      45,633,905                       2,494,972          -     2,494,971    3,268,362     2,514,197   100,548,614      1,586,907
100000
468406   P   ARNU WSW (WS-1) (ADON, N UNIT)   WY                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
468600   P   CLABAUGH 8-8                     WY                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
468800   P   CLABAUGH 16-8                    WY                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
469000   P   CLABAUGH 14-9                    WY                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
469200   P   CLABAUGH 13-10                   WY                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
469400   P   CLABAUGH 15-10                   WY                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
469600   P   LINNY 6-9                        WY                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
469800   P   STATE 2-16 (P&A)                 WY                    -            -             -               -               -         0.00000000            -            -           -            -             -             -              -
470000   P   STATE 7-16 (P&A)                 WY                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
470200   P   STATE 9-16 (P&A)                 WY                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
470400   P   STATE 11-16                      WY                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
470600   P   STATE 12-16                      WY                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
470800   P   STATE 13-16                      WY                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
471000   P   STATE 14-16                      WY                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
471200   P   STATE 16-16 (P&A)                WY                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
471400   P   BRENT FEDERAL 11-1               WY                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
471600   P   MCCORMICK FED 15-30              WY                    -            -            (216)            -              (216)      0.00000000            -            -           -            -             -             -              -
471800   P   KITTY FEE, NORTH 44-25B BPO      WY                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
472000   P   TWENTY MILE FEE 22-30-5273 SM    WY                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
472200   P   KITTY FEE, NORTH 24-30B          WY                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
472400   P   20 MILE FED N 33-30-AKA KITTY    WY                    -            -           1,190           1,187                3      0.00000000            -            -           -            -             -           1,187            -
472600   P   TWENTY MILE FEE 44-30-5273 CA    WY                    -            -             (15)            -               (15)      0.00000000            -            -           -            -             -             -              -
472800   P   LANDER 201                       WY                    -            -          32,804          43,771         (10,966)      0.00000000            -            -           -            -             -          43,771            -
473100   P   TWENTY MILE FEE 42-21-5173 CA    WY                    -            -           5,325           2,259           3,065       0.00000000            -            -           -            -             -           2,259            -
473200   P   TWENTY MILE FEE 42-21-5173 AN    WY                    -            -           2,377             197           2,180       0.00000000            -            -           -            -             -             197            -
473400   P   TWENTY MILE FEE 31-21-5173 DN    WY                    -            -            (897)            -              (897)      0.00000000            -            -           -            -             -             -              -
473600   P   TWENTY MILE FEE 31-21-5173 SM    WY                    -            -            (879)              10           (889)      0.00000000            -            -           -            -             -               10           -
473800   P   TWENTY MILE FEE 24-30-5273 CA    WY                    -            -               (7)           -                 (7)     0.00000000            -            -           -            -             -             -              -
474000   P   C K MOYER FEE 31-21M             WY                    -            -            (912)            -              (912)      0.00000000            -            -           -            -             -             -              -
474200   P   C K MOYER FEE 42-21M             WY                    -            -               21            -                 21      0.00000000            -            -           -            -             -             -              -
474400   P   TWENTY MILE FEE 22-30-5273 WA    WY                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
474600   P   TWENTY MILE FEE 24-30-5273 WA    WY                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
474800   P   TWENTY MILE FEE 44-30-5273 WA    WY                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
475000   P   KITTY WALL FEE, NORTH 44-25W B   WY                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
475200   P   TWENTY MILE FED 33-30-5273 AN    WY                    -            -                5            -                  5      0.00000000            -            -           -            -             -             -              -
475400   P   KITTY FEE, NORTH 44-30B BPO      WY                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
475600   P   TWENTY MILE FEE 24-30-5273 SM    WY                    -            -             219             214                6      0.00000000            -            -           -            -             -             214            -
475800   P   TWENTY MILE FEE 44-25-5274 SM    WY                    -            -             394             193             201       0.00000000            -            -           -            -             -             193            -
476000   P   TWENTY MILE FEE 44-30-5273 SM    WY                    -            -             350             275               75      0.00000000            -            -           -            -             -             275            -
476200   P   TWENTY MILE FEE 22-30-5273 SM    WY                    -            -               12               7               6      0.00000000            -            -           -            -             -                7           -
476400   P   TWENTY MILE FEE 43-25-5274 CA    WY                    -            -             137               69              68      0.00000000            -            -           -            -             -               69           -
476600   P   TWENTY MILE FED 11-30-5273 SM    WY                    -            -               12               3               9      0.00000000            -            -           -            -             -                3           -
477000   P   FARISS 2-36                      OK                    -            -         136,375          59,787          76,588       0.00000000            -            -           -            -             -          59,787            -
477200   P   SL 2220 5750 ELOI BAY-57 WELLS   LA                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
477400   P   SL 2221 (6450 ELOI BAY)          LA                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
477600   P   SL 2221 ELOI BAY (9 WELLS)       LA                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
477800   P   SL 4039 (6 WELLS)                LA                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
478000   P   ADAMS 1-28 (BPO)                 OK                    -            -          85,175          18,983          66,192       0.00000000            -            -           -            -             -          18,983            -
478400   P   BOZARTH, JACK 1-3                OK                    -            -            (582)            -              (582)      0.00000000            -            -           -            -             -             -              -
478600   P   BROOKS, ET AL #4                 TX                    -            -           4,942           6,084          (1,143)      0.00000000            -            -           -            -             -           6,084            -
479000   P   GORE A-1                         OK                    -            -         105,783          52,845          52,937       0.00000000            -            -           -            -             -          52,845            -
479200   P   HAINES 5-5                       OK                    -            -         104,275          56,881          47,394       0.00000000            -            -           -            -             -          56,881            -
479400   P   LOVELESS TRUST 1-4               OK                    -            -         243,814         186,509          57,305       0.00000000            -            -           -            -             -         186,509            -
479600   P   OTIS 14 #2                       NM                    -            -             (40)            -               (40)      0.00000000            -            -           -            -             -             -              -
480000   P   TACKETT 1-9                      OK                    -            -          24,478          10,731          13,747       0.00000000            -            -           -            -             -          10,731            -
480200   P   TAYLOR, D R HEIRS 8              TX                    -            -         337,911         339,114          (1,203)      0.00000000            -            -           -            -             -         339,114            -
480400   P   TAYLOR, D R HEIRS 9 (APO)        TX                    -            -         290,578             -           290,578       0.00000000            -            -           -            -             -             -              -
480500   P   PHILLIPS 5-5                     OK                    -            -          (3,104)          7,298         (10,402)      0.00000000            -            -           -            -             -           7,298            -
480600   P   PHILLIPS 6-5                     OK                    -            -          (8,201)            -            (8,201)      0.00000000            -            -           -            -             -             -              -
480800   P   BRUNER 3-33 (NOT PRODUCING)      OK                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
481000   P   EASTERWOOD 2-14                  OK                    -            -          (2,369)            -            (2,369)      0.00000000            -            -           -            -             -             -              -
481200   P   BULL ELK #1 - P&A                OK                    -            -                6            -                  6      0.00000000            -            -           -            -             -             -              -
481400   P   BAILEY, JOHN 6-2                 OK                    -            -          (2,151)            -            (2,151)      0.00000000            -            -           -            -             -             -              -
490100   P   MYERS F-1-21 (BOOCH)             OK                    -            -       2,277,902       1,175,045       1,102,857       0.00000000            -            -           -          2,216         2,216     1,177,261            -
490200   P   BOOZER 1-22 (BOOCH)              OK                  4,948       79,195     1,836,626       1,160,037         676,589       0.05880488         39,787          -        39,787       39,787        39,787     1,199,824            -
490300   P   CAMPBELL 1-9 (BOOCH)             OK                    -            -       1,823,565       1,743,137          80,429       0.00000000            -            -           -            -             -       1,743,137            -
490400   P   WARD 2-5 (SAVANNA)               OK                 23,216      257,217     1,720,928         966,027         754,900       0.08278536         62,495          -        62,495       62,495        62,495     1,028,522            -
490500   P   ULAN GAS STORAGE                 OK                    -            -       1,643,422          14,210       1,629,212       0.00000000            -            -           -            -             -          14,210            -
490600   P   BALLARD 1-8 (BOOCH)              OK                    -            -       1,655,946       1,048,248         607,697       0.00000000            -            -           -            -             -       1,048,248            -
490700   P   BARNETT 1-9 (BOOCH LOWER)        OK                  5,294       34,950     1,627,694       1,222,627         405,067       0.13153861         53,282          -        53,282       53,282        53,282     1,275,909            -
490800   P   WATKINS 1-7 (BOOCH)              OK                 12,117      222,338     1,572,978         886,216         686,762       0.05168189         35,493          -        35,493       35,493        35,493       921,709            -
490900   P   CAMPBELL 1-33 (BOOCH)            OK                    -            -       1,475,042       1,129,869         345,173       0.00000000            -            -           -            -             -       1,129,869            -
491000   P   BYNUM 1-10 (SAVANNA)             OK                 11,495      115,181     1,344,282         841,727         502,555       0.09074582         45,605          -        45,605       45,605        45,605       887,332            -
491100   P   SMITH A 1-31 (BOOCH)             OK                  5,062       74,691     1,367,624         800,879         566,745       0.06346828         35,970          -        35,970       35,970        35,970       836,849            -
                                                                                   Case: 20-13664                             Doc: 57-2                          Filed: 12/02/20                        Page: 130 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule                                                                                      (15,131.68) Negative IDC
             December 31, 2019                                                                                                2,415,335.63   Positive IDC
                                                                           -               -          -                  -             -                    -
                                                           Oil, Gas & Liquid                                                                                       Allocated     Dry Hole     Net Income       % of Gross        % of Net     Statutory        AMT             AMT       Beginning
 Well#                    Well Name                State        Sales          Total GPT       LOE           Other Deducts     IDC              Depreciation       Overhead       Costs     Before Depletion    Income           Income       Depletion     Depreciation    Adjustment   Reserves


                                                                 11,009,719        544,088     2,620,672         2,758,518    2,400,204               803,197       3,664,383         -         (1,781,344)         1,651,717     1,660,819       876,382        803,197             -    32,909,863
491200   P   WADE 2-10 (BOOCH LOWER)          OK                     26,270          1,829         2,879               849          -                     -             8,743                       11,969              3,940        11,969         3,940            -               -       618,136
491300   P   JUDITH 1H-7 (HARTSHORNE)         OK                      3,603            251         9,100               118          -                     -             1,199                       (7,066)               540           -             -              -               -           -
491400   P   EUAL 1H-33 (HARTSHORNE)          OK                        -              -             -                 -            -                    (106)            -                            106                -             106           -             (106)            -           -
491500   P   WADE 1-10 (BOOCH)                OK                     11,452            799         2,859               362          -                     -             3,811                        3,621              1,718         3,621         1,718            -               -       256,400
491600   P   RONALD 2H-32 (HARTSHORNE)        OK                      2,043            142         3,157                 66         -                     -               680                       (2,003)               306           -             -              -               -           -
491700   P   SUZIE 1H-34 (HARTSHORNE)         OK                        851              59        3,112                 29         -                     -               283                       (2,633)               128           -             -              -               -           -
491800   P   KERNS 1-11 (BOOCH)               OK                      6,734            470         2,848               214          -                     -             2,241                          961              1,010           961           961            -               -       136,069
491900   P   WADLEY ESTATE 1-11(BOOCH LWR)    OK                     18,718          1,303         2,526               609          -                     -             6,230                        8,050              2,808         8,050         2,808            -               -       435,106
492000   P   KATRINA 1H-34 (HARTSHORNE)       OK                      1,613            112         5,134                 54         -                     -               537                       (4,223)               242           -             -              -               -           -
492100   P   SOONER 1-31 (HARTSHORNE)         OK                      6,634            463         2,506               211          -                     -             2,208                        1,246                995         1,246           995            -               -        40,302
492200   P   REED, HUGH 1-8 (BOOCH LOWER)     OK                      4,338            303         2,954               135          -                     -             1,444                         (498)               651           -             -              -               -         7,881
492300   P   EARTHMAN 2-5 (BARTLESVILLE)      OK                      3,197            230        10,937               -            -                     -             1,064                       (9,035)               480           -             -              -               -           -
492400   P   KIRBY 1-16                       OK                      7,529            525         3,163               241          -                     -             2,506                        1,094              1,129         1,094         1,094            -               -        91,810
492500   P   WIEDEL 1-6 (BARTLESVILLE)        OK                      2,233            156        10,490                 63         -                     -               743                       (9,220)               335           -             -              -               -           -
492600   P   VAUGHAN B 1-2 (MCALESTER)        OK                     13,075            912         2,518               422          -                     -             4,352                        4,871              1,961         4,871         1,961            -               -       248,293
492700   P   BARCHEERS 1-16 (BOOCH)           OK                      6,487            452         2,214               210          -                     -             2,159                        1,451                973         1,451           973            -               -       108,180
492800   P   GARY 1-31 (HARTSHORNE)           OK                     20,100          1,400         1,978               640          -                     -             6,690                        9,392              3,015         9,392         3,015            -               -       413,880
492900   P   VAUGHAN 1-35 (BOOCH)             OK                      4,164            291         2,506               131          -                     -             1,386                         (150)               625           -             -              -               -        28,387
493000   P   BROW 2-2 (BOOCH)                 OK                     12,927            901         2,506               425          -                     -             4,303                        4,793              1,939         4,793         1,939            -               -       365,994
493100   P   AGEE 1-8 (BART & HARTSHORNE)     OK                        -              -                0              -            -                     -               -                             (0)               -             -             -              -               -           -
493101   P   AGEE 1-8 (BARTLESVILLE)          OK                      6,639            462         1,233               225          -                     -             2,210                        2,509                996         2,509           996            -               -       156,279
493102   P   AGEE 1-8 (HARTSHORNE)            OK                      3,860            269         1,230               123          -                     -             1,285                          953                579           953           579            -               -        63,863
493200   P   EPPS 2-28 (BOOCH LOWER)          OK                     10,007            698         2,772               325          -                     -             3,331                        2,882              1,501         2,882         1,501            -               -       219,363
493300   P   NORMAN 1-5 (BARTLESVILLE)        OK                      2,279            159         3,389                 75         -                     -               758                       (2,102)               342           -             -              -               -           -
493400   P   VIRDEN 1-25 (BOOCH)              OK                     10,980            765         2,506               355          -                     -             3,654                        3,699              1,647         3,699         1,647            -               -       256,824
493500   P   CREEK 1-5 (BARTLESVILLE)         OK                      9,034            632        14,593               269          -                     -             3,007                       (9,466)             1,355           -             -              -               -           -
493600   P   CUMMINS 2-35 (BOOCH)             OK                      9,353            652         3,158               304          -                     -             3,113                        2,127              1,403         2,127         1,403            -               -       124,595
493700   P   HAMMONTREE 1-32 (BARTLESVILLE)   OK                      7,789            545         4,622               224          -                     -             2,593                         (195)             1,168           -             -              -               -        22,345
493800   P   HOLT 1-32 (RED FORK)             OK                      2,566            179         2,506                 87         -                     -               854                       (1,060)               385           -             -              -               -         2,740
493900   P   HOLT 2-32 (BOOCH)                OK                        285              14        2,506                 87         -                     -                 95                      (2,417)                 43          -             -              -               -           -
494000   P   SMITH 2-9 (BOOCH & BARTL)        OK                      3,608            251         3,315               119          -                     -             1,201                       (1,277)               541           -             -              -               -           -
494100   P   DINWIDDIE 1-36 (BOOCH)           OK                     13,967            974         2,506               450          -                     -             4,649                        5,388              2,095         5,388         2,095            -               -       208,098
494200   P   GRANTHAM 1-28 (BOOCH)            OK                        855              60        2,506                 27         -                     -               285                       (2,022)               128           -             -              -               -           -
494300   P   KIRBY 2-16                       OK                        622              43        2,792                 20         -                     -               207                       (2,440)                 93          -             -              -               -           -
494400   P   BOULT 1-25 (BOOCH/SAVANNA)       OK                     31,152          2,170         2,349               990          -                     -            10,368                       15,273              4,673        15,273         4,673            -               -       657,601
494500   P   WADLEY 1-12 (BOOCH)              OK                      3,361            234         2,506               108          -                     -             1,119                         (606)               504           -             -              -               -        11,948
494600   P   YATES 1-33 (HRTSHRN & BTLSVIL)   OK                        -              -               (0)             -            -                     -               -                              0                -               0           -              -               -           -
494601   P   YATES 1-33 (HARTSHORNE)          OK                      1,703            119         1,246                 56         -                     -               567                         (285)               255           -             -              -               -        14,273
494602   P   YATES 1-33 (BARTLESVILLE)        OK                      4,892            341         1,252               159          -                     -             1,628                        1,512                734         1,512           734            -               -        42,023
494700   P   COX 1-13 (BOOCH)                 OK                      6,593            459         2,554               216          -                     -             2,194                        1,169                989         1,169           989            -               -        89,930
494800   P   BROWN 1-29 (LOWER BOOCH)         OK                      5,590            390         2,409               180          -                     -             1,861                          751                839           751           751            -               -        78,852
494900   P   HILL 1-20 (BOOCH & SAVANNA)      OK                      6,170            430         9,453               201          -                     -             2,054                       (5,967)               926           -             -              -               -           -
495000   P   LEBOW 1-30 (BOOCH)               OK                      3,134            219         2,506                 95         -                     -             1,043                         (729)               470           -             -              -               -           -
495100   P   ROCKY RIDGE 1-8 (BOOCH)          OK                      3,007            210         2,462                 95         -                     -             1,001                         (761)               451           -             -              -               -           -
495200   P   EPPS 1-21 (BOOCH)                OK                      4,739            330         2,335               154          -                     -             1,577                          343                711           343           343            -               -        52,694
495300   P   BOULT 2-25 (BARTLESVILLE)        OK                     10,443            727         2,960               353          -                     -             3,476                        2,927              1,566         2,927         1,566            -               -       252,818
495400   P   RAGAN C 1-27 (BOOCH)             OK                        348              24        2,506                 12         -                     -               116                       (2,311)                 52          -             -              -               -           -
495500   P   ANDY 1-6 (BARTLESVILLE)          OK                      1,911            134         4,786                 56         -                     -               636                       (3,701)               287           -             -              -               -           -
495600   P   BYINGTON 1-36 (BOOCH/SAVANNA)    OK                      4,976            346         2,506               169          -                     -             1,656                          299                746           299           299            -               -        48,807
495700   P   EPPS 1-20 (BOOCH)                OK                        856              60        2,506                 27         -                     -               285                       (2,022)               128           -             -              -               -           -
495800   P   TRAVIS G 1-8 (BARTL & SAVANNA)   OK                      8,321            580         2,471               272          -                     -             2,769                        2,228              1,248         2,228         1,248            -               -       103,637
495900   P   BUDDY 1-9    (BARTLESVILLE)      OK                      1,849            129         3,157                 62         -                     -               615                       (2,115)               277           -             -              -               -           -
496000   P   EDWARDS 1-19 (BOOCH)             OK                      5,034            351         2,492               162          -                     -             1,675                          353                755           353           353            -               -        53,882
496100   P   OTHEL 1-1                        OK                      6,093            425         2,506               194          -                     -             2,028                          939                914           939           914            -               -        61,989
496200   P   ECHELLE 1-24 (BOOCH)             OK                      7,398            515         9,367               249          -                     -             2,462                       (5,195)             1,110           -             -              -               -           -
496300   P   SMITH 1-30 (BOOCH)               OK                        921              64        2,506                 27         -                     -               306                       (1,983)               138           -             -              -               -           -
496400   P   NEAL 1-17                        OK                      7,680            535         2,663               250          -                     -             2,556                        1,676              1,152         1,676         1,152            -               -       108,997
496500   P   RAGAN A 2-34 (BOOCH)             OK                      6,648            464         2,506               213          -                     -             2,213                        1,253                997         1,253           997            -               -        96,612
496600   P   BYINGTON 1-26 (BOOCH)            OK                      3,974            277         2,506               127          -                     -             1,323                         (260)               596           -             -              -               -        29,320
496700   P   BUTZER 1-20 (ATOKA MIDDLE)       OK                      9,159            639         2,475               283          -                     -             3,048                        2,714              1,374         2,714         1,374            -               -       118,425
496800   P   THOMAS 1-8    (BOOCH)            OK                        128               9        2,601                  4         -                     -                 42                      (2,529)                 19          -             -              -               -           -
496900   P   EDGAR 1-31 (BARTLESVILLE)        OK                        -              -           2,771               -            -                     -               -                         (2,771)               -             -             -              -               -           -
497000   P   NEWMAN 1-6 (HARTSHORNE)          OK                      4,642            324         2,476               146          -                     -             1,545                          151                696           151           151            -               -        38,622
497100   P   SERATT 1-17 (BOOCH & BARTL)      OK                      2,575            179         2,900                 84         -                     -               857                       (1,446)               386           -             -              -               -           -
497200   P   COMPELUBE 1-21 (HARTSHORNE)      OK                     12,507            365         2,662              (960)         -                     -             4,163                        6,277              1,876         6,277         1,876            -               -        54,349
497300   P   ACKER TRUST 1-31 (HARTSHORNE)    OK                        421              29        2,450                 13         -                     -               140                       (2,211)                 63          -             -              -               -           -
497400   P   HASKELL 1-31 (BARTLESVILLE)      OK                      1,036              72        1,214                 32         -                     -               345                         (627)               155           -             -              -               -         1,371
497500   P   LINDA 1-20 (BOOCH & BARTL)       OK                      4,579            319         2,893               153          -                     354           1,524                         (665)               687           -             -              354             -        19,014
497600   P   BOB 1-20 (GILCREASE/HART)        OK                      4,471            312         2,417               147          -                     -             1,488                          107                671           107           107            -               -        33,740
497800   P   JIM 1-33 (HARTSHN & BRTLSVLE)    OK                        -              -                0              -            -                     -               -                             (0)               -             -             -              -               -           -
497801   P   JIM 1-33 (HARTSHORNE)            OK                      6,893            480         1,247               225          -                     -             2,294                        2,646              1,034         2,646         1,034            -               -       157,775
497802   P   JIM 1-33 (BARTLESVILLE)          OK                      7,430            518         1,252               242          -                     -             2,473                        2,946              1,115         2,946         1,115            -               -        86,018
497900   P   BOGARD 1-32 (BARTLESVILLE)       OK                        -              -           2,506               -            -                     -               -                         (2,506)               -             -             -              -               -           -
498000   P   ROSS 2-4 (HARTSHN & BRTLESVIL    OK                        -              -                0              -            -                     -               -                             (0)               -             -             -              -               -           -
                                                                                Case: 20-13664                      Doc: 57-2                  Filed: 12/02/20                    Page: 131 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule
             December 31, 2019


                                                           Current Year   Ending         Cost or      A/Depletion     Undepleted        Cost          Cost        Cost Depl    Adj Cost    Allowable    Non-Excess    A/Depletion    Exess IDC
 Well#                    Well Name                State    Production    Reserves     Other Basis      at BOY          Cost        Depletion Rate   Depletion    Adjustment   Depletion   Depletion     Depletion      at EOY      Per Property


                                                              4,700,768   28,209,095   143,668,322     98,034,417     45,633,905                      2,494,972          -     2,494,971    3,268,362     2,514,197   100,548,614     1,586,907
100000
491200   P   WADE 2-10 (BOOCH LOWER)          OK                 27,036      591,099     1,336,301        590,592        745,709      0.04373861         32,616          -        32,616       32,616        32,616       623,208           -
491300   P   JUDITH 1H-7 (HARTSHORNE)         OK                    -            -       1,241,008        948,837        292,171      0.00000000            -            -           -            -             -         948,837           -
491400   P   EUAL 1H-33 (HARTSHORNE)          OK                    -            -       1,240,872        782,994        457,878      0.00000000            -            -           -            -             -         782,994           -
491500   P   WADE 1-10 (BOOCH)                OK                 11,535      244,865     1,202,754        485,088        717,666      0.04498876         32,287          -        32,287       32,287        32,287       517,375           -
491600   P   RONALD 2H-32 (HARTSHORNE)        OK                    -            -       1,155,851      1,078,973         76,878      0.00000000            -            -           -            -             -       1,078,973           -
491700   P   SUZIE 1H-34 (HARTSHORNE)         OK                    -            -         992,838        667,514        325,324      0.00000000            -            -           -            -             -         667,514           -
491800   P   KERNS 1-11 (BOOCH)               OK                  6,789      129,280     1,140,358        455,993        684,365      0.04989201         34,144          -        34,144       34,144        34,144       490,138           -
491900   P   WADLEY ESTATE 1-11(BOOCH LWR)    OK                 19,251      415,855     1,107,134        458,560        648,574      0.04424337         28,695          -        28,695       28,695        28,695       487,255           -
492000   P   KATRINA 1H-34 (HARTSHORNE)       OK                    -            -         950,831        893,468         57,363      0.00000000            -            -           -            -             -         893,468           -
492100   P   SOONER 1-31 (HARTSHORNE)         OK                  6,536       33,766     1,011,741        813,982        197,759      0.16217743         32,072          -        32,072       32,072        32,072       846,054           -
492200   P   REED, HUGH 1-8 (BOOCH LOWER)     OK                  4,264        3,618       922,834        812,617        110,217      0.54100289         59,628          -        59,628       59,628        59,628       872,245           -
492300   P   EARTHMAN 2-5 (BARTLESVILLE)      OK                    -            -         973,107        961,801         11,306      0.00000000            -            -           -            -             -         961,801           -
492400   P   KIRBY 1-16                       OK                  7,693       84,116       939,291        577,375        361,916      0.08379778         30,328          -        30,328       30,328        30,328       607,703           -
492500   P   WIEDEL 1-6 (BARTLESVILLE)        OK                    -            -         934,119        892,845         41,274      0.00000000            -            -           -            -             -         892,845           -
492600   P   VAUGHAN B 1-2 (MCALESTER)        OK                 13,538      234,754       853,526        379,204        474,322      0.05452531         25,863          -        25,863       25,863        25,863       405,066           -
492700   P   BARCHEERS 1-16 (BOOCH)           OK                  6,754      101,425       798,255        522,034        276,221      0.06243716         17,246          -        17,246       17,246        17,246       539,280           -
492800   P   GARY 1-31 (HARTSHORNE)           OK                 19,583      394,298       759,623        480,188        279,435      0.04731450         13,221          -        13,221       13,221        13,221       493,409           -
492900   P   VAUGHAN 1-35 (BOOCH)             OK                  4,269       24,118       804,010        589,318        214,692      0.15038437         32,286          -        32,286       32,286        32,286       621,604           -
493000   P   BROW 2-2 (BOOCH)                 OK                 13,652      352,343       799,277        341,021        458,256      0.03729985         17,093          -        17,093       17,093        17,093       358,114           -
493100   P   AGEE 1-8 (BART & HARTSHORNE)     OK                    -            -         763,572            -          763,572      0.00000000            -            -           -            -             -             -             -
493101   P   AGEE 1-8 (BARTLESVILLE)          OK                  7,390      148,889        (3,346)         2,501         (5,847)     0.04728796            -            -           -            996           -           2,501           -
493102   P   AGEE 1-8 (HARTSHORNE)            OK                  3,805       60,058        (1,196)           -           (1,196)     0.05958303            -            -           -            579           -             -             -
493200   P   EPPS 2-28 (BOOCH LOWER)          OK                 10,336      209,027       774,483        429,367        345,116      0.04711948         16,262          -        16,262       16,262        16,262       445,629           -
493300   P   NORMAN 1-5 (BARTLESVILLE)        OK                    -            -         792,724        614,684        178,040      0.00000000            -            -           -            -             -         614,684           -
493400   P   VIRDEN 1-25 (BOOCH)              OK                 11,546      245,278       764,376        326,611        437,765      0.04495560         19,680          -        19,680       19,680        19,680       346,291           -
493500   P   CREEK 1-5 (BARTLESVILLE)         OK                    -            -         794,950        608,819        186,130      0.00000000            -            -           -            -             -         608,819           -
493600   P   CUMMINS 2-35 (BOOCH)             OK                  9,848      114,747       727,984        392,957        335,027      0.07903870         26,480          -        26,480       26,480        26,480       419,437           -
493700   P   HAMMONTREE 1-32 (BARTLESVILLE)   OK                  7,528       14,817       710,681        604,918        105,764      0.33691410         35,633          -        35,633       35,633        35,633       640,551           -
493800   P   HOLT 1-32 (RED FORK)             OK                  2,159          581       672,220        421,241        250,979      0.78803041        197,779          -       197,779      197,779       197,779       619,020           -
493900   P   HOLT 2-32 (BOOCH)                OK                    -            -         673,646        670,141          3,505      0.00000000            -            -           -            -             -         670,141           -
494000   P   SMITH 2-9 (BOOCH & BARTL)        OK                    -            -         654,657        528,075        126,583      0.00000000            -            -           -            -             -         528,075           -
494100   P   DINWIDDIE 1-36 (BOOCH)           OK                 14,544      193,554       627,765        320,504        307,261      0.06989106         21,475          -        21,475       21,475        21,475       341,978           -
494200   P   GRANTHAM 1-28 (BOOCH)            OK                    -            -         651,170        484,273        166,897      0.00000000            -            -           -            -             -         484,273           -
494300   P   KIRBY 2-16                       OK                    -            -         686,025        675,105         10,920      0.00000000            -            -           -            -             -         675,105           -
494400   P   BOULT 1-25 (BOOCH/SAVANNA)       OK                 32,442      625,159       633,410        266,048        367,361      0.04933355         18,123          -        18,123       18,123        18,123       284,172           -
494500   P   WADLEY 1-12 (BOOCH)              OK                  3,379        8,568       620,771        478,808        141,964      0.28285256         40,155          -        40,155       40,155        40,155       518,962           -
494600   P   YATES 1-33 (HRTSHRN & BTLSVIL)   OK                    -            -             -              -              -        0.00000000            -            -           -            -             -             -             -
494601   P   YATES 1-33 (HARTSHORNE)          OK                  1,723       12,550        73,441         45,278         28,163      0.12073506          3,400          -         3,400        3,400         3,400        48,678           -
494602   P   YATES 1-33 (BARTLESVILLE)        OK                  5,172       36,851       601,834        481,784        120,050      0.12307771         14,775          -        14,775       14,775        14,775       496,559           -
494700   P   COX 1-13 (BOOCH)                 OK                  7,135       82,795       602,679        380,175        222,504      0.07933542         17,652          -        17,652       17,652        17,652       397,827           -
494800   P   BROWN 1-29 (LOWER BOOCH)         OK                  5,804       73,048       589,953        491,457         98,496      0.07360760          7,250          -         7,250        7,250         7,250       498,707           -
494900   P   HILL 1-20 (BOOCH & SAVANNA)      OK                    -            -         606,924        437,311        169,613      0.00000000            -            -           -            -             -         437,311           -
495000   P   LEBOW 1-30 (BOOCH)               OK                    -            -         576,721        401,597        175,124      0.00000000            -            -           -            -             -         401,597           -
495100   P   ROCKY RIDGE 1-8 (BOOCH)          OK                    -            -         563,856        505,491         58,366      0.00000000            -            -           -            -             -         505,491           -
495200   P   EPPS 1-21 (BOOCH)                OK                  4,945       47,749       572,410        431,080        141,330      0.09384750         13,263          -        13,263       13,263        13,263       444,344           -
495300   P   BOULT 2-25 (BARTLESVILLE)        OK                 11,418      241,400       574,507        312,306        262,200      0.04516123         11,841          -        11,841       11,841        11,841       324,148           -
495400   P   RAGAN C 1-27 (BOOCH)             OK                    -            -         558,293        183,911        374,382      0.00000000            -            -           -            -             -         183,911           -
495500   P   ANDY 1-6 (BARTLESVILLE)          OK                    -            -         593,299        425,408        167,891      0.00000000            -            -           -            -             -         425,408           -
495600   P   BYINGTON 1-36 (BOOCH/SAVANNA)    OK                  5,394       43,414       550,674        352,577        198,097      0.11050731         21,891          -        21,891       21,891        21,891       374,468           -
495700   P   EPPS 1-20 (BOOCH)                OK                    -            -         552,514        160,218        392,296      0.00000000            -            -           -            -             -         160,218           -
495800   P   TRAVIS G 1-8 (BARTL & SAVANNA)   OK                  8,922       94,715       535,775        334,494        201,281      0.08608698         17,328          -        17,328       17,328        17,328       351,822           -
495900   P   BUDDY 1-9    (BARTLESVILLE)      OK                    -            -         530,142        523,555          6,587      0.00000000            -            -           -            -             -         523,555           -
496000   P   EDWARDS 1-19 (BOOCH)             OK                  5,334       48,548       558,413        419,305        139,108      0.09899693         13,771          -        13,771       13,771        13,771       433,076           -
496100   P   OTHEL 1-1                        OK                  6,163       55,826       527,355        368,104        159,251      0.09942320         15,833          -        15,833       15,833        15,833       383,937           -
496200   P   ECHELLE 1-24 (BOOCH)             OK                    -            -         492,735        428,400         64,334      0.00000000            -            -           -            -             -         428,400           -
496300   P   SMITH 1-30 (BOOCH)               OK                    -            -         493,250        452,719         40,531      0.00000000            -            -           -            -             -         452,719           -
496400   P   NEAL 1-17                        OK                  8,213      100,784       476,550        275,230        201,320      0.07534990         15,169          -        15,169       15,169        15,169       290,399           -
496500   P   RAGAN A 2-34 (BOOCH)             OK                  6,818       89,793       456,210        335,105        121,105      0.07057452          8,547          -         8,547        8,547         8,547       343,652           -
496600   P   BYINGTON 1-26 (BOOCH)            OK                  4,092       25,228       451,325        371,592         79,733      0.13957356         11,129          -        11,129       11,129        11,129       382,720           -
496700   P   BUTZER 1-20 (ATOKA MIDDLE)       OK                  9,134      109,291       455,517        400,782         54,735      0.07712926          4,222          -         4,222        4,222         4,222       405,004           -
496800   P   THOMAS 1-8    (BOOCH)            OK                    -            -         441,007        302,954        138,052      0.00000000            -            -           -            -             -         302,954           -
496900   P   EDGAR 1-31 (BARTLESVILLE)        OK                    -            -         463,961        358,993        104,969      0.00000000            -            -           -            -             -         358,993           -
497000   P   NEWMAN 1-6 (HARTSHORNE)          OK                  4,443       34,178       422,759        304,294        118,465      0.11504267         13,628          -        13,628       13,628        13,628       317,922           -
497100   P   SERATT 1-17 (BOOCH & BARTL)      OK                    -            -         429,190        178,488        250,702      0.00000000            -            -           -            -             -         178,488           -
497200   P   COMPELUBE 1-21 (HARTSHORNE)      OK                  6,772       47,577       415,189        312,668        102,521      0.12460869         12,775          -        12,775       12,775        12,775       325,443           -
497300   P   ACKER TRUST 1-31 (HARTSHORNE)    OK                    -            -         398,763        339,647         59,116      0.00000000            -            -           -            -             -         339,647           -
497400   P   HASKELL 1-31 (BARTLESVILLE)      OK                  1,088          283       438,767        286,899        151,869      0.79345094        120,500          -       120,500      120,500       120,500       407,399           -
497500   P   LINDA 1-20 (BOOCH & BARTL)       OK                  5,107       13,908       406,064        242,940        163,124      0.26857425         43,811          -        43,811       43,811        43,811       286,751           -
497600   P   BOB 1-20 (GILCREASE/HART)        OK                  4,914       28,827       410,099        377,110         32,989      0.14562824          4,804          -         4,804        4,804         4,804       381,914           -
497800   P   JIM 1-33 (HARTSHN & BRTLSVLE)    OK                    -            -             -              -              -        0.00000000            -            -           -            -             -             -             -
497801   P   JIM 1-33 (HARTSHORNE)            OK                  7,211      150,563       372,737        179,915        192,822      0.04570636          8,813          -         8,813        8,813         8,813       188,728           -
497802   P   JIM 1-33 (BARTLESVILLE)          OK                  7,816       78,201       298,573        188,184        110,389      0.09086800         10,031          -        10,031       10,031        10,031       198,215           -
497900   P   BOGARD 1-32 (BARTLESVILLE)       OK                    -            -         415,666        283,113        132,553      0.00000000            -                        -            -             -         283,113           -
498000   P   ROSS 2-4 (HARTSHN & BRTLESVIL    OK                    -            -             (57)           -              (57)     0.00000000            -                        -            -             -             -             -
                                                                                   Case: 20-13664                             Doc: 57-2                           Filed: 12/02/20                        Page: 132 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule                                                                                      (15,131.68) Negative IDC
             December 31, 2019                                                                                                2,415,335.63   Positive IDC
                                                                           -               -          -                  -             -                    -
                                                           Oil, Gas & Liquid                                                                                        Allocated     Dry Hole     Net Income       % of Gross        % of Net      Statutory         AMT              AMT       Beginning
 Well#                       Well Name             State        Sales          Total GPT       LOE           Other Deducts     IDC              Depreciation        Overhead       Costs     Before Depletion    Income           Income        Depletion      Depreciation     Adjustment   Reserves


                                                                 11,009,719        544,088     2,620,672         2,758,518    2,400,204               803,197        3,664,383         -         (1,781,344)         1,651,717     1,660,819        876,382         803,197              -    32,909,863
498001   P   ROSS 2-4 (HARTSHORNE)            OK                      4,791            334         1,255               151          -                     -              1,595                        1,456                719         1,456            719             -                -        71,475
498002   P   ROSS 2-4 (BARTLESVILLE)          OK                      3,462            241         1,250               114          -                       (0)          1,152                          705                519           705            519               (0)            -        19,496
498100   P   FORSTER 1-5 (HRTSHN &BRTLSVLE)   OK                        -              -               (0)             -            -                     -                -                               0               -                0           -               -                -           -
498101   P   FORSTER 1-5 (TBG-HARTSHORNE)     OK                      1,914            133         1,255                 63         -                     -                637                         (173)               287           -              -               -                -         3,931
498102   P   FORSTER 1-5 (CSG-BARTLESVILLE)   OK                      6,473            451         1,252               211          -                     -              2,154                        2,404                971         2,404            971             -                -        97,401
498200   P   BROWDER 1-21(UPPER ATOKA/HAR)    OK                      1,009              70        2,052                 35         -                     -                336                       (1,484)               151           -              -               -                -           -
498400   P   TUCKER A 1-26 (BOOCH)            OK                      2,658            189         2,506                 82         -                     -                885                       (1,004)               399           -              -               -                -           -
498500   P   EPPS 1-29 (BOOCH)                OK                      4,456            311         2,506               144          -                     -              1,483                            12               668             12             12            -                -        48,583
498600   P   TRAVIS 2-18 (BOOCH)              OK                      3,119            217         2,584               103          -                     -              1,038                         (824)               468           -              -               -                -           -
498700   P   HERMAN 1-12 (HARTSHORNE)         OK                      3,527            246         2,397               112          -                     -              1,174                         (401)               529           -              -               -                -           -
498800   P   TRAVIS 1-18 (BOOCH)              OK                      5,459            380         2,632               180          -                     -              1,817                          450                819           450            450             -                -        48,185
498900   P   PHILLIPS 1-17                    OK                      4,251            296         2,821               137          -                     -              1,415                         (419)               638           -              -               -                -        10,477
499000   P   WELDON 1-32 (HRTSHN & BRLESVL)   OK                        -              -                0              -            -                     -                -                              (0)              -             -              -               -                -           -
499001   P   WELDON 1-32 (HARTSHORNE)         OK                      2,243            156         1,383                 71         -                        0             747                         (114)               336           -              -                  0             -         9,974
499002   P   WELDON 1-32 (BARTLESVILLE)       OK                      4,235            295         1,386               135          -                     -              1,409                        1,009                635         1,009            635             -                -        32,774
499100   P   TIPPITT 1-29 (BOOCH)             OK                        860              60        2,506                 27         -                     -                286                       (2,019)               129           -              -               -                -           -
499300   P   REED 1-7 (BOOCH MIDDLE)          OK                      1,877            131         2,894                 60         -                     -                625                       (1,832)               282           -              -               -                -           -
499400   P   LAUGHLIN TRUST 1-19 (HART)       OK                          96              7        3,124                  3         -                     -                  32                      (3,070)                 14          -              -               -                -           -
499500   P   EDWARDS EAST 1-19 (BOOCH)        OK                      2,371            165         3,280                 78         -                     -                789                       (1,941)               356           -              -               -                -           -
499600   P   STATON 1-6 (HRTSHRN & SAVANNA)   OK                        -              -               (0)             -            -                     -                -                               0               -                0           -               -                -           -
499601   P   STATON 1-6 (HARTSHORNE)          OK                      2,313            161         1,239                 75         -                     -                770                            67               347             67             67            -                -        18,390
499602   P   STATON 1-6 (SAVANNA)             OK                      2,726            190         1,252                 91         -                     -                907                          287                409           287            287             -                -        26,433
499700   P   HUMMER 1-8 (HARTSHORNE)          OK                      2,151            150         2,462                 70         -                     -                716                       (1,247)               323           -              -               -                -           -
499800   P   DWIGHT 1-1 (BOOCH)               OK                      3,445            240         2,327               110          -                     -              1,147                         (379)               517           -              -               -                -        11,542
499900   P   TUCKER A 2-26 (BOOCH)            OK                        987              70        2,506                 31         -                     -                328                       (1,949)               148           -              -               -                -           -
500000   P   TRAVIS 3-18 (CROMWELL)           OK                      2,666            186         2,653                 86         -                     -                887                       (1,146)               400           -              -               -                -           -
500100   P   JENSON 1-17 (BARTLESVILLE)       OK                      4,529            316         2,663               150          -                     -              1,507                         (107)               679           -              -               -                -        32,457
500200   P   YOUNG 1-16 (BOOCH MIDDLE)        OK                      1,882            131         3,214                 62         -                     -                626                       (2,151)               282           -              -               -                -           -
500300   P   COMPELUBE 2-21 (HART) APO        OK                     16,078            484         2,669            (1,203)         -                     -              5,351                        8,778              2,412         8,778          2,412             -                -       111,986
500400   P   USA 1-1 (BOOCH & HARTSHORNE)     OK                     15,947            544         1,335              (804)         -                     -              5,308                        9,564              2,392         9,564          2,392             -                -        69,218
500500   P   EDWARDS 1-28 (BARTLESVILLE)      OK                      1,815            127         1,564                 60         -                     -                604                         (540)               272           -              -               -                -           -
500600   P   BLEVINS 2-12 (HARTSHORNE)        OK                        -              -             -                 -            -                     -                -                            -                  -             -              -               -                -           -
500700   P   VAUGHAN B 2-2 (BOOCH LOWER)      OK                      5,837            407         2,395               191          -                     -              1,943                          902                876           902            876             -                -        78,877
500900   P   COX 1-18 (BOOCH)                 OK                      4,045            282         2,432               131          -                     -              1,346                         (146)               607           -              -               -                -        35,700
501000   P   SANDRA 1-32 (HRTSHN & SAVANNA)   OK                        -              -               (0)             -            -                     -                -                               0               -                0           -               -                -           -
501001   P   SANDRA 1-32 (HARTSHORNE)         OK                      6,029            421         1,809               190          -                     -              2,007                        1,602                904         1,602            904             -                -        52,450
501002   P   SANDRA 1-32 (SAVANNA)            OK                      3,436            240         1,854               109          -                     -              1,144                            89               515             89             89            -                -        10,292
501100   P   FRANKIE 1-1 (BOOCH)              OK                      2,569            179         2,506                 83         -                     -                855                       (1,054)               385           -              -               -                -           -
501200   P   TRAVIS C-1-8 (BOOCH & SAVANNA)   OK                      4,295            299         2,462               141          -                     -              1,429                          (37)               644           -              -               -                -        30,197
501300   P   TUCKER B 1-26 (BOOCH)            OK                      3,927            274         2,506               127          -                     -              1,307                         (287)               589           -              -               -                -        32,559
501400   P   TRAVIS 3-6 (SAVANNA LOWER)       OK                      5,325            371         2,506               174          -                     -              1,772                          501                799           501            501             -                -        49,418
501500   P   MARILYN 1-21 (BARTLESVILLE)      OK                        334              23        1,472                 11         -                     -                111                       (1,284)                 50          -              -               -                -           -
501600   P   TOM 1-5 (HARTSHORNE)             OK                      2,570            179         2,506                 83         -                     -                855                       (1,054)               385           -              -               -                -           -
501700   P   JAMES 1-32      (HARTSHORNE)     OK                      4,397            306         2,506               144          -                     -              1,463                          (23)               660           -              -               -                -        16,085
501800   P   SAUNIER 1-32 (HARTSHORNE)        OK                      1,890            132         2,495                 60         -                        0             629                       (1,425)               284           -              -                  0             -           -
501900   P   JAYHAWK 1-31 (HARTSHORNE)        OK                      2,009            144         2,506                  6         -                     -                669                       (1,316)               301           -              -               -                -           -
502000   P   LEE 1-8 (HARTSHORNE)             OK                      2,981            208         2,462                 95         -                     -                992                         (777)               447           -              -               -                -         3,158
502200   P   TRUTTMAN 1-11 (SAVANNA)          OK                      4,302            300         2,485               139          -                     -              1,432                          (53)               645           -              -               -                -        18,566
502300   P   RAGAN 1H-3 (HARTSHORNE)          OK                        -              -           4,888               -            -                       19             -                         (4,907)               -             -              -                 19             -           -
502400   P   THOMPSON, FLORENCE 1-16          OK                        730              51        3,342                 24         -                     -                243                       (2,929)               110           -              -               -                -           -
502500   P   PATRICK 1-30 (HARTSHORNE)        OK                     10,224            720         1,461               224          -                     -              3,403                        4,416              1,534         4,416          1,534             -                -       148,848
502700   P   WILDER 1-7 (BOOCH LOWER)         OK                      1,286              90        2,506                 41         -                     -                428                       (1,779)               193           -              -               -                -           -
502900   P   VAUGHAN A 1-36 (BOOCH)           OK                      1,501            105         2,100                 49         -                     -                500                       (1,252)               225           -              -               -                -           -
503000   P   WARD, BUCKY 1-6-(HARTSH & BTLV   OK                        -              -                0              -            -                     -                -                              (0)              -             -              -               -                -           -
503001   P   WARD, BUCKY 1-6 (HARTSHORNE)     OK                      3,544            247         1,245               115          -                     -              1,180                          757                532           757            532             -                -        30,034
503002   P   WARD, BUCKY 1-6 (BARTLESVILLE)   OK                      5,739            400         1,257               190          -                     -              1,910                        1,982                861         1,982            861             -                -        76,170
503100   P   STEIDLEY 1-21 (BARTLESVILLE)     OK                      1,156              81        3,157                 34         -                     -                385                       (2,501)               173           -              -               -                -           -
503200   P   CLIFTON 3-4 (HARTSHORNE)         OK                        -              -           3,540               -            -                       39             -                         (3,579)               -             -              -                 39             -           -
503300   P   JONES 1-36 (BOOCH)               OK                      3,678            256         2,506               121          -                     -              1,224                         (430)               552           -              -               -                -           -
503400   P   EPPS 1H-4 (HARTSHORNE)           OK                        -              -            (351)              -            -                       14             -                            337                -             337            -                 14             -           -
503500   P   CLIFTON 4-4 (HARTSHORNE)         OK                        -              -           2,963               -            -                       19             -                         (2,982)               -             -              -                 19             -           -
503600   P   WALTER 1-36 (HARTSHORNE)         OK                      5,102            357         3,039               168          -                     -              1,698                         (160)               765           -              -               -                -        17,076
503700   P   TRAVIS B 1-5 (HARTSHORNE)        OK                      4,140            289         2,506               131          -                     -              1,378                         (164)               621           -              -               -                -        26,906
503800   P   EPPS 2H-4 (HARTSHORNE)           OK                        -              -           2,837               -            -                       20             -                         (2,857)               -             -              -                 20             -           -
503900   P   CUMMINS 1-35 (BOOCH)             OK                      5,372            374         2,506               177          -                     -              1,788                          527                806           527            527             -                -        62,146
504000   P   BERTIE 1-20 (BOOCH)              OK                      3,138            219         8,791               105          -                       85           1,044                       (7,106)               471           -              -                 85             -           -
504200   P   ACKER 1-31 (HART & SAVANNA)      OK                        -              -                0              -            -                     -                -                              (0)              -             -              -               -                -           -
504201   P   ACKER 1-31 (HART)                OK                      2,420            169         1,248                 77         -                     -                806                          121                363           121            121             -                -        32,629
504202   P   ACKER 1-31 (SAVANNA)             OK                      8,110            565         1,252               261          -                     -              2,699                        3,332              1,217         3,332          1,217             -                -       205,324
504300   P   WARD 1-5 (HARTSHORNE)            OK                        828              58        2,506                 28         -                     -                276                       (2,040)               124           -              -               -                -           -
504400   P   MARCUM 1-31 (SAVANNA)            OK                        -              -           2,507               -            -                     -                -                         (2,507)               -             -              -               -                -           -
504500   P   HOWARD 1-27 (BOOCH LOWER)        OK                      1,130              79        2,506                 36         -                     -                376                       (1,867)               169           -              -               -                -           -
504600   P   JOEL 2H-1 (HARTSHORNE)           OK                      2,099            146         3,330                 80         -                     -                699                       (2,155)               315           -              -               -                -           -
504700   P   VAUGHAN 2-35 (BOOCH & BARTL)     OK                      1,512            105         2,506                 52         -                     -                503                       (1,655)               227           -              -               -                -           -
                                                                                Case: 20-13664                     Doc: 57-2                 Filed: 12/02/20                    Page: 133 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule
             December 31, 2019


                                                           Current Year   Ending         Cost or     A/Depletion     Undepleted       Cost          Cost        Cost Depl    Adj Cost    Allowable    Non-Excess    A/Depletion    Exess IDC
 Well#                       Well Name             State    Production    Reserves     Other Basis     at BOY          Cost       Depletion Rate   Depletion    Adjustment   Depletion   Depletion     Depletion      at EOY      Per Property


                                                              4,700,768   28,209,095   143,668,322    98,034,417     45,633,905                     2,494,972          -     2,494,971    3,268,362     2,514,197   100,548,614     1,586,907
100000
498001   P   ROSS 2-4 (HARTSHORNE)            OK                  4,633       66,843       212,512       195,784         16,729     0.06481284          1,084                    1,084        1,084         1,084       196,868           -
498002   P   ROSS 2-4 (BARTLESVILLE)          OK                  3,683       15,814       377,085       261,676        115,409     0.18888269         21,799          -        21,799       21,799        21,799       283,474           -
498100   P   FORSTER 1-5 (HRTSHN &BRTLSVLE)   OK                    -            -             -             -              -       0.00000000            -            -           -            -             -             -             -
498101   P   FORSTER 1-5 (TBG-HARTSHORNE)     OK                  2,021        1,909        87,716        62,460         25,256     0.51426204         12,988          -        12,988       12,988        12,988        75,448           -
498102   P   FORSTER 1-5 (CSG-BARTLESVILLE)   OK                  6,839       90,563       372,184       202,736        169,448     0.07020954         11,897          -        11,897       11,897        11,897       214,633           -
498200   P   BROWDER 1-21(UPPER ATOKA/HAR)    OK                    -            -         370,902       328,018         42,884     0.00000000            -            -           -            -             -         328,018           -
498400   P   TUCKER A 1-26 (BOOCH)            OK                    -            -         367,540       329,980         37,561     0.00000000            -            -           -            -             -         329,980           -
498500   P   EPPS 1-29 (BOOCH)                OK                  4,534       44,049       361,461       300,193         61,268     0.09332216          5,718          -         5,718        5,718         5,718       305,911           -
498600   P   TRAVIS 2-18 (BOOCH)              OK                    -            -         349,174       275,571         73,603     0.00000000            -            -           -            -             -         275,571           -
498700   P   HERMAN 1-12 (HARTSHORNE)         OK                    -            -         339,633       292,223         47,410     0.00000000            -            -           -            -             -         292,223           -
498800   P   TRAVIS 1-18 (BOOCH)              OK                  5,956       42,229       340,868       263,269         77,599     0.12361123          9,592          -         9,592        9,592         9,592       272,861           -
498900   P   PHILLIPS 1-17                    OK                  4,493        5,985       333,679       299,218         34,461     0.42881394         14,777          -        14,777       14,777        14,777       313,996           -
499000   P   WELDON 1-32 (HRTSHN & BRLESVL)   OK                    -            -             -             -              -       0.00000000            -            -           -            -             -             -             -
499001   P   WELDON 1-32 (HARTSHORNE)         OK                  2,172        7,801       148,771       122,732         26,038     0.21780858          5,671          -         5,671        5,671         5,671       128,404           -
499002   P   WELDON 1-32 (BARTLESVILLE)       OK                  4,377       28,397       321,930       292,665         29,265     0.13354140          3,908          -         3,908        3,908         3,908       296,573           -
499100   P   TIPPITT 1-29 (BOOCH)             OK                    -            -         319,996       313,562          6,434     0.00000000            -            -           -            -             -         313,562           -
499300   P   REED 1-7 (BOOCH MIDDLE)          OK                    -            -         305,931       292,748         13,183     0.00000000            -            -           -            -             -         292,748           -
499400   P   LAUGHLIN TRUST 1-19 (HART)       OK                    -            -         315,712       238,030         77,682     0.00000000            -            -           -            -             -         238,030           -
499500   P   EDWARDS EAST 1-19 (BOOCH)        OK                    -            -         312,263       165,995        146,268     0.00000000            -            -           -            -             -         165,995           -
499600   P   STATON 1-6 (HRTSHRN & SAVANNA)   OK                    -            -             -             -              -       0.00000000            -            -           -            -             -             -             -
499601   P   STATON 1-6 (HARTSHORNE)          OK                  2,314       16,076       129,166       109,481         19,685     0.12580898          2,477          -         2,477        2,477         2,477       111,957           -
499602   P   STATON 1-6 (SAVANNA)             OK                  2,957       23,476       285,327       244,015         41,312     0.11185237          4,621          -         4,621        4,621         4,621       248,636           -
499700   P   HUMMER 1-8 (HARTSHORNE)          OK                    -            -         281,716       183,016         98,701     0.00000000            -            -           -            -             -         183,016           -
499800   P   DWIGHT 1-1 (BOOCH)               OK                  3,497        8,044       270,256       205,747         64,509     0.30302224         19,548          -        19,548       19,548        19,548       225,295           -
499900   P   TUCKER A 2-26 (BOOCH)            OK                    -            -         271,266        66,945        204,321     0.00000000            -            -           -            -             -          66,945           -
500000   P   TRAVIS 3-18 (CROMWELL)           OK                    -            -         256,741       212,706         44,035     0.00000000            -            -           -            -             -         212,706           -
500100   P   JENSON 1-17 (BARTLESVILLE)       OK                  5,022       27,435       256,313       220,898         35,415     0.15472507          5,480          -         5,480        5,480         5,480       226,377           -
500200   P   YOUNG 1-16 (BOOCH MIDDLE)        OK                    -            -         253,547       193,136         60,411     0.00000000            -            -           -            -             -         193,136           -
500300   P   COMPELUBE 2-21 (HART) APO        OK                  8,505      103,481       245,967       129,565        116,403     0.07594580          8,840          -         8,840        8,840         8,840       138,405           -
500400   P   USA 1-1 (BOOCH & HARTSHORNE)     OK                  8,115       61,103       252,732       184,802         67,930     0.11724291          7,964          -         7,964        7,964         7,964       192,766           -
500500   P   EDWARDS 1-28 (BARTLESVILLE)      OK                    -            -         239,853       160,643         79,211     0.00000000            -            -           -            -             -         160,643           -
500600   P   BLEVINS 2-12 (HARTSHORNE)        OK                    -            -         244,599       108,196        136,403     0.00000000            -            -           -            -             -         108,196           -
500700   P   VAUGHAN B 2-2 (BOOCH LOWER)      OK                  6,093       72,784       235,079       176,685         58,394     0.07724585          4,511          -         4,511        4,511         4,511       181,195           -
500900   P   COX 1-18 (BOOCH)                 OK                  4,296       31,404       211,272       193,007         18,265     0.12033403          2,198          -         2,198        2,198         2,198       195,205           -
501000   P   SANDRA 1-32 (HRTSHN & SAVANNA)   OK                    -            -             -             -              -       0.00000000            -            -           -            -             -             -             -
501001   P   SANDRA 1-32 (HARTSHORNE)         OK                  5,716       46,734       199,683       155,615         44,068     0.10897549          4,802          -         4,802        4,802         4,802       160,417           -
501002   P   SANDRA 1-32 (SAVANNA)            OK                  3,559        6,733       120,549        73,450         47,098     0.34581086         16,287          -        16,287       16,287        16,287        89,737           -
501100   P   FRANKIE 1-1 (BOOCH)              OK                    -            -         186,979       139,361         47,617     0.00000000            -            -           -            -             -         139,361           -
501200   P   TRAVIS C-1-8 (BOOCH & SAVANNA)   OK                  4,593       25,604       184,397       150,650         33,747     0.15208682          5,132          -         5,132        5,132         5,132       155,782           -
501300   P   TUCKER B 1-26 (BOOCH)            OK                  4,169       28,390       185,068       175,933          9,135     0.12803518          1,170          -         1,170        1,170         1,170       177,103           -
501400   P   TRAVIS 3-6 (SAVANNA LOWER)       OK                  5,710       43,708       176,445       133,333         43,113     0.11553668          4,981          -         4,981        4,981         4,981       138,314           -
501500   P   MARILYN 1-21 (BARTLESVILLE)      OK                    -            -         180,996       110,538         70,458     0.00000000            -            -           -            -             -         110,538           -
501600   P   TOM 1-5 (HARTSHORNE)             OK                    -            -         163,272       141,978         21,294     0.00000000            -            -           -            -             -         141,978           -
501700   P   JAMES 1-32      (HARTSHORNE)     OK                  4,629       11,455       157,009       130,813         26,197     0.28781762          7,540          -         7,540        7,540         7,540       138,353           -
501800   P   SAUNIER 1-32 (HARTSHORNE)        OK                    -            -         154,420       150,057          4,363     0.00000000            -            -           -            -             -         150,057           -
501900   P   JAYHAWK 1-31 (HARTSHORNE)        OK                    -            -         153,142       153,142            -       0.00000000            -            -           -            -             -         153,142           -
502000   P   LEE 1-8 (HARTSHORNE)             OK                  2,927          231       154,815        99,356         55,459     0.92697483         51,409          -        51,409       51,409        51,409       150,765           -
502200   P   TRUTTMAN 1-11 (SAVANNA)          OK                  4,285       14,281       156,512       133,392         23,120     0.23080911          5,336          -         5,336        5,336         5,336       138,729           -
502300   P   RAGAN 1H-3 (HARTSHORNE)          OK                    -            -         159,857       159,857            -       0.00000000            -            -           -            -             -         159,857           -
502400   P   THOMPSON, FLORENCE 1-16          OK                    -            -         142,314        74,019         68,295     0.00000000            -            -           -            -             -          74,019           -
502500   P   PATRICK 1-30 (HARTSHORNE)        OK                 10,387      138,462       133,128        82,105         51,023     0.06978071          3,560          -         3,560        3,560         3,560        85,665           -
502700   P   WILDER 1-7 (BOOCH LOWER)         OK                    -            -         129,841       115,597         14,245     0.00000000            -            -           -            -             -         115,597           -
502900   P   VAUGHAN A 1-36 (BOOCH)           OK                    -            -         129,525       114,860         14,665     0.00000000            -            -           -            -             -         114,860           -
503000   P   WARD, BUCKY 1-6-(HARTSH & BTLV   OK                    -            -             -             -              -       0.00000000            -            -           -            -             -             -             -
503001   P   WARD, BUCKY 1-6 (HARTSHORNE)     OK                  3,791       26,243       379,902       277,411        102,491     0.12623777         12,938          -        12,938       12,938        12,938       290,349           -
503002   P   WARD, BUCKY 1-6 (BARTLESVILLE)   OK                  6,223       69,947       118,554       105,140         13,415     0.08169319          1,096          -         1,096        1,096         1,096       106,236           -
503100   P   STEIDLEY 1-21 (BARTLESVILLE)     OK                    -            -         118,736        75,939         42,798     0.00000000            -            -           -            -             -          75,939           -
503200   P   CLIFTON 3-4 (HARTSHORNE)         OK                    -            -         122,895       122,895            -       0.00000000            -            -           -            -             -         122,895           -
503300   P   JONES 1-36 (BOOCH)               OK                    -            -         114,552        83,656         30,897     0.00000000            -            -           -            -             -          83,656           -
503400   P   EPPS 1H-4 (HARTSHORNE)           OK                    -            -         119,393       111,190          8,203     0.00000000            -            -           -            -             -         111,190           -
503500   P   CLIFTON 4-4 (HARTSHORNE)         OK                    -            -          65,835        63,073          2,762     0.00000000            -            -           -            -             -          63,073           -
503600   P   WALTER 1-36 (HARTSHORNE)         OK                  5,469       11,607       111,783        94,539         17,244     0.32030008          5,523          -         5,523        5,523         5,523       100,062           -
503700   P   TRAVIS B 1-5 (HARTSHORNE)        OK                  4,025       22,881       101,713        81,117         20,596     0.14959196          3,081          -         3,081        3,081         3,081        84,198           -
503800   P   EPPS 2H-4 (HARTSHORNE)           OK                    -            -         109,337        71,773         37,564     0.00000000            -            -           -            -             -          71,773           -
503900   P   CUMMINS 1-35 (BOOCH)             OK                  5,687       56,459        96,714        71,736         24,977     0.09150412          2,286          -         2,286        2,286         2,286        74,022           -
504000   P   BERTIE 1-20 (BOOCH)              OK                    -            -          98,124        74,946         23,178     0.00000000            -            -           -            -             -          74,946           -
504200   P   ACKER 1-31 (HART & SAVANNA)      OK                    -            -             -             -              -       0.00000000            -            -           -            -             -             -             -
504201   P   ACKER 1-31 (HART)                OK                  2,329       30,300        87,383        72,277         15,106     0.07136819          1,078          -         1,078        1,078         1,078        73,355           -
504202   P   ACKER 1-31 (SAVANNA)             OK                  8,534      196,790       387,462       174,937        212,525     0.04156394          8,833          -         8,833        8,833         8,833       183,770           -
504300   P   WARD 1-5 (HARTSHORNE)            OK                    -            -          92,787        56,734         36,053     0.00000000            -            -           -            -             -          56,734           -
504400   P   MARCUM 1-31 (SAVANNA)            OK                    -            -          91,559        76,122         15,438     0.00000000            -            -           -            -             -          76,122           -
504500   P   HOWARD 1-27 (BOOCH LOWER)        OK                    -            -          94,161        90,510          3,651     0.00000000            -            -           -            -             -          90,510           -
504600   P   JOEL 2H-1 (HARTSHORNE)           OK                    -            -          73,997        73,997            -       0.00000000            -            -           -            -             -          73,997           -
504700   P   VAUGHAN 2-35 (BOOCH & BARTL)     OK                    -            -          86,395        73,163         13,232     0.00000000            -            -           -            -             -          73,163           -
                                                                                   Case: 20-13664                             Doc: 57-2                           Filed: 12/02/20                         Page: 134 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule                                                                                      (15,131.68) Negative IDC
             December 31, 2019                                                                                                2,415,335.63   Positive IDC
                                                                           -               -          -                  -             -                    -
                                                           Oil, Gas & Liquid                                                                                        Allocated      Dry Hole     Net Income       % of Gross        % of Net      Statutory         AMT              AMT       Beginning
 Well#                     Well Name               State        Sales          Total GPT       LOE           Other Deducts     IDC              Depreciation        Overhead        Costs     Before Depletion    Income           Income        Depletion      Depreciation     Adjustment   Reserves


                                                                 11,009,719        544,088     2,620,672         2,758,518    2,400,204               803,197        3,664,383          -         (1,781,344)         1,651,717     1,660,819        876,382         803,197              -    32,909,863
504800   P   KETCHUM 1-1 (BARTLESVILLE)       OK                      3,518            245         2,506               113          -                     -              1,171                          (517)               528           -              -               -                -         9,400
505000   P   ESTHER 1-28 (BARTLESVILLE)       OK                      1,274              89        1,590                 42         -                     -                424                          (871)               191           -              -               -                -           -
505200   P   GILBERT 1-22 (BOOCH MIDDLE)      OK                     11,016            768         2,506               357          -                     -              3,666                         3,718              1,652         3,718          1,652             -                -       146,797
505300   P   PHOEBE 4-23 (BOOCH UPPER)        OK                      1,370            100         1,198               -            -                        2             456                          (386)               205           -              -                  2             -           -
505400   P   EPPS 1-32 (BOOCH)                OK                          95              7        2,506                  2         -                     -                  32                       (2,451)                 14          -              -               -                -           -
505500   P   SMITH 1-9   (BOOCH)              OK                      1,356              94        3,315                 45         -                     -                451                        (2,550)               203           -              -               -                -           -
505600   P   PHOEBE 5-23 (BOOCH UPPER)        OK                      2,421            177         1,186               -            -                     -                806                           253                363           253            253             -                -         3,842
505700   P   KENNY 4H-3 (HARTSHORNE)          OK                        -              -           1,437               -            -                        1             -                          (1,437)               -             -              -                  1             -           -
505800   P   BALLOU 1-6 (HART & BOOCH)        OK                        -              -               (0)             -            -                     -                -                                0               -                0           -               -                -           -
505801   P   BALLOU 1-6 (HARTSHORNE)          OK                      2,879            201         1,239                 92         -                     -                958                           388                432           388            388             -                -        16,373
505802   P   BALLOU 1-6 (BOOCH)               OK                        848              59        1,251                 27         -                     -                282                          (772)               127           -              -               -                -           -
505900   P   PROCTOR 1-7      (BOOCH)         OK                        436              30        2,506                 14         -                     -                145                        (2,260)                 65          -              -               -                -           -
506000   P   TUCKER 1-25 (BOOCH)              OK                      2,033            142         2,507                 67         -                     -                677                        (1,359)               305           -              -               -                -           -
506100   P   CARMAN GEORGE A 2-28 (HART)      OK                      1,533            110         3,025                 35         -                     -                510                        (2,147)               230           -              -               -                -           -
506200   P   COWBOY 1-31 (HARTSHORNE)         OK                        959              67        2,506                 30         -                     -                319                        (1,963)               144           -              -               -                -           -
506300   P   SENNET 1-24 (BOOCH)              OK                      2,141            128         4,057               659          -                        2             713                        (3,417)               321           -              -                  2             -           -
506400   P   BARNARD 1-33 (BOOCH)             OK                      1,055              74        2,506                 34         -                     -                351                        (1,910)               158           -              -               -                -           -
506600   P   PATRICK 2-30 (HARTSHORNE)        OK                        -              -           1,453               -            -                     -                -                          (1,453)               -             -              -               -                -           -
506700   P   PHOEBE 3-23 (BOOCH)              OK                      1,357              98          654               -            -                     -             451.71                           154                204           154            154             -                -           -
506800   P   USELTON 1-31 (BOOCH)             OK                        -              -           2,506               -            -                     -                -                          (2,506)               -             -              -               -                -           -
506900   P   ROMINE 2-17 (BOOCH)              OK                        945              66        2,642                 35         -                     -                314                        (2,112)               142           -              -               -                -         7,454
507000   P   PEARSON 1-28 (BARTLESVILLE)      OK                      1,296              91        1,354                 34         -                     -                431                          (614)               194           -              -               -                -           -
507100   P   CARTER 1-2 (HARTSHORNE)          OK                        -              -                0              -            -                        0             -                               (0)              -             -              -                  0             -           -
507300   P   SHIRLEY 1-36 (HARTSHORNE)        OK                        -              -             -                 -            -                        1             -                               (1)              -             -              -                  1             -           -
507400   P   AJ1    (SAVANNA)                 OK                        -              -             -                 -            -                     -                -                             -                  -             -              -               -                -           -
507500   P   BOYD 1-7 (HARTSHORNE/BOOCH)      OK                        -              -             -                 -            -                     (52)             -                               52               -               52           -               (52)             -           -
507600   P   FLORENCE 1-19 (BARTLESVILLE)     OK                        627              44        2,465                 20         -                     -                209                        (2,111)                 94          -              -               -                -           -
507700   P   FREDERICK 1-26 (BOOCH UPPER)     OK                        -              -                3              -            -                     -                -                               (3)              -             -              -               -                -           -
507800   P   FREDERICK 2-26 (BOOCH)           OK                           0             (0)            8                 0         -                     -                   0                            (8)                 0          -              -               -                -           -
507900   P   LOTT 1-29 (BOOCH LOWER)          OK                        321              22        2,408                 15         -                     -                107                        (2,231)                 48          -              -               -                -           -
508000   P   LOTT 2-29 (BARTLESVILLE)         OK                        138               9        2,408                 15         -                       (0)              46                       (2,340)                 21          -              -                 (0)            -           -
508100   P   PAINTER 1-31 (BOOCH UPPER)       OK                        -              -           2,506               -            -                     -                -                          (2,506)               -             -              -               -                -           -
508200   P   PEARSON 2-28 (BARTLESVILLE)      OK                        -              -             -                 -            -                     -                -                             -                  -             -              -               -                -           -
508300   P   PEARSON 3-28                     OK                        -              -             -                 -            -                       (6)            -                                6               -                6           -                 (6)            -           -
508400   P   RAGAN 1-34 SWD      (BOOCH)      OK                        -              -               45              -            -                     -                -                             (45)               -             -              -               -                -           -
508500   P   HUFF 16-5H (BPO)                 TX                        -              -             -                 -            -                     -                -                             -                  -             -              -               -                -           -
508600   P   FREDERICK 7-26H35                OK                     (1,700)           (99)          -                (245)         -                     -               (566)                         (790)               -             -              -               -                -           -
508700   P   OSCAR LU 1-17-8WH                OK                        -              -             -                 -            -                     -                -                             -                  -             -              -               -                -           -
508800   P   OSCAR LU 1-18-7WH                OK                        -              -             -                 -            -                     -                -                             -                  -             -              -               -                -           -
508900   P   OSCAR LU 1-17-20WH               OK                    586,871         22,627        32,148           194,726      650,842               146,323          195,329                      (655,124)            88,031           -              -           146,323              -       964,275
509000   P   TWAIN 1-16-21WH                  OK                        -              -             -                 -            -                     -                -                             -                  -             -              -               -                -           -
509100   P   LINCOLN 1-24-25WH                OK                        -              -             -                 -            -                     -                -                             -                  -             -              -               -                -           -
509200   P   LINCOLN 1-23-26WH                OK                        -              -             -                 -            -                     -                -                             -                  -             -              -               -                -           -
509300   P   LINCOLN 1-13-12WH                OK                     12,642            429           506             3,907      (14,859)               (1,957)           4,208                        20,409              1,896        20,409          1,896          (1,957)             -        10,545
509400   P   OSCAR LU 2-7-6MWH                OK                        -              -             -                 -            -                     -                -                             -                  -             -              -               -                -           -
509500   P   TWAIN 1-10-3WH                   OK                      4,477            117           856             1,506       10,124                 1,967            1,490                       (11,583)               672           -              -             1,967              -           -
509600   P   TWAIN 1-9-4WH                    OK                      1,261              17        4,780               431       28,137                 5,097              420                       (37,621)               189           -              -             5,097              -           -
509700   P   OSCAR LU 1-18-19WH               OK                    590,620         22,779        36,625           190,354      677,915               143,045          196,577                      (676,675)            88,593           -              -           143,045              -       946,675
509800   P   BELLE 1-20/29H                   OK                    327,899         12,551        23,533            86,302      229,515                89,025          109,135                      (222,162)            49,185           -              -            89,025              -       570,559
509900   P   STELLA-TUCKER 2-22/27H           OK                          11              0          -                    2         -                     -                   4                             5                  2             5              2            -                -           -
510000   P   STELLA-TUCKER 3-22/27H           OK                           5              0          -                    1         -                     -                   2                             2                  1             2              1            -                -           -
510100   P   STELLA-TUCKER 4-22/27H           OK                           9              0          -                    2         -                     -                   3                             4                  1             4              1            -                -           -
510200   P   BELLE 2-20/29H                   OK                    368,692         14,115        19,075            96,988      122,241                18,251          122,712                       (24,691)            55,304           -              -            18,251              -       631,375
510300   P   BELLE 3-20/29H                   OK                    421,943         16,172        24,264           110,643      165,836                16,233          140,436                       (51,641)            63,291           -              -            16,233              -       762,295
510400   P   BELLE 4-20/29H                   OK                    605,868         23,259        22,438           158,147      108,758                10,633          201,652                        80,980             90,880        80,980         80,980          10,633              -       882,950
510500   P   BELLE 5-20/29H                   OK                    637,080         24,138        30,413           172,448       89,761                 7,757          212,040                       100,523             95,562       100,523         95,562           7,757              -     1,030,114
510600   P   SCHRUTE FARMS 1-17-29CH          OK                          78              3          -                   24         -                     -                  26                            26                 12            26             12            -                -           -
510700   P   SCHRUTE FARMS 1-17-5CH           OK                           4              0          -                    1         -                     -                   1                             1                  1             1              1            -                -           -
510800   P   EDISON 2-18-19WH                 OK                        -              -           1,621               -        227,570                73,610              -                        (302,801)               -             -              -            73,610              -           -
510900   P   EDISON 3-18-19WH                 OK                        -              -           1,621               -         59,557                74,198              -                        (135,375)               -             -              -            74,198              -           -
511000   P   EDISON 4-18-19WH                 OK                        -              -           1,621               -         32,544                71,547              -                        (105,712)               -             -              -            71,547              -           -
511100   P   TESLA 3-17-20WH - (SOLD)         OK                        -              -             -                 -            -                     -                -                             -                  -             -              -               -                -           -
511200   P   TESLA 4-17-20WH - (SOLD)         OK                        -              -             -                 -            -                     -                -                             -                  -             -              -               -                -           -
511300   P   TESLA 5-17-20WH - (SOLD)         OK                        -              -             -                 -            -                     -                -                             -                  -             -              -               -                -           -
565900   P   HOUSER VERDEN UNIT #33-2         OK                        -              -             -                 -            -                     -                -                             -                  -             -              -               -                -           -
900000   P   WETUMKA FIELD OFFICE             OK                        -              -             -                 -            -                     -                -                             -                  -             -              -               -                -           -
900001   P   PULLING UNIT                     OK                        -              -         196,847               -            -                     -                -                        (196,847)               -             -              -               -                -           -
900002   P   ULAN PIPELINE GATHERING SYSTEM   OK                        -              -           6,480               -            -                     -                -                          (6,480)               -             -              -               -                -           -
909100   P   RIVERBEND-KONA REVENUES          OK                        -              -             -                 -            -                     -                -                             -                  -             -              -               -                -           -
999990   P   ACCRUAL WELL                     OK                        (28)           -             -                   60         -                     -                  (9)                         (79)               -             -              -               -                -           -
999997   P   SUSPENDED REVENUE                OK                        -              -             -                 -            -                     -                -                             -                  -             -              -               -                -           -
999998   P   REVERSED WELL ENTRIES            OK                        -              -             -                 -            -                     -                -                             -                  -             -              -               -                -           -
                                                                                Case: 20-13664                       Doc: 57-2                   Filed: 12/02/20                    Page: 135 of 135


             Canaan Resources, LLC
             Percentage Depletion Schedule
             December 31, 2019


                                                           Current Year   Ending         Cost or       A/Depletion     Undepleted         Cost          Cost        Cost Depl    Adj Cost    Allowable     Non-Excess    A/Depletion    Exess IDC
 Well#                     Well Name               State    Production    Reserves     Other Basis       at BOY          Cost         Depletion Rate   Depletion    Adjustment   Depletion   Depletion      Depletion      at EOY      Per Property


                                                              4,700,768   28,209,095   143,668,322      98,034,417     45,633,905                       2,494,972          -     2,494,971    3,268,362      2,514,197   100,548,614     1,586,907
100000
504800   P   KETCHUM 1-1 (BARTLESVILLE)       OK                  3,619        5,780        84,629          68,156         16,473       0.38502732          6,343          -         6,343        6,343          6,343        74,499           -
505000   P   ESTHER 1-28 (BARTLESVILLE)       OK                    -            -          66,006          54,003         12,003       0.00000000            -            -           -            -              -          54,003           -
505200   P   GILBERT 1-22 (BOOCH MIDDLE)      OK                 11,616      135,181        63,443          63,443            -         0.07912956            -            -           -          1,652            -          63,443           -
505300   P   PHOEBE 4-23 (BOOCH UPPER)        OK                    -            -          52,042          44,709          7,334       0.00000000            -            -           -            -              -          44,709           -
505400   P   EPPS 1-32 (BOOCH)                OK                    -            -          52,047          33,569         18,479       0.00000000            -            -           -            -              -          33,569           -
505500   P   SMITH 1-9   (BOOCH)              OK                    -            -          51,387          38,575         12,812       0.00000000            -            -           -            -              -          38,575           -
505600   P   PHOEBE 5-23 (BOOCH UPPER)        OK                  1,415        2,426        32,942          23,536          9,406       0.36838556          3,465          -         3,465        3,465          3,465        27,001           -
505700   P   KENNY 4H-3 (HARTSHORNE)          OK                    -            -          19,763          12,456          7,307       0.00000000            -            -           -            -              -          12,456           -
505800   P   BALLOU 1-6 (HART & BOOCH)        OK                    -            -             -               -              -         0.00000000            -            -           -            -              -             -             -
505801   P   BALLOU 1-6 (HARTSHORNE)          OK                  2,906       13,467        62,520          56,100          6,420       0.17748772          1,139          -         1,139        1,139          1,139        57,240           -
505802   P   BALLOU 1-6 (BOOCH)               OK                    -            -          31,301          22,901          8,400       0.00000000            -            -           -            -              -          22,901           -
505900   P   PROCTOR 1-7      (BOOCH)         OK                    -            -          32,433          20,972         11,461       0.00000000            -            -           -            -              -          20,972           -
506000   P   TUCKER 1-25 (BOOCH)              OK                    -            -          33,008          27,529          5,479       0.00000000            -            -           -            -              -          27,529           -
506100   P   CARMAN GEORGE A 2-28 (HART)      OK                    -            -          21,490          23,820         (2,330)      0.00000000            -            -           -            -              -          23,820           -
506200   P   COWBOY 1-31 (HARTSHORNE)         OK                    -            -          19,422          13,854          5,567       0.00000000            -            -           -            -              -          13,854           -
506300   P   SENNET 1-24 (BOOCH)              OK                    -            -           3,198           3,198            -         0.00000000            -            -           -            -              -           3,198           -
506400   P   BARNARD 1-33 (BOOCH)             OK                    -            -          18,070          12,247          5,823       0.00000000            -            -           -            -              -          12,247           -
506600   P   PATRICK 2-30 (HARTSHORNE)        OK                    -            -          13,888               6         13,882       0.00000000            -            -           -            -              -               6           -
506700   P   PHOEBE 3-23 (BOOCH)              OK                    -            -          10,917           8,886          2,031       0.00000000            -            -           -            154            154         9,040           -
506800   P   USELTON 1-31 (BOOCH)             OK                    -            -           7,270           7,270            -         0.00000000            -            -           -            -              -           7,270           -
506900   P   ROMINE 2-17 (BOOCH)              OK                  1,160        6,294         4,427           4,427            -         0.15564365            -            -           -            -              -           4,427           -
507000   P   PEARSON 1-28 (BARTLESVILLE)      OK                    -            -           1,170           1,170            -         0.00000000            -            -           -            -              -           1,170           -
507100   P   CARTER 1-2 (HARTSHORNE)          OK                    -            -           2,229           1,791            439       0.00000000            -            -           -            -              -           1,791           -
507300   P   SHIRLEY 1-36 (HARTSHORNE)        OK                    -            -          (8,052)            -           (8,052)      0.00000000            -            -           -            -              -             -             -
507400   P   AJ1    (SAVANNA)                 OK                    -            -             -               -              -         0.00000000            -            -           -            -              -             -             -
507500   P   BOYD 1-7 (HARTSHORNE/BOOCH)      OK                    -            -            (182)            -             (182)      0.00000000            -            -           -            -              -             -             -
507600   P   FLORENCE 1-19 (BARTLESVILLE)     OK                    -            -           3,187           3,187            -         0.00000000            -            -           -            -              -           3,187           -
507700   P   FREDERICK 1-26 (BOOCH UPPER)     OK                    -            -               (2)           -                (2)     0.00000000            -            -           -            -              -             -             -
507800   P   FREDERICK 2-26 (BOOCH)           OK                    -            -               (0)           -                (0)     0.00000000            -            -           -            -              -             -             -
507900   P   LOTT 1-29 (BOOCH LOWER)          OK                    -            -           1,462           1,462            -         0.00000000            -            -           -            -              -           1,462           -
508000   P   LOTT 2-29 (BARTLESVILLE)         OK                    -            -             106             106            -         0.00000000            -            -           -            -              -             106           -
508100   P   PAINTER 1-31 (BOOCH UPPER)       OK                    -            -             452             452            -         0.00000000            -            -           -            -              -             452           -
508200   P   PEARSON 2-28 (BARTLESVILLE)      OK                    -            -             (40)            -              (40)      0.00000000            -            -           -            -              -             -             -
508300   P   PEARSON 3-28                     OK                    -            -          (6,282)            209         (6,491)      0.00000000            -            -           -            -              -             209           -
508400   P   RAGAN 1-34 SWD      (BOOCH)      OK                    -            -           3,938             -            3,938       0.00000000            -            -           -            -              -             -             -
508500   P   HUFF 16-5H (BPO)                 TX                    -            -         (92,555)            -          (92,555)      0.00000000            -            -           -            -              -             -             -
508600   P   FREDERICK 7-26H35                OK                    -            -             -               -              -         0.00000000            -            -           -            -              -             -             -
508700   P   OSCAR LU 1-17-8WH                OK                    -            -             -               -              -         0.00000000            -            -           -            -              -             -             -
508800   P   OSCAR LU 1-18-7WH                OK                    -            -             -               -              -         0.00000000            -            -           -            -              -             -             -
508900   P   OSCAR LU 1-17-20WH               OK                229,875      734,400              3            -                 3      0.23839154              1          -             1             1             1             1       495,687
509000   P   TWAIN 1-16-21WH                  OK                    -            -             -               -              -         0.00000000            -            -           -            -              -             -             -
509100   P   LINCOLN 1-24-25WH                OK                    -            -             -               -              -         0.00000000            -            -           -            -              -             -             -
509200   P   LINCOLN 1-23-26WH                OK                    -            -             -               -              -         0.00000000            -            -           -            -              -             -             -
509300   P   LINCOLN 1-13-12WH                OK                  3,872        6,673              0              0              (0)     0.36719874            -            -           -          1,896            -               0       (14,116)
509400   P   OSCAR LU 2-7-6MWH                OK                    -            -             -               -              -         0.00000000            -            -           -            -              -             -             -
509500   P   TWAIN 1-10-3WH                   OK                    -            -                1            -                 1      0.00000000            -            -           -            -              -             -           9,617
509600   P   TWAIN 1-9-4WH                    OK                    -            -             -               -              -         0.00000000            -            -           -            -              -             -          26,731
509700   P   OSCAR LU 1-18-19WH               OK                230,906      715,769           -               -              -         0.24391267            -            -           -            -              -             -         512,563
509800   P   BELLE 1-20/29H                   OK                130,790      439,768           -               -              -         0.22923177            -            -           -            -              -             -         176,903
509900   P   STELLA-TUCKER 2-22/27H           OK                    -            -             -               -              -         0.00000000            -            -           -               2           -             -             -
510000   P   STELLA-TUCKER 3-22/27H           OK                    -            -             -               -              -         0.00000000            -            -           -               1           -             -             -
510100   P   STELLA-TUCKER 4-22/27H           OK                    -            -             -               -              -         0.00000000            -            -           -               1           -             -             -
510200   P   BELLE 2-20/29H                   OK                146,887      484,487           -               -              -         0.23264683            -            -           -            -              -             -          93,802
510300   P   BELLE 3-20/29H                   OK                167,574      594,721           -               -              -         0.21982837            -            -           -            -              -             -         129,381
510400   P   BELLE 4-20/29H                   OK                239,388      643,561           -               -              -         0.27112360            -            -           -         80,980            -             -          79,271
510500   P   BELLE 5-20/29H                   OK                262,230      767,883           -               -              -         0.25456429            -            -           -         95,562            -             -          66,911
510600   P   SCHRUTE FARMS 1-17-29CH          OK                    -            -             -               -              -         0.00000000            -            -           -              12           -             -             -
510700   P   SCHRUTE FARMS 1-17-5CH           OK                    -            -             -               -              -         0.00000000            -            -           -               1           -             -             -
510800   P   EDISON 2-18-19WH                 OK                    -            -             133             -              133       0.00000000            -            -           -            -              -             -             -
510900   P   EDISON 3-18-19WH                 OK                    -            -               98            -                98      0.00000000            -            -           -            -              -             -             -
511000   P   EDISON 4-18-19WH                 OK                    -            -               98            -                98      0.00000000            -            -           -            -              -             -             -
511100   P   TESLA 3-17-20WH - (SOLD)         OK                    -            -             -               -              -         0.00000000            -            -           -            -              -             -             -
511200   P   TESLA 4-17-20WH - (SOLD)         OK                    -            -             -               -              -         0.00000000            -            -           -            -              -             -             -
511300   P   TESLA 5-17-20WH - (SOLD)         OK                    -            -             -               -              -         0.00000000            -            -           -            -              -             -             -
565900   P   HOUSER VERDEN UNIT #33-2         OK                    -            -                6            -                 6      0.00000000            -            -           -            -              -             -             -
900000   P   WETUMKA FIELD OFFICE             OK                    -            -           1,535             -            1,535       0.00000000            -            -           -            -              -             -             -
900001   P   PULLING UNIT                     OK                    -            -             -               -              -         0.00000000            -            -           -            -              -             -             -
900002   P   ULAN PIPELINE GATHERING SYSTEM   OK                    -            -           1,800             123          1,677       0.00000000            -            -           -            -              -             123           -
909100   P   RIVERBEND-KONA REVENUES          OK                    -            -             -               -              -         0.00000000            -            -           -            -              -             -             -
999990   P   ACCRUAL WELL                     OK                    -            -             -               -              -         0.00000000            -            -           -            -              -             -             -
999997   P   SUSPENDED REVENUE                OK                    -            -             -               -              -         0.00000000            -            -           -            -              -             -             -
999998   P   REVERSED WELL ENTRIES            OK                    -            -             -               -              -         0.00000000            -            -           -            -              -             -             -
